

99 HR 15 IH: Border Security, Economic Opportunity, and Immigration Modernization Act
U.S. House of Representatives
2013-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 15IN THE HOUSE OF REPRESENTATIVESOctober 2, 2013Mr. Garcia (for himself, Ms. Chu, Mr. Horsford, Mr. Polis, Ms. DelBene, Ms. Pelosi, Mr. Hoyer, Mr. Clyburn, Mr. Becerra, Mr. Crowley, Mr. Van Hollen, Mr. Israel, Ms. Duckworth, Mr. Gene Green of Texas, Ms. Speier, Ms. Titus, Ms. Linda T. Sánchez of California, Mr. David Scott of Georgia, Mr. Delaney, Mr. Larsen of Washington, Mr. O’Rourke, Ms. Jackson Lee, Mr. Peters of California, Mr. Gallego, Ms. Michelle Lujan Grisham of New Mexico, Mr. Hinojosa, Mr. Connolly, Mr. Himes, Ms. Brownley of California, Mr. Engel, Mr. Perlmutter, Mr. Sherman, Ms. Wasserman Schultz, Mr. Vargas, Mr. Cárdenas, Mr. Kildee, Mrs. Napolitano, Mr. Swalwell of California, Mr. Ruiz, Mr. Lowenthal, Mr. Takano, Mr. Doggett, Mr. Quigley, Mr. Barber, Mr. Castro of Texas, Mr. Ben Ray Luján of New Mexico, Mr. Foster, Ms. Roybal-Allard, Ms. Kuster, Ms. Wilson of Florida, Mr. Sablan, Mr. Sires, Mrs. McCarthy of New York, Ms. Loretta Sanchez of California, Ms. Schwartz, Mr. Deutch, Mr. Maffei, Mr. Huffman, Mr. Schrader, Mr. Moran, Mr. Schiff, Mr. Murphy of Florida, Mrs. Negrete McLeod, Mr. Heck of Washington, Mr. Pocan, Mr. Smith of Washington, Ms. Kelly of Illinois, Ms. Hanabusa, Mr. Serrano, Mr. Owens, Ms. Esty, Ms. Frankel of Florida, Mr. Kind, Mr. Sean Patrick Maloney of New York, Mr. Pierluisi, Mr. Kilmer, Mr. Honda, Mr. Thompson of California, Ms. Eshoo, Mr. Schneider, Mr. Cuellar, Mr. Faleomavaega, Ms. McCollum, Ms. Meng, Mr. Rangel, Ms. Matsui, Mrs. Carolyn B. Maloney of New York, Ms. Hahn, Ms. Castor of Florida, Mr. Nadler, Mr. Veasey, Mrs. Kirkpatrick, Ms. Moore, Mr. Cicilline, Mr. Cartwright, Mr. Meeks, Ms. DeGette, Mr. Hastings of Florida, Mr. Cohen, Mr. Clay, Mr. Conyers, Ms. Schakowsky, Mr. McDermott, Mr. Andrews, Mr. Blumenauer, Mr. Dingell, Mr. Garamendi, Mr. Langevin, Mr. Tonko, Mr. Pastor of Arizona, Ms. Velázquez, Mr. Farr, Mr. Costa, Mr. Price of North Carolina, Ms. Bonamici, Mr. Larson of Connecticut, Ms. Sinema, Mr. Courtney, Mr. Pallone, Mr. Lewis, and Mr. Grayson) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs, Homeland Security, Ways and Means, Armed Services, Natural Resources, Agriculture, Education and the Workforce, Energy and Commerce, Oversight and Government Reform, the Budget, Science, Space, and Technology, Financial Services, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for comprehensive immigration reform and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Border Security, Economic Opportunity, and Immigration Modernization Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Statement of congressional findings.Sec. 3. Reports on current border security status.Sec. 4. Border security metrics and goals.Sec. 5. Southern Border Security Commission.Sec. 6. Border Security Results Strategy.Sec. 7. US–VISIT Implementation.Sec. 8. Alternate model for border security strategy development.Sec. 9. Comprehensive Immigration Reform Funds.Sec. 10. Reference to the Immigration and Nationality Act.Sec. 11. Definitions.Sec. 12. Grant accountability.Title I—Border SecuritySec. 1101. Definitions.Sec. 1102. Additional U.S. Customs and Border Protection officers.Sec. 1103. National Guard support to secure the Southern border.Sec. 1104. Enhancement of existing border security operations.Sec. 1105. Border security on certain Federal land.Sec. 1106. Equipment and technology.Sec. 1107. Access to emergency personnel.Sec. 1108. Southwest Border Region Prosecution Initiative.Sec. 1109. Interagency collaboration.Sec. 1110. State Criminal Alien Assistance Program.Sec. 1111. Use of force.Sec. 1112. Training for border security and immigration enforcement officers.Sec. 1113. Department of Homeland Security Border Oversight Task Force.Sec. 1114. Ombudsman for Immigration Related Concerns of the Department of Homeland Security.Sec. 1115. Protection of family values in apprehension programs.Sec. 1116. Reports.Sec. 1117. Severability and delegation.Sec. 1118. Prohibition on land border crossing fees.Sec. 1119. Human Trafficking Reporting.Sec. 1120. Rule of construction.Sec. 1121. Limitations on dangerous deportation practices.Sec. 1122. Maximum allowable costs of salaries of contractor employees.Title II—Immigrant visasSubtitle A—Registration and adjustment of registered provisional immigrantsSec. 2101. Registered provisional immigrant status.Sec. 2102. Adjustment of status of registered provisional immigrants.Sec. 2103. The DREAM Act.Sec. 2104. Additional requirements.Sec. 2105. Criminal penalty.Sec. 2106. Grant program to assist eligible applicants.Sec. 2107. Conforming amendments to the Social Security Act.Sec. 2108. Government contracting and acquisition of real property interest.Sec. 2109. Long-term legal residents of the Commonwealth of the Northern Mariana Islands.Sec. 2110. Rulemaking.Sec. 2111. Statutory construction.Subtitle B—Agricultural Worker ProgramSec. 2201. Short title.Sec. 2202. Definitions.Chapter 1—Program for earned status adjustment of agricultural workersSubchapter A—Blue card statusSec. 2211. Requirements for blue card status.Sec. 2212. Adjustment to permanent resident status.Sec. 2213. Use of information.Sec. 2214. Reports on blue cards.Sec. 2215. Authorization of appropriations.Subchapter B—Correction of social security recordsSec. 2221. Correction of social security records.Chapter 2—Nonimmigrant agricultural visa programSec. 2231. Nonimmigrant classification for nonimmigrant agricultural workers.Sec. 2232. Establishment of nonimmigrant agricultural worker program.Sec. 2233. Transition of H–2A Worker Program.Sec. 2234. Reports to Congress on nonimmigrant agricultural workers.Chapter 3—Other provisionsSec. 2241. Rulemaking.Sec. 2242. Reports to Congress.Sec. 2243. Benefits integrity programs.Sec. 2244. Effective date.Subtitle C—Future immigrationSec. 2301. Merit-based points track one.Sec. 2302. Merit-based track two.Sec. 2303. Repeal of the diversity visa program.Sec. 2304. Worldwide levels and recapture of unused immigrant visas.Sec. 2305. Reclassification of spouses and minor children of lawful permanent residents as immediate relatives.Sec. 2306. Numerical limitations on individual foreign states.Sec. 2307. Allocation of immigrant visas.Sec. 2308. Inclusion of communities adversely affected by a recommendation of the Defense Base Closure and Realignment Commission as targeted employment areas.Sec. 2309. V nonimmigrant visas.Sec. 2310. Fiancée and fiancé child status protection.Sec. 2311. Equal treatment for all stepchildren.Sec. 2312. Modification of adoption age requirements.Sec. 2313. Relief for orphans, widows, and widowers.Sec. 2314. Discretionary authority with respect to removal, deportation, or inadmissibility of citizen and resident immediate family members.Sec. 2315. Waivers of inadmissibility.Sec. 2316. Continuous presence.Sec. 2317. Global health care cooperation.Sec. 2318. Extension and improvement of the Iraqi special immigrant visa program.Sec. 2319. Extension and improvement of the Afghan special immigrant visa program.Sec. 2320. Special Immigrant Nonminister Religious Worker Program.Sec. 2321. Special immigrant status for certain surviving spouses and children.Sec. 2322. Reunification of certain families of Filipino veterans of World War II.Subtitle D—Conrad State 30 and physician accessSec. 2401. Conrad State 30 Program.Sec. 2402. Retaining physicians who have practiced in medically underserved communities.Sec. 2403. Employment protections for physicians.Sec. 2404. Allotment of Conrad 30 waivers.Sec. 2405. Amendments to the procedures, definitions, and other provisions related to physician immigration.Subtitle E—IntegrationSec. 2501. Definitions.Chapter 1—Citizenship and New AmericansSubchapter A—Office of Citizenship and New AmericansSec. 2511. Office of Citizenship and New Americans.Subchapter B—Task Force on New AmericansSec. 2521. Establishment.Sec. 2522. Purpose.Sec. 2523. Membership.Sec. 2524. Functions.Chapter 2—Public-Private partnershipSec. 2531. Establishment of United States Citizenship Foundation.Sec. 2532. Funding.Sec. 2533. Purposes.Sec. 2534. Authorized activities.Sec. 2535. Council of directors.Sec. 2536. Powers.Sec. 2537. Initial Entry, Adjustment, and Citizenship Assistance Grant Program.Sec. 2538. Pilot program to promote immigrant integration at State and local levels.Sec. 2539. Naturalization ceremonies.Chapter 3—FundingSec. 2541. Authorization of appropriations.Chapter 4—Reduce barriers to naturalizationSec. 2551. Waiver of English requirement for senior new Americans.Sec. 2552. Filing of applications not requiring regular Internet access.Sec. 2553. Permissible use of assisted housing by battered immigrants.Sec. 2554. United States citizenship for internationally adopted individuals.Title III—Interior enforcementSubtitle A—Employment Verification SystemSec. 3101. Unlawful employment of unauthorized aliens.Sec. 3102. Increasing security and integrity of social security cards.Sec. 3103. Increasing security and integrity of immigration documents.Sec. 3104. Responsibilities of the Social Security Administration.Sec. 3105. Improved prohibition on discrimination based on national origin or citizenship status.Sec. 3106. Rulemaking.Sec. 3107. Office of the Small Business and Employee Advocate.Subtitle B—Protecting United States workersSec. 3201. Protections for victims of serious violations of labor and employment law or crime.Sec. 3202. Employment Verification System Education Funding.Sec. 3203. Directive to the United States Sentencing Commission.Subtitle C—Other provisionsSec. 3301. Funding.Sec. 3302. Effective date.Sec. 3303. Mandatory exit system.Sec. 3304. Identity-theft resistant manifest information for passengers, crew, and non-crew onboard departing aircraft and vessels.Sec. 3305. Profiling.Sec. 3306. Enhanced penalties for certain drug offenses on Federal lands.Subtitle D—Asylum and refugee provisionsSec. 3401. Time limits and efficient adjudication of genuine asylum claims.Sec. 3402. Refugee family protections.Sec. 3403. Clarification on designation of certain refugees.Sec. 3404. Asylum determination efficiency.Sec. 3405. Stateless persons in the United States.Sec. 3406. U visa accessibility.Sec. 3407. Work authorization while applications for U and T visas are pending.Sec. 3408. Representation at overseas refugee interviews.Sec. 3409. Law enforcement and national security checks.Sec. 3410. Tibetan refugee assistance.Sec. 3411. Termination of asylum or refugee status.Sec. 3412. Asylum clock.Subtitle E—Shortage of immigration court resources for removal proceedingsSec. 3501. Shortage of immigration court personnel for removal proceedings.Sec. 3502. Improving immigration court efficiency and reducing costs by increasing access to legal information.Sec. 3503. Office of Legal Access Programs.Sec. 3504. Codifying Board of Immigration Appeals.Sec. 3505. Improved training for immigration judges and Board Members.Sec. 3506. Improved resources and technology for immigration courts and Board of Immigration Appeals.Sec. 3507. Transfer of responsibility for trafficking protections.Subtitle F—Prevention of trafficking in persons and abuses involving workers recruited abroadSec. 3601. Definitions.Sec. 3602. Disclosure.Sec. 3603. Prohibition on discrimination.Sec. 3604. Recruitment fees.Sec. 3605. Registration.Sec. 3606. Bonding requirement.Sec. 3607. Maintenance of lists.Sec. 3608. Amendment to the Immigration and Nationality Act.Sec. 3609. Responsibilities of Secretary of State.Sec. 3610. Enforcement provisions.Sec. 3611. Detecting and preventing child trafficking.Sec. 3612. Protecting child trafficking victims.Sec. 3613. Rule of construction.Sec. 3614. Regulations.Subtitle G—Interior enforcementSec. 3701. Criminal street gangs.Sec. 3702. Banning habitual drunk drivers from the United States.Sec. 3703. Sexual abuse of a minor.Sec. 3704. Illegal entry.Sec. 3705. Reentry of removed alien.Sec. 3706. Penalties relating to vessels and aircraft.Sec. 3707. Reform of passport, visa, and immigration fraud offenses.Sec. 3708. Combating schemes to defraud aliens.Sec. 3709. Inadmissibility and removal for passport and immigration fraud offenses.Sec. 3710. Directives related to passport and document fraud.Sec. 3711. Inadmissible aliens.Sec. 3712. Organized and abusive human smuggling activities.Sec. 3713. Preventing criminals from renouncing citizenship during wartime.Sec. 3714. Diplomatic security service.Sec. 3715. Secure alternatives programs.Sec. 3716. Oversight of detention facilities.Sec. 3717. Procedures for bond hearings and filing of notices to appear.Sec. 3718. Sanctions for countries that delay or prevent repatriation of their nationals.Sec. 3719. Gross violations of human rights.Sec. 3720. Reporting and recordkeeping requirements relating to the detention of aliens.Sec. 3721. Powers of immigration officers and employees at sensitive locations.Subtitle H—Protection of Children Affected by Immigration EnforcementSec. 3801. Short title.Sec. 3802. Definitions.Sec. 3803. Apprehension procedures for immigration enforcement-related activities.Sec. 3804. Access to children, State and local courts, child welfare agencies, and consular officials.Sec. 3805. Mandatory training.Sec. 3806. Rulemaking.Sec. 3807. Severability.Title IV—Reforms to nonimmigrant visa programsSubtitle A—Employment-Based nonimmigrant visasSec. 4101. Market-based H–1B visa limits.Sec. 4102. Employment authorization for dependents of employment-based nonimmigrants.Sec. 4103. Eliminating impediments to worker mobility.Sec. 4104. STEM education and training.Sec. 4105. H–1B and L visa fees.Subtitle B—H–1B visa fraud and abuse protectionsChapter 1—H–1B Employer Application RequirementsSec. 4211. Modification of application requirements.Sec. 4212. Requirements for admission of nonimmigrant nurses in health professional shortage areas.Sec. 4213. New application requirements.Sec. 4214. Application review requirements.Chapter 2—Investigation and Disposition of Complaints Against H–1B EmployersSec. 4221. General modification of procedures for investigation and disposition.Sec. 4222. Investigation, working conditions, and penalties.Sec. 4223. Initiation of investigations.Sec. 4224. Information sharing.Sec. 4225. Transparency of high-skilled immigration programs.Chapter 3—Other protectionsSec. 4231. Posting available positions through the Department of Labor.Sec. 4232. Requirements for information for H–1B and L nonimmigrants.Sec. 4233. Filing fee for H–1B-dependent employers.Sec. 4234. Providing premium processing of employment-based visa petitions.Sec. 4235. Technical correction.Sec. 4236. Application.Sec. 4237. Portability for beneficiaries of immigrant petitions.Subtitle C—L visa fraud and abuse protectionsSec. 4301. Prohibition on outplacement of L nonimmigrants.Sec. 4302. L employer petition requirements for employment at new offices.Sec. 4303. Cooperation with Secretary of State.Sec. 4304. Limitation on employment of L nonimmigrants.Sec. 4305. Filing fee for L nonimmigrants.Sec. 4306. Investigation and disposition of complaints against L nonimmigrant employers.Sec. 4307. Penalties.Sec. 4308. Prohibition on retaliation against L nonimmigrants.Sec. 4309. Reports on L nonimmigrants.Sec. 4310. Application.Sec. 4311. Report on L blanket petition process.Subtitle D—Other nonimmigrant visasSec. 4401. Nonimmigrant visas for students.Sec. 4402. Classification for specialty occupation workers from free trade countries.Sec. 4403. E-visa reform.Sec. 4404. Other changes to nonimmigrant visas.Sec. 4405. Treatment of nonimmigrants during adjudication of application.Sec. 4406. Nonimmigrant elementary and secondary school students.Sec. 4407. J–1 Summer Work Travel Visa Exchange Visitor Program fee.Sec. 4408. J visa eligibility for speakers of certain foreign languages.Sec. 4409. F–1 visa fee.Sec. 4410. Pilot program for remote B nonimmigrant visa interviews.Sec. 4411. Providing consular officers with access to all terrorist databases and requiring heightened scrutiny of applications for admission from persons listed on terrorist databases.Sec. 4412. Visa revocation information.Sec. 4413. Status for certain battered spouses and children.Sec. 4414. Nonimmigrant crewmen landing temporarily in Hawaii.Sec. 4415. Treatment of compact of free association migrants.Subtitle E—JOLT ActSec. 4501. Short titles.Sec. 4502. Premium processing.Sec. 4503. Encouraging Canadian tourism to the United States.Sec. 4504. Retiree visa.Sec. 4505. Incentives for foreign visitors visiting the United States during low peak seasons.Sec. 4506. Visa waiver program enhanced security and reform.Sec. 4507. Expediting entry for priority visitors.Sec. 4508. Visa processing.Sec. 4509. B visa fee.Subtitle F—Reforms to the H–2B Visa ProgramSec. 4601. Extension of returning worker exemption to H–2B numerical limitation.Sec. 4602. Other requirements for H–2B employers.Sec. 4603. Executives and managers.Sec. 4604. Honoraria.Sec. 4605. Nonimmigrants participating in relief operations.Sec. 4606. Nonimmigrants performing maintenance on common carriers.Sec. 4607. American jobs in American forests.Subtitle G—W nonimmigrant visasSec. 4701. Bureau of Immigration and Labor Market Research.Sec. 4702. Nonimmigrant classification for W nonimmigrants.Sec. 4703. Admission of W nonimmigrant workers.Subtitle H—Investing in new venture, entrepreneurial startups, and technologiesSec. 4801. Nonimmigrant INVEST visas.Sec. 4802. INVEST immigrant visa.Sec. 4803. Administration and oversight.Sec. 4804. Permanent authorization of EB–5 Regional Center Program.Sec. 4805. Conditional permanent resident status for certain employment-based immigrants, spouses, and children.Sec. 4806. EB–5 visa reforms.Sec. 4807. Authorization of appropriations.Subtitle I—Student and Exchange Visitor ProgramsSec. 4901. Short title.Sec. 4902. SEVIS and SEVP defined.Sec. 4903. Increased criminal penalties.Sec. 4904. Accreditation requirement.Sec. 4905. Other academic institutions.Sec. 4906. Penalties for failure to comply with SEVIS reporting requirements.Sec. 4907. Visa fraud.Sec. 4908. Background checks.Sec. 4909. Revocation of authority to issue Form I–20 of flight schools not certified by the Federal Aviation Administration.Sec. 4910. Revocation of accreditation.Sec. 4911. Report on risk assessment.Sec. 4912. Implementation of GAO recommendations.Sec. 4913. Implementation of SEVIS II.2.Statement of congressional findingsCongress makes the following findings:(1)The passage of this Act recognizes that the primary tenets of its success depend on securing the sovereignty of the United States of America and establishing a coherent and just system for integrating those who seek to join American society.(2)We have a right, and duty, to maintain and secure our borders, and to keep our country safe and prosperous. As a Nation founded, built and sustained by immigrants we also have a responsibility to harness the power of that tradition in a balanced way that secures a more prosperous future for America.(3)We have always welcomed newcomers to the United States and will continue to do so. But in order to qualify for the honor and privilege of eventual citizenship, our laws must be followed. The world depends on America to be strong—economically, militarily and ethically. The establishment of a stable, just, and efficient immigration system only supports those goals. As a Nation, we have the right and responsibility to make our borders safe, to establish clear and just rules for seeking citizenship, to control the flow of legal immigration, and to eliminate illegal immigration, which in some cases has become a threat to our national security.(4)All parts of this Act are premised on the right and need of the United States to achieve these goals, and to protect its borders and maintain its sovereignty.3.Reports on current border security status(a)In generalNot later than 90 days after the date of the enactment of this Act, every 180 days thereafter until the Comptroller General of the United States reports on the results of the review described in section 4(c)(7)(B)(ii), and every 365 days after the date of such report, the Secretary of Homeland Security shall submit to the appropriate congressional committees and the Government Accountability Office a report that assesses and describes the state of situational awareness and operational control. Such reports shall include an identification of the high traffic areas and the illegal border crossing effectiveness rate for each sector along the northern and southern borders of the United States that are within the responsibility of the Border Patrol.(b)GAO ReportNot later than 90 days after receiving the initial report required under subsection (a), the Comptroller General of the United States shall report to the appropriate congressional committees regarding the verification of the data and methodology used to determine high traffic areas and the illegal border crossing effectiveness rate.4.Border security metrics and goals(a)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.(2)Border Security Results StrategyThe term Border Security Results Strategy means the strategy established by the Secretary pursuant to section 6.(3)Cocaine removal effectiveness rateThe term cocaine removal effectiveness rate means the percentage that results from dividing the amount of cocaine removed by the Department of Homeland Security’s maritime security components inside or outside a transit zone, as the case may be, by the total documented cocaine flow rate as contained in Federal drug databases.(4)Consequence Delivery SystemThe term Consequence Delivery System means the series of consequences applied to persons illegally entering the United States by the Border Patrol to prevent illegal border crossing recidivism.(5)Got awayThe term got away means an illegal border crosser who, after making an illegal entry into the United States, is not turned back or apprehended.(6)High traffic areasThe term high traffic areas means sectors along the northern and southern borders of the United States that are within the responsibility of the Border Patrol that have the most illicit cross-border activity, informed through situational awareness.(7)Illegal border crossing effectiveness rateThe term illegal border crossing effectiveness rate means the percentage that results from dividing the number of apprehensions and turn backs by the number of apprehensions, turn backs, and got aways. The data used by the Secretary of Homeland Security to determine such rate shall be collected and reported in a consistent and standardized manner across all Border Patrol sectors.(8)Major violatorThe term major violator means a person or entity that has engaged in serious criminal activities at any land, air, or sea port of entry, including possession of illicit drugs, smuggling of prohibited products, human smuggling, weapons possession, use of fraudulent United States documents, or other offenses serious enough to result in arrest.(9)Operational controlThe term operational control means a condition in which there is a not lower than 90 percent illegal border crossing effectiveness rate, informed by situational awareness, and a significant reduction in the movement of illicit drugs and other contraband through such areas is being achieved.(10)Situational awarenessThe term situational awareness means knowledge and an understanding of current illicit cross-border activity, including cross-border threats and trends concerning illicit trafficking and unlawful crossings along the international borders of the United States and in the maritime environment, and the ability to forecast future shifts in such threats and trends.(11)Transit zoneThe term transit zone means the sea corridors of the western Atlantic Ocean, the Gulf of Mexico, the Caribbean Sea, and the eastern Pacific Ocean through which undocumented migrants and illicit drugs transit, either directly or indirectly, to the United States.(12)Turn backThe term turn back means an illegal border crosser who, after making an illegal entry into the United States, returns to the country from which such crosser entered.(b)Border security goalThe Department’s border security goal is to gain and maintain situational awareness, and operational control of high traffic areas and operational control along the southwest border of the United States.(c)Metrics(1)Metrics For Securing The Border Between Ports Of EntryNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall implement metrics, informed by situational awareness, to measure the effectiveness of security between ports of entry, which shall include, at a minimum, the following:(A)An illegal border crossing effectiveness rate, informed by situational awareness.(B)An illicit drugs seizure rate which measures the amount and type of illicit drugs seized by the Border Patrol in any fiscal year compared to an average of the amount and type of illicit drugs seized by the Border Patrol for the immediately preceding five fiscal years.(C)A cocaine seizure effectiveness rate measured as a percentage that results from dividing the amount of cocaine seized by the Border Patrol by the total documented cocaine flow rate as contained in Federal drug databases.(D)Estimates, using alternative methodologies, including recidivism data, survey data, known-flow data, and technologically measured data, of total attempted illegal border crossings, total deaths and injuries resulting from such attempted illegal border crossings, the rate of apprehension of attempted illegal border crossers, and the inflow into the United States of illegal border crossers who evade apprehension.(E)Estimates of the impact of the Border Patrol’s Consequence Delivery System on the rate of recidivism of illegal border crossers.(2)Metrics For Securing The Border At Ports Of Entry(A)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall implement metrics, informed by situational awareness, to measure the effectiveness of security at ports of entry, which shall include, at a minimum, the following:(i)An inadmissible border crossing rate which measures the number of known inadmissible border crossers who are apprehended, excluding those border crossers who voluntarily withdraw their applications for admission, against the total estimated number of inadmissible border crossers U.S. Customs and Border Protection fails to apprehend.(ii)An illicit drugs seizure rate which measures the amount and type of illicit drugs seized by U.S. Customs and Border Protection in any fiscal year compared to an average of the amount and type of illicit drugs seized by U.S. Customs and Border Protection for the immediately preceding five fiscal years.(iii)A cocaine seizure effectiveness rate measured as a percentage that results from dividing the amount of cocaine seized by U.S. Customs and Border Protection by the total documented cocaine flow rate as contained in Federal drug databases.(iv)Estimates, using alternative methodologies, including survey data and randomized secondary screening data, of total attempted inadmissible border crossers, the rate of apprehension of attempted inadmissible border crossers, and the inflow into the United States of inadmissible border crossers who evade apprehension.(v)The number of infractions related to personnel and cargo committed by major violators who are apprehended by U.S. Customs and Border Protection at ports of entry, and the estimated number of such infractions committed by major violators who are not so apprehended.(vi)A measurement of how border security operations affect crossing times.(B)Covert testingThe Inspector General of the Department of Homeland Security shall carry out covert testing at ports of entry and submit to the Secretary of Homeland Security and the appropriate congressional committees a report that contains the results of such testing. The Secretary shall use such results to inform activities under this subsection.(3)Metrics For Securing The Maritime BorderNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall implement metrics, informed by situational awareness, to measure the effectiveness of security in the maritime environment, which shall include, at a minimum, the following:(A)An estimate of the total number of undocumented migrants the Department of Homeland Security’s maritime security components fail to interdict.(B)An undocumented migrant interdiction rate which measures the number of undocumented migrants interdicted against the total estimated number of undocumented migrants the Department of Homeland Security’s maritime security components fail to interdict.(C)An illicit drugs removal rate which measures the amount and type of illicit drugs removed by the Department of Homeland Security’s maritime security components inside a transit zone in any fiscal year compared to an average of the amount and type of illicit drugs removed by the Department of Homeland Security’s maritime security components inside a transit zone for the immediately preceding five fiscal years.(D)An illicit drugs removal rate which measures the amount of illicit drugs removed by the Department of Homeland Security’s maritime security components outside a transit zone in any fiscal year compared to an average of the amount of illicit drugs removed by the Department of Homeland Security’s maritime security components outside a transit zone for the immediately preceding five fiscal years.(E)A cocaine removal effectiveness rate inside a transit zone.(F)A cocaine removal effectiveness rate outside a transit zone.(G)A response rate which measures the Department of Homeland Security’s ability to respond to and resolve known maritime threats, both inside and outside a transit zone, by placing assets on-scene, compared to the total number of events with respect to which the Department has known threat information.(4)CollaborationThe Secretary of Homeland Security shall collaborate with the head of a national laboratory within the Department of Homeland Security laboratory network with prior expertise in border security and the head of a border security university-based center within the Department of Homeland Security centers of excellence network to develop the metrics required under paragraphs (1), (2), and (3) to ensure the suitability and statistical validity of each such metric. Such collaboration shall also include consultation by the Secretary with the Governors of every border State and representatives of the Border Patrol and U.S. Customs and Border Protection.(5)Recommendations Relating To Certain Other MetricsIn carrying out paragraph (4), the head of the national laboratory and the head of a border security university-based center referred to in such subsection shall make recommendations to the Secretary of Homeland Security for other suitable metrics that may be used to measure the effectiveness of border security.(6)Evaluation By The Government Accountability Office(A)In generalThe Secretary of Homeland Security shall make available to the Government Accountability Office the data and methodology used to develop the metrics implemented under paragraphs (1), (2), and (3).(B)ReportNot later than 270 days after receiving the data and methodology referred to in subparagraph (A), the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the suitability and statistical validity of such data and methodology.(7)Certifications And Reports Relating To Operational Control(A)By the Secretary of Homeland Security(i)Two yearsIf the Secretary of Homeland Security determines that situational awareness and operational control of high traffic areas have been achieved by the date that is not later than two years after the date of the submission of the implementation plan required under section 6(c), the Secretary shall submit to the appropriate congressional committees and the Comptroller General of the United States a certification that so attests.(ii)Five yearsIf the Secretary of Homeland Security determines that operational control along the southwest border of the United States has been achieved by the date that is not later than five years after the date of the submission of the implementation plan required under section 6(c), the Secretary shall submit to the appropriate congressional committees and the Comptroller General of the United States a certification that so attests.(iii)Annual updatesEvery year beginning with the year after the Secretary of Homeland Security submits the certification under clause (ii), if the Secretary determines that operational control along the southwest border of the United States is being maintained, the Secretary shall submit to the appropriate congressional committees and the Comptroller General of the United States a certification that so attests.(B)By the Comptroller General(i)ReviewsThe Comptroller General of the United States shall review the certifications of the Secretary of Homeland Security under clauses (i), (ii), and (iii) of subparagraph (A) to assess the certifications of the Secretary relating to the achievement of situational awareness, operational control, or both, as the case may be, in accordance with such clauses.(ii)ReportsNot later than 120 days after conducting the reviews described in clause (i), the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the results of each such review.(8)Failure To Achieve Situational Awareness Or Operational ControlIf the Secretary of Homeland Security determines that situational awareness, operational control, or both, as the case may be, has not been achieved by the dates referred to in clauses (i) and (ii) of paragraph (7)(A), as the case may be, or if the Secretary determines that operational control is not being annually maintained pursuant to clause (iii) of such paragraph, the Secretary shall, not later than 60 days after such dates, submit to the appropriate congressional committees a report that describes why situational awareness or operational control, or both, as the case may be, was not achieved. Such report shall include, at a minimum, impediments incurred, potential remedies, and recommendations to achieve situational awareness, operational control, or both, as the case may be.(9)Government Accountability Office Report On Border Security Duplication And Cost EffectivenessNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report addressing areas of overlap in responsibilities within the border security functions of the Department of Homeland Security and the relative cost effectiveness of border security strategies, including deployment of additional personnel and technology, and construction of virtual and physical barriers.5.Southern Border Security Commission(a)EstablishmentIf the Secretary certifies that the Department has not achieved the border security goal described in section 4(b) during any fiscal year beginning before the date that is 5 years after the date of the enactment of this Act, not later than 60 days after such certification, there shall be established a commission to be known as the ‘‘Southern Border Security Commission’’ (referred to in this section as the ‘‘Commission’’).(b)Composition(1)In generalThe Commission shall be composed of—(A)2 members who shall be appointed by the President;(B)2 members who shall be appointed by the President pro tempore of the Senate, of which—(i)1 shall be appointed upon the recommendation of the leader in the Senate of the political party that is not the political party of the President; and(ii)1 shall be appointed upon the recommendation of the leader in the Senate of the other political party;(C)2 members who shall be appointed by the Speaker of the House of Representatives, of which—(i)1 shall be appointed upon the recommendation of the leader in the House of Representatives of the political party that is not the political party of the President; and(ii)1 shall be appointed upon the recommendation of the leader in the House of Representatives of the other political party; and(D)4 members, consisting of 1 member from each of the States along the Southern border, who shall be—(i)the Governor of such State; or(ii)appointed by the Governor of each such State.(2)Qualification for appointmentAppointed members of the Commission shall be distinguished individuals noted for their knowledge and experience in the field of border security at the Federal, State, or local level.(3)Time of appointmentThe appointments required by paragraph (1) shall be made not later than 60 days after the Secretary makes a certification described in subsection (a).(4)ChairAt the first meeting of the Commission, a majority of the members of the Commission present and voting shall elect the Chair of the Commission.(5)VacanciesAny vacancy of the Commission shall not affect its powers, but shall be filled in the manner in which the original appointment was made.(6)RulesThe Commission shall establish the rules and procedures of the Commission which shall require the approval of at least 6 members of the Commission.(c)DutiesThe Commission’s primary responsibility shall be to make recommendations to the President, the Secretary, and Congress on policies to achieve and maintain the border security goal specified in section 3(b) by achieving and maintaining—(1)the capability to engage in, and engaging in, persistent surveillance in border sectors along the Southern border; and(2)an effectiveness rate of 90 percent or higher in all border sectors along the Southern border.(d)ReportNot later than 180 days after the end of the 5-year period described in subsection (a), the Commission shall submit to the President, the Secretary, and Congress a report setting forth specific recommendations for policies for achieving and maintaining the border security goals specified in subsection (c). The report shall include, at a minimum, recommendations for the personnel, infrastructure, technology, and other resources required to achieve and maintain an effectiveness rate of 90 percent or higher in all border sectors.(e)Travel expensesMembers of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.(f)Administrative supportThe Secretary shall provide the Commission such staff and administrative services as may be necessary and appropriate for the Commission to perform its functions. Any employee of the executive branch of Government may be detailed to the Commission without reimbursement to the agency of that employee and such detail shall be without interruption or loss of civil service or status or privilege.(g)Comptroller General reviewThe Comptroller General of the United States shall review the recommendations in the report submitted under subsection (d) in order to determine—(1)whether any of the recommendations are likely to achieve effective control in all border sectors;(2)which recommendations are most likely to achieve effective control; and(3)whether such recommendations are feasible within existing budget constraints.(h)TerminationThe Commission shall terminate 30 days after the date on which the report is submitted under subsection (d).6.Border Security Results Strategy(a)Strategy To Secure the BorderNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees a comprehensive strategy for gaining and maintaining situational awareness, and operational control of high traffic areas, by the date that is not later than two years after the date of the submission of the implementation plan required under subsection (c), and operational control along the southwest border of the United States by the date that is not later than five years after such date of submission.(b)Contents of StrategyThe strategy required under subsection (a) shall include, at a minimum, a consideration of the following:(1)An assessment of principal border security threats, including threats relating to the smuggling and trafficking of humans, weapons, and illicit drugs.(2)Efforts to analyze and disseminate border security and border threat information between Department of Homeland Security border security components and with other appropriate Federal departments and agencies with missions associated with the border.(3)Efforts to increase situational awareness, in accordance with privacy, civil liberties, and civil rights protections, including—(A)surveillance capabilities developed or utilized by the Department of Defense, including any technology determined to be excess by the Department of Defense; and(B)use of manned aircraft and unmanned aerial systems, including camera and sensor technology deployed on such assets.(4)Efforts to detect and prevent terrorists and instruments of terrorism from entering the United States.(5)Efforts to ensure that any new border security technology can be operationally integrated with existing technologies in use by the Department of Homeland Security.(6)An assessment of existing efforts and technologies used for border security and the effect of the use of such efforts and technologies on civil rights, private property rights, privacy rights, and civil liberties.(7)Technology required to maintain, support, and enhance security and facilitate trade at ports of entry, including nonintrusive detection equipment, radiation detection equipment, biometric technology, surveillance systems, and other sensors and technology that the Secretary of Homeland Security determines necessary.(8)Operational coordination of Department of Homeland Security border security components.(9)Lessons learned from Operation Jumpstart and Operation Phalanx.(10)Cooperative agreements and information sharing with State, local, tribal, territorial, and other Federal law enforcement agencies that have jurisdiction on the northern or southern borders, or in the maritime environment.(11)Border security information received from consultation with State, local, tribal, and Federal law enforcement agencies that have jurisdiction on the northern or southern border, or in the maritime environment, and from border community stakeholders (including through public meetings with such stakeholders), including representatives from border agricultural and ranching organizations and representatives from business and civic organizations along the northern or southern border.(12)Agreements with foreign governments that support the border security efforts of the United States, including coordinated installation of standardized land border inspection technology, such as license plate readers and RFID readers.(13)Staffing requirements for all border security functions.(14)A prioritized list of research and development objectives to enhance the security of the international land and maritime borders of the United States.(15)An assessment of training programs, including training programs regarding—(A)identifying and detecting fraudulent documents;(B)protecting the civil, constitutional, human, and privacy rights of individuals;(C)understanding the scope of enforcement authorities and the use of force policies;(D)screening, identifying, and addressing vulnerable populations, such as children and victims of human trafficking; and(E)social and cultural sensitivity toward border communities.(16)Local crime indices of municipalities and counties along the Southern border.(17)An assessment of how border security operations affect crossing times.(18)Metrics required under paragraphs (1), (2), and (3) of section 4(c).(c)Implementation plan(1)In generalNot later than 90 days after the submission of the strategy required under subsection (a), the Secretary of Homeland Security shall submit to the appropriate congressional committees and the Government Accountability Office an implementation plan for each of the Department of Homeland Security border security components to carry out such strategy. Such implementation plan shall, at a minimum—(A)specify what protections will be put in place to ensure that staffing and resources necessary for the maintenance of operations at ports of entry are not diverted to the detriment of such operations in favor of operations between ports of entry;(B)include—(i)an integrated master schedule and cost estimate, including lifecycle costs, for the activities contained in such implementation plan; and(ii)a comprehensive border security technology plan to improve surveillance capabilities that includes—(I)a documented justification and rationale for technology choices;(II)deployment locations;(III)fixed versus mobile assets;(IV)a timetable for procurement and deployment;(V)estimates of operation and maintenance costs;(VI)an identification of any impediments to the deployment of such technologies; and(VII)estimates of the relative cost effectiveness of various border security strategies and operations, including deployment of personnel and technology, and construction of new physical and virtual barriers; and(C)require consultation with the Secretary of the Interior, the Secretary of Agriculture, States, local governments, and property owners in the United States to minimize the impact on the environment, culture, commerce, and quality of life for the communities and residents located near implementation sites.(2)Government Accountability Office ReviewNot later than 90 days after receiving the implementation plan in accordance with paragraph (1), the Comptroller General of the United States shall submit to the appropriate congressional committees a report on such plan.(3)Savings provisionNothing in paragraph (1) may be construed to—(A)create or negate any right of action for a State or local government or other person or entity affected by that paragraph; or(B)affect the eminent domain laws of the United States or of any State.(4)Limitation on requirementsNotwithstanding paragraph (1)(B)(ii)(VII) of this subsection, nothing in this subsection shall require the Secretary to install fencing, or infrastructure that directly results from the installation of such fencing, in a particular location along the Southern border, if the Secretary determines that the use or placement of such resources is not the most appropriate means to achieve and maintain effective control over the Southern border at such location.(d)Periodic UpdatesNot later than 180 days after the submission of each Quadrennial Homeland Security Review required under section 707 of the Homeland Security Act of 2002 (6 U.S.C. 347) beginning with the first such Review that is due after the implementation plan is submitted under subsection (c), the Secretary of Homeland Security shall submit to the appropriate congressional committees an updated—(1)strategy under subsection (a); and(2)implementation plan under subsection (c).(e)ReportsNot later than 60 days after the date of the enactment of this Act and annually thereafter, the Secretary of Homeland Security shall submit to the appropriate congressional committees a report on the following:(1)A resource allocation model for current and future year staffing requirements that includes optimal staffing levels at all land, air, and sea ports of entry, and an explanation of U.S. Customs and Border Protection methodology for aligning staffing levels and workload to threats and vulnerabilities and their effects on cross border trade and passenger travel across all mission areas.(2)Detailed information on the level of manpower available at all land, air, and sea ports of entry and between ports of entry, including the number of canine and agricultural specialists assigned to each such port of entry.(3)Detailed information that describes the difference between the staffing the model suggests and the actual staffing at each port of entry and between the ports of entry.(4)Detailed information that examines both the security impacts and competitive impacts of entering into a reimbursement agreement with foreign governments for U.S. Customs and Border Protection preclearance facilities.(f)DefinitionsThe terms in this section have the meanings given those terms in section 4.7.US–VISIT ImplementationNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees a plan to implement immediately a biometric exit capability at ports of entry under the US–VISIT program, in accordance with the Enhanced Security and Visa Entry Reform Act of 2002 (Public Law 107–173). If the Secretary determines that development of such a system is not feasible, the Secretary shall, not later than 180 days after the date of the enactment of this Act, submit to the appropriate congressional committees a plan to implement, not later than two years after such date of enactment, an alternative program to provide the same level of security.8.Alternate model for border security strategy development(a)Effective date triggers(1)DefinitionsIn this section:(A)CommissionThe term Commission means the Southern Border Security Commission established pursuant to section 5.(B)Comprehensive Southern Border Security StrategyThe term Comprehensive Southern Border Security Strategy means the strategy established by the Secretary pursuant to subsection (b)(1) to achieve and maintain an effectiveness rate of 90 percent or higher in all border sectors.(C)Effective ControlThe term effective control means the ability to achieve and maintain, in a Border Patrol sector—(i)persistent surveillance; and(ii)an effectiveness rate of 90 percent or higher.(D)Effectiveness rateThe term effectiveness rate, in the case of a border sector, is the percentage calculated by dividing the number of apprehensions and turn backs in the sector during a fiscal year by the total number of illegal entries in the sector during such fiscal year.(E)Southern borderThe term Southern border means the international border between the United States and Mexico.(F)Southern Border Fencing StrategyThe term Southern Border Fencing Strategy means the strategy established by the Secretary pursuant to subsection (b)(2) that identifies where fencing (including double-layer fencing), infrastructure, and technology, including at ports of entry, should be deployed along the Southern border.(2)Border Security GoalThe Department’s border security goal is to achieve and maintain effective control in all border sectors along the Southern border.(3)Triggers(A)Processing of applications for registered provisional immigrant statusNot earlier than the date upon which the Secretary has submitted to Congress the Notice of Commencement of implementation of the Comprehensive Southern Border Security Strategy and the Southern Border Fencing Strategy under section 5 of this Act, the Secretary may commence processing applications for registered provisional immigrant status pursuant to section 245B of the Immigration and Nationality Act, as added by section 2101 of this Act.(B)Adjustment of status of registered provisional immigrants(i)In generalExcept as provided in clause (ii), the Secretary may not adjust the status of aliens who have been granted registered provisional immigrant status, except for aliens granted blue card status under section 2201 of this Act or described in section 245D(b) of the Immigration and Nationality Act, until the Secretary, after consultation with the Comptroller General of the United States, submits to the President and Congress a written certification that—(I)the Comprehensive Southern Border Security Strategy has been submitted to Congress and is substantially deployed and substantially operational;(II)the Southern Border Fencing Strategy has been submitted to Congress, implemented, and is substantially completed;(III)the Secretary has implemented the mandatory employment verification system required by section 274A of the Immigration and Nationality Act (8 U.S.C.1324a), as amended by section 3101, for use by all employers to prevent unauthorized workers from obtaining employment in the United States; and(IV)the Secretary is using an electronic exit system at air and sea ports of entry that operates by collecting machine readable visa or passport information from air and vessel carriers.(ii)ExceptionThe Secretary shall permit registered provisional immigrants to apply for an adjustment to lawful permanent resident status if—(I)(aa)litigation or a force majeure has prevented 1 or more of the conditions described in subclauses (I) through (IV) of clause (i) from being implemented; or(bb)the implementation of clause (i) has been held unconstitutional by the Supreme Court of the United States or the Supreme Court has granted certiorari to the litigation on the constitutionality of implementation of clause (i); and(II)10 years have elapsed since the date of the enactment of this Act.(4)Waiver of legal requirements necessary for improvement at bordersNotwithstanding any other provision of law, the Secretary is authorized to waive all legal requirements that the Secretary determines to be necessary to ensure expeditious construction of the barriers, roads, or other physical tactical infrastructure needed to fulfill the requirements under this section. Any determination by the Secretary under this section shall be effective upon publication in the Federal Register of a notice that specifies each law that is being waived and the Secretary’s explanation for the determination to waive that law. The waiver shall expire on the later of the date on which the Secretary submits the written certification that the Southern Border Fencing Strategy is substantially completed as specified in paragraph (3)(B)(i)(II) or the date that the Secretary submits the written certification that the Comprehensive Southern Border Security Strategy is substantially deployed and substantially operational as specified in paragraph (3)(B)(i)(I).(5)Federal court review(A)In generalThe district courts of the United States shall have exclusive jurisdiction to hear all causes or claims arising from any action undertaken, or any decision made, by the Secretary under paragraph (4). A cause of action or claim may only be brought alleging a violation of the Constitution of the United States. The court does not have jurisdiction to hear any claim not specified in this subparagraph.(B)Time for filing complaintIf a cause or claim under subparagraph (A) is not filed within 60 days after the date of the contested action or decision by the Secretary, the claim shall be barred.(C)Appellate reviewAn interlocutory or final judgment, decree, or order of the district court may be reviewed only upon petition for a writ of certiorari to the Supreme Court of the United States.(b)Comprehensive Southern Border Security Strategy and Southern Border Fencing Strategy(1)Comprehensive Southern Border Security Strategy(A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit a strategy, to be known as the Comprehensive Southern Border Security Strategy, for achieving and maintaining effective control between the ports of entry in all border sectors along the Southern border, to—(i)the Committee on Homeland Security and Governmental Affairs of the Senate;(ii)the Committee on Homeland Security of the House of Representatives;(iii)the Committee on Appropriations of the Senate;(iv)the Committee on Appropriations of the House of Representatives;(v)the Committee on the Judiciary of the Senate;(vi)the Committee on the Judiciary of the House of Representatives; and(vii)the Comptroller General of the United States.(B)ElementsThe Comprehensive Southern Border Security Strategy shall specify—(i)the priorities that must be met for the strategy to be successfully executed;(ii)the capabilities that must be obtained to meet each of the priorities referred to in clause (i), including—(I)surveillance and detection capabilities developed or used by the Department of Defense to increase situational awareness; and(II)the requirement for stationing sufficient Border Patrol agents and Customs and Border Protection officers between and at ports of entry along the Southern border; and(iii)the resources, including personnel, infrastructure, and technology that must be procured and successfully deployed to obtain the capabilities referred to in clause (ii), including—(I)fixed, mobile, and agent portable surveillance systems; and(II)unarmed, unmanned aerial systems and unarmed, fixed-wing aircraft and necessary and qualified staff and equipment to fully utilize such systems.(C)Additional elements regarding executionThe Comprehensive Southern Border Security Strategy shall describe—(i)how the resources referred to in subparagraph (B)(iii) will be properly aligned with the priorities referred to in subparagraph (B)(i) to ensure that the strategy will be successfully executed;(ii)the interim goals that must be accomplished to successfully implement the strategy; and(iii)the schedule and supporting milestones under which the Department will accomplish the interim goals referred to in clause (ii).(D)Implementation(i)In generalThe Secretary shall commence the implementation of the Comprehensive Southern Border Security Strategy immediately after submitting the strategy under subparagraph (A).(ii)Notice of commencementUpon commencing the implementation of the strategy, the Secretary shall submit a notice of commencement of such implementation to—(I)Congress; and(II)the Comptroller General of the United States.(E)Semiannual reports(i)In generalNot later than 180 days after the Comprehensive Southern Border Security Strategy is submitted under subparagraph (A), and every 180 days thereafter, the Secretary shall submit a report on the status of the Department’s implementation of the strategy to—(I)the Committee on Homeland Security and Governmental Affairs of the Senate;(II)the Committee on Homeland Security of the House of Representatives;(III)the Committee on Appropriations of the Senate;(IV)the Committee on Appropriations of the House of Representatives;(V)the Committee on the Judiciary of the Senate;(VI)the Committee on the Judiciary of the House of Representatives; and(VII)the Comptroller General of the United States.(ii)ElementsEach report submitted under clause (i) shall include—(I)a detailed description of the steps the Department has taken, or plans to take, to execute the strategy submitted under subparagraph (A), including the progress made toward achieving the interim goals and milestone schedule established pursuant to clauses (ii) and (iii) of subparagraph (C);(II)a detailed description of—(aa)any impediments identified in the Department’s efforts to execute the strategy;(bb)the actions the Department has taken, or plans to take, to address such impediments; and(cc)any additional measures developed by the Department to measure the state of security along the Southern border; and(III)for each Border Patrol sector along the Southern border—(aa)the effectiveness rate for each individual Border Patrol sector and the aggregated effectiveness rate;(bb)the number of recidivist apprehensions, sorted by Border Patrol sector; and(cc)the recidivism rate for all unique subjects that received.(iii)Annual reviewThe Comptroller General of the United States shall conduct an annual review of the information contained in the semiannual reports submitted by the Secretary under this paragraph and submit an assessment of the status and progress of the Southern Border Security Strategy to the committees set forth in clause (i).(2)Southern Border Fencing Strategy(A)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a strategy, to be known as the Southern Border Fencing Strategy, to identify where fencing (including double-layer fencing), infrastructure, and technology, including at ports of entry, should be deployed along the Southern border.(B)SubmissionThe Secretary shall submit the Southern Border Fencing Strategy to Congress and the Comptroller General of the United States for review.(C)Notice of commencementUpon commencing the implementation of the Southern Border Fencing Strategy, the Secretary shall submit a notice of commencement of the implementation of the Strategy to Congress and the Comptroller General of the United States.(D)Consultation(i)In generalIn implementing the Southern Border Fencing Strategy required by this paragraph, the Secretary shall consult with the Secretary of the Interior, the Secretary of Agriculture, States, local governments, Indian tribes, and property owners in the United States to minimize the impact on the environment, culture, commerce, and quality of life for the communities and residents located near the sites at which such fencing is to be constructed.(ii)Savings provisionNothing in this subparagraph may be construed to—(I)create or negate any right of action for a State or local government or other person or entity affected by this subsection; or(II)affect the eminent domain laws of the United States or of any State.(E)Limitation on requirementsNotwithstanding subparagraph (A), nothing in this subsection shall require the Secretary to install fencing, or infrastructure that directly results from the installation of such fencing, in a particular location along the Southern border, if the Secretary determines that the use or placement of such resources is not the most appropriate means to achieve and maintain effective control over the Southern border at such location.9.Comprehensive Immigration Reform Funds(a)Comprehensive Immigration Reform Trust Fund(1)EstablishmentThere is established in the Treasury a separate account, to be known as the Comprehensive Immigration Reform Trust Fund (referred to in this section as the Trust Fund), consisting of—(A)amounts transferred from the general fund of the Treasury under paragraph (2)(A); and(B)proceeds from the fees described in paragraph (2)(B).(2)Deposits(A)Initial fundingOn the later of the date of the enactment of this Act or October 1, 2013, $8,300,000,000 shall be transferred from the general fund of the Treasury to the Trust Fund.(B)Ongoing fundingNotwithstanding section 3302 of title 31, United States Code, in addition to the funding described in subparagraph (A), and subject to paragraphs (3)(B) and (4), the following amounts shall be deposited in the Trust Fund:(i)Electronic travel authorization system feesFees collected under section 217(h)(3)(B)(i)(II) of the Immigration and Nationality Act, as added by section 1102(c).(ii)Registered provisional immigrant penaltiesPenalties collected under section 245B(c)(10)(C) of the Immigration and Nationality Act, as added by section 2101.(iii)Blue card penaltyPenalties collected under section 2211(b)(9)(C).(iv)Fine for adjustment from blue card statusFines collected under section 245F(a)(5) of the Immigration and Nationality Act, as added by section 2212(a).(v)Penalties for false statements in applicationsFines collected under section 245F(f) of the Immigration and Nationality Act, as added by section 2212(a).(vi)Merit system green card feesFees collected under section 203(c)(6) of the Immigration and Nationality Act, as amended by section 2301(a)(2).(vii)H–1B and L visa feesFees collected under section 281(d) of the Immigration and Nationality Act, as added by section 4105.(viii)H–1B outplacement feeFees collected under section 212(n)(1)(F)(ii) of the Immigration and Nationality Act, as amended by section 4211(d).(ix)H–1B nonimmigrant dependent employer feesFees collected under section 4233(a)(2).(x)L nonimmigrant dependent employer feesFees collected under section 4305(a)(2).(xi)J–1 visa mitigation feesFees collected under section 281(e) of the Immigration and Nationality Act, as added by section 4407.(xii)F–1 visa feesFees collected under section 281(f) of the Immigration and Nationality Act, as added by section 4408.(xiii)Retiree visa feesFees collected under section 214(w)(1)(B) of the Immigration and Nationality Act, as added by section 4504(b).(xiv)Visitor visa feesFees collected under section 281(g) of the Immigration and Nationality Act, as added by section 4509.(xv)H–2B visa feesFees collected under section 214(x)(5)(A) of the Immigration and Nationality Act, as added by section 4602(a).(xvi)Nonimmigrants performing maintenance on common carriersFees collected under section 214(z) of the Immigration and Nationality Act, as added by section 4604.(xvii)X–1 visa feesFees collected under section 214(s)(6) of the Immigration and Nationality Act, as added by section 4801.(xviii)Penalty for adjustment from registered provisional immigrant statusPenalties collected under section 245C(c)(5)(B) of the Immigration and Nationality Act, as added by section 2102.(C)Authority to adjust feesAs necessary to carry out the purposes of this Act, the Secretary may adjust the amounts of the fees and penalties set out under subparagraph (B), except for the fines and penalties referred to in clauses (ii), (iii), (iv), or (xviii) of such subparagraph.(3)Use of funds(A)Initial fundingOf the amounts transferred to the Trust Fund pursuant to paragraph (2)(A)—(i)$3,000,000,000 shall remain available for the 5-year period beginning on the date specified in paragraph (2)(A) for use by the Secretary to carry out the Border Security Results Strategy;(ii)$2,000,000,000 shall remain available for the 10-year period beginning on the date specified in paragraph (2)(A) for use by the Secretary to carry out programs, projects, and activities recommended by the Commission pursuant to section 5(d) to achieve and maintain the border security goal specified in section 4(b);(iii)$1,500,000,000 shall be made available to the Secretary, during the 5-year period beginning on the date of the enactment of this Act, to procure and deploy fencing, infrastructure, personnel, and technology in accordance with the Border Security Results Strategy established pursuant to section 6, not less than $1,000,000,000 of which shall be used for fencing, infrastructure, personnel, and technology at ports of entry in accordance with section 6(c)(1)(A);(iv)$750,000,000 shall remain available for the 6-year period beginning on the date specified in paragraph (2)(A) for use by the Secretary to expand and implement the mandatory employment verification system, which shall be used as required by section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a), as amended by section 3101;(v)$900,000,000 shall remain available for the 8-year period beginning on the date specified in paragraph (2)(A) for use by the Secretary of State to pay for one-time and startup costs necessary to implement this Act; and(vi)$150,000,000 shall remain available for the 2-year period beginning on the date specified in paragraph (2)(A) for use by the Secretary for transfer to the Secretary of Labor, the Secretary of Agriculture, or the Attorney General, for initial costs of implementing this Act.(B)Repayment of Trust Fund expensesThe first $8,300,000,000 collected pursuant to the fees, penalties, and fines referred to in clauses (ii), (iii), (iv), (vi), (xiii), (xvii), and (xviii) of paragraph (2)(B) shall be collected, deposited in the general fund of the Treasury, and used for Federal budget deficit reduction. Collections in excess of $8,300,000,000 shall be deposited into the Trust Fund, as specified in paragraph (2)(B).(C)Program implementationAmounts deposited into the Trust Fund pursuant to paragraph (2)(B) shall be available during each of fiscal years 2014 through 2018 as follows:(i)$50,000,000 to carry out the activities referenced in section 1104(a)(1).(ii)$50,000,000 to carry out the activities referenced in section 1104(b).(D)Ongoing fundingSubject to the availability of appropriations, amounts deposited in the Trust Fund pursuant to paragraph (2)(B) are authorized to be appropriated as follows:(i)Such sums as may be necessary to carry out the authorizations included in this Act.(ii)Such sums as may be necessary to carry out the operations and maintenance of border security and immigration enforcement investments referenced in subparagraph (A).(E)Expenditure planThe Secretary, in consultation with the Attorney General and the Secretary of Defense, shall submit to the Committee on Appropriations of the Senate, the Committee on the Judiciary of the Senate, the Committee on Appropriations of the House of Representatives, and the Committee on the Judiciary of the House of Representatives, in conjunction with the Border Security Results Strategy, a plan for expenditure that describes—(i)the types and planned deployment of fixed, mobile, video, and agent and officer portable surveillance and detection equipment, including those recommended or provided by the Department of Defense;(ii)the number of Border Patrol agents and Customs and Border Protection officers to be hired, including a detailed description of which Border Patrol sectors and which land border ports of entry they will be stationed;(iii)the numbers and type of unarmed, unmanned aerial systems and unarmed, fixed-wing and rotary aircraft, including pilots, air interdiction agents, and support staff to fly or otherwise operate and maintain the equipment;(iv)the numbers, types, and planned deployment of marine and riverine vessels, if any, including marine interdiction agents and support staff to operate and maintain the vessels;(v)the locations, amount, and planned deployment of fencing, including double layer fencing, tactical and other infrastructure, and technology, including but not limited to fixed towers, sensors, cameras, and other detection technology;(vi)the numbers, types, and planned deployment of ground-based mobile surveillance systems;(vii)the numbers, types, and planned deployment of tactical and other interoperable law enforcement communications systems and equipment;(viii)required construction, including repairs, expansion, and maintenance, and location of additional checkpoints, Border Patrol stations, and forward operating bases;(ix)the number of additional attorneys and support staff for the Office of the United States Attorney for Tucson;(x)the number of additional support staff and interpreters in the Office of the Clerk of the Court for Tucson;(xi)the number of additional personnel, including Marshals and Deputy Marshals for the United States Marshals Office for Tucson;(xii)the number of additional magistrate judges for the southern border United States District Courts;(xiii)activities to be funded by the Homeland Security Border Oversight Task Force;(xiv)amounts and types of grants to States and other entities;(xv)amounts and activities necessary to hire additional personnel and for start-up costs related to upgrading software and information technology necessary to transition from a voluntary E-Verify system to mandatory employment verification system under section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) within 5 years;(xvi)the number of additional personnel and other costs associated with implementing the immigration courts and removal proceedings mandated in subtitle E of title III;(xvii)the steps the Commissioner of Social Security plans to take to create a fraud-resistant, tamper-resistant, wear-resistant, and identity-theft resistant Social Security card, including—(I)the types of equipment needed to create the card;(II)the total estimated costs for completion that clearly delineates costs associated with the acquisition of equipment and transition to operation, subdivided by fiscal year and including a description of the purpose by fiscal year for design, pre-acquisition activities, production, and transition to operation;(III)the number and type of personnel, including contract personnel, required to research, design, test, and produce the card; and(IV)a detailed schedule for production of the card, including an estimated completion date at the projected funding level provided in this Act; and(xviii)the operations and maintenance costs associated with the implementation of clauses (i) through (xvii).(F)Annual revisionThe expenditure plan required in (E) shall be revised and submitted with the President’s budget proposals for fiscal year 2016, 2017, 2018, and 2019 pursuant to the requirements of section 1105(a) of title 31, United States Code.(G)Commission expenditure plan(i)Requirement for planSouthern Border Security Commission referenced in section 5 is established, the Secretary shall submit to the appropriate committees of Congress, not later than 60 days after the submission of the review required by section 5(g), a plan for expenditure that achieves the recommendations in the report required by section 5(d) and the review required by section 5(g).(ii)Appropriate committees of Congress definedclause (i), the term ‘‘appropriate committees of Congress’’ means—(I)the Committee on Appropriations, the Committee on the Judiciary, and the Committee on Finance of the Senate; and(II)the Committee on Appropriations, the Committee on the Judiciary, and the Committee on Ways and Means of the House of Representatives.(4)Limitation on collection(A)In generalNo fee deposited in the Trust Fund may be collected except to the extent that the expenditure of the fee is provided for in advance in an appropriations Act only to pay the costs of activities and services for which appropriations are authorized to be funded from the Trust Fund.(B)Receipts collected as offsetting receiptsUntil the date of the enactment of an Act making appropriations for the activities authorized under this Act through September 30, 2014, the fees authorized by paragraph (2)(B) that are not deposited into the general fund pursuant to paragraph (3)(B) may be collected and shall be credited as to the Trust Fund to remain available until expended only to pay the costs of activities and services for which appropriations are authorized to be funded from the Trust Fund.(b)Comprehensive Immigration Reform Startup Account(1)EstablishmentThere is established in the Treasury a separate account, to be known as the Comprehensive Immigration Reform Startup Account, (referred to in this section as the Startup Account), consisting of amounts transferred from the general fund of the Treasury under paragraph (2).(2)DepositsThere is appropriated to the Startup Account, out of any funds in the Treasury not otherwise appropriated, $3,000,000,000, to remain available until expended on the later of the date that is—(A)the date of the enactment of this Act; or(B)October 1, 2013.(3)Repayment of startup costs(A)In generalNotwithstanding section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)), 50 percent of fees collected under section 245B(c)(10)(A) of the Immigration and Nationality Act, as added by section 2101 of this Act, shall be deposited monthly in the general fund of the Treasury and used for Federal budget deficit reduction until the funding provided by paragraph (2) has been repaid.(B)Deposit in the Immigration Examinations Fee AccountFees collected in excess of the amount referenced in subparagraph (A) shall be deposited in the Immigration Examinations Fee Account, pursuant to section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)), and shall remain available until expended pursuant to section 286(n) of the Immigration and Nationality Act (8 U.S.C. 1356(n)).(4)Use of fundsThe Secretary shall use the amounts transferred to the Startup Account to pay for one-time and startup costs necessary to implement this Act, including—(A)equipment, information technology systems, infrastructure, and human resources;(B)outreach to the public, including development and promulgation of any regulations, rules, or other public notice;(C)grants to community and faith-based organizations; and(D)anti-fraud programs and actions related to implementation of this Act.(5)Expenditure planNot later than 90 days after the date of the enactment of this Act, the Secretary, in consultation with the Attorney General and the Secretary of Defense, shall submit to the Committee on Appropriations and the Committee on the Judiciary of the Senate and the Committee on Appropriations and the Committee on the Judiciary of the House of Representatives, a plan for expenditure of the one-time and startup funds in the Startup Account that provides details on—(A)the types of equipment, information technology systems, infrastructure, and human resources;(B)the plans for outreach to the public, including development and promulgation of any regulations, rules, or other public notice;(C)the types and amounts of grants to community and faith-based organizations; and(D)the anti-fraud programs and actions related to implementation of this Act.(c)Annual audits(1)Audits requiredNot later than October 1 each year beginning on or after the date of the enactment of this Act, the Chief Financial Officer of the Department of Homeland Security shall, in conjunction with the Inspector General of the Department of Homeland Security, conduct an audit of the Trust Fund.(2)ReportsUpon completion of each audit of the Trust Fund under paragraph (1), the Chief Financial Officer shall, in conjunction with the Inspector General, submit to Congress, and make available to the public on an Internet website of the Department available to the public, a jointly audited financial statement concerning the Trust Fund.(3)ElementsEach audited financial statement under paragraph (2) shall include the following:(A)The report of an independent certified public accountant.(B)A balance sheet reporting admitted assets, liabilities, capital and surplus.(C)A statement of cash flow.(D)Such other information on the Trust Fund as the Chief Financial Officer, the Inspector General, or the independent certified public accountant considers appropriate to facilitate a comprehensive understanding of the Trust Fund during the year covered by the financial statement.(d)Determination of budgetary effects(1)Emergency designation for congressional enforcementIn the Senate, amounts appropriated by or deposited in the general fund of the Treasury pursuant to this section are designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.(2)Emergency designation for statutory PAYGOAmounts appropriated by or deposited in the general fund of the Treasury pursuant to this section are designated as an emergency requirement under section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139; 2 U.S.C. 933(g)).10.Reference to the Immigration and Nationality ActExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).11.DefinitionsIn this Act:(1)DepartmentExcept as otherwise provided, the term Department means the Department of Homeland Security.(2)SecretaryExcept as otherwise provided, the term Secretary means the Secretary of Homeland Security.12.Grant accountability(a)DefinitionsIn this section:(1)Awarding entitiesThe term awarding entities means the Secretary of Homeland Security, the Director of the Federal Emergency Management Agency (FEMA), the Chief of the Office of Citizenship and New Americans, as designated by this Act, and the Director of the National Science Foundation.(2)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.(3)Unresolved audit findingThe term unresolved audit finding means a finding in a final audit report conducted by the Inspector General of the Department of Homeland Security, or the Inspector General for the National Science Foundation for grants awarded by the Director of the National Science Foundation, that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 1 year from the date when the final audit report is issued.(b)AccountabilityAll grants awarded by awarding entities pursuant to this Act shall be subject to the following accountability provisions:(1)Audit requirement(A)AuditsBeginning in the first fiscal year beginning after the date of the enactment of this section, and in each fiscal year thereafter, the Inspector General of the Department of Homeland Security, or the Inspector General for the National Science Foundation for grants awarded by the Director of the National Science Foundation, shall conduct audits of recipients of grants under this Act to prevent waste, fraud, and abuse of funds by grantees. The Inspector Generals shall determine the appropriate number of grantees to be audited each year.(B)Mandatory exclusionA recipient of grant funds under this Act that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this Act during the first 2 fiscal years beginning after the end of the 1-year period described in subsection (a)(3).(C)PriorityIn awarding grants under this Act, the awarding entities shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this Act.(D)ReimbursementIf an entity is awarded grant funds under this Act during the 2-fiscal-year period during which the entity is barred from receiving grants under subparagraph (B), the awarding entity shall—(i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and(ii)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.(2)Nonprofit organization requirements(A)ProhibitionAn awarding entity may not award a grant under this Act to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.(B)DisclosureEach nonprofit organization that is awarded a grant under this Act and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the awarding entity, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the awarding entity shall make the information disclosed under this subparagraph available for public inspection.(3)Conference expenditures(A)LimitationNo amounts authorized to be appropriated to the Department of Homeland Security or the National Science Foundation for grant programs under this Act may be used by an awarding entity or by any individual or entity awarded discretionary funds through a cooperative agreement under this Act to host or support any expenditure for conferences that uses more than $20,000 in funds made available by the Department of Homeland Security or the National Science Foundation unless the Deputy Secretary for Homeland Security, or the Deputy Director of the National Science Foundation, or their designee, provides prior written authorization that the funds may be expended to host the conference.(B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.(C)ReportThe Deputy Secretary of Homeland Security and the Deputy Director of the National Science Foundation shall submit an annual report to Congress on all conference expenditures approved under this paragraph.(4)Annual certificationBeginning in the first fiscal year beginning after the date of the enactment of this subsection, each awarding entity shall submit to Congress a report—(A)indicating whether—(i)all audits issued by the Offices of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate individuals;(ii)all mandatory exclusions required under paragraph (1)(B) have been issued; and(iii)all reimbursements required under paragraph (1)(D) have been made; and(B)including a list of any grant recipients excluded under paragraph (1) from the previous year.IBorder Security1101.DefinitionsIn this title:(1)Northern borderThe term Northern border means the international border between the United States and Canada.(2)Rural, high-trafficked areasThe term rural, high-trafficked areas means rural areas through which drugs and undocumented aliens are routinely smuggled, as designated by the Commissioner of U.S. Customs and Border Protection.(3)Southern borderThe term Southern border means the international border between the United States and Mexico.(4)Southwest border regionThe term Southwest border region means the area in the United States that is within 100 miles of the Southern border.1102.Additional U.S. Customs and Border Protection officers(a)In generalNot later than September 30, 2017, the Secretary shall increase the number of trained U.S. Customs and Border Protection officers by 3,500, compared to the number of such officers as of the date of the enactment of this Act. The Secretary shall make progress in increasing such number of officers during each of the fiscal years 2014 through 2017.(b)ConstructionNothing in subsection (a) may be construed to preclude the Secretary from reassigning or stationing U.S. Customs and Border Protection Officers and U.S. Border Patrol Agents from the Northern border to the Southern border.(c)FundingSection 217(h)(3)(B) (8 U.S.C. 1187(h)(3)(B)) is amended—(1)in clause (i)—(A)by striking No later than 6 months after the date of enactment of the Travel Promotion Act of 2009, the and inserting The;(B)in subclause (I), by striking and at the end;(C)by redesignating subclause (II) as subclause (III); and(D)by inserting after subclause (I) the following:(II)$16 for border processing; and;(2)in clause (ii), by striking Amounts collected under clause (i)(II) and inserting Amounts collected under clause (i)(II) shall be deposited into the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1) of the Border Security, Economic Opportunity, and Immigration Modernization Act. Amounts collected under clause (i)(III); and(3)by striking clause (iii).(d)Corporation for Travel PromotionSection 9(d)(2)(B) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(d)(2)(B)) is amended by striking For each of fiscal years 2012 through 2015, and inserting For each fiscal year after 2012,.(e)Recruitment of former members of the armed forces and members of reserve components of the armed forces(1)Requirement for programThe Secretary, in conjunction with the Secretary of Defense, shall establish a program to actively recruit members of the reserve components of the Armed Forces and former members of the Armed Forces, including the reserve components, to serve in United States Customs and Border Protection and United States Immigration and Customs Enforcement.(2)Recruitment incentives(A)Student loan repayments for United States border patrol agents with a three-year commitmentSection 5379(b) of title 5, United States Code, is amended by adding at the end the following new paragraph:(4)In the case of an employee who is otherwise eligible for benefits under this section and who is serving as a full-time active-duty United States border patrol agent within the Department of Homeland Security—(A)paragraph (2)(A) shall be applied by substituting $20,000 for $10,000; and(B)paragraph (2)(B) shall be applied by substituting $80,000 for $60,000..(B)Recruitment and relocation bonuses and retention allowances for personnel of the department of homeland securityThe Secretary of Homeland Security shall ensure that the authority to pay recruitment and relocation bonuses under section 5753 of title 5, United States Code, the authority to pay retention bonuses under section 5754 of such title, and any other similar authorities available under any other provision of law, rule, or regulation, are exercised to the fullest extent allowable in order to encourage service in the Department of Homeland Security.(3)Report on recruitment incentives(A)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary and the Secretary of Defense shall jointly submit to the appropriate committees of Congress a report including an assessment of the desirability and feasibility of offering incentives to members of the reserve components of the Armed Forces and former members of the Armed Forces, including the reserve components, for the purpose of encouraging such members to serve in United States Customs and Border Protection and Immigration and Customs Enforcement.(B)ContentThe report required by subparagraph (A) shall include—(i)a description of various monetary and non-monetary incentives considered for purposes of the report; and(ii)an assessment of the desirability and feasibility of utilizing any such incentive.(4)Appropriate Committees of Congress DefinedThe term appropriate committees of Congress means—(A)the Committee on Appropriations, the Committee on Armed Services, and the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Appropriations, the Committee on Armed Services, and the Committee on Homeland Security of the House of Representatives.1103.National Guard support to secure the Southern border(a)In generalWith the approval of the Secretary of Defense, the Governor of a State may order any unit or personnel of the National Guard of such State to perform operations and missions under section 502(f) of title 32, United States Code, in the Southwest Border region for the purposes of assisting U.S. Customs and Border Protection in securing the Southern border.(b)Assignment of operations and missions(1)In generalNational Guard units and personnel deployed under subsection (a) may be assigned such operations and missions specified in subsection (c) as may be necessary to secure the Southern border.(2)Nature of dutyThe duty of National Guard personnel performing operations and missions described in paragraph (1) shall be full-time duty under title 32, United States Code.(c)Range of operations and missionsThe operations and missions assigned under subsection (b) shall include the temporary authority—(1)to construct fencing, including double-layer and triple-layer fencing;(2)to increase ground-based mobile surveillance systems;(3)to deploy additional unmanned aerial systems and manned aircraft sufficient to maintain continuous surveillance of the Southern border;(4)to deploy and provide capability for radio communications interoperability between U.S. Customs and Border Protection and State, local, and tribal law enforcement agencies;(5)to construct checkpoints along the Southern border to bridge the gap to long-term permanent checkpoints; and(6)to provide assistance to U.S. Customs and Border Protection, particularly in rural, high-trafficked areas, as designated by the Commissioner of U.S. Customs and Border Protection.(d)Materiel and logistical supportThe Secretary of Defense shall deploy such materiel and equipment and logistical support as may be necessary to ensure success of the operations and missions conducted by the National Guard under this section.(e)Exclusion from National Guard personnel strength limitationsNational Guard personnel deployed under subsection (a) shall not be included in—(1)the calculation to determine compliance with limits on end strength for National Guard personnel; or(2)limits on the number of National Guard personnel that may be placed on active duty for operational support under section 115 of title 10, United States Code.1104.Enhancement of existing border security operations(a)Border crossing prosecutions(1)In generalFrom the amounts made available pursuant to the appropriations in paragraph (3), funds shall be made available—(A)to increase the number of border crossing prosecutions in the Tucson Sector of the Southwest border region to up to 210 prosecutions per day through increasing funding available for—(i)attorneys and administrative support staff in the Office of the United States Attorney for Tucson;(ii)support staff and interpreters in the Office of the Clerk of the Court for Tucson;(iii)pre-trial services;(iv)activities of the Federal Public Defender Office for Tucson; and(v)additional personnel, including Deputy United States Marshals in the United States Marshals Office for Tucson to perform intake, coordination, transportation, and court security; and(B)reimburse Federal, State, local, and tribal law enforcement agencies for any detention costs related to the border crossing prosecutions carried out pursuant to subparagraph (A).(2)Additional magistrate judges to assist with increased caseloadThe chief judge of the United States District Court for the District of Arizona is authorized to appoint additional full-time magistrate judges, who, consistent with the Constitution and laws of the United States, shall have the authority to hear cases and controversies in the judicial district in which the respective judges are appointed.(3)FundingThere are authorized to be appropriated, from the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1), such sums as may be necessary to carry out this subsection.(b)Operation Stonegarden(1)In generalThe Federal Emergency Management Agency shall enhance law enforcement preparedness and operational readiness along the borders of the United States through Operation Stonegarden. The amounts available under this paragraph are in addition to any other amounts otherwise made available for Operation Stonegarden. Not less than 90 percent of the amounts made available under section 9(a)(3)(C)(ii) shall be allocated for grants and reimbursements to law enforcement agencies in the States in the Southwest border region for personnel, overtime, travel, and other costs related to combating illegal immigration and drug smuggling in the Southwest border region. Allocations for grants and reimbursements to law enforcement agencies under this paragraph shall be made by the Federal Emergency Management Agency through a competitive process.(2)FundingThere are authorized to be appropriated, from the amounts made available under section 9(a)(3)(A)(i), such sums as may be necessary to carry out this subsection.(c)Infrastructure improvements(1)Border patrol stationsThe Secretary shall—(A)construct additional Border Patrol stations in the Southwest border region that U.S. Border Patrol determines are needed to provide full operational support in rural, high-trafficked areas; and(B)analyze the feasibility of creating additional Border Patrol sectors along the Southern border to interrupt drug trafficking operations.(2)Forward operating basesThe Secretary shall enhance the security of the Southwest border region by—(A)establishing additional permanent forward operating bases for the U.S. Border Patrol, as needed;(B)upgrading the existing forward operating bases to include modular buildings, electricity, and potable water; and(C)ensuring that forward operating bases surveil and interdict individuals entering the United States unlawfully immediately after such individuals cross the Southern border.(3)Safe and secure border infrastructureThe Secretary and the Secretary of Transportation, in consultation with the governors of the States in the Southwest border region and the Northern border region, shall establish a grant program, which shall be administered by the Secretary of Transportation and the General Services Administration, to construct transportation and supporting infrastructure improvements at existing and new international border crossings necessary to facilitate safe, secure, and efficient cross border movement of people, motor vehicles, and cargo.(4)Authorization of appropriationsThere is authorized to be appropriated for each of fiscal years 2014 through 2018 such sums as may be necessary to carry out this subsection.(d)Additional permanent district court judgeships in southwest border States(1)In generalThe President shall appoint, by and with the advice and consent of the Senate—(A)2 additional district judges for the district of Arizona;(B)3 additional district judges for the eastern district of California;(C)2 additional district judges for the western district of Texas; and(D)1 additional district judge for the southern district of Texas.(2)Conversions of temporary district court judgeshipsThe existing judgeships for the district of Arizona and the central district of California authorized by section 312(c) of the 21st Century Department of Justice Appropriations Authorization Act (28 U.S.C. 133 note; Public Law 107–273; 116 Stat. 1788), as of the effective date of this Act, shall be authorized under section 133 of title 28, United States Code, and the incumbents in those offices shall hold the office under section 133 of title 28, United States Code, as amended by this Act.(3)Technical and conforming amendmentsThe table contained in section 133(a) of title 28, United States Code, is amended—(A)by striking the item relating to the district of Arizona and inserting the following:Arizona15; (B)by striking the item relating to California and inserting the following:California:Northern14Eastern9Central28Southern13;and(C)by striking the item relating to Texas and inserting the following:Texas:Northern12Southern20Eastern7Western15.(4)Increase in filing fees(A)In generalSection 1914(a) of title 28, United States Code, is amended by striking $350 and inserting $360.(B)Expenditure limitationIncremental amounts collected by reason of the enactment of this paragraph shall be deposited as offsetting receipts in the Judiciary Filing Fee special fund of the Treasury established under section 1931 of title 28, United States Code. Such amounts shall be available solely for the purpose of facilitating the processing of civil cases, but only to the extent specifically appropriated by an Act of Congress enacted after the date of the enactment of this Act.(5)Whistleblower protection(A)In generalNo officer, employee, agent, contractor, or subcontractor of the judicial branch may discharge, demote, threaten, suspend, harass, or in any other manner discriminate against an employee in the terms and conditions of employment because of any lawful act done by the employee to provide information, cause information to be provided, or otherwise assist in an investigation regarding any possible violation of Federal law or regulation, or misconduct, by a judge, justice, or any other employee in the judicial branch, which may assist in the investigation of the possible violation or misconduct.(B)Civil actionAn employee injured by a violation of subparagraph (A) may, in a civil action, obtain appropriate relief.1105.Border security on certain Federal land(a)DefinitionsIn this section:(1)Federal landsThe term Federal lands includes all land under the control of the Secretary concerned that is located within the Southwest border region in the State of Arizona along the international border between the United States and Mexico.(2)Secretary concernedThe term Secretary concerned means—(A)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture; and(B)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior.(b)Support for border security needsTo achieve effective control of Federal lands—(1)the Secretary concerned, notwithstanding any other provision of law, shall authorize and provide U.S. Customs and Border Protection personnel with immediate access to Federal lands for security activities, including—(A)routine motorized patrols; and(B)the deployment of communications, surveillance, and detection equipment;(2)the security activities described in paragraph (1) shall be conducted, to the maximum extent practicable, in a manner that the Secretary determines will best protect the natural and cultural resources on Federal lands; and(3)the Secretary concerned may provide education and training to U.S. Customs and Border Protection personnel on the natural and cultural resources present on individual Federal land units.(c)Programmatic environmental impact statement(1)In generalAfter implementing subsection (b), the Secretary, in consultation with the Secretaries concerned, shall prepare and publish in the Federal Register a notice of intent to prepare a programmatic environmental impact statement in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to analyze the impacts of the activities described in subsection (b).(2)Effect on processing application and special use permitsThe pending completion of a programmatic environmental impact statement under this section shall not result in any delay in the processing or approving of applications or special use permits by the Secretaries concerned for the activities described in subsection (b).(3)Amendment of land use plansThe Secretaries concerned shall amend any land use plans, as appropriate, upon completion of the programmatic environmental impact statement described in subsection (b).(4)Scope of programmatic environmental impact statementThe programmatic environmental impact statement described in paragraph (1)—(A)may be used to advise the Secretary on the impact on natural and cultural resources on Federal lands; and(B)shall not control, delay, or restrict actions by the Secretary to achieve effective control on Federal lands.(d)Intermingled State and private landThis section shall not apply to any private or State-owned land within the boundaries of Federal lands.1106.Equipment and technology(a)EnhancementsThe Commissioner of U.S. Customs and Border Protection, working through U.S. Border Patrol, shall—(1)deploy additional mobile, video, and agent-portable surveillance systems, and unarmed, unmanned aerial vehicles in the Southwest border region as necessary to provide 24-hour operation and surveillance;(2)operate unarmed unmanned aerial vehicles along the Southern border for 24 hours per day and for 7 days per week;(3)deploy unarmed additional fixed-wing aircraft and helicopters along the Southern border;(4)acquire new rotorcraft and make upgrades to the existing helicopter fleet;(5)increase horse patrols in the Southwest border region; and(6)acquire and deploy watercraft and other equipment to provide support for border-related maritime anti-crime activities.(b)Limitation(1)In generalNotwithstanding paragraphs (1) and (2) of subsection (a), and except as provided in paragraph (2), U.S. Border Patrol may not operate unarmed, unmanned aerial vehicles in the San Diego and El Centro Sectors, except within 3 miles of the Southern border.(2)ExceptionThe limitation under this subsection shall not restrict the maritime operations of U.S. Customs and Border Protection.(c)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated, there is authorized to be appropriated to U.S. Customs and Border Protection such sums as may be necessary to carry out subsection (a) during fiscal years 2014 through 2018.1107.Access to emergency personnel(a)Southwest border region emergency communications grants(1)In generalThe Secretary, in consultation with the governors of the States in the Southwest border region, shall establish a 2-year grant program, to be administered by the Secretary, to improve emergency communications in the Southwest border region.(2)Eligibility for grantsAn individual is eligible to receive a grant under this subsection if the individual demonstrates that he or she—(A)regularly resides or works in the Southwest border region;(B)is at greater risk of border violence due to the lack of cellular service at his or her residence or business and his or her proximity to the Southern border.(3)Use of grantsGrants awarded under this subsection may be used to purchase satellite telephone communications systems and service that—(A)can provide access to 9–1–1 service; and(B)are equipped with global positioning systems.(4)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out the grant program established under this subsection.(b)Interoperable communications for law enforcement(1)Federal law enforcementThere are authorized to be appropriated, to the Department, the Department of Justice, and the Department of the Interior, during the 5-year period beginning on the date of the enactment of this Act, such sums as may be necessary—(A)to purchase, through a competitive procurement process, P25-compliant radios, which may include a multi-band option, for Federal law enforcement agents working in the Southwest border region in support of the activities of U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, including law enforcement agents of the Drug Enforcement Administration, the Bureau of Alcohol, Tobacco, Firearms and Explosives, the Department of the Interior, and the Forest Service; and(B)to upgrade, through a competitive procurement process, the communications network of the Department of Justice to ensure coverage and capacity, particularly when immediate access is needed in times of crisis, in the Southwest Border region for appropriate law enforcement personnel of the Department of Justice (including the Drug Enforcement Administration and the Bureau of Alcohol, Tobacco, Firearms and Explosives), the Department (including U.S. Immigration and Customs Enforcement and U.S. Customs and Border Protection), the United States Marshals Service, other Federal agencies, the State of Arizona, tribes, and local governments.(2)State and local law enforcement(A)Authorization of appropriationsThere is authorized to be appropriated to the Department of Justice, during the 5-year period beginning on the date of the enactment of this Act, such sums as may be necessary to purchase, through a competitive procurement process, P25-compliant radios, which may include a multi-band option, for State and local law enforcement agents working in the Southwest border region.(B)Access to Federal spectrumIf a State, tribal, or local law enforcement agency in the Southwest border region experiences an emergency situation that necessitates immediate communication with the Department of Justice, the Department, the Department of the Interior, or any of their respective subagencies, such law enforcement agency shall have access to the spectrum assigned to such Federal agency for the duration of such emergency situation.1108.Southwest Border Region Prosecution Initiative(a)Reimbursement to State and local prosecutors for federally initiated criminal casesThe Attorney General shall reimburse State, county, tribal, and municipal governments for costs associated with the prosecution, pretrial services and detention, clerical support, and public defenders’ services associated with the prosecution of federally initiated immigration-related criminal cases declined by local offices of the United States Attorneys.(b)ExceptionReimbursement under subsection (a) shall not be available, at the discretion of the Attorney General, if the Attorney General determines that there is reason to believe that the jurisdiction seeking reimbursement has engaged in unlawful conduct in connection with immigration-related apprehensions.(c)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out subsection (a) during fiscal years 2014 through 2018.1109.Interagency collaborationThe Assistant Secretary of Defense for Research and Engineering shall collaborate with the Under Secretary of Homeland Security for Science and Technology to identify equipment and technology used by the Department of Defense that could be used by U.S. Customs and Border Protection to improve the security of the Southern border by—(1)detecting border tunnels;(2)detecting the use of ultralight aircraft;(3)enhancing wide aerial surveillance; and(4)otherwise improving the enforcement of such border.1110.State Criminal Alien Assistance Program(a)SCAAP ReauthorizationSection 241(i)(5)(C) (8 U.S.C. 1231(i)(5)) is amended by striking 2011. and inserting 2015..(b)SCAAP assistance for States(1)Assistance for States incarcerating undocumented aliens charged with certain crimesSection 241(i)(3)(A) (8 U.S.C. 1231(i)(3)(A)) is amended by inserting charged with or before convicted.(2)Assistance for States incarcerating unverified aliensSection 241(i) (8 U.S.C. 1231(i)), as amended by subsection (a), is further amended—(A)by redesignating paragraphs (4), (5), and (6), as paragraphs (5), (6), and (7), respectively;(B)in paragraph (7), as so redesignated, by striking (5) and inserting (6); and(C)by adding after paragraph (3) the following:(4)In the case of an alien whose immigration status is unable to be verified by the Secretary of Homeland Security, and who would otherwise be an undocumented criminal alien if the alien is unlawfully present in the United States, the Attorney General shall compensate the State or political subdivision of the State for incarceration of the alien, consistent with subsection (i)(2)..1111.Use of forceNot later than 180 days after the date of the enactment of this Act, the Secretary, in consultation with the Assistant Attorney General for the Civil Rights Division of the Department of Justice, shall issue policies governing the use of force by all Department personnel that—(1)require all Department personnel to report each use of force; and(2)establish procedures for—(A)accepting and investigating complaints regarding the use of force by Department personnel;(B)disciplining Department personnel who violate any law or Department policy relating to the use of force; and(C)reviewing all uses of force by Department personnel to determine whether the use of force—(i)complied with Department policy; or(ii)demonstrates the need for changes in policy, training, or equipment.1112.Training for border security and immigration enforcement officers(a)In generalThe Secretary shall ensure that U.S. Customs and Border Protection officers, U.S. Border Patrol agents, U.S. Immigration and Customs Enforcement officers and agents, United States Air and Marine Division agents, and agriculture specialists stationed within 100 miles of any land or marine border of the United States or at any United States port of entry receive appropriate training, which shall be prepared in collaboration with the Assistant Attorney General for the Civil Rights Division of the Department of Justice, in—(1)identifying and detecting fraudulent travel documents;(2)civil, constitutional, human, and privacy rights of individuals;(3)the scope of enforcement authorities, including interrogations, stops, searches, seizures, arrests, and detentions;(4)the use of force policies issued by the Secretary pursuant to section 1111;(5)immigration laws, including screening, identifying, and addressing vulnerable populations, such as children, victims of crime and human trafficking, and individuals fleeing persecution or torture;(6)social and cultural sensitivity toward border communities;(7)the impact of border operations on communities; and(8)any particular environmental concerns in a particular area.(b)Training for border community liaison officersThe Secretary shall ensure that border communities liaison officers in Border Patrol sectors along the international borders between the United States and Mexico and between the United States and Canada receive training to better—(1)act as a liaison between border communities and the Office for Civil Rights and Civil Liberties of the Department and the Civil Rights Division of the Department of Justice;(2)foster and institutionalize consultation with border communities;(3)consult with border communities on Department programs, policies, strategies, and directives; and(4)receive Department performance assessments from border communities.(c)Humane conditions of confinement for children in U.S. Customs and Border Protection custodyNot later than 90 days after the date of the enactment of this Act, the Secretary shall establish standards to ensure that children in the custody of U.S. Customs and Border Protection—(1)are afforded adequate medical and mental health care, including emergency medical and mental health care, when necessary;(2)receive adequate nutrition;(3)are provided with climate-appropriate clothing, footwear, and bedding;(4)have basic personal hygiene and sanitary products; and(5)are permitted to make supervised phone calls to family members.1113.Department of Homeland Security Border Oversight Task Force(a)Establishment(1)In generalThere is established an independent task force, which shall be known as the Department of Homeland Security Border Oversight Task Force (referred to in this section as the DHS Task Force).(2)DutiesThe DHS Task Force shall—(A)review and make recommendations regarding immigration and border enforcement policies, strategies, and programs that take into consideration their impact on border and tribal communities;(B)recommend ways in which the Border Communities Liaison Offices can strengthen relations and collaboration between communities in the border regions and the Department, the Department of Justice, and other Federal agencies that carry out such policies, strategies, and programs;(C)evaluate how the policies, strategies, and programs of Federal agencies operating along the international borders between the United States and Mexico and between the United States and Canada protect the due process, civil, and human rights of border residents, visitors, and migrants at and near such borders; and(D)evaluate and make recommendations regarding the training of border enforcement personnel described in section 1112.(3)Membership(A)In generalThe DHS Task Force shall be composed of 33 members, appointed by the President, who have expertise in migration, local crime indices, civil and human rights, community relations, cross-border trade and commerce, quality of life indicators, or other pertinent experience, of whom—(i)14 members shall be from the Northern border region and shall include—(I)2 local government elected officials;(II)2 local law enforcement officials;(III)2 tribal government officials;(IV)2 civil rights advocates;(V)1 business representative;(VI)1 higher education representative;(VII)1 private land owner representative;(VIII)1 representative of a faith community; and(IX)2 representatives of U.S. Border Patrol; and(ii)19 members shall be from the Southern border region and include—(I)3 local government elected officials;(II)3 local law enforcement officials;(III)2 tribal government officials;(IV)3 civil rights advocates;(V)2 business representatives;(VI)1 higher education representative;(VII)2 private land owner representatives;(VIII)1 representative of a faith community; and(IX)2 representatives of U.S. Border Patrol.(B)Term of serviceMembers of the Task Force shall be appointed for the shorter of—(i)3 years; or(ii)the life of the DHS Task Force.(C)Chair, vice chairThe members of the DHS Task Force shall elect a Chair and a Vice Chair from among its members, who shall serve in such capacities for the life of the DHS Task Force or until removed by the majority vote of at least 16 members.(b)Operations(1)HearingsThe DHS Task Force may, for the purpose of carrying out its duties, hold hearings, sit and act, take testimony, receive evidence, and administer oaths.(2)RecommendationsThe DHS Task Force may make findings or recommendations to the Secretary related to the duties described in subsection (a)(2).(3)ResponseNot later than 180 days after receiving the findings and recommendations from the DHS Task Force under paragraph (2), the Secretary shall issue a response that describes how the Department has addressed, or will address, such findings and recommendations. If the Secretary disagrees with any finding of the DHS Task Force, the Secretary shall provide an explanation for the disagreement.(4)Information from federal agenciesThe Chair, or 16 members of the DHS Task Force, may request statistics relating to the duties described in subsection (a)(2) directly from any Federal agency, which shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the DHS Task Force.(5)CompensationMembers of the DHS Task Force shall serve without pay, but shall be reimbursed for reasonable travel and subsistence expenses incurred in the performance of their duties.(c)ReportNot later than 2 years after its first meeting, the DHS Task Force shall submit a final report to the President, Congress, and the Secretary that contains—(1)findings with respect to the duties of the DHS Task Force; and(2)recommendations regarding border and immigration enforcement policies, strategies, and programs, including—(A)a recommendation as to whether the DHS Task Force should continue to operate; and(B)a description of any duties for which the DHS Task Force should be responsible after the termination date described in subsection (e).(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for each of the fiscal years 2014 through 2017.(e)SunsetThe DHS Task Force shall terminate operations 60 days after the date on which the DHS Task Force submits the report described in subsection (c).1114.Ombudsman for Immigration Related Concerns of the Department of Homeland Security(a)EstablishmentTitle I of the Homeland Security Act of 2002 (6 U.S.C. 111 et seq.) is amended by adding at the end the following new section:104.Ombudsman for Immigration Related Concerns(a)In generalThere shall be within the Department an Ombudsman for Immigration Related Concerns (in this section referred to as the Ombudsman). The individual appointed as Ombudsman shall have a background in immigration law as well as civil and human rights law. The Ombudsman shall report directly to the Deputy Secretary.(b)FunctionsThe functions of the Ombudsman shall be as follows:(1)To receive and resolve complaints from individuals and employers and assist in resolving problems with the immigration components of the Department.(2)To conduct inspections of the facilities or contract facilities of the immigration components of the Department.(3)To assist individuals and families who have been the victims of crimes committed by aliens or violence near the United States border.(4)To identify areas in which individuals and employers have problems in dealing with the immigration components of the Department.(5)To the extent practicable, to propose changes in the administrative practices of the immigration components of the Department to mitigate problems identified under paragraph (4).(6)To review, examine, and make recommendations regarding the immigration and enforcement policies, strategies, and programs of U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement, and U.S. Citizenship and Immigration Services.(c)Other responsibilitiesIn addition to the functions specified in subsection (b), the Ombudsman shall—(1)monitor the coverage and geographic allocation of local offices of the Ombudsman, including appointing a local ombudsman for immigration related concerns; and(2)evaluate and take personnel actions (including dismissal) with respect to any employee of the Ombudsman.(d)Request for investigationsThe Ombudsman shall have the authority to request the Inspector General of the Department of Homeland Security to conduct inspections, investigations, and audits.(e)Coordination with Department componentsThe Director of U.S. Citizenship and Immigration Services, the Assistant Secretary of Immigration and Customs Enforcement, and the Commissioner of Customs and Border Protection shall each establish procedures to provide formal responses to recommendations submitted to such official by the Ombudsman.(f)Annual reportsNot later than June 30 of each year, the Ombudsman shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on the objectives of the Ombudsman for the fiscal year beginning in such calendar year. Each report shall contain full and substantive analysis, in addition to statistical information, and shall set forth any recommendations the Ombudsman has made on improving the services and responsiveness of U.S. Citizenship and Immigration Services, U.S. Immigration and Customs Enforcement, and U.S. Customs and Border Protection and any responses received from the Department regarding such recommendations..(b)Repeal of superseded authoritySection 452 of the Homeland Security Act of 2002 (6 U.S.C. 272) is repealed.(c)Clerical amendmentsThe table of contents for the Homeland Security Act of 2002 is amended—(1)by inserting after the item relating to section 103 the following new item:Sec. 104. Ombudsman for Immigration Related Concerns.;and(2)by striking the item relating to section 452.1115.Protection of family values in apprehension programs(a)DefinitionsIn this section:(1)Apprehended individualThe term apprehended individual means an individual apprehended by personnel of the Department of Homeland Security or of a cooperating entity pursuant to a migration deterrence program carried out at a border.(2)BorderThe term border means an international border of the United States.(3)ChildExcept as otherwise specifically provided, the term child has the meaning given to the term in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)).(4)Cooperating entityThe term cooperating entity means a State or local entity acting pursuant to an agreement with the Secretary.(5)Migration deterrence programThe term migration deterrence program means an action related to the repatriation or referral for prosecution of 1 or more apprehended individuals for a suspected or confirmed violation of the Immigration and Nationality Act (8 U.S.C. 1001 et seq.) by the Secretary or a cooperating entity.(b)Procedures for migration deterrence programs at the border(1)ProceduresIn any migration deterrence program carried out at a border, the Secretary and cooperating entities shall for each apprehended individual—(A)as soon as practicable after such individual is apprehended—(i)inquire as to whether the apprehended individual is—(I)a parent, legal guardian, or primary caregiver of a child; or(II)traveling with a spouse or child; and(ii)ascertain whether repatriation of the apprehended individual presents any humanitarian concern or concern related to such individual’s physical safety; and(B)ensure that, with respect to a decision related to the repatriation or referral for prosecution of the apprehended individual, due consideration is given—(i)to the best interests of such individual’s child, if any;(ii)to family unity whenever possible; and(iii)to other public interest factors, including humanitarian concerns and concerns related to the apprehended individual's physical safety.(c)Mandatory trainingThe Secretary, in consultation with the Secretary of Health and Human Services, the Attorney General, the Secretary of State, and independent immigration, child welfare, family law, and human rights law experts, shall—(1)develop and provide specialized training for all personnel of U.S. Customs and Border Protection and cooperating entities who come into contact with apprehended individuals in all legal authorities, policies, and procedures relevant to the preservation of a child’s best interest, family unity, and other public interest factors, including those described in this Act; and(2)require border enforcement personnel to undertake periodic and continuing training on best practices and changes in relevant legal authorities, policies, and procedures pertaining to the preservation of a child’s best interest, family unity, and other public interest factors, including those described in this Act.(d)Annual report on the impact of migration deterrence programs at the border(1)Requirement for annual reportNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report that describes the impact of migration deterrence programs on parents, legal guardians, primary caregivers of a child, individuals traveling with a spouse or child, and individuals who present humanitarian considerations or concerns related to the individual's physical safety.(2)ContentsEach report submitted under paragraph (1) shall include for the previous 1-year period an assessment of—(A)the number of apprehended individuals removed, repatriated, or referred for prosecution who are the parent, legal guardian, or primary caregiver of a child who is a citizen of the United States;(B)the number of occasions in which both parents, or the primary caretaker of such a child was removed, repatriated, or referred for prosecution as part of a migration deterrence program;(C)the number of apprehended individuals traveling with close family members who are removed, repatriated, or referred for prosecution.(D)the impact of migration deterrence programs on public interest factors, including humanitarian concerns and physical safety.(e)RegulationsNot later than 120 days after the date of the enactment of this Act, the Secretary shall promulgate regulations to implement this section.1116.Reports(a)Report on certain border mattersThe Secretary shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Homeland Security of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives that sets forth—(1)the effectiveness rate (as defined in section 2(a)(4)) for each Border Patrol sector along the Northern border and the Southern border;(2)the number of miles along the Southern border that are under persistent surveillance;(3)the monthly wait times per passenger, including data on averages and peaks, for crossing the Northern border and the Southern border, and the staffing of such border crossings; and(4)the allocations at each port of entry along the Northern border and the Southern border.(b)Report on interagency collaborationThe Under Secretary of Defense for Acquisition, Technology, and Logistics and the Under Secretary of Homeland Security for Science and Technology shall jointly submit a report on the results of the interagency collaboration under section 1109 to—(1)the Committee on Armed Services of the Senate;(2)the Committee on Homeland Security and Governmental Affairs of the Senate;(3)the Committee on the Judiciary of the Senate;(4)the Committee on Armed Services of the House of Representatives;(5)the Committee on Homeland Security of the House of Representatives; and(6)the Committee on the Judiciary of the House of Representatives.1117.Severability and delegation(a)SeverabilityIf any provision of this Act or any amendment made by this Act, or any application of such provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of the provisions of this Act and the amendments made by this Act and the application of the provision or amendment to any other person or circumstance shall not be affected.(b)DelegationThe Secretary may delegate any authority provided to the Secretary under this Act or an amendment made by this Act to the Secretary of Agriculture, the Attorney General, the Secretary of Defense, the Secretary of Health and Human Services, the Secretary of State, or the Commissioner of Social Security.1118.Prohibition on land border crossing feesThe Secretary shall not establish, collect, or otherwise impose a border crossing fee for pedestrians or passenger vehicles at land ports of entry along the Southern border or the Northern border, nor conduct any study relating to the imposition of such a fee.1119.Human Trafficking Reporting(a)Short titleThis section may be cited as the Human Trafficking Reporting Act of 2013.(b)FindingsCongress finds the following:(1)Human trafficking is a form of modern-day slavery.(2)According to the Trafficking Victims Protection Act of 2000 severe forms of trafficking in persons means—(A)sex trafficking in which a commercial sex act is induced by force, fraud, or coercion, or in which the person induced to perform such act has not attained 18 years of age; or(B)the recruitment, harboring, transportation, provision, or obtaining of a person for labor or services, through the use of force, fraud, or coercion for the purpose of subjection to involuntary servitude, peonage, debt bondage, or slavery.(3)There is an acute need for better data collection of incidents of human trafficking across the United States in order to effectively combat severe forms of trafficking in persons.(4)The State Department’s 2012 Trafficking in Persons report found that—(A)the United States is a source, transit and destination country for men, women, and children, subjected to forced labor, debt bondage, domestic servitude and sex trafficking,; and(B)the United States needs to improve data collection on human trafficking cases at the federal, state and local levels.(5)The International Organization for Migration has reported that in order to effectively combat human trafficking there must be reliable and standardized data, however, the following barriers for data collection exist:(A)The illicit and underground nature of human trafficking.(B)The reluctance of victims to share information with authorities.(C)Insufficient human trafficking data collection and research efforts by governments worldwide.(6)A 2009 report to the Department of Health and Human Services entitled Human Trafficking Into and Within the United States: A Review of the Literature found that the data and methodologies for estimating the prevalence of human trafficking globally and nationally are not well developed, and therefore estimates have varied widely and changed significantly over time.(7)The Federal Bureau of Investigation compiles national crime statistics through the Uniform Crime Reporting Program.(8)Under current law, State and local governments receiving Edward Byrne Memorial Justice Assistance grants are required to share data on part 1 violent crimes with the Federal Bureau of Investigation for inclusion in the Uniform Crime Reporting Program.(9)The addition of severe forms of trafficking in persons to the definition of part 1 violent crimes will ensure that statistics on this heinous crime will be compiled and available through the Federal Bureau of Investigation’s Uniform Crime Report.(c)Human trafficking To be included in part 1 violent crimes for purposes of Byrne grantsSection 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) is amended by adding at the end the following new subsection:(i)Part 1 violent crimes To include human traffickingFor purposes of this section, the term part 1 violent crimes shall include severe forms of trafficking in persons, as defined in section 103(8) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(8))..1120.Rule of constructionNothing in this Act may be construed to authorize the deployment, procurement, or construction of fencing along the Northern border.1121.Limitations on dangerous deportation practices(a)Certification required(1)In generalNot later than 1 year after the date of the enactment of this Act, and every 180 days thereafter, the Secretary, except as provided in paragraph (2), shall submit written certification to Congress that the Department has only deported or otherwise removed a migrant from the United States through an entry or exit point on the Southern border during daylight hours.(2)ExceptionThe certification required under paragraph (1) shall not apply to the deportation or removal of a migrant otherwise described in that paragraph if—(A)the manner of the deportation or removal is justified by a compelling governmental interest;(B)the manner of the deportation or removal is in accordance with an applicable Local Arrangement for the Repatriation of Mexican Nationals entered into by the appropriate Mexican Consulate; or(C)the migrant is not an unaccompanied minor and the migrant—(i)is deported or removed through an entry or exit point in the same sector as the place where the migrant was apprehended; or(ii)agrees to be deported or removed in such manner after being notified of the intended manner of deportation or removal.(b)Additional information requiredNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to Congress a study of the Alien Transfer Exit Program, which shall include—(1)the specific locations on the Southern border where lateral repatriations have occurred during the 1-year period preceding the submission of the study;(2)the performance measures developed by U.S. Customs and Border Protection to determine if the Alien Transfer Exit Program is deterring migrants from repeatedly crossing the border or otherwise reducing recidivism; and(3)the consideration given, if any, to the rates of violent crime and the availability of infrastructure and social services in Mexico near such locations.(c)Prohibition on confiscation of propertyNotwithstanding any other provision of law, lawful, nonperishable belongings of a migrant that are confiscated by personnel operating under Federal authority shall be returned to the migrant before repatriation, to the extent practicable.1122.Maximum allowable costs of salaries of contractor employeesSection 4304(a)(16) of title 41, United States Code, is amended by inserting before the period at the end the following: , except that in the case of contracts with the Department of Homeland Security or the National Guard while operating in Federal status that relate to border security, the limit on the costs of compensation of all executives and employees of contractors is the annual amount payable under the aggregate limitation on pay as established by the Office of Management and Budget (currently $230,700).IIImmigrant visasARegistration and adjustment of registered provisional immigrants2101.Registered provisional immigrant status(a)AuthorizationChapter 5 of title II (8 U.S.C. 1255 et seq.) is amended by inserting after section 245A the following:245B.Adjustment of status of eligible entrants before December 31, 2011, to that of registered provisional immigrant(a)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security (referred to in this section and in sections 245C through 245F as the Secretary), after conducting the national security and law enforcement clearances required under subsection (c)(8), may grant registered provisional immigrant status to an alien who—(1)meets the eligibility requirements set forth in subsection (b);(2)submits a completed application before the end of the period set forth in subsection (c)(3); and(3)has paid the fee required under subsection (c)(10)(A) and the penalty required under subsection (c)(10)(C), if applicable.(b)Eligibility requirements(1)In generalAn alien is not eligible for registered provisional immigrant status unless the alien establishes, by a preponderance of the evidence, that the alien meets the requirements set forth in this subsection.(2)Physical presence(A)In generalThe alien—(i)shall be physically present in the United States on the date on which the alien submits an application for registered provisional immigrant status;(ii)shall have been physically present in the United States on or before December 31, 2011; and(iii)shall have maintained continuous physical presence in the United States from December 31, 2011, until the date on which the alien is granted status as a registered provisional immigrant under this section.(B)Break in physical presence(i)In generalExcept as provided in clause (ii), an alien who is absent from the United States without authorization after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act does not meet the continuous physical presence requirement set forth in subparagraph (A)(iii).(ii)ExceptionAn alien who departed from the United States after December 31, 2011, will not be considered to have failed to maintain continuous presence in the United States if the alien's absences from the United States are brief, casual, and innocent whether or not such absences were authorized by the Secretary.(3)Grounds for ineligibility(A)In generalExcept as provided in subparagraph (B), an alien is ineligible for registered provisional immigrant status if the Secretary determines that the alien—(i)has a conviction for—(I)an offense classified as a felony in the convicting jurisdiction (other than a State or local offense for which an essential element was the alien's immigration status, or a violation of this Act);(II)an aggravated felony (as defined in section 101(a)(43) at the time of the conviction);(III)3 or more misdemeanor offenses (other than minor traffic offenses or State or local offenses for which an essential element was the alien's immigration status, or violations of this Act) if the alien was convicted on different dates for each of the 3 offenses;(IV)any offense under foreign law, except for a purely political offense, which, if the offense had been committed in the United States, would render the alien inadmissible under section 212(a) (excluding the paragraphs set forth in clause (ii)) or removable under section 237(a), except as provided in paragraph (3) of section 237(a);(V)unlawful voting (as defined in section 237(a)(6));(ii)is inadmissible under section 212(a), except that in determining an alien’s inadmissibility—(I)paragraphs (4), (5), (7), and (9)(B) of section 212(a) shall not apply;(II)subparagraphs (A), (C), (D), (F), and (G) of section 212(a)(6) and paragraphs (9)(C) and (10)(B) of section 212(a) shall not apply unless based on the act of unlawfully entering the United States after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act; and(III)paragraphs (6)(B) and (9)(A) of section 212(a) shall not apply unless the relevant conduct began on or after the date on which the alien files an application for registered provisional immigrant status under this section;(iii)is an alien who the Secretary knows or has reasonable grounds to believe, is engaged in or is likely to engage after entry in any terrorist activity (as defined in section 212(a)(3)(B)(iv)); or(iv)was, on April 16, 2013—(I)an alien lawfully admitted for permanent residence;(II)an alien admitted as a refugee under section 207 or granted asylum under section 208; or(III)an alien who, according to the records of the Secretary or the Secretary of State, is lawfully present in the United States in any nonimmigrant status (other than an alien considered to be a nonimmigrant solely due to the application of section 244(f)(4) or the amendment made by section 702 of the Consolidated Natural Resources Act of 2008 (Public Law 110–229)), notwithstanding any unauthorized employment or other violation of nonimmigrant status.(B)Waiver(i)In generalThe Secretary may waive the application of subparagraph (A)(i)(III) or any provision of section 212(a) that is not listed in clause (ii) on behalf of an alien for humanitarian purposes, to ensure family unity, or if such a waiver is otherwise in the public interest. Any discretionary authority to waive grounds of inadmissibility under section 212(a) conferred under any other provision of this Act shall apply equally to aliens seeking registered provisional status under this section.(ii)ExceptionsThe discretionary authority under clause (i) may not be used to waive—(I)subparagraph (B), (C), (D)(ii), (E), (G), (H), or (I) of section 212(a)(2);(II)section 212(a)(3);(III)subparagraph (A), (C), (D), or (E) of section 212(a)(10); or(IV)with respect to misrepresentations relating to the application for registered provisional immigrant status, section 212(a)(6)(C)(i).(C)Conviction explainedFor purposes of this paragraph, the term conviction does not include a judgment that has been expunged, set aside, or the equivalent.(D)Rule of constructionNothing in this paragraph may be construed to require the Secretary to commence removal proceedings against an alien.(4)Applicability of other provisionsSections 208(d)(6) and 240B(d) shall not apply to any alien filing an application for registered provisional immigrant status under this section.(5)Dependent spouse and children(A)In generalNotwithstanding any other provision of law, the Secretary may classify the spouse or child of a registered provisional immigrant as a registered provisional immigrant dependent if the spouse or child—(i)was physically present in the United States on or before December 31, 2012, and has maintained continuous presence in the United States from that date until the date on which the registered provisional immigrant is granted such status, with the exception of absences from the United States that are brief, casual, and innocent, whether or not such absences were authorized by the Secretary; and(ii)meets all of the eligibility requirements set forth in this subsection, other than the requirements of clause (ii) or (iii) of paragraph (2)(A).(B)Effect of termination of legal relationship or domestic violenceIf the spousal or parental relationship between an alien who is granted registered provisional immigrant status under this section and the alien’s spouse or child is terminated due to death or divorce or the spouse or child has been battered or subjected to extreme cruelty by the alien (regardless of whether the legal relationship terminates), the spouse or child may apply for classification as a registered provisional immigrant.(C)Effect of disqualification of parentNotwithstanding subsection (c)(3), if the application of a spouse or parent for registered provisional immigrant status is terminated or revoked, the husband, wife, or child of that spouse or parent shall be eligible to apply for registered provisional immigrant status independent of the parent or spouse.(c)Application procedures(1)In generalAn alien, or the dependent spouse or child of such alien, who meets the eligibility requirements set forth in subsection (b) may apply for status as a registered provisional immigrant or a registered provisional immigrant dependent, as applicable, by submitting a completed application form to the Secretary during the application period set forth in paragraph (3), in accordance with the final rule promulgated by the Secretary under the Border Security, Economic Opportunity, and Immigration Modernization Act. An applicant for registered provisional immigrant status shall be treated as an applicant for admission.(2)Payment of taxes(A)In generalAn alien may not file an application for registered provisional immigrant status under paragraph (1) unless the applicant has satisfied any applicable Federal tax liability.(B)Definition of applicable federal tax liabilityIn this paragraph, the term applicable Federal tax liability means all Federal income taxes assessed in accordance with section 6203 of the Internal Revenue Code of 1986.(C)Demonstration of complianceAn applicant may demonstrate compliance with this paragraph by submitting appropriate documentation, in accordance with regulations promulgated by the Secretary, in consultation with the Secretary of the Treasury.(3)Application period(A)Initial periodExcept as provided in subparagraph (B), the Secretary may only accept applications for registered provisional immigrant status from aliens in the United States during the 1-year period beginning on the date on which the final rule is published in the Federal Register pursuant to paragraph (1).(B)ExtensionIf the Secretary determines, during the initial period described in subparagraph (A), that additional time is required to process applications for registered provisional immigrant status or for other good cause, the Secretary may extend the period for accepting applications for such status for an additional 18 months.(4)Application form(A)Required information(i)In generalThe application form referred to in paragraph (1) shall collect such information as the Secretary determines to be necessary and appropriate, including, for the purpose of understanding immigration trends—(I)an explanation of how, when, and where the alien entered the United States;(II)the country in which the alien resided before entering the United States; and(III)other demographic information specified by the Secretary.(ii)Privacy protectionsInformation described in subclauses (I) through (III) of clause (i), which shall be provided anonymously by the applicant on the application form referred to in paragraph (1), shall be subject to the same confidentiality provisions as those set forth in section 9 of title 13, United States Code.(iii)ReportThe Secretary shall submit a report to Congress that contains a summary of the statistical data about immigration trends collected pursuant to clause (i).(B)Family applicationThe Secretary shall establish a process through which an alien may submit a single application under this section on behalf of the alien, his or her spouse, and his or her children who are residing in the United States.(C)InterviewThe Secretary may interview applicants for registered provisional immigrant status under this section to determine whether they meet the eligibility requirements set forth in subsection (b).(5)Aliens apprehended before or during the application periodIf an alien who is apprehended during the period beginning on the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act and the end of the application period described in paragraph (3) appears prima facie eligible for registered provisional immigrant status, to the satisfaction of the Secretary, the Secretary—(A)shall provide the alien with a reasonable opportunity to file an application under this section during such application period; and(B)may not remove the individual until a final administrative determination is made on the application.(6)Eligibility after departure(A)In generalAn alien who departed from the United States while subject to an order of exclusion, deportation, or removal, or pursuant to an order of voluntary departure and who is outside of the United States, or who has reentered the United States illegally after December 31, 2011 without receiving the Secretary's consent to reapply for admission under section 212(a)(9), shall not be eligible to file an application for registered provisional immigrant status.(B)WaiverThe Secretary, in the Secretary's sole and unreviewable discretion, subject to subparagraph (D), may waive the application of subparagraph (A) on behalf of an alien if the alien—(i)is the spouse or child of a United States citizen or lawful permanent resident;(ii)is the parent of a child who is a United States citizen or lawful permanent resident;(iii)meets the requirements set forth in clauses (ii) and (iii) of section 245D(b)(1)(A); or(iv)meets the requirements set forth in section 245D(b)(1)(A)(ii), is 16 years or older on the date on which the alien applies for registered provisional immigrant status, and was physically present in the United States for an aggregate period of not less than 3 years during the 6-year period immediately preceding the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act.(C)EligibilitySubject to subparagraph (D) and notwithstanding subsection (b)(2), section 241(a)(5), or a prior order of exclusion, deportation, or removal, an alien described in subparagraph (B) who is otherwise eligible for registered provisional immigrant status may file an application for such status.(D)Crime victims' rights to notice and consultationPrior to applying, or exercising, any authority under this paragraph, or ruling upon an application allowed under subparagraph (C) the Secretary shall—(i)determine whether or not an alien described under subparagraph (B) or (C) has a conviction for any criminal offense;(ii)in consultation with the agency that prosecuted the criminal offense under clause (i), if the agency, in the sole discretion of the agency, is willing to cooperate with the Secretary, make all reasonable efforts to identify each victim of a crime for which an alien determined to be a criminal under clause (i) has a conviction;(iii)in consultation with the agency that prosecuted the criminal offense under clause (i), if the agency, in the sole discretion of the agency, is willing to cooperate with the Secretary, make all reasonable efforts to provide each victim identified under clause (ii) with written notice that the alien is being considered for a waiver under this paragraph, specifying in such notice that the victim may—(I)take no further action;(II)request written notification by the Secretary of any subsequent application for waiver filed by the criminal alien under this paragraph and of the final determination of the Secretary regarding such application; or(III)not later than 60 days after the date on which the victim receives written notice under this clause, request a consultation with the Secretary relating to whether the application of the offender should be granted and if the victim cannot be located or if no response is received from the victim within the designated time period, the Secretary shall proceed with adjudication of the application; and(iv)at the request of a victim under clause (iii), consult with the victim to determine whether or not the Secretary should, in the case of an alien who is determined under clause (i) to have a conviction for any criminal offense, exercise waiver authority for an alien described under subparagraph (B), or grant the application of an alien described under subparagraph (C).(E)Crime victims' right to interventionIn addition to the victim notification and consultation provided for in subparagraph (D), the Secretary shall allow the victim of a criminal alien described under subparagraph (B) or (C) to request consultation regarding, or notice of, any application for waiver filed by the criminal alien under this paragraph, including the final determination of the Secretary regarding such application.(F)Confidentiality protections for crime victimsThe Secretary and the Attorney General may not make an adverse determination of admissibility or deportability of any alien who is a victim and not lawfully present in the United States based solely on information supplied or derived in the process of identification, notification, or consultation under this paragraph.(G)Reports requiredNot later than September 30 of each fiscal year in which the Secretary exercises authority under this paragraph to rule upon the application of a criminal offender allowed under subparagraph (C), the Secretary shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report detailing the execution of the victim identification and notification process required under subparagraph (D), which shall include—(i)the total number of criminal offenders who have filed an application under subparagraph (C) and the crimes committed by such offenders;(ii)the total number of criminal offenders whose application under subparagraph (C) has been granted and the crimes committed by such offenders; and(iii)the total number of victims of criminal offenders under clause (ii) who were not provided with written notice of the offender’s application and the crimes committed against the victims.(H)DefinitionIn this paragraph, the term victim has the meaning given the term in section 503(e) of the Victims' Rights and Restitution Act of 1990 (42 U.S.C. 10607(e)).(7)Suspension of removal during application period(A)Protection from detention or removalA registered provisional immigrant may not be detained by the Secretary or removed from the United States, unless—(i)the Secretary determines that—(I)such alien is, or has become, ineligible for registered provisional immigrant status under subsection (b)(3); or(II)the alien's registered provisional immigrant status has been revoked under subsection (d)(2).(B)Aliens in removal proceedingsNotwithstanding any other provision of this Act—(i)if the Secretary determines that an alien, during the period beginning on the date of the enactment of this section and ending on the last day of the application period described in paragraph (3), is in removal, deportation, or exclusion proceedings before the Executive Office for Immigration Review and is prima facie eligible for registered provisional immigrant status under this section—(I)the Secretary shall provide the alien with the opportunity to file an application for such status; and(II)upon motion by the Secretary and with the consent of the alien or upon motion by the alien, the Executive Office for Immigration Review shall—(aa)terminate such proceedings without prejudice to future proceedings on any basis; and(bb)provide the alien a reasonable opportunity to apply for such status; and(ii)if the Executive Office for Immigration Review determines that an alien, during the period beginning on the date of the enactment of this section and ending on the last day of the application period described in paragraph (3), is in removal, deportation, or exclusion proceedings before the Executive Office for Immigration Review and is prima facie eligible for registered provisional immigrant status under this section—(I)the Executive Office of Immigration Review shall notify the Secretary of such determination; and(II)if the Secretary does not dispute the determination of prima facie eligibility within 7 days after such notification, the Executive Office for Immigration Review, upon consent of the alien, shall—(aa)terminate such proceedings without prejudice to future proceedings on any basis; and(bb)permit the alien a reasonable opportunity to apply for such status.(C)Treatment of certain aliens(i)In generalIf an alien who meets the eligibility requirements set forth in subsection (b) is present in the United States and has been ordered excluded, deported, or removed, or ordered to depart voluntarily from the United States under any provision of this Act—(I)notwithstanding such order or section 241(a)(5), the alien may apply for registered provisional immigrant status under this section; and(II)if the alien is granted such status, the alien shall file a motion to reopen the exclusion, deportation, removal, or voluntary departure order, which motion shall be granted unless 1 or more of the grounds of ineligibility is established by clear and convincing evidence.(ii)Limitations on motions to reopenThe limitations on motions to reopen set forth in section 240(c)(7) shall not apply to motions filed under clause (i)(II).(D)Period pending adjudication of application(i)In generalDuring the period beginning on the date on which an alien applies for registered provisional immigrant status under paragraph (1) and the date on which the Secretary makes a final decision regarding such application, the alien—(I)may receive advance parole to reenter the United States if urgent humanitarian circumstances compel such travel;(II)may not be detained by the Secretary or removed from the United States unless the Secretary makes a prima facie determination that such alien is, or has become, ineligible for registered provisional immigrant status under subsection (b)(3);(III)shall not be considered unlawfully present for purposes of section 212(a)(9)(B); and(IV)shall not be considered an unauthorized alien (as defined in section 274A(h)(3)).(ii)Evidence of application filingAs soon as practicable after receiving each application for registered provisional immigrant status, the Secretary shall provide the applicant with a document acknowledging the receipt of such application.(iii)Continuing employmentAn employer who knows that an alien employee is an applicant for registered provisional immigrant status or will apply for such status once the application period commences is not in violation of section 274A(a)(2) if the employer continues to employ the alien pending the adjudication of the alien employee's application.(iv)Effect of departureSection 101(g) shall not apply to an alien granted—(I)advance parole under clause (i)(I) to reenter the United States; or(II)registered provisional immigrant status.(8)Security and law enforcement clearances(A)Biometric and biographic dataThe Secretary may not grant registered provisional immigrant status to an alien or an alien dependent spouse or child under this section unless such alien submits biometric and biographic data in accordance with procedures established by the Secretary.(B)Alternative proceduresThe Secretary shall provide an alternative procedure for applicants who cannot provide the biometric data required under subparagraph (A) because of a physical impairment.(C)Clearances(i)Data collectionThe Secretary shall collect, from each alien applying for status under this section, biometric, biographic, and other data that the Secretary determines to be appropriate—(I)to conduct national security and law enforcement clearances; and(II)to determine whether there are any national security or law enforcement factors that would render an alien ineligible for such status.(ii)Additional security screeningThe Secretary, in consultation with the Secretary of State and other interagency partners, shall conduct an additional security screening upon determining, in the Secretary’s opinion based upon information related to national security, that an alien or alien dependent spouse or child is or was a citizen or long-term resident of a region or country known to pose a threat, or that contains groups or organizations that pose a threat, to the national security of the United States.(iii)PrerequisiteThe required clearances and screenings described in clauses (i)(I) and (ii) shall be completed before the alien may be granted registered provisional immigrant status.(9)Duration of status and extension(A)In generalThe initial period of authorized admission for a registered provisional immigrant—(i)shall remain valid for 6 years unless revoked pursuant to subsection (d)(2); and(ii)may be extended for additional 6-year terms if—(I)the alien remains eligible for registered provisional immigrant status;(II)the alien meets the employment requirements set forth in subparagraph (B);(III)the alien has successfully passed background checks that are equivalent to the background checks described in section 245D(b)(1)(E); and(IV)such status was not revoked by the Secretary for any reason.(B)Employment or education requirementExcept as provided in subparagraphs (D) and (E) of section 245C(b)(3), an alien may not be granted an extension of registered provisional immigrant status under this paragraph unless the alien establishes that, during the alien's period of status as a registered provisional immigrant, the alien—(i)(I)was regularly employed throughout the period of admission as a registered provisional immigrant, allowing for brief periods lasting not more than 60 days; and(II)is not likely to become a public charge (as determined under section 212(a)(4)); or(ii)is able to demonstrate average income or resources that are not less than 100 percent of the Federal poverty level throughout the period of admission as a registered provisional immigrant.(C)Payment of taxesAn applicant may not be granted an extension of registered provisional immigrant status under subparagraph (A)(ii) unless the applicant has satisfied any applicable Federal tax liability in accordance with paragraph (2).(10)Fees and penalties(A)Standard processing fee(i)In generalAliens who are 16 years of age or older and are applying for registered provisional immigrant status under paragraph (1), or for an extension of such status under paragraph (9)(A)(ii), shall pay a processing fee to the Department of Homeland Security in an amount determined by the Secretary.(ii)Recovery of costsThe processing fee authorized under clause (i) shall be set at a level that is sufficient to recover the full costs of processing the application, including any costs incurred—(I)to adjudicate the application;(II)to take and process biometrics;(III)to perform national security and criminal checks, including adjudication;(IV)to prevent and investigate fraud; and(V)to administer the collection of such fee.(iii)Authority to limit feesThe Secretary, by regulation, may—(I)limit the maximum processing fee payable under this subparagraph by a family, including spouses and unmarried children younger than 21 years of age; and(II)exempt defined classes of individuals, including individuals described in section 245B(c)(13), from the payment of the fee authorized under clause (i).(B)Deposit and use of processing feesFees collected under subparagraph (A)(i)—(i)shall be deposited into the Immigration Examinations Fee Account pursuant to section 286(m); and(ii)shall remain available until expended pursuant to section 286(n).(C)Penalty(i)PaymentIn addition to the processing fee required under subparagraph (A), aliens not described in section 245D(b)(A)(ii) who are 21 years of age or older and are filing an application under this subsection shall pay a $1,000 penalty to the Department of Homeland Security.(ii)InstallmentsThe Secretary shall establish a process for collecting payments required under clause (i) that permits the penalty under that clause to be paid in periodic installments that shall be completed before the alien may be granted an extension of status under paragraph (9)(A)(ii).(iii)DepositPenalties collected pursuant to this subparagraph shall be deposited into the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1) of the Border Security, Economic Opportunity, and Immigration Modernization Act.(11)Adjudication(A)Failure to submit sufficient evidenceThe Secretary shall deny an application submitted by an alien who fails to submit—(i)requested initial evidence, including requested biometric data; or(ii)any requested additional evidence by the date required by the Secretary.(B)Amended applicationAn alien whose application for registered provisional immigrant status is denied under subparagraph (A) may file an amended application for such status to the Secretary if the amended application—(i)is filed within the application period described in paragraph (3); and(ii)contains all the required information and fees that were missing from the initial application.(12)Evidence of registered provisional immigrant status(A)In generalThe Secretary shall issue documentary evidence of registered provisional immigrant status to each alien whose application for such status has been approved.(B)Documentation featuresDocumentary evidence provided under subparagraph (A)—(i)shall be machine-readable and tamper-resistant, and shall contain a digitized photograph;(ii)shall, during the alien’s authorized period of admission, and any extension of such authorized admission, serve as a valid travel and entry document for the purpose of applying for admission to the United States;(iii)may be accepted during the period of its validity by an employer as evidence of employment authorization and identity under section 274A(b)(1)(B);(iv)shall indicate that the alien is authorized to work in the United States for up to 3 years; and(v)shall include such other features and information as may be prescribed by the Secretary.(13)DACA recipientsUnless the Secretary determines that an alien who was granted Deferred Action for Childhood Arrivals (referred to in this paragraph as DACA) pursuant to the Secretary’s memorandum of June 15, 2012, has engaged in conduct since the alien was granted DACA that would make the alien ineligible for registered provisional immigrant status, the Secretary may grant such status to the alien if renewed national security and law enforcement clearances have been completed on behalf of the alien.(d)Terms and conditions of registered provisional immigrant status(1)Conditions of registered provisional immigrant status(A)EmploymentNotwithstanding any other provision of law, including section 241(a)(7), a registered provisional immigrant shall be authorized to be employed in the United States while in such status.(B)Travel outside the united statesA registered provisional immigrant may travel outside of the United States and may be admitted, if otherwise admissible, upon returning to the United States without having to obtain a visa if—(i)the alien is in possession of—(I)valid, unexpired documentary evidence of registered provisional immigrant status that complies with subsection (c)(12); or(II)a travel document, duly approved by the Secretary, that was issued to the alien after the alien's original documentary evidence was lost, stolen, or destroyed;(ii)the alien's absence from the United States did not exceed 180 days, unless the alien's failure to timely return was due to extenuating circumstances beyond the alien's control;(iii)the alien meets the requirements for an extension as described in subclauses (I) and (III) of paragraph (9)(A); and(iv)the alien establishes that the alien is not inadmissible under subparagraph (A)(i), (A)(iii), (B), or (C) of section 212(a)(3).(C)AdmissionAn alien granted registered provisional immigrant status under this section shall be considered to have been admitted and lawfully present in the United States in such status as of the date on which the alien’s application was filed.(D)Clarification of statusAn alien granted registered provisional immigrant status—(i)is lawfully admitted to the United States; and(ii)may not be classified as a nonimmigrant or as an alien who has been lawfully admitted for permanent residence.(2)Revocation(A)In generalThe Secretary may revoke the status of a registered provisional immigrant at any time after providing appropriate notice to the alien, and after the exhaustion or waiver of all applicable administrative review procedures under section 245E(c), if the alien—(i)no longer meets the eligibility requirements set forth in subsection (b);(ii)knowingly used documentation issued under this section for an unlawful or fraudulent purpose;(iii)is convicted of fraudulently claiming or receiving a Federal means-tested benefit (as defined and implemented in section 403 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613)) after being granted registered provisional immigrant status; or(iv)was absent from the United States—(I)for any single period longer than 180 days in violation of the requirements set forth in paragraph (1)(B)(ii); or(II)for more than 180 days in the aggregate during any calendar year, unless the alien's failure to timely return was due to extenuating circumstances beyond the alien's control.(B)Additional evidenceIn determining whether to revoke an alien's status under subparagraph (A), the Secretary may require the alien—(i)to submit additional evidence; or(ii)to appear for an interview.(C)Invalidation of documentationIf an alien’s registered provisional immigrant status is revoked under subparagraph (A), any documentation issued by the Secretary to such alien under subsection (c)(12) shall automatically be rendered invalid for any purpose except for departure from the United States.(3)Ineligibility for public benefits(A)In generalAn alien who has been granted registered provisional immigrant status under this section is not eligible for any Federal means-tested public benefit (as defined and implemented in section 403 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613)).(B)AuditsThe Secretary of Health and Human Services shall conduct regular audits to ensure that registered provisional immigrants are not fraudulently receiving any of the benefits described in subparagraph (A).(4)Treatment of registered provisional immigrantsA noncitizen granted registered provisional immigrant status under this section shall be considered lawfully present in the United States for all purposes while such noncitizen remains in such status, except that the noncitizen—(A)is not entitled to the premium assistance tax credit authorized under section 36B of the Internal Revenue Code of 1986 for his or her coverage;(B)shall be subject to the rules applicable to individuals not lawfully present that are set forth in subsection (e) of such section;(C)shall be subject to the rules applicable to individuals not lawfully present that are set forth in section 1402(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071); and(D)shall be subject to the rules applicable to individuals not lawfully present set forth in section 5000A(d)(3) of the Internal Revenue Code of 1986.(5)Assignment of social security number(A)In generalThe Commissioner of Social Security, in coordination with the Secretary, shall implement a system to allow for the assignment of a Social Security number and the issuance of a Social Security card to each alien who has been granted registered provisional immigrant status under this section.(B)Use of informationThe Secretary shall provide the Commissioner of Social Security with information from the applications filed by aliens granted registered provisional immigrant status under this section and such other information as the Commissioner determines to be necessary to assign a Social Security account number to such aliens. The Commissioner may use information received from the Secretary under this subparagraph to assign Social Security account numbers to such aliens and to administer the programs of the Social Security Administration. The Commissioner may maintain, use, and disclose such information only as permitted under section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974) and other applicable Federal laws.(e)Dissemination of information on registered provisional immigrant programAs soon as practicable after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, the Secretary, in cooperation with entities approved by the Secretary, and in accordance with a plan adopted by the Secretary, shall broadly disseminate, in the most common languages spoken by aliens who would qualify for registered provisional immigrant status under this section, to television, radio, print, and social media to which such aliens would likely have access—(1)the procedures for applying for such status;(2)the terms and conditions of such status; and(3)the eligibility requirements for such status..(b)Enlistment in the armed forcesSection 504(b)(1) of title 10, United States Code, is amended by adding at the end the following:(D)An alien who has been granted registered provisional immigrant status under section 245B of the Immigration and Nationality Act..2102.Adjustment of status of registered provisional immigrants(a)In generalChapter 5 of title II (8 U.S.C. 1255 et seq.) is amended by inserting after section 245B, as added by section 2101 of this title, the following:245C.Adjustment of status of registered provisional immigrants(a)In generalSubject to section 245E(d) and section 2302(c)(3) of the Border Security, Economic Opportunity, and Immigration Modernization Act, the Secretary may adjust the status of a registered provisional immigrant to that of an alien lawfully admitted for permanent residence if the registered provisional immigrant satisfies the eligibility requirements set forth in subsection (b).(b)Eligibility requirements(1)Registered provisional immigrant status(A)In generalThe alien was granted registered provisional immigrant status under section 245B and remains eligible for such status.(B)Continuous physical presenceThe alien establishes, to the satisfaction of the Secretary, that the alien was not continuously absent from the United States for more than 180 days in any calendar year during the period of admission as a registered provisional immigrant, unless the alien's absence was due to extenuating circumstances beyond the alien's control.(C)Maintenance of waivers of inadmissibilityThe grounds of inadmissibility set forth in section 212(a) that were previously waived for the alien or made inapplicable under section 245B(b) shall not apply for purposes of the alien’s adjustment of status under this section.(D)Pending revocation proceedingsIf the Secretary has notified the applicant that the Secretary intends to revoke the applicant’s registered provisional immigrant status under section 245B(d)(2)(A), the Secretary may not approve an application for adjustment of status under this section unless the Secretary makes a final determination not to revoke the applicant’s status.(2)Payment of taxes(A)In generalAn applicant may not file an application for adjustment of status under this section unless the applicant has satisfied any applicable Federal tax liability.(B)Definition of applicable federal tax liabilityIn subparagraph (A), the term applicable Federal tax liability means all Federal income taxes assessed in accordance with section 6203 of the Internal Revenue Code of 1986 since the date on which the applicant was authorized to work in the United States as a registered provisional immigrant under section 245B(a).(C)ComplianceThe applicant may demonstrate compliance with subparagraph (A) by submitting such documentation as the Secretary, in consultation with the Secretary of the Treasury, may require by regulation.(3)Employment requirement(A)In generalExcept as provided in subparagraphs (D) and (E), an alien applying for adjustment of status under this section shall establish that, during his or her period of status as a registered provisional immigrant, he or she—(i)(I)was regularly employed throughout the period of admission as a registered provisional immigrant, allowing for brief periods lasting not more than 60 days; and(II)is not likely to become a public charge (as determined under section 212(a)(4)); or(ii)can demonstrate average income or resources that are not less than 125 percent of the Federal poverty level throughout the period of admission as a registered provisional immigrant.(B)Evidence of employment(i)DocumentsAn alien may satisfy the employment requirement under subparagraph (A)(i) by submitting, to the Secretary, records that—(I)establish, by the preponderance of the evidence, compliance with such employment requirement; and(II)have been maintained by the Social Security Administration, the Internal Revenue Service, or any other Federal, State, or local government agency.(ii)Other documentsAn alien who is unable to submit the records described in clause (i) may satisfy the employment or education requirement under subparagraph (A) by submitting to the Secretary at least 2 types of reliable documents not described in clause (i) that provide evidence of employment or education, including—(I)bank records;(II)business records;(III)employer records;(IV)records of a labor union, day labor center, or organization that assists workers in employment;(V)sworn affidavits from nonrelatives who have direct knowledge of the alien's work or education, that contain—(aa)the name, address, and telephone number of the affiant;(bb)the nature and duration of the relationship between the affiant and the alien; and(cc)other verification or information;(VI)remittance records; and(VII)school records from institutions described in subparagraph (D).(iii)Additional documents and restrictionsThe Secretary may—(I)designate additional documents that may be used to establish compliance with the requirement under subparagraph (A); and(II)set such terms and conditions on the use of affidavits as may be necessary to verify and confirm the identity of any affiant or to otherwise prevent fraudulent submissions.(C)Satisfaction of employment requirementAn alien may not be required to satisfy the employment requirements under this section with a single employer.(D)Education permittedAn alien may satisfy the requirement under subparagraph (A), in whole or in part, by providing evidence of full-time attendance at—(i)an institution of higher education (as defined in section 102(a) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)));(ii)a secondary school, including a public secondary school (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));(iii)an education, literacy, or career and technical training program (including vocational training) that is designed to lead to placement in postsecondary education, job training, or employment through which the alien is working toward such placement; or(iv)an education program assisting students either in obtaining a high school equivalency diploma, certificate, or its recognized equivalent under State law (including a certificate of completion, certificate of attendance, or alternate award), or in passing a General Educational Development exam or other equivalent State-authorized exam or completed other applicable State requirements for high school equivalency.(E)Authorization of exceptions and waivers(i)Exceptions based on age or disabilityThe employment and education requirements under this paragraph shall not apply to any alien who—(I)is younger than 21 years of age on the date on which the alien files an application for the first extension of the initial period of authorized admission as a registered provisional immigrant;(II)is at least 60 years of age on the date on which the alien files an application for an extension of registered provisional immigrant status or at least 65 years of age on the date on which the alien's application for adjustment of status is filed under this section; or(III)has a physical or mental disability (as defined in section 3(2) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(2))) or as a result of pregnancy if such condition is evidenced by the submission of documentation prescribed by the Secretary.(ii)Family exceptionsThe employment and education requirements under this paragraph shall not apply to any alien who is a dependent registered provisional immigrant under subsection (b)(5).(iii)Temporary exceptionsThe employment and education requirements under this paragraph shall not apply during any period during which the alien—(I)was on medical leave, maternity leave, or other employment leave authorized by Federal law, State law, or the policy of the employer;(II)is or was the primary caretaker of a child or another person who requires supervision or is unable to care for himself or herself; or(III)was unable to work due to circumstances outside the control of the alien.(iv)WaiverThe Secretary may waive the employment or education requirements under this paragraph with respect to any individual alien who demonstrates extreme hardship to himself or herself or to a spouse, parent, or child who is a United States citizen or lawful permanent resident.(4)English skills(A)In generalExcept as provided under subparagraph (C), a registered provisional immigrant who is 16 years of age or older shall establish that he or she—(i)meets the requirements set forth in section 312; or(ii)is satisfactorily pursuing a course of study, pursuant to standards established by the Secretary of Education, in consultation with the Secretary, to achieve an understanding of English and knowledge and understanding of the history and Government of the United States, as described in section 312(a).(B)Relation to naturalization examinationA registered provisional immigrant who demonstrates that he or she meets the requirements set forth in section 312 may be considered to have satisfied such requirements for purposes of becoming naturalized as a citizen of the United States.(C)Exceptions(i)MandatorySubparagraph (A) shall not apply to any person who is unable to comply with the requirements under that subparagraph because of a physical or developmental disability or mental impairment.(ii)DiscretionaryThe Secretary may waive all or part of subparagraph (A) for a registered provisional immigrant who is 70 years of age or older on the date on which an application is filed for adjustment of status under this section.(5)Military selective serviceThe alien shall provide proof of registration under the Military Selective Service Act (50 U.S.C. App. 451 et seq.), if the alien is subject to such registration on or after the date on which the alien's application for registered provisional immigrant status is granted.(c)Application procedures(1)In generalBeginning on the date described in paragraph (2), a registered provisional immigrant, or a registered provisional immigrant dependent, who meets the eligibility requirements set forth in subsection (b) may apply for adjustment of status to that of an alien lawfully admitted for permanent residence by submitting an application to the Secretary that includes the evidence required, by regulation, to demonstrate the applicant's eligibility for such adjustment.(2)Back of the lineThe status of a registered provisional immigrant may not be adjusted to that of an alien lawfully admitted for permanent residence under this section until after the Secretary of State certifies that immigrant visas have become available for all approved petitions for immigrant visas that were filed under sections 201 and 203 before the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act.(3)InterviewThe Secretary may interview applicants for adjustment of status under this section to determine whether they meet the eligibility requirements set forth in subsection (b).(4)Security and law enforcement clearancesThe Secretary may not adjust the status of a registered provisional immigrant under this section until renewed national security and law enforcement clearances have been completed with respect to the registered provisional immigrant, to the satisfaction of the Secretary.(5)Fees and penalties(A)Processing fees(i)In generalThe Secretary shall impose a processing fee on applicants for adjustment of status under this section at a level sufficient to recover the full cost of processing such applications, including costs associated with—(I)adjudicating the applications;(II)taking and processing biometrics;(III)performing national security and criminal checks, including adjudication;(IV)preventing and investigating fraud; and(V)the administration of the fees collected.(ii)Authority to limit feesThe Secretary, by regulation, may—(I)limit the maximum processing fee payable under this subparagraph by a family, including spouses and children; and(II)exempt other defined classes of individuals from the payment of the fee authorized under clause (i).(iii)Deposit and use of feesFees collected under this subparagraph—(I)shall be deposited into the Immigration Examinations Fee Account pursuant to section 286(m); and(II)shall remain available until expended pursuant to section 286(n).(B)Penalties(i)In generalIn addition to the processing fee required under subparagraph (A) and the penalty required under section 245B(c)(6)(D), an alien who was 21 years of age or older on the date on which the Border Security, Economic Opportunity, and Immigration Modernization Act was originally introduced in the Senate and is filing an application for adjustment of status under this section shall pay a $1,000 penalty to the Secretary unless the alien meets the requirements under section 245D(b).(ii)InstallmentsThe Secretary shall establish a process for collecting payments required under clause (i) through periodic installments.(iii)Deposit, allocation, and spending of penaltiesPenalties collected under this subparagraph—(I)shall be deposited into the Comprehensive Immigration Trust Fund established under section 9(a)(1) of the Border Security, Economic Opportunity, and Immigration Modernization Act; and(II)may be used for the purposes set forth in section 9(a)(3)(B) of such Act..(b)Limitation on registered provisional immigrantsAn alien admitted as a registered provisional immigrant under section 245B of the Immigration and Nationality Act, as added by subsection (a), may only adjust status to an alien lawfully admitted for permanent resident status under section 245C or 245D of such Act or section 2302.(c)NaturalizationSection 319 (8 U.S.C. 1430) is amended—(1)in the section heading, by striking and employees of certain nonprofit organizations and inserting , employees of certain nonprofit organizations, and other long-term lawful residents; and(2)by adding at the end the following:(f)Any lawful permanent resident who was lawfully present in the United States and eligible for work authorization for not less than 10 years before becoming a lawful permanent resident may be naturalized upon compliance with all the requirements under this title except the provisions of section 316(a)(1) if such person, immediately preceding the date on which the person filed an application for naturalization—(1)has resided continuously within the United States, after being lawfully admitted for permanent residence, for at least 3 years;(2)during the 3-year period immediately preceding such filing date, has been physically present in the United States for periods totaling at least 50 percent of such period; and(3)has resided within the State or in the jurisdiction of the U.S. Citizenship and Immigration Services field office in the United States in which the applicant filed such application for at least 3 months..2103.The DREAM Act(a)Short titleThis section may be cited as the Development, Relief, and Education for Alien Minors Act of 2013 or the DREAM Act 2013.(b)Adjustment of status for certain aliens who entered the United States as childrenChapter 5 of title II (8 U.S.C. 1255 et seq.) is amended by inserting after section 245C, as added by section 2102 of this title, the following:245D.Adjustment of status for certain aliens who entered the United States as children(a)DefinitionsIn this section:(1)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), except that the term does not include institutions described in subsection (a)(1)(C) of such section.(2)SecretaryThe term Secretary means the Secretary of Homeland Security.(3)Uniformed servicesThe term Uniformed Services has the meaning given the term uniformed services in section 101(a)(5) of title 10, United States Code.(b)Adjustment of status for certain aliens who entered the united states as children(1)Requirements(A)In generalThe Secretary may adjust the status of a registered provisional immigrant to the status of a lawful permanent resident if the immigrant demonstrates that he or she—(i)has been a registered provisional immigrant for at least 5 years;(ii)was younger than 16 years of age on the date on which the alien initially entered the United States;(iii)has earned a high school diploma, a commensurate alternative award from a public or private high school or secondary school, or has obtained a general education development certificate recognized under State law, or a high school equivalency diploma in the United States;(iv)(I)has acquired a degree from an institution of higher education or has completed at least 2 years, in good standing, in a program for a bachelor's degree or higher degree in the United States; or(II)has served in the Uniformed Services for at least 4 years and, if discharged, received an honorable discharge; and(v)has provided a list of each secondary school (as that term is defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) that the alien attended in the United States.(B)Hardship exception(i)In generalThe Secretary may adjust the status of a registered provisional immigrant to the status of a lawful permanent resident if the alien—(I)satisfies the requirements under clauses (i), (ii), (iii), and (v) of subparagraph (A); and(II)demonstrates compelling circumstances for the inability to satisfy the requirement under subparagraph (A)(iv).(C)Citizenship requirement(i)In generalExcept as provided in clause (ii), the Secretary may not adjust the status of an alien to lawful permanent resident status under this section unless the alien demonstrates that the alien satisfies the requirements under section 312(a).(ii)ExceptionClause (i) shall not apply to an alien whose physical or developmental disability or mental impairment prevents the alien from meeting the requirements such section.(D)Submission of biometric and biographic dataThe Secretary may not adjust the status of an alien to lawful permanent resident status unless the alien—(i)submits biometric and biographic data, in accordance with procedures established by the Secretary; or(ii)complies with an alternative procedure prescribed by the Secretary, if the alien is unable to provide such biometric data because of a physical impairment.(E)Background checks(i)Requirement for background checksThe Secretary shall utilize biometric, biographic, and other data that the Secretary determines appropriate—(I)to conduct national security and law enforcement background checks of an alien applying for lawful permanent resident status under this section; and(II)to determine whether there is any criminal, national security, or other factor that would render the alien ineligible for such status.(ii)Completion of background checksThe Secretary may not adjust an alien's status to the status of a lawful permanent resident under this subsection until the national security and law enforcement background checks required under clause (i) have been completed with respect to the alien, to the satisfaction of the Secretary.(2)Application for lawful permanent resident status(A)In generalA registered provisional immigrant seeking lawful permanent resident status shall file an application for such status in such manner as the Secretary may require.(B)Adjudication(i)In generalThe Secretary shall evaluate each application filed by a registered provisional immigrant under this paragraph to determine whether the alien meets the requirements under paragraph (1).(ii)Adjustment of status if favorable determinationIf the Secretary determines that the alien meets the requirements under paragraph (1), the Secretary shall notify the alien of such determination and adjust the status of the alien to lawful permanent resident status, effective as of the date of such determination.(iii)Adverse determinationIf the Secretary determines that the alien does not meet the requirements under paragraph (1), the Secretary shall notify the alien of such determination.(C)DACA recipientsThe Secretary may adopt streamlined procedures for applicants for adjustment to lawful permanent resident status under this section who were granted Deferred Action for Childhood Arrivals pursuant to the Secretary’s memorandum of June 15, 2012.(3)Treatment for purposes of naturalization(A)In generalAn alien granted lawful permanent resident status under this section shall be considered, for purposes of title III—(i)to have been lawfully admitted for permanent residence; and(ii)to have been in the United States as an alien lawfully admitted to the United States for permanent residence during the period the alien was a registered provisional immigrant.(B)Limitation on application for naturalizationAn alien may not apply for naturalization while the alien is in registered provisional immigrant status, except for an alien described in paragraph (1)(A)(ii) pursuant to section 328 or 329..(c)Exemption from numerical limitationsSection 201(b)(1) (8 U.S.C. 1151(b)(1)) is amended—(1)by redesignating subparagraph (E) as subparagraph (F); and(2)by inserting after subparagraph (D) the following:(E)Aliens whose status is adjusted to permanent resident status under section 245C or 245D..(d)Restoration of State option To determine residency for purposes of higher education(1)RepealSection 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is repealed.(2)Effective dateThe repeal under paragraph (1) shall take effect as if included in the original enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208).(e)NaturalizationSection 328(a) (8 U.S.C. 1439(a)) is amended by inserting , without having been lawfully admitted to the United States for permanent resident, and after naturalized.(f)Limitation on Federal student assistanceNotwithstanding any other provision of law, aliens granted registered provisional immigrant status and who initially entered the United States before reaching 16 years of age and aliens granted blue card status shall be eligible only for the following assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.):(1)Student loans under parts D and E of such title IV (20 U.S.C. 1087a et seq. and 1087aa et seq.), subject to the requirements of such parts.(2)Federal work-study programs under part C of such title IV (42 U.S.C. 2751 et seq.), subject to the requirements of such part.(3)Services under such title IV (20 U.S.C. 1070 et seq.), subject to the requirements for such services.2104.Additional requirements(a)In generalChapter 5 of title II (8 U.S.C. 1255 et seq.) is amended by inserting after section 245C, as added by section 2102 of this title, the following:245E.Additional requirements relating to registered provisional immigrants and others(a)Disclosures(1)Prohibited disclosuresExcept as otherwise provided in this subsection, no officer or employee of any Federal agency may—(A)use the information furnished in an application for lawful status under section 245B, 245C, or 245D for any purpose other than to make a determination on any application by the alien for any immigration benefit or protection;(B)make any publication through which information furnished by any particular applicant can be identified; or(C)permit anyone other than the sworn officers, employees, and contractors of such agency or of another entity approved by the Secretary to examine any individual application for lawful status under section 245B, 245C, or 245D.(2)Required disclosuresThe Secretary shall provide the information furnished in an application filed under section 245B, 245C, or 245D and any other information derived from such furnished information to—(A)a law enforcement agency, intelligence agency, national security agency, a component of the Department of Homeland Security, court, or grand jury, consistent with law, in connection with—(i)a criminal investigation or prosecution of any felony not related to the applicant’s immigration status; or(ii)a national security investigation or prosecution; and(B)an official coroner for purposes of affirmatively identifying a deceased individual, whether or not the death of such individual resulted from a crime.(3)Auditing and evaluation of informationThe Secretary may—(A)audit and evaluate information furnished as part of any application filed under section 245B, 245C, or 245D for purposes of identifying immigration fraud or fraud schemes; and(B)use any evidence detected by means of audits and evaluations for purposes of investigating, prosecuting, referring for prosecution, or denying or terminating immigration benefits.(b)Employer protections(1)Use of employment recordsCopies of employment records or other evidence of employment provided by an alien or by an alien's employer in support of an alien's application for registered provisional immigrant status under section 245B may not be used in a civil or criminal prosecution or investigation of that employer under section 274A or the Internal Revenue Code of 1986 for the prior unlawful employment of that alien regardless of the adjudication of such application or reconsideration by the Secretary of such alien's prima facie eligibility determination. Employers that provide unauthorized aliens with copies of employment records or other evidence of employment pursuant to an application for registered provisional immigrant status shall not be subject to civil and criminal liability pursuant to section 274A for employing such unauthorized aliens.(2)Limit on applicabilityThe protections for employers and aliens under paragraph (1) shall not apply if the aliens or employers submit employment records that are deemed to be fraudulent.(c)Administrative review(1)Exclusive administrative reviewAdministrative review of a determination respecting an application for status under section 245B, 245C, 245D, or 245F or section 2211 of the Agricultural Worker Program Act of 2013 shall be conducted solely in accordance with this subsection.(2)Administrative appellate review(A)Establishment of administrative appellate authorityThe Secretary shall establish or designate an appellate authority to provide for a single level of administrative appellate review of a determination with respect to applications for, or revocation of, status under sections 245B, 245C, and 245D.(B)Single appeal for each administrative decision(i)In generalAn alien in the United States whose application for status under section 245B, 245C, or 245D has been denied or revoked may file with the Secretary not more than 1 appeal of each decision to deny or revoke such status.(ii)Notice of appealA notice of appeal filed under this subparagraph shall be filed not later than 90 days after the date of service of the decision of denial or revocation, unless the delay was reasonably justifiable.(C)Review by SecretaryNothing in this paragraph may be construed to limit the authority of the Secretary to certify appeals for review and final administrative decision.(D)Denial of petitions for dependentsAppeals of a decision to deny or revoke a petition filed by a registered provisional immigrant pursuant to regulations promulgated under section 245B to classify a spouse or child of such alien as a registered provisional immigrant shall be subject to the administrative appellate authority described in subparagraph (A).(E)Stay of removalAliens seeking administrative review shall not be removed from the United States until a final decision is rendered establishing ineligibility for status under section 245B, 245C, or 245D.(3)Record for reviewAdministrative appellate review under paragraph (2) shall be de novo and based solely upon—(A)the administrative record established at the time of the determination on the application; and(B)any additional newly discovered or previously unavailable evidence.(4)Unlawful presenceDuring the period in which an alien may request administrative review under this subsection, and during the period that any such review is pending, the alien shall not be considered unlawfully present in the United States for purposes of section 212(a)(9)(B).(d)Privacy and civil liberties(1)In generalThe Secretary, in accordance with subsection (a)(1), shall require appropriate administrative and physical safeguards to protect the security, confidentiality, and integrity of personally identifiable information collected, maintained, and disseminated pursuant to sections 245B, 245C, and 245D.(2)AssessmentsNotwithstanding the privacy requirements set forth in section 222 of the Homeland Security Act (6 U.S.C. 142) and the E–Government Act of 2002 (Public Law 107–347), the Secretary shall conduct a privacy impact assessment and a civil liberties impact assessment of the legalization program established under sections 245B, 245C, and 245D during the pendency of the interim final regulations required to be issued under section 2110 of the Border Security, Economic Opportunity, and Immigration Modernization Act..(b)Judicial reviewSection 242 (8 U.S.C. 1252) is amended—(1)in subsection (a)(2)—(A)in subparagraph (B), by inserting the exercise of discretion arising under after no court shall have jurisdiction to review;(B)in subparagraph (D), by striking raised upon a petition for review filed with an appropriate court of appeals in accordance with this section;(2)in subsection (b)(2), by inserting or, in the case of a decision rendered under section 245E(c), in the judicial circuit in which the petitioner resides after proceedings; and(3)by adding at the end the following:(h)Judicial review of eligibility determinations relating to status under chapter 5(1)Direct reviewIf an alien's application under section 245B, 245C, 245D, or 245F or section 2211 of the Agricultural Worker Program Act of 2013 is denied, or is revoked after the exhaustion of administrative appellate review under section 245E(c), the alien may seek review of such decision, in accordance with chapter 7 of title 5, United States Code, before the United States district court for the district in which the person resides.(2)Status during reviewWhile a review described in paragraph (1) is pending—(A)the alien shall not be deemed to accrue unlawful presence for purposes of section 212(a)(9);(B)any unexpired grant of voluntary departure under section 240B shall be tolled; and(C)the court shall have the discretion to stay the execution of any order of exclusion, deportation, or removal.(3)Review after removal proceedingsAn alien may seek judicial review of a denial or revocation of approval of the alien's application under section 245B, 245C, or 245D in the appropriate United States court of appeal in conjunction with the judicial review of an order of removal, deportation, or exclusion if the validity of the denial has not been upheld in a prior judicial proceeding under paragraph (1).(4)Standard for judicial review(A)BasisJudicial review of a denial, or revocation of an approval, of an application under section 245B, 245C, or 245D shall be based upon the administrative record established at the time of the review.(B)Authority to remandThe reviewing court may remand a case under this subsection to the Secretary for consideration of additional evidence if the court finds that—(i)the additional evidence is material; and(ii)there were reasonable grounds for failure to adduce the additional evidence before the Secretary.(C)Scope of reviewNotwithstanding any other provision of law, judicial review of all questions arising from a denial, or revocation of an approval, of an application under section 245B, 245C, or 245D shall be governed by the standard of review set forth in section 706 of title 5, United States Code.(5)Remedial powers(A)JurisdictionNotwithstanding any other provision of law, the United States district courts shall have jurisdiction over any cause or claim arising from a pattern or practice of the Secretary in the operation or implementation of the Border Security, Economic Opportunity, and Immigration Modernization Act, or the amendments made by such Act, that is arbitrary, capricious, or otherwise contrary to law.(B)Scope of reliefThe United States district courts may order any appropriate relief in a clause or claim described in subparagraph (A) without regard to exhaustion, ripeness, or other standing requirements (other than constitutionally mandated requirements), if the court determines that—(i)the resolution of such cause or claim will serve judicial and administrative efficiency; or(ii)a remedy would otherwise not be reasonably available or practicable.(6)Challenges to the validity of the system(A)In generalExcept as provided in paragraph (5), any claim that section 245B, 245C, 245D, or 245E or any regulation, written policy, or written directive, issued or unwritten policy or practice initiated by or under the authority of the Secretary to implement such sections, violates the Constitution of the United States or is otherwise in violation of law is available exclusively in an action instituted in United States District Court in accordance with the procedures prescribed in this paragraph.(B)Savings provisionExcept as provided in subparagraph (C), nothing in subparagraph (A) may be construed to preclude an applicant under 245B, 245C, or 245D from asserting that an action taken or a decision made by the Secretary with respect to the applicant's status was contrary to law.(C)Class actionsAny claim described in subparagraph (A) that is brought as a class action shall be brought in conformity with—(i)the Class Action Fairness Act of 2005 (Public Law 109–2); and(ii)the Federal Rules of Civil Procedure.(D)Preclusive effectThe final disposition of any claim brought under subparagraph (A) shall be preclusive of any such claim asserted by the same individual in a subsequent proceeding under this subsection.(E)Exhaustion and stay of proceedings(i)In generalNo claim brought under this paragraph shall require the plaintiff to exhaust administrative remedies under section 245E(c).(ii)Stay authorizedNothing in this paragraph may be construed to prevent the court from staying proceedings under this paragraph to permit the Secretary to evaluate an allegation of an unwritten policy or practice or to take corrective action. In determining whether to issue such a stay, the court shall take into account any harm the stay may cause to the claimant..(c)Rule of constructionSection 244(h) of the Immigration and Nationality Act (8 U.S.C. 1254a(h)) shall not limit the authority of the Secretary to adjust the status of an alien under section 245C or 245D of the Immigration and Nationality Act, as added by this subtitle.(d)Effect of failure To register on eligibility for immigration benefitsFailure to comply with section 264.1(f) of title 8, Code of Federal Regulations or with removal orders or voluntary departure agreements based on such section for acts committed before the date of the enactment of this Act shall not affect the eligibility of an alien to apply for a benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(e)Clerical amendmentThe table of contents is amended by inserting after the item relating to section 245A the following:Sec. 245E. Additional requirements relating to registered provisional immigrants and others..2105.Criminal penalty(a)In generalChapter 69 of title 18, United States Code, is amended by adding at the end the following:1430.Improper use of information relating to registered provisional immigrant applicationsAny person who knowingly uses, publishes, or permits information described in section 245E(a) of the Immigration and Nationality Act to be examined in violation of such section shall be fined not more than $10,000..(b)Deposit of finesAll criminal penalties collected under section 1430 of title 18, United States Code, as added by subsection (a), shall be deposited into the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1).(c)Clerical amendmentThe table of sections in chapter 69 of title 18, United States Code, is amended by adding at the end the following:1430. Improper use of information relating to registered provisional immigrant applications..2106.Grant program to assist eligible applicants(a)EstablishmentThe Secretary may establish, within U.S. Citizenship and Immigration Services, a program to award grants, on a competitive basis, to eligible nonprofit organizations that will use the funding to assist eligible applicants under section 245B, 245C, 245D, or 245F of the Immigration and Nationality Act or section 2211 of this Act by providing them with the services described in subsection (c).(b)Eligible nonprofit organizationThe term eligible nonprofit organization means a nonprofit, tax-exempt organization, including a community, faith-based or other immigrant-serving organization, whose staff has demonstrated qualifications, experience, and expertise in providing quality services to immigrants, refugees, persons granted asylum, or persons applying for such statuses.(c)Use of fundsGrant funds awarded under this section may be used for the design and implementation of programs that provide—(1)information to the public regarding the eligibility and benefits of registered provisional immigrant status authorized under section 245B of the Immigration and Nationality Act and blue card status authorized under section 2211, particularly to individuals potentially eligible for such status;(2)assistance, within the scope of authorized practice of immigration law, to individuals submitting applications for registered provisional immigrant status or blue card status, including—(A)screening prospective applicants to assess their eligibility for such status;(B)completing applications and petitions, including providing assistance in obtaining the requisite documents and supporting evidence;(C)applying for any waivers for which applicants and qualifying family members may be eligible; and(D)providing any other assistance that the Secretary or grantees consider useful or necessary to apply for registered provisional immigrant status or blue card status;(3)assistance, within the scope of authorized practice of immigration law, to individuals seeking to adjust their status to that of an alien admitted for permanent residence under section 245C or 245F of the Immigration and Nationality Act; and(4)assistance, within the scope of authorized practice of immigration law, and instruction, to individuals—(A)on the rights and responsibilities of United States citizenship;(B)in civics and civics-based English as a second language; and(C)in applying for United States citizenship.(d)Source of grant funds(1)Application feesThe Secretary may use up to $50,000,000 from the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1) to carry out this section.(2)Authorization of appropriations(A)Amounts authorizedIn addition to the amounts made available under paragraph (1), there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2014 through 2018 to carry out this section.(B)AvailabilityAny amounts appropriated pursuant to subparagraph (A) shall remain available until expended.2107.Conforming amendments to the Social Security Act(a)Correction of Social Security records(1)In generalSection 208(e)(1) of the Social Security Act (42 U.S.C. 408(e)(1)) is amended—(A)in subparagraph (B)(ii), by striking or at the end;(B)in subparagraph (C), by striking the comma at the end and inserting a semicolon;(C)by inserting after subparagraph (C) the following:(D)who is granted status as a registered provisional immigrant under section 245B or 245D of the Immigration and Nationality Act; or(E)whose status is adjusted to that of lawful permanent resident under section 245C of the Immigration and Nationality Act,; and(D)in the undesignated matter at the end, by inserting , or in the case of an alien described in subparagraph (D) or (E), if such conduct is alleged to have occurred before the date on which the alien submitted an application under section 245B of such Act for classification as a registered provisional immigrant before the period at the end.(2)Effective dateThe amendments made by paragraph (1) shall take effect on the first day of the tenth month that begins after the date of the enactment of this Act.(b)State discretion regarding termination of parental rights(1)In generalA compelling reason for a State not to file (or to join in the filing of) a petition to terminate parental rights under section 475(5)(E) of the Social Security Act (42 U.S.C. 675(5)(E)) shall include—(A)the removal of the parent from the United States, unless the parent is unfit or unwilling to be a parent of the child; or(B)the involvement of the parent in (including detention pursuant to) an immigration proceeding, unless the parent is unfit or unwilling to be a parent of the child.(2)ConditionsBefore a State may file to terminate the parental rights under such section 475(5)(E), the State (or the county or other political subdivision of the State, as applicable) shall make reasonable efforts—(A)to identify, locate, and contact (including, if appropriate, through the diplomatic or consular offices of the country to which the parent was removed or in which a parent or relative resides)—(i)any parent of the child who is in immigration detention;(ii)any parent of the child who has been removed from the United States; and(iii)if possible, any potential adult relative of the child (as described in section 471(a)(29));(B)to notify such parent or relative of the intent of the State (or the county or other political subdivision of the State, as applicable) to file (or to join in the filing of) a petition referred to in paragraph (1); or(C)to reunify the child with any such parent or relative; and(D)to provide and document appropriate services to the parent or relative.(3)Conforming amendmentSection 475(5)(E)(ii) of the Social Security Act (42 U.S.C. 675(5)(E)) is amended by inserting , including the reason set forth in section 2107(b)(1) of the Border Security, Economic Opportunity, and Immigration Modernization Act after child.(c)Children separated from parents and caregivers(1)State plan for foster care and adoption assistanceSection 471(a) of the Social Security Act (42 U.S.C. 671(a)) is amended—(A)by amending paragraph (19) to read as follows:(19)provides that the State shall give preference to an adult relative over a nonrelated caregiver when determining a placement for a child if—(A)the relative caregiver meets all relevant State child protection standards; and(B)the standards referred to in subparagraph (A) ensure that the immigration status alone of a parent, legal guardian, or relative shall not disqualify the parent, legal guardian, or relative from being a placement for a child;; and(B)in paragraph (32), by striking and at the end;(C)in paragraph (33), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(34)provides that the State shall—(A)ensure that the case manager for a separated child is capable of communicating in the native language of such child and of the family of such child, or an interpreter who is so capable is provided to communicate with such child and the family of such child at no cost to the child or to the family of such child;(B)coordinate with the Department of Homeland Security to ensure that parents who wish for their child to accompany them to their country of origin are given adequate time and assistance to obtain a passport and visa, and to collect all relevant vital documents, such as birth certificate, health, and educational records and other information;(C)coordinate with State agencies regarding alternate documentation requirements for a criminal records check or a fingerprint-based check for a caregiver that does not have Federal or State-issued identification;(D)preserve, to the greatest extent practicable, the privacy and confidentiality of all information gathered in the course of administering the care, custody, and placement of, and follow up services provided to, a separated child, consistent with the best interest of such child, by not disclosing such information to other government agencies or persons (other than a parent, legal guardian, or relative caregiver or such child), except that the head of the State agency (or the county or other political subdivision of the State, as applicable) may disclose such information, after placing a written record of the disclosure in the file of the child—(i)to a consular official for the purpose of reunification of a child with a parent, legal guardian, or relative caregiver who has been removed or is involved in an immigration proceeding, unless the child has refused contact with, or the sharing of personal or identifying information with, the government of his or her country of origin;(ii)when authorized to do so by the child (if the child has attained 18 years of age) if the disclosure is consistent with the best interest of the child; or(iii)to a law enforcement agency if the disclosure would prevent imminent and serious harm to another individual; and(E)not less frequently than annually, compile, update, and publish a list of entities in the State that are qualified to provide legal representation services for a separated child, in a language such that a child can read and understand..(2)Additional information to be included in case planSection 475 of such Act (42 U.S.C. 675) is amended—(A)in paragraph (1), by adding at the end the following:(H)In the case of a separated child with respect to whom the State plan requires the State to provide services under section 471(a)(34)—(i)the location of the parent or legal guardian described in paragraph (9)(A) from whom the child has been separated; and(ii)a written record of each disclosure to a government agency or person (other than such a parent, legal guardian, or relative) of information gathered in the course of tracking the care, custody, and placement of, and follow-up services provided to, the child.; and(B)by adding at the end the following:(9)The term separated child means an individual who—(A)has a parent or legal guardian who has been—(i)detained by a Federal, State, or local law enforcement agency in the enforcement of an immigration law; or(ii)removed from the United States as a result of a violation of such a law; and(B)is in foster care under the responsibility of a State..(3)Effective dateThe amendments made by this subsection shall take effect on the 1st day of the 1st calendar quarter that begins after the 1-year period that begins on the date of the enactment of this Act.2108.Government contracting and acquisition of real property interest(a)Exemption from government contracting and hiring rules(1)In generalA determination by a Federal agency to use a procurement competition exemption under section 253(c) of title 41, United States Code, or to use the authority granted in paragraph (2), for the purpose of implementing this title and the amendments made by this title is not subject to challenge by protest to the Government Accountability Office under sections 3551 and 3556 of title 31, United States Code, or to the Court of Federal Claims, under section 1491 of title 28, United States Code. An agency shall immediately advise the Congress of the exercise of the authority granted under this paragraph.(2)Government contracting exemptionThe competition requirement under section 253(a) of title 41, United States Code, may be waived or modified by a Federal agency for any procurement conducted to implement this title or the amendments made by this title if the senior procurement executive for the agency conducting the procurement—(A)determines that the waiver or modification is necessary; and(B)submits an explanation for such determination to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.(3)Hiring rules exemptionNotwithstanding any other provision of law, the Secretary is authorized to make term, temporary limited, and part-time appointments of employees who will implement this title and the amendments made by this title without regard to the number of such employees, their ratio to permanent full-time employees, and the duration of their employment. Nothing in chapter 71 of title 5, United States Code, shall affect the authority of any Department management official to hire term, temporary limited or part-time employees under this paragraph.(b)Authority To waive annuity limitationsSection 824(g)(2)(B) of the Foreign Service Act of 1980 (22 U.S.C. 4064(g)(2)(B)) is amended by striking 2009 and inserting 2017.(c)Authority To acquire leaseholdsNotwithstanding any other provision of law, the Secretary may acquire a leasehold interest in real property, and may provide in a lease entered into under this subsection for the construction or modification of any facility on the leased property, if the Secretary determines that the acquisition of such interest, and such construction or modification, are necessary in order to facilitate the implementation of this title and the amendments made by this title.2109.Long-term legal residents of the Commonwealth of the Northern Mariana IslandsSection (6)(e) of the Joint Resolution entitled A Joint Resolution to approve the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes, approved March 24, 1976 (48 U.S.C. 1806(e)), as added by section 702 of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 122 Stat. 854), is amended by adding at the end the following:(6)Special provision regarding long-term residents of the commonwealth(A)CNMI-only resident statusNotwithstanding paragraph (1), an alien described in subparagraph (B) may, upon the application of the alien, be admitted as an immigrant to the Commonwealth subject to the following rules:(i)The alien shall be treated as an immigrant lawfully admitted for permanent residence in the Commonwealth only, including permitting entry to and exit from the Commonwealth, until the earlier of the date on which—(I)the alien ceases to permanently reside in the Commonwealth; or(II)the alien’s status is adjusted under this paragraph or section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) to that of an alien lawfully admitted for permanent residence in accordance with all applicable eligibility requirements.(ii)The Secretary of Homeland Security shall establish a process for such aliens to apply for CNMI-only permanent resident status during the 90-day period beginning on the first day of the sixth month after the date of the enactment of this paragraph.(iii)Nothing in this subparagraph may be construed to provide any alien granted status under this subparagraph with public assistance to which the alien is not otherwise entitled.(B)Aliens describedAn alien is described in this subparagraph if the alien—(i)is lawfully present in the Commonwealth under the immigration laws of the United States;(ii)is otherwise admissible to the United States under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.);(iii)resided continuously and lawfully in the Commonwealth from November 28, 2009, through the date of the enactment of this paragraph;(iv)is not a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau; and(v)(I)was born in the Northern Mariana Islands between January 1, 1974 and January 9, 1978;(II)was, on May 8, 2008, and continues to be as of the date of the enactment of this paragraph, a permanent resident (as defined in section 4303 of title 3 of the Northern Mariana Islands Commonwealth Code, in effect on May 8, 2008);(III)is the spouse or child (as defined in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1))), of an alien described in subclauses (I) or (II);(IV)was, on May 8, 2008, an immediate relative (as defined in section 4303 of title 3 of the Northern Mariana Islands Commonwealth Code, in effect on May 8, 2008, of a United States citizen, notwithstanding the age of the United States citizen, and continues to be such an immediate relative on the date of the application described in subparagraph (A);(V)resided in the Northern Mariana Islands as a guest worker under Commonwealth immigration law for at least 5 years before May 8, 2008 and is presently resident under CW–1 status; or(VI)is the spouse or child (as defined in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1))), of the alien guest worker described in subclause (V) and is presently resident under CW–2 status.(C)Adjustment for long term and permanent residentsBeginning on the date that is 5 years after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, an alien described in subparagraph (B) may apply to receive an immigrant visa or to adjust his or her status to that of an alien lawfully admitted for permanent residence..2110.Rulemaking(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary, the Attorney General, and the Secretary of State separately shall issue interim final regulations to implement this subtitle and the amendments made by this subtitle, which shall take effect immediately upon publication in the Federal Register.(b)Application procedures; processing fees; documentationThe interim final regulations issued under subsection (a) shall include—(1)the procedures by which an alien, and the dependent spouse and children of such alien may apply for status under section 245B of the Immigration and Nationality Act, as added by section 2101 of this Act, as a registered provisional immigrant or a registered provisional immigrant dependent, as applicable, including the evidence required to demonstrate eligibility for such status or to be included in each application for such status;(2)the criteria to be used by the Secretary to determine—(A)the maximum processing fee payable under sections 245B(c)(10)(B) and 245C(c)(5)(A) of such Act by a family, including spouses and unmarried children younger than 21 years of age; and(B)which individuals will be exempt from such fees;(3)the documentation required to be submitted by the applicant to demonstrate compliance with section 245C(b)(3) of such Act; and(4)the procedures for a registered provisional immigrant to apply for adjustment of status under section 245C or 245D of such Act, including the evidence required to be submitted with such application to demonstrate the applicant's eligibility for such adjustment.(c)Exemption from National Environmental Policy ActAny decision by the Secretary concerning any rulemaking action, plan, or program described in this section shall not be considered to be a major Federal action subject to review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).2111.Statutory constructionExcept as specifically provided, nothing in this subtitle, or any amendment made by this subtitle, may be construed to create any substantive or procedural right or benefit that is legally enforceable by any party against the United States or its agencies or officers or any other person.BAgricultural Worker Program2201.Short titleThis subtitle may be cited as the Agricultural Worker Program Act of 2013.2202.DefinitionsIn this subtitle:(1)Blue card statusThe term blue card status means the status of an alien who has been lawfully admitted into the United States for temporary residence under section 2211.(2)Agricultural employmentThe term agricultural employment has the meaning given such term in section 3 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1802), without regard to whether the specific service or activity is temporary or seasonal.(3)ChildThe term child has the meaning given the term in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)).(4)EmployerThe term employer means any person or entity, including any farm labor contractor and any agricultural association, that employs workers in agricultural employment.(5)Qualified designated entityThe term qualified designated entity means—(A)a qualified farm labor organization or an association of employers designated by the Secretary; or(B)any other entity that the Secretary designates as having substantial experience, demonstrated competence, and a history of long-term involvement in the preparation and submission of application for adjustment of status under title II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.).(6)Work dayThe term work day means any day in which the individual is employed 5.75 or more hours in agricultural employment.1Program for earned status adjustment of agricultural workersABlue card status2211.Requirements for blue card status(a)Requirements for blue card statusNotwithstanding any other provision of law, the Secretary, after conducting the national security and law enforcement clearances required under section 245B(c)(4), may grant blue card status to an alien who—(1)(A)performed agricultural employment in the United States for not fewer than 575 hours or 100 work days during the 2-year period ending on December 31, 2012; or(B)is the spouse or child of an alien described in subparagraph (A) and was physically present in the United States on or before December 31, 2012, and has maintained continuous presence in the United States from that date until the date on which the alien is granted blue card status, with the exception of absences from the United States that are brief, casual, and innocent, whether or not such absences were authorized by the Secretary;(2)submits a completed application before the end of the period set forth in subsection (b)(2); and(3)is not ineligible under paragraph (3) or (4) of section 245B(b) of the Immigration and Nationality Act (other than a nonimmigrant alien admitted to the United States for agricultural employment described in section 101(a)(15)(H)(ii)(a) of such Act.(b)Application(1)In generalAn alien who meets the eligibility requirements set forth in subsection (a)(1), may apply for blue card status and that alien’s spouse or child may apply for blue card status as a dependent, by submitting a completed application form to the Secretary during the application period set forth in paragraph (2) in accordance with the final rule promulgated by the Secretary pursuant to subsection (e).(2)SubmissionThe Secretary shall provide that the alien shall be able to submit an application under paragraph (1)—(A)if the applicant is represented by an attorney or a nonprofit religious, charitable, social service, or similar organization recognized by the Board of Immigration Appeals under section 292.2 of title 8, Code of Federal Regulations; or(B)to a qualified entity if the applicant consents to the forwarding of the application to the Secretary.(3)Application period(A)Initial periodExcept as provided in subparagraph (B), the Secretary may only accept applications for blue card status for a 1-year period from aliens in the United States beginning on the date on which the final rule is published in the Federal Register pursuant to subsection (f), except that qualified nonimmigrants who have participated in the H–2A Program may apply from outside of the United States.(B)ExtensionIf the Secretary determines, during the initial period described in subparagraph (A), that additional time is required to process applications for blue card status or for other good cause, the Secretary may extend the period for accepting applications for an additional 18 months.(4)Application form(A)Required informationThe application form referred to in paragraph (1) shall collect such information as the Secretary determines necessary and appropriate.(B)Family applicationThe Secretary shall establish a process through which an alien may submit a single application under this section on behalf of the alien, his or her spouse, and his or her children, who are residing in the United States.(C)InterviewThe Secretary may interview applicants for blue card status to determine whether they meet the eligibility requirements set forth in subsection (a)(1).(5)Aliens apprehended before or during the application periodIf an alien, who is apprehended during the period beginning on the date of the enactment of this Act and ending on the application period described in paragraph (3), appears prima facie eligible for blue card status, the Secretary—(A)shall provide the alien with a reasonable opportunity to file an application under this section during such application period; and(B)may not remove the individual until a final administrative determination is made on the application.(6)Suspension of removal during application period(A)Protection from detention or removalAn alien granted blue card status may not be detained by the Secretary or removed from the United States unless—(i)such alien is, or has become, ineligible for blue card status; or(ii)the alien’s blue card status has been revoked.(B)Aliens in removal proceedingsNotwithstanding any other provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.)—(i)if the Secretary determines that an alien, during the period beginning on the date of the enactment of this section and ending on the last day of the application period described in paragraph (2), is in removal, deportation, or exclusion proceedings before the Executive Office for Immigration Review and is prima facie eligible for blue card status under this section—(I)the Secretary shall provide the alien with the opportunity to file an application for such status; and(II)upon motion by the Secretary and with the consent of the alien or upon motion by the alien, the Executive Office for Immigration Review shall—(aa)terminate such proceedings without prejudice to future proceedings on any basis; and(bb)provide the alien a reasonable opportunity to apply for such status; and(ii)if the Executive Office for Immigration Review determines that an alien, during the application period described in paragraph (2), is in removal, deportation, or exclusion proceedings before the Executive Office for Immigration Review and is prima facie eligible for blue card status under this section—(I)the Executive Office of Immigration Review shall notify the Secretary of such determination; and(II)if the Secretary does not dispute the determination of prima facie eligibility within 7 days after such notification, the Executive Office for Immigration Review, upon consent of the alien, shall—(aa)terminate such proceedings without prejudice to future proceedings on any basis; and(bb)permit the alien a reasonable opportunity to apply for such status.(C)Treatment of certain aliens(i)In generalIf an alien who meets the eligibility requirements set forth in subsection (a) is present in the United States and has been ordered excluded, deported, or removed, or ordered to depart voluntarily from the United States under any provision of this Act—(I)notwithstanding such order or section 241(a)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(5)), the alien may apply for blue card status under this section; and(II)if the alien is granted such status, the alien shall file a motion to reopen the exclusion, deportation, removal, or voluntary departure order, which motion shall be granted unless 1 or more of the grounds of ineligibility is established by clear and convincing evidence.(ii)Limitations on motions to reopenThe limitations on motions to reopen set forth in section 240(c)(7) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(7)) shall not apply to motions filed under clause (i)(II).(D)Period pending adjudication of application(i)In generalDuring the period beginning on the date on which an alien applies for blue card status under this subsection and the date on which the Secretary makes a final decision regarding such application, the alien—(I)may receive advance parole to reenter the United States if urgent humanitarian circumstances compel such travel;(II)may not be detained by the Secretary or removed from the United States unless the Secretary makes a prima facie determination that such alien is, or has become, ineligible for blue card status;(III)shall not be considered unlawfully present for purposes of section 212(a)(9)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)(B)); and(IV)shall not be considered an unauthorized alien (as defined in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3))).(ii)Evidence of application filingAs soon as practicable after receiving each application for blue card status, the Secretary shall provide the applicant with a document acknowledging the receipt of such application.(iii)Continuing employmentAn employer who knows an alien employee is an applicant for blue card status or will apply for such status once the application period commences is not in violation of section 274A(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1324a(a)(2)) if the employer continues to employ the alien pending the adjudication of the alien employee's application.(iv)Effect of departureSection 101(g) of the Immigration and Nationality Act (8 U.S.C. 1101(g)) shall not apply to an alien granted—(I)advance parole under clause (i)(I) to reenter the United States; or(II)blue card status.(7)Security and law enforcement clearances(A)Biometric and biographic dataThe Secretary may not grant blue card status to an alien or an alien dependent spouse or child under this section unless such alien submits biometric and biographic data in accordance with procedures established by the Secretary.(B)Alternative proceduresThe Secretary shall provide an alternative procedure for applicants who cannot provide the standard biometric data required under subparagraph (A) because of a physical impairment.(C)Clearances(i)Data collectionThe Secretary shall collect, from each alien applying for status under this section, biometric, biographic, and other data that the Secretary determines to be appropriate—(I)to conduct national security and law enforcement clearances; and(II)to determine whether there are any national security or law enforcement factors that would render an alien ineligible for such status.(ii)PrerequisiteThe required clearances described in clause (i)(I) shall be completed before the alien may be granted blue card status.(8)Duration of statusAfter the date that is 8 years after the date regulations are published under this section, no alien may remain in blue card status.(9)Fees and penalties(A)Standard processing fee(i)In generalAliens who are 16 years of age or older and are applying for blue card status under paragraph (2), or for an extension of such status, shall pay a processing fee to the Department in an amount determined by the Secretary.(ii)Recovery of costsThe processing fee authorized under clause (i) shall be set at a level that is sufficient to recover the full costs of processing the application, including any costs incurred—(I)to adjudicate the application;(II)to take and process biometrics;(III)to perform national security and criminal checks, including adjudication;(IV)to prevent and investigate fraud; and(V)to administer the collection of such fee.(iii)Authority to limit feesThe Secretary, by regulation, may—(I)limit the maximum processing fee payable under this subparagraph by a family, including spouses and unmarried children younger than 21 years of age; and(II)exempt defined classes of individuals from the payment of the fee authorized under clause (i).(B)Deposit and use of processing feesFees collected pursuant to subparagraph (A)(i)—(i)shall be deposited into the Immigration Examinations Fee Account pursuant to section 286(m); and(ii)shall remain available until expended pursuant to section 286(n).(C)Penalty(i)PaymentIn addition to the processing fee required under subparagraph (A), aliens who are 21 years of age or older and are applying for blue card status under paragraph (2) shall pay a $100 penalty to the Department.(ii)DepositPenalties collected pursuant to clause (i) shall be deposited into the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1).(10)Adjudication(A)Failure to submit sufficient evidenceThe Secretary shall deny an application submitted by an alien who fails to submit—(i)requested initial evidence, including requested biometric data; or(ii)any requested additional evidence by the date required by the Secretary.(B)Amended applicationAn alien whose application for blue card status is denied under subparagraph (A) may file an amended application for such status to the Secretary if the amended application—(i)is filed within the application period described in paragraph (3); and(ii)contains all the required information and fees that were missing from the initial application.(11)Evidence of blue card status(A)In generalThe Secretary shall issue documentary evidence of blue card status to each alien whose application for such status has been approved.(B)Documentation featuresDocumentary evidence provided under subparagraph (A)—(i)shall be machine-readable and tamper-resistant, and shall contain a digitized photograph;(ii)shall, during the alien’s authorized period of admission, and any extension of such authorized admission, serve as a valid travel and entry document for the purpose of applying for admission to the United States;(iii)may be accepted during the period of its validity by an employer as evidence of employment authorization and identity under section 274A(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1324a(b)(1)(B)); and(iv)shall include such other features and information as the Secretary may prescribe.(c)Terms and conditions of blue card status(1)Conditions of blue card status(A)EmploymentNotwithstanding any other provision of law, including section 241(a)(7) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(7)), an alien with blue card status shall be authorized to be employed in the United States while in such status.(B)Travel outside the united statesAn alien with blue card status may travel outside of the United States and may be admitted, if otherwise admissible, upon returning to the United States without having to obtain a visa if—(i)the alien is in possession of—(I)valid, unexpired documentary evidence of blue card status that complies with subsection (b)(11); or(II)a travel document that has been approved by the Secretary and was issued to the alien after the alien’s original documentary evidence was lost, stolen, or destroyed;(ii)the alien’s absence from the United States did not exceed 180 days, unless the alien’s failure to timely return was due to extenuating circumstances beyond the alien’s control; and(iii)the alien establishes that the alien is not inadmissible under subparagraph (A)(i), (A)(iii), (B), or (C) of section 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)).(C)AdmissionAn alien granted blue card status shall be considered to have been admitted in such status as of the date on which the alien’s application was filed.(D)Clarification of statusAn alien granted blue card status—(i)is lawfully admitted to the United States; and(ii)may not be classified as a nonimmigrant or as an alien who has been lawfully admitted for permanent residence.(2)Revocation(A)In generalThe Secretary may revoke blue card status at any time after providing appropriate notice to the alien, and after the exhaustion or waiver of all applicable administrative review procedures under section 245E(c) of the Immigration and Nationality Act, as added by section 2104(a) of this Act, if the alien—(i)no longer meets the eligibility requirements for blue card status;(ii)knowingly used documentation issued under this section for an unlawful or fraudulent purpose; or(iii)was absent from the United States for—(I)any single period longer than 180 days in violation of the requirement under paragraph (1)(B)(ii); or(II)for more than 180 days in the aggregate during any calendar year, unless the alien’s failure to timely return was due to extenuating circumstances beyond the alien’s control.(B)Additional evidence(i)In generalIn determining whether to revoke an alien’s status under subparagraph (A), the Secretary may require the alien—(I)to submit additional evidence; or(II)to appear for an interview.(ii)Effect of noncomplianceThe status of an alien who fails to comply with any requirement imposed by the Secretary under clause (i) shall be revoked unless the alien demonstrates to the Secretary’s satisfaction that such failure was reasonably excusable.(C)Invalidation of documentationIf an alien’s blue card status is revoked under subparagraph (A), any documentation issued by the Secretary to such alien under subsection (b)(11) shall automatically be rendered invalid for any purpose except for departure from the United States.(3)Ineligibility for public benefitsAn alien who has been granted blue card status is not eligible for any Federal means-tested public benefit (as such term is defined and implemented in section 403 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613)).(4)Treatment of blue card statusA noncitizen granted blue card status shall be considered lawfully present in the United States for all purposes while such noncitizen remains in such status, except that the noncitizen—(A)is not entitled to the premium assistance tax credit authorized under section 36B of the Internal Revenue Code of 1986 for his or her coverage;(B)shall be subject to the rules applicable to individuals who are not lawfully present set forth in subsection (e) of such section;(C)shall be subject to the rules applicable to individuals who are not lawfully present set forth in section 1402(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071(e)); and(D)shall be subject to the rules applicable to individuals not lawfully present set forth in section 5000A(d)(3) of the Internal Revenue Code of 1986.(5)Adjustment to registered provisional immigrant statusThe Secretary may adjust the status of an alien who has been granted blue card status to the status of a registered provisional immigrant under section 245B of the Immigration and Nationality Act if the Secretary determines that the alien is unable to fulfill the agricultural service requirement set forth in section 245F(a)(1) of such Act.(d)Record of employment(1)In generalEach employer of an alien granted blue card status shall annually provide—(A)a written record of employment to the alien; and(B)a copy of such record to the Secretary of Agriculture.(2)Civil penalties(A)In generalIf the Secretary finds, after notice and an opportunity for a hearing, that an employer of an alien granted blue card status has knowingly failed to provide the record of employment required under paragraph (1) or has provided a false statement of material fact in such a record, the employer shall be subject to a civil penalty in an amount not to exceed $500 per violation.(B)LimitationThe penalty under subparagraph (A) for failure to provide employment records shall not apply unless the alien has provided the employer with evidence of employment authorization provided under subsection (c).(C)Deposit of civil penaltiesCivil penalties collected under this paragraph shall be deposited in the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1).(3)Termination of obligationThe obligation under paragraph (1) shall terminate on the date that is 8 years after the date of the enactment of this Act.(4)Employer protections(A)Use of employment recordsCopies of employment records or other evidence of employment provided by an alien or by an alien's employer in support of an alien's application for blue card status may not be used in a civil or criminal prosecution or investigation of that employer under section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) or the Internal Revenue Code of 1986 for the prior unlawful employment of that alien regardless of the adjudication of such application or reconsideration by the Secretary of such alien's prima facie eligibility determination. Employers that provide unauthorized aliens with copies of employment records or other evidence of employment pursuant to an application for blue card status shall not be subject to civil and criminal liability pursuant to such section 274A for employing such unauthorized aliens.(B)Limit on applicabilityThe protections for employers and aliens under subparagraph (A) shall not apply if the aliens or employers submit employment records that are deemed to be fraudulent.(e)RulemakingNot later than 1 year after the date of the enactment of this Act, the Secretary, in consultation with the Secretary of Agriculture, shall issue final regulations to implement this chapter.2212.Adjustment to permanent resident status(a)In generalChapter 5 of title II (8 U.S.C. 1255 et seq.) is amended by inserting after section 245E, as added by section 2104 of this Act, the following:245F.Adjustment to permanent resident status for agricultural workers(a)In generalExcept as provided in subsection (b), and not earlier than 5 years after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, the Secretary shall adjust the status of an alien granted blue card status to that of an alien lawfully admitted for permanent residence if the Secretary determines that the following requirements are satisfied:(1)Qualifying employmentExcept as provided in paragraph (3), the alien—(A)during the 8-year period beginning on the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, performed not less than 100 work days of agricultural employment during each of 5 years; or(B)during the 5-year period beginning on such date of enactment, performed not less than 150 work days of agricultural employment during each of 3 years.(2)EvidenceAn alien may demonstrate compliance with the requirement under paragraph (1) by submitting—(A)the record of employment described in section 2211(d) of the Border Security, Economic Opportunity, and Immigration Modernization Act;(B)documentation that may be submitted under subsection (e)(4); or(C)any other documentation designated by the Secretary for such purpose.(3)Extraordinary circumstances(A)In generalIn determining whether an alien has met the requirement under paragraph (1), the Secretary may credit the alien with not more than 12 additional months of agricultural employment in the United States to meet such requirement if the alien was unable to work in agricultural employment due to—(i)pregnancy, disabling injury, or disease that the alien can establish through medical records;(ii)illness, disease, or other special needs of a child that the alien can establish through medical records;(iii)severe weather conditions that prevented the alien from engaging in agricultural employment for a significant period of time; or(iv)termination from agricultural employment, if the Secretary determines that—(I)the termination was without just cause; and(II)the alien was unable to find alternative agricultural employment after a reasonable job search.(B)Effect of determinationA determination under subparagraph (A)(iv), with respect to an alien, shall not be conclusive, binding, or admissible in a separate or subsequent judicial or administrative action or proceeding between the alien and a current or prior employer of the alien or any other party.(4)Application periodThe alien applies for adjustment of status before the alien's blue card status expires.(5)FineThe alien pays a fine of $400 to the Secretary, which shall be deposited into the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1) of the Border Security, Economic Opportunity, and Immigration Modernization Act.(b)Grounds for denial of adjustment of status(1)In generalThe Secretary may not adjust the status of an alien granted blue card status if the alien—(A)is no longer eligible for blue card status; or(B)failed to perform the qualifying employment requirement under subsection (a)(1), considering any amount credited by the Secretary under subsection (a)(3).(2)Maintenance of waivers of inadmissibilityThe grounds of inadmissibility set forth in section 212(a) that were previously waived for the alien or made inapplicable shall not apply for purposes of the alien’s adjustment of status under this section.(3)Pending revocation proceedingsIf the Secretary has notified the applicant that the Secretary intends to revoke the applicant’s blue card status, the Secretary may not approve an application for adjustment of status under this section unless the Secretary makes a final determination not to revoke the applicant’s status.(4)Payment of taxes(A)In generalAn applicant may not file an application for adjustment of status under this section unless the applicant has satisfied any applicable Federal tax liability.(B)Definition of applicable federal tax liabilityIn this paragraph, the term applicable federal tax liability means all Federal income taxes assessed in accordance with section 6203 of the Internal Revenue Code of 1986 since the date on which the applicant was authorized to work in the United States in blue card status.(C)ComplianceThe applicant may demonstrate compliance with subparagraph (A) by submitting such documentation as the Secretary, in consultation with the Secretary of the Treasury, may require by regulation.(c)Spouses and childrenNotwithstanding any other provision of law, the Secretary shall grant permanent resident status to the spouse or child of an alien whose status was adjusted under subsection (a) if—(1)the spouse or child (including any individual who was a child on the date such alien was granted blue card status) applies for such status;(2)the principal alien includes the spouse and children in an application for adjustment of status to that of a lawful permanent resident; and(3)the spouse or child is not ineligible for such status under section 245B.(d)Numerical limitations do not applyThe numerical limitations under sections 201 and 202 shall not apply to the adjustment of aliens to lawful permanent resident status under this section.(e)Submission of applications(1)InterviewThe Secretary may interview applicants for adjustment of status under this section to determine whether they meet the eligibility requirements set forth in this section.(2)Fees(A)In generalApplicants for adjustment of status under this section shall pay a processing fee to the Secretary in an amount that will ensure the recovery of the full costs of adjudicating such applications, including—(i)the cost of taking and processing biometrics;(ii)expenses relating to prevention and investigation of fraud; and(iii)costs relating to the administration of the fees collected.(B)Authority to limit feesThe Secretary, by regulation—(i)may limit the maximum processing fee payable under this paragraph by a family, including spouses and unmarried children younger than 21 years of age; and(ii)may exempt individuals described in section 245B(c)(10) and other defined classes of individuals from the payment of the fee under subparagraph (A).(3)Disposition of feesAll fees collected under paragraph (2)(A)—(A)shall be deposited into the Immigration Examinations Fee Account pursuant to section 286(m); and(B)shall remain available until expended pursuant to section 286(n).(4)Documentation of work history(A)Burden of proofAn alien applying for blue card status under section 2211 of the Border Security, Economic Opportunity, and Immigration Modernization Act or for adjustment of status under subsection (a) shall provide evidence that the alien has worked the requisite number of hours or days required under subsection (a)(1) of such section 2211 or subsection (a)(3) of this section, as applicable.(B)Timely production of recordsIf an employer or farm labor contractor employing such an alien has kept proper and adequate records respecting such employment, the alien’s burden of proof under subparagraph (A) may be met by securing timely production of those records under regulations to be promulgated by the Secretary.(C)Sufficient evidenceAn alien may meet the burden of proof under subparagraph (A) to establish that the alien has performed the days or hours of work referred to in subparagraph (A) by producing sufficient evidence to show the extent of that employment as a matter of just and reasonable inference.(f)Penalties for false statements in applications(1)Criminal penaltyAny person who—(A)files an application for blue card status under section 2211 of the Border Security, Economic Opportunity, and Immigration Modernization Act or an adjustment of status under this section and knowingly and willfully falsifies, conceals, or covers up a material fact or makes any false, fictitious, or fraudulent statements or representations, or makes or uses any false writing or document knowing the same to contain any false, fictitious, or fraudulent statement or entry; or(B)creates or supplies a false writing or document for use in making such an application,shall be fined in accordance with title 18, United States Code, imprisoned not more than 5 years, or both.(2)InadmissibilityAn alien who is convicted of a crime under paragraph (1) shall be deemed inadmissible to the United States on the ground described in section 212(a)(6)(C)(i).(3)DepositFines collected under paragraph (1) shall be deposited into the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1) of the Border Security, Economic Opportunity, and Immigration Modernization Act.(g)Eligibility for legal servicesSection 504(a)(11) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321–55) may not be construed to prevent a recipient of funds under the Legal Services Corporation Act (42 U.S.C. 2996 et seq.) from providing legal assistance directly related to an application for blue card status under section 2211 of the Border Security, Economic Opportunity, and Immigration Modernization Act, to an individual who has been granted blue card status, or for an application for an adjustment of status under this section.(h)Administrative and judicial reviewAliens applying for blue card status under section 2211 of the Border Security, Economic Opportunity, and Immigration Modernization Act or adjustment to permanent resident status under this section shall be entitled to the rights and subject to the conditions applicable to other classes of aliens under sections 242(h) and 245E.(i)Applicability of other provisionsThe provisions set forth in section 245E which are applicable to aliens described in section 245B, 245C, and 245D shall apply to aliens applying for blue card status under section 2211 of the Border Security, Economic Opportunity, and Immigration Modernization Act or adjustment to permanent resident status under this section.(j)Limitation on blue card statusAn alien granted blue card status under section 2211 of the Border Security, Economic Opportunity, and Immigration Modernization Act may only adjust status to an alien lawfully admitted for permanent residence under this section, section 245C of this Act, or section 2302 of the Border Security, Economic Opportunity, and Immigration Modernization Act.(k)DefinitionsIn this section:(1)Blue card statusThe term blue card status means the status of an alien who has been lawfully admitted into the United States for temporary residence under section 2211 of the Border Security, Economic Opportunity, and Immigration Modernization Act.(2)Agricultural employmentThe term agricultural employment has the meaning given such term in section 3 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1802), without regard to whether the specific service or activity is temporary or seasonal.(3)EmployerThe term employer means any person or entity, including any farm labor contractor and any agricultural association, that employs workers in agricultural employment.(4)Work dayThe term work day means any day in which the individual is employed 5.75 or more hours in agricultural employment..(b)Conforming amendmentSection 201(b)(1) (8 U.S.C. 1151(b)(1), as amended by section 2103(c), is further amended by adding at the end the following:(G)Aliens granted lawful permanent resident status under section 245F..(c)Clerical amendmentThe table of contents, as amended by section 2104(e), is further amended by inserting after the item relating to section 245E the following:Sec. 245F. Adjustment to permanent resident status for agricultural workers..2213.Use of informationBeginning not later than the first day of the application period described in section 2211(b)(3), the Secretary, in cooperation with qualified designated entities, shall broadly disseminate information respecting the benefits that aliens may receive under this subchapter and the requirements that an alien is required to meet to receive such benefits.2214.Reports on blue cardsNot later than September 30, 2013, and annually thereafter for the next 8 years, the Secretary shall submit a report to Congress that identifies, for the previous fiscal year—(1)the number of aliens who applied for blue card status;(2)the number of aliens who were granted blue card status;(3)the number of aliens who applied for an adjustment of status pursuant to section 245F(a) of the Immigration and Nationality Act, as added by section 2212; and(4)the number of aliens who received an adjustment of status pursuant such section 245F(a).2215.Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary to implement this subchapter, including any sums needed for costs associated with the initiation of such implementation, for fiscal years 2013 and 2014.BCorrection of social security records2221.Correction of social security records(a)In generalSection 208(e)(1) of the Social Security Act (42 U.S.C. 408(e)(1)) is amended—(1)in subparagraph (B)(ii), by striking or at the end;(2)in subparagraph (C), by inserting or at the end;(3)by inserting after subparagraph (C) the following:(D)who is granted blue card status under the Agricultural Worker Program Act of 2013,; and(4)by striking 1990. and inserting 1990, or in the case of an alien described in subparagraph (D), if such conduct is alleged to have occurred before the date on which the alien was granted blue card status under section 2211(a) of the Agricultural Worker Program Act of 2013..(b)Effective dateThe amendments made by subsection (a) shall take effect on the first day of the seventh month that begins after the date of the enactment of this Act.2Nonimmigrant agricultural visa program2231.Nonimmigrant classification for nonimmigrant agricultural workersSection 101(a)(15) (8 U.S.C. 1101(a)(15)) is amended by adding at the end the following:(W)an alien having a residence in a foreign country who is coming to the United States for a temporary period—(iii)(I)to perform services or labor in agricultural employment and who has a written contract that specifies the wages, benefits, and working conditions of such full-time employment in an agricultural occupation with a designated agricultural employer for a specified period of time; and(II)who meets the requirements under section 218A for a nonimmigrant visa described in this clause; or(iv)(I)to perform services or labor in agricultural employment and who has an offer of full-time employment in an agricultural occupation from a designated agricultural employer for such employment and is not described in clause (i); and(II)who meets the requirements under section 218A for a nonimmigrant visa described in this clause..2232.Establishment of nonimmigrant agricultural worker program(a)In generalChapter 2 of title II (8 U.S.C. 1181 et seq.) is amended by inserting after section 218 the following:218A.Nonimmigrant agricultural worker program(a)DefinitionsIn this section and in clauses (iii) and (iv) of section 101(a)(15)(W):(1)Agricultural employmentThe term agricultural employment has the meaning given such term in section 3 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1802), without regard to whether the specific service or activity is temporary or seasonal.(2)At-will agricultural workerThe term at-will agricultural worker means an alien present in the United States pursuant to section 101(a)(15)(W)(iv).(3)Blue cardThe term blue card means an employment authorization and travel document issued to an alien granted blue card status under section 2211(a) of the Agricultural Worker Program Act of 2013.(4)Contract agricultural workerThe term contract agricultural worker means an alien present in the United States pursuant to section 101(a)(15)(W)(iii).(5)Designated agricultural employerThe term designated agricultural employer means an employer who is registered with the Secretary of Agriculture pursuant to subsection (e)(1).(6)Electronic job registryThe term Electronic Job Registry means the Electronic Job Registry of a State workforce agency (or similar successor registry).(7)EmployerExcept as otherwise provided, the term employer means any person or entity, including any farm labor contractor and any agricultural association, that employs workers in agricultural employment.(8)Nonimmigrant agricultural workerThe term nonimmigrant agricultural worker mean a nonimmigrant described in clause (iii) or (iv) of section 101(a)(15)(W).(9)ProgramThe term Program means the Nonimmigrant Agricultural Worker Program established under subsection (b).(10)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Agriculture.(11)United States workerThe term United States worker means an individual who—(A)is a national of the United States; or(B)is an alien who—(i)is lawfully admitted for permanent residence;(ii)is admitted as a refugee under section 207;(iii)is granted asylum under section 208;(iv)holds a blue card; or(v)is an immigrant otherwise authorized by this Act or by the Secretary of Homeland Security to be employed in the United States.(b)Requirements(1)EmployerAn employer may not employ an alien for agricultural employment under the Program unless such employer is a designated agricultural employer and complies with the terms of this section.(2)WorkerAn alien may not be employed for agricultural employment under the Program unless such alien is a nonimmigrant agricultural worker and complies with the terms of this section.(c)Numerical limitation(1)First 5 years of program(A)In generalSubject to paragraph (2), the worldwide level of visas for nonimmigrant agricultural workers for the fiscal year during which the first visa is issued to a nonimmigrant agricultural worker and for each of the following 4 fiscal years shall be equal to—(i)112,333; and(ii)the numerical adjustment made by the Secretary for such fiscal year in accordance with paragraph (2).(B)Quarterly allocationThe annual allocation of visas described in subparagraph (A) shall be evenly allocated between the 4 quarters of the fiscal year unless the Secretary determines that an alternative allocation would better accommodate the seasonal demand for visas. Any unused visas in a quarter shall be added to the allocation for the subsequent quarter of the same fiscal year.(C)Effect of 2nd or subsequent designated agricultural employerA nonimmigrant agricultural worker who has a valid visa issued under this section that counted against the allocation described in subparagraph (A) shall not be recounted against the allocation if the worker is petitioned for by a subsequent designated agricultural employer.(2)Annual adjustments for first 5 years of program(A)In generalThe Secretary, in consultation with the Secretary of Labor, and after reviewing relevant evidence submitted by agricultural producers and organizations representing agricultural workers, may increase or decrease, as appropriate, the worldwide level of visas under paragraph (1) for each of the 5 fiscal years referred to in paragraph (1) after considering appropriate factors, including—(i)a demonstrated shortage of agricultural workers;(ii)the level of unemployment and underemployment of agricultural workers during the preceding fiscal year;(iii)the number of applications for blue card status;(iv)the number of blue card visa applications approved;(v)the number of nonimmigrant agricultural workers sought by employers during the preceding fiscal year;(vi)the estimated number of United States workers, including blue card workers, who worked in agriculture during the preceding fiscal year;(vii)the number of nonimmigrant agricultural workers issued a visa in the most recent fiscal year who remain in the United States in compliance with the terms of such visa;(viii)the number of United States workers who accepted jobs offered by employers using the Electronic Job Registry during the preceding fiscal year;(ix)any growth or contraction of the United States agricultural industry that has increased or decreased the demand for agricultural workers; and(x)any changes in the real wages paid to agricultural workers in the United States as an indication of a shortage or surplus of agricultural labor.(B)Notification; implementationThe Secretary shall notify the Secretary of Homeland Security of any change to the worldwide level of visas for nonimmigrant agricultural workers. The Secretary of Homeland Security shall implement such changes.(C)Emergency proceduresThe Secretary shall establish, by regulation, procedures for immediately adjusting an annual allocation under paragraph (1) for labor shortages, as determined by the Secretary. The Secretary shall make a decision on a petition for an adjustment of status not later than 30 days after receiving such petition.(3)Sixth and subsequent years of programThe Secretary, in consultation with the Secretary of Labor, shall establish the worldwide level of visas for nonimmigrant agricultural workers for each fiscal year following the fiscal years referred to in paragraph (1) after considering appropriate factors, including—(A)a demonstrated shortage of agricultural workers;(B)the level of unemployment and underemployment of agricultural workers during the preceding fiscal year;(C)the number of applications for blue card status;(D)the number of blue card visa applications approved;(E)the number of nonimmigrant agricultural workers sought by employers during the preceding fiscal year;(F)the estimated number of United States workers, including blue card workers, who worked in agriculture during the preceding fiscal year;(G)the number of nonimmigrant agricultural workers issued a visa in the most recent fiscal year who remain in the United States in compliance with the terms of such visa;(H)the number of United States workers who accepted jobs offered by employers using the Electronic Job Registry during the preceding fiscal year;(I)any growth or contraction of the United States agricultural industry that has increased or decreased the demand for agricultural workers; and(J)any changes in the real wages paid to agricultural workers in the United States as an indication of a shortage or surplus of agricultural labor.(4)Emergency proceduresThe Secretary shall establish, by regulation, procedures for immediately adjusting an annual allocation under paragraph (3) for labor shortages, as determined by the Secretary. The Secretary shall make a decision on a petition for an adjustment of status not later than 30 days after receiving such petition(d)Requirements for nonimmigrant agricultural workers(1)Eligibility for nonimmigrant agricultural worker status(A)In generalAn alien is not eligible to be admitted to the United States as a nonimmigrant agricultural worker if the alien—(i)violated a material term or condition of a previous admission as a nonimmigrant agricultural worker during the most recent 3-year period (other than a contract agricultural worker who voluntarily abandons his or her employment before the end of the contract period or whose employment is terminated by the employer for cause);(ii)has not obtained successful clearance of any security and criminal background checks required by the Secretary of Homeland Security or any other examination required under this Act; or(iii)(I)departed from the United States while subject to an order of exclusion, deportation, or removal, or pursuant to an order of voluntary departure; and(II)(aa)is outside of the United States; or(bb)has reentered the United States illegally after December 31, 2012, without receiving consent to the alien's reapplication for admission under section 212(a)(9).(B)WaiverThe Secretary of Homeland Security may waive the application of subparagraph (A)(iii) on behalf of an alien if the alien—(i)is the spouse or child of a United States citizen or lawful permanent resident;(ii)is the parent of a child who is a United States citizen or lawful permanent resident;(iii)meets the requirements set forth in clause (ii) or (iii) of section 245D(b)(1)(A); or(iv)(I)meets the requirements set forth in section 245D(b)(1)(A)(ii);(II)is 16 years or older on the date on which the alien applies for nonimmigrant agricultural status; and(III)was physically present in the United States for an aggregate period of not less than 3 years during the 6-year period immediately preceding the date of the enactment of this section.(2)Term of stay for nonimmigrant agricultural workers(A)In general(i)Initial admissionA nonimmigrant agricultural worker may be admitted into the United States in such status for an initial period of 3 years.(ii)RenewalA nonimmigrant agricultural worker may renew such worker's period of admission in the United States for 1 additional 3-year period.(B)Break in presenceA nonimmigrant agricultural worker who has been admitted to the United States for 2 consecutive periods under subparagraph (A) is ineligible to renew the alien's nonimmigrant agricultural worker status until such alien—(i)returns to a residence outside the United States for a period of not less than 3 months; and(ii)seeks to reenter the United States under the terms of the Program as a nonimmigrant agricultural worker.(3)Loss of status(A)In generalAn alien admitted as a nonimmigrant agricultural worker shall be ineligible for such status and shall be required to depart the United States if such alien—(i)after the completion of his or her contract with a designated agricultural employer, is not employed in agricultural employment by a designated agricultural employer; or(ii)is an at-will agricultural worker and is not continuously employed by a designated agricultural employer in agricultural employment as an at-will agricultural worker.(B)ExceptionSubject to subparagraph (C), a nonimmigrant agricultural worker has not violated subparagraph (A) if the nonimmigrant agricultural worker is not employed in agricultural employment for a period not to exceed 60 days.(C)WaiverNotwithstanding subparagraph (B), the Secretary of Homeland Security may waive the application of clause (i) or (ii) of subparagraph (A) for a nonimmigrant agricultural worker who was not employed in agricultural employment for a period of more than 60 days if such period of unemployment was due to—(i)the injury of such worker; or(ii)a natural disaster declared by the Secretary.(D)Tolling of employment requirementA nonimmigrant agricultural worker may leave the United States for up to 60 days in any fiscal year while in such status. During the period in which the worker is outside of the United States, the 60-day limit specified in subparagraph (B) shall be tolled.(4)Portability of status(A)Contract agricultural workers(i)In generalExcept as provided in clause (ii), an alien who entered the United States as a contract agricultural worker may—(I)seek employment as a nonimmigrant agricultural worker with a designated agricultural employer other than the designated agricultural employer with whom the employee had a contract described in section 101(a)(15)(W)(iii)(I); and(II)accept employment with such new employer after the date the contract agricultural worker completes such contract.(ii)Voluntary abandonment; termination for causeA contract agricultural worker who voluntarily abandons his or her employment before the end of the contract period or whose employment is terminated for cause by the employer—(I)may not accept subsequent employment with another designated agricultural employer without first departing the United States and reentering pursuant to a new offer of employment; and(II)is not entitled to the 75 percent payment guarantee described in subsection (e)(4)(B).(iii)Termination by mutual agreementThe termination of an employment contract by mutual agreement of the designated agricultural employer and the contract agricultural worker shall not be considered voluntary abandonment for purposes of clause (ii).(B)At-will agricultural workersAn alien who entered the United States as an at-will agricultural worker may seek employment as an at-will agricultural worker with any other designated agricultural employer referred to in section 101(a)(15)(W)(iv)(I).(5)Prohibition on geographic limitationA nonimmigrant visa issued to a nonimmigrant agricultural worker—(A)shall not limit the geographical area within which such worker may be employed;(B)shall not limit the type of agricultural employment such worker may perform; and(C)shall restrict such worker to employment with designated agricultural employers.(6)Treatment of spouses and childrenA spouse or child of a nonimmigrant agricultural worker—(A)shall not be entitled to a visa or any immigration status by virtue of the relationship of such spouse or child to such worker; and(B)may be provided status as a nonimmigrant agricultural worker if the spouse or child is independently qualified for such status.(e)Employer requirements(1)Designated agricultural employer status(A)Registration requirementEach employer seeking to employ nonimmigrant agricultural workers shall register for designated agricultural employer status by submitting to the Secretary, through the Farm Service Agency in the geographic area of the employer or electronically to the Secretary, a registration that includes—(i)the employer's employer identification number; and(ii)a registration fee, in an amount determined by the Secretary, which shall be used for the costs of administering the program.(B)CriteriaThe Secretary shall grant designated agricultural employer status to an employer who submits a registration for such status that includes—(i)documentation that the employer is engaged in agriculture;(ii)the estimated number of nonimmigrant agricultural workers the employer will need each year;(iii)the anticipated periods during which the employer will need such workers; and(iv)documentation establishing need for a specified agricultural occupation or occupations.(C)Designation(i)Registration numberThe Secretary shall assign each employer that meets the criteria established pursuant to subparagraph (B) with a designated agricultural employer registration number.(ii)Term of designationEach employer granted designated agricultural employer status under this paragraph shall retain such status for a term of 3 years. At the end of such 3-year term, the employer may renew the registration for another 3-year term if the employer meets the requirements set forth in subparagraphs (A) and (B).(D)AssistanceIn carrying out the functions described in this subsection, the Secretary may work through the Farm Service Agency, or any other agency in the Department of Agriculture—(i)to assist agricultural employers with the registration process under this paragraph by providing such employers with—(I)technical assistance and expertise;(II)Internet access for submitting such applications; and(III)a nonelectronic means for submitting such registrations; and(ii)to provide resources about the Program, including best practices and compliance related assistance and resources or training to assist in retention of such workers to agricultural employers.(E)Deposit of registration feeFees collected pursuant to subparagraph (A)(ii)—(i)shall be deposited into the Immigration Examinations Fee Account pursuant to section 286(m); and(ii)shall remain available until expended pursuant to section 286(n).(2)Nonimmigrant agricultural worker petition process(A)In generalNot later than 45 days before the date on which nonimmigrant agricultural workers are needed, a designated agricultural employer seeking to employ such workers shall submit a petition to the Secretary of Homeland Security that includes the employer’s designated agricultural employer registration number.(B)AttestationAn petition submitted under subparagraph (A) shall include an attestation of the following:(i)The number of named or unnamed nonimmigrant agricultural workers the designated agricultural employer is seeking to employ during the applicable period of employment.(ii)The total number of contract agricultural workers and of at-will agricultural workers the employer will require for each occupational category.(iii)The anticipated period, including expected beginning and ending dates, during which such employees will be needed.(iv)Evidence of contracts or written disclosures of employment terms and conditions in accordance with the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.), which have been disclosed or provided to the nonimmigrant agricultural workers, or a sample of such contract or disclosure for unnamed workers.(v)The information submitted to the State workforce agency pursuant to paragraph (3)(A)(i).(vi)The record of United States workers described in paragraph (3)(A)(iii) on the date of the request.(vii)Evidence of offers of employment made to United States workers as required under paragraph (3)(B).(viii)The employer will comply with the additional program requirements for designated agricultural employers described in paragraph (4).(C)Employment authorization when changing employersNonimmigrant agricultural workers in the United States who are identified in a petition submitted pursuant to subparagraph (A) and are in lawful status may commence employment with their designated agricultural employer after such employer has submitted such petition to the Secretary of Homeland Security.(D)ReviewThe Secretary of Homeland Security shall review each petition submitted by designated agricultural employers under this paragraph for completeness or obvious inaccuracies. Unless the Secretary of Homeland Security determines that the petition is incomplete or obviously inaccurate, the Secretary shall accept the petition. The Secretary shall establish a procedure for the processing of petitions filed under this subsection. Not later than 7 working days after the date of the filing, the Secretary, by electronic or other means assuring expedited delivery, shall submit a copy of notice of approval or denial of the petition to the petitioner and, in the case of approved petitions, to the appropriate immigration officer at the port of entry or United States consulate, as appropriate, if the petitioner has indicated that the alien beneficiary or beneficiaries will apply for a visa or admission to the United States.(3)Employment of united states workers(A)Recruitment(i)Filing a job opportunity with local office of state workforce agencyNot later than 60 days before the date on which the employer desires to employ a nonimmigrant agricultural worker, the employer shall submit the job opportunity for such worker to the local office of the State workforce agency where the job site is located and authorize the posting of the job opportunity on the appropriate Department of Labor Electronic Job Registry for a period of 45 days.(ii)ConstructionNothing in clause (i) may be construed to cause a posting referred to in clause (i) to be treated as an interstate job order under section 653.500 of title 20, Code of Federal Regulations (or similar successor regulation).(iii)Record of united states workersAn employer shall keep a record of all eligible, able, willing, and qualified United States workers who apply for agricultural employment with the employer for the agricultural employment for which the nonimmigrant agricultural nonimmigrant workers are sought.(B)Requirement to hire(i)United states workersAn employer may not seek a nonimmigrant agricultural worker for agricultural employment unless the employer offers such employment to any equally or better qualified United States worker who will be available at the time and place of need and who applies for such employment during the 45-day recruitment period referred to in subparagraph (A)(i).(ii)ExceptionNotwithstanding clause (i), the employer may offer the job to a nonimmigrant agricultural worker instead of an alien in blue card status if—(I)such worker was previously employed by the employer as an H–2A worker;(II)such worker worked for the employer for 3 years during the most recent 4-year period; and(III)the employer pays such worker the adverse effect wage rate calculated under subsection (f)(5)(B).(4)Additional program requirements for designated agricultural employersEach designated agricultural employer shall comply with the following requirements:(A)No displacement of united states workers(i)In generalThe employer shall not displace a United States worker employed by the employer, other than for good cause, during the period of employment of the nonimmigrant agricultural worker and for a period of 30 days preceding such period in the occupation and at the location of employment for which the employer seeks to employ nonimmigrant agricultural workers.(ii)Labor disputeThe employer shall not employ a nonimmigrant agricultural worker for a specific job for which the employer is requesting a nonimmigrant agricultural worker because the former occupant of the job is on strike or being locked out in the course of a labor dispute.(B)Guarantee of employment for contract agricultural workers(i)Offer to contract workerThe employer shall guarantee to offer contract agricultural workers employment for the hourly equivalent of at least 75 percent of the work days of the total period of employment, beginning with the first work day after the arrival of the worker at the place of employment and ending on the expiration date specified in the job offer. In this clause, the term hourly equivalent means the number of hours in the work days as stated in the job offer and shall exclude the worker’s Sabbath and Federal holidays. If the employer affords the contract agricultural worker less employment than the number of hours required under this subparagraph, the employer shall pay such worker the amount the worker would have earned had the worker worked the guaranteed number of hours.(ii)Failure to workAny hours which the worker fails to work, up to a maximum of the number of hours specified in the job offer for a work day, when the worker has been offered an opportunity to do so, and all hours of work actually performed (including voluntary work in excess of the number of hours specified in the job offer in a work day, on the worker’s Sabbath, or on Federal holidays) may be counted by the employer in calculating whether the period of guaranteed employment has been met.(iii)Contract impossibilityIf, before the expiration of the period of employment specified in the job offer, the services of a contract agricultural worker are no longer required for reasons beyond the control of the employer due to any form of natural disaster, including a flood, hurricane, freeze, earthquake, fire, drought, plant or animal disease or pest infestation, or regulatory drought, before the guarantee in clause (i) is fulfilled, the employer—(I)may terminate the worker’s employment;(II)shall fulfill the employment guarantee described in clause (i) for the work days that have elapsed from the first work day after the arrival of the worker to the termination of employment;(III)shall make efforts to transfer the worker to other comparable employment acceptable to the worker; and(IV)if such a transfer does not take place, shall provide the return transportation required under subparagraph (J).(C)Workers’ compensation(i)Requirement to provideIf a job referred to in paragraph (3) is not covered by the State workers’ compensation law, the employer shall provide, at no cost to the nonimmigrant agricultural worker, insurance covering injury and disease arising out of, and in the course of, such job.(ii)BenefitsThe insurance required to be provided under clause (i) shall provide benefits at least equal to those provided under and pursuant to the State workers’ compensation law for comparable employment.(D)Prohibition for use for nonagricultural servicesThe employer may not employ a nonimmigrant agricultural worker for employment other than agricultural employment.(E)WagesThe employer shall pay not less than the wage required under subsection (f).(F)Deduction of wagesThe employer shall make only deductions from a nonimmigrant agricultural worker’s wages that are authorized by law and are reasonable and customary in the occupation and area of employment of such worker.(G)Requirement to provide housing or a housing allowance(i)In generalExcept as provided in clauses (iv) and (v), a designated agricultural employer shall offer to provide a nonimmigrant agricultural worker with housing at no cost in accordance with clause (ii) or (iii).(ii)HousingAn employer may provide housing to a nonimmigrant agricultural worker that meets—(I)applicable Federal standards for temporary labor camps; or(II)applicable local standards (or, in the absence of applicable local standards, State standards) for rental or public accommodation housing or other substantially similar class of habitation.(iii)Housing payments(I)Public housingIf the employer arranges public housing for nonimmigrant agricultural workers through a State, county, or local government program and such public housing units normally require payments from tenants, such payments shall be made by the employer directly to the landlord.(II)DepositsDeposits for bedding or other similar incidentals related to housing shall not be collected from workers by employers who provide housing for such workers.(III)DamagesThe employer may require any worker who is responsible for damage to housing that did not result from normal wear and tear related to habitation to reimburse the employer for the reasonable cost of repairing such damage.(iv)Housing allowance alternative(I)In generalThe employer may provide a reasonable housing allowance instead of providing housing under clause (i). Upon the request of a worker seeking assistance in locating housing, the employer shall make a good faith effort to assist the worker in identifying and locating housing in the area of intended employment. An employer who offers a housing allowance to a worker or assists a worker in locating housing, which the worker occupies, shall not be deemed a housing provider under section 203 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1823) solely by virtue of providing such housing allowance. No housing allowance may be used for housing that is owned or controlled by the employer.(II)Certification requirementContract agricultural workers may only be provided a housing allowance if the Governor of the State in which the place of employment is located certifies to the Secretary that there is adequate housing available in the area of intended employment for migrant farm workers and contract agricultural workers who are seeking temporary housing while employed in agricultural work. Such certification shall expire after 3 years unless renewed by the Governor of the State.(III)Amount of allowance(aa)Nonmetropolitan countiesIf the place of employment of the workers provided an allowance under this clause is a nonmetropolitan county, the amount of the housing allowance under this clause shall be equal to the average fair market rental for existing housing in nonmetropolitan counties in the State in which the place of employment is located, as established by the Secretary of Housing and Urban Development pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C. 1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2 persons per bedroom.(bb)Metropolitan countiesIf the place of employment of the workers provided an allowance under this clause is a metropolitan county, the amount of the housing allowance under this clause shall be equal to the average fair market rental for existing housing in metropolitan counties in the State in which the place of employment is located, as established by the Secretary of Housing and Urban Development pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C. 1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2 persons per bedroom.(v)Exception for commuting workersNothing in this subparagraph may be construed to require an employer to provide housing or a housing allowance to workers who reside outside of the United States if their place of residence is within normal commuting distance and the job site is within 50 miles of an international land border of the United States.(H)Worksite transportation for contract workersDuring the period a designated agricultural employer employs a contract agricultural worker, such employer shall, at the employer's option, provide or reimburse the contract agricultural worker for the cost of daily transportation from the contract worker's living quarters to the contract agricultural worker's place of employment.(I)Reimbursement of transportation to the place of employment(i)In generalA nonimmigrant agricultural worker shall be reimbursed by the first employer for the cost of the worker’s transportation and subsistence from the place from which the worker came from to the place of first employment.(ii)LimitationThe amount of reimbursement provided under clause (i) to a worker shall not exceed the lesser of—(I)the actual cost to the worker of the transportation and subsistence involved; or(II)the most economical and reasonable common carrier transportation charges and subsistence costs for the distance involved.(J)Reimbursement of transportation from place of employment(i)In generalA contract agricultural worker who completes at least 27 months under his or her contract with the same designated agricultural employer shall be reimbursed by that employer for the cost of the worker's transportation and subsistence from the place of employment to the place from which the worker came from abroad to work for the employer.(ii)LimitationThe amount of reimbursement required under clause (i) shall not exceed the lesser of—(I)the actual cost to the worker of the transportation and subsistence involved; or(II)the most economical and reasonable common carrier transportation charges and subsistence costs for the distance involved.(f)Wages(1)Wage rate requirement(A)In generalA nonimmigrant agricultural worker employed by a designated agricultural employer shall be paid not less than the wage rate for such employment set forth in paragraph (3).(B)Workers paid on a piece rate or other incentive basisIf an employer pays by the piece rate or other incentive method and requires 1 or more minimum productivity standards as a condition of job retention, such standards shall be specified in the job offer and be no more than those which have been normally required (at the time of the employee’s first application for designated employer status) by other employers for the activity in the geographic area of the job, unless the Secretary approves a higher standard.(2)Job categories(A)In generalFor purposes of paragraph (1), each nonimmigrant agricultural worker employed by such employer shall be assigned to 1 of the following standard occupational classifications, as defined by the Bureau of Labor Statistics:(i)First-Line Supervisors of Farming, Fishing, and Forestry Workers (45–1011).(ii)Animal Breeders (45–2021).(iii)Graders and Sorters, Agricultural Products (45–2041).(iv)Agricultural equipment operator (45–2091).(v)Farmworkers and Laborers, Crop, Nursery, and Greenhouse (45–2092).(vi)Farmworkers, Farm, Ranch and Aquacultural Animals (45–2093).(B)Determination of classificationA nonimmigrant agricultural worker is employed in a standard occupational classification described in clause (i), (ii), (iii), (iv), (v), or (vi) of subparagraph (A) if the worker performs activities associated with that occupational classification, as specified on the employer's petition, for at least 75 percent of the time in a semiannual employment period.(3)Determination of wage rate(A)Calendar years 2014 through 2016The wage rate under this subparagraph for calendar years 2014 through 2016 shall be the higher of—(i)the applicable Federal, State, or local minimum wage; or(ii)(I)for the category described in paragraph (2)(A)(iii)—(aa)$9.37 for calendar year 2014;(bb)$9.60 for calendar year 2015; and(cc)$9.84 for calendar year 2016;(II)for the category described in paragraph (2)(A)(iv)—(aa)$11.30 for calendar year 2014;(bb)$11.58 for calendar year 2015; and(cc)$11.87 for calendar year 2016;(III)for the category described in paragraph (2)(A)(v)—(aa)$9.17 for calendar year 2014;(bb)$9.40 for calendar year 2015; and(cc)$9.64 for calendar year 2016; and(IV)for the category described in paragraph (2)(A)(vi)—(aa)$10.82 for calendar year 2014;(bb)$11.09 for calendar year 2015; and(cc)$11.37 for calendar year 2016.(B)Subsequent yearsThe Secretary shall increase the hourly wage rates set forth in clauses (i) through (iv) of subparagraph (A), for each calendar year after the calendar years described in subparagraph (A) by an amount equal to—(i)1.5 percent, if the percentage increase in the Employment Cost Index for wages and salaries during the previous calendar year, as calculated by the Bureau of Labor Statistics, is less than 1.5 percent;(ii)the percentage increase in such Employment Cost Index, if such percentage increase is between 1.5 percent and 2.5 percent, inclusive; or(iii)2.5 percent, if such percentage increase is greater than 2.5 percent.(C)Agricultural supervisors and animal breedersNot later than September 1, 2015, and annually thereafter, the Secretary, in consultation with the Secretary of Labor, shall establish the required wage for the next calendar year for each of the job categories set out in clauses (i) and (ii) of paragraph (2)(A).(D)Survey by bureau of labor statisticsNot later than April 15, 2015, the Bureau of Labor Statistics shall consult with the Secretary to expand the Occupational Employment Statistics Survey to survey agricultural producers and contractors and produce improved wage data by State and the job categories set out in clauses (i) through (vi) of subparagraph (A).(4)ConsiderationIn determining the wage rate under paragraph (3)(C), the Secretary may consider appropriate factors, including—(A)whether the employment of additional alien workers at the required wage will adversely affect the wages and working conditions of workers in the United States similarly employed;(B)whether the employment in the United States of an alien admitted under section 101(a)(15)(H)(ii)(a) or unauthorized aliens in the agricultural workforce has depressed wages of United States workers engaged in agricultural employment below the levels that would otherwise have prevailed if such aliens had not been employed in the United States;(C)whether wages of agricultural workers are sufficient to support such workers and their families at a level above the poverty thresholds determined by the Bureau of Census;(D)the wages paid workers in the United States who are not employed in agricultural employment but who are employed in comparable employment;(E)the continued exclusion of employers of nonimmigrant alien workers in agriculture from the payment of taxes under chapter 21 of the Internal Revenue Code of 1986 (26 U.S.C. 3101 et seq.) and chapter 23 of such Code (26 U.S.C. 3301 et seq.);(F)the impact of farm labor costs in the United States on the movement of agricultural production to foreign countries;(G)a comparison of the expenses and cost structure of foreign agricultural producers to the expenses incurred by agricultural producers based in the United States; and(H)the accuracy and reliability of the Occupational Employment Statistics Survey.(5)Adverse effect wage rate(A)Prohibition of modificationThe adverse effect wage rates in effect on April 15, 2013, for nonimmigrants admitted under 101(a)(15)(H)(ii)(a)—(i)shall remain in effect until the date described in section 2233 of the Agricultural Worker Program Act of 2013; and(ii)may not be modified except as provided in subparagraph (B).(B)ExceptionUntil the Secretary establishes the wage rates required under paragraph (3)(C), the adverse effect wage rates in effect on the date of the enactment of the Agricultural Worker Program Act of 2013 shall be—(i)deemed to be such wage rates; and(ii)after September 1, 2015, adjusted annually in accordance with paragraph (3)(B).(C)Nonpayment of fica and futa taxesAn employer employing nonimmigrant agricultural workers shall not be required to pay and withhold from such workers—(i)the tax required under section 3101 of the Internal Revenue Code of 1986; or(ii)the tax required under section 3301 of the Internal Revenue Code of 1986.(6)Preferential treatment of aliens prohibited(A)In generalExcept as provided in subparagraph (B), employers seeking to hire United States workers shall offer the United States workers not less than the same benefits, wages, and working conditions that the employer is offering, intends to offer, or will provide to nonimmigrant agricultural workers. No job offer may impose on United States workers any restrictions or obligations that will not be imposed on the employer’s nonimmigrant agricultural workers.(B)ExceptionNotwithstanding subparagraph (A), a designated agricultural employer is not required to provide housing or a housing allowance to United States workers.(g)Worker protections and dispute resolution(1)Equality of treatmentNonimmigrant agricultural workers shall not be denied any right or remedy under any Federal, State, or local labor or employment law applicable to United States workers engaged in agricultural employment.(2)Applicability of the migrant and seasonal agricultural worker protection act(A)Migrant and seasonal agricultural worker protection actNonimmigrant agricultural workers shall be considered migrant agricultural workers for purposes of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.).(B)Eligibility of nonimmigrant agricultural workers for certain legal assistanceA nonimmigrant agricultural worker shall be considered to be lawfully admitted for permanent residence for purposes of establishing eligibility for legal services under the Legal Services Corporation Act (42 U.S.C. 2996 et seq.) on matters relating to wages, housing, transportation, and other employment rights.(C)Mediation(i)Free mediation servicesThe Federal Mediation and Conciliation Service shall be available to assist in resolving disputes arising under this section between nonimmigrant agricultural workers and designated agricultural employers without charge to the parties.(ii)ComplaintIf a nonimmigrant agricultural worker files a complaint under section 504 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1854), not later than 60 days after the filing of proof of service of the complaint, a party to the action may file a request with the Federal Mediation and Conciliation Service to assist the parties in reaching a satisfactory resolution of all issues involving all parties to the dispute.(iii)NoticeUpon filing a request under clause (ii) and giving of notice to the parties, the parties shall attempt mediation within the period specified in clause (iv).(iv)90-day limitThe Federal Mediation and Conciliation Service may conduct mediation or other nonbinding dispute resolution activities for a period not to exceed 90 days beginning on the date on which the Federal Mediation and Conciliation Service receives a request for assistance under clause (ii) unless the parties agree to an extension of such period.(v)Authorization of appropriations(I)In generalSubject to clause (II), there are authorized to be appropriated to the Federal Mediation and Conciliation Service $500,000 for each fiscal year to carry out this subparagraph.(II)MediationNotwithstanding any other provision of law, the Director of the Federal Mediation and Conciliation Service is authorized—(aa)to conduct the mediation or other dispute resolution activities from any other account containing amounts available to the Director; and(bb)to reimburse such account with amounts appropriated pursuant to subclause (I).(vi)Private mediationIf all parties agree, a private mediator may be employed as an alternative to the Federal Mediation and Conciliation Service.(3)Other rightsNonimmigrant agricultural workers shall be entitled to the rights granted to other classes of aliens under sections 242(h) and 245E.(4)Waiver of rightsAgreements by nonimmigrant agricultural workers to waive or modify any rights or protections under this section shall be considered void or contrary to public policy except as provided in a collective bargaining agreement with a bona fide labor organization.(h)Enforcement authority(1)Investigation of complaints(A)Aggrieved person or third-party complaints(i)ProcessThe Secretary of Labor shall establish a process for the receipt, investigation, and disposition of complaints respecting a designated agricultural employer's failure to meet a condition specified in subsection (e), or an employer's misrepresentation of material facts in a petition under subsection (e)(2).(ii)FilingAny aggrieved person or organization, including bargaining representatives, may file a complaint referred to in clause (i) not later than 1 year after the date of the failure or misrepresentation, respectively.(iii)Investigation or hearingThe Secretary of Labor shall conduct an investigation if there is reasonable cause to believe that such failure or misrepresentation has occurred.(B)Determination on complaintUnder such process, the Secretary of Labor shall provide, not later than 30 days after the date on which such a complaint is filed, for a determination as to whether or not a reasonable basis exists to make a finding described in subparagraph (C), (D), (E), or (F). If the Secretary of Labor determines that such a reasonable basis exists, the Secretary of Labor shall provide for notice of such determination to the interested parties and an opportunity for a hearing on the complaint, in accordance with section 556 of title 5, United States Code, within 60 days after the date of the determination. If such a hearing is requested, the Secretary of Labor shall make a finding concerning the matter not later than 60 days after the date of the hearing. In the case of similar complaints respecting the same applicant, the Secretary of Labor may consolidate the hearings under this subparagraph on such complaints.(C)Failure to meet conditionsIf the Secretary of Labor finds, after notice and opportunity for a hearing, a failure to meet a condition under subsection (e) or (f), or a material misrepresentation of fact in a petition under subsection (e)(2)—(i)the Secretary of Labor shall notify the Secretary of such finding and may, in addition, impose such other administrative remedies (including civil money penalties in an amount not to exceed $1,000 per violation) as the Secretary of Labor determines to be appropriate; and(ii)the Secretary may disqualify the designated agricultural employer from the employment of nonimmigrant agricultural workers for a period of 1 year.(D)Willful failures and willful misrepresentationsIf the Secretary of Labor finds, after notice and opportunity for hearing, a willful failure to meet a condition under subsection (e) or (f) or a willful misrepresentation of a material fact in an registration or petition under paragraph (1) or (2) of subsection (e)—(i)the Secretary of Labor shall notify the Secretary of such finding and may, in addition, impose such other administrative remedies (including civil money penalties in an amount not to exceed $5,000 per violation) as the Secretary of Labor determines to be appropriate;(ii)the Secretary of Labor may seek appropriate legal or equitable relief; and(iii)the Secretary may disqualify the designated agricultural employer from the employment of nonimmigrant agricultural workers for a period of 2 years.(E)Displacement of united states workersIf the Secretary of Labor finds, after notice and opportunity for hearing, a willful failure to meet a condition under subsection (e) or (f) or a willful misrepresentation of a material fact in an registration or petition under paragraph (1) or (2) of subsection (e), in the course of which failure or misrepresentation the employer displaced a United States worker employed by the employer during the period of employment on the employer's petition under subsection (e)(2) or during the period of 30 days preceding such period of employment—(i)the Secretary of Labor shall notify the Secretary of such finding and may, in addition, impose such other administrative remedies (including civil money penalties in an amount not to exceed $15,000 per violation) as the Secretary of Labor determines to be appropriate; and(ii)the Secretary may disqualify the employer from the employment of nonimmigrant agricultural workers for a period of 3 years.(F)Failures to pay wages or required benefitsIf the Secretary of Labor finds, after notice and opportunity for a hearing, that the employer has failed to pay the wages, or provide the housing allowance, transportation, subsistence reimbursement, or guarantee of employment required under subsections (e)(4) and (f), the Secretary of Labor shall assess payment of back wages, or other required benefits, due any United States worker or nonimmigrant agricultural worker employed by the employer in the specific employment in question. The back wages or other required benefits required under subsections (e) and (f) shall be equal to the difference between the amount that should have been paid and the amount that actually was paid to such worker.(G)Disposition of penaltiesCivil penalties collected under this paragraph shall be deposited into the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1) of the Border Security, Economic Opportunity, and Immigration Modernization Act.(2)Limitations on civil money penaltiesThe Secretary of Labor shall not impose total civil money penalties with respect to a petition under subsection (e)(2) in excess of $90,000.(3)ElectionA nonimmigrant agricultural worker who has filed an administrative complaint with the Secretary of Labor may not maintain a civil action unless a complaint based on the same violation filed with the Secretary of Labor under paragraph (1) is withdrawn before the filing of such action, in which case the rights and remedies available under this subsection shall be exclusive.(4)Preclusive effectAny settlement by a nonimmigrant agricultural worker, a designated agricultural employer, or any person reached through the mediation process required under subsection (g)(2)(C) shall preclude any right of action arising out of the same facts between the parties in any Federal or State court or administrative proceeding, unless specifically provided otherwise in the settlement agreement.(5)SettlementsAny settlement by the Secretary of Labor with a designated agricultural worker on behalf of a nonimmigrant agricultural worker of a complaint filed with the Secretary of Labor under this section or any finding by the Secretary of Labor under this subsection shall preclude any right of action arising out of the same facts between the parties under any Federal or State court or administrative proceeding, unless specifically provided otherwise in the settlement agreement.(6)Statutory constructionNothing in this subsection may be construed as limiting the authority of the Secretary of Labor to conduct any compliance investigation under any other labor law, including any law affecting migrant and seasonal agricultural workers, or, in the absence of a complaint under this section.(7)Discrimination prohibitedIt is a violation of this subsection for any person who has filed a petition under subsection (e) or (f) to intimidate, threaten, restrain, coerce, blacklist, discharge, or in any other manner discriminate against an employee, including a former employee or an applicant for employment, because the employee—(A)has disclosed information to the employer, or to any other person, that the employee reasonably believes evidences a violation of subsection (e) or (f), or any rule or regulation relating to subsection (e) or (f); or(B)cooperates or seeks to cooperate in an investigation or other proceeding concerning the employer’s compliance with the requirements under subsection (e) or (f) or any rule or regulation pertaining to subsection (e) or (f).(8)Role of associations(A)Violation by a member of an association(i)In generalIf an association acting as the agent of an employer files an application on behalf of such employer, the employer is fully responsible for such application, and for complying with the terms and conditions of subsection (e). If such an employer is determined to have violated any requirement described in this subsection, the penalty for such violation shall apply only to that employer except as provided in clause (ii).(ii)Collective responsibilityIf the Secretary of Labor determines that the association or other members of the association participated in, had knowledge of, or reason to know of a violation described in clause (i), the penalty shall also be invoked against the association and complicit association members.(B)Violations by an association acting as an employer(i)In generalIf an association filing an application as a sole or joint employer is determined to have violated any requirement described in this section, the penalty for such violation shall apply only to the association except as provided in clause (ii).(ii)Member responsibilityIf the Secretary of Labor determines that 1 or more association members participated in, had knowledge of, or reason to know of the violation described in clause (i), the penalty shall be invoked against all complicit association members.(i)Special nonimmigrant visa processing and wage determination procedures for certain agricultural occupations(1)FindingCertain industries possess unique occupational characteristics that necessitate the Secretary of Agriculture to adopt special procedures relating to housing, pay, and visa program application requirements for those industries.(2)Special procedures industry definedIn this subsection, the term Special Procedures Industry means—(A)sheepherding and goat herding;(B)itinerant commercial beekeeping and pollination;(C)open range production of livestock;(D)itinerant animal shearing; and(E)custom combining industries.(3)Work locationsThe Secretary shall allow designated agricultural employers in a Special Procedures Industry that do not operate in a single fixed-site location to provide, as part of its registration or petition under the Program, a list of anticipated work locations, which—(A)may include an anticipated itinerary; and(B)may be subsequently amended by the employer, after notice to the Secretary.(4)Wage ratesThe Secretary may establish monthly, weekly, or biweekly wage rates for occupations in a Special Procedures Industry for a State or other geographic area. For an employer in those Special Procedures Industries that typically pay a monthly wage, the Secretary shall require that workers will be paid not less frequently than monthly and at a rate no less than the legally required monthly cash wage for such employer as of the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act and in an amount as re-determined annually by the Secretary of Agriculture through rulemaking.(5)HousingThe Secretary shall allow for the provision of housing or a housing allowance by employers in Special Procedures Industries and allow housing suitable for workers employed in remote locations.(6)Allergy limitationAn employer engaged in the commercial beekeeping or pollination services industry may require that an applicant be free from bee pollen, venom, or other bee-related allergies.(7)ApplicationAn individual employer in a Special Procedures Industry may file a program petition on its own behalf or in conjunction with an association of employers. The employer’s petition may be part of several related petitions submitted simultaneously that constitute a master petition.(8)RulemakingThe Secretary or, as appropriate, the Secretary of Homeland Security or the Secretary of Labor, after consultation with employers and employee representatives, shall publish for notice and comment proposed regulations relating to housing, pay, and application procedures for Special Procedures Industries.(j)Miscellaneous provisions(1)Disqualification of nonimmigrant agricultural workers from financial assistanceAn alien admitted as a nonimmigrant agricultural worker is not eligible for any program of financial assistance under Federal law (whether through grant, loan, guarantee, or otherwise) on the basis of financial need, as such programs are identified by the Secretary in consultation with other agencies of the United States.(2)Monitoring requirement(A)In generalThe Secretary shall monitor the movement of nonimmigrant agricultural workers through—(i)the Employment Verification System described in section 274A(b); and(ii)the electronic monitoring system established pursuant to subparagraph (B).(B)Electronic monitoring systemNot later than 2 years after the effective date of this section, the Secretary of Homeland Security, through the Director of U.S. Citizenship and Immigration Services, shall establish an electronic monitoring system, which shall—(i)be modeled on the Student and Exchange Visitor Information System (SEVIS) and the SEVIS II tracking system administered by U.S. Immigration and Customs Enforcement;(ii)monitor the presence and employment of nonimmigrant agricultural workers; and(iii)assist in ensuring the compliance of designated agricultural employers and nonimmigrant agricultural workers with the requirements of the Program..(b)RulemakingThe Secretary of Agriculture shall issue regulations to carry out section 218A of the Immigration and Nationality Act, as added by subsection (a), not later than 1 year after the date of the enactment of this Act.(c)Clerical amendmentThe table of contents is amended by inserting after the item relating to section 218 the following:Sec. 218A. Nonimmigrant agricultural worker program..(d)Effective dateThe amendments made by this section shall take effect on October 1, 2014.2233.Transition of H–2A Worker Program(a)Sunset of program(1)In generalExcept as provided in paragraph (2), an employer may not petition to employ an alien pursuant to section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) after the date that is 1 year after the date on which the regulations issued pursuant to section 2241(b) become effective.(2)ExceptionAn employer may employ an alien described in paragraph (1) for the shorter of—(A)10 months; or(B)the time specified in the position.(b)Conforming amendments(1)Repeal of H–2A nonimmigrant categorySection 101(a)(15)(H)(ii) (8 U.S.C. 1101(a)(15)(H)(ii)) is amended by striking subclause (a).(2)Repeal of admission requirements for H–2A workerSection 218 (8 U.S.C. 1188) is repealed.(3)Conforming amendments(A)Amendment of petition requirementsSection 214(c)(1) (8 U.S.C. 1184(c)(1)) is amended by striking For purposes of this subsection and all that follows.(B)Clerical amendmentThe table of contents is amended by striking the item relating to section 218.(4)Effective dateThe amendments made by this subsection shall take effect on the date that is 1 year after the effective date of the regulations issued pursuant to section 2241(b).2234.Reports to Congress on nonimmigrant agricultural workers(a)Annual report by Secretary of AgricultureNot later than September 30 of each year, the Secretary of Agriculture shall submit a report to Congress that identifies, for the previous year, the number, disaggregated by State and by occupation, of—(1)job opportunities approved for employment of aliens admitted pursuant to clause (iii) or clause (iv) of section 101(a)(15)(W) of the Immigration and Nationality Act, as added by section 2231; and(2)aliens actually admitted pursuant to each such clause.(b)Annual report by Secretary of Homeland SecurityNot later than September 30 of each year, the Secretary shall submit a report to Congress that identifies, for the previous year, the number of aliens described in subsection (a)(2) who—(1)violated the terms of the nonimmigrant agricultural worker program established under section 218A(b) of the Immigration and Nationality Act, as added by section 2232; and(2)have not departed from the United States.3Other provisions2241.Rulemaking(a)Consultation requirementIn the course of promulgating any regulation necessary to implement this subtitle, or the amendments made by this subtitle, the Secretary, the Secretary of Agriculture, the Secretary of Labor, and the Secretary of State shall regularly consult with each other.(b)Deadline for issuance of regulationsExcept as provided in section 2232(b), all regulations to implement this subtitle and the amendments made by this subtitle shall be issued not later than 6 months after the date of the enactment of this Act.2242.Reports to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary and the Secretary of Agriculture shall jointly submit a report to Congress that describes the measures being taken and the progress made in implementing this subtitle and the amendments made by this subtitle.2243.Benefits integrity programs(a)In generalWithout regard to whether personal interviews are conducted in the adjudication of benefits provided for by section 210A, 218A, 245B, 245C, 245D, 245E, or 245F of the Immigration and Nationality Act, or in seeking a benefit under section 101(a)(15)(U) of the Immigration and Nationality Act, section 1242 of the Refugee Crisis in Iraq Act of 2007 (8 U.S.C. 1157 note), section 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note), or section 2211 of this Act, the Secretary shall uphold and maintain the integrity of those benefits by carrying out for each of them, within the Fraud Detection and National Security Directorate of U.S. Citizenship and Immigration Services, programs as follows:(1)A benefit fraud assessment program to quantify fraud rates, detect ongoing fraud trends, and develop appropriate countermeasures, including through a random sample of both pending and completed cases.(2)A compliance review program, including site visits, to identify frauds and deter fraudulent and illegal activities.(b)Reports(1)In generalNot later than 90 days after the date of the enactment of this Act, U.S. Citizenship and Immigration Services shall annually submit to Congress a report on the programs carried out pursuant to subsection (a).(2)Elements in first reportThe initial report submitted under paragraph (1) shall include the methodologies to be used by the Fraud Detection and National Security Directorate for each of the programs specified in paragraphs (1) and (2) of subsection (a).(3)Elements in subsequent reportsEach subsequent report under paragraph (1) shall include, for the calendar year covered by such report, a descriptions of examples of fraud detected, fraud rates for programs and types of applicants, and a description of the disposition of the cases in which fraud was detected or suspected.(c)Use of findings of fraudAny instance of fraud or abuse detected pursuant to a program carried out pursuant to subsection (a) may be used to deny or revoke benefits, and may also be referred to U.S. Immigration and Customs Enforcement for investigation of criminal violations of section 266 of the Immigration and Nationality Act (8 U.S.C. 1306).(d)FundingThere are authorized to be appropriated, from the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1), such sums as may be necessary to carry out this section.2244.Effective dateThis subtitle and the amendments made by this subtitle, except for sections 2231, 2232, and 2233, shall take effect on the date on which the regulations required under section 2241 are issued, regardless of whether such regulations are issued on an interim basis or on any other basis.CFuture immigration2301.Merit-based points track one(a)In general(1)Worldwide level of merit-based immigrantsSection 201(e) (8 U.S.C. 1151(e)) is amended to read as follows:(e)Worldwide level of merit-Based immigrants(1)In general(A)Numerical limitationSubject to paragraphs (2), (3), and (4), the worldwide level of merit-based immigrants is equal to 120,000 for each fiscal year.(B)StatusAn alien admitted on the basis of a merit-based immigrant visa under this section shall have the status of an alien lawfully admitted for permanent residence.(2)Annual increase(A)In generalSubject to subparagraph (B) and paragraph (3), if in any fiscal year the worldwide level of visas available for merit-based immigrants under this section—(i)is less than 75 percent of the number of applicants for such fiscal year, the worldwide level shall increase by 5 percent for the next fiscal year; and(ii)is equal to or more than 75 percent of such number, the worldwide level for the next fiscal year shall be the same as the worldwide level for such fiscal year, minus any amount added to the worldwide level for such fiscal year under paragraph (4).(B)Limitation on increaseThe worldwide level of visas available for merit-based immigrants shall not exceed 250,000.(3)Employment considerationThe worldwide level of visas available for merit-based immigrants may not be increased for a fiscal year under paragraph (2) if the annual average unemployment rate for the civilian labor force 18 years or over in the United States, as determined by the Bureau of Labor Statistics, for such previous fiscal year is more than 81/2 percent.(4)Recapture of unused visasThe worldwide level of merit-based immigrants described in paragraph (1) for a fiscal year shall be increased by the difference (if any) between the worldwide level established under paragraph (1) for the previous fiscal year and the number of visas actually issued under this subsection during that fiscal year. Such visas shall be allocated for the following year pursuant to section 203(c)(3)..(2)Merit-based immigrantsSection 203 (8 U.S.C. 1153) is amended by inserting after subsection (b) the following:(c)Merit-Based immigrants(1)Fiscal years 2015 through 2017During each of the fiscal years 2015 through 2017, the worldwide level of merit-based immigrant visas made available under section 201(e)(1) shall be available for aliens described in section 203(b)(3) and in addition to any visas available for such aliens under such section.(2)Subsequent fiscal yearsDuring fiscal year 2018 and each subsequent fiscal year, aliens subject to the worldwide level specified in section 201(e) for merit-based immigrants shall be allocated as follows:(A)50 percent shall be available to applicants with the highest number of points allocated under tier 1 in paragraph (4).(B)50 percent shall be available to applicants with the highest number of points allocated under tier 2 in paragraph (5).(3)Unused visasIf the total number of visas allocated to tier 1 or tier 2 for a fiscal year are not granted during that fiscal year, such number may be added to the number of visas available under section 201(e)(1) for the following fiscal year and allocated as follows:(A)If the unused visas were allocated for tier 1 in a fiscal year, 2/3 of such visas shall be available for aliens allocated visas under tier 1 in the following fiscal year and 1/3 of such visas shall be available for aliens allocated visas under either tier 1 or tier 2 in the following fiscal year.(B)If the unused visas were allocated for tier 2 in a fiscal year, 2/3 of such visas shall be available for aliens allocated visas under tier 2 in the following fiscal year and 1/3 of such visas shall be available for aliens allocated visas under either tier 1 or tier 2 in the following fiscal year.(4)Tier 1The Secretary shall allocate points to each alien seeking to be a tier 1 merit-based immigrant as follows:(A)Education(i)In generalAn alien may receive points under only 1 of the following categories:(I)An alien who has received a doctorate degree from an institution of higher education in the United States or the foreign equivalent shall be allocated 15 points.(II)An alien who has received a master’s degree from an institution of higher education in the United States or the foreign equivalent shall be allocated 10 points.(ii)An alien who has received a bachelor’s degree from an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) shall be allocated 5 points.(B)Employment experienceAn alien shall be allocated not more than 20 points as follows:(i)3 points for each year the alien has been lawfully employed in a zone 5 occupation in the United States.(ii)2 points for each year the alien has been lawfully employed in a zone 4 occupation in the United States.(C)Employment related to educationAn alien who is in the United States and is employed full-time or has an offer of full-time employment in a field related to the alien's education—(i)in a zone 5 occupation shall be allocated 10 points; or(ii)in a zone 4 occupation shall be allocated 8 points.(D)EntrepreneurshipAn alien who is an entrepreneur in business that employs at least 2 employees in a zone 4 occupation or a zone 5 occupation shall be allocated 10 points.(E)High demand occupationAn alien who is employed full-time in the United States or has an offer of full-time employment in a high demand tier 1 occupation shall be allocated 10 points.(F)Civic involvementAn alien who has attested that he or she has engaged in a significant amount of community service, as determined by the Secretary, shall be allocated 2 points.(G)English languageAn alien who received a score of 80 or more on the Test of English as a Foreign Language, or an equivalent score on a similar test, as determined by the Secretary, shall be allocated 10 points.(H)Siblings and married sons and daughters of citizensAn alien who is the sibling of a citizen of the United States or who is over 31 years of age and is the married son or married daughter of a citizen of the United States shall be allocated 10 points.(I)AgeAn alien who is—(i)between 18 and 24 years of age shall be allocated 8 points;(ii)between 25 and 32 years of age shall be allocated 6 points; or(iii)between 33 and 37 years of age shall be allocated 4 points.(J)Country of originAn alien who is a national of a country of which fewer than 50,000 nationals were lawfully admitted to permanent residence in the United States in the previous 5 years shall be allocated 5 points.(5)Tier 2The Secretary shall allocate points to each alien seeking to be a tier 2 merit-based immigrant as follows:(A)Employment experienceAn alien shall be allocated 2 points for each year the alien has been lawfully employed in the United States, for a total of not more than 20 points.(B)Special employment criteriaAn alien who is employed full-time in the United States, or has an offer of full-time employment—(i)in a high demand tier 2 occupation shall be allocated 10 points; or(ii)in a zone 1, zone 2, or zone 3 occupation shall be allocated 10 points.(C)CaregiverAn alien who is or has been a primary caregiver shall be allocated 10 points.(D)Exceptional employment recordAn alien who has a record of exceptional employment, as determined by the Secretary, shall be allocated 10 points. In determining a record of exceptional employment, the Secretary shall consider factors including promotions, longevity, changes in occupations from a lower job zone to a higher job zone, participated in safety training, and increases in pay.(E)Civic involvementAn alien who has demonstrated significant civic involvement shall be allocated 2 points.(F)English language(i)English proficiencyAn alien who has demonstrated English proficiency, as determined by a standardized test designated by the Secretary of Education, shall be allocated 10 points.(ii)English knowledgeAn alien who has demonstrated English knowledge, as determined by a standardized test designated by the Secretary of Education, shall be allocated 5 points.(G)Siblings and married sons and daughters of citizensAn alien who is the sibling of a citizen of the United States or is over the age of 31 and is the married son or married daughter of a citizen of the United States shall be allocated 10 points.(H)AgeAn alien who is—(i)between 18 and 24 years of age shall be allocated 8 points;(ii)between 25 and 32 years of age shall be allocated 6 points; or(iii)between 33 and 37 years of age shall be allocated 4 points.(I)Country of originAn alien who is a national of a country of which fewer than 50,000 nationals were lawfully admitted to permanent residence in the United States in the previous 5 years shall be allocated 5 points.(6)Application procedures(A)SubmissionDuring the 30-day period beginning on the first October 1 occurring at least 3 years after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, and during each 30-day period beginning on October 1 in subsequent years, eligible aliens may submit, to U.S. Citizenship and Immigration Services, an application for a merit-based immigrant visa that contains such information as the Secretary may reasonably require.(B)AdjudicationBefore the last day of each fiscal year in which applications are filed pursuant to subparagraph (A), the Director, U.S. Citizenship and Immigration Services, shall—(i)review the applications to determine which aliens will be granted a merit based immigrant visa in the following fiscal year in accordance with this subsection; and(ii)in coordination with the Secretary of State, provide such visas to all successful applicants.(C)FeeAn alien who is allocated a visa under this subsection shall pay a fee of $1,500 in addition to any fee assessed to cover the costs to process an application under this subsection. Fees collected under this paragraph shall be deposited by the Secretary into the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1) of the Border Security, Economic Opportunity, and Immigration Modernization Act.(7)Eligibility of aliens in registered provisional immigrant statusAn alien who was granted registered provisional immigrant status under section 245B is not eligible to receive a merit-based immigrant visa under section 201(e).(8)Ineligibility of aliens with pending or approved petitionsAn alien who has a petition pending or approved in another immigrant category under this section or section 201 may not apply for a merit-based immigrant visa.(9)DefinitionsIn this subsection:(A)High demand tier 1 occupationThe term high demand tier 1 occupation means 1 of the 5 occupations for which the highest number of nonimmigrants described in section 101(a)(15)(H)(i) were sought to be admitted by employers during the previous fiscal year.(B)High demand tier 2 occupationThe term high demand tier 2 occupation means 1 of the 5 occupations for which the highest number of positions were sought to become registered positions by employers under section 220(e) during the previous fiscal year.(C)SecretaryThe term Secretary means the Secretary of Homeland Security.(D)Zone 1 occupationThe term zone 1 occupation means an occupation that requires little or no preparation and is classified as a zone 1 occupation on—(i)the Occupational Information Network Database (O*NET) on the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act; or(ii)such Database or a similar successor database, as designated by the Secretary of Labor, after such date of enactment.(E)Zone 2 occupationThe term zone 2 occupation means an occupation that requires some preparation and is classified as a zone 2 occupation on—(i)the Occupational Information Network Database (O*NET) on the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act; or(ii)such Database or a similar successor database, as designated by the Secretary of Labor, after such date of enactment.(F)Zone 3 occupationThe term zone 3 occupation means an occupation that requires medium preparation and is classified as a zone 3 occupation on—(i)the Occupational Information Network Database (O*NET) on the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act; or(ii)such Database or a similar successor database, as designated by the Secretary of Labor, after such date of enactment.(G)Zone 4 occupationThe term zone 4 occupation means an occupation that requires considerable preparation and is classified as a zone 4 occupation on—(i)the Occupational Information Network Database (O*NET) on the date of the enactment of theBorder Security, Economic Opportunity, and Immigration Modernization Act; or(ii)such Database or a similar successor database, as designated by the Secretary of Labor, after such date of enactment.(H)Zone 5 occupationThe term zone 5 occupation means an occupation that requires extensive preparation and is classified as a zone 5 occupation on—(i)the Occupational Information Network Database (O*NET) on the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act; or(ii)such Database or a similar successor database, as designated by the Secretary of Labor, after such date of enactment..(3)GAO study and report(A)StudyThe Comptroller General of the United States shall conduct a study of the merit-based immigration system established under section 203(c) of the Immigration and Nationality Act, as amended by paragraph (2), to determine, during the first 7 years of such system—(i)how the points described in paragraphs (4)(H), (4)(J), (5)(G), and (5)(I) of section 203(c) of such Act were utilized;(ii)how many of the points allocated to people lawfully admitted for permanent residence were allocated under such paragraphs;(iii)how many people who were allocated points under such paragraphs were not lawfully admitted to permanent residence;(iv)the countries of origin of the people who applied for a merit-based visa under section 203(c) of such Act;(v)the number of such visas issued under tier 1 and tier 2 to males and females, respectively;(vi)the age of individuals who were issued such visas; and(vii)the educational attainment and occupation of people who were issued such visas.(B)ReportNot later than 7 years after the date of the enactment of this Act, the Comptroller General shall submit a report to Congress that describes the results of the study conducted pursuant to subparagraph (A).(b)Modification of pointsThe Secretary may submit to Congress a proposal to modify the number of points allocated under subsection (c) of section 203 of the Immigration and Nationality Act (8 U.S.C. 1153), as amended by subsection (a).(c)Effective dateThe amendments made by this section shall take effect on October 1, 2014.2302.Merit-based track two(a)In generalIn addition to any immigrant visa made available under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), as amended by this Act, the Secretary of State shall allocate merit-based immigrant visas as described in this section.(b)StatusAn alien admitted on the basis of a merit-based immigrant visa under this section shall have the status of an alien lawfully admitted for permanent residence (as that term is defined in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(20)).(c)EligibilityBeginning on October 1, 2014, the following aliens shall be eligible for merit-based immigrant visas under this section:(1)Employment-based immigrantsAn alien who is the beneficiary of a petition filed before the date of the enactment of this Act to accord status under section 203(b) of the Immigration and Nationality Act, if the visa has not been issued within 5 years after the date on which such petition was filed.(2)Family-sponsored immigrantsSubject to subsection (d), an alien who is the beneficiary of a petition filed to accord status under section 203(a) of the Immigration and Nationality Act—(A)prior to the date of the enactment of this Act, if the visa was not issued within 5 years after the date on which such petition was filed; or(B)after such date of enactment, to accord status under paragraph (3) or (4) of section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)), as in effect the minute before the effective date specified in section 2307(a)(3) of this Act, and the visa was not issued within 5 years after the date on which petition was filed.(3)Long-term alien workers and other merit-based immigrantsAn alien who—(A)is not admitted pursuant to subparagraph (W) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)); and(B)has been lawfully present in the United States in a status that allows for employment authorization for a continuous period, not counting brief, casual, and innocent absences, of not less than 10 years.(d)Allocation of employment-Sponsored merit-Based immigrant visasIn each of the fiscal years 2015 through and including 2021, the Secretary of State shall allocate to aliens described in subsection (c)(1) a number of merit-based immigrant visas equal to 1/7 of the number of aliens described in subsection (c)(1) whose visas had not been issued as of the date of the enactment of this Act.(e)Allocation of family-Sponsored merit-Based immigrant visasThe visas authorized by subsection (c)(2) shall be allocated as follows:(1)Spouses and children of permanent residentsPetitions to accord status under section 203(a)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1153(a)(2)(A)), as in effect the minute before the effective date specified in section 2307(a)(3) of this Act, are automatically converted to petitions to accord status to the same beneficiaries as immediate relatives under section 201(b)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)).(2)Other family membersIn each of the fiscal years 2015 through and including 2021, the Secretary of State shall allocate to the aliens described in subsection (c)(2)(A), other than those aliens described in paragraph (1), a number of transitional merit-based immigrant visas equal to 1/7 of the difference between—(A)the number of aliens described in subsection (c)(2)(A) whose visas had not been issued as of the date of the enactment of this Act; and(B)the number of aliens described in paragraph (1).(3)Order of issuance for previously filed applicationsSubject to paragraphs (1) and (2), the visas authorized by subsection (c)(2)(A) shall be issued without regard to a per country limitation in the order described in section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)), as amended by section 2305(b), in the order in which the petitions to accord status under such section 203(a) were filed prior to the date of the enactment of this Act.(4)Subsequently filed applicationsIn fiscal year 2022, the Secretary of State shall allocate to the aliens described in subsection (c)(2)(B), the number of merit-based immigrant visas equal to 1/2 of the number of aliens described in subsection (c)(2)(B) whose visas had not been issued by October 1, 2021. In fiscal year 2023, the Secretary of State shall allocate to the aliens described in subsection (c)(2)(B), the number of merit-based immigrant visas equal to the number of aliens described in subsection (c)(2)(B) whose visas had not been issued by October 1, 2022.(5)Order of issuance for subsequently filed applicationsSubject to paragraph (4), the visas authorized by subsection (c)(2)(B) shall be issued in the order in which the petitions to accord status under section 203(a) of the Immigration and Nationality Act were filed, as in effect the minute before the effective date specified in section 2307(a)(3) of this Act.(f) Applicability of certain grounds of inadmissibilityIn determining an alien’s inadmissibility under this section, section 212(a)(9)(B) of the Immigration and Nationality Act (8 U.S.C. 1193(a)(9)(B)) shall not apply.(g)Eligibility in years after 2028Beginning in fiscal year 2029, aliens eligible for adjustment of status under subsection (c)(3) must be lawfully present in an employment authorized status for 20 years prior to filing an application for adjustment of status.2303.Repeal of the diversity visa program(a)In generalTitle II (8 U.S.C. 1151 et seq.) is amended—(1)in section 201(a) (8 U.S.C. 1151(a))—(A)in paragraph (1), by adding and at the end;(B)in paragraph (2), by striking ; and at the end and inserting a period; and(C)by striking paragraph (3);(2)in section 203 (8 U.S.C. 1153)—(A)by striking subsection (c);(B)in subsection (e)—(i)by striking paragraph (2); and(ii)by redesignating paragraph (3) as paragraph (2);(C)in subsection (f), by striking (a), (b), or (c) of this section and inserting (a) or (b); and(D)in subsection (g), by striking (a), (b), and (c) and inserting (a) and (b); and(3)in section 204 (8 U.S.C. 1154)—(A)in subsection (a), as amended by section 2305(d)(6)(A)(i), by striking paragraph (8); and(B)in subsection (e), by striking (a), (b), or (c) and inserting (a) or (b).(b)Effective date and application(1)Effective dateThe amendments made by this section shall take effect on October 1, 2014.(2)ApplicationAn alien who receives a notification from the Secretary that the alien was selected to receive a diversity immigrant visa under section 203(c) of the Immigration and Nationality Act (8 U.S.C. 1153(c)) for fiscal year 2013 or fiscal year 2014 shall remain eligible to receive such visa under the rules of such section, as in effect on September 30, 2014. No alien may be allocated such a diversity immigrant visa for a fiscal year after fiscal year 2015.2304.Worldwide levels and recapture of unused immigrant visas(a)Employment-Based immigrantsSection 201(d) (8 U.S.C. 1151(d)) is amended to read as follows:(d)Worldwide level of employment-Based immigrants(1)In general(A)Worldwide levelFor a fiscal year after fiscal year 2015, the worldwide level of employment-based immigrants under this subsection is equal to the sum of—(i)140,000; and(ii)the number computed under paragraph (2).(B)Fiscal year 2015For fiscal year 2015, the worldwide level of employment-based immigrants under this subsection is equal to the sum of—(i)140,000;(ii)the number computed under paragraph (2); and(iii)the number computed under paragraph (3).(2)Previous fiscal yearThe number computed under this paragraph for a fiscal year is the difference, if any, between the maximum number of visas which may be issued under section 203(a) (relating to family-sponsored immigrants) during the previous fiscal year and the number of visas issued under that section during that year.(3)Unused visasThe number computed under this paragraph is the difference, if any, between—(A)the sum of the worldwide levels established under paragraph (1), as in effect on the day before the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, for fiscal years 1992 through and including 2013; and(B)the number of visas actually issued under section 203(b) during such fiscal years.. (b)Family-Sponsored immigrantsSection 201(c) (8 U.S.C. 1151(c)) is amended to read as follows:(c)Worldwide level of family-Sponsored immigrants(1)In general(A)Worldwide levelSubject to subparagraph (C), for each fiscal year after fiscal year 2015, the worldwide level of family-sponsored immigrants under this subsection for a fiscal year is equal to the sum of—(i)480,000 minus the number computed under paragraph (2); and(ii)the number computed under paragraph (3).(B)Fiscal year 2015Subject to subparagraph (C), for fiscal year 2015, the worldwide level of family-sponsored immigrants under this subsection is equal to the sum of—(i)480,000 minus the number computed under paragraph (2);(ii)the number computed under paragraph (3); and(iii)the number computed under paragraph (4).(C)LimitationThe number computed under subparagraph (A)(i) or (B)(i) may not be less than 226,000, except that beginning on the date that is 18 months after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, the number computed under subparagraph (A)(i) or (B)(i) may not be less than 161,000.(2)Immediate relativesThe number computed under this paragraph for a fiscal year is the number of aliens described in subparagraph (A) or (B) of subsection (b)(2) who were issued immigrant visas, or who otherwise acquired the status of an alien lawfully admitted to the United States for permanent residence, in the previous fiscal year.(3)Previous fiscal yearThe number computed under this paragraph for a fiscal year is the difference, if any, between the maximum number of visas which may be issued under section 203(b) (relating to employment-based immigrants) during the previous fiscal year and the number of visas issued under that section during that year.(4)Unused visasThe number computed under this paragraph is the difference, if any, between—(A)the sum of the worldwide levels established under paragraph (1) for fiscal years 1992 through and including 2013; and(B)the number of visas actually issued under section 203(a) during such fiscal years..(c)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal year beginning after the date of the enactment of this Act.2305.Reclassification of spouses and minor children of lawful permanent residents as immediate relatives(a)Immediate relativesSection 201(b)(2) (8 U.S.C. 1151(b)(2)) is amended to read as follows:(2)(A)Aliens who are immediate relatives.(B)In this paragraph, the term immediate relative means—(i)a child, spouse, or parent of a citizen of the United States, except that in the case of such a parent such citizen shall be at least 21 years of age;(ii)a child or spouse of an alien lawfully admitted for permanent residence;(iii)a child or spouse of an alien described in clause (i), who is accompanying or following to join the alien;(iv)a child or spouse of an alien described in clause (ii), who is accompanying or following to join the alien;(v)an alien admitted under section 211(a) on the basis of a prior issuance of a visa to the alien’s accompanying parent who is an immediate relative; and(vi)an alien born to an alien lawfully admitted for permanent residence during a temporary visit abroad.(C)If an alien who was the spouse or child of a citizen of the United States or of an alien lawfully admitted for permanent residence and was not legally separated from the citizen or lawful permanent resident at the time of the citizen’s or lawful permanent resident’s death files a petition under section 204(a)(1)(B), the alien spouse (and each child of the alien) shall remain, for purposes of this paragraph, an immediate relative during the period beginning on the date of the citizen’s or permanent resident’s death and ending on the date on which the alien spouse remarries.(D)An alien who has filed a petition under clause (iii) or (iv) of section 204(a)(1)(A) shall remain, for purposes of this paragraph, an immediate relative if the United States citizen or lawful permanent resident spouse or parent loses United States citizenship on account of the abuse..(b)Allocation of immigrant visasSection 203(a) (8 U.S.C. 1153(a)) is amended—(1)in paragraph (1), by striking 23,400, and inserting 20 percent of the worldwide level of family-sponsored immigrants under section 201(c);(2)by striking paragraph (2) and inserting the following:(2)Unmarried sons and unmarried daughters of permanent resident aliensQualified immigrants who are the unmarried sons or unmarried daughters (but are not the children) of an alien lawfully admitted for permanent residence shall be allocated visas in a number not to exceed 20 percent of the worldwide level of family-sponsored immigrants under section 201(c), plus any visas not required for the class specified in paragraph (1).;(3)in paragraph (3)—(A)by striking 23,400, and inserting 20 percent of the worldwide level of family-sponsored immigrants under section 201(c); and(B)by striking classes specified in paragraphs (1) and (2). and inserting class specified in paragraph (2).; and(4)in paragraph (4)—(A)by striking 65,000, and inserting 40 percent of the worldwide level of family-sponsored immigrants under section 201(c); and(B)by striking classes specified in paragraphs (1) through (3). and inserting class specified in paragraph (3)..(c)Termination of registrationSection 203(g) (8 U.S.C. 1153(g)) is amended to read as follows:(g)Lists(1)In generalFor purposes of carrying out the orderly administration of this title, the Secretary of State may make reasonable estimates of the anticipated numbers of immigrant visas to be issued during any quarter of any fiscal year within each of the categories under subsections (a), (b), and (c) and may rely upon such estimates in authorizing the issuance of visas.(2)Termination of registration(A)Information disseminationNot later than 180 days after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, the Secretary of Homeland Security and the Secretary of State shall adopt a plan to broadly disseminate information to the public regarding termination of registration procedures described in subparagraphs (B) and (C), including procedures for notifying the Department of Homeland Security and the Department of State of any change of address on the part of a petitioner or a beneficiary of an immigrant visa petition.(B)Termination for failure to adjustThe Secretary of Homeland Security shall terminate the registration of any alien who has evidenced an intention to acquire lawful permanent residence under section 245 and who fails to apply to adjust status within 1 year following notification to the alien of the availability of an immigrant visa.(C)Termination for failure to applyThe Secretary of State shall terminate the registration of any alien not described in subparagraph (B) who fails to apply for an immigrant visa within 1 year following notification to the alien of the availability of such visa.(3)ReinstatementThe registration of any alien that was terminated under paragraph (2) shall be reinstated if, within 2 years following the date of notification of the availability of such visa, the alien demonstrates that such failure to apply was due to good cause..(d)Technical and conforming amendments(1)DefinitionsSection 101(a)(15)(K)(ii) (8 U.S.C. 1101(a)(15)(K)(ii)) is amended by striking section 201(b)(2)(A)(i) and inserting section 201(b)(2) (other than clause (v) or (vi) of subparagraph (B)).(2)Per country levelSection 202(a)(1)(A) (8 U.S.C. 1152(a)(1)(A)) is amended by striking section 201(b)(2)(A)(i) and inserting section 201(b)(2) (other than clause (v) or (vi) of subparagraph (B)).(3)Rules for determining whether certain aliens are immediate relativesSection 201(f) (8 U.S.C. 1151(f)) is amended—(A)in paragraph (1), by striking paragraphs (2) and (3), and inserting paragraph (2),;(B)by striking paragraph (2);(C)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and(D)in paragraph (3), as redesignated by subparagraph (C), by striking through (3) and inserting and (2).(4)Numerical limitation to any single foreign stateSection 202(a)(4) (8 U.S.C. 1152(a)(4)) is amended—(A)by striking subparagraphs (A) and (B);(B)by redesignating subparagraphs (C) and (D) as subparagraphs (A) and (B), respectively; and(C)in subparagraph (A), as redesignated by clause (ii), by striking section 203(a)(2)(B) and inserting section 203(a)(2).(5)Allocation of immigrant visasSection 203(h) (8 U.S.C. 1153(h)) is amended—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking subsections (a)(2)(A) and (d) and inserting subsection (d);(ii)in subparagraph (A), by striking becomes available for such alien (or, in the case of subsection (d), the date on which an immigrant visa number became available for the alien’s parent), and inserting became available for the alien’s parent,; and(iii)in subparagraph (B), by striking applicable;(B)by amending paragraph (2) to read as follows:(2)Petitions describedThe petition described in this paragraph is a petition filed under section 204 for classification of the alien’s parent under subsection (a), (b), or (c).; and(C)by amending paragraph (3) to read as follows:(3)Retention of priority date(A)Petitions filed for childrenFor a petition originally filed to classify a child under subsection (d), if the age of the alien is determined under paragraph (1) to be 21 years of age or older on the date that a visa number becomes available to the alien’s parent who was the principal beneficiary of the petition, then, upon the parent’s admission to lawful permanent residence in the United States, the petition shall automatically be converted to a petition filed by the parent for classification of the alien under subsection (a)(2) and the petition shall retain the priority date established by the original petition.(B)Family and employment-based petitionsThe priority date for any family- or employment-based petition shall be the date of filing of the petition with the Secretary of Homeland Security (or the Secretary of State, if applicable), unless the filing of the petition was preceded by the filing of a labor certification with the Secretary of Labor, in which case that date shall constitute the priority date. The beneficiary of any petition shall retain his or her earliest priority date based on any petition filed on his or her behalf that was approvable when filed, regardless of the category of subsequent petitions.. (6)Procedure for granting immigrant status(A)Petitioning procedureSection 204 (8 U.S.C. 1154) is amended—(i)by striking subsection (a) and inserting the following:(a)Petitioning procedure(1)In general(A)Except as provided in subparagraph (H), any citizen of the United States or alien lawfully admitted for permanent residence claiming that an alien is entitled to classification by reason of a relationship described in subparagraph (A) or (B) of section 203(a)(1) or to an immediate relative status under section 201(b)(2)(A) may file a petition with the Secretary of Homeland Security for such classification.(B)An alien spouse or alien child described in section 201(b)(2)(C) may file a petition with the Secretary under this paragraph for classification of the alien (and the alien's children) under such section.(C)(i)An alien who is described in clause (ii) may file a petition with the Secretary under this subparagraph for classification of the alien (and any child of the alien) if the alien demonstrates to the Secretary that—(I)the marriage or the intent to marry the citizen of the United States or lawful permanent resident was entered into in good faith by the alien; and(II)during the marriage or relationship intended by the alien to be legally a marriage, the alien or a child of the alien has been battered or has been the subject of extreme cruelty perpetrated by the alien's spouse or intended spouse.(ii)For purposes of clause (i), an alien described in this clause is an alien—(I)(aa)who is the spouse of a citizen of the United States or lawful permanent resident;(bb)who believed that he or she had married a citizen of the United States or lawful permanent resident and with whom a marriage ceremony was actually performed and who otherwise meets any applicable requirements under this Act to establish the existence of and bona fides of a marriage, but whose marriage is not legitimate solely because of the bigamy of such citizen of the United States or lawful permanent resident; or(cc)who was a bona fide spouse of a citizen of the United States or a lawful permanent resident within the past 2 years and—(AA)whose spouse died within the past 2 years;(BB)whose spouse renounced citizenship status or renounced or lost status as a lawful permanent resident within the past 2 years related to an incident of domestic violence; or(CC)who demonstrates a connection between the legal termination of the marriage within the past 2 years and battering or extreme cruelty by a spouse who is a citizen of the United States or a lawful permanent resident spouse;(II)who is a person of good moral character;(III)who is eligible to be classified as an immediate relative under section 201(b)(2)(A) or who would have been so classified but for the bigamy of the citizen of the United States that the alien intended to marry; and(IV)who has resided with the alien's spouse or intended spouse.(D)An alien who is the child of a citizen or lawful permanent resident of the United States, or who was a child of a United States citizen or lawful permanent resident parent who within the past 2 years lost or renounced citizenship status related to an incident of domestic violence, and who is a person of good moral character, who is eligible to be classified as an immediate relative under section 201(b)(2)(A), and who resides, or has resided in the past, with the citizen or lawful permanent resident parent may file a petition with the Secretary of Homeland Security under this paragraph for classification of the alien (and any child of the alien) under such section if the alien demonstrates to the Secretary that the alien has been battered by or has been the subject of extreme cruelty perpetrated by the alien's citizen or lawful permanent resident parent. For purposes of this subparagraph, residence includes any period of visitation.(E)An alien who—(i)is the spouse, intended spouse, or child living abroad of a citizen or lawful permanent resident who—(I)is an employee of the United States Government;(II)is a member of the uniformed services (as defined in section 101(a) of title 10, United States Code); or(III)has subjected the alien or the alien's child to battery or extreme cruelty in the United States; and(ii)is eligible to file a petition under subparagraph (C) or (D),shall file such petition with the Secretary of Homeland Security under the procedures that apply to self-petitioners under subparagraph (C) or (D), as applicable.(F)For the purposes of any petition filed under subparagraph (C) or (D), the denaturalization, loss or renunciation of citizenship or lawful permanent resident status, death of the abuser, divorce, or changes to the abuser's citizenship or lawful permanent resident status after filing of the petition shall not adversely affect the approval of the petition, and for approved petitions shall not preclude the classification of the eligible self-petitioning spouse or child as an immediate relative or affect the alien's ability to adjust status under subsections (a) and (c) of section 245 or obtain status as a lawful permanent resident based on the approved self-petition under such clauses.(G)An alien may file a petition with the Secretary of Homeland Security under this paragraph for classification of the alien under section 201(b)(2)(A) if the alien—(i)is the parent of a citizen of the United States or was a parent of a citizen of the United States who, within the past 2 years, lost or renounced citizenship status related to an incident of domestic violence or died;(ii)is a person of good moral character;(iii)is eligible to be classified as an immediate relative under section 201(b)(2)(A);(iv)resides, or has resided, with the citizen daughter or son; and(v)demonstrates that the alien has been battered or subject to extreme cruelty by the citizen daughter or son.(H)(i)Subparagraph (A) shall not apply to a citizen of the United States who has been convicted of a specified offense against a minor, unless the Secretary of Homeland Security, in the Secretary's sole and unreviewable discretion, determines that the citizen poses no risk to the alien with respect to whom a petition described in subparagraph (A) is filed.(ii)For purposes of clause (i), the term specified offense against a minor has the meaning given such term in section 111 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911).(2)Determination of good moral characterNotwithstanding section 101(f), an act or conviction that is waivable with respect to the petitioner for purposes of a determination of the petitioner's admissibility under section 212(a) or deportability under section 237(a) shall not bar the Secretary of Homeland Security from finding the petitioner to be of good moral character under subparagraph (C) or (D) of paragraph (1), if the Secretary finds that the act or conviction was connected to the alien's having been battered or subjected to extreme cruelty.(3)Preference status(A)(i)Any child who attains 21 years of age who has filed a petition under paragraph (1)(D) that was filed or approved before the date on which the child attained 21 years of age shall be considered (if the child has not been admitted or approved for lawful permanent residence by the date the child attained 21 years of age) a petitioner for preference status under paragraph (1), (2), or (3) of section 203(a), whichever paragraph is applicable, with the same priority date assigned to the self-petition filed under paragraph (1)(D). No new petition shall be required to be filed.(ii)Any individual described in clause (i) is eligible for deferred action and work authorization.(iii)Any derivative child who attains 21 years of age who is included in a petition described in subparagraph (B) that was filed or approved before the date on which the child attained 21 years of age shall be considered (if the child has not been admitted or approved for lawful permanent residence by the date the child attained 21 years of age) a VAWA self-petitioner with the same priority date as that assigned to the petitioner in any petition described in subparagraph (B). No new petition shall be required to be filed.(iv)Any individual described in clause (iii) and any derivative child of a petitioner described in subparagraph (B) is eligible for deferred action and work authorization.(B)The petition referred to in subparagraph (A)(iii) is a petition filed by an alien under subparagraph (C) or (D) of paragraph (1) in which the child is included as a derivative beneficiary.(C)Nothing in the amendments made by the Child Status Protection Act (Public Law 107–208; 116 Stat. 927) shall be construed to limit or deny any right or benefit provided under this paragraph.(D)Any alien who benefits from this paragraph may adjust status in accordance with subsections (a) and (c) of section 245 as an alien having an approved petition for classification under subparagraph (C) or (D) of paragraph (1).(E)For purposes of this paragraph, an individual who is not less than 21 years of age, who qualified to file a petition under paragraph (1)(D) as of the minute before the date on which the individual attained 21 years of age, and who did not file such a petition before such day, shall be treated as having filed a petition under such paragraph as of such day if a petition is filed for the status described in such paragraph before the individual attains 25 years of age and the individual shows that the abuse was at least 1 central reason for the filing delay. Subparagraphs (A) through (D) shall apply to an individual described in this subparagraph in the same manner as an individual filing a petition under paragraph (1)(D).(4)Classification as alien with extraordinary abilityAny alien desiring to be classified under subparagraph (I), (J), (K), (L), or (M) of section 201(b)(1) or section 203(b)(1)(A), or any person on behalf of such an alien, may file a petition with the Secretary of Homeland Security for such classification.(5)Classification as employment-based immigrantAny employer desiring and intending to employ within the United States an alien entitled to classification under paragraph (1)(B), (1)(C), (2), or (3) of section 203(b) may file a petition with the Secretary of Homeland Security for such classification.(6)Classification as special immigrant(A)Any alien (other than a special immigrant under section 101(a)(27)(D)) desiring to be classified under section 203(b)(4), or any person on behalf of such an alien, may file a petition with the Secretary of Homeland Security for such classification.(B)Aliens claiming status as a special immigrant under section 101(a)(27)(D) may file a petition only with the Secretary of State and only after notification by the Secretary that such status has been recommended and approved pursuant to such section.(7)Classification as immigrant investorAny alien desiring to be classified under paragraph (5) or (6) of section 203(b) may file a petition with the Secretary of Homeland Security for such classification.(8)Diversity visa(A)Any alien desiring to be provided an immigrant visa under section 203(c) may file a petition at the place and time determined by the Secretary of State by regulation. Only 1 such petition may be filed by an alien with respect to any petitioning period established. If more than 1 petition is submitted all such petitions submitted for such period by the alien shall be voided.(B)(i)The Secretary of State shall designate a period for the filing of petitions with respect to visas which may be issued under section 203(c) for the fiscal year beginning after the end of the period.(ii)Aliens who qualify, through random selection, for a visa under section 203(c) shall remain eligible to receive such visa only through the end of the specific fiscal year for which they were selected.(iii)The Secretary of State shall prescribe such regulations as may be necessary to carry out this subparagraph.(C)A petition under this paragraph shall be in such form as the Secretary of State may by regulation prescribe and shall contain such information and be supported by such documentary evidence as the Secretary of State may require.(D)Each petition to compete for consideration for a visa under section 203(c) shall be accompanied by a fee equal to $30. All amounts collected under this subparagraph shall be deposited into the Treasury as miscellaneous receipts.(9)Consideration of credible evidenceIn acting on petitions filed under subparagraph (C) or (D) of paragraph (1), or in making determinations under paragraphs (2) and (3), the Secretary of Homeland Security shall consider any credible evidence relevant to the petition. The determination of what evidence is credible and the weight to be given that evidence shall be within the sole discretion of the Secretary.(10)Work authorization(A)Upon the approval of a petition as a VAWA self-petitioner, the alien—(i)is eligible for work authorization; and(ii)may be provided an employment authorized endorsement or appropriate work permit incidental to such approval.(B)Notwithstanding any provision of this Act restricting eligibility for employment in the United States, the Secretary of Homeland Security shall grant employment authorization to an alien who has filed an application for status as a VAWA self-petitioner on the date that is the earlier of—(i)the date on which the alien’s application for such status is approved; or(ii)a date determined by the Secretary that is not later than 180 days after the date on which the alien filed the application.(11)LimitationNotwithstanding paragraphs (1) through (10), an individual who was a VAWA petitioner or who had the status of a nonimmigrant under subparagraph (T) or (U) of section 101(a)(15) may not file a petition for classification under this section or section 214 to classify any person who committed the battery or extreme cruelty or trafficking against the individual (or the individual's child), which established the individual's (or individual's child's) eligibility as a VAWA petitioner or for such nonimmigrant status.;(ii)in subsection (c)(1), by striking or preference status; and(iii)in subsection (h), by striking or a petition filed under subsection (a)(1)(B)(ii).(B)Conforming amendmentsThe Act (8 U.S.C. 1101 et seq.) is amended—(i)in section 101(a)—(I)in paragraph (15)(K), by striking 204(a)(1)(A)(viii)(I) each place such term appears and inserting 204(a)(1)(H)(i);(II)in paragraph (50), by striking 204(a)(1)(A)(iii)(II)(aa)(BB), 204(a)(1)(B)(ii)(II)(aa)(BB), and inserting 204(a)(1)(C)(ii)(I)(bb) or; and(III)in paragraph (51)—(aa)in subparagraph (A), by striking 204(a)(1)(A) and inserting 204(a)(1);(bb)by striking subparagraph (B); and(cc)by redesignating subparagraphs (C), (D), (E), (F), and (G) as subparagraphs (B), (C), (D), (E), and (F), respectively;(ii)in section 212(a)(4)(C)(i)—(I)in subclause (I), by striking clause (ii), (iii), or (iv) of section 204(a)(1)(A), or and inserting subparagraph (B), (C), or (D) of section 204(a)(1);;(II)by striking subclause (II); and(III)by redesignating subclause (III) as subclause (II);(iii)in section 216(c)(4)(D), by striking 204(a)(1)(A)(iii)(II)(aa)(BB) and inserting 204(a)(1)(C)(ii)(I)(bb); and(iv)in section 240(c)(7)(C)(iv)(I), by striking clause (iii) or (iv) of section 204(a)(1)(A), clause (ii) or (iii) of section 204(a)(1)(B), and inserting subparagraph (C) or (D) of section 204(a)(1),.(7)Excludable aliensSection 212(d)(12)(B) (8 U.S.C. 1182(d)(12)(B)) is amended by striking section 201(b)(2)(A) and inserting section 201(b)(2) (other than subparagraph (B)(vi)).(8)Admission of nonimmigrantsSection 214(r)(3)(A) (8 U.S.C. 1184(r)(3)(A)) is amended by striking section 201(b)(2)(A)(i). and inserting section 201(b)(2) (other than clause (v) or (vi) of subparagraph (B))..(9)Refugee crisis in Iraq Act of 2007Section 1243(a)(4) of the Refugee Crisis in Iraq Act of 2007 (8 U.S.C. 1157 note) is amended by striking section 201(b)(2)(A)(i) and inserting section 201(b)(2) (other than clause (v) or (vi) of subparagraph (B)).(10)Processing of visa applicationsSection 233 of the Department of State Authorization Act, Fiscal Year 2003 (8 U.S.C. 1201 note) is amended by striking section 201(b)(2)(A)(i) and inserting section 201(b)(2) (other than clause (v) or (vi) of subparagraph (B)).(11)Adjustment of statusSection 245(a) (8 U.S.C. 1255(a)) is amended to read as follows:(a)(1)The status of an alien who was inspected and admitted or paroled into the United States or the status of any other alien having an approved petition for classification as a VAWA self-petitioner may be adjusted by the Attorney General or the Secretary of Homeland Security, in the Attorney General's or the Secretary's discretion and under such regulations as the Attorney General or Secretary may prescribe, to that of an alien lawfully admitted for permanent residence (regardless of whether the alien has already been admitted for permanent residence) if—(A)the alien makes an application for such adjustment;(B)the alien is eligible to receive an immigrant visa and is admissible to the United States for permanent residence; and(C)subject to paragraph (2), an immigrant visa is immediately available to the alien at the time the alien's application is filed.(2)(A)An application that is based on a petition approved or approvable under subparagraph (A) or (B) of section 204(a)(1) may be filed without regard to the limitation set forth in paragraph (1)(C).(B)An application for adjustment filed for an alien under this paragraph may not be approved until such time as an immigrant visa becomes available for the alien..(e)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.2306.Numerical limitations on individual foreign states(a)Numerical limitation to any single foreign StateSection 202(a)(2) (8 U.S.C. 1152(a)(2)) is amended—(1)in the paragraph heading, by striking and employment-based;(2)by striking (3), (4), and (5), and inserting (3) and (4),;(3)by striking subsections (a) and (b) of section 203 and inserting section 203(a);(4)by striking 7 and inserting 15; and(5)by striking such subsections and inserting such section.(b)Conforming amendmentsSection 202 (8 U.S.C. 1152) is amended—(1)in subsection (a)—(A)in paragraph (3), by striking both subsections (a) and (b) of section 203 and inserting section 203(a); and(B)by striking paragraph (5); and(2)by amending subsection (e) to read as follows:(e)Special rules for countries at ceilingIf it is determined that the total number of immigrant visas made available under section 203(a) to natives of any single foreign state or dependent area will exceed the numerical limitation specified in subsection (a)(2) in any fiscal year, in determining the allotment of immigrant visa numbers to natives under section 203(a), visa numbers with respect to natives of that state or area shall be allocated (to the extent practicable and otherwise consistent with this section and section 203) in a manner so that, except as provided in subsection (a)(4), the proportion of the visa numbers made available under each of paragraphs (1) through (4) of section 203(a) is equal to the ratio of the total number of visas made available under the respective paragraph to the total number of visas made available under section 203(a)..(c)Country-Specific offsetSection 2 of the Chinese Student Protection Act of 1992 (8 U.S.C. 1255 note) is amended—(1)in subsection (a), by striking subsection (e)) and inserting subsection (d)); and(2)by striking subsection (d) and redesignating subsection (e) as subsection (d).(d)Effective dateThe amendments made by this section shall take effect 1 year after the date of the enactment of this Act.2307.Allocation of immigrant visas(a)Preference allocation for family-Sponsored immigrants(1)In generalSection 203(a) (8 U.S.C. 1153(a)), as amended by section 2305(b), is further amended to read as follows:(a)Preference allocation for family-Sponsored immigrantsAliens subject to the worldwide level specified in section 201(c) for family-sponsored immigrants shall be allotted visas as follows:(1)Sons and daughters of citizensQualified immigrants who are—(A)the unmarried sons or unmarried daughters but not the children of citizens of the United States shall be allocated visas in a number not to exceed 35 percent of the worldwide level authorized in section 201(c), plus the sum of—(i)the number of visas not required for the class specified in paragraph (2) for the current fiscal year; and(ii)the number of visas not required for the class specified in subparagraph (B); or(B)the married sons or married daughters of citizens of the United States who are 31 years of age or younger at the time of filing a petition under section 204 shall be allocated visas in a number not to exceed 25 percent of the worldwide level authorized in section 201(c), plus the number of any visas not required for the class specified in subparagraph (A) current fiscal year.(2)Sons and daughters of permanent residentsQualified immigrants who are the unmarried sons or unmarried daughters of aliens admitted for permanent residence shall be allocated visas in a number not to exceed 40 percent of the worldwide level authorized in section 201(c), plus any visas not required for the class specified in paragraph (1)(A)..(2)Conforming amendments(A)Procedure for granting immigrant statusSection 204(f)(1) (8 U.S.C. 1154(f)(1)) is amended by striking section 201(b), 203(a)(1), or 203(a)(3), and inserting section 201(b) or subparagraph (A) or (B) of section 203(a)(1).(B)Automatic conversionFor the purposes of any petition pending or approved based on a relationship described—(i)in subparagraph (A) of section 203(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1153(a)(1)), as amended by paragraph (1), and notwithstanding the age of the alien, such a petition shall be deemed reclassified as a petition based on a relationship described in subparagraph (B) of such section 203(a)(1) upon the marriage of such alien; or(ii)in subparagraph (B) of such section 203(a)(1), such a petition shall be deemed reclassified as a petition based on a relationship described in subparagraph (A) of such section 203(a)(1) upon the legal termination of marriage or death of such alien’s spouse.(3)Effective dateThe amendments made by this subsection shall take effect on the first day of the first fiscal year that begins at least 18 months following the date of the enactment of this Act.(b)Preference allocation for employment-Based immigrants(1)In generalSection 201(b)(1) (8 U.S.C. 1151(b)(1)), as amended by sections 2103(c) and 2212(d), is further amended by adding at the end the following:(H)Derivative beneficiaries as described in section 203(d) of employment-based immigrants under section 203(b).(I)Aliens with extraordinary ability in the sciences, arts, education, business, or athletics which has been demonstrated by sustained national or international acclaim, if, with respect to any such alien—(i)the achievements of such alien have been recognized in the field through extensive documentation;(ii)such alien seeks to enter the United States to continue work in the area of extraordinary ability; and(iii)the entry of such alien into the United States will substantially benefit prospectively the United States.(J)Aliens who are outstanding professors and researchers if, with respect to any such alien—(i)the alien is recognized internationally as outstanding in a specific academic area;(ii)the alien has at least 3 years of experience in teaching or research in the academic area; and(iii)the alien seeks to enter the United States—(I)to be employed in a tenured position (or tenure-track position) within a not for profit university or institution of higher education to teach in the academic area;(II)for employment in a comparable position with a not for profit university or institution of higher education, or a governmental research organization, to conduct research in the area; or(III)for employment in a comparable position to conduct research in the area with a department, division, or institute of a private employer, if the department, division, or institute employs at least 3 persons full-time in research activities and has achieved documented accomplishments in an academic field.(K)Aliens who are multinational executives and managers if, with respect to any such alien—(i)in the 3 years preceding the time of the alien’s application for classification and admission into the United States under this subparagraph, the alien has been employed for at least 1 year by a firm or corporation or other legal entity or an affiliate or subsidiary thereof; and(ii)the alien seeks to enter the United States in order to continue to render services to the same employer or to a subsidiary or affiliate thereof in a capacity that is managerial or executive.(L)Aliens who have earned a doctorate degree from an institution of higher education in the United States or the foreign equivalent.(M)Alien physicians who have completed the foreign residency requirements under section 212(e) or obtained a waiver of these requirements or an exemption requested by an interested State agency or by an interested Federal agency under section 214(l), including those alien physicians who completed such service before the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act.(N)Advanced degrees in a stem field(i)In generalAn immigrant who—(I)has earned a master’s or higher degree in a field of science, technology, engineering, or mathematics included in the Department of Education's Classification of Instructional Programs taxonomy within the summary groups of computer and information sciences and support services, engineering, mathematics and statistics, biological and biomedical sciences, and physical sciences, from a United States institution of higher education;(II)has an offer of employment from a United States employer in a field related to such degree; and(III)earned the qualifying graduate degree during the 5-year period immediately before the initial filing date of the petition under which the nonimmigrant is a beneficiary.(ii)DefinitionIn this subparagraph, the term United States institution of higher education means an institution that—(I)is described in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) or is a proprietary institution of higher education (as defined in section 102(b) of such Act (20 U.S.C. 1002(b)));(II)was classified by the Carnegie Foundation for the Advancement of Teaching on January 1, 2012, as a doctorate-granting university with a very high or high level of research activity or classified by the National Science Foundation after the date of enactment of this subparagraph, pursuant to an application by the institution, as having equivalent research activity to those institutions that had been classified by the Carnegie Foundation as being doctorate-granting universities with a very high or high level of research activity; and(III)is accredited by an accrediting body that is itself accredited either by the Department of Education or by the Council for Higher Education Accreditation..(2)Exception from labor certification requirement for STEM immigrantsSection 212(a)(5)(D) (8 U.S.C. 1182(a)(5)(D)) is amended to read as follows:(D)Application of grounds(i)In generalExcept as provided in clause (ii), the grounds for inadmissibility of aliens under subparagraphs (A) and (B) shall apply to immigrants seeking admission or adjustment of status under paragraph (2) or (3) of section 203(b).(ii)Special rule for STEM immigrantsThe grounds for inadmissibility of aliens under subparagraph (A) shall not apply to an immigrant seeking admission or adjustment of status under section 203(b)(2)(B) or 201(b)(1)(N)..(c)Technical and conforming amendments(1)Treatment of derivative family membersSection 203(d) (8 U.S.C. 1153(d)) is amended to read as follows:(d)Treatment of family membersIf accompanying or following to join a spouse or parent issued a visa under subsection (a), (b), or (c), subparagraph (I), (J), (K), (L), or (M) of section 201(b)(1), or section 201(b)(2), a spouse or child (as defined in subparagraph (A), (B), (C), (D), or (E) of section 101(b)(1)) shall be entitled to the same immigrant status and the same order of consideration provided in the respective provision..(2)Aliens who are priority workers or members of the professions holding advanced degreesSection 203(b) (8 U.S.C. 1153(b)) is amended—(A)in the matter preceding paragraph (1), by striking Aliens and inserting Other than aliens described in paragraph (1) or (2)(B), aliens;(B)in paragraph (1), by striking the matter preceding subparagraph (A) and inserting Aliens described in any of the following subparagraphs may be admitted to the United States without respect to the worldwide level specified in section 201(d); and(C)by amending paragraph (2) to read as follows:(2)Aliens who are members of professions holding advanced degrees or prospective employees of national security facilities(A)In generalVisas shall be made available, in a number not to exceed 40 percent of the worldwide level authorized in section 201(d), plus any visas not required for the classes specified in paragraph (5) to qualified immigrants who are either of the following:(i)Members of the professions holding advanced degrees or their equivalent whose services in the sciences, arts, professions, or business are sought by an employer in the United States, including alien physicians holding foreign medical degrees that have been deemed sufficient for acceptance by an accredited United States medical residency or fellowship program.(ii)Prospective employees, in a research capacity, of Federal national security, science, and technology laboratories, centers, and agencies, if such immigrants have been lawfully present in the United States for two years prior to employment (unless the Secretary of Homeland Security determines, including upon request of the prospective laboratory, center, or agency, that exceptional circumstances exist justifying waiver of the presence requirement).(B)Waiver of job offer(i)National interest waiverSubject to clause (ii), the Secretary of Homeland Security may, if the Secretary deems it to be in the national interest, waive the requirements of subparagraph (A) that an alien’s services in the sciences, arts, professions, or business be sought by an employer in the United States.(ii)Physicians working in shortage areas or veterans facilities(I)In generalThe Secretary shall grant a national interest waiver pursuant to clause (i) on behalf of any alien physician with respect to whom a petition for preference classification has been filed under subparagraph (A) if—(aa)the alien physician agrees to work on a full- time basis practicing primary care, specialty medicine, or a combination thereof, in an area or areas designated by the Secretary of Health and Human Services as having a shortage of health care professionals or at a health care facility under the jurisdiction of the Secretary of Veterans Affairs; or(bb)the alien physician is pursuing such waiver based upon service at a facility or facilities that serve patients who reside in a geographic area or areas designated by the Secretary of Health and Human Services as having a shortage of health care professionals (without regard to whether such facility or facilities are located within such an area) and a Federal agency or a local, county, regional, or State department of public health determines that the alien physician’s work at such facility was or will be in the public interest.(II)Prohibition(aa)No permanent resident visa may be issued to an alien physician described in subclause (I) by the Secretary of State under section 204(b), and the Secretary of Homeland Security may not adjust the status of such an alien physician from that of a nonimmigrant alien to that of a permanent resident alien under section 245, until such time as the alien has worked full time as a physician for an aggregate of 5 years (not including the time served in the status of an alien described in section 101(a)(15)(J)), in an area or areas designated by the Secretary of Health and Human Services as having a shortage of health care professionals or at a health care facility under the jurisdiction of the Secretary of Veterans Affairs, or at a facility or facilities meeting the requirements of subclause (I)(bb).(bb)The 5-year service requirement of item (aa) shall be counted from the date the alien physician begins work in the shortage area in any legal status and not the date an immigrant visa petition is filed or approved. Such service shall be aggregated without regard to when such service began and without regard to whether such service began during or in conjunction with a course of graduate medical education.(cc)An alien physician shall not be required to submit an employment contract with a term exceeding the balance of the 5-year commitment yet to be served, nor an employment contract dated within a minimum time period prior to filing of a visa petition pursuant to this subsection.(dd)An alien physician shall not be required to file additional immigrant visa petitions upon a change of work location from the location approved in the original national interest immigrant petition.(III)Statutory constructionNothing in this subparagraph may be construed to prevent the filing of a petition with the Secretary of Homeland Security for classification under section 204(a), by an alien physician described in subclause (I) prior to the date by which such alien physician has completed the service described in subclause (II) or in section 214(l).(C)Guidance and rulesThe Secretary may prescribe such policy guidance and rules as the Secretary considers appropriate for purposes of subparagraph (A) to ensure national security and promote the interests and competitiveness of the United States. Such rules shall include a definition of the term Federal national security, science, and technology laboratories, centers, and agencies for purposes of clause (ii) of subparagraph (A), which shall include the following:(i)The national security, science, and technology laboratories, centers, and agencies of the Department of Defense, the Department of Energy, the Department of Homeland Security, the elements of the intelligence community (as that term is defined in section 4(3) of the National Security Act of 1947), and any other department or agency of the Federal Government that conducts or funds research and development in the essential national interest.(ii)Federally funded research and development centers (FFRDCs) that are primarily supported by a department or agency of the Federal Government specified in clause (i)..(3)Skilled workers, professionals, and other workers(A)In generalSection 203(b)(3)(A) (8 U.S.C. 1153(b)(3)(A)) is amended by striking in a number not to exceed 28.6 percent of such worldwide level, plus any visas not required for the classes specified in paragraphs (1) and (2),  and inserting in a number not to exceed 40 percent of the worldwide level authorized in section 201(d), plus any visas not required for the class specified in paragraph (2),.(B)Medical license requirementsSection 214(i)(2)(A) (8 U.S.C. 1184(i)(2)(A)) is amended by adding at the end including in the case of a medical doctor, the licensure required to practice medicine in the United States,.(C)Repeal of limitation on other workersSection 203(b)(3) (8 U.S.C. 1153(b)(3)) is amended—(i)by striking subparagraph (B); and(ii)redesignated subparagraph (C) as subparagraph (B).(4)Certain special immigrantsSection 203(b)(4) (8 U.S.C. 1153(b)(4)) is amended by striking in a number not to exceed 7.1 percent of such worldwide level,  and inserting in a number not to exceed 10 percent of the worldwide level authorized in section 201(d), plus any visas not required for the class specified in paragraph (3),.(5)Employment creationSection 203(b)(5)(A) (8 U.S.C. 1153(b)(5)(A)) is amended by striking in a number not to exceed 7.1 percent of such worldwide level, and inserting in a number not to exceed 10 percent of the worldwide level authorized in section 201(d), plus any visas not required for the class specified in paragraph (4),.(d)Naturalization of employees of certain national security facilities without regard to residency requirementsSection 316 (8 U.S.C. 1427) is amended by adding at the end the following:(g)(1)Any person who, while an alien or a noncitizen national of the United States, has been employed in a research capacity at a Federal national security, science, and technology laboratory, center, or agency (as defined pursuant to section 203(b)(2)(C)) for a period or periods aggregating one year or more may, in the discretion of the Secretary, be naturalized without regard to the residence requirements of this section if the person—(A)has complied with all requirements as determined by the Secretary of Homeland Security, the Secretary of Defense, the Secretary of Energy, or the head of a petitioning department or agency of the Federal Government, including contractual requirements to maintain employment in a research capacity with a Federal national security, science, and technology laboratory, center, or agency for a period not to exceed five years; and(B)has favorably completed and adjudicated a background investigation at the appropriate level, from the employing department or agency of the Federal Government within the last five years.(2)The number of aliens or noncitizen nationals naturalized in any fiscal year under this subsection shall not exceed a number as defined by the Secretary of Homeland Security, in consultation with the head of the petitioning department or agency of the Federal Government..2308.Inclusion of communities adversely affected by a recommendation of the Defense Base Closure and Realignment Commission as targeted employment areas(a)In generalSection 203(b)(5)(B)(ii) (8 U.S.C. 1153(b)(5)(B)(ii)) is amended by inserting , any community adversely affected by a recommendation by the Defense Base Closure and Realignment Commission, after rural area.(b)RegulationsThe Secretary, in consultation with the Secretary of Defense, shall implement the amendment made by subsection (a) through appropriate regulations.2309.V nonimmigrant visas(a)Nonimmigrant eligibilitySubparagraph (V) of section 101(a)(15) (8 U.S.C. 1101(a)(15)) is amended to read as follows:(V)(i)subject to section 214(q)(1) and section 212(a)(4), an alien who is the beneficiary of an approved petition under section 203(a) as—(I)the unmarried son or unmarried daughter of a citizen of the United States;(II)the unmarried son or unmarried daughter of an alien lawfully admitted for permanent residence; or(III)the married son or married daughter of a citizen of the United States and who is 31 years of age or younger; or(ii)subject to section 214(q)(2), an alien who is—(I)the sibling of a citizen of the United States; or(II)the married son or married daughter of a citizen of the United States and who is older than 31 years of age;.(b)Employment and period of admission of nonimmigrants described in section 101(a)(15)(V)Section 214(q) (8 U.S.C. 1184(q)) is amended to read as follows:(q)Nonimmigrants described in section 101(a)(15)(V)(1)Certain sons and daughters(A)Employment authorizationThe Secretary shall—(i)authorize a nonimmigrant admitted pursuant to section 101(a)(15)(V)(i) to engage in employment in the United States during the period of such nonimmigrant's authorized admission; and(ii)provide such a nonimmigrant with an employment authorized endorsement or other appropriate document signifying authorization of employment.(B)Termination of admissionThe period of authorized admission for such a nonimmigrant shall terminate 30 days after the date on which—(i)such nonimmigrant’s application for an immigrant visa pursuant to the approval of a petition under subsection (a) or (c) of section 203 is denied; or(ii)such nonimmigrant’s application for adjustment of status under section 245 pursuant to the approval of such a petition is denied.(2)Siblings and sons and daughters of citizens(A)Employment authorizationThe Secretary may not authorize a nonimmigrant admitted pursuant to section 101(a)(15)(V)(ii) to engage in employment in the United States.(B)Period of admissionThe period of authorized admission as such a nonimmigrant may not exceed 60 days per fiscal year.(C)Treatment of period of admissionAn alien admitted under section 101(a)(15)(V) may not receive an allocation of points pursuant to section 203(c) for residence in the United States while admitted as such a nonimmigrant..(c)Public benefitsA noncitizen who is lawfully present in the United States pursuant to section 101(a)(15)(V) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(V)) is not eligible for any means-tested public benefits (as such term is defined and implemented in section 403 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613)). A noncitizen admitted under this section—(1)is not entitled to the premium assistance tax credit authorized under section 36B of the Internal Revenue Code of 1986 for his or her coverage;(2)shall be subject to the rules applicable to individuals not lawfully present that are set forth in subsection (e) of such section;(3)shall be subject to the rules applicable to individuals not lawfully present that are set forth in section 1402(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071(e)); and(4)shall be subject to the rules applicable to individuals not lawfully present set forth in section 5000A(d)(3) of the Internal Revenue Code of 1986.(d)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal year beginning after the date of the enactment of this Act.2310.Fiancée and fiancé child status protection(a)DefinitionSection 101(a)(15)(K) (8 U.S.C. 1101(a)(15)(K), as amended by section 2305(d)(6)(B)(i)(I), is further amended—(1)in clause (i), by inserting or of an alien lawfully admitted for permanent residence after 204(a)(1)(H)(i));(2)in clause (ii), by inserting or of an alien lawfully admitted for permanent residence after 204(a)(1)(H)(i)); and(3)in clause (iii), by striking the semicolon and inserting , provided that a determination of the age of such child is made using the age of the alien on the date on which the fiancé, fiancée, or immigrant visa petition is filed with the Secretary of Homeland Security to classify the alien's parent as the fiancée or fiancé of a United States citizen or of an alien lawfully admitted for permanent residence (in the case of an alien parent described in clause (i)) or as the spouse of a citizen of the United States or of an alien lawfully admitted to permanent residence under section 201(b)(2)(A) (in the case of an alien parent described in clause (ii));.(b)Adjustment of status authorizedSection 214(d) (8 U.S.C. 1184(d)) is amended—(1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and(2)in paragraph (1), by striking In the event and all that follows through the end; and(3)by inserting after paragraph (1) the following:(2)(A)If an alien does not marry the petitioner under paragraph (1) within 3 months after the alien and the alien's children are admitted into the United States, the visa previously issued under the provisions of section 1101(a)(15)(K)(i) shall automatically expire and such alien and children shall be required to depart from the United States. If such aliens fail to depart from the United States, they shall be placed in proceedings in accordance with sections 240 and 241.(B)Subject to subparagraphs (C) and (D), if an alien marries the petitioner described in section 101(a)(15)(K)(i) within 90 days after the alien is admitted into the United States, the Secretary or the Attorney General, subject to the provisions of section 245(d), may adjust the status of the alien, and any children accompanying or following to join the alien, to that of an alien lawfully admitted for permanent residence on a conditional basis under section 216 if the alien and any such children apply for such adjustment and are not determined to be inadmissible to the United States. If the alien does not apply for such adjustment within 6 months after the marriage, the visa issued under the provisions of section 1101(a)(15)(K) shall automatically expire.(C)Paragraphs (5) and (7)(A) of section 212(a) shall not apply to an alien who is eligible to apply for adjustment of the alien's status to an alien lawfully admitted for permanent residence under this section.(D)An alien eligible for a waiver of inadmissibility as otherwise authorized under this Act or the Border Security, Economic Opportunity, and Immigration Modernization Act shall be permitted to apply for adjustment of the alien's status to that of an alien lawfully admitted for permanent residence under this section..(c)Age determinationSection 245(d) (8 U.S.C. 1255(d)) is amended—(1)by striking The Attorney General and inserting (1) The Secretary of Homeland Security;(2)in paragraph (1), as redesignated, by striking Attorney General and inserting Secretary; and(3)by adding at the end the following:(2)A determination of the age of an alien admitted to the United States under section 101(a)(15)(K)(iii) shall be made, for purposes of adjustment to the status of an alien lawfully admitted for permanent residence on a conditional basis under section 216, using the age of the alien on the date on which the fiancé, fiancée, or immigrant visa petition was filed with the Secretary of Homeland Security to classify the alien's parent as the fiancée or fiancé of a United States citizen or of an alien lawfully admitted to permanent residence (in the case of an alien parent admitted to the United States under section 101(a)(15)(K)(i)) or as the spouse of a United States citizen or of an alien lawfully admitted to permanent residence under section 201(b)(2)(A) (in the case of an alien parent admitted to the United States under section 101(a)(15)(K)(ii))..(d)ApplicabilityThe amendments made by this section shall apply to all petitions or applications described in such amendments that are pending as of the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act.(e)Technical and conforming amendments(1)DefinitionsSection 101(a)(15)(K) (8 U.S.C. 1101(a)(15)(K)), as amended by subsection (a), is further amended—(A)in clause (ii), by striking section 201(b)(2)(A)(i) and inserting section 201(b)(2); and(B)in clause (iii), by striking section 201(b)(2)(A)(i) and inserting section 201(b)(2).(2)Age determinationParagraph (2) of section 245(d) (8 U.S.C. 1255(d)), as added by subsection (c), is amended by striking section 201(b)(2)(A)(i) and inserting 201(b)(2).(3)Effective dateThe amendments made by this subsection shall take effect on the first day of the first fiscal year beginning no earlier than 1 year after the date of the enactment of this Act.2311.Equal treatment for all stepchildrenSection 101(b)(1)(B) (8 U.S.C. 1101(b)(1)(B)) is amended by striking eighteen years and inserting 21 years.2312.Modification of adoption age requirementsSection 101(b)(1) (8 U.S.C. 1101(b)(1)) is amended—(1)in subparagraph (E)—(A)by striking (E)(i) and inserting (E);(B)by striking under the age of sixteen years and inserting younger than 18 years of age, or a child adopted when 18 years of age or older if the adopting parent or parents initiated the legal adoption process before the child reached 18 years of age;(C)by striking ; or and inserting a semicolon; and(D)by striking clause (ii);(2)in subparagraph (F)—(A)by striking (F)(i) and inserting (F);(B)by striking sixteen and inserting 18;(C)by striking Attorney General and inserting Secretary of Homeland Security; and(D)by striking clause (ii); and(3)in subparagraph (G), by striking 16 and inserting 18.2313.Relief for orphans, widows, and widowers(a)In general(1)Special rule for orphans and spousesIn applying clauses (iii) and (iv) of section 201(b)(2)(B) of the Immigration and Nationality Act, as added by section 2305(a) of this Act, to an alien whose citizen or lawful permanent resident relative died before the date of the enactment of this Act, the alien relative may file the classification petition under section 204(a)(1)(A)(ii) of the Immigration and Nationality Act not later than 2 years after the date of the enactment of this Act.(2)Eligibility for paroleIf an alien was excluded, deported, removed, or departed voluntarily before the date of the enactment of this Act based solely upon the alien's lack of classification as an immediate relative (as defined in section 201(b)(2)(B)(iv) of the Immigration and Nationality Act, as amended by section 2305(a) of this Act) due to the death of such citizen or resident—(A)such alien shall be eligible for parole into the United States pursuant to the Secretary's discretionary authority under section 212(d)(5) of such Act (8 U.S.C. 1182(d)(5)); and(B)such alien's application for adjustment of status shall be considered by the Secretary notwithstanding section 212(a)(9) of such Act (8 U.S.C. 1182(a)(9)).(3)Eligibility for paroleIf an alien described in section 204(l) of the Immigration and Nationality Act (8 U.S.C. 1154(l)) was excluded, deported, removed, or departed voluntarily before the date of the enactment of this Act—(A)such alien shall be eligible for parole into the United States pursuant to the Secretary's discretionary authority under section 212(d)(5) of such Act (8 U.S.C. 1182(d)(5)); and(B)such alien's application for adjustment of status shall be considered by the Secretary notwithstanding section 212(a)(9) of such Act (8 U.S.C. 1182(a)(9)).(b)Processing of immigrant visas and derivative petitions(1)In generalSection 204(b) (8 U.S.C. 1154(b)) is amended—(A)by striking After an investigation and inserting (1) After an investigation; and(B)by adding at the end the following:(2)(A)Any alien described in subparagraph (B) whose qualifying relative died before the completion of immigrant visa processing may have an immigrant visa application adjudicated as if such death had not occurred. An immigrant visa issued before the death of the qualifying relative shall remain valid after such death.(B)An alien described in this subparagraph is an alien who—(i)is an immediate relative (as described in section 201(b)(2)(B));(ii)is a family-sponsored immigrant (as described in subsection (a) or (d) of section 203);(iii)is a derivative beneficiary of an employment-based immigrant under section 203(b) (as described in section 203(d)); or(iv)is the spouse or child of a refugee (as described in section 207(c)(2)) or an asylee (as described in section 208(b)(3))..(2)Transition period(A)In generalNotwithstanding a denial or revocation of an application for an immigrant visa for an alien due to the death of the qualifying relative before the date of the enactment of this Act, such application may be renewed by the alien through a motion to reopen, without fee.(B)Inapplicability of bars to entryNotwithstanding section 212(a)(9) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)), an alien's application for an immigrant visa shall be considered if the alien was excluded, deported, removed, or departed voluntarily before the date of the enactment of this Act.(c)NaturalizationSection 319(a) (8 U.S.C. 1430(a)) is amended by striking States, and inserting States (or if the spouse is deceased, the spouse was a citizen of the United States),.(d)Waivers of inadmissibilitySection 212 (8 U.S.C. 1182) is amended by adding at the end the following:(v)Continued waiver eligibility for widows, widowers, and orphansIn the case of an alien who would have been statutorily eligible for any waiver of inadmissibility under this Act but for the death of a qualifying relative, the eligibility of such alien shall be preserved as if the death had not occurred and the death of the qualifying relative shall be the functional equivalent of hardship for purposes of any waiver of inadmissibility which requires a showing of hardship..(e)Surviving relative consideration for certain petitions and applicationsSection 204(l)(1) (8 U.S.C. 1154(l)(1)) is amended—(1)by striking who resided in the United States at the time of the death of the qualifying relative and who continues to reside in the United States; and(2)by striking related applications, and inserting related applications (including affidavits of support),.(f)Family-Sponsored immigrantsSection 212(a)(4)(C)(i) (8 U.S.C. 1182(a)(4)(C)(i)), as amended by section 2305(d)(6)(B)(iii), is further amended by adding at the end the following:(III)the status as a surviving relative under 204(l); or.2314.Discretionary authority with respect to removal, deportation, or inadmissibility of citizen and resident immediate family members(a)Applications for relief from removalSection 240(c)(4) (8 U.S.C. 1229a(c)(4)) is amended by adding at the end the following:(D)Judicial discretionIn the case of an alien subject to removal, deportation, or inadmissibility, the immigration judge may exercise discretion to decline to order the alien removable, deportable, or inadmissible from the United States and terminate proceedings if the judge determines that such removal, deportation, or inadmissibility is against the public interest or would result in hardship to the alien's United States citizen or lawful permanent resident parent, spouse, or child, or the judge determines the alien is prima facie eligible for naturalization except that this subparagraph shall not apply to an alien whom the judge determines—(i)is inadmissible or deportable under—(I)subparagraph (B), (C), (D)(ii), (E), (H), (I), or (J) of section 212(a)(2);(II)section 212(a)(3);(III)subparagraph (A), (C), or (D) of section 212(a)(10); or(IV)paragraph (2)(A)(ii), (2)(A)(v), (2)(F), (4), or (6) of section 237(a); or(ii)has—(I)engaged in conduct described in paragraph (8) or (9) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102); or(II)a felony conviction described in section 101(a)(43) that would have been classified as an aggravated felony at the time of conviction..(b)Secretary's discretionSection 212 (8 U.S.C. 1182), as amended by section 2313(d), is further amended by adding at the end the following:(w)Secretary's discretionIn the case of an alien who is inadmissible under this section or deportable under section 237, the Secretary of Homeland Security may exercise discretion to waive a ground of inadmissibility or deportability if the Secretary determines that such removal or refusal of admission is against the public interest or would result in hardship to the alien's United States citizen or permanent resident parent, spouse, or child. This subsection shall not apply to an alien whom the Secretary determines—(1)is inadmissible or deportable under—(A)subparagraph (B), (C), (D)(ii), (E), (H), (I), or (J) of subsection (a)(2);(B)subsection (a)(3);(C)subparagraph (A), (C), or (D) of subsection (a)(10);(D)paragraphs (2)(A)(ii), (2)(A)(v), (2)(F), or (6) of section 237(a); or(E)section 240(c)(4)(D)(ii)(II); or(2)has—(A)engaged in conduct described in paragraph (8) or (9) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102); or(B)a felony conviction described in section 101(a)(43) that would have been classified as an aggravated felony at the time of conviction..(c)Reinstatement of removal ordersSection 241(a)(5) (8 U.S.C. 1231(a)(5)) is amended by striking the period at the end and inserting , unless the alien reentered prior to attaining the age of 18 years, or reinstatement of the prior order of removal would not be in the public interest or would result in hardship to the alien's United States citizen or permanent resident parent, spouse, or child..2315.Waivers of inadmissibility(a)Aliens who entered as childrenSection 212(a)(9)(B)(iii) (8 U.S.C. 1182(a)(9)(B)(iii)) is amended by adding at the end the following:(VI)Aliens who entered as childrenClause (i) shall not apply to an alien who is the beneficiary of an approved petition under 101(a)(15)(H) and who has earned a baccalaureate or higher degree from a United States institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), and had not yet reached the age of 16 years at the time of initial entry to the United States..(b)Aliens unlawfully presentSection 212(a)(9)(B)(v) (8 U.S.C. 1181(a)(9)(B)(v) is amended—(1)by striking spouse or son or daughter and inserting spouse, son, daughter, or parent;(2)by striking extreme; and(3)by inserting , child, after lawfully resident spouse.(c)Previous immigration violationsSection 212(a)(9)(C)(i) (8 U.S.C. 1182(a)(9)(C)(i)) is amended by adding , other than an alien described in clause (iii) or (iv) of subparagraph (B), after Any alien.(d)False claims(1)Inadmissibility(A)In generalSection 212(a)(6)(C) (8 U.S.C. 1182(a)(6)(C)) is amended to read as follows:(C)Misrepresentation(i)In generalAny alien who, by fraud or willfully misrepresenting a material fact, seeks to procure (or within the last 3 years has sought to procure or has procured) a visa, other documentation, or admission into the United States or other benefit provided under this Act is inadmissible.(ii)Falsely claiming citizenship(I)InadmissibilitySubject to subclause (II), any alien who knowingly misrepresents himself or herself to be a citizen of the United States for any purpose or benefit under this chapter (including section 274A) or any other Federal or State law is inadmissible.(II)Special rule for childrenAn alien shall not be inadmissible under this clause if the misrepresentation described in subclause (I) was made by the alien when the alien—(aa)was under 18 years of age; or(bb)otherwise lacked the mental competence to knowingly misrepresent a claim of United States citizenship.(iii)WaiverThe Attorney General or the Secretary of Homeland Security may, in the discretion of the Attorney General or the Secretary, waive the application of clause (i) or (ii)(I) for an alien, regardless whether the alien is within or outside the United States, if the Attorney General or the Secretary finds that a determination of inadmissibility to the United States for such alien would—(I)result in extreme hardship to the alien or to the alien’s parent, spouse, son, or daughter who is a citizen of the United States or an alien lawfully admitted for permanent residence; or(II)in the case of a VAWA self-petitioner, result in significant hardship to the alien or a parent or child of the alien who is a citizen of the United States, an alien lawfully admitted for permanent residence, or a qualified alien (as defined in section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(b))).(iv)Limitation on reviewNo court shall have jurisdiction to review a decision or action of the Attorney General or the Secretary regarding a waiver under clause (iii)..(B)Conforming amendmentSection 212 (8 U.S.C. 1182) is amended by striking subsection (i).(2)DeportabilitySection 237(a)(3)(D) (8 U.S.C. 1227(a)(3)(D)) is amended to read as follows:(D)Falsely claiming citizenshipAny alien described in section 212(a)(6)(C)(ii) is deportable..2316.Continuous presenceSection 240A(d)(1) (8 U.S.C. 1229b(d)(1)) is amended to read as follows:(1)Termination of continuous periodFor purposes of this section, any period of continuous residence or continuous physical presence in the United States shall be deemed to end, except in the case of an alien who applies for cancellation of removal under subsection (b)(2), on the date that a notice to appear is filed with the Executive Office for Immigration Review pursuant to section 240..2317.Global health care cooperation(a)Temporary absence of aliens providing health care in developing countries(1)In generalTitle III (8 U.S.C. 1401 et seq.) is amended by inserting after section 317 the following:317A.Temporary absence of aliens providing health care in developing countries(a)In generalNotwithstanding any other provision of this Act, the Secretary of Homeland Security shall allow an eligible alien and the spouse or child of such alien to reside in a candidate country during the period that the eligible alien is working as a physician or other health care worker in a candidate country. During such period the eligible alien and such spouse or child shall be considered—(1)to be physically present and residing in the United States for purposes of naturalization under section 316(a); and(2)to meet the continuous residency requirements under section 316(b).(b)DefinitionsIn this section:(1)Candidate countryThe term candidate country means a country that the Secretary of State determines to be—(A)eligible for assistance from the International Development Association, in which the per capita income of the country is equal to or less than the historical ceiling of the International Development Association for the applicable fiscal year, as defined by the International Bank for Reconstruction and Development;(B)classified as a lower middle income country in the then most recent edition of the World Development Report for Reconstruction and Development published by the International Bank for Reconstruction and Development and having an income greater than the historical ceiling for International Development Association eligibility for the applicable fiscal year; or(C)qualified to be a candidate country due to special circumstances, including natural disasters or public health emergencies.(2)Eligible alienThe term eligible alien means an alien who—(A)has been lawfully admitted to the United States for permanent residence; and(B)is a physician or other healthcare worker.(c)ConsultationThe Secretary of Homeland Security shall consult with the Secretary of State in carrying out this section.(d)PublicationThe Secretary of State shall publish—(1)not later than 180 days after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, a list of candidate countries;(2)an updated version of the list required by paragraph (1) not less often than once each year; and(3)an amendment to the list required by paragraph (1) at the time any country qualifies as a candidate country due to special circumstances under subsection (b)(1)(C)..(2)Rulemaking(A)RequirementNot later than 180 days after the date of the enactment of this Act, the Secretary shall promulgate regulations to carry out the amendments made by this subsection.(B)ContentThe regulations promulgated pursuant to subparagraph (A) shall—(i)permit an eligible alien (as defined in section 317A of the Immigration and Nationality Act, as added by subsection (a)) and the spouse or child of the eligible alien to reside in a foreign country to work as a physician or other healthcare worker as described in subsection (a) of such section 317A for not less than a 12-month period and not more than a 24-month period, and shall permit the Secretary to extend such period for an additional period not to exceed 12 months, if the Secretary determines that such country has a continuing need for such a physician or other healthcare worker;(ii)provide for the issuance of documents by the Secretary to such eligible alien, and such spouse or child, if appropriate, to demonstrate that such eligible alien, and such spouse or child, if appropriate, is authorized to reside in such country under such section 317A; and(iii)provide for an expedited process through which the Secretary shall review applications for such an eligible alien to reside in a foreign country pursuant to subsection (a) of such section 317A if the Secretary of State determines a country is a candidate country pursuant to subsection (b)(1)(C) of such section 317A.(3)Technical and conforming amendments(A)DefinitionSection 101(a)(13)(C)(ii) (8 U.S.C. 1101(a)(13)(C)(ii)) is amended by adding except in the case of an eligible alien, or the spouse or child of such alien, who is authorized to be absent from the United States under section 317A, at the end.(B)Documentary requirementsSection 211(b) (8 U.S.C. 1181(b)) is amended by inserting , including an eligible alien authorized to reside in a foreign country under section 317A and the spouse or child of such eligible alien, if appropriate, after 101(a)(27)(A),.(C)Ineligible aliensSection 212(a)(7)(A)(i)(I) (8 U.S.C. 1182(a)(7)(A)(i)(I)) is amended by inserting other than an eligible alien authorized to reside in a foreign country under section 317A and the spouse or child of such eligible alien, if appropriate, after Act,.(4)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 317 the following:Sec. 317A. Temporary absence of aliens providing health care in developing countries..(b)Attestation by health care workers(1)Attestation requirementSection 212(a)(5) (8 U.S.C. 1182(a)(5)) is amended by adding at the end the following:(E)Health care workers with other obligations(i)In generalAn alien who seeks to enter the United States for the purpose of performing labor as a physician or other health care worker is inadmissible unless the alien submits to the Secretary of Homeland Security or the Secretary of State, as appropriate, an attestation that the alien is not seeking to enter the United States for such purpose during any period in which the alien has an outstanding obligation to the government of the alien's country of origin or the alien's country of residence.(ii)Obligation definedIn this subparagraph, the term obligation means an obligation incurred as part of a valid, voluntary individual agreement in which the alien received financial assistance to defray the costs of education or training to qualify as a physician or other health care worker in consideration for a commitment to work as a physician or other health care worker in the alien's country of origin or the alien's country of residence.(iii)WaiverThe Secretary of Homeland Security may waive a finding of inadmissibility under clause (i) if the Secretary determines that—(I)the obligation was incurred by coercion or other improper means;(II)the alien and the government of the country to which the alien has an outstanding obligation have reached a valid, voluntary agreement, pursuant to which the alien's obligation has been deemed satisfied, or the alien has shown to the satisfaction of the Secretary that the alien has been unable to reach such an agreement because of coercion or other improper means; or(III)the obligation should not be enforced due to other extraordinary circumstances, including undue hardship that would be suffered by the alien in the absence of a waiver..(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date that is 180 days after the date of the enactment of this Act.(3)ApplicationNot later than the effective date described in paragraph (2), the Secretary shall begin to carry out subparagraph (E) of section 212(a)(5) of the Immigration and Nationality Act, as added by paragraph (1), including the requirement for the attestation and the granting of a waiver described in clause (iii) of such subparagraph (E), regardless of whether regulations to implement such subparagraph have been promulgated.2318.Extension and improvement of the Iraqi special immigrant visa programThe Refugee Crisis in Iraq Act of 2007 (8 U.S.C. 1157 note) is amended—(1)in section 1242, by amending subsection (c) to read as follows:(c)Improved application processNot later than 120 days after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, the Secretary of State and the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall improve the efficiency by which applications for special immigrant visas under section 1244(a) are processed so that all steps incidental to the issuance of such visas, including required screenings and background checks, are completed not later than 9 months after the date on which an eligible alien applies for such visa.;(2)in section 1244—(A)in subsection (b)—(i)in paragraph (1)—(I)by amending subparagraph (B) to read as follows:(B)was or is employed in Iraq on or after March 20, 2003, for not less than 1 year, by, or on behalf of—(i)the United States Government;(ii)a media or nongovernmental organization headquartered in the United States; or(iii)an organization or entity closely associated with the United States mission in Iraq that has received United States Government funding through an official and documented contract, award, grant, or cooperative agreement;; (II)in subparagraph (C), by striking the United States Government and inserting an entity or organization described in subparagraph (B); and(III)in subparagraph (D), by striking by striking the United States Government. and inserting such entity or organization.; and(ii)in paragraph (4)—(I)by striking A recommendation and inserting the following:(A)In generalExcept as provided under subparagraph (B), a recommendation; (II)by striking the United States Government prior and inserting an entity or organization described in paragraph (1)(B) prior; and(III)by adding at the end the following:(B)Review process for denial by Chief of Mission(i)In generalAn applicant who has been denied Chief of Mission approval required by subparagraph (A) shall—(I)receive a written decision; and(II)be provided 120 days from the date of the decision to request reopening of the decision to provide additional information, clarify existing information, or explain any unfavorable information.(ii)Senior coordinatorThe Secretary of State shall designate, in the Embassy of the United States in Baghdad, Iraq, a senior coordinator responsible for overseeing the efficiency and integrity of the processing of special immigrant visas under this section, who shall be given—(I)sufficiently high security clearance to review Chief of Mission denials in cases that appear to have relied upon insufficient or incorrect information; and(II)responsibility for ensuring that an applicant described in clause (i) receives the information described in clause (i)(I).; and(B)in subsection (c)(3), by adding at the end the following:(C)Subsequent fiscal yearsNotwithstanding subparagraphs (A) and (B), and consistent with subsection (b), any unused balance of the total number of principal aliens who may be provided special immigrant status under this section in fiscal years 2008 through 2012 may be carried forward and provided through the end of fiscal year 2018.; and(3)in section 1248, by adding at the end the following:(f)Report on improvements(1)In generalNot later than 120 days after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, the Secretary of State and the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall submit a report, with a classified annex, if necessary, to—(A)the Committee on the Judiciary of the Senate;(B)the Committee on Foreign Relations of the Senate;(C)the Committee on the Judiciary of the House of Representatives; and(D)the Committee on Foreign Affairs of the House of Representatives.(2)ContentsThe report submitted under paragraph (1) shall describe the implementation of improvements to the processing of applications for special immigrant visas under section 1244(a), including information relating to—(A)enhancing existing systems for conducting background and security checks of persons applying for special immigrant status, which shall—(i)support immigration security; and(ii)provide for the orderly processing of such applications without delay;(B)the financial, security, and personnel considerations and resources necessary to carry out this subtitle;(C)the number of aliens who have applied for special immigrant visas under section 1244 during each month of the preceding fiscal year;(D)the reasons for the failure to expeditiously process any applications that have been pending for longer than 9 months;(E)the total number of applications that are pending due to the failure—(i)to receive approval from the Chief of Mission;(ii)for U.S. Citizenship and Immigration Services to complete the adjudication of the Form I–360;(iii)to conduct a visa interview; or(iv)to issue the visa to an eligible alien;(F)the average wait times for an applicant at each of the stages described in subparagraph (E);(G)the number of denials or rejections at each of the stages described in subparagraph (E); and(H)a breakdown of reasons for denials at by the Chief of Mission based on the categories already made available to denied special immigrant visa applicants in the denial letter sent to them by the Chief of Mission.(g)Public quarterly reportsNot later than 120 days after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, and every 3 months thereafter, the Secretary of State and the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall publish a report on the website of the Department of State that describes the efficiency improvements made in the process by which applications for special immigrant visas under section 1244(a) are processed, including information described in subparagraphs (C) through (H) of subsection (f)(2)..2319.Extension and improvement of the Afghan special immigrant visa programSection 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—(1)in paragraph (2)—(A)in subparagraph (A)—(i)by amending clause (ii) to read as follows:(ii)was or is employed in Afghanistan on or after October 7, 2001, for not less than 1 year, by, or on behalf of—(I)the United States Government;(II)a media or nongovernmental organization headquartered in the United States; or(III)an organization or entity closely associated with the United States mission in Afghanistan that has received United States Government funding through an official and documented contract, award, grant, or cooperative agreement;;(ii)in clause (iii), by striking the United States Government and inserting an entity or organization described in clause (ii); and(iii)in clause (iv), by striking by striking the United States Government. and inserting such entity or organization.;(B)by amending subparagraph (B) to read as follows:(B)Family membersAn alien is described in this subparagraph if the alien is—(i)the spouse or minor child of a principal alien described in subparagraph (A) who is accompanying or following to join the principal alien in the United States; or(ii)(I)the spouse, child, parent, or sibling of a principal alien described in subparagraph (A), whether or not accompanying or following to join; and(II)has experienced or is experiencing an ongoing serious threat as a consequence of the qualifying employment of a principal alien described in subparagraph (A).; and(C)in subparagraph (D)—(i)by striking A recommendation and inserting the following:(i)In generalExcept as provided under clause (ii), a recommendation; (ii)by striking the United States Government prior and inserting an entity or organization described in paragraph (2)(A)(ii) prior; and(iii)by adding at the end the following:(ii)Review process for denial by Chief of Mission(I)In generalAn applicant who has been denied Chief of Mission approval shall—(aa)receive a written decision; and(bb)be provided 120 days from the date of receipt of such opinion to request reconsideration of the decision to provide additional information, clarify existing information, or explain any unfavorable information.(II)Senior coordinatorThe Secretary of State shall designate, in the Embassy of the United States in Kabul, Afghanistan, a senior coordinator responsible for overseeing the efficiency and integrity of the processing of special immigrant visas under this section, who shall be given—(aa)sufficiently high security clearance to review Chief of Mission denials in cases that appear to have relied upon insufficient or incorrect information; and(bb)responsibility for ensuring that an applicant described in subclause (I) receives the information described in subclause (I)(aa).;(2)in paragraph (3)(C), by amending clause (iii) to read as follows:(iii)Fiscal years 2014 through 2018For each of the fiscal years 2014 through 2018, the total number of principal aliens who may be provided special immigrant status under this section may not exceed the sum of—(I)5,000;(II)the difference between the number of special immigrant visas allocated under this section for fiscal years 2009 through 2013 and the number of such allocated visas that were issued; and(III)any unused balance of the total number of principal aliens who may be provided special immigrant status in fiscal years 2014 through 2018 that have been carried forward.;(3)in paragraph (4)—(A)in the heading, by striking Prohibition on fees.— and inserting Application process.—;(B)by striking The Secretary and inserting the following:(A)In generalNot later than 120 days after the date of enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, the Secretary of State and the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall improve the efficiency by which applications for special immigrant visas under paragraph (1) are processed so that all steps incidental to the issuance of such visas, including required screenings and background checks, are completed not later than 6 months after the date on which an eligible alien applies for such visa.(B)Prohibition on feesThe Secretary; and(4)by adding at the end the following:(12)Report on improvementsNot later than 120 days after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, the Secretary of State and the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall submit to the appropriate committees of Congress a report, with a classified annex, if necessary, that describes the implementation of improvements to the processing of applications for special immigrant visas under this subsection, including information relating to—(A)enhancing existing systems for conducting background and security checks of persons applying for special immigrant status, which shall—(i)support immigration security; and(ii)provide for the orderly processing of such applications without delay;(B)the financial, security, and personnel considerations and resources necessary to carry out this section;(C)the number of aliens who have applied for special immigrant visas under this subsection during each month of the preceding fiscal year;(D)the reasons for the failure to expeditiously process any applications that have been pending for longer than 9 months;(E)the total number of applications that are pending due to the failure—(i)to receive approval from the Chief of Mission;(ii)for U.S. Citizenship and Immigration Services to complete the adjudication of the Form I–360;(iii)to conduct a visa interview; or(iv)to issue the visa to an eligible alien;(F)the average wait times for an applicant at each of the stages described in subparagraph (E);(G)the number of denials or rejections at each of the stages described in subparagraph (E); and(H)a breakdown of reasons for denials by the Chief of Mission based on the categories already made available to denied special immigrant visa applicants in the denial letter sent to them by the Chief of Mission.(13)Public quarterly reportsNot later than 120 days after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, and every 3 months thereafter, the Secretary of State and the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall publish a report on the website of the Department of State that describes the efficiency improvements made in the process by which applications for special immigrant visas under this subsection are processed, including information described in subparagraph (C) through (H) of paragraph (12)..2320.Special Immigrant Nonminister Religious Worker ProgramSection 101(a)(27)(C)(ii) (8 U.S.C. 1101 (a)(27)(C)(ii)) is amended in subclauses (II) and (III) by striking before September 30, 2015, both places such term appears.2321.Special immigrant status for certain surviving spouses and children(a)In generalSection 101(a)(27) (8 U.S.C. 1101(a)(27)) is amended in subparagraph (D)—(1)by inserting (i) before an immigrant who is an employee;(2)by inserting or after grant such status;; and(3)by inserting after clause (i), as designated by paragraph (1), the following:(ii)an immigrant who is the surviving spouse or child of an employee of the United States Government abroad killed in the line of duty, provided that the employee had performed faithful service for a total of 15 years, or more, and that the principal officer of a Foreign Service establishment (or, in the case of the American Institute of Taiwan, the Director thereof) in his or her discretion, recommends the granting of special immigrant status to the spouse or child and the Secretary of State approves such recommendation and finds that it is in the national interest to grant such status;.(b)Effective dateThe amendments made by subsection (a) take effect beginning on January 31, 2013, and shall have retroactive effect.2322.Reunification of certain families of Filipino veterans of World War II(a)Short titleThis section may be cited as the Filipino Veterans Family Reunification Act.(b)Exemption from immigrant visa limitSection 201(b)(1) (8 U.S.C. 1151(b)(1)), as amended by sections 2103(c), 2212(d), and 2307(b), is further amended by adding at the end the following:(O)Aliens who—(i)are the sons or daughters of a citizen of the United States; and(ii)have a parent (regardless of whether the parent is living or dead) who was naturalized pursuant to—(I)section 405 of the Immigration Act of 1990 (Public Law 101–649; 8 U.S.C. 1440 note); or(II)title III of the Act of October 14, 1940 (54 Stat. 1137, chapter 876), as added by section 1001 of the Second War Powers Act, 1942 (56 Stat. 182, chapter 199)..DConrad State 30 and physician access2401.Conrad State 30 ProgramSection 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (Public Law 103–416; 8 U.S.C. 1182 note) is amended by striking and before September 30, 2015.2402.Retaining physicians who have practiced in medically underserved communitiesSection 201(b)(1) (8 U.S.C. 1151(b)(1)), as amended by sections 2103(c), 2212(d)(2), 2307(b), and 2323(b) is further amended by adding at the end the following:(P)(i)Alien physicians who have completed service requirements of a waiver requested under section 203(b)(2)(B)(ii), including alien physicians who completed such service before the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act and any spouses or children of such alien physicians.(ii)Nothing in this subparagraph may be construed—(I)to prevent the filing of a petition with the Secretary of Homeland Security for classification under section 204(a) or the filing of an application for adjustment of status under section 245 by an alien physician described in this subparagraph prior to the date by which such alien physician has completed the service described in section 214(l) or worked full-time as a physician for an aggregate of 5 years at the location identified in the section 214(l) waiver or in an area or areas designated by the Secretary of Health and Human Services as having a shortage of health care professionals; or(II)to permit the Secretary of Homeland Security to grant such a petition or application until the alien has satisfied all the requirements of the waiver received under section 214(l)..2403.Employment protections for physicians(a)In generalSection 214(l)(1)(C) (8 U.S.C. 1184(l)(1)(C)) is amended by striking clauses (i) and (ii) and inserting the following:(i)the alien demonstrates a bona fide offer of full-time employment, at a health care organization, which employment has been determined by the Secretary of Homeland Security to be in the public interest; and(ii)the alien agrees to begin employment with the health facility or health care organization in a geographic area or areas which are designated by the Secretary of Health and Human Services as having a shortage of health care professionals by the later of the date that is 90 days after receiving such waiver, 90 days after completing graduate medical education or training under a program approved pursuant to section 212(j)(1), or 90 days after receiving nonimmigrant status or employment authorization, provided that the alien or the alien’s employer petitions for such nonimmigrant status or employment authorization within 90 days of completing graduate medical education or training and agrees to continue to work for a total of not less than 3 years in any status authorized for such employment under this subsection, unless—(I)the Secretary determines that extenuating circumstances exist that justify a lesser period of employment at such facility or organization, in which case the alien shall demonstrate another bona fide offer of employment at a health facility or health care organization, for the remainder of such 3-year period;(II)the interested agency that requested the waiver attests that extenuating circumstances exist that justify a lesser period of employment at such facility or organization in which case the alien shall demonstrate another bona fide offer of employment at a health facility or health care organization so designated by the Secretary of Health and Human Services, for the remainder of such 3-year period; or(III)if the alien elects not to pursue a determination of extenuating circumstances pursuant to subclause (I) or (II), the alien terminates the alien’s employment relationship with such facility or organization, in which case the alien shall be employed for the remainder of such 3-year period, and 1 additional year for each termination, at another health facility or health care organization in a geographic area or areas which are designated by the Secretary of Health and Human Services as having a shortage of health care professionals; and.(b)Physician employment in underserved areasSection 214(l)(1) (8 U.S.C. 1184(l)(1)), as amended by subsection (a), is further amended by adding at the end the following:(E)If a physician pursuing graduate medical education or training pursuant to section 101(a)(15)(J) applies for a Conrad J–1 waiver with an interested State department of health and the application is denied because the State has requested the maximum number of waivers permitted for that fiscal year, the physician's nonimmigrant status shall be automatically extended for 6 months if the physician agrees to seek a waiver under this subsection (except for subparagraph (D)(ii)) to work for an employer in a State that has not yet requested the maximum number of waivers. The physician shall be authorized to work only for such employer from the date on which a new waiver application is filed with the State until the date on which the Secretary of Homeland Security denies such waiver or issues work authorization for such employment pursuant to the approval of such waiver..(c)Graduate medical education or trainingSection 214(h)(1), as amended by section 4401(b) of this Act, is further amended by inserting (J) (if entering the United States for graduate medical education or training), after (H)(i)(c),.(d)Contract requirementsSection 214(l) (8 U.S.C. 1184(l)) is amended by adding at the end the following:(4)An alien granted a waiver under paragraph (1)(C) shall enter into an employment agreement with the contracting health facility or health care organization that—(A)specifies the maximum number of on-call hours per week (which may be a monthly average) that the alien will be expected to be available and the compensation the alien will receive for on-call time;(B)specifies whether the contracting facility or organization will pay for the alien’s malpractice insurance premiums, including whether the employer will provide malpractice insurance and, if so, the amount of such insurance that will be provided;(C)describes all of the work locations that the alien will work and a statement that the contracting facility or organization will not add additional work locations without the approval of the Federal agency or State agency that requested the waiver; and(D)does not include a non-compete provision.(5)An alien granted a waiver under paragraph (1)(C) whose employment relationship with a health facility or health care organization terminates during the 3-year service period required by such paragraph—(A)shall have a period of 120 days beginning on the date of such termination of employment to submit to the Secretary of Homeland Security applications or petitions to commence employment with another contracting health facility or health care organization in a geographic area or areas which are designated by the Secretary of Health and Human Services as having a shortage of health care professionals;(B)shall be considered to be maintaining lawful status in an authorized stay during the 120-day period referred to in subsection (A); and(C)shall not be considered to be fulfilling the 3-year term of service during the 120-day period referred to in subparagraph (A)..2404.Allotment of Conrad 30 waivers(a)In generalSection 214(l) (8 U.S.C. 1184(l)), as amended by section 2403, is further amended by adding at the end the following:(6)(A)(i)All States shall be allotted a total of 35 waivers under paragraph (1)(B) for a fiscal year if 90 percent of the waivers available to the States receiving at least 5 waivers were used in the previous fiscal year.(ii)When an allocation has occurred under clause (i), all States shall be allotted an additional 5 waivers under paragraph (1)(B) for each subsequent fiscal year if 90 percent of the waivers available to the States receiving at least 5 waivers were used in the previous fiscal year. If the States are allotted 45 or more waivers for a fiscal year, the States will only receive an additional increase of 5 waivers the following fiscal year if 95 percent of the waivers available to the States receiving at least 1 waiver were used in the previous fiscal year.(B)Any increase in allotments under subparagraph (A) shall be maintained indefinitely, unless in a fiscal year, the total number of such waivers granted is 5 percent lower than in the last year in which there was an increase in the number of waivers allotted pursuant to this paragraph, in which case—(i)the number of waivers allotted shall be decreased by 5 for all States beginning in the next fiscal year; and(ii)each additional 5 percent decrease in such waivers granted from the last year in which there was an increase in the allotment, shall result in an additional decrease of 5 waivers allotted for all States, provided that the number of waivers allotted for all States shall not drop below 30..(b)Academic medical centersSection 214(l)(1)(D) (8 U.S.C. 1184(l)(1)(D)) is amended—(1)in clause (ii), by striking and at the end;(2)in clause (iii), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(iv)in the case of a request by an interested State agency—(I)the head of such agency determines that the alien is to practice medicine in, or be on the faculty of a residency program at, an academic medical center (as that term is defined in section 411.355(e)(2) of title 42, Code of Federal Regulations, or similar successor regulation), without regard to whether such facility is located within an area designated by the Secretary of Health and Human Services as having a shortage of health care professionals; and(II)the head of such agency determines that—(aa)the alien physician’s work is in the public interest; and(bb)the grant of such waiver would not cause the number of the waivers granted on behalf of aliens for such State for a fiscal year (within the limitation in subparagraph (B) and subject to paragraph (6)) in accordance with the conditions of this clause to exceed 3..2405.Amendments to the procedures, definitions, and other provisions related to physician immigration(a)Allowable visa status for physicians fulfilling waiver requirements in medically underserved areasSection 214(l)(2)(A) (8 U.S.C. 1184(l)(2)(A)) is amended by striking an alien described in section 101(a)(15)(H)(i)(b). and inserting any status authorized for employment under this Act..(b)Short term work authorization for physicians completing their residenciesA physician completing graduate medical education or training as described in section 212(j) of the Immigration and Nationality Act (8 U.S.C. 1182(j)) as a nonimmigrant described in section 101(a)(15)(H)(i) of such Act (8 U.S.C. 1101(a)(15)(H)(i)) shall have such nonimmigrant status automatically extended until October 1 of the fiscal year for which a petition for a continuation of such nonimmigrant status has been submitted in a timely manner and where the employment start date for the beneficiary of such petition is October 1 of that fiscal year. Such physician shall be authorized to be employed incident to status during the period between the filing of such petition and October 1 of such fiscal year. However, the physician’s status and employment authorization shall terminate 30 days from the date such petition is rejected, denied, or revoked. A physician’s status and employment authorization will automatically extend to October 1 of the next fiscal year if all visas as described in such section 101(a)(15)(H)(i) authorized to be issued for the fiscal year have been issued.(c)Applicability of section 212(e) to spouses and children of J–1 exchange visitorsA spouse or child of an exchange visitor described in section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) shall not be subject to the requirements of section 212(e) of the Immigration and Nationality Act (8 U.S.C. 1182(e)).EIntegration2501.DefinitionsIn this subtitle:(1)ChiefThe term Chief means the Chief of the Office.(2)FoundationThe term Foundation means the United States Citizenship Foundation established pursuant to section 2531.(3)IEACA grantsThe term IEACA grants means Initial Entry, Adjustment, and Citizenship Assistance grants authorized under section 2537.(4)Immigrant integrationThe term immigrant integration means the process by which immigrants—(A)join the mainstream of civic life by engaging and sharing ownership in their local community, the United States, and the principles of the Constitution;(B)attain financial self-sufficiency and upward economic mobility for themselves and their family members; and(C)acquire English language skills and related cultural knowledge necessary to effectively participate in their community.(5)Linguistic integrationThe term linguistic integration means the acquisition, by limited English proficient individuals, of English language skills and related cultural knowledge necessary to meaningfully and effectively fulfill their roles as community members, family members, and workers.(6)OfficeThe term Office means the Office of Citizenship and New Americans established in U.S. Citizenship and Immigration Services under section 2511.(7)Receiving communitiesThe term receiving communities means the long-term residents of the communities in which immigrants settle.(8)Task ForceThe term Task Force means the Task Force on New Americans established pursuant to section 2521.(9)USCF councilThe term USCF Council means the Council of Directors of the Foundation.1Citizenship and New AmericansAOffice of Citizenship and New Americans2511.Office of Citizenship and New Americans(a)Renaming Office of Citizenship(1)In generalBeginning on the date of the enactment of this Act, the Office of Citizenship in U.S. Citizenship and Immigration Services shall be referred to as the Office of Citizenship and New Americans.(2)ReferencesAny reference in a law, regulation, document, paper, or other record of the United States to the Office of Citizenship in U.S. Citizenship and Immigration Services shall be deemed to be a reference to the Office of Citizenship and New Americans.(3)Technical and conforming amendmentsSection 451 of the Homeland Security Act of 2002 (6 U.S.C. 271) is amended—(A)in the section heading, by striking Bureau of and inserting U.S.;(B)in subsection (a)(1), by striking the ‘Bureau of and inserting ‘U.S.;(C)by striking the Bureau of each place such terms appears and inserting U.S.; and(D)in subsection (f)—(i)by amending the subsection heading to read as follows: Office of Citizenship and New Americans; and(ii)by striking paragraph (1) and inserting the following:(1)ChiefThe Office of Citizenship and New Americans shall be within U.S. Citizenship and Immigration Services and shall be headed by the Chief of the Office of Citizenship and New Americans..(b)FunctionsSection 451(f) of such Act (6 U.S.C. 271(f)), as amended by subsection (a)(3)(D), is further amended by striking paragraph (2) and inserting the following:(2)FunctionsThe Chief of the Office of Citizenship and New Americans shall—(A)promote institutions and provide training on citizenship responsibilities for aliens interested in becoming naturalized citizens of the United States, including the development of educational materials for such aliens;(B)provide general leadership, consultation, and coordination of the immigrant integration programs across the Federal Government and with State and local entities;(C)in coordination with the Task Force on New Americans established under section 2521 of the Border Security, Economic Opportunity, and Immigration Modernization Act—(i)advise the Director of U.S. Citizenship and Immigration Services, the Secretary of Homeland Security, and the Domestic Policy Council, on—(I)the challenges and opportunities relating to the linguistic, economic, and civic integration of immigrants and their young children and progress in meeting integration goals and indicators; and(II)immigrant integration considerations relating to Federal budgets;(ii)establish national goals for introducing new immigrants into the United States and measure the degree to which such goals are met;(iii)evaluate the scale, quality, and effectiveness of Federal Government efforts in immigrant integration and provide advice on appropriate actions; and(iv)identify the integration implications of new or proposed immigration policies and provide recommendations for addressing such implications;(D)serve as a liaison and intermediary with State and local governments and other entities to assist in establishing local goals, task forces, and councils to assist in—(i)introducing immigrants into the United States; and(ii)promoting citizenship education and awareness among aliens interested in becoming naturalized citizens of the United States;(E)coordinate with other Federal agencies to provide information to State and local governments on the demand for existing Federal and State English education programs and best practices for immigrants who recently arrived in the United States;(F)assist States in coordinating the activities of the grant programs authorized under sections 2537 and 2538 of the Border Security, Economic Opportunity, and Immigration Modernization Act;(G)submit a biennial report to the appropriate congressional committees that describes the activities of the Office of Citizenship and New Americans; and(H)carry out such other functions and activities as Secretary may assign..(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date that is 1 year after the date of the enactment of this Act.BTask Force on New Americans2521.Establishment(a)In generalThe Secretary shall establish a Task Force on New Americans.(b)Fully functionalThe Task Force shall be fully functional not later than 18 months after the date of the enactment of this Act.2522.PurposeThe purposes of the Task Force are—(1)to establish a coordinated Federal program and policy response to immigrant integration issues; and(2)to advise and assist the Federal Government in identifying and fostering policies to carry out the policies and goals established under this chapter.2523.Membership(a)In generalThe Task Force shall be comprised of—(1)the Secretary, who shall serve as Chair of the Task Force;(2)the Secretary of the Treasury;(3)the Attorney General;(4)the Secretary of Commerce;(5)the Secretary of Labor;(6)the Secretary of Health and Human Services;(7)the Secretary of Housing and Urban Development;(8)the Secretary of Transportation;(9)the Secretary of Education;(10)the Director of the Office of Management and Budget;(11)the Administrator of the Small Business Administration;(12)the Director of the Domestic Policy Council;(13)the Director of the National Economic Council; and(14)the National Security Advisor.(b)DelegationA member of the Task Force may delegate a senior official, at the Assistant Secretary, Deputy Administrator, Deputy Director, or Assistant Attorney General level, to perform the functions of a Task Force member described in section 2524.2524.Functions(a)Meetings; functionsThe Task Force shall—(1)meet at the call of the Chair; and(2)perform such functions as the Secretary may prescribe.(b)Coordinated responseThe Task Force shall work with executive branch agencies—(1)to provide a coordinated Federal response to issues that impact the lives of new immigrants and receiving communities, including—(A)access to youth and adult education programming;(B)workforce training;(C)health care policy;(D)access to naturalization; and(E)community development challenges; and(2)to ensure that Federal programs and policies adequately address such impacts.(c)LiaisonsMembers of the Task Force shall serve as liaisons to their respective agencies to ensure the quality and timeliness of their agency’s participation in activities of the Task Force, including—(1)creating integration goals and indicators;(2)implementing the biannual consultation process with the agency’s State and local counterparts; and(3)reporting on agency data collection, policy, and program efforts relating to achieving the goals and indicators referred to in paragraph (1).(d)RecommendationsNot later than 18 months after the end of the period specified in section 2521(b), the Task Force shall—(1)provide recommendations to the Domestic Policy Council and the Secretary on the effects of pending legislation and executive branch policy proposals;(2)suggest changes to Federal programs or policies to address issues of special importance to new immigrants and receiving communities;(3)review and recommend changes to policies that have a distinct impact on new immigrants and receiving communities; and(4)assist in the development of legislative and policy proposals of special importance to new immigrants and receiving communities.2Public-Private partnership2531.Establishment of United States Citizenship FoundationThe Secretary, acting through the Director of U.S. Citizenship and Immigration Services, is authorized to establish a nonprofit corporation or a not-for-profit, public benefit, or similar entity, which shall be known as the United States Citizenship Foundation.2532.Funding(a)Gifts to foundationIn order to carry out the purposes set forth in section 2533, the Foundation may—(1)solicit, accept, and make gifts of money and other property in accordance with section 501(c)(3) of the Internal Revenue Code of 1986;(2)engage in coordinated work with the Department, including the Office and U.S. Citizenship and Immigration Services; and(3)accept, hold, administer, invest, and spend any gift, devise, or bequest of real or personal property made to the Foundation.(b)Gifts to office of citizenship and new americansThe Office may accept gifts from the Foundation to support the functions of the Office.2533.PurposesThe purposes of the Foundation are—(1)to expand citizenship preparation programs for lawful permanent residents;(2)to provide direct assistance for aliens seeking provisional immigrant status, legal permanent resident status, or naturalization as a United States citizen; and(3)to coordinate immigrant integration with State and local entities.2534.Authorized activitiesThe Foundation shall carry out its purpose by—(1)making United States citizenship instruction and naturalization application services accessible to low-income and other underserved lawful permanent resident populations;(2)developing, identifying, and sharing best practices in United States citizenship preparation;(3)supporting innovative and creative solutions to barriers faced by those seeking naturalization;(4)increasing the use of, and access to, technology in United States citizenship preparation programs;(5)engaging receiving communities in the United States citizenship and civic integration process;(6)administering the New Citizens Award Program to recognize, in each calendar year, not more than 10 United States citizens who—(A)have made outstanding contributions to the United States; and(B)have been naturalized during the 10-year period ending on the date of such recognition;(7)fostering public education and awareness;(8)coordinating its immigrant integration efforts with the Office;(9)awarding grants to eligible public or private nonprofit organizations under section 2537; and(10)awarding grants to State and local governments under section 2538.2535.Council of directors(a)MembersTo the extent consistent with section 501(c)(3) of the Internal Revenue Code of 1986, the Foundation shall have a Council of Directors, which shall be comprised of—(1)the Director of U.S. Citizenship and Immigration Services;(2)the Chief of the Office of Citizenship and New Americans; and(3)10 directors, appointed by the ex-officio directors designated in paragraphs (1) and (2), from national community-based organizations that promote and assist permanent residents with naturalization.(b)Appointment of executive directorThe USCF Council shall appoint an Executive Director, who shall oversee the day-to-day operations of the Foundation.2536.PowersThe Executive Director is authorized to carry out the purposes set forth in section 2533 on behalf of the Foundation by—(1)accepting, holding, administering, investing, and spending any gift, devise, or bequest of real or personal property made to the Foundation;(2)entering into contracts and other financial assistance agreements with individuals, public or private organizations, professional societies, and government agencies to carry out the functions of the Foundation;(3)entering into such other contracts, leases, cooperative agreements, and other transactions as the Executive Director considers appropriate to carry out the activities of the Foundation; and(4)charging such fees for professional services furnished by the Foundation as the Executive Director determines reasonable and appropriate.2537.Initial Entry, Adjustment, and Citizenship Assistance Grant Program(a)AuthorizationThe Secretary, acting through the Director of U.S. Citizenship and Immigration Services, may award Initial Entry, Adjustment, and Citizenship Assistance grants to eligible public or private, nonprofit organizations.(b)Use of grant fundsIEACA grants shall be used for the design and implementation of programs that provide direct assistance, within the scope of the authorized practice of immigration law—(1)to aliens who are preparing an initial application for registered provisional immigrant status under section 245B of the Immigration and Nationality Act and to aliens who are preparing an initial application for blue card status under section 2211, including assisting applicants in—(A)screening to assess prospective applicants’ potential eligibility or lack of eligibility;(B)completing applications;(C)gathering proof of identification, employment, residence, and tax payment;(D)gathering proof of relationships of eligible family members;(E)applying for any waivers for which applicants and qualifying family members may be eligible; and(F)any other assistance that the Secretary or grantee considers useful to aliens who are interested in applying for registered provisional immigrant status;(2)to aliens seeking to adjust their status under section 245, 245B, 245C, or 245F of the Immigration and Nationality Act;(3)to legal permanent residents seeking to become naturalized United States citizens; and(4)to applicants on—(A)the rights and responsibilities of United States citizenship;(B)civics-based English as a second language;(C)civics, with a special emphasis on common values and traditions of Americans, including an understanding of the history of the United States and the principles of the Constitution; and(D)applying for United States citizenship.2538.Pilot program to promote immigrant integration at State and local levels(a)Grants authorizedThe Chief shall establish a pilot program through which the Chief may award grants, on a competitive basis, to States and local governments or other qualifying entities, in collaboration with State and local governments—(1)to establish New Immigrant Councils to carry out programs to integrate new immigrants; or(2)to carry out programs to integrate new immigrants.(b)ApplicationA State or local government desiring a grant under this section shall submit an application to the Chief at such time, in such manner, and containing such information as the Chief may reasonably require, including—(1)a proposal to meet an objective or combination of objectives set forth in subsection (d)(3);(2)the number of new immigrants in the applicant’s jurisdiction; and(3)a description of the challenges in introducing and integrating new immigrants into the State or local community.(c)PriorityIn awarding grants under this section, the Chief shall give priority to States and local governments or other qualifying entities that—(1)use matching funds from non-Federal sources, which may include in-kind contributions;(2)demonstrate collaboration with public and private entities to achieve the goals of the comprehensive plan developed pursuant to subsection (d)(3);(3)are 1 of the 10 States with the highest rate of foreign-born residents; or(4)have experienced a large increase in the population of immigrants during the most recent 10-year period relative to past migration patterns, based on data compiled by the Office of Immigration Statistics or the United States Census Bureau.(d)Authorized activitiesA grant awarded under this subsection may be used—(1)to form a New Immigrant Council, which shall—(A)consist of between 15 and 19 individuals, inclusive, from the State, local government, or qualifying organization;(B)include, to the extent practicable, representatives from—(i)business;(ii)faith-based organizations;(iii)civic organizations;(iv)philanthropic organizations;(v)nonprofit organizations, including those with legal and advocacy experience working with immigrant communities;(vi)key education stakeholders, such as State educational agencies, local educational agencies, community colleges, and teachers;(vii)State adult education offices;(viii)State or local public libraries; and(ix)State or local governments; and(C)meet not less frequently than once each quarter;(2)to provide subgrants to local communities, city governments, municipalities, nonprofit organizations (including veterans' and patriotic organizations), or other qualifying entities;(3)to develop, implement, expand, or enhance a comprehensive plan to introduce and integrate new immigrants into the State by—(A)improving English language skills;(B)engaging caretakers with limited English proficiency in their child’s education through interactive parent and child literacy activities;(C)improving and expanding access to workforce training programs;(D)teaching United States history, civics education, citizenship rights, and responsibilities;(E)promoting an understanding of the form of government and history of the United States and the principles of the Constitution;(F)improving financial literacy; and(G)focusing on other key areas of importance to integration in our society; and(4)to engage receiving communities in the citizenship and civic integration process by—(A)increasing local service capacity;(B)building meaningful connections between newer immigrants and long-time residents;(C)communicating the contributions of receiving communities and new immigrants; and(D)engaging leaders from all sectors of the community.(e)Reporting and evaluation(1)Annual reportEach grant recipient shall submit an annual report to the Office that describes—(A)the activities undertaken by the grant recipient, including how such activities meet the goals of the Office, the Foundation, and the comprehensive plan described in subsection (d)(3);(B)the geographic areas being served;(C)the number of immigrants in such areas; and(D)the primary languages spoken in such areas.(2)Annual evaluationThe Chief shall conduct an annual evaluation of the grant program established under this section—(A)to assess and improve the effectiveness of such grant program;(B)to assess the future needs of immigrants and of State and local governments related to immigrants; and(C)to ensure that grantees recipients and subgrantees are acting within the scope and purpose of this subchapter.2539.Naturalization ceremonies(a)In generalThe Chief, in consultation with the Director of the National Park Service, the Archivist of the United States, and other appropriate Federal officials, shall develop and implement a strategy to enhance the public awareness of naturalization ceremonies.(b)VenuesIn developing the strategy under subsection (a), the Secretary shall consider the use of outstanding and historic locations as venues for select naturalization ceremonies.(c)Reporting requirementThe Secretary shall annually submit a report to Congress that contains—(1)the content of the strategy developed under subsection (a); and(2)the progress made towards the implementation of such strategy.3Funding2541.Authorization of appropriations(a)Office of Citizenship and New AmericansIn addition to any amounts otherwise made available to the Office, there are authorized to be appropriated to carry out the functions described in section 451(f)(2) of the Homeland Security Act of 2002 (6 U.S.C. 271(f)(2)), as amended by section 2511(b)—(1)$10,000,000 for the 5-year period ending on September 30, 2018; and(2)such sums as may be necessary for fiscal year 2019 and subsequent fiscal years.(b)Grant programsThere are authorized to be appropriated to implement the grant programs authorized under sections 2537 and 2538, and to implement the strategy under section 2539—(1)$100,000,000 for the 5-year period ending on September 30, 2018; and(2)such sums as may be necessary for fiscal year 2019 and subsequent fiscal years.4Reduce barriers to naturalization2551.Waiver of English requirement for senior new AmericansSection 312 (8 U.S.C. 1423) is amended by striking subsection (b) and inserting the following:(b)The requirements under subsection (a) shall not apply to any person who—(1)is unable to comply with such requirements because of physical or mental disability, including developmental or intellectual disability; or(2)on the date on which the person’s application for naturalization is filed under section 334—(A)is older than 65 years of age; and(B)has been living in the United States for periods totaling at least 5 years after being lawfully admitted for permanent residence.(c)The requirement under subsection (a)(1) shall not apply to any person who, on the date on which the person’s application for naturalization is filed under section 334—(1)is older than 50 years of age and has been living in the United States for periods totaling at least 20 years after being lawfully admitted for permanent residence;(2)is older than 55 years of age and has been living in the United States for periods totaling at least 15 years after being lawfully admitted for permanent residence; or(3)is older than 60 years of age and has been living in the United States for periods totaling at least 10 years after being lawfully admitted for permanent residence.(d)The Secretary of Homeland Security may waive, on a case-by-case basis, the requirement under subsection (a)(2) on behalf of any person who, on the date on which the person’s application for naturalization is filed under section 334—(1)is older than 60 years of age; and(2)has been living in the United States for periods totaling at least 10 years after being lawfully admitted for permanent residence..2552.Filing of applications not requiring regular Internet access(a)Electronic filing not required(1)In generalThe Secretary may not require that an applicant or petitioner for permanent residence or citizenship of the United States use an electronic method to file any application, or access to a customer account.(2)Sunset dateThis subsection shall cease to be effective on October 1, 2020.(b)Notification requirementBeginning on October 1, 2020, the Secretary may not require that an applicant or petitioner for permanent residence or citizenship of the United States use an electronic method to file any application or access to a customer account unless the Secretary notifies the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives of such requirement not later than 30 days before the effective date of such requirement.2553.Permissible use of assisted housing by battered immigrantsSection 214 of the Housing and Community Development Act of 1980 (42 U.S.C. 1436a) is amended—(1)in subsection (a)—(A)in paragraph (6), by striking ; or and inserting a semicolon;(B)by redesignating paragraph (7) as paragraph (8); and(C)by inserting after paragraph (6) the following new paragraph:(7)a qualified alien described in section 431(c) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(c)); or; and(2)in subsection (c)—(A)in paragraph (1)(A), by striking paragraphs (1) through (6) and inserting paragraphs (1) through (7); and(B)in paragraph (2)(A), by inserting (other than a qualified alien described in section 431(c) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(c))) after any alien.2554.United States citizenship for internationally adopted individuals(a)Automatic citizenshipSection 104 of the Child Citizenship Act of 2000 (Public Law 106–395; 8 U.S.C. 1431 note) is amended to read as follows:104.ApplicabilityThe amendments made by this title shall apply to any individual who satisfies the requirements under section 320 or 322 of the Immigration and Nationality Act, regardless of the date on which such requirements were satisfied..(b)Modification of Preadoption Visitation RequirementSection 101(b)(1)(F)(i) (8 U.S.C. 1101(b)(1)(F)(i)), as amended by section 2312, is further amended by striking at least twenty-five years of age, who personally saw and observed the child prior to or during the adoption proceedings; and inserting who is at least 25 years of age, at least 1 of whom personally saw and observed the child before or during the adoption proceedings;.(c)Automatic citizenship for children of United States citizens who are physically present in the United States(1)In generalSection 320(a)(3) (8 U.S.C. 1431(a)(3)) is amended to read as follows:(3)The child is physically present in the United States in the legal custody of the citizen parent pursuant to a lawful admission..(2)Applicability to individual’s who no longer have legal statusNotwithstanding the lack of legal status or physical presence in the United States, a person shall be deemed to meet the requirements under section 320 of the Immigration and Nationality Act, as amended by paragraph (1), if the person—(A)was born outside of the United States;(B)was adopted by a United States citizen before the person reached 18 years of age;(C)was legally admitted to the United States; and(D)would have qualified for automatic United States citizenship if the amendments made by paragraph (1) had been in effect at the time of such admission.(d)Retroactive applicationSection 320(b) (8 U.S.C. 1431(b)) is amended by inserting , regardless of the date on which the adoption was finalized before the period at the end.(e)ApplicabilityThe amendments made by this section shall apply to any individual adopted by a citizen of the United States regardless of whether the adoption occurred prior to, on, or after the date of the enactment of the Child Citizenship Act of 2000.IIIInterior enforcementAEmployment Verification System3101.Unlawful employment of unauthorized aliens(a)In generalSection 274A (8 U.S.C. 1324a) is amended to read as follows:274A.Unlawful employment of aliens(a)Making employment of unauthorized aliens unlawful(1)In generalIt is unlawful for an employer—(A)to hire, recruit, or refer for a fee an alien for employment in the United States knowing that the alien is an unauthorized alien with respect to such employment; or(B)to hire, recruit, or refer for a fee for employment in the United States an individual without complying with the requirements under subsections (c) and (d).(2)Continuing employment(A)Prohibition on continued employment of unauthorized aliensIt is unlawful for an employer, after hiring an alien for employment, to continue to employ the alien in the United States knowing that the alien is (or has become) an unauthorized alien with respect to such employment.(B)Prohibition on consideration of previous unauthorized statusNothing in this section may be construed to prohibit the employment of an individual who is authorized for employment in the United States if such individual was previously an unauthorized alien.(3)Use of labor through contractFor purposes of this section, any employer that uses a contract, subcontract, or exchange to obtain the labor of an alien in the United States while knowing that the alien is an unauthorized alien with respect to performing such labor shall be considered to have hired the alien for employment in the United States in violation of paragraph (1)(A).(4)Use of State employment agency documentationFor purposes of paragraphs (1)(B), (5), and (6), an employer shall be deemed to have complied with the requirements under subsection (c) with respect to the hiring of an individual who was referred for such employment by a State employment agency (as defined by the Secretary) if the employer has and retains (for the period and in the manner described in subsection (c)(3)) appropriate documentation of such referral by such agency, certifying that such agency has complied with the procedures described in subsection (c) with respect to the individual’s referral. An employer that relies on a State agency’s certification of compliance with subsection (c) under this paragraph may utilize and retain the State agency’s certification of compliance with the procedures described in subsection (d), if any, in the manner provided under this paragraph.(5)Good faith defense(A)DefenseAn employer, person, or entity that hires, employs, recruits, or refers individuals for employment in the United States, or is otherwise obligated to comply with the requirements under this section and establishes good faith compliance with the requirements under paragraphs (1) through (4) of subsection (c) and subsection (d)—(i)has established an affirmative defense that the employer, person, or entity has not violated paragraph (1)(A) with respect to hiring and employing; and(ii)has established compliance with its obligations under subparagraph (A) and (B) of paragraph (1) and subsection (c) unless the Secretary demonstrates that the employer had knowledge that an individuals hired, employed, recruited, or referred by the employer, person, or entity is an unauthorized alien.(B)Exception for certain employersAn employer who is not required to participate in the System or who is participating in the System on a voluntary basis pursuant to subsection (d)(2)(J) has established an affirmative defense under subparagraph (A) and need not demonstrate compliance with the requirements under subsection (d).(6)Good faith compliance(A)In generalExcept as otherwise provided in this subsection, an employer, person, or entity is considered to have complied with a requirement under this subsection notwithstanding a technical or procedural failure to meet such requirement if there was a good faith attempt to comply with the requirement.(B)Exception if failure to correct after noticeSubparagraph (A) shall not apply if—(i)the failure is not de minimis;(ii)the Secretary of Homeland Security has explained to the employer, person, or entity the basis for the failure and why it is not de minimis;(iii)the employer, person, or entity has been provided a period of not less than 30 days (beginning after the date of the explanation) to correct the failure; and(iv)the employer, person, or entity has not corrected the failure voluntarily within such period.(C)Exception for pattern or practice violatorsSubparagraph (A) shall not apply to an employer, person, or entity that has engaged or is engaging in a pattern or practice of violations of paragraph (1)(A) or (2).(7)PresumptionAfter the date on which an employer is required to participate in the System under subsection (d), the employer is presumed to have acted with knowledge for purposes of paragraph (1)(A) if the employer hires, employs, recruits, or refers an employee for a fee and fails to make an inquiry to verify the employment authorization status of the employee through the System.(8)Continued application of workforce and labor protection remedies despite unauthorized employment(A)In generalSubject only to subparagraph (B), all rights and remedies provided under any Federal, State, or local law relating to workplace rights, including but not limited to back pay, are available to an employee despite—(i)the employee's status as an unauthorized alien during or after the period of employment; or(ii)the employer's or employee's failure to comply with the requirements of this section.(B)ReinstatementReinstatement shall be available to individuals who—(i)are authorized to work in the United States at the time such relief is ordered or effectuated; or(ii)lost employment-authorized status due to the unlawful acts of the employer under this section.(b)DefinitionsIn this section:(1)CommissionerThe term Commissioner means the Commissioner of Social Security.(2)DepartmentExcept as otherwise provided, the term Department means the Department of Homeland Security.(3)EmployerThe term employer means any person or entity, including an agency or department of a Federal, State, or local government, an agent, or a System service provider acting on behalf of an employer, that hires, employs, recruits, or refers for a fee an individual for employment in the United States that is not casual, sporadic, irregular, or intermittent (as defined by the Secretary).(4)Employment authorized statusThe term employment authorized status means, with respect to an individual, that the individual is authorized to be employed in the United States under the immigration laws of the United States.(5)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Homeland Security.(6)SystemThe term System means the Employment Verification System established under subsection (d).(7)Unauthorized alienThe term unauthorized alien means an alien who, with respect to employment in the United States at a particular time—(A)is not lawfully admitted for permanent residence; or(B)is not authorized to be employed under this Act or by the Secretary.(8)Workplace rightsThe term workplace rights means rights guaranteed under Federal, State, or local labor or employment laws, including laws concerning wages and hours, benefits and employment standards, labor relations, workplace health and safety, work-related injuries, nondiscrimination, and retaliation for exercising rights under such laws.(c)Document verification requirementsAny employer hiring an individual for employment in the United States shall comply with the following requirements and the requirements under subsection (d) to verify that the individual has employment authorized status.(1)Attestation after examination of documentation(A)In general(i)Examination by employerAn employer shall attest, under penalty of perjury on a form prescribed by the Secretary, that the employer has verified the identity and employment authorization status of the individual—(I)by examining—(aa)a document specified in subparagraph (C); or(bb)a document specified in subparagraph (D) and a document specified in subparagraph (E); and(II)by utilizing an identity authentication mechanism described in clause (iii) or (iv) of subparagraph (F).(ii)Publication of documentsThe Secretary shall publish a picture of each document specified in subparagraphs (C) and (E) on the U.S. Citizenship and Immigration Services website.(B)Requirements(i)FormThe form referred to in subparagraph (A)(i)—(I)shall be prescribed by the Secretary not later than 6 months after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act;(II)shall be available as—(aa)a paper form;(bb)a form that may be completed by an employer via telephone or video conference;(cc)an electronic form; or(dd)a form that is integrated electronically with the requirements under subsection (d).(ii)AttestationEach such form shall require the employer to sign an attestation with a handwritten, electronic, or digital pin code signature, according to standards prescribed by the Secretary.(iii)ComplianceAn employer has complied with the requirements under this paragraph with respect to examination of the documents included in subclauses (I) and (II) of subparagraph (A)(i) if—(I)the employer has, in good faith, followed applicable regulations and any written procedures or instructions provided by the Secretary; and(II)a reasonable person would conclude that the documentation is genuine and relates to the individual presenting such documentation.(C)Documents establishing identity and employment authorized statusA document is specified in this subparagraph if the document is unexpired (unless the validity of the document is extended by law) and is 1 of the following:(i)A United States passport or passport card issued to an individual pursuant to the Secretary of State's authority under the Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a).(ii)A document issued to an alien evidencing that the alien is lawfully admitted for permanent residence or another document issued to an individual evidencing the individual's employment authorized status, as designated by the Secretary, if the document—(I)contains a photograph of the individual, or such other personal identifying information relating to the individual as the Secretary determines, by regulation, to be sufficient for the purposes of this subparagraph;(II)is evidence of employment authorized status; and(III)contains security features to make the document resistant to tampering, counterfeiting, and fraudulent use.(iii)An enhanced driver’s license or identification card issued to a national of the United States by a State, an outlying possession of the United States, or a federally recognized Indian tribe that—(I)meets the requirements under section 202 of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note); and(II)the Secretary has certified by notice published in the Federal Register and through appropriate notice directly to employers registered in the System 3 months prior to publication that such enhanced license or card is suitable for use under this subparagraph based upon the accuracy and security of the issuance process, security features on the document, and such other factors as the Secretary may prescribe.(iv)A passport issued by the appropriate authority of a foreign country accompanied by a Form I–94 or Form I–94A (or similar successor record), or other documentation as designated by the Secretary that specifies the individual’s status in the United States and the duration of such status if the proposed employment is not in conflict with any restriction or limitation specified on such form or documentation.(v)A passport issued by the Federated States of Micronesia or the Republic of the Marshall Islands with evidence of nonimmigrant admission to the United States under the Compact of Free Association between the United States and the Federated States of Micronesia or the Republic of the Marshall Islands.(D)Documents establishing identity of individualA document is specified in this subparagraph if the document is unexpired (unless the validity of the document is extended by law) and is 1 of the following:(i)A driver’s license or identity card that is not described in subparagraph (C)(iii) and is issued to an individual by a State or an outlying possession of the United States, a federally recognized Indian tribe, or an agency (including military) of the Federal Government if the driver’s license or identity card includes, at a minimum—(I)the individual’s photograph, name, date of birth, gender, and driver’s license or identification card number; and(II)security features to make the license or card resistant to tampering, counterfeiting, and fraudulent use.(ii)A voter registration card.(iii)A document that complies with the requirements under section 7209(b)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1185 note).(iv)For individuals under 18 years of age who are unable to present a document listed in clause (i) or (ii), documentation of personal identity of such other type as the Secretary determines will provide a reliable means of identification, which may include an attestation as to the individual’s identity by a parent or legal guardian under penalty of perjury.(E)Documents evidencing employment authorizationA document is specified in this subparagraph if the document is unexpired (unless the validity of the document is extended by law) and is 1 of the following:(i)A social security account number card issued by the Commissioner, other than a card which specifies on its face that the card is not valid to evidence employment authorized status or has other similar words of limitation.(ii)Any other documentation evidencing employment authorized status that the Secretary determines and publishes in the Federal Register and through appropriate notice directly to employers registered within the System to be acceptable for purposes of this subparagraph if such documentation, including any electronic security measures linked to such documentation, contains security features to make such documentation resistant to tampering, counterfeiting, and fraudulent use.(F)Identity authentication mechanism(i)DefinitionsIn this subparagraph:(I)Covered identity documentThe term covered identity document means a valid—(aa)United States passport, passport card, or a document evidencing lawful permanent residence status or employment authorized status issued to an alien;(bb)enhanced driver's license or identity card issued by a participating State or an outlying possession of the United States; or(cc)photograph and appropriate identifying information provided by the Secretary of State pursuant to the granting of a visa.(II)Participating stateThe term participating State means a State that has an agreement with the Secretary to provide the Secretary, for purposes of identity verification in the System, with photographs and appropriate identifying information maintained by the State.(ii)Requirement for identity authenticationIn addition to verifying the documents specified in subparagraph (C), (D), or (E) and utilizing the System under subsection (d), each employer shall use an identity authentication mechanism described in clause (iii) or provided in clause (iv) after it becomes available to verify the identity of each individual the employer seeks to hire.(iii)Photo tool(I)Use requirementAn employer hiring an individual who has a covered identity document shall verify the identity of such individual using the photo tool described in subclause (II).(II)Development requirementThe Secretary shall develop and maintain a photo tool that enables employers to match the photo on a covered identity document provided to the employer to a photo maintained by a U.S. Citizenship and Immigration Services database.(iv)Additional security measures(I)Use requirementAn employer seeking to hire an individual whose identity may not be verified using the photo tool described in clause (iii) shall verify the identity of such individual using the additional security measures described in subclause (II).(II)Development requirementThe Secretary shall develop, after publication in the Federal Register and an opportunity for public comment, specific and effective additional security measures to adequately verify the identity of an individual whose identity may not be verified using the photo tool described in clause (iii). Such additional security measures—(aa)shall be kept up-to-date with technological advances; and(bb)shall provide a means of identity authentication in a manner that provides a high level of certainty as to the identity of such individual, using immigration and identifying information that may include review of identity documents or background screening verification techniques using publicly available information.(G)Authority to prohibit use of certain documentsIf the Secretary determines, after publication in the Federal Register and an opportunity for public comment, that any document or class of documents specified in subparagraph (B), (C), or (D) does not reliably establish identity or that employment authorized status is being used fraudulently to an unacceptable degree, the Secretary—(i)may prohibit or restrict the use of such document or class of documents for purposes of this subsection; and(ii)shall directly notify all employers registered within the System of the prohibition through appropriate means.(H)Authority to allow use of certain documentsIf the Secretary has determined that another document or class of documents, such as a document issued by a federally recognized Indian tribe, may be used to reliably establish identity or employment authorized status, the Secretary—(i)may allow the use of that document or class of documents for purposes of this subsection after publication in the Federal Register and an opportunity for public comment;(ii)shall publish a description of any such document or class of documents on the U.S. Citizenship and Immigration Services website; and(iii)shall directly notify all employers registered within the System of the addition through appropriate means.(2)Individual attestation of employment authorizationAn individual, upon commencing employment with an employer, shall—(A)attest, under penalty of perjury, on the form prescribed by the Secretary, that the individual is—(i)a citizen of the United States;(ii)an alien lawfully admitted for permanent residence;(iii)an alien who has employment authorized status; or(iv)otherwise authorized by the Secretary to be hired for such employment;(B)provide such attestation by a handwritten, electronic, or digital pin code signature; and(C)provide the individual’s social security account number to the Secretary, unless the individual has not yet been issued such a number, on such form as the Secretary may require.(3)Retention of verification record(A)In generalAfter completing a form for an individual in accordance with paragraphs (1) and (2), the employer shall retain a version of such completed form and make such form available for inspection by the Secretary or the Office of Special Counsel for Immigration-Related Unfair Employment Practices of the Department of Justice during the period beginning on the hiring date of the individual and ending on the later of—(i)the date that is 3 years after such hiring date; or(ii)the date that is 1 year after the date on which the individual’s employment with the employer is terminated.(B)Requirement for electronic retentionThe Secretary—(i)shall permit an employer to retain the form described in subparagraph (A) in electronic form; and(ii)shall permit an employer to retain such form in paper, microfiche, microfilm, portable document format, or other media.(4)Copying of documentation and recordkeepingThe Secretary may promulgate regulations regarding—(A)copying documents and related information pertaining to employment verification presented by an individual under this subsection; and(B)retaining such information during a period not to exceed the required retention period set forth in paragraph (3).(5)PenaltiesAn employer that fails to comply with any requirement under this subsection may be penalized under subsection (e)(4)(B).(6)Protection of civil rights(A)In generalNothing in this section may be construed to diminish any rights otherwise protected by Federal law.(B)Prohibition on discriminationAn employer shall use the procedures for document verification set forth in this paragraph for all employees without regard to race, color, religion, sex, national origin, or, unless specifically permitted in this section, to citizenship status.(7)ReceiptsThe Secretary may authorize the use of receipts for replacement documents, and temporary evidence of employment authorization by an individual to meet a documentation requirement under this subsection on a temporary basis not to exceed 1 year, after which time the individual shall provide documentation sufficient to satisfy the documentation requirements under this subsection.(8)No authorization of national identification cardsNothing in this section may be construed to directly or indirectly authorize the issuance, use, or establishment of a national identification card.(d)Employment Verification System(1)In general(A)EstablishmentThe Secretary, in consultation with the Commissioner, shall establish the Employment Verification System.(B)MonitoringThe Secretary shall create the necessary processes to monitor—(i)the functioning of the System, including the volume of the workflow, the speed of processing of queries, the speed and accuracy of responses;(ii)the misuse of the System, including the prevention of fraud or identity theft;(iii)whether the use of the System results in wrongful adverse actions or discrimination based upon a prohibited factor against citizens or nationals of the United States or individuals who have employment authorized status; and(iv)the security, integrity, and privacy of the System.(C)ProceduresThe Secretary—(i)shall create processes to provide an individual with direct access to the individual's case history in the System, including—(I)the identities of all persons or entities that have queried the individual through the System;(II)the date of each such query; and(III)the System response for each such query; and(ii)in consultation with the Commissioner, shall develop—(I)protocols to notify an individual, in a timely manner through the use of electronic correspondence or mail, that a query for the individual has been processed through the System; or(II)a process for the individual to submit additional queries to the System or notify the Secretary of potential identity fraud.(2)Participation requirements(A)Federal governmentExcept as provided in subparagraph (B), all agencies and departments in the executive, legislative, or judicial branches of the Federal Government shall participate in the System beginning on the earlier of—(i)the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, to the extent required under section 402(e)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a) and as already implemented by each agency or department; or(ii)the date that is 90 days after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act.(B)Federal contractorsFederal contractors shall participate in the System as provided in the final rule relating to employment eligibility verification published in the Federal Register on November 14, 2008 (73 Fed. Reg. 67,651), or any similar subsequent regulation, for which purpose references to E-Verify in the final rule shall be construed to apply to the System.(C)Critical infrastructure(i)In generalBeginning on the date that is 1 year after the date on which regulations are published implementing this subsection, the Secretary may authorize or direct any employer, person, or entity responsible for granting access to, protecting, securing, operating, administering, or regulating part of the critical infrastructure (as defined in section 1016(e) of the Critical Infrastructure Protection Act of 2001 (42 U.S.C. 5195c(e))) to participate in the System to the extent the Secretary determines that such participation will assist in the protection of the critical infrastructure.(ii)Notification to employersThe Secretary shall notify an employer required to participate in the System under this subparagraph not later than 90 days before the date on which the employer is required to participate.(D)Employers with more than 5,000 employeesNot later than 2 years after regulations are published implementing this subsection, all employers with more than 5,000 employees shall participate in the System with respect to all newly hired employees and employees with expiring temporary employment authorization documents.(E)Employers with more than 500 employeesNot later than 3 years after regulations are published implementing this subsection, all employers with more than 500 employees shall participate in the System with respect to all newly hired employees and employees with expiring temporary employment authorization documents.(F)Agricultural employmentNot later than 4 years after regulations are published implementing this subsection, employers of employees performing agricultural employment (as defined in section 218A of this Act and section 2202 of the Border Security, Economic Opportunity, and Immigration Modernization Act) shall participate in the System with respect to all newly hired employees and employees with expiring temporary employment authorization documents. An agricultural employee shall not be counted for purposes of subparagraph (D) or (E).(G)All employersExcept as provided in subparagraph (H), not later than 4 years after regulations are published implementing this subsection, all employers shall participate in the System with respect to all newly hired employees and employees with expiring temporary employment authorization documents.(H)Tribal government employers(i)RulemakingIn developing regulations to implement this subsection, the Secretary shall—(I)consider the effects of this section on federally recognized Indian tribes and tribal members; and(II)consult with the governments of federally recognized Indian tribes.(ii)Required participationNot later than 5 years after regulations are published implementing this subsection, all employers owned by, or entities of, the government of a federally recognized Indian tribe shall participate in the System with respect to all newly hired employees and employees with expiring temporary employment authorization documents.(I)Immigration law violators(i)Orders finding violationsAn order finding any employer to have violated this section or section 274C may, in the Secretary's discretion, require the employer to participate in the System with respect to newly hired employees and employees with expiring temporary employment authorization documents, if such employer is not otherwise required to participate in the System under this section. The Secretary shall monitor such employer’s compliance with System procedures.(ii)Pattern or practice of violationsThe Secretary may require an employer that is required to participate in the System with respect to newly hired employees to participate in the System with respect to the employer's current employees if the employer is determined by the Secretary or other appropriate authority to have engaged in a pattern or practice of violations of the immigration laws of the United States.(J) Voluntary participationThe Secretary may permit any employer that is not required to participate in the System under this section to do so on a voluntary basis.(3)Consequence of failure to participate(A)In generalExcept as provided in subparagraph (B), the failure, other than a de minimis or inadvertent failure, of an employer that is required to participate in the System to comply with the requirements of the System with respect to an individual—(i)shall be treated as a violation of subsection (a)(1)(B) with respect to that individual; and(ii)creates a rebuttable presumption that the employer has violated paragraph (1)(A) or (2) of subsection (a).(B)Exception(i)In generalSubparagraph (A) shall not apply in a criminal prosecution.(ii)Use as evidenceNothing in this paragraph may be construed to limit the use in the prosecution of a Federal crime, in a manner otherwise consistent with Federal criminal law and procedure, of evidence relating to the employer’s failure to comply with requirements of the System.(4)Procedures for participants in the system(A)In generalAn employer participating in the System shall register such participation with the Secretary and, when hiring any individual for employment in the United States, shall comply with the following:(i)Registration of employersThe Secretary, through notice in the Federal Register, shall prescribe procedures that employers shall be required to follow to register with the System.(ii)Updating informationThe employer is responsible for providing notice of any change to the information required under subclauses (I), (II), and (III) of clause (v) before conducting any further inquiries within the System, or on such other schedule as the Secretary may prescribe.(iii)TrainingThe Secretary shall require employers to undergo such training as the Secretary determines to be necessary to ensure proper use, protection of civil rights and civil liberties, privacy, integrity, and security of the System. To the extent practicable, such training shall be made available electronically on the U.S. Citizenship and Immigration Services website.(iv)Notification to employeesThe employer shall inform individuals hired for employment that the System—(I)will be used by the employer;(II)may be used for immigration enforcement purposes; and(III)may not be used to discriminate or to take adverse action against a national of the United States or an alien who has employment authorized status.(v)Provision of additional informationThe employer shall obtain from the individual (and the individual shall provide) and shall record in such manner as the Secretary may specify—(I)the individual’s social security account number;(II)if the individual does not attest to United States citizenship or status as a national of the United States under subsection (c)(2), such identification or authorization number established by the Department as the Secretary shall specify; and(III)such other information as the Secretary may require to determine the identity and employment authorization of an individual.(vi)Presentation of documentationThe employer, and the individual whose identity and employment authorized status are being confirmed, shall fulfill the requirements under subsection (c).(B)Seeking confirmation(i)In generalAn employer shall use the System to confirm the identity and employment authorized status of any individual during—(I)the period beginning on the date on which the individual accepts an offer of employment and ending 3 business days after the date on which employment begins; or(II)such other reasonable period as the Secretary may prescribe.(ii)LimitationAn employer may not make the starting date of an individual’s employment or training or any other term and condition of employment dependent on the receipt of a confirmation of identity and employment authorized status by the System.(iii)ReverificationIf an individual has a limited period of employment authorized status, the individual's employer shall reverify such status through the System not later than 3 business days after the last day of such period.(iv)Other employmentFor employers directed by the Secretary to participate in the System under paragraph (2)(C)(i) to protect critical infrastructure or otherwise specified circumstances in this section to verify their entire workforce, the System may be used for initial verification of an individual who was hired before the employer became subject to the System, and the employer shall initiate all required procedures on or before such date as the Secretary shall specify.(v)Notification(I)In generalThe Secretary shall provide, and the employer shall utilize, as part of the System, a method of notifying employers of a confirmation or nonconfirmation of an individual’s identity and employment authorized status, or a notice that further action is required to verify such identity or employment eligibility (referred to in this subsection as a further action notice).(II)ProceduresThe Secretary shall—(aa)directly notify the individual and the employer, by means of electronic correspondence, mail, text message, telephone, or other direct communication, of a nonconfirmation or further action notice;(bb)provide information about filing an administrative appeal under paragraph (6) and a filing for review before an administrative law judge under paragraph (7); and(cc)establish procedures to directly notify the individual and the employer of a confirmation.(III)ImplementationThe Secretary may provide for a phased-in implementation of the notification requirements under this clause, as appropriate. The notification system shall cover all inquiries not later than 1 year from the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act.(C)Confirmation or nonconfirmation(i)Initial response(I)In generalExcept as provided in subclause (II), the System shall provide—(aa)a confirmation of an individual’s identity and employment authorized status or a further action notice at the time of the inquiry; and(bb)an appropriate code indicating such confirmation or such further action notice.(II)Alternative deadlineIf the System is unable to provide immediate confirmation or further action notice for technological reasons or due to unforeseen circumstances, the System shall provide a confirmation or further action notice not later than 3 business days after the initial inquiry.(ii)Confirmation upon initial inquiryIf the employer receives an appropriate confirmation of an individual’s identity and employment authorized status under the System, the employer shall record the confirmation in such manner as the Secretary may specify.(iii)Further action notice and later confirmation or nonconfirmation(I)Notification and acknowledgment that further action is requiredNot later than 3 business days after an employer receives a further action notice of an individual’s identity or employment eligibility under the System, or during such other reasonable time as the Secretary may prescribe, the employer shall notify the individual for whom the confirmation is sought of the further action notice and any procedures specified by the Secretary for addressing such notice. The further action notice shall be given to the individual in writing and the employer shall acknowledge in the System under penalty of perjury that it provided the employee with the further action notice. The individual shall affirmatively acknowledge in writing, or in such other manner as the Secretary may specify, the receipt of the further action notice from the employer. If the individual refuses to acknowledge the receipt of the further action notice, or acknowledges in writing that the individual will not contest the further action notice under subclause (II), the employer shall notify the Secretary in such manner as the Secretary may specify.(II)ContestNot later than 10 business days after receiving notification of a further action notice under subclause (I), the individual shall contact the appropriate Federal agency and, if the Secretary so requires, appear in person for purposes of verifying the individual’s identity and employment eligibility. The Secretary, in consultation with the Commissioner and other appropriate Federal agencies, shall specify an available secondary verification procedure to confirm the validity of information provided and to provide a confirmation or nonconfirmation. Any procedures for reexamination shall not limit in any way an employee’s right to appeal a nonconfirmation.(III)No contestIf the individual refuses to acknowledge receipt of the further action notice, acknowledges that the individual will not contest the further action notice as provided in subclause (I), or does not contact the appropriate Federal agency within the period specified in subclause (II), following expiration of the period specified in subclause (II), a nonconfirmation shall be issued. The employer shall record the nonconfirmation in such manner as the Secretary may specify and terminate the individual’s employment. An individual’s failure to contest a further action notice shall not be considered an admission of guilt with respect to any violation of this section or any provision of law.(IV)Confirmation or nonconfirmationUnless the period is extended in accordance with this subclause, the System shall provide a confirmation or nonconfirmation not later than 10 business days after the date on which the individual contests the further action notice under subclause (II). If the Secretary determines that good cause exists, after taking into account adverse impacts to the employer, and including time to permit the individual to obtain and provide needed evidence of identity or employment eligibility, the Secretary shall extend the period for providing confirmation or nonconfirmation for stated periods beyond 10 business days. When confirmation or nonconfirmation is provided, the confirmation system shall provide an appropriate code indicating such confirmation or nonconfirmation.(V)ReexaminationNothing in this section shall prevent the Secretary from establishing procedures to reexamine a case where a confirmation or nonconfirmation has been provided if subsequently received information indicates that the confirmation or nonconfirmation may not have been correct. Any procedures for reexamination shall not limit in any way an employee’s right to appeal a nonconfirmation.(VI)Employee protectionsAn employer may not terminate employment or take any other adverse action against an individual solely because of a failure of the individual to have identity and employment eligibility confirmed under this subsection until—(aa)a nonconfirmation has been issued;(bb)if the further action notice was contested, the period to timely file an administrative appeal has expired without an appeal or the contestation to the further action notice is withdrawn; or(cc)if an appeal before an administrative law judge under paragraph (7) has been filed, the nonconfirmation has been upheld or the appeal has been withdrawn or dismissed.(iv)Notice of nonconfirmationNot later than 3 business days after an employer receives a nonconfirmation, or during such other reasonable time as the Secretary may provide, the employer shall notify the individual who is the subject of the nonconfirmation, and provide information about filing an administrative appeal pursuant to paragraph (6) and a request for a hearing before an administrative law judge pursuant to paragraph (7). The nonconfirmation notice shall be given to the individual in writing and the employer shall acknowledge in the System under penalty of perjury that it provided the notice (or adequately attempted to provide notice, but was unable to do so despite reasonable efforts). The individual shall affirmatively acknowledge in writing, or in such other manner as the Secretary may prescribe, the receipt of the nonconfirmation notice from the employer. If the individual refuses or fails to acknowledge the receipt of the nonconfirmation notice, the employer shall notify the Secretary in such manner as the Secretary may prescribe.(D)Consequences of nonconfirmation(i)Termination of continued employmentExcept as provided in clause (iii), an employer that has received a nonconfirmation regarding an individual and has made reasonable efforts to notify the individual in accordance with subparagraph (C)(iv) shall terminate the employment of the individual upon the expiration of the time period specified in paragraph (7).(ii)Continued employment after nonconfirmationIf the employer continues to employ an individual after receiving nonconfirmation and exhaustion of all appeals or expiration of all rights to appeal if not appealed, in violation of clause (i), a rebuttable presumption is created that the employer has violated paragraphs (1)(A) and (2) of subsection (a). Such presumption shall not apply in any prosecution under subsection (k)(1).(iii)Effect of administrative appeal or review by administrative law judgeIf an individual files an administrative appeal of the nonconfirmation within the time period specified in paragraph (6)(A), or files for review with an administrative law judge specified in paragraph (7)(A), the employer shall not terminate the individual’s employment under this subparagraph prior to the resolution of the administrative appeal unless the Secretary or Commissioner terminates the stay under paragraph (6)(B) or (7)(B).(iv)Weekly reportThe Director of U.S. Citizenship and Immigration Services shall submit a weekly report to the Assistant Secretary for Immigration and Customs Enforcement that includes, for each individual who receives final nonconfirmation through the System—(I)the name of such individual;(II)his or her social security number or alien file number;(III)the name and contact information for his or her current employer; and(IV)any other critical information that the Assistant Secretary determines to be appropriate.(E)Obligation to respond to queries and additional information(i)In generalEmployers shall comply with requests for information from the Secretary and the Special Counsel for Immigration-Related Unfair Employment Practices of the Department of Justice, including queries concerning current and former employees, within the time frame during which records are required to be maintained under this section regarding such former employees, if such information relates to the functioning of the System, the accuracy of the responses provided by the System, or any suspected misuse, discrimination, fraud, or identity theft in the use of the System. Failure to comply with a request under this clause constitutes a violation of subsection (a)(1)(B).(ii)Action by individuals(I)In generalIndividuals being verified through the System may be required to take further action to address questions identified by the Secretary or the Commissioner regarding the documents relied upon for purposes of subsection (c).(II)NotificationNot later than 3 business days after the receipt of such questions regarding an individual, or during such other reasonable time as the Secretary may prescribe, the employer shall—(aa)notify the individual of any such requirement for further actions; and(bb)record the date and manner of such notification.(III)AcknowledgmentThe individual shall acknowledge the notification received from the employer under subclause (II) in writing, or in such other manner as the Secretary may prescribe.(iii)Rulemaking(I)In generalThe Secretary, in consultation with the Commissioner and the Attorney General, is authorized to issue regulations implementing, clarifying, and supplementing the requirements under this subparagraph—(aa)to facilitate the functioning, accuracy, and fairness of the System;(bb)to prevent misuse, discrimination, fraud, or identity theft in the use of the System; or(cc)to protect and maintain the confidentiality of information that could be used to locate or otherwise place at risk of harm victims of domestic violence, dating violence, sexual assault, stalking, and human trafficking, and of the applicant or beneficiary of any petition described in section 384(a)(2) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1367(a)(2)).(II)NoticeThe regulations issued under subclause (I) shall be—(aa)published in the Federal Register; and(bb)provided directly to all employers registered in the System.(F)Designated agentsThe Secretary shall establish a process—(i)for certifying, on an annual basis or at such times as the Secretary may prescribe, designated agents and other System service providers seeking access to the System to perform verification queries on behalf of employers, based upon training, usage, privacy, and security standards prescribed by the Secretary;(ii)for ensuring that designated agents and other System service providers are subject to monitoring to the same extent as direct access users; and(iii)for establishing standards for certification of electronic I–9 programs.(G)Requirement to provide information(i)In generalNo later than 3 months after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, the Secretary, in consultation with the Secretary of Labor, the Secretary of Agriculture, the Commissioner, the Attorney General, the Equal Employment Opportunity Commission, and the Administrator of the Small Business Administration, shall commence a campaign to disseminate information respecting the procedures, rights, and remedies prescribed under this section.(ii)Campaign requirementsThe campaign authorized under clause (i)—(I)shall be aimed at increasing the knowledge of employers, employees, and the general public concerning employer and employee rights, responsibilities, and remedies under this section; and(II)shall be coordinated with the public education campaign conducted by U.S. Citizenship and Immigration Services.(iii)AssessmentThe Secretary shall assess the success of the campaign in achieving the goals of the campaign.(iv)Authority to contractIn order to carry out and assess the campaign under this subparagraph, the Secretary may, to the extent deemed appropriate and subject to the availability of appropriations, contract with public and private organizations for outreach and assessment activities under the campaign.(v)Authorization of appropriationsThere are authorized to be appropriated to carry out this paragraph $40,000,000 for each of the fiscal years 2014 through 2016.(H)Authority to modify information requirementsBased on a regular review of the System and the document verification procedures to identify misuse or fraudulent use and to assess the security of the documents and processes used to establish identity or employment authorized status, the Secretary, in consultation with the Commissioner, after publication of notice in the Federal Register and an opportunity for public comment, may modify, if the Secretary determines that the modification is necessary to ensure that the System accurately and reliably determines the identity and employment authorized status of employees and maintain existing protections against misuse, discrimination, fraud, and identity theft—(i)the information that shall be presented to the employer by an individual;(ii)the information that shall be provided to the System by the employer; and(iii)the procedures that shall be followed by employers with respect to the process of verifying an individual through the System.(I)Self-verificationSubject to appropriate safeguards to prevent misuse of the system, the Secretary, in consultation with the Commissioner, shall establish a secure self-verification procedure to permit an individual who seeks to verify the individual’s own employment eligibility to contact the appropriate agency and, in a timely manner, correct or update the information contained in the System.(5)Protection from liability for actions taken on the basis of information provided by the SystemAn employer shall not be liable to a job applicant, an employee, the Federal Government, or a State or local government, under Federal, State, or local criminal or civil law for any employment-related action taken with respect to a job applicant or employee in good faith reliance on information provided by the System.(6)Administrative appeal(A)In generalAn individual who is notified of a nonconfirmation may, not later than 10 business days after the date that such notice is received, file an administrative appeal of such nonconfirmation with the Commissioner if the notice is based on records maintained by the Commissioner, or in any other case, with the Secretary. An individual who did not timely contest a further action notice timely received by that individual for which the individual acknowledged receipt may not be granted a review under this paragraph.(B)Administrative stay of nonconfirmationThe nonconfirmation shall be automatically stayed upon the timely filing of an administrative appeal, unless the nonconfirmation resulted after the individual acknowledged receipt of the further action notice but failed to contact the appropriate agency within the time provided. The stay shall remain in effect until the resolution of the appeal, unless the Secretary or the Commissioner terminates the stay based on a determination that the administrative appeal is frivolous or filed for purposes of delay.(C)Review for errorThe Secretary and the Commissioner shall develop procedures for resolving administrative appeals regarding nonconfirmations based upon the information that the individual has provided, including any additional evidence or argument that was not previously considered. Any such additional evidence or argument shall be filed within 10 business days of the date the appeal was originally filed. Appeals shall be resolved within 20 business days after the individual has submitted all evidence and arguments the individual wishes to submit, or has stated in writing that there is no additional evidence that the individual wishes to submit. The Secretary and the Commissioner may, on a case by case basis for good cause, extend the filing and submission period in order to ensure accurate resolution of an appeal before the Secretary or the Commissioner.(D)Preponderance of evidenceAdministrative appeal under this paragraph shall be limited to whether a nonconfirmation notice is supported by a preponderance of the evidence.(E)Damages, fees, and costsNo money damages, fees or costs may be awarded in the administrative appeal process under this paragraph.(7)Review by administrative law judge(A)In generalNot later than 30 days after the date an individual receives a final determination on an administrative appeal under paragraph (6), the individual may obtain review of such determination by filing a complaint with a Department of Justice administrative law judge in accordance with this paragraph.(B)Stay of nonconfirmationThe nonconfirmation related to such final determination shall be automatically stayed upon the timely filing of a complaint under this paragraph, and the stay shall remain in effect until the resolution of the complaint, unless the administrative law judge determines that the action is frivolous or filed for purposes of delay.(C)ServiceThe respondent to complaint filed under this paragraph is either the Secretary or the Commissioner, but not both, depending upon who issued the administrative order under paragraph (6). In addition to serving the respondent, the plaintiff shall serve the Attorney General.(D)Authority of administrative law judge(i)Rules of practiceThe Secretary shall promulgate regulations regarding the rules of practice in appeals brought pursuant to this subsection.(ii)Authority of administrative law judgeThe administrative law judge shall have power to—(I)terminate a stay of a nonconfirmation under subparagraph (B) if the administrative law judge determines that the action is frivolous or filed for purposes of delay;(II)adduce evidence at a hearing;(III)compel by subpoena the attendance of witnesses and the production of evidence at any designated place or hearing;(IV)resolve claims of identity theft; and(V)enter, upon the pleadings and any evidence adduced at a hearing, a decision affirming or reversing the result of the agency, with or without remanding the cause for a rehearing.(iii)SubpoenaIn case of contumacy or refusal to obey a subpoena lawfully issued under this section and upon application of the administrative law judge, an appropriate district court of the United States may issue an order requiring compliance with such subpoena and any failure to obey such order may be punished by such court as a contempt of such court.(iv)TrainingAn administrative law judge hearing cases shall have special training respecting employment authorized status verification.(E)Order by administrative law judge(i)In generalThe administrative law judge shall issue and cause to be served to the parties in the proceeding an order which may be appealed as provided in subparagraph (G).(ii)Contents of orderSuch an order shall uphold or reverse the final determination on the request for reconsideration and order lost wages and other appropriate remedies as provided in subparagraph (F).(F)Compensation for error(i)In generalIn cases in which the administrative law judge reverses the final determination of the Secretary or the Commissioner made under paragraph (6), and the administrative law judge finds that—(I)the nonconfirmation was due to gross negligence or intentional misconduct of the employer, the administrative law judge may order the employer to pay the individual lost wages, and reasonable costs and attorneys’ fees incurred during administrative and judicial review; or(II)such final determination was erroneous by reason of the negligence of the Secretary or the Commissioner, the administrative law judge may order the Secretary or the Commissioner to pay the individual lost wages, and reasonable costs and attorneys’ fees incurred during the administrative appeal and the administrative law judge review.(ii)Calculation of lost wagesLost wages shall be calculated based on the wage rate and work schedule that prevailed prior to termination. The individual shall be compensated for wages lost beginning on the first scheduled work day after employment was terminated and ending 120 days after completion of the administrative law judge’s review described in this paragraph or the day after the individual is reinstated or obtains employment elsewhere, whichever occurs first. If the individual obtains employment elsewhere at a lower wage rate, the individual shall be compensated for the difference in wages for the period ending 120 days after completion of the administrative law judge review process. No lost wages shall be awarded for any period of time during which the individual was not in employment authorized status.(iii)Payment of compensationNotwithstanding any other law, payment of compensation for lost wages, costs, and attorneys’ fees under this paragraph, or compromise settlements of the same, shall be made as provided by section 1304 of title 31, United States Code. Appropriations made available to the Secretary or the Commissioner, accounts provided for under section 286, and funds from the Federal Old-Age and Survivors Insurance Trust Fund or the Federal Disability Insurance Trust Fund shall not be available to pay such compensation.(G)AppealNo later than 45 days after the entry of such final order, any person adversely affected by such final order may seek review of such order in the United States Court of Appeals for the circuit in which the violation is alleged to have occurred or in which the employer resides or transacts business.(8)Management of the system(A)In generalThe Secretary is authorized to establish, manage, and modify the System, which shall—(i)respond to inquiries made by participating employers at any time through the Internet, or such other means as the Secretary may designate, concerning an individual’s identity and whether the individual is in employment authorized status;(ii)maintain records of the inquiries that were made, of confirmations provided (or not provided), and of the codes provided to employers as evidence of their compliance with their obligations under the System; and(iii)provide information to, and require action by, employers and individuals using the System.(B)Design and operation of systemThe System shall be designed and operated—(i)to maximize its reliability and ease of use by employers consistent with protecting the privacy and security of the underlying information, and ensuring full notice of such use to employees;(ii)to maximize its ease of use by employees, including direct notification of its use, of results, and ability to challenge results;(iii)to respond accurately to all inquiries made by employers on whether individuals are authorized to be employed and to register any times when the system is unable to receive inquiries;(iv)to maintain appropriate administrative, technical, and physical safeguards to prevent unauthorized disclosure of personal information, misuse by employers and employees, and discrimination;(v)to require regularly scheduled refresher training of all users of the System to ensure compliance with all procedures;(vi)to allow for auditing of the use of the System to detect misuse, discrimination, fraud, and identity theft, to protect privacy and assess System accuracy, and to preserve the integrity and security of the information in all of the System, including—(I)to develop and use tools and processes to detect or prevent fraud and identity theft, such as multiple uses of the same identifying information or documents to fraudulently gain employment;(II)to develop and use tools and processes to detect and prevent misuse of the system by employers and employees;(III)to develop tools and processes to detect anomalies in the use of the system that may indicate potential fraud or misuse of the system;(IV)to audit documents and information submitted by employees to employers, including authority to conduct interviews with employers and employees, and obtain information concerning employment from the employer;(vii)to confirm identity and employment authorization through verification and comparison of records as determined necessary by the Secretary;(viii)to confirm electronically the issuance of the employment authorization or identity document and—(I)if such photograph is available, to display the digital photograph that the issuer placed on the document so that the employer can compare the photograph displayed to the photograph on the document presented by the employee; or(II)if a photograph is not available from the issuer, to confirm the authenticity of the document using such alternative procedures as the Secretary may specify; and(ix)to provide appropriate notification directly to employers registered with the System of all changes made by the Secretary or the Commissioner related to allowed and prohibited documents, and use of the System.(C)Safeguards to the System(i)Requirement to developThe Secretary, in consultation with the Commissioner and other appropriate Federal and State agencies, shall develop policies and procedures to ensure protection of the privacy and security of personally identifiable information and identifiers contained in the records accessed or maintained by the System. The Secretary, in consultation with the Commissioner and other appropriate Federal and State agencies, shall develop and deploy appropriate privacy and security training for the Federal and State employees accessing the records under the System.(ii)Privacy auditsThe Secretary, acting through the Chief Privacy Officer of the Department, shall conduct regular privacy audits of the policies and procedures established under clause (i), including any collection, use, dissemination, and maintenance of personally identifiable information and any associated information technology systems, as well as scope of requests for this information. The Chief Privacy Officer shall review the results of the audits and recommend to the Secretary any changes necessary to improve the privacy protections of the program.(iii)Accuracy audits(I)In generalNot later than November 30 of each year, the Inspector General of the Department of Homeland Security shall submit a report to the Secretary, with a copy to the President of the Senate and the Speaker of the House of Representatives, that sets forth the error rate of the System for the previous fiscal year and the assessments required to be submitted by the Secretary under subparagraphs (A) and (B) of paragraph (10). The report shall describe in detail the methodology employed for purposes of the report, and shall make recommendations for how error rates may be reduced.(II)Error rate definedIn this clause, the term error rate means the percentage determined by dividing—(aa)the number of employment authorized individuals who received further action notices, contested such notices, and were subsequently found to be employment authorized; by(bb)the number of System inquiries submitted for employment authorized individuals.(III)Reduction of penalties for recordkeeping or verification practices following persistent system inaccuraciesNotwithstanding subsection (e)(4)(C)(i), in any calendar year following a report by the Inspector General under subclause (I) that the System had an error rate higher than 0.3 percent for the previous fiscal year, the civil penalty assessable by the Secretary or an administrative law judge under that subsection for each first-time violation by an employer who has not previously been penalized under this section may not exceed $1,000.(iv)Records security programAny person, including a private third party vendor, who retains document verification or System data pursuant to this section shall implement an effective records security program that—(I)ensures that only authorized personnel have access to document verification or System data; and(II)ensures that whenever such data is created, completed, updated, modified, altered, or corrected in electronic format, a secure and permanent record is created that establishes the date of access, the identity of the individual who accessed the electronic record, and the particular action taken.(v)Records security programIn addition to the security measures described in clause (iv), a private third party vendor who retains document verification or System data pursuant to this section shall implement an effective records security program that—(I)provides for backup and recovery of any records maintained in electronic format to protect against information loss, such as power interruptions; and(II)ensures that employees are trained to minimize the risk of unauthorized or accidental alteration or erasure of such data in electronic format.(vi)Authorized personnel definedIn this subparagraph, the term authorized personnel means anyone registered as a System user, or anyone with partial or full responsibility for completion of employment authorization verification or retention of data in connection with employment authorization verification on behalf of an employer.(D)Available facilities and alternative accommodationsThe Secretary shall make appropriate arrangements and develop standards to allow employers or employees, including remote hires, who are otherwise unable to access the System to use electronic and telephonic formats (including video conferencing, scanning technology, and other available technologies), Federal Government facilities, public facilities, or other available locations in order to utilize the System.(E)Responsibilities of the Secretary(i)In generalAs part of the System, the Secretary shall maintain a reliable, secure method, which, operating through the System and within the time periods specified, compares the name, alien identification or authorization number, or other information as determined relevant by the Secretary, provided in an inquiry against such information maintained or accessed by the Secretary in order to confirm (or not confirm) the validity of the information provided, the correspondence of the name and number, whether the alien has employment authorized status (or, to the extent that the Secretary determines to be feasible and appropriate, whether the records available to the Secretary verify the identity or status of a national of the United States), and such other information as the Secretary may prescribe.(ii)Photograph displayAs part of the System, the Secretary shall establish a reliable, secure method, which, operating through the System, displays the digital photograph described in subparagraph (B)(viii)(I).(iii)Timing of noticesThe Secretary shall have authority to prescribe when a confirmation, nonconfirmation, or further action notice shall be issued.(iv)Use of informationThe Secretary shall perform regular audits under the System, as described in subparagraph (B)(vi) and shall utilize the information obtained from such audits, as well as any information obtained from the Commissioner pursuant to part E of title XI of the Social Security Act (42 U.S.C. 1301 et seq.), for the purposes of this section and to administer and enforce the immigration laws.(v)Identity fraud protectionTo prevent identity fraud, not later than 18 months after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, the Secretary shall—(I)in consultation with the Commissioner, establish a program to provide a reliable, secure method for an individual to temporarily suspend or limit the use of the individual's social security account number or other identifying information for verification by the System; and(II)for each individual being verified through the System—(aa)notify the individual that the individual has the option to limit the use of the individual's social security account number or other identifying information for verification by the System; and(bb)provide instructions to the individuals for exercising the option referred to in item (aa).(vi)Allowing parents to prevent theft of their child's identityThe Secretary, in consultation with the Commissioner, shall establish a program that provides a reliable, secure method by which parents or legal guardians may suspend or limit the use of the social security account number or other identifying information of a minor under their care for the purposes of the System. The Secretary may implement the program on a limited pilot program basis before making it fully available to all individuals.(vii)Protection from multiple useThe Secretary and the Commissioner shall establish a procedure for identifying and handling a situation in which a social security account number has been identified to be subject to unusual multiple use in the System or is otherwise suspected or determined to have been compromised by identity fraud.(viii)Monitoring and compliance unitThe Secretary shall establish or designate a monitoring and compliance unit to detect and reduce identity fraud and other misuse of the System.(ix)Civil rights and civil liberties assessments(I)Requirement to conductThe Secretary shall conduct regular civil rights and civil liberties assessments of the System, including participation by employers, other private entities, and Federal, State, and local government entities.(II)Requirement to respondEmployers, other private entities, and Federal, State, and local entities shall timely respond to any request in connection with such an assessment.(III)Assessment and recommendationsThe Officer for Civil Rights and Civil Liberties of the Department shall review the results of each such assessment and recommend to the Secretary any changes necessary to improve the civil rights and civil liberties protections of the System.(F)Grants to States(i)In generalThe Secretary shall create and administer a grant program to help provide funding for States that grant—(I)the Secretary access to driver’s license information as needed to confirm that a driver’s license presented under subsection (c)(1)(D)(i) confirms the identity of the subject of the System check, and that a driver’s license matches the State’s records; and(II)such assistance as the Secretary may request in order to resolve further action notices or nonconfirmations relating to such information.(ii)Construction with the Driver's Privacy Protection Act of 1994The provision of a photograph to the Secretary as described in clause (i) may not be construed as a violation of section 2721 of title 18, United States Code, and is a permissible use under subsection (b)(1) of that section.(iii)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $250,000,000 to carry out this subparagraph.(G)Responsibilities of the Secretary of StateAs part of the System, the Secretary of State shall provide to the Secretary access to passport and visa information as needed to confirm that a passport, passport card, or visa presented under subsection (c)(1)(C) confirms the identity of the subject of the System check, and that a passport, passport card, or visa photograph matches the Secretary of State’s records, and shall provide such assistance as the Secretary may request in order to resolve further action notices or nonconfirmations relating to such information.(H)Updating informationThe Commissioner, the Secretary, and the Secretary of State shall update their information in a manner that promotes maximum accuracy and shall provide a process for the prompt correction of erroneous information.(9)Limitation on use of the SystemNotwithstanding any other provision of law, nothing in this subsection may be construed to permit or allow any department, bureau, or other agency of the United States Government or any other entity to utilize any information, database, or other records assembled under this subsection for any purpose other than for employment verification or to ensure secure, appropriate and nondiscriminatory use of the System.(10)Annual report and certificationNot later than 18 months after the promulgation of regulations to implement this subsection, and annually thereafter, the Secretary shall submit to Congress a report that includes the following:(A)An assessment, as submitted to the Secretary by the Inspector General of the Department of Homeland Security pursuant to paragraph (8)(C)(iii)(I), of the accuracy rates of further action notices and other System notices provided by employers to individuals who are authorized to be employed in the United States.(B)An assessment, as submitted to the Secretary by the Inspector General of the Department of Homeland Security pursuant to paragraph (8)(C)(iii)(I), of the accuracy rates of further action notices and other System notices provided directly (by the System) in a timely fashion to individuals who are not authorized to be employed in the United States.(C)An assessment of any challenges faced by small employers in utilizing the System.(D)An assessment of the rate of employer noncompliance (in addition to failure to provide required notices in a timely fashion) in each of the following categories:(i)Taking adverse action based on a further action notice.(ii)Use of the System for nonemployees or other individuals before they are offered employment.(iii)Use of the System to reverify employment authorized status of current employees except if authorized to do so.(iv)Use of the System selectively, except in cases in which such use is authorized.(v)Use of the System to deny employment or post-employment benefits or otherwise interfere with labor rights.(vi)Requiring employees or applicants to use any self-verification feature or to provide self-verification results.(vii)Discouraging individuals who receive a further action notice from challenging the further action notice or appealing a determination made by the System.(E)An assessment of the rate of employee noncompliance in each of the following categories:(i)Obtaining employment when unauthorized with an employer complying with the System in good faith.(ii)Failure to provide required documents in a timely manner.(iii)Attempting to use fraudulent documents or documents not related to the individual.(iv)Misuse of the administrative appeal and judicial review process.(F)An assessment of the amount of time taken for—(i)the System to provide the confirmation or further action notice;(ii)individuals to contest further action notices;(iii)the System to provide a confirmation or nonconfirmation of a contested further action notice;(iv)individuals to file an administrative appeal of a nonconfirmation; and(v)resolving administrative appeals regarding nonconfirmations.(11)Annual GAO study and report(A)RequirementThe Comptroller General shall, for each year, undertake a study to evaluate the accuracy, efficiency, integrity, and impact of the System.(B)ReportNot later than 18 months after the promulgation of regulations to implement this subsection, and yearly thereafter, the Comptroller General shall submit to Congress a report containing the findings of the study carried out under this paragraph. Each such report shall include, at a minimum, the following:(i)An assessment of System performance with respect to the rate at which individuals who are eligible for employment in the United States are correctly approved within the required periods, including a separate assessment of such rate for naturalized United States citizens, nationals of the United States, and aliens.(ii)An assessment of the privacy and confidentiality of the System and of the overall security of the System with respect to cybertheft and theft or misuse of private data.(iii)An assessment of whether the System is being implemented in a manner that is not discriminatory or used for retaliation against employees.(iv)An assessment of the most common causes for the erroneous issuance of nonconfirmations by the System and recommendations to correct such causes.(v)The recommendations of the Comptroller General regarding System improvements.(vi)An assessment of the frequency and magnitude of changes made to the System and the impact on the ability for employers to comply in good faith.(vii)An assessment of the direct and indirect costs incurred by employers in complying with the System, including costs associated with retaining potential employees through the administrative appeals process and receiving a nonconfirmation.(viii)An assessment of any backlogs or delays in the System providing the confirmation or further action notice and impacts to hiring by employers.(e)Compliance(1)Complaints and investigationsThe Secretary shall establish procedures—(A)for individuals and entities to file complaints respecting potential violations of subsections (a) or (f)(1);(B)for the investigation of those complaints which the Secretary deems appropriate to investigate; and(C)for providing notification to the Special Counsel for Immigration-Related Unfair Employment Practices of the Department of Justice of potential violations of section 274B.(2)Authority in investigationsIn conducting investigations and proceedings under this subsection—(A)immigration officers shall have reasonable access to examine evidence of the employer being investigated;(B)immigration officers designated by the Secretary, and administrative law judges and other persons authorized to conduct proceedings under this section, may compel by subpoena the attendance of relevant witnesses and the production of relevant evidence at any designated place in an investigation or case under this subsection. In case of refusal to fully comply with a subpoena lawfully issued under this paragraph, the Secretary may request that the Attorney General apply in an appropriate district court of the United States for an order requiring compliance with the subpoena, and any failure to obey such order may be punished by the court as contempt. Failure to cooperate with the subpoena shall be subject to further penalties, including further fines and the voiding of any mitigation of penalties or termination of proceedings under paragraph (4)(E); and(C)the Secretary, in cooperation with the Commissioner and Attorney General, and in consultation with other relevant agencies, shall establish a Joint Employment Fraud Task Force consisting of, at a minimum—(i)the System’s compliance personnel;(ii)immigration law enforcement officers;(iii)personnel of the Office of Special Counsel for Immigration-Related Unfair Employment Practices of the Department of Justice;(iv)personnel of the Office for Civil Rights and Civil Liberties of the Department; and(v)personnel of Office of Inspector General of the Social Security Administration.(3)Compliance procedures(A)Pre-penalty noticeIf the Secretary has reasonable cause to believe that there has been a civil violation of this section in the previous 3 years, the Secretary shall issue to the employer concerned a written notice of the Department’s intention to issue a claim for a monetary or other penalty. Such pre-penalty notice shall—(i)describe the violation;(ii)specify the laws and regulations allegedly violated;(iii)disclose the material facts which establish the alleged violation;(iv)describe the penalty sought to be imposed; and(v)inform such employer that such employer shall have a reasonable opportunity to make representations as to why a monetary or other penalty should not be imposed.(B)Employer’s responseWhenever any employer receives written pre-penalty notice of a fine or other penalty in accordance with subparagraph (A), the employer may, within 60 days from receipt of such notice, file with the Secretary its written response to the notice. The response may include any relevant evidence or proffer of evidence that the employer wishes to present with respect to whether the employer violated this section and whether, if so, the penalty should be mitigated, and shall be filed and considered in accordance with procedures to be established by the Secretary.(C)Right to a hearingBefore issuance of an order imposing a penalty on any employer, person, or entity, the employer, person, or entity shall be entitled to a hearing before an administrative law judge, if requested within 60 days of the notice of penalty. The hearing shall be held at the nearest location practicable to the place where the employer, person, or entity resides or of the place where the alleged violation occurred.(D)Issuance of ordersIf no hearing is so requested, the Secretary’s imposition of the order shall constitute a final and unappealable order. If a hearing is requested and the administrative law judge determines, upon clear and convincing evidence received, that there was a violation, the administrative law judge shall issue the final determination with a written penalty claim. The penalty claim shall specify all charges in the information provided under clauses (i) through (iii) of subparagraph (A) and any mitigation of the penalty that the administrative law judge deems appropriate under paragraph (4)(E).(4)Civil penalties(A)Hiring or continuing to employ unauthorized aliensAny employer that violates any provision of subsection (a)(1)(A) or (a)(2) shall—(i)pay a civil penalty of not less than $3,500 and not more than $7,500 for each unauthorized alien with respect to which each violation of either subsection (a)(1)(A) or (a)(2) occurred;(ii)if the employer has previously been fined as a result of a previous enforcement action or previous violation under this paragraph, pay a civil penalty of not less than $5,000 and not more than $15,000 for each unauthorized alien with respect to which a violation of either subsection (a)(1)(A) or (a)(2) occurred; and(iii)if the employer has previously been fined more than once under this paragraph, pay a civil penalty of not less than $10,000 and not more than $25,000 for each unauthorized alien with respect to which a violation of either subsection (a)(1)(A) or (a)(2) occurred.(B)Enhanced penaltiesAfter the Secretary certifies to Congress that the System has been established, implemented, and made mandatory for use by all employers in the United States, the Secretary may establish an enhanced civil penalty for an employer who—(i)fails to query the System to verify the identify and work authorized status of an individual; and(ii)violates a Federal, State, or local law related to—(I)the payment of wages;(II)hours worked by employees; or(III)workplace health and safety.(C)Recordkeeping or verification practicesAny employer that violates or fails to comply with any requirement under subsection (a)(1)(B), other than a minor or inadvertent failure, as determined by the Secretary, shall pay a civil penalty of—(i)not less than $500 and not more than $2,000 for each violation;(ii)if an employer has previously been fined under this paragraph, not less than $1,000 and not more than $4,000 for each violation; and(iii)if an employer has previously been fined more than once under this paragraph, not less than $2,000 and not more than $8,000 for each violation.(D)Other penaltiesThe Secretary may impose additional penalties for violations, including cease and desist orders, specially designed compliance plans to prevent further violations, suspended fines to take effect in the event of a further violation, and in appropriate cases, the remedy provided by paragraph (f)(2).(E)MitigationThe Secretary or, if an employer requests a hearing, the administrative law judge, is authorized, upon such terms and conditions as the Secretary or administrative law judge deems reasonable and just and in accordance with such procedures as the Secretary may establish or any procedures established governing the administrative law judge’s assessment of penalties, to reduce or mitigate penalties imposed upon employers, based upon factors including, the employer’s hiring volume, compliance history, good-faith implementation of a compliance program, the size and level of sophistication of the employer, and voluntary disclosure of violations of this subsection to the Secretary. The Secretary or administrative law judge shall not mitigate a penalty below the minimum penalty provided by this section, except that the Secretary may, in the case of an employer subject to penalty for recordkeeping or verification violations only who has not previously been penalized under this section, in the Secretary’s or administrative law judge’s discretion, mitigate the penalty below the statutory minimum or remit it entirely. In any case where a civil money penalty has been imposed on an employer under section 274B for an action or omission that is also a violation of this section, the Secretary or administrative law judge shall mitigate any civil money penalty under this section by the amount of the penalty imposed under section 274B.(F)Effective dateThe civil money penalty amounts and the enhanced penalties provided by subparagraphs (A), (B), and (C) of this paragraph and by subsection (f)(2) shall apply to violations of this section committed on or after the date that is 1 year after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act. For violations committed prior to such date of enactment, the civil money penalty amounts provided by regulations implementing this section as in effect the minute before such date of enactment with respect to knowing hiring or continuing employment, verification, or indemnity bond violations, as appropriate, shall apply.(5)Order of internal review and certification of compliance(A)Employer complianceIf the Secretary has reasonable cause to believe that an employer has failed to comply with this section, the Secretary is authorized, at any time, to require that the employer certify that it is in compliance with this section, or has instituted a program to come into compliance.(B)Employer certification(i)RequirementExcept as provided in subparagraph (C), not later than 60 days after receiving a notice from the Secretary requiring a certification under subparagraph (A), an official with responsibility for, and authority to bind the company on, all hiring and immigration compliance notices shall certify under penalty of perjury that the employer is in conformance with the requirements of paragraphs (1) through (4) of subsection (c), pertaining to document verification requirements, and with subsection (d), pertaining to the System (once the System is implemented with respect to that employer according to the requirements under subsection (d)(2)), and with any additional requirements that the Secretary may promulgate by regulation pursuant to subsection (c) or (d) or that the employer has instituted a program to come into compliance with these requirements.(ii)ApplicationClause (i) shall not apply until the date that the Secretary certifies to Congress that the System has been established, implemented, and made mandatory for use by all employers in the United States.(C)Extension of deadlineAt the request of the employer, the Secretary may extend the 60-day deadline for good cause.(D)Standards or methodsThe Secretary is authorized to publish in the Federal Register standards or methods for such certification, require specific recordkeeping practices with respect to such certifications, and audit the records thereof at any time. This authority shall not be construed to diminish or qualify any other penalty provided by this section.(6)Requirements for review of a final determinationWith respect to judicial review of a final determination or penalty order issued under paragraph (3)(D), the following requirements apply:(A)DeadlineThe petition for review must be filed no later than 30 days after the date of the final determination or penalty order issued under paragraph (3)(D).(B)Venue and formsThe petition for review shall be filed with the court of appeals for the judicial circuit where the employer’s principal place of business was located when the final determination or penalty order was made. The record and briefs do not have to be printed. The court shall review the proceeding on a typewritten or electronically filed record and briefs.(C)ServiceThe respondent is the Secretary. In addition to serving the respondent, the petitioner shall serve the Attorney General.(D)Petitioner’s briefThe petitioner shall serve and file a brief in connection with a petition for judicial review not later than 40 days after the date on which the administrative record is available, and may serve and file a reply brief not later than 14 days after service of the brief of the respondent, and the court may not extend these deadlines, except for good cause shown. If a petitioner fails to file a brief within the time provided in this paragraph, the court shall dismiss the appeal unless a manifest injustice would result.(E)Scope and standard for reviewThe court of appeals shall conduct a de novo review of the administrative record on which the final determination was based and any additional evidence that the Court finds was previously unavailable at the time of the administrative hearing.(F)Exhaustion of administrative remediesA court may review a final determination under paragraph (3)(C) only if—(i)the petitioner has exhausted all administrative remedies available to the petitioner as of right, including any administrative remedies established by regulation, and(ii)another court has not decided the validity of the order, unless the reviewing court finds that the petition presents grounds that could not have been presented in the prior judicial proceeding or that the remedy provided by the prior proceeding was inadequate or ineffective to test the validity of the order.(G)Enforcement of ordersIf the final determination issued against the employer under this subsection is not subjected to review as provided in this paragraph, the Attorney General, upon request by the Secretary, may bring a civil action to enforce compliance with the final determination in any appropriate district court of the United States. The court, on a proper showing, shall issue a temporary restraining order or a preliminary or permanent injunction requiring that the employer comply with the final determination issued against that employer under this subsection. In any such civil action, the validity and appropriateness of the final determination shall not be subject to review.(7)Creation of lienIf any employer liable for a fee or penalty under this section neglects or refuses to pay such liability after demand and fails to file a petition for review (if applicable) as provided in paragraph (6), the amount of the fee or penalty shall be a lien in favor of the United States on all property and rights to property, whether real or personal, belonging to such employer. If a petition for review is filed as provided in paragraph (6), the lien shall arise upon the entry of a final judgment by the court. The lien continues for 20 years or until the liability is satisfied, remitted, set aside, or terminated.(8)Filing notice of lien(A)Place for filingThe notice of a lien referred to in paragraph (7) shall be filed as described in 1 of the following:(i)Under State laws(I)Real propertyIn the case of real property, in 1 office within the State (or the county, or other governmental subdivision), as designated by the laws of such State, in which the property subject to the lien is situated.(II)Personal propertyIn the case of personal property, whether tangible or intangible, in 1 office within the State (or the county, or other governmental subdivision), as designated by the laws of such State, in which the property subject to the lien is situated, except that State law merely conforming to or reenacting Federal law establishing a national filing system does not constitute a second office for filing as designated by the laws of such State.(ii)With clerk of district courtIn the office of the clerk of the United States district court for the judicial district in which the property subject to the lien is situated, whenever the State has not by law designated 1 office which meets the requirements of clause (i).(iii)With recorder of deeds of the District of ColumbiaIn the office of the Recorder of Deeds of the District of Columbia, if the property subject to the lien is situated in the District of Columbia.(B)Situs of property subject to lienFor purposes of subparagraph (A), property shall be deemed to be situated as follows:(i)Real propertyIn the case of real property, at its physical location.(ii)Personal propertyIn the case of personal property, whether tangible or intangible, at the residence of the taxpayer at the time the notice of lien is filed.(C)Determination of residenceFor purposes of subparagraph (B)(ii), the residence of a corporation or partnership shall be deemed to be the place at which the principal executive office of the business is located, and the residence of a taxpayer whose residence is outside the United States shall be deemed to be in the District of Columbia.(D)Effect of filing notice of lien(i)In generalUpon filing of a notice of lien in the manner described in this paragraph, the lien shall be valid against any purchaser, holder of a security interest, mechanic’s lien, or judgment lien creditor, except with respect to properties or transactions specified in subsection (b), (c), or (d) of section 6323 of the Internal Revenue Code of 1986 for which a notice of tax lien properly filed on the same date would not be valid.(ii)Notice of lienThe notice of lien shall be considered a notice of lien for taxes payable to the United States for the purpose of any State or local law providing for the filing of a notice of a tax lien. A notice of lien that is registered, recorded, docketed, or indexed in accordance with the rules and requirements relating to judgments of the courts of the State where the notice of lien is registered, recorded, docketed, or indexed shall be considered for all purposes as the filing prescribed by this section.(iii)Other provisionsThe provisions of section 3201(e) of title 28, United States Code, shall apply to liens filed as prescribed by this paragraph.(E)Enforcement of a lienA lien obtained through this paragraph shall be considered a debt as defined by section 3002 of title 28, United States Code and enforceable pursuant to chapter 176 of such title.(9)Attorney General adjudicationThe Attorney General shall have jurisdiction to adjudicate administrative proceedings under this subsection. Such proceedings shall be conducted in accordance with requirements of section 554 of title 5, United States Code.(f)Criminal and civil penalties and injunctions(1)Prohibition of indemnity bondsIt is unlawful for an employer, in the hiring of any individual, to require the individual to post a bond or security, to pay or agree to pay an amount, or otherwise to provide a financial guarantee or indemnity, against any potential liability arising under this section relating to such hiring of the individual.(2)Civil penaltyAny employer who is determined, after notice and opportunity for mitigation of the monetary penalty under subsection (e), to have violated paragraph (1) shall be subject to a civil penalty of $10,000 for each violation and to an administrative order requiring the return of any amounts received in violation of such paragraph to the employee or, if the employee cannot be located, to the general fund of the Treasury.(g)Government contracts(1)Contractors and recipientsWhenever an employer who is a Federal contractor (meaning an employer who holds a Federal contract, grant, or cooperative agreement, or reasonably may be expected to submit an offer for or be awarded a government contract) is determined by the Secretary to have violated this section on more than 3 occasions or is convicted of a crime under this section, the employer shall be considered for debarment from the receipt of Federal contracts, grants, or cooperative agreements in accordance with the procedures and standards and for the periods prescribed by the Federal Acquisition Regulation. However, any administrative determination of liability for civil penalty by the Secretary or the Attorney General shall not be reviewable in any debarment proceeding.(2)Inadvertent violationsInadvertent violations of recordkeeping or verification requirements, in the absence of any other violations of this section, shall not be a basis for determining that an employer is a repeat violator for purposes of this subsection.(3)Other remedies availableNothing in this subsection shall be construed to modify or limit any remedy available to any agency or official of the Federal Government for violation of any contractual requirement to participate in the System, as provided in the final rule relating to employment eligibility verification published in the Federal Register on November 14, 2008 (73 Fed. Reg. 67,651), or any similar subsequent regulation.(h)PreemptionThe provisions of this section preempt any State or local law, ordinance, policy, or rule, including any criminal or civil fine or penalty structure, relating to the hiring, continued employment, or status verification for employment eligibility purposes, of unauthorized aliens. A State, locality, municipality, or political subdivision may exercise its authority over business licensing and similar laws as a penalty for failure to use the System.(i)Deposit of amounts receivedExcept as otherwise specified, civil penalties collected under this section shall be deposited by the Secretary into the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1) of the Border Security, Economic Opportunity, and Immigration Modernization Act.(j)Challenges to validity of the System(1)In generalAny right, benefit, or claim not otherwise waived or limited pursuant to this section is available in an action instituted in the United States District Court for the District of Columbia, but shall be limited to determinations of—(A)whether this section, or any regulation issued to implement this section, violates the Constitution of the United States; or(B)whether such a regulation issued by or under the authority of the Secretary to implement this section, is contrary to applicable provisions of this section or was issued in violation of chapter 5 of title 5, United States Code.(2)Deadlines for bringing actionsAny action instituted under this subsection must be filed no later than 180 days after the date the challenged section or regulation described in subparagraph (A) or (B) of paragraph (1) becomes effective. No court shall have jurisdiction to review any challenge described in subparagraph (B) after the time period specified in this subsection expires.(k)Criminal penalties and injunctions for pattern or practice violations(1)Pattern and practiceAny employer who engages in a pattern or practice of knowing violations of subsection (a)(1)(A) or (a)(2) shall be fined under title 18, United States Code, no more than $10,000 for each unauthorized alien with respect to whom such violation occurs, imprisoned for not more than 2 years for the entire pattern or practice, or both.(2)Term of imprisonmentThe maximum term of imprisonment of a person convicted of any criminal offense under the United States Code shall be increased by 5 years if the offense is committed as part of a pattern or practice of violations of subsection (a)(1)(A) or (a)(2).(3)Enjoining of pattern or practice violationsWhenever the Secretary or the Attorney General has reasonable cause to believe that an employer is engaged in a pattern or practice of employment in violation of subsection (a)(1)(A) or (a)(2), the Attorney General may bring a civil action in the appropriate district court of the United States requesting such relief, including a permanent or temporary injunction, restraining order, or other order against the employer, as the Secretary or Attorney General deems necessary.(l)Criminal penalties for unlawful and abusive employment(1)In generalAny person who, during any 12-month period, knowingly employs or hires, employs, recruits, or refers for a fee for employment 10 or more individuals within the United States who are under the control and supervision of such person—(A)knowing that the individuals are unauthorized aliens; and(B)under conditions that violate section 5(a) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 654(a) (relating to occupational safety and health), section 6 or 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206 and 207) (relating to minimum wages and maximum hours of employment), section 3142 of title 40, United States Code, (relating to required wages on construction contracts), or sections 6703 or 6704 of title 41, United States Code, (relating to required wages on service contracts),shall be fined under title 18, United States Code, or imprisoned for not more than 10 years, or both.(2)Attempt and conspiracyAny person who attempts or conspires to commit any offense under this section shall be punished in the same manner as a person who completes the offense..(b)Report on use of the System in the agricultural industryNot later than 18 months after the date of the enactment of this Act, the Secretary, in consultation with the Secretary of Agriculture, shall submit a report to Congress that assesses implementation of the Employment Verification System established under section 274A(d) of the Immigration and Nationality Act, as amended by subsection (a), in the agricultural industry, including the use of such System technology in agriculture industry hiring processes, user, contractor, and third-party employer agent employment practices, timing and logistics regarding employment verification and reverification processes to meet agriculture industry practices, and identification of potential challenges and modifications to meet the unique needs of the agriculture industry. Such report shall review—(1)the modality of access, training and outreach, customer support, processes for further action notices and secondary verifications for short-term workers, monitoring, and compliance procedures for such System;(2)the interaction of such System with the process to admit nonimmigrant workers pursuant to section 218 or 218A of the Immigration and Nationality Act (8 U.S.C. 1188 et seq.) and with enforcement of the immigration laws; and(3)the collaborative use of processes of other Federal and State agencies that intersect with the agriculture industry.(c)Report on impact of the System on employersNot later than 18 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report that assesses—(1)the implementation of the Employment Verification System established under section 274A(d) of the Immigration and Nationality Act, as amended by subsection (a), by employers;(2)any adverse impact on the revenues, business processes, or profitability of employers required to use such System; and(3)the economic impact of such System on small businesses.(d)Government Accountability Office study of the effects of document requirements on employment authorized persons and employers(1)StudyThe Comptroller General of the United States shall carry out a study of—(A)the effects of the documentary requirements of section 274A of the Immigration and Nationality Act, as amended by subsection (a), on employers, naturalized United States citizens, nationals of the United States, and individuals with employment authorized status; and(B)the challenges such employers, citizens, nationals, or individuals may face in obtaining the documentation required under that section.(2)ReportNot later than 4 years after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report containing the findings of the study carried out under paragraph (1). Such report shall include, at a minimum, the following:(A)An assessment of available information regarding the number of working age nationals of the United States and individuals who have employment authorized status who lack documents required for employment by such section 274A.(B)A description of the additional steps required for individuals who have employment authorized status and do not possess the documents required by such section 274A to obtain such documents.(C)A general assessment of the average financial costs for individuals who have employment authorized status who do not possess the documents required by such section 274A to obtain such documents.(D)A general assessment of the average financial costs and challenges for employers who have been required to participate in the Employment Verification System established by subsection (d) of such section 274A.(E)A description of the barriers to individuals who have employment authorized status in obtaining the documents required by such section 274A, including barriers imposed by the executive branch of the Government.(F)Any particular challenges facing individuals who have employment authorized status who are members of a federally recognized Indian tribe in complying with the provisions of such section 274A.(e)Repeal of pilot programs and E-Verify and transition procedures(1)RepealSections 401, 402, 403, 404, and 405 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a note) are repealed.(2)Transition procedures(A)Continuation of E-Verify ProgramNotwithstanding the repeals made by paragraph (1), the Secretary shall continue to operate the E-Verify Program as described in section 403 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a note), as in effect the minute before the date of the enactment of this Act, until the transition to the System described in section 274A(d) of the Immigration and Nationality Act, as amended by subsection (a), is determined by the Secretary to be complete.(B)Transition to the systemAny employer who was participating in the E-Verify Program described in section 403 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a note), as in effect the minute before the date of the enactment of this Act, shall participate in the System described in section 274A(d) of the Immigration and Nationality Act, as amended by subsection (a), to the same extent and in the same manner that the employer participated in such E-Verify Program.(3)ConstructionThe repeal made by paragraph (1) may not be construed to limit the authority of the Secretary to allow or continue to allow the participation in such System of employers who have participated in such E-Verify Program, as in effect on the minute before the date of the enactment of this Act.(f)Conforming amendmentSection 274(a) (8 U.S.C. 1324(a)) is amended—(1)by striking paragraph (3); and(2)by redesignating paragraph (4) as paragraph (3).3102.Increasing security and integrity of social security cards(a)Fraud-Resistant, tamper-Resistant, wear-Resistant, and identity theft-Resistant social security cards(1)Issuance(A)Preliminary workNot later than 180 days after the date of the enactment of this Act, the Commissioner of Social Security shall begin work to administer and issue fraud-resistant, tamper-resistant, wear-resistant, and identity theft-resistant social security cards.(B)CompletionNot later than 5 years after the date of the enactment of this Act, the Commissioner of Social Security shall issue only social security cards determined to be fraud-resistant, tamper-resistant, wear-resistant, and identity theft-resistant.(2)Amendment(A)In generalSection 205(c)(2)(G) of the Social Security Act (42 U.S.C. 405(c)(2)(G)) is amended by striking the second sentence and inserting the following: The social security card shall be fraud-resistant, tamper-resistant, wear-resistant, and identity theft-resistant..(B)Effective dateThe amendment made by subparagraph (A) shall take effect on the date that is 5 years after the date of the enactment of this Act.(3)Authorization of appropriationThere are authorized to be appropriated, from the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1), such sums as may be necessary to carry out this section and the amendments made by this section.(4)Emergency designation for congressional enforcementIn the Senate, amounts made available under this subsection are designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.(5)Emergency designation for statutory paygoAmounts made available under this subsection are designated as an emergency requirement under section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139; 2 U.S.C. 933(g)).(b)Multiple cardsSection 205(c)(2)(G) of the Social Security Act (42 U.S.C. 405(c)(2)(G)), as amended by subsection (a)(2), is amended—(1)by inserting (i) after (G); and(2)by adding at the end the following:(ii)The Commissioner of Social Security shall restrict the issuance of multiple replacement social security cards to any individual to 3 per year and 10 for the life of the individual, except that the Commissioner may allow for reasonable exceptions from the limits under this clause on a case-by-case basis in compelling circumstances..(c)Criminal penalties(1)Social security fraud(A)In generalChapter 47 of title 18, United States Code, is amended by inserting at the end the following:1041.Social security fraudAny person who—(1)knowingly possesses or uses a social security account number or social security card knowing that the number or card was obtained from the Commissioner of Social Security by means of fraud or false statement;(2)knowingly and falsely represents a number to be the social security account number assigned by the Commissioner of Social Security to him or her or to another person, when such number is known not to be the social security account number assigned by the Commissioner of Social Security to him or her or to such other person;(3)knowingly, and without lawful authority, buys, sells, or possesses with intent to buy or sell a social security account number or a social security card that is or purports to be a number or card issued by the Commissioner of Social Security;(4)knowingly alters, counterfeits, forges, or falsely makes a social security account number or a social security card;(5)knowingly uses, distributes, or transfers a social security account number or a social security card knowing the number or card to be intentionally altered, counterfeited, forged, falsely made, or stolen; or(6)without lawful authority, knowingly produces or acquires for any person a social security account number, a social security card, or a number or card that purports to be a social security account number or social security card,shall be fined under this title, imprisoned not more than 5 years, or both..(B)Table of sections amendmentThe table of sections for chapter 47 of title 18, United States Code, is amended by adding after the item relating to section 1040 the following:1041. Social security fraud..(2)Information disclosure(A)In generalNotwithstanding any other provision of law and subject to subparagraph (B), the Commissioner of Social Security shall disclose for the purpose of investigating a violation of section 1041 of title 18, United States Code, or section 274A, 274B, or 274C of the Immigration and Nationality Act (8 U.S.C. 1324a, 1324b, and 1324c), after receiving a written request from an officer in a supervisory position or higher official of any Federal law enforcement agency, the following records of the Social Security Administration:(i)Records concerning the identity, address, location, or financial institution accounts of the holder of a social security account number or social security card.(ii)Records concerning the application for and issuance of a social security account number or social security card.(iii)Records concerning the existence or nonexistence of a social security account number or social security card.(B)LimitationThe Commissioner of Social Security shall not disclose any tax return or tax return information pursuant to subparagraph (A) except as authorized by section 6103 of the Internal Revenue Code of 1986.3103.Increasing security and integrity of immigration documentsNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit a report to Congress on the feasibility, advantages, and disadvantages of including, in addition to a photograph, other biometric information on each employment authorization document issued by the Department.3104.Responsibilities of the Social Security AdministrationTitle XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by adding at the end the following new part:EEmployment Verification1186.Responsibilities of the Commissioner of Social Security(a)Confirmation of employment verification dataAs part of the employment verification system established by the Secretary of Homeland Security under the provisions of section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) (in this section referred to as the System), the Commissioner of Social Security shall, subject to the provisions of section 274A(d) of the Immigration and Nationality Act (8 U.S.C. 1324a(d)), establish a reliable, secure method that, operating through the System and within the time periods specified in section 274A(d) of such Act—(1)compares the name, date of birth, social security account number, and available citizenship information provided in an inquiry against such information maintained by the Commissioner in order to confirm (or not confirm) the validity of the information provided regarding an individual whose identity and employment eligibility must be confirmed;(2)determines the correspondence of the name, date of birth, and number;(3)determines whether the name and number belong to an individual who is deceased according to the records maintained by the Commissioner;(4)determines whether an individual is a national of the United States, as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)); and(5)determines whether the individual has presented a social security account number that is not valid for employment.(b)ProhibitionThe System shall not disclose or release social security information to employers through the confirmation system (other than such confirmation or nonconfirmation, information provided by the employer to the System, or the reason for the issuance of a further action notice)..3105.Improved prohibition on discrimination based on national origin or citizenship status(a)In generalSection 274B(a) (8 U.S.C. 1324b(a)) is amended to read as follows:(a)Prohibition on discrimination based on national origin or citizenship status(1)Prohibition on discrimination generallyIt is an unfair immigration-related employment practice for a person, other entity, or employment agency, to discriminate against any individual (other than an unauthorized alien defined in section 274A(b)) because of such individual’s national origin or citizenship status, with respect to the following:(A)The hiring of the individual for employment.(B)The verification of the individual’s eligibility to work in the United States.(C)The discharging of the individual from employment.(2)ExceptionsParagraph (1) shall not apply to the following:(A)A person, other entity, or employer that employs 3 or fewer employees, except for an employment agency.(B)A person’s or entity’s discrimination because of an individual’s national origin if the discrimination with respect to that employer, person, or entity and that individual is covered under section 703 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–2), unless the discrimination is related to an individual’s verification of employment authorization.(C)Discrimination because of citizenship status which—(i)is otherwise required in order to comply with a provision of Federal, State, or local law related to law enforcement;(ii)is required by Federal Government contract; or(iii)the Secretary or Attorney General determines to be essential for an employer to do business with an agency or department of the Federal Government or a State, local, or tribal government.(3)Additional exception providing right to prefer equally qualified citizensNotwithstanding any other provision of this section, it is not an unfair immigration-related employment practice for an employer (as defined in section 274A(b)) to prefer to hire, recruit, or refer for a fee an individual who is a citizen or national of the United States over another individual who is an alien if the 2 individuals are equally qualified.(4)Unfair immigration-related employment practices relating to the SystemIt is also an unfair immigration-related employment practice for a person, other entity, or employment agency—(A)to discharge or constructively discharge an individual solely due to a further action notice issued by the Employment Verification System created by section 274A until the administrative appeal described in section 274A(d)(6) is completed;(B)to use the System with regard to any person for any purpose except as authorized by section 274A(d);(C)to use the System to reverify the employment authorization of a current employee, including an employee continuing in employment, other than reverification upon expiration of employment authorization, or as otherwise authorized under section 274A(d) or by regulation;(D)to use the System selectively for employees, except where authorized by law;(E)to fail to provide to an individual any notice required in section 274A(d) within the relevant time period;(F)to use the System to deny workers’ employment or post-employment benefits;(G)to misuse the System to discriminate based on national origin or citizenship status;(H)to require an employee or prospective employee to use any self-verification feature of the System or provide, as a condition of application or employment, any self-verification results;(I)to use an immigration status verification system, service, or method other than those described in section 274A for purposes of verifying employment eligibility; or(J)to grant access to document verification or System data, to any individual or entity other than personnel authorized to have such access, or to fail to take reasonable safeguards to protect against unauthorized loss, use, alteration, or destruction of System data.(5)Prohibition of intimidation or retaliationIt is also an unfair immigration-related employment practice for a person, other entity, or employment agency to intimidate, threaten, coerce, or retaliate against any individual—(A)for the purpose of interfering with any right or privilege secured under this section; or(B)because the individual intends to file or has filed a charge or a complaint, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this section.(6)Treatment of certain documentary practices as employment practicesA person’s, other entity’s, or employment agency’s request, for purposes of verifying employment eligibility, for more or different documents than are required under section 274A, or for specific documents, or refusing to honor documents tendered that reasonably appear to be genuine shall be treated as an unfair immigration-related employment practice.(7)Prohibition of withholding employment recordsIt is an unfair immigration-related employment practice for an employer that is required under Federal, State, or local law to maintain records documenting employment, including dates or hours of work and wages received, to fail to provide such records to any employee upon request.(8)Professional, commercial, and business licensesAn individual who is authorized to be employed in the United States may not be denied a professional, commercial, or business license on the basis of his or her immigration status.(9)Employment agency definedIn this section, the term employment agency means any employer, person, or entity regularly undertaking with or without compensation to procure employees for an employer or to procure for employees opportunities to work for an employer and includes an agent of such employer, person, or entity..(b)Referral by EEOCSection 274B(b) (8 U.S.C. 1324b(b)) is amended by adding at the end the following:(3)Referral by EEOCThe Equal Employment Opportunity Commission shall refer all matters alleging immigration-related unfair employment practices filed with the Commission, including those alleging violations of paragraphs (1), (4), (5), and (6) of subsection (a) to the Special Counsel for Immigration-Related Unfair Employment Practices of the Department of Justice..(c)Authorization of appropriationsSection 274B(l)(3) (8 U.S.C. 1324b(l)(3)) is amended by striking the period at the end and inserting and an additional $40,000,000 for each of fiscal years 2014 through 2016..(d)Fines(1)In generalSection 274B(g)(2)(B) (8 U.S.C. 1324b(g)(2)(B)) is amended by striking clause (iv) and inserting the following:(iv)to pay any applicable civil penalties prescribed below, the amounts of which may be adjusted periodically to account for inflation as provided by law—(I)except as provided in subclauses (II) through (IV), to pay a civil penalty of not less than $2,000 and not more than $5,000 for each individual subjected to an unfair immigration-related employment practice;(II)except as provided in subclauses (III) and (IV), in the case of an employer, person, or entity previously subject to a single order under this paragraph, to pay a civil penalty of not less than $4,000 and not more than $10,000 for each individual subjected to an unfair immigration-related employment practice;(III)except as provided in subclause (IV), in the case of an employer, person, or entity previously subject to more than 1 order under this paragraph, to pay a civil penalty of not less than $8,000 and not more than $25,000 for each individual subjected to an unfair immigration-related employment practice; and(IV)in the case of an unfair immigration-related employment practice described in paragraphs (4) through (7) of subsection (a), to pay a civil penalty of not less than $500 and not more than $2,000 for each individual subjected to an unfair immigration-related employment practice..(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date that is 1 year after the date of the enactment of this Act and apply to violations occurring on or after such date of enactment.3106.Rulemaking(a)Interim final regulations(1)In generalNot later than 1 year after the date of the enactment of this Act—(A)the Secretary, shall issue regulations implementing sections 3101 and 3104 and the amendments made by such sections (except for section 274A(d)(7) of the Immigration and Nationality Act); and(B)the Attorney General shall issue regulations implementing section 274A(d)(7) of the Immigration and Nationality Act, as added by section 3101, section 3105, and the amendments made by such sections.(2)Effective dateRegulations issued pursuant to paragraph (1) shall be effective immediately on an interim basis, but are subject to change and revision after public notice and opportunity for a period for public comment.(b)Final regulationsWithin a reasonable time after publication of the interim regulations under subsection (a), the Secretary, in consultation with the Commissioner of Social Security and the Attorney General, shall publish final regulations implementing this subtitle.3107.Office of the Small Business and Employee Advocate(a)Establishment of Small Business and Employee AdvocateThe Secretary shall establish and maintain within U.S. Citizenship and Immigration Services the Office of the Small Business and Employee Advocate (in this section referred to as the Office). The purpose of the Office shall be to assist small businesses and individuals in complying with the requirements of section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a), as amended by this Act, including the resolution of conflicts arising in the course of attempted compliance with such requirements.(b)FunctionsThe functions of the Office shall include, but not be limited to, the following:(1)Informing small businesses and individuals about the verification practices required by section 274A of the Immigration and Nationality Act, including, but not limited to, the document verification requirements and the employment verification system requirements under subsections (c) and (d) of that section.(2)Assisting small businesses and individuals in addressing allegedly erroneous further action notices and nonconfirmations issued under subsection (d) of section 274A of the Immigration and Nationality Act.(3)Informing small businesses and individuals of the financial liabilities and criminal penalties that apply to violations and failures to comply with the requirements of section 274A of the Immigration and Nationality Act, including, but not limited to, by issuing best practices for compliance with that section.(4)To the extent practicable, proposing changes to the Secretary in the administrative practices of the employment verification system required under subsection (d) of section 274A of the Immigration and Nationality Act to mitigate the problems identified under paragraph (2).(5)Making recommendations through the Secretary to Congress for legislative action to mitigate such problems.(c)Authority To issue assistance order(1)In generalUpon application filed by a small business or individual with the Office (in such form, manner, and at such time as the Secretary shall by regulations prescribe), the Office may issue an assistance order if—(A)the Office determines the small business or individual is suffering or about to suffer a significant hardship as a result of the manner in which the employment verification laws under subsections (c) and (d) of section 274A of the Immigration and Nationality Act are being administered by the Secretary; or(B)the small business or individual meets such other requirements as are set forth in regulations prescribed by the Secretary.(2)Determination of hardshipFor purposes of paragraph (1), a significant hardship shall include—(A)an immediate threat of adverse action;(B)a delay of more than 60 days in resolving employment verification system problems;(C)the incurring by the small business or individual of significant costs if relief is not granted; or(D)irreparable injury to, or a long-term adverse impact on, the small business or individual if relief is not granted.(3)Standards when administrative guidance not followedIn cases where a U.S. Citizenship and Immigration Services employee is not following applicable published administrative guidance, the Office shall construe the factors taken into account in determining whether to issue an assistance order under this subsection in the manner most favorable to the small business or individual.(4)Terms of assistance orderThe terms of an assistance order under this subsection may require the Secretary within a specified time period—(A)to determine whether any employee is or is not authorized to work in the United States; or(B)to abate any penalty under section 274A of the Immigration and Nationality Act that the Office determines is arbitrary, capricious, or disproportionate to the underlying offense.(5)Authority to modify or rescindAny assistance order issued by the Office under this subsection may be modified or rescinded—(A)only by the Office, the Director or Deputy Director of U.S. Citizenship and Immigration Services, or the Secretary or the Secretary's designee; and(B)if rescinded by the Director or Deputy Director of U.S. Citizenship and Immigration Services, only if a written explanation of the reasons of such official for the modification or rescission is provided to the Office.(6)Suspension of running of period of limitationThe running of any period of limitation with respect to an action described in paragraph (4)(A) shall be suspended for—(A)the period beginning on the date of the small business or individual’s application under paragraph (1) and ending on the date of the Office’s decision with respect to such application; and(B)any period specified by the Office in an assistance order issued under this subsection pursuant to such application.(7)Independent action of officeNothing in this subsection shall prevent the Office from taking any action in the absence of an application under paragraph (1).(d)Accessibility to the public(1)In person, online, and telephone assistanceThe Office shall provide information and assistance specified in subsection (b) in person at locations designated by the Secretary, online through an Internet website of the Department available to the public, and by telephone.(2)Availability to all employersIn making information and assistance available, the Office shall prioritize the needs of small businesses and individuals. However, the information and assistance available through the Office shall be available to any employer.(e)Avoiding duplication through coordinationIn the discharge of the functions of the Office, the Secretary shall consult with the Secretary of Labor, the Secretary of Agriculture, the Commissioner, the Attorney General, the Equal Employment Opportunity Commission, and the Administrator of the Small Business Administration in order to avoid duplication of efforts across the Federal Government.(f)DefinitionsIn this section:(1)The term employer has the meaning given that term in section 274A(b) of the Immigration and Nationality Act.(2)The term small business means an employer with 49 or fewer employees.(g)FundingThere shall be appropriated, from the Comprehensive Immigration Reform Trust Fund established by section 9(a)(1) of this Act, such sums as may be necessary to carry out the functions of the Office.BProtecting United States workers3201.Protections for victims of serious violations of labor and employment law or crime(a)In generalSection 101(a)(15)(U) (8 U.S.C. 1101(a)(15)(U)) is amended—(1)in clause (i)—(A)by amending subclause (I) to read as follows:(I)the alien—(aa)has suffered substantial physical or mental abuse or substantial harm as a result of having been a victim of criminal activity described in clause (iii) or of a covered violation described in clause (iv); or(bb)is a victim of criminal activity described in clause (iii) or of a covered violation described in clause (iv) and would suffer extreme hardship upon removal;;(B)in subclause (II), by inserting , or a covered violation resulting in a claim described in clause (iv) that is not the subject of a frivolous lawsuit by the alien before the semicolon at the end; and(C)by amending subclauses (III) and (IV) to read as follows:(III)the alien (or in the case of an alien child who is younger than 16 years of age, the parent, legal guardian, or next friend of the alien) has been helpful, is being helpful, or is likely to be helpful to—(aa)a Federal, State, or local law enforcement official, a Federal, State, or local prosecutor, a Federal, State, or local judge, the Department of Homeland Security, the Equal Employment Opportunity Commission, the Department of Labor, or other Federal, State, or local authorities investigating or prosecuting criminal activity described in clause (iii); or(bb)any Federal, State, or local governmental agency or judge investigating, prosecuting, or seeking civil remedies for any cause of action, whether criminal, civil, or administrative, arising from a covered violation described in clause (iv) and presents a certification from such Federal, State, or local governmental agency or judge attesting that the alien has been helpful, is being helpful, or is likely to be helpful to such agency in the investigation, prosecution, or adjudication arising from a covered violation described in clause (iv); and(IV)the criminal activity described in clause (iii) or the covered violation described in clause (iv)—(aa)violated the laws of the United States; or(bb)occurred in the United States (including Indian country and military installations) or the territories and possessions of the United States;;(2)in clause (ii)(II), by striking and at the end;(3)by moving clause (iii) 2 ems to the left;(4)in clause (iii), by inserting child abuse; elder abuse; after stalking;;(5)by adding at the end the following:(iv)a covered violation referred to in this clause is—(I)a serious violation involving 1 or more of the following or any similar activity in violation of any Federal, State, or local law: serious workplace abuse, exploitation, retaliation, or violation of whistleblower protections;(II)a violation giving rise to a civil cause of action under section 1595 of title 18, United States Code; or(III)a violation resulting in the deprivation of due process or constitutional rights..(b)Savings provisionNothing in section 101(a)(15)(U)(iv)(I) of the Immigration and Nationality Act, as added by subsection (a), may be construed as altering the definition of retaliation or discrimination under any other provision of law.(c)Temporary stay of removalSection 274A (8 U.S.C. 1324a), as amended by section 3101, is further amended—(1)in subsection (e) by adding at the end the following:(10)Conduct in enforcement actionsIf the Secretary undertakes an enforcement action at a facility about which a bona fide workplace claim has been filed or is contemporaneously filed, or as a result of information provided to the Secretary in retaliation against employees for exercising their rights related to a bona fide workplace claim, the Secretary shall ensure that—(A)any aliens arrested or detained who are necessary for the investigation or prosecution of a bona fide workplace claim or criminal activity (as described in subparagraph (T) or (U) of section 101(a)(15)) are not removed from the United States until after the Secretary—(i)notifies the appropriate law enforcement agency with jurisdiction over such violations or criminal activity; and(ii)provides such agency with the opportunity to interview such aliens;(B)no aliens entitled to a stay of removal or abeyance of removal proceedings under this section are removed; and(C)the Secretary shall stay the removal of an alien who—(i)has filed a claim regarding a covered violation described in clause (iv) of section 101(a)(15)(U) and is the victim of the same violations under an existing investigation;(ii)is a material witness in any pending or anticipated proceeding involving a bona fide workplace claim or civil rights claim; or(iii)has filed for relief under such section if the alien is working with law enforcement as described in clause (i)(III) of such section.; and(2)by adding at the end the following:(m)Victims of criminal activity or labor and employment violationsThe Secretary of Homeland Security may permit an alien to remain temporarily in the United States and authorize the alien to engage in employment in the United States if the Secretary determines that the alien—(1)has filed for relief under section 101(a)(15)(U); or(2)(A)has filed, or is a material witness to, a bona fide claim or proceedings resulting from a covered violation (as defined in section 101(a)(15)(U)(iv)); and(B)has been helpful, is being helpful, or is likely to be helpful, in the investigation, prosecution of, or pursuit of civil remedies related to the claim arising from a covered violation, to—(i)a Federal, State, or local law enforcement official;(ii)a Federal, State, or local prosecutor;(iii)a Federal, State, or local judge;(iv)the Department of Homeland Security;(v)the Equal Employment Opportunity Commission; or(vi)the Department of Labor.. (d)Conforming amendmentsSection 214(p) (8 U.S.C. 1184(p)) is amended—(1)in paragraph (1), by striking in section 101(a)(15)(U)(iii). both places it appears and inserting in clause (iii) of section 101(a)(15)(U) or investigating, prosecuting, or seeking civil remedies for claims resulting from a covered violation described in clause (iv) of such section.; and(2)in the first sentence of paragraph (6)—(A)by striking in section 101(a)(15)(U)(iii) and inserting in clause (iii) of section 101(a)(15)(U) or claims resulting from a covered violation described in clause (iv) of such section; and(B)by inserting or claim arising from a covered violation after prosecution of such criminal activity.(e)Modification of limitation on authority To adjust status for victims of crimesSection 245(m)(1) (8 U.S.C. 1255(m)(1)) is amended, in the matter before subparagraph (A), by inserting or an investigation or prosecution regarding a workplace or civil rights claim after prosecution.(f)Expansion of limitation on sources of information that may be used To make adverse determinations(1)In generalSection 384(a)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1367(a)(1)) is amended—(A)in each of subparagraphs (A) through (D), by striking the comma at the end and inserting a semicolon;(B)subparagraph (E), by striking the criminal activity, and inserting abuse and the criminal activity or bona fide workplace claim (as defined in subsection (e)); ;(C)in subparagraph (F), by striking , the trafficker or perpetrator, and inserting ), the trafficker or perpetrator; or; and(D)by inserting after subparagraph (F) the following:(G)the alien's employer; or. (2)Workplace claim definedSection 384 of such Act (8 U.S.C. 1367) is amended by adding at the end the following:(e)Workplace claims(1)Workplace claims defined(A)In generalIn subsection (a)(1), the term workplace claim means any claim, petition, charge, complaint, or grievance filed with, or submitted to, a Federal, State, or local agency or court, relating to the violation of applicable Federal, State, or local labor or employment laws.(B)ConstructionSubparagraph (A) may not be construed to alter what constitutes retaliation or discrimination under any other provision of law.(2)Penalty for false claimsAny person who knowingly presents a false or fraudulent claim to a law enforcement official in relation to a covered violation described in section 101(a)(15)(U)(iv) of the Immigration and Nationality Act for the purpose of obtaining a benefit under this section shall be subject to a civil penalty of not more than $1,000.(3)Limitation on stay of adverse determinationsIn the case of an alien applying for status under section 101(a)(15)(U) of the Immigration and Nationality Act and seeking relief under that section, the prohibition on adverse determinations under subsection (a) shall expire on the date that the alien's application for status under such section is denied and all opportunities for appeal of the denial have been exhausted..(g)Removal proceedingsSection 239(e) (8 U.S.C. 1229(e)) is amended—(1)in paragraph (1)—(A)by striking In cases where and inserting If; and(B)by striking paragraph (2), and inserting paragraph (2) or as a result of information provided to the Secretary of Homeland Security in retaliation against individuals for exercising or attempting to exercise their employment rights or other legal rights,; and(2)in paragraph (2), by adding at the end the following:(C)At a facility about which a bona fide workplace claim has been filed or is contemporaneously filed..3202.Employment Verification System Education Funding(a)Disposition of civil penaltiesPenalties collected under subsections (e)(4) and (f)(3) of section 274A of the Immigration and Nationality Act, amended by section 3101, shall be deposited, as offsetting receipts, into the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1).(b)ExpendituresAmounts deposited into the Trust Fund under subsection (a) shall be made available to the Secretary and the Attorney General to provide education to employers and employees regarding the requirements, obligations, and rights under the Employment Verification System.(c)Determination of budgetary effects(1)Emergency designation for congressional enforcementIn the Senate, amounts made available under this section are designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.(2)Emergency designation for statutory paygoAmounts made available under this section are designated as an emergency requirement under section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139; 2 U.S.C. 933(g)).3203.Directive to the United States Sentencing Commission(a)In generalPursuant to its authority under section 994 of title 28, United States Code, and in accordance with subsection (b), the United States Sentencing Commission shall promulgate sentencing guidelines or amend existing sentencing guidelines to modify, if appropriate, the penalties imposed on persons convicted of offenses under—(1)section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a), as amended by section 3101;(2)section 16 of the Fair Labor Standards Act of 1938 (29 U.S.C. 216); and(3)any other Federal law covering similar conduct.(b)RequirementsIn carrying out subsection (a), the Sentencing Commission shall provide sentencing enhancements for any person convicted of an offense described in subsection (a) if such offense involves—(1)the intentional confiscation of identification documents;(2)corruption, bribery, extortion, or robbery;(3)sexual abuse;(4)serious bodily injury;(5)an intent to defraud; or(6)a pattern of conduct involving multiple violations of law that—(A)creates, through knowing and intentional conduct, a risk to the health or safety of any victim; or(B)denies payments due to victims for work completed.COther provisions3301.Funding(a)Establishment of the Interior Enforcement AccountThere is hereby established in the Treasury of the United States an account which shall be known as the Interior Enforcement Account.(b)AppropriationsThere are authorized to be appropriated to the Interior Enforcement Account $1,000,000,000 to carry out this title and the amendments made by this title, including the following appropriations:(1)In each of the 5 years beginning on the date of the enactment of this Act, the appropriations necessary to increase to a level not less than 5,000, by the end of such 5-year period, the total number of personnel of the Department assigned exclusively or principally to an office or offices in U.S. Citizenship and Immigration Services and U.S. Immigration and Customs Enforcement (and consistent with the missions of such agencies), dedicated to administering the System, and monitoring and enforcing compliance with sections 274A, 274B, and 274C of the Immigration and Nationality Act (8 U.S.C. 1324a, 1324b, and 1324c), including compliance with the requirements of the Electronic Verification System established under section 274A(d) of the Immigration and Nationality Act (8 U.S.C. 1324a(d)), as amended by section 3101. Such personnel shall perform compliance and monitoring functions, including the following:(A)Verify compliance of employers participating in such System with the requirements for participation that are prescribed by the Secretary.(B)Monitor such System for multiple uses of social security account numbers and immigration identification numbers that could indicate identity theft or fraud.(C)Monitor such System to identify discriminatory or unfair practices.(D)Monitor such System to identify employers who are not using such System properly, including employers who fail to make available appropriate records with respect to their queries and any notices of confirmation, nonconfirmation, or further action.(E)Identify instances in which an employee alleges that an employer violated the employee's privacy or civil rights, or misused such System, and create procedures for an employee to report such an allegation.(F)Analyze and audit the use of such System and the data obtained through such System to identify fraud trends, including fraud trends across industries, geographical areas, or employer size.(G)Analyze and audit the use of such System and the data obtained through such System to develop compliance tools as necessary to respond to changing patterns of fraud.(H)Provide employers with additional training and other information on the proper use of such System, including training related to privacy and employee rights.(I)Perform threshold evaluation of cases for referral to the Special Counsel for Immigration-Related Unfair Employment Practices of the Department of Justice or the Equal Employment Opportunity Commission, and other officials or agencies with responsibility for enforcing anti-discrimination, civil rights, privacy, or worker protection laws, as may be appropriate.(J)Any other compliance and monitoring activities that the Secretary determines are necessary to ensure the functioning of such System.(K)Investigate identity theft and fraud detected through such System and undertake the necessary enforcement or referral actions.(L)Investigate use of or access to fraudulent documents and undertake the necessary enforcement actions.(M)Perform any other investigations that the Secretary determines are necessary to ensure the lawful functioning of such System, and undertake any enforcement actions necessary as a result of such investigations.(2)The appropriations necessary to acquire, install, and maintain technological equipment necessary to support the functioning of such System and the connectivity between U.S. Citizenship and Immigration Services and U.S. Immigration and Customs Enforcement, the Department of Justice, and other agencies or officials with respect to the sharing of information to support such System and related immigration enforcement actions.(3)The appropriations necessary to establish a robust redress process for employees who wish to appeal contested nonconfirmations to ensure the accuracy and fairness of such System.(4)The appropriations necessary to provide a means by which individuals may access their own employment authorization data to ensure the accuracy of such data, independent of an individual's employer.(5)The appropriations necessary to carry out the identity authentication mechanisms described in section 274A(c)(1)(F) of the Immigration and Nationality Act, as amended by section 3101(a).(6)The appropriations necessary for the Office for Civil Rights and Civil Liberties and the Office of Privacy of the Department to perform the responsibilities of such Offices related to such System.(7)The appropriations necessary to make grants to States to support the States in assisting the Federal Government in carrying out the provisions of this title and the amendments made by this title.(c)Establishment of reimbursable agreement between the Department of Homeland Security and the Social Security AdministrationEffective for fiscal years beginning on or after the date of enactment of this Act, the Secretary and the Commissioner of Social Security shall enter into and maintain an agreement that—(1)provides funds to the Commissioner for the full costs of the responsibilities of the Commissioner under this section, including—(A)acquiring, installing, and maintaining technological equipment and systems necessary for the fulfillment of the responsibilities of the Commissioner under this section; and(B)responding to individuals who contest a further action notice provided by the employment verification system established under section 274A of the Immigration and Nationality Act, as amended by section 3101;(2)provides such funds quarterly in advance of the applicable quarter based on estimating methodology agreed to by the Commissioner and the Secretary; and(3)requires an annual accounting and reconciliation of the actual costs incurred and the funds provided under the agreement which shall be reviewed by the Office of the Inspector General of the Social Security Administration and the Department.(d)Authorization of appropriations to the Attorney GeneralThere are authorized to be appropriated to the Attorney General such sums as may be necessary to carry out the provisions of this title and the amendments made by this title, including enforcing compliance with section 274B of the Immigration and Nationality Act, as amended by section 3105.(e)Authorization of appropriations to the Secretary of StateThere are authorized to be appropriated to the Secretary of State such sums as may be necessary to carry out the provisions of this title and the amendments made by this title.3302.Effective dateExcept as otherwise specifically provided, this title and the amendments made by this title shall take effect on the date of the enactment of this Act.3303.Mandatory exit system(a)Establishment(1)In generalNot later than December 31, 2015, the Secretary shall establish a mandatory exit data system that shall include a requirement for the collection of data from machine-readable visas, passports, and other travel and entry documents for all categories of aliens who are exiting from air and sea ports of entry.(2)Biometric exit data systemNot later than 2 years after the date of the enactment of this Act, the Secretary shall establish a mandatory biometric exit data system at the 10 United States airports that support the highest volume of international air travel, as determined by Department of Transportation international flight departure data.(3)ReportNot later than 3 years after the date of the enactment of this Act, the Secretary shall submit a report to Congress that analyzes the effectiveness of biometric exit data collection at the 10 airports referred to in paragraph (2).(4)Mandatory biometric exit data systemAbsent intervening action by Congress, the Secretary, not later than 6 years after the date of the enactment of this Act, shall establish a mandatory biometric exit data system at all the Core 30 international airports in the United States, as so designated by the Federal Aviation Administration.(5)Expansion of biometric exit data system to major sea and land portsNot later than 6 years after the date of the enactment of this Act, the Secretary shall submit a plan to Congress for the expansion of the biometric exit system to major sea and land entry and exit points within the United States based upon—(A)the performance of the program established pursuant to paragraph (2);(B)the findings of the study conducted pursuant to paragraph (3); and(C)the projected costs to develop and deploy an effective biometric exit data system.(6)Data collectionThere are authorized to be appropriated, from the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1), such sums as may be necessary to carry out this section(b)Integration and interoperability(1)Integration of data systemThe Secretary shall fully integrate all data from databases and data systems that process or contain information on aliens, which are maintained by—(A)the Department, at—(i)the U.S. Immigration and Customs Enforcement;(ii)the U.S. Customs and Border Protection; and(iii)the U.S. Citizenship and Immigration Services;(B)the Department of Justice, at the Executive Office for Immigration Review; and(C)the Department of State, at the Bureau of Consular Affairs.(2)Interoperable componentThe fully integrated data system under paragraph (1) shall be an interoperable component of the exit data system.(3)Interoperable data systemThe Secretary shall fully implement an interoperable electronic data system to provide current and immediate access to information in the databases of Federal law enforcement agencies and the intelligence community that is relevant to determine—(A)whether to issue a visa; or(B)the admissibility or deportability of an alien.(4)TrainingThe Secretary shall establish ongoing training modules on immigration law to improve adjudications at United States ports of entry, consulates, and embassies.(c)Information sharingThe Secretary shall report to the appropriate Federal law enforcement agency, intelligence agency, national security agency, or component of the Department of Homeland Security any alien who was lawfully admitted into the United States and whose individual data in the integrated exit data system shows that he or she has not departed the country when he or she was legally required to do so, and shall ensure that—(1)if the alien has departed the United States when he or she was legally required to do so, the information contained in the integrated exit data system is updated to reflect the alien’s departure; or(2)if the alien has not departed the United States when he or she was legally required to do so, reasonably available enforcement resources are employed to locate the alien and to commence removal proceedings against the alien.3304.Identity-theft resistant manifest information for passengers, crew, and non-crew onboard departing aircraft and vessels(a)DefinitionsExcept as otherwise specifically provided, in this section:(1)Identity-theft resistant collection locationThe term identity-theft resistant collection location means a location within an airport or seaport—(A)within the path of the departing alien, such that the alien would not need to significantly deviate from that path to comply with exit requirements at which air or vessel carrier employees, as applicable, either presently or routinely are available if an alien needs processing assistance; and(B)which is equipped with technology that can securely collect and transmit identity-theft resistant departure information to the Department.(2)US–VISITThe term US–VISIT means the United States-Visitor and Immigrant Status Indicator Technology system.(b)Identity theft resistant manifest information(1)Passport or visa collection requirementExcept as provided in subsection (c), an appropriate official of each commercial aircraft or vessel departing from the United States to any port or place outside the United States shall ensure transmission to U.S. Customs and Border Protection of identity-theft resistant departure manifest information covering alien passengers, crew, and non-crew. Such identity-theft resistant departure manifest information—(A)shall be transmitted to U.S. Customs and Border Protection at the place and time specified in paragraph (3) by means approved by the Secretary; and(B)shall set forth the information specified in paragraph (4) or other information as required by the Secretary.(2)Manner of collectionCarriers boarding alien passengers, crew, and noncrew subject to the requirement to provide information upon departure for US–VISIT processing shall collect identity-theft resistant departure manifest information from each alien at an identity-theft resistant collection location at the airport or seaport before boarding that alien on transportation for departure from the United States, at a time as close to the originally scheduled departure of that passenger's aircraft or sea vessel as practicable.(3)Time and manner of submission(A)In generalThe appropriate official specified in paragraph (1) shall ensure transmission of the identity-theft resistant departure manifest information required and collected under paragraphs (1) and (2) to the Data Center or Headquarters of U.S. Customs and Border Protection, or such other data center as may be designated.(B)TransmissionThe biometric departure information may be transmitted to the Department over any means of communication authorized by the Secretary for the transmission of other electronic manifest information containing personally identifiable information and under transmission standards currently applicable to other electronic manifest information.(C)Submission along with other informationFiles containing the identity-theft resistant departure manifest information—(i)may be sent with other electronic manifest data prior to departure or may be sent separately from any topically related electronic manifest data; and(ii)may be sent in batch mode.(4)Information requiredThe identity-theft resistant departure information required under paragraphs (1) through (3) for each covered passenger or crew member shall contain alien data from machine-readable visas, passports, and other travel and entry documents issued to the alien.(c)ExceptionThe identity-theft resistant departure information specified in this section is not required for any alien active duty military personnel traveling as passengers on board a departing Department of Defense commercial chartered aircraft.(d)Carrier maintenance and use of identity-Theft resistant departure manifest informationCarrier use of identity-theft resistant departure manifest information for purposes other than as described in standards set by the Secretary is prohibited. Carriers shall immediately notify the Chief Privacy Officer of the Department in writing in the event of unauthorized use or access, or breach, of identity-theft resistant departure manifest information.(e)Collection at specified locationIf the Secretary determines that an air or vessel carrier has not adequately complied with the provisions of this section, the Secretary may, in the Secretary's discretion, require the air or vessel carrier to collect identity-theft resistant departure manifest information at a specific location prior to the issuance of a boarding pass or other document on the international departure, or the boarding of crew, in any port through which the carrier boards aliens for international departure under the supervision of the Secretary for such period as the Secretary considers appropriate to ensure the adequate collection and transmission of biometric departure manifest information.(f)FundingThere shall be appropriated to the Interior Enforcement Account $500,000,000 to reimburse carriers for their reasonable actual expenses in carrying out their duties as described in this section.(g)Determination of budgetary effects(1)Emergency designation for congressional enforcementIn the Senate, amounts made available under this section are designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.(2)Emergency designation for statutory paygoAmounts made available under this section are designated as an emergency requirement under section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139; 2 U.S.C. 933(g)).3305.Profiling(a)ProhibitionIn making routine or spontaneous law enforcement decisions, such as ordinary traffic stops, Federal law enforcement officers may not use race or ethnicity to any degree, except that officers may rely on race and ethnicity if a specific suspect description exists.(b)Exceptions(1)Specific investigationIn conducting activities in connection with a specific investigation, Federal law enforcement officers may consider race and ethnicity only to the extent that there is trustworthy information, relevant to the locality or time frame, that links persons of a particular race or ethnicity to an identified criminal incident, scheme, or organization. This standard applies even where the use of race or ethnicity might otherwise be lawful.(2)National securityIn investigating or preventing threats to national security or other catastrophic events (including the performance of duties related to air transportation security), or in enforcing laws protecting the integrity of the Nation’s borders, Federal law enforcement officers may not consider race or ethnicity except to the extent permitted by the Constitution and laws of the United States.(3)Defined termIn this section, the term Federal law enforcement officer means any officer, agent, or employee of the United States authorized by law or by a Government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of Federal law.(c)Study and regulations(1)Data collectionNot later than 180 days after the date of the enactment of this Act, the Secretary shall begin collecting data regarding the individualized immigration enforcement activities of covered Department officers.(2)StudyNot later than 180 days after data collection under paragraph (1) commences, the Secretary shall complete a study analyzing the data.(3)RegulationsNot later than 90 days after the date the study required by paragraph (2) is completed, the Secretary, in consultation with the Attorney General, shall issue regulations regarding the use of race, ethnicity, and any other suspect classifications the Secretary deems appropriate by covered Department officers.(4)ReportsNot later than 30 days after completion of the study required by paragraph (2), the Secretary shall submit the study to—(A)the Committee on Homeland Security and Governmental Affairs of the Senate;(B)the Committee on Homeland Security of the House of Representatives;(C)the Committee on Appropriations of the Senate;(D)the Committee on Appropriations of the House of Representatives;(E)the Committee on the Judiciary of the Senate; and(F)the Committee on the Judiciary of the House of Representatives.(5)Defined termIn this subsection, the term covered Department officer means any officer, agent, or employee of United States Customs and Border Protection, United States Immigration and Customs Enforcement, or the Transportation Security Administration.3306.Enhanced penalties for certain drug offenses on Federal lands(a)Cultivating or manufacturing controlled substances on Federal propertySection 401(b)(5) of the Controlled Substances Act (21 U.S.C. 841(b)(5)) is amended by striking as provided in this subsection and inserting for not more than 10 years, in addition to any other term of imprisonment imposed under this subsection,.(b)Use of hazardous substancesPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall amend the Federal Sentencing Guidelines and policy statements to ensure that the guidelines provide an additional penalty increase of 2 offense levels above the sentence otherwise applicable for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) if the offense—(1)includes the use of a poison, chemical, or other hazardous substance to cultivate or manufacture controlled substances on Federal property;(2)creates a hazard to humans, wildlife, or domestic animals;(3)degrades or harms the environment or natural resources; or(4)pollutes an aquifer, spring, stream, river, or body of water.(c)Stream diversion or clear cutting on Federal property(1)Prohibition on stream diversion or clear cutting on Federal propertySection 401(b) of the Controlled Substances Act is amended by adding at the end the following:(8)Destruction of bodies of waterAny person who violates subsection (a) in a manner that diverts, redirects, obstructs, or drains an aquifer, spring, stream, river, or body of water or clear cuts timber while cultivating or manufacturing a controlled substance on Federal property shall be fined in accordance with title 18, United States Code..(2)Federal Sentencing Guidelines enhancementPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall amend the Federal Sentencing Guidelines and policy statements to ensure that the guidelines provide an additional penalty increase of 2 offense levels for above the sentence otherwise applicable for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) if the offense involves the diversion, redirection, obstruction, or draining of an aquifer, spring, stream, river, or body of water or the clear cut of timber while cultivating or manufacturing a controlled substance on Federal property.(d)Booby traps on Federal landSection 401(d)(1) of the Controlled Substances Act (21 U.S.C. 841(d)(1)) is amended by inserting cultivated, after is being.(e)Use or possession of firearms in connection with drug offenses on Federal landsPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall amend the Federal Sentencing Guidelines and policy statements to ensure that the guidelines provide an additional penalty increase of 2 offense levels above the sentence otherwise applicable for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) if the offense involves the possession of a firearm while cultivating or manufacturing controlled substances on Federal lands.DAsylum and refugee provisions3401.Time limits and efficient adjudication of genuine asylum claimsSection 208(a)(2) (8 U.S.C. 1158(a)(2)) is amended—(1)in subparagraph (A), by inserting or the Secretary of Homeland Security after Attorney General both places such term appears;(2)by striking subparagraphs (B) and (D);(3)by redesignating subparagraph (C) as subparagraph (B);(4)in subparagraph (B), as redesignated, by striking subparagraph (D) and inserting subparagraphs (C) and (D); and(5)by inserting after subparagraph (B), as redesignated, the following:(C)Changed circumstancesNotwithstanding subparagraph (B), an application for asylum of an alien may be considered if the alien demonstrates, to the satisfaction of the Attorney General or the Secretary of Homeland Security, the existence of changed circumstances that materially affect the applicant’s eligibility for asylum.(D)Motion to reopen certain meritorious claimsNotwithstanding subparagraph (B) or section 240(c)(7), an alien may file a motion to reopen an asylum claim during the 2-year period beginning on the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act if the alien—(i)was denied asylum based solely upon a failure to meet the 1-year application filing deadline in effect on the date on which the application was filed;(ii)was granted withholding of removal pursuant to section 241(b)(3) and has not obtained lawful permanent residence in the United States pursuant to any other provision of law;(iii)is not subject to the safe third country exception under subparagraph (A) or a bar to asylum under subsection (b)(2) and should not be denied asylum as a matter of discretion; and(iv)is physically present in the United States when the motion is filed..3402.Refugee family protections(a)Children of refugee or asylee spouses and childrenA child of an alien who qualifies for admission as a spouse or child under section 207(c)(2)(A) or 208(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1157(c)(2)(A) and 1158(b)(3)) shall be entitled to the same status as such alien if the child—(1)is accompanying or following to join such alien; and(2)is otherwise eligible under section 207(c)(2)(A) or 208(b)(3) of the Immigration and Nationality Act.3403.Clarification on designation of certain refugees(a)Termination of certain preferential treatment in immigration of AmerasiansSection 584 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1988 (8 U.S.C. 1101 note) is amended by adding at the end the following:(f)No visa may be issued under this section if the petition or application for such visa is submitted on or after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act..(b) Refugee designationSection 207(c)(1) (8 U.S.C. 1157(c)(1)) is amended—(1)by inserting (A) before Subject to the numerical limitations; and(2)by adding at the end the following:(B)(i)The President, upon a recommendation of the Secretary of State made in consultation with the Secretary of Homeland Security, and after appropriate consultation, may designate specifically defined groups of aliens—(I)whose resettlement in the United States is justified by humanitarian concerns or is otherwise in the national interest; and(II)who—(aa)share common characteristics that identify them as targets of persecution on account of race, religion, nationality, membership in a particular social group, or political opinion; or(bb)having been identified as targets as described in item (aa), share a common need for resettlement due to a specific vulnerability.(ii)An alien who establishes membership in a group designated under clause (i) to the satisfaction of the Secretary of Homeland Security shall be considered a refugee for purposes of admission as a refugee under this section unless the Secretary determines that such alien ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion.(iii)A designation under clause (i) is for purposes of adjudicatory efficiency and may be revoked by the President at any time after notification to Congress.(iv)Categories of aliens established under section 599D of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167; 8 U.S.C. 1157 note)—(I)shall be designated under clause (i) until the end of the first fiscal year commencing after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act; and(II)shall be eligible for designation thereafter at the discretion of the President, considering, among other factors, whether a country under consideration has been designated by the Secretary of State as a Country of Particular Concern for engaging in or tolerating systematic, ongoing, and egregious violations of religious freedom.(v)A designation under clause (i) shall not influence decisions to grant, to any alien, asylum under section 208, protection under section 241(b)(3), or protection under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984.(vi)A decision to deny admission under this section to an alien who establishes to the satisfaction of the Secretary that the alien is a member of a group designated under clause (i) shall—(I)be in writing; and(II)state, to the maximum extent feasible, the reason for the denial.(vii)Refugees admitted pursuant to a designation under clause (i) shall be subject to the number of admissions and be admissible under this section..3404.Asylum determination efficiencySection 235(b)(1)(B)(ii) (8 U.S.C. 1225(b)(1)(B)(ii)) is amended by striking asylum. and inserting asylum by an asylum officer. The asylum officer, after conducting a nonadversarial asylum interview and seeking supervisory review, may grant asylum to the alien under section 208 or refer the case to a designee of the Attorney General, for a de novo asylum determination, for relief under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984, or for protection under section 241(b)(3)..3405.Stateless persons in the United States(a)In generalChapter 1 of title II (8 U.S.C. 1151 et seq.) is amended by adding at the end the following:210A.Protection of certain stateless persons in the United States(a)Stateless persons(1)In generalIn this section, the term stateless person means an individual who is not considered a national under the operation of the laws of any country.(2)Designation of specific stateless groupsThe Secretary of Homeland Security, in consultation with the Secretary of State, may, in the discretion of the Secretary, designate specific groups of individuals who are considered stateless persons, for purposes of this section.(b)Status of stateless persons(1)Relief for certain individuals determined to be stateless personsThe Secretary of Homeland Security or the Attorney General may, in his or her discretion, provide conditional lawful status to an alien who is otherwise inadmissible or deportable from the United States if the alien—(A)is a stateless person present in the United States;(B)applies for such relief;(C)has not lost his or her nationality as a result of his or her voluntary action or knowing inaction after arrival in the United States;(D)except as provided in paragraphs (2) and (3), is not inadmissible under section 212(a); and(E)is not described in section 241(b)(3)(B)(i).(2)Inapplicability of certain provisionsThe provisions under paragraphs (4), (5), (7), and (9)(B) of section 212(a) shall not apply to any alien seeking relief under paragraph (1).(3)WaiverThe Secretary or the Attorney General may waive any other provisions of such section, other than subparagraphs (B), (C), (D)(ii), (E), (G), (H), or (I) of paragraph (2), paragraph (3), paragraph (6)(C)(i) (with respect to misrepresentations relating to the application for relief under paragraph (1)), or subparagraphs (A), (C), (D), or (E) of paragraph (10) of section 212(a), with respect to such an alien for humanitarian purposes, to assure family unity, or if it is otherwise in the public interest.(4)Submission of passport or travel documentAny alien who seeks relief under this section shall submit to the Secretary of Homeland Security or the Attorney General—(A)any available passport or travel document issued at any time to the alien (whether or not the passport or document has expired or been cancelled, rescinded, or revoked); or(B)an affidavit, sworn under penalty of perjury—(i)stating that the alien has never been issued a passport or travel document; or(ii)identifying with particularity any such passport or travel document and explaining why the alien cannot submit it.(5)Work authorizationThe Secretary of Homeland Security may authorize an alien who has applied for and is found prima facie eligible for or been granted relief under paragraph (1) to engage in employment in the United States.(6)Travel documentsThe Secretary may issue appropriate travel documents to an alien who has been granted relief under paragraph (1) that would allow him or her to travel abroad and be admitted to the United States upon return, if otherwise admissible.(7)Treatment of spouse and childrenThe spouse or child of an alien who has been granted conditional lawful status under paragraph (1) shall, if not otherwise eligible for admission under paragraph (1), be granted conditional lawful status under this section if accompanying, or following to join, such alien if—(A)the spouse or child is admissible (except as otherwise provided in paragraphs (2) and (3)) and is not described in section 241(b)(3)(B)(i); and(B)the qualifying relationship to the principal beneficiary existed on the date on which such alien was granted conditional lawful status.(c)Adjustment of status(1)Inspection and examinationAt the end of the 1-year period beginning on the date on which an alien has been granted conditional lawful status under subsection (b), the alien may apply for lawful permanent residence in the United States if—(A)the alien has been physically present in the United States for at least 1 year;(B)the alien’s conditional lawful status has not been terminated by the Secretary of Homeland Security or the Attorney General, pursuant to such regulations as the Secretary or the Attorney General may prescribe; and(C)the alien has not otherwise acquired permanent resident status.(2)Requirements for adjustment of statusThe Secretary of Homeland Security or the Attorney General, under such regulations as the Secretary or the Attorney General may prescribe, may adjust the status of an alien granted conditional lawful status under subsection (b) to that of an alien lawfully admitted for permanent residence if such alien—(A)is a stateless person;(B)properly applies for such adjustment of status;(C)has been physically present in the United States for at least 1 year after being granted conditional lawful status under subsection (b);(D)is not firmly resettled in any foreign country; and(E)is admissible (except as otherwise provided under paragraph (2) or (3) of subsection (b)) as an immigrant under this chapter at the time of examination of such alien for adjustment of status.(3)RecordUpon approval of an application under this subsection, the Secretary of Homeland Security shall establish a record of the alien’s admission for lawful permanent residence as of the date that is 1 year before the date of such approval.(4)Numerical limitationThe number of aliens who may receive an adjustment of status under this section for a fiscal year shall be subject to the numerical limitation of section 203(b)(4).(d)Proving the claimIn determining an alien’s eligibility for lawful conditional status or adjustment of status under this subsection, the Secretary of Homeland Security or the Attorney General shall consider any credible evidence relevant to the application. The determination of what evidence is credible and the weight to be given that evidence shall be within the sole discretion of the Secretary or the Attorney General.(e)Review(1)Administrative reviewNo appeal shall lie from the denial of an application by the Secretary, but such denial will be without prejudice to the alien’s right to renew the application in proceedings under section 240.(2)Motions to reopenNotwithstanding any limitation imposed by law on motions to reopen removal, deportation, or exclusion proceedings, any individual who is eligible for relief under this section may file a motion to reopen proceedings in order to apply for relief under this section. Any such motion shall be filed within 2 years of the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act.(f)Limitation(1)ApplicabilityThe provisions of this section shall only apply to aliens present in the United States.(2)Savings provisionNothing in this section may be construed to authorize or require—(A)the admission of any alien to the United States;(B)the parole of any alien into the United States; or(C)the grant of any motion to reopen or reconsider filed by an alien after departure or removal from the United States..(b)Judicial reviewSection 242(a)(2)(B)(ii) (8 U.S.C. 1252(a)(2)(B)(ii)) is amended by striking 208(a). and inserting 208(a) or 210A..(c)Conforming amendmentSection 203(b)(4) (8 U.S.C. 1153(b)(4)) is amended by inserting to aliens granted an adjustment of status under section 210A(c) or after level,.(d)Clerical amendmentThe table of contents for the Immigration and Nationality Act is amended by inserting after the item relating to section 210 the following:Sec. 210A. Protection of stateless persons in the United States..3406.U visa accessibilitySection 214(p)(2)(A) (8 U.S.C. 1184(p)(2)(A)) is amended by striking 10,000. and inserting 18,000, of which not more than 3,000 visas may be issued for aliens who are victims of a covered violation described in section 101(a)(15)(U)..3407.Work authorization while applications for U and T visas are pending(a)U visasSection 214(p) (8 U.S.C. 1184(p)), as amended by section 3406 of this Act, is further amended—(1)in paragraph (6), by striking the last sentence; and(2)by adding at the end the following:(7)Work authorizationNotwithstanding any provision of this Act granting eligibility for employment in the United States, the Secretary of Homeland Security shall grant employment authorization to an alien who has filed an application for nonimmigrant status under section 101(a)(15)(U) on the date that is the earlier of—(A)the date on which the alien’s application for such status is approved; or(B)a date determined by the Secretary that is not later than 180 days after the date on which the alien filed the application..(b)T visasSection 214(o) (8 U.S.C. 1184(o)) is amended by adding at the end the following:(8)Notwithstanding any provision of this Act granting eligibility for employment in the United States, the Secretary of Homeland Security shall grant employment authorization to an alien who has filed an application for nonimmigrant status under section 101(a)(15)(T) on the date that is the earlier of—(A)the date on which the alien’s application for such status is approved; or(B)a date determined by the Secretary that is not later than 180 days after the date on which the alien filed the application..3408.Representation at overseas refugee interviewsSection 207(c) (8 U.S.C. 1157(c)) is amended by adding at the end the following:(5)The adjudicator of an application for refugee status under this section shall consider all relevant evidence and maintain a record of the evidence considered.(6)An applicant for refugee status may be represented, including at a refugee interview, at no expense to the Government, by an attorney or accredited representative who—(A)was chosen by the applicant; and(B)is authorized by the Secretary of Homeland Security to be recognized as the representative of such applicant in an adjudication under this section.(7)(A)A decision to deny an application for refugee status under this section—(i)shall be in writing; and(ii)shall provide, to the maximum extent feasible, information on the reason for the denial, including—(I)the facts underlying the determination; and(II)whether there is a waiver of inadmissibility available to the applicant.(B)The basis of any negative credibility finding shall be part of the written decision.(8)(A)An applicant who is denied refugee status under this section may file a request with the Secretary for a review of his or her application not later than 120 days after such denial.(B)A request filed under subparagraph (A) shall be adjudicated by refugee officers who have received training on considering requests for review of refugee applications that have been denied.(C)The Secretary shall publish the standard applied to a request for review.(D)A request for review may result in the decision being granted, denied, or reopened for a further interview.(E)A decision on a request for review under this paragraph—(i)shall be in writing; and(ii)shall provide, to the maximum extent feasible, information on the reason for the denial..3409.Law enforcement and national security checks(a)RefugeesSection 207(c)(1) (8 U.S.C. 1157(c)(1)) is amended by adding at the end the following: No alien shall be admitted as a refugee until the identity of the applicant, including biographic and biometric data, has been checked against all appropriate records or databases maintained by the Secretary of Homeland Security, the Attorney General, the Secretary of State, and other Federal records or databases that the Secretary of Homeland Security considers necessary, to determine any national security, law enforcement, or other grounds on which the alien may be inadmissible to the United States or ineligible to apply for or be granted refugee status..(b)AsyleesSection 208(d)(5)(A)(i) (8 U.S.C. 1158(d)(5)(A)(i)) is amended to read as follows:(i)asylum shall not be granted until the identity of the applicant, using biographic and biometric data, has been checked against all appropriate records or databases maintained by the Secretary of Homeland Security, the Attorney General, the Secretary of State, and other Federal records or databases that the Secretary of Homeland Security considers necessary, to determine any national security, law enforcement, or other grounds on which the alien may be inadmissible to the United States or ineligible to apply for or be granted asylum;.3410.Tibetan refugee assistance(a)Short titleThis section may be cited as the Tibetan Refugee Assistance Act of 2013.(b)Transition for displaced TibetansNotwithstanding the numerical limitations specified in sections 201 and 202 of the Immigration and Nationality Act (8 U.S.C. 1151 and 1152), 5,000 immigrant visas shall be made available to qualified displaced Tibetans described in subsection (c) during the 3-year period beginning on October 1, 2013.(c)Qualified displaced Tibetan described(1)In generalAn individual is a qualified displaced Tibetan if such individual—(A)is a native of Tibet; and(B)has been continuously residing in India or Nepal since before the date of the enactment of this Act.(2)Native of Tibet describedFor purposes of paragraph (1)(A), an individual shall be considered a native of Tibet if such individual—(A)was born in Tibet; or(B)is the son, daughter, grandson, or granddaughter of an individual who was born in Tibet.(d)Derivative status for spouses and childrenA spouse or child (as defined in subparagraphs (A), (B), (C), (D), or (E) of section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1))) shall, if not otherwise entitled to an immigrant status and the immediate issuance of a visa under this section, be entitled to the same status, and the same order of consideration, provided under this section, if accompanying, or following to join, the spouse or parent of such spouse or child.(e)Distribution of visa numbersThe Secretary of State shall ensure that immigrant visas provided under subsection (b) are made available to qualified displaced Tibetans described in subsection (c) or (d) in an equitable manner, giving preference to those qualified displaced Tibetans who—(1)are not resettled in India or Nepal; or(2)are most likely to be resettled successfully in the United States.3411.Termination of asylum or refugee status(a)Termination of statusExcept as provided in subsections (b) and (c), any alien who is granted asylum or refugee status under this Act or the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), who, without good cause as determined by the Secretary or the Attorney General, subsequently returns to the country of such alien’s nationality or, in the case of an alien having no nationality, returns to any country in which such alien last habitually resided, and who applied for such status because of persecution or a well-founded fear of persecution in that country on account of race, religion, nationality, membership in a particular social group, or political opinion, shall have his or her refugee or asylum status terminated.(b)WaiverThe Secretary has discretion to waive subsection (a) if it is established to the satisfaction of the Secretary or the Attorney General that the alien had good cause for the return. The waiver may be sought prior to departure from the United States or upon return.(c)Exception for certain aliens from CubaSubsection (a) shall not apply to an alien who is eligible for adjustment to that of an alien lawfully admitted for permanent residence pursuant to the Cuban Adjustment Act of 1966 (Public Law 89–732).3412.Asylum clockSection 208(d)(2) (8 U.S.C. 1158(d)(2)) is amended by striking is not entitled to employment authorization and all that follows through prior to 180 days after and inserting shall be provided employment authorization 180 days after.EShortage of immigration court resources for removal proceedings3501.Shortage of immigration court personnel for removal proceedings(a)Immigration court judgesThe Attorney General shall increase the total number of immigration judges to adjudicate current pending cases and efficiently process future cases by at least—(1)75 in fiscal year 2014;(2)75 in fiscal year 2015; and(3)75 in fiscal year 2016.(b)Necessary support staff for immigration court judgesThe Attorney General shall address the shortage of support staff for immigration judges by ensuring that each immigration judge has the assistance of the necessary support staff, including the equivalent of 1 staff attorney or law clerk and 1 legal assistant.(c)Annual increases in board of immigration appeals personnelThe Attorney General shall increase the number of Board of Immigration Appeals staff attorneys (including the necessary additional support staff) to efficiently process cases by at least—(1)30 in fiscal year 2014;(2)30 in fiscal year 2015; and(3)30 in fiscal year 2016.(d)FundingThere shall be appropriated, from the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1), such sums as may be necessary to carry out this section.3502.Improving immigration court efficiency and reducing costs by increasing access to legal information(a)Clarification regarding the authority of the Attorney General To appoint counsel to aliens in immigration proceedingsSection 292 (8 U.S.C. 1362) is amended—(1)by inserting (a) before In any;(2)by striking (at no expense to the Government);(3)by striking he shall and inserting the person shall; and(4)by adding at the end the following:(b)The Government is not required to provide counsel to aliens under subsection (a). However, the Attorney General may, in the Attorney General’s sole and unreviewable discretion, appoint or provide counsel to aliens in immigration proceedings conducted under section 240 of this Act..(b)Appointment of counsel in certain cases; right To review certain documents in removal proceedingsSection 240(b) (8 U.S.C. 1229a(b)) is amended—(1)in paragraph (4)—(A)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;(B)in subparagraph (A), by striking , at no expense to the Government,;(C)by inserting after subparagraph (A) the following new subparagraph:(B)the alien shall, at the beginning of the proceedings or at a reasonable time thereafter, automatically receive a complete copy of all relevant documents in the possession of the Department of Homeland Security, including all documents (other than documents protected from disclosure by privilege, including national security information referenced in subparagraph (C), law enforcement sensitive information, and information prohibited from disclosure pursuant to any other provision of law) contained in the file maintained by the Government that includes information with respect to all transactions involving the alien during the immigration process (commonly referred to as an A-file), and all documents pertaining to the alien that the Department of Homeland Security has obtained or received from other government agencies, unless the alien waives the right to receive such documents by executing a knowing and voluntary waiver in a language that he or she understands fluently,; and(D)by adding at the end the following:The Government is not required to provide counsel to aliens under this paragraph. However, the Attorney General may, in the Attorney General’s sole and unreviewable discretion, appoint or provide counsel at government expense to aliens in immigration proceedings.; and(2)by adding at the end the following new paragraph:(8)Failure to provide alien required documentsIn the absence of a waiver under subparagraph (B) of paragraph (4), a removal proceeding may not proceed until the alien has received the documents as required under such subparagraph..(c)Appointment of counsel for unaccompanied alien children and aliens with a serious mental disabilitySection 292 (8 U.S.C. 1362), as amended by subsection (a), is further amended by adding at the end the following:(c)Notwithstanding subsection (b), the Attorney General shall appoint counsel, at the expense of the Government if necessary, to represent an alien in a removal proceeding who has been determined by the Secretary to be an unaccompanied alien child, is incompetent to represent himself or herself due to a serious mental disability that would be included in section 3(1) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(1)), or is considered particularly vulnerable when compared to other aliens in removal proceedings, such that the appointment of counsel is necessary to help ensure fair resolution and efficient adjudication of the proceedings..(d)FundingThere shall be appropriated, from the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1), such sums as may be necessary to carry out this section and the amendments made by this section.3503.Office of Legal Access Programs(a)Establishment of Office of Legal Access ProgramsThe Attorney General shall maintain, within the Executive Office for Immigration Review, an Office of Legal Access Programs to develop and administer a system of legal orientation programs to make immigration proceedings more efficient and cost effective by educating aliens regarding administrative procedures and legal rights under United States immigration law and to establish other programs to assist in providing aliens access to legal information.(b)Legal orientation programsThe legal orientation programs—(1)shall provide programs to assist detained aliens in making informed and timely decisions regarding their removal and eligibility for relief from removal in order to increase efficiency and reduce costs in immigration proceedings and Federal custody processes and to improve access to counsel and other legal services;(2)may provide services to detained aliens in immigration proceedings under sections 235, 238, 240, and 241(a)(5) of the Immigration and Nationality Act (8 U.S.C. 1225, 1228, 1229a, and 1231(a)(5)) and to other aliens in immigration and asylum proceedings under sections 235, 238, and 240 of the Immigration and Nationality Act (8 U.S.C. 1225, 1228, and 1229a); and(3)shall identify unaccompanied alien children, aliens with a serious mental disability, and other particularly vulnerable aliens for consideration by the Attorney General pursuant to section 292(c) of the Immigration and Nationality Act, as added by section 3502(c).(c)ProceduresThe Secretary, in consultation with the Attorney General, shall establish procedures that ensure that legal orientation programs are available for all detained aliens within 5 days of arrival into custody and to inform such aliens of the basic procedures of immigration hearings, their rights relating to those hearings under the immigration laws, information that may deter such aliens from filing frivolous legal claims, and any other information deemed appropriate by the Attorney General, such as a contact list of potential legal resources and providers.(d)Rule of constructionNothing in this subsection shall be construed to create any substantive or procedural right or benefit that is legally enforceable by any party against the United States or its agencies or officers or any other person.(e)FundingThere shall be appropriated, from the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1), such sums as may be necessary to carry out this section.3504.Codifying Board of Immigration Appeals(a)Definition of board memberSection 101(a) (8 U.S.C. 1101(a)) is amended by adding at the end the following:(53)The term Board Member means an attorney whom the Attorney General appoints to serve on the Board of Immigration Appeals within the Executive Office of Immigration Review, and is qualified to review decisions of immigration judges and other matters within the jurisdiction of the Board of Immigration Appeals..(b)Board of Immigration AppealsSection 240(a)(1) (8 U.S.C. 1229a(a)(1)) is amended by adding at the end the following: The Board of Immigration Appeals and its Board Members shall review decisions of immigration judges under this section..(c)AppealsSection 240(b)(4) (8 U.S.C. 1229a(b)(4)), as amended by section 3502(b), is further amended—(1)in subparagraph (B), by striking , and and inserting a semicolon;(2)in subparagraph (C), by striking the period and inserting ; and; and(3)by inserting after subparagraph (C) the following:(D)the alien or the Department of Homeland Security may appeal the immigration judge’s decision to a 3-judge panel of the Board of Immigration Appeals..(d)Decision and burden of proofSection 240(c)(1)(A) (8 U.S.C. 1229a(c)(1)(A)) is amended to read as follows:(A)In generalAt the conclusion of the proceeding, the immigration judge shall decide whether an alien is removable from the United States. The determination of the immigration judge shall be based only on the evidence produced at the hearing. On appeal, the Board of Immigration Appeals shall issue a written opinion. The opinion shall address all dispositive arguments raised by the parties. The panel may incorporate by reference the opinion of the immigration judge whose decision is being reviewed, provided that the panel also addresses any arguments made by the nonprevailing party regarding purported errors of law, fact, or discretion..3505.Improved training for immigration judges and Board Members(a)In generalSection 240 (8 U.S.C. 1229a) is amended by adding at the end the following:(f)Improved training(1)Improved training for immigration judges and board members(A)In generalIn consultation with the Attorney General and the Director of the Federal Judicial Center, the Director of the Executive Office for Immigration Review shall review and modify, as appropriate, training programs for immigration judges and Board Members.(B)Elements of reviewEach such review shall study—(i)the expansion of the training program for new immigration judges and Board Members;(ii)continuing education regarding current developments in the field of immigration law; and(iii)methods to ensure that immigration judges are trained on properly crafting and dictating decisions.(2)Improved training and guidance for staffThe Director of the Executive Office for Immigration Review shall—(A)modify guidance and training regarding screening standards and standards of review; and(B)ensure that Board Members provide staff attorneys with appropriate guidance in drafting decisions in individual cases, consistent with the policies and directives of the Director of the Executive Office for Immigration Review and the Chairman of the Board of Immigration Appeals..(b)FundingThere shall be appropriated, from the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1), such sums as may be necessary to carry out this section and the amendment made by this section.3506.Improved resources and technology for immigration courts and Board of Immigration Appeals(a)Improved on-Bench reference materials and decision templatesThe Director of the Executive Office for Immigration Review shall ensure that immigration judges are provided with updated reference materials and standard decision templates that conform to the law of the circuits in which they sit.(b)Practice manualThe Director of the Executive Office for Immigration Review shall produce a practice manual describing best practices for the immigration courts and shall make such manual available electronically to counsel and litigants who appear before the immigration courts.(c)Recording system and other technologies(1)Plan requiredThe Director of the Executive Office for Immigration Review shall provide the Attorney General with a plan and a schedule to replace the immigration courts’ tape recording system with a digital recording system that is compatible with the information management systems of the Executive Office for Immigration Review.(2)Audio recording systemConsistent with the plan described in paragraph (1), the Director shall pilot a digital audio recording system not later than 1 year after the enactment of this Act, and shall begin nationwide implementation of that system as soon as practicable.(d)Improved transcription servicesNot later than 1 year after the enactment of this Act, the Director of the Executive Office for Immigration Review shall report to the Attorney General on the current transcription services utilized by the Office and recommend improvements to this system regarding quality and timeliness of transcription.(e)Improved interpreter selectionNot later than 1 year after the enactment of this Act, the Director of the Executive Office for Immigration Review shall report to the Attorney General on the current interpreter selection process utilized by the Office and recommend improvements to this process regarding screening, hiring, certification, and evaluation of staff and contract interpreters.(f)FundingThere shall be appropriated, from the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1), such sums as may be necessary to carry out this section.3507.Transfer of responsibility for trafficking protections(a)Transfer of responsibility(1)In generalAll unexpended balances appropriated or otherwise available to the Department of Health and Human Services and its Office of Refugee Resettlement in connection with the functions provided for in paragraphs (5) and (6) of section 235(c) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(c)), shall, subject to section 202 of the Budget and Accounting Procedures Act of 1950, be transferred to the Department of Justice. Funds transferred pursuant to this paragraph shall remain available until expended and shall be used only for the purposes for which the funds were originally authorized and appropriated.(2)Contract authorityThe Attorney General may award grants to, and enter into contracts to carry out the functions set forth in paragraphs (5) and (6) of Section 235(c) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008.(b)Conforming amendmentsSection 235(c) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(c)) is amended—(1)in paragraph (5)—(A)by striking Secretary of Health and Human Services each place it appears and inserting Attorney General; and(B)by striking the last sentence; and(2)in paragraph (6)—(A)by striking Secretary of Health and Human Services each place it appears and inserting Attorney General;(B)in subparagraphs (B)(ii), (D), and (F), by striking Secretary each place it appears and inserting Attorney General; and(C)in subparagraph (F), by striking and Human Services.FPrevention of trafficking in persons and abuses involving workers recruited abroad3601.Definitions(a)In generalExcept as otherwise provided by this subtitle, the terms used in this subtitle shall have the same meanings, respectively, as are given those terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203).(b)Other definitions(1)Foreign labor contractorThe term foreign labor contractor means any person who performs foreign labor contracting activity, including any person who performs foreign labor contracting activity wholly outside of the United States, except that the term does not include any entity of the United States Government.(2)Foreign labor contracting activityThe term foreign labor contracting activity means recruiting, soliciting, or related activities with respect to an individual who resides outside of the United States in furtherance of employment in the United States, including when such activity occurs wholly outside of the United States.(3)PersonThe term person means any natural person or any corporation, company, firm, partnership, joint stock company or association or other organization or entity (whether organized under law or not), including municipal corporations.(4)Workerthe term worker means an individual or exchange visitor who is the subject of foreign labor contracting activity.3602.Disclosure(a)Requirement for disclosureAny person who engages in foreign labor contracting activity shall ascertain and disclose in writing in English and in the primary language of the worker at the time of the worker’s recruitment, the following information:(1)The identity and address of the employer and the identity and address of the person conducting the recruiting on behalf of the employer, including any subcontractor or agent involved in such recruiting.(2)All assurances and terms and conditions of employment, from the prospective employer for whom the worker is being recruited, including the work hours, level of compensation to be paid, the place and period of employment, a description of the type and nature of employment activities, any withholdings or deductions from compensation and any penalties for terminating employment.(3)A signed copy of the work contract between the worker and the employer.(4)The type of visa under which the foreign worker is to be employed, the length of time for which the visa will be valid, the terms and conditions under which the visa may be renewed, and a clear statement of any expenses associated with securing or renewing the visa.(5)An itemized list of any costs or expenses to be charged to the worker and any deductions to be taken from wages, including any costs for housing or accommodation, transportation to and from the worksite, meals, health insurance, workers’ compensation, costs of benefits provided, medical examinations, healthcare, tools, or safety equipment costs.(6)The existence of any labor organizing effort, strike, lockout, or other labor dispute at the place of employment.(7)Whether and the extent to which workers will be compensated through workers' compensation, private insurance, or otherwise for injuries or death, including work-related injuries and death, during the period of employment and, if so, the name of the State workers' compensation insurance carrier or the name of the policyholder of the private insurance, the name and the telephone number of each person who must be notified of an injury or death, and the time period within which such notice must be given.(8)A statement, in a form specified by the Secretary—(A)stating that—(i)no foreign labor contractor, agent, or employee of a foreign labor contractor, may lawfully assess any fee (including visa fees, processing fees, transportation fees, legal expenses, placement fees, and other costs) to a worker for any foreign labor contracting activity; and(ii)the employer may bear such costs or fees for the foreign labor contractor, but that these fees cannot be passed along to the worker;(B)explaining that—(i)no additional significant requirements or changes may be made to the original contract signed by the worker without at least 24 hours to consider such changes and the specific consent of the worker, obtained voluntarily and without threat of penalty; and(ii)any significant changes made to the original contract that do not comply with clause (i) shall be a violation of this subtitle and be subject to the provisions of section 3610 of this Act; and(C)describing the protections afforded the worker by this section and by section 202 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1375b) and any applicable visa program, including—(i)relevant information about the procedure for filing a complaint provided for in section 3610; and(ii)the telephone number for the national human trafficking resource center hotline number.(9)Any education or training to be provided or required, including—(A)the nature, timing, and cost of such training;(B)the person who will pay such costs;(C)whether the training is a condition of employment, continued employment, or future employment; and(D)whether the worker will be paid or remunerated during the training period, including the rate of pay.(b)Relationship to labor and employment lawsNothing in the disclosure required by subsection (a) shall constitute a legal conclusion as to the worker’s status or rights under the labor and employment laws.(c)Prohibition on false and misleading informationNo foreign labor contractor or employer who engages in any foreign labor contracting activity shall knowingly provide materially false or misleading information to any worker concerning any matter required to be disclosed under subsection (a). The disclosure required by this section is a document concerning the proper administration of a matter within the jurisdiction of a department or agency of the United States for the purposes of section 1519 of title 18, United States Code.3603.Prohibition on discrimination(a)In generalIt shall be unlawful for an employer or a foreign labor contractor to fail or refuse to hire, discharge, intimidate, threaten, restrain, coerce, or blacklist any individual or otherwise discriminate against an individual with respect to compensation, terms, conditions, or privileges of employment, because of such individual's race, color, creed, sex, national origin, religion, age, or disability.(b)Determinations of discriminationFor the purposes of determining the existence of unlawful discrimination under subsection (a)—(1)in the case of a claim of discrimination based on race, color, creed, sex, national origin, or religion, the same legal standards shall apply as are applicable under title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);(2)in the case of a claim of discrimination based on unlawful discrimination based on age, the same legal standards shall apply as are applicable under the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.); and(3)in the case of a claim of discrimination based on disability, the same legal standards shall apply as are applicable under title I of the Americans With Disabilities Act of 1990 (42 U.S.C. 12111 et seq.).3604.Recruitment feesNo employer, foreign labor contractor, or agent or employee of a foreign labor contractor, shall assess any fee (including visa fees, processing fees, transportation fees, legal expenses, placement fees, and other costs) to a worker for any foreign labor contracting activity.3605.Registration(a)Requirement To register(1)In generalSubject to paragraph (2), prior to engaging in any foreign labor contracting activity, any person who is a foreign labor contractor or who, for any money or other valuable consideration paid or promised to be paid, performs a foreign labor contracting activity on behalf of a foreign labor contractor, shall obtain a certificate of registration from the Secretary of Labor pursuant to regulations promulgated by the Secretary under subsection (c).(2)Exception for certain employersAn employer, or employee of an employer, who engages in foreign labor contracting activity solely to find employees for that employer’s own use, and without the participation of any other foreign labor contractor, shall not be required to register under this section.(b)Notification(1)Annual employer notificationEach employer shall notify the Secretary, not less frequently than once every year, of the identity of any foreign labor contractor involved in any foreign labor contracting activity for, or on behalf of, the employer, including at a minimum, the name and address of the foreign labor contractor, a description of the services for which the foreign labor contractor is being used, whether the foreign labor contractor is to receive any economic compensation for the services, and, if so, the identity of the person or entity who is paying for the services.(2)Annual foreign labor contractor notificationEach foreign labor contractor shall notify the Secretary, not less frequently than once every year, of the identity of any subcontractee, agent, or foreign labor contractor employee involved in any foreign labor contracting activity for, or on behalf of, the foreign labor contractor.(3)Noncompliance notificationAn employer shall notify the Secretary of the identity of a foreign labor contractor whose activities do not comply with this subtitle.(4)AgreementNot later than 7 days after receiving a request from the Secretary, an employer shall provide the Secretary with the identity of any foreign labor contractor with which the employer has a contract or other agreement.(c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall promulgate regulations to establish an efficient electronic process for the timely investigation and approval of an application for a certificate of registration of foreign labor contractors, including—(1)a declaration, subscribed and sworn to by the applicant, stating the applicant's permanent place of residence, the foreign labor contracting activities for which the certificate is requested, and such other relevant information as the Secretary may require;(2)a set of fingerprints of the applicant;(3)an expeditious means to update registrations and renew certificates;(4)providing for the consent of any foreign labor recruiter to the designation by a court of the Secretary as an agent available to accept service of summons in any action against the applicant, if the applicant has left the jurisdiction in which the action is commenced, otherwise has become unavailable to accept service, or is subject to personal jurisdiction in no State;(5)providing for the consent of any foreign labor recruiter to jurisdiction in the Department or any Federal or State court in the United States for any action brought by any aggrieved individual or worker;(6)providing for cooperation in any investigation by the Secretary or other appropriate authorities;(7)providing for consent to the forfeiture of the bond for failure to cooperate with these provisions;(8)providing for consent to be liable for violations of this subtitle by any agents or subcontractees of any level in relation to the foreign labor contracting activity of the agent or subcontractee to the same extent as if the foreign labor contractor had committed the violation; and(9)providing for consultation with other appropriate Federal agencies to determine whether any reason exists to deny registration to a foreign labor contractor.(d)Term of registrationUnless suspended or revoked, a certificate under this section shall be valid for 2 years.(e)Application fee(1)Requirement for feeIn addition to any other fees authorized by law, the Secretary shall impose a fee, to be deposited in the general fund of the Treasury, on a foreign labor contractor that submits an application for a certificate of registration under this section.(2)Amount of feeThe amount of the fee required by paragraph (1) shall be set at a level that the Secretary determines sufficient to cover the full costs of carrying out foreign labor contract registration activities under this subtitle, including worker education and any additional costs associated with the administration of the fees collected.(f)Refusal To issue; revocationIn accordance with regulations promulgated by the Secretary, the Secretary shall refuse to issue or renew, or shall revoke and debar from eligibility to obtain a certificate of registration for a period of not greater than 5 years, after notice and an opportunity for a hearing, a certificate of registration under this section if—(1)the applicant for, or holder of, the certification has knowingly made a material misrepresentation in the application for such certificate;(2)the applicant for, or holder of, the certification is not the real party in interest in the application or certificate of registration and the real party in interest—(A)is a person who has been refused issuance or renewal of a certificate;(B)has had a certificate revoked; or(C)does not qualify for a certificate under this section;(3)the applicant for, or holder of, the certification has been convicted within the preceding 5 years of—(A)any felony under State or Federal law or crime involving robbery, bribery, extortion, embezzlement, grand larceny, burglary, arson, violation of narcotics laws, murder, rape, assault with intent to kill, assault which inflicts grievous bodily injury, prostitution, peonage, or smuggling or harboring individuals who have entered the United States illegally; or(B)any crime relating to gambling, or to the sale, distribution or possession of alcoholic beverages, in connection with or incident to any labor contracting activities; or(4)the applicant for, or holder of, the certification has materially failed to comply with this section.(g)Re-Registration of violatorsThe Secretary shall establish a procedure by which a foreign labor contractor that has had its registration revoked under subsection (f) may seek to re-register under this subsection by demonstrating to the Secretary’s satisfaction that the foreign labor contractor has not violated this subtitle in the previous 5 years and that the foreign labor contractor has taken sufficient steps to prevent future violations of this subtitle.3606.Bonding requirement(a)In generalThe Secretary shall require a foreign labor contractor to post a bond in an amount sufficient to ensure the ability of the foreign labor contractor to discharge its responsibilities and to ensure protection of workers, including wages.(b)RegulationsThe Secretary, by regulation, shall establish the conditions under which the bond amount is determined, paid, and forfeited.(c)Relationship to other remediesThe bond requirements and forfeiture of the bond under this section shall be in addition to other remedies under 3610 or any other law.3607.Maintenance of lists(a)In generalThe Secretary shall maintain—(1)a list of all foreign labor contractors registered under this subsection, including—(A)the countries from which the contractors recruit;(B)the employers for whom the contractors recruit;(C)the visa categories and occupations for which the contractors recruit; and(D)the States where recruited workers are employed; and(2)a list of all foreign labor contractors whose certificate of registration the Secretary has revoked.(b)Updates; availabilityThe Secretary shall—(1)update the lists required by subsection (a) on an ongoing basis, not less frequently than every 6 months; and(2)make such lists publicly available, including through continuous publication on Internet websites and in written form at and on the websites of United States embassies in the official language of that country.(c)Inter-Agency availabilityThe Secretary shall share the information described in subsection (a) with the Secretary of State.3608.Amendment to the Immigration and Nationality ActSection 214 (8 U.S.C. 1184) is amended by adding at the end the following:(s)A visa shall not be issued under the subparagraph (A)(iii), (B)(i) (but only for domestic servants described in clause (i) or (ii) of section 274a.12(c)(17) of title 8, Code of Federal Regulations (as in effect on December 4, 2007)), (G)(v), (H), (J), (L), (Q), (R), or (W) of section 101(a)(15) until the consular officer—(1)has provided to and reviewed with the applicant, in the applicant’s language (or a language the applicant understands), a copy of the information and resources pamphlet required by section 202 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1375b); and(2)has reviewed and made a part of the visa file the foreign labor recruiter disclosures required by section 3602 of the Border Security, Economic Opportunity, and Immigration Modernization Act, including whether the foreign labor recruiter is registered pursuant to that section..3609.Responsibilities of Secretary of State(a)In generalThe Secretary of State shall ensure that each United States diplomatic mission has a person who shall be responsible for receiving information from any worker who has been subject to violations of this subtitle.(b)Provision of informationThe responsible person referred to in subsection (a) shall ensure that the information received is provided to the Department of Justice, the Department of Labor, or any other relevant Federal agency.(c)MechanismsThe Attorney General and the Secretary shall ensure that there is a mechanism for any actions that need to be taken in response to information received under subsection (a).(d)Assistance from foreign governmentThe person designated for receiving information pursuant to subsection (a) is strongly encouraged to coordinate with governments and civil society organizations in the countries of origin to ensure the worker receives additional support.(e)Maintenance and availability of informationThe Secretary of State shall ensure that consulates maintain information regarding the identities of foreign labor contractors and the employers to whom the foreign labor contractors supply workers. The Secretary of State shall make such information publicly available in written form and online, including on the websites of United States embassies in the official language of that country.(f)Annual public discloseThe Secretary of State shall make publicly available online, on an annual basis, data disclosing the gender, country of origin and state, if available, date of birth, wage, level of training, and occupation category, disaggregated by job and by visa category and subcategory.3610.Enforcement provisions(a)Complaints and investigationsThe Secretary—(1)shall establish a process for the receipt, investigation, and disposition of complaints filed by any person, including complaints respecting a foreign labor contractor’s compliance with this subtitle; and(2)either pursuant to the process required by paragraph (1) or otherwise, may investigate employers or foreign labor contractors, including actions occurring in a foreign country, as necessary to determine compliance with this subtitle.(b)Enforcement(1)In generalA worker who believes that he or she has suffered a violation of this subtitle may seek relief from an employer by—(A)filing a complaint with the Secretary within 3 years after the date on which the violation occurred or date on which the employee became aware of the violation; or(B)if the Secretary has not issued a final decision within 120 days of the filing of the complaint and there is no showing that such delay is due to the bad faith of the claimant, bringing an action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy.(2)Procedure(A)In generalUnless otherwise provided herein, a complaint under paragraph (1)(A) shall be governed under the rules and procedures set forth in paragraphs (1) and (2)(A) of section 42121(b) of title 49, United States Code.(B)ExceptionNotification of a complaint under paragraph (1)(A) shall be made to each person or entity named in the complaint as a defendant and to the employer.(C)Statute of limitationsAn action filed in a district court of the United States under paragraph (1)(B) shall be commenced not later than 180 days after the last day of the 120-day period referred to in that paragraph.(D)Jury trialA party to an action brought under paragraph (1)(B) shall be entitled to trial by jury.(c)Administrative enforcement(1)In generalIf the Secretary finds, after notice and an opportunity for a hearing, any foreign labor contractor or employer failed to comply with any of the requirements of this subtitle, the Secretary may impose the following against such contractor or employer—(A)a fine in an amount not more than $10,000 per violation; and(B)upon the occasion of a third violation or a failure to comply with representations, a fine of not more than $25,000 per violation.(d)Authority To ensure complianceThe Secretary is authorized to take other such actions, including issuing subpoenas and seeking appropriate injunctive relief and recovery of damages, as may be necessary to assure compliance with the terms and conditions of this subtitle.(e)BondingPursuant to the bonding requirement in section 3606, bond liquidation and forfeitures shall be in addition to other remedies under this section or any other law.(f)Civil action(1)In generalThe Secretary or any person aggrieved by a violation of this subtitle may bring a civil action against any foreign labor contractor that does not meet the requirements under subsection (g)(2) in any court of competent jurisdiction—(A)to seek remedial action, including injunctive relief;(B)to recover damages on behalf of any worker harmed by a violation of this subsection; and(C)to ensure compliance with requirements of this section.(2)Actions by the secretary of homeland security(A)Sums recoveredAny sums recovered by the Secretary on behalf of a worker under paragraph (1) or through liquidation of the bond held pursuant to section 3606 shall be held in a special deposit account and shall be paid, on order of the Secretary, directly to each worker affected. Any such sums not paid to a worker because of inability to do so within a period of 5 years shall be credited as an offsetting collection to the appropriations account of the Secretary for expenses for the administration of this section and shall remain available to the Secretary until expended or may be used for enforcement of the laws within the jurisdiction of the wage and hour division or may be transferred to the Secretary of Health and Human Services for the purpose of providing support to programs that provide assistance to victims of trafficking in persons or other exploited persons. The Secretary shall work with any attorney or organization representing workers to locate workers owed sums under this section.(B)RepresentationExcept as provided in section 518(a) of title 28, United States Code, the Attorney General may appear for and represent the Secretary in any civil litigation brought under this paragraph. All such litigation shall be subject to the direction and control of the Attorney General.(3)Actions by individuals(A)AwardIf the court finds in a civil action filed by an individual under this section that the defendant has violated any provision of this subtitle (or any regulation issued pursuant to this subtitle), the court may award—(i)damages, up to and including an amount equal to the amount of actual damages, and statutory damages of up to $1,000 per plaintiff per violation, or other equitable relief, except that with respect to statutory damages—(I)multiple infractions of a single provision of this subtitle (or of a regulation under this subtitle) shall constitute only 1 violation for purposes of section 3602(a) to determine the amount of statutory damages due a plaintiff; and(II)if such complaint is certified as a class action the court may award—(aa)damages up to an amount equal to the amount of actual damages; and(bb)statutory damages of not more than the lesser of up to $1,000 per class member per violation, or up to $500,000; and other equitable relief;(ii)reasonable attorneys’ fees and costs; and(iii)such other and further relief, including declaratory and injunctive relief, as necessary to effectuate the purposes of this subtitle.(B)CriteriaIn determining the amount of statutory damages to be awarded under subparagraph (A), the court is authorized to consider whether an attempt was made to resolve the issues in dispute before the resort to litigation.(C)BondTo satisfy the damages, fees, and costs found owing under this clause, the Secretary shall release as much of the bond held pursuant to section 3606 as necessary.(D)AppealAny civil action brought under this section shall be subject to appeal as provided in chapter 83 of title 28, United States Code (28 U.S.C. 1291 et seq.).(E)Access to legal services corporationNotwithstanding any other provision of law, the Legal Services Corporation and recipients of its funding may provide legal assistance on behalf of any alien with respect to any provision of this subtitle.(g)Agency liability(1)In generalBeginning 180 days after the Secretary has promulgated regulations pursuant to section 3605(c), an employer who retains the services of a foreign labor contractor shall only use those foreign labor contractors who are registered under section 3605.(2)Safe harborAn employer shall not have any liability under this section if the employer hires workers referred by a foreign labor contractor that has a valid registration with the Department pursuant to section 3604.(3)Liability for agentsForeign labor contractors shall be subject to the provisions of this section for violations committed by the foreign labor contractor's agents or subcontractees of any level in relation to their foreign labor contracting activity to the same extent as if the foreign labor contractor had committed the violation.(h)Retaliation(1)In generalNo person shall intimidate, threaten, restrain, coerce, discharge, or in any other manner discriminate or retaliate against any worker or their family members (including a former employee or an applicant for employment) because such worker disclosed information to any person that the worker reasonably believes evidences a violation of this section (or any rule or regulation pertaining to this section), including seeking legal assistance of counsel or cooperating with an investigation or other proceeding concerning compliance with this section (or any rule or regulation pertaining to this section).(2)EnforcementAn individual who is subject to any conduct described in paragraph (1) may, in a civil action, recover appropriate relief, including reasonable attorneys’ fees and costs, with respect to that violation. Any civil action under this subparagraph shall be stayed during the pendency of any criminal action arising out of the violation.(i)Waiver of rightsAgreements by employees purporting to waive or to modify their rights under this subtitle shall be void as contrary to public policy.(j)Presence during pendency of actions(1)In generalIf other immigration relief is not available, the Attorney General and the Secretary shall grant advance parole to permit a nonimmigrant to remain legally in the United States for time sufficient to fully and effectively participate in all legal proceedings related to any action taken pursuant to this section.(2)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall promulgate regulations to carry out paragraph (1).3611.Detecting and preventing child traffickingThe Secretary shall mandate the live training of all U.S. Customs and Border Protection personnel who are likely to come into contact with unaccompanied alien children. Such training shall incorporate the services of child welfare professionals with expertise in culturally competent, trauma-centered, and developmentally appropriate interviewing skills to assist U.S. Customs and Border Protection in the screening of children attempting to enter the United States.3612.Protecting child trafficking victims(a)Short titleThis section may be cited as the Child Trafficking Victims Protection Act.(b)Defined termIn this section, the term unaccompanied alien children has the meaning given such term in section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279).(c)Care and transportationNotwithstanding any other provision of law, the Secretary shall ensure that all unaccompanied alien children who will undergo any immigration proceedings before the Department or the Executive Office for Immigration Review are duly transported and placed in the care and legal and physical custody of the Office of Refugee Resettlement not later than 72 hours after their apprehension absent exceptional circumstances, including a natural disaster or comparable emergency beyond the control of the Secretary or the Office of Refugee Resettlement. The Secretary, to the extent practicable, shall ensure that female officers are continuously present during the transfer and transport of female detainees who are in the custody of the Department.(d)Qualified resources(1)In generalThe Secretary shall provide adequately trained and qualified staff and resources, including the accommodation of child welfare officials, in accordance with subsection (e), at U.S. Customs and Border Protection ports of entry and stations.(2)Child welfare professionalsThe Secretary of Health and Human Services, in consultation with the Secretary, shall hire, on a full- or part-time basis, child welfare professionals who will provide assistance, either in person or by other appropriate methods of communication, in not fewer than 7 of the U.S. Customs and Border Protection offices or stations with the largest number of unaccompanied alien child apprehensions in the previous fiscal year.(e)Child welfare professionals(1)In generalThe Secretary, in consultation with the Secretary of Health and Human Services, shall ensure that qualified child welfare professionals with expertise in culturally competent, trauma-centered, and developmentally appropriate interviewing skills are available at each major port of entry described in subsection (d).(2)DutiesChild welfare professionals described in paragraph (1) shall—(A)develop guidelines for treatment of unaccompanied alien children in the custody of the Department;(B)conduct screening of all unaccompanied alien children in accordance with section 235(a)(4) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)(4));(C)notify the Department and the Office of Refugee Resettlement of children that potentially meet the notification and transfer requirements set forth in subsections (a) and (b) of section 235 of such Act (8 U.S.C. 1232);(D)interview adult relatives accompanying unaccompanied alien children;(E)provide an initial family relationship and trafficking assessment and recommendations regarding unaccompanied alien children's initial placements to the Office of Refugee Resettlement, which shall be conducted in accordance with the time frame set forth in subsections (a)(4) and (b)(3) of section 235 of such Act (8 U.S.C. 1232); and(F)ensure that each unaccompanied alien child in the custody of U.S. Customs and Border Protection—(i)receives emergency medical care when necessary;(ii)receives emergency medical and mental health care that complies with the standards adopted pursuant to section 8(c) of the Prison Rape Elimination Act of 2003 (42 U.S.C. 15607(c)) whenever necessary, including in cases in which a child is at risk to harm himself, herself, or others;(iii)is provided with climate appropriate clothing, shoes, basic personal hygiene and sanitary products, a pillow, linens, and sufficient blankets to rest at a comfortable temperature;(iv)receives adequate nutrition;(v)enjoys a safe and sanitary living environment;(vi)has access to daily recreational programs and activities if held for a period longer than 24 hours;(vii)has access to legal services and consular officials; and(viii)is permitted to make supervised phone calls to family members.(3)Final determinationsThe Office of Refugee Resettlement in accordance with applicable policies and procedures for sponsors, shall submit final determinations on family relationships to the Secretary, who shall consider such adult relatives for community-based support alternatives to detention.(4)ReportNot later than 18 months after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit a report to Congress that—(A)describes the screening procedures used by the child welfare professionals to screen unaccompanied alien children;(B)assesses the effectiveness of such screenings; and(C)includes data on all unaccompanied alien children who were screened by child welfare professionals;(f)Immediate notificationThe Secretary shall notify the Office of Refugee Resettlement of an unaccompanied alien child in the custody of the Department as soon as practicable, but generally not later than 48 hours after the Department encounters the child, to effectively and efficiently coordinate the child’s transfer to and placement with the Office of Refugee Resettlement.(g)Notice of rights and right to access to counsel(1)In generalThe Secretary shall ensure that all unaccompanied alien children, upon apprehension, are provided—(A)an interview and screening with a child welfare professional described in subsection (e)(1); and(B)an orientation and oral and written notice of their rights under the Immigration and Nationality Act, including—(i)their right to relief from removal;(ii)their right to confer with counsel (as guaranteed under section 292 of such Act (8 U.S.C. 1362)), family, or friends while in the temporary custody of the Department; and(iii)relevant complaint mechanisms to report any abuse or misconduct they may have experienced.(2)LanguagesThe Secretary shall ensure that—(A)the video orientation and written notice of rights described in paragraph (1) is available in English and in the 5 most common native languages spoken by the unaccompanied children held in custody at that location during the preceding fiscal year; and(B)the oral notice of rights is available in English and in the most common native language spoken by the unaccompanied children held in custody at that location during the preceding fiscal year.(h)ConfidentialityThe Secretary of Health and Human Services shall maintain the privacy and confidentiality of all information gathered in the course of providing care, custody, placement, and follow-up services to unaccompanied alien children, consistent with the best interest of the unaccompanied alien child, by not disclosing such information to other government agencies or nonparental third parties unless such disclosure is—(1)recorded in writing and placed in the child’s file;(2)in the child's best interest; and(3)(A)authorized by the child or by an approved sponsor in accordance with section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) and the Health Insurance Portability and Accountability Act (Public Law 104–191); or(B)provided to a duly recognized law enforcement entity to prevent imminent and serious harm to another individual.(i)Other policies and proceduresThe Secretary shall adopt fundamental child protection policies and procedures—(1)for reliable age determinations of children, developed in consultation with medical and child welfare experts, which exclude the use of fallible forensic testing of children’s bone and teeth;(2)to utilize all legal authorities to defer the child’s removal if the child faces a risk of life-threatening harm upon return including due to the child’s mental health or medical condition; and(3)to ensure, in accordance with the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.), that unaccompanied alien children, while in detention, are—(A)physically separated from any adult who is not an immediate family member; and(B)separated from—(i)immigration detainees and inmates with criminal convictions;(ii)pretrial inmates facing criminal prosecution; and(iii)inmates exhibiting violent behavior.(j)Repatriation and reintegration program(1)In generalThe Administrator of the United States Agency for International Development, in conjunction with the Secretary, the Secretary of Health and Human Services, the Attorney General, international organizations, and nongovernmental organizations in the United States with expertise in repatriation and reintegration, shall create a multi-year program to develop and implement best practices and sustainable programs in the United States and within the country of return to ensure the safe and sustainable repatriation and reintegration of unaccompanied alien children into their country of nationality or of last habitual residence, including placement with their families, legal guardians, or other sponsoring agencies.(2)Report on repatriation and reintegration of unaccompanied alien childrenNot later than 18 months after the date of the enactment of this Act, and annually thereafter, the Administrator of the Agency for International Development shall submit a substantive report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on efforts to improve repatriation and reintegration programs for unaccompanied alien children.(k)Transfer of funds(1)AuthorizationThe Secretary, in accordance with a written agreement between the Secretary and the Secretary of Health and Human Services, shall transfer such amounts as may be necessary to carry out the duties described in subsection (f)(2) from amounts appropriated for U.S. Customs and Border Protection to the Department of Health and Human Services.(2)ReportNot later than 15 days before any proposed transfer under paragraph (1), the Secretary of Health and Human Services, in consultation with the Secretary, shall submit a detailed expenditure plan that describes the actions proposed to be taken with amounts transferred under such paragraph to—(A)the Committee on Appropriations of the Senate; and(B)the Committee on Appropriations of the House of Representatives.3613.Rule of constructionNothing in this subtitle shall be construed to preempt or alter any other rights or remedies, including any causes of action, available under any other Federal or State law.3614.RegulationsThe Secretary shall, in consultation with the Secretary of Labor, prescribe regulations to implement this subtitle and to develop policies and procedures to enforce the provisions of this subtitle.GInterior enforcement3701.Criminal street gangs(a)InadmissibilitySection 212(a)(2) (8 U.S.C. 1182(a)(2)) is amended by inserting after subparagraph (I) the following:(J)Aliens in criminal street gangs(i)In generalAny alien is inadmissible—(I)who has been convicted of an offense for which an element was active participation in a criminal street gang (as defined in section 521(a) of title 18, United States Code) and the alien—(aa)had knowledge that the gang’s members engaged in or have engaged in a continuing series of offenses described in section 521(c) of title 18, United States Code; and(bb)acted with the intention to promote or further the felonious activities of the criminal street gang or maintain or increase his or her position in the gang; or(II)subject to clause (ii), who is 18 years of age or older, who is physically present outside the United States, whom the Secretary determines by clear and convincing evidence, based upon law enforcement information deemed credible by the Secretary, has, since the age of 18, knowingly and willingly participated in a criminal street gang with knowledge that such participation promoted or furthered the illegal activity of the gang.(ii)WaiverThe Secretary may waive clause (i)(II) if the alien has renounced all association with the criminal street gang, is otherwise admissible, and is not a threat to the security of the United States..(b)Grounds for deportationSection 237(a)(2) (8 U.S.C. 1227(a)(2)) is amended by adding at the end the following:(G)Aliens associated with criminal street gangsAny alien is removable who has been convicted of an offense for which an element was active participation in a criminal street gang (as defined in section 521(a) of title 18, United States Code), and the alien—(i)had knowledge that the gang's members engaged in or have engaged in a continuing series of offenses described in section 521(c) of title 18, United States Code; and(ii)acted with the intention to promote or further the felonious activities the criminal street gang or increase his or her position in such gang..(c)Ground of ineligibility for registered provisional immigrant status(1)In generalAn alien who is 18 years of age or older is ineligible for registered provisional immigrant status if the Secretary determines that the alien—(A)has been convicted of an offense for which an element was active participation in a criminal street gang (as defined in section 521(a) of title 18, United States Code, and the alien—(i)had knowledge that the gang's members engaged in or have engaged in a continuing series of offenses described in section 521(c) of title 18, United States Code; and(ii)acted with the intention to promote or further the felonious activities of the criminal street gang or maintain or increase his or her position in such gang; or(B)subject to paragraph (2), any alien who is 18 years of age or older whom the Secretary determines by clear and convincing evidence, based upon law enforcement information deemed credible by the Secretary, has, since the age of 18, knowingly and willingly participated in a such gang with knowledge that such participation promoted or furthered the illegal activity of such gang.(2)WaiverThe Secretary may waive the application of paragraph (1)(B) if the alien has renounced all association with the criminal street gang, is otherwise admissible, and is not a threat to the security of the United States.3702.Banning habitual drunk drivers from the United States(a)Grounds for inadmissibilitySection 212(a)(2) (8 U.S.C. 1182(a)(2)), as amended by section 3701(a), is further amended—(1)by redesignating subparagraph (F) as subparagraph (L); and(2)by inserting after subparagraph (E) the following:(F)Habitual drunk driversAn alien convicted of 3 or more offenses for driving under the influence or driving while intoxicated on separate dates is inadmissible.. (b)Grounds for deportationSection 237(a)(2) (8 U.S.C. 1227(a)(2)), as amended by section 3701(b), is further amended by adding at the end the following:(H)Habitual drunk driversAn alien convicted of 3 or more offenses for driving under the influence or driving while intoxicated, at least 1 of which occurred after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, is deportable..(c)In general(1)Aggravated felonySection 101(a)(43)(F) (8 U.S.C. 1101(a)(43)(F)) is amended by striking for which the term of imprisonment and inserting , including a third drunk driving conviction, for which the term of imprisonment is.(2)Effective date and application(A)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act.(B)Application(i)In generalExcept as provided in subparagraph (ii), the amendment made by paragraph (1) shall apply to a conviction for drunk driving that occurred before, on, or after such date of enactment.(ii)Two or more prior convictionsAn alien who received 2 or more convictions for drunk driving before the date of the enactment of this Act may not be subject to removal for the commission of an aggravated felony pursuant to section 237(a)(2)(A)(iii) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)(A)(iii)) on the basis of such convictions until the date on which the alien is convicted of a drunk driving offense after such date of enactment.3703.Sexual abuse of a minorSection 101(a)(43)(A) (8 U.S.C. 1101(a)(43)(A)) is amended by striking murder, rape, or sexual abuse of a minor; and inserting murder, rape, or sexual abuse of a minor, whether or not the minority of the victim is established by evidence contained in the record of conviction or by credible evidence extrinsic to the record of conviction;.3704.Illegal entry(a)In generalSection 275 (8 U.S.C. 1325) is amended to read as follows:275.Illegal entry(a)In general(1)Criminal offensesAn alien shall be subject to the penalties set forth in paragraph (2) if the alien—(A)enters or crosses the border into the United States at any time or place other than as designated by the Secretary of Homeland Security;(B)eludes examination or inspection by an immigration officer, or a customs or agriculture inspection at a port of entry; or(C)enters or crosses the border to the United States by means of a knowingly false or misleading representation or the concealment of a material fact.(2)Criminal penaltiesAny alien who violates any provision under paragraph (1)—(A)shall, for the first violation, be fined under title 18, United States Code, imprisoned not more than 12 months, or both;(B)shall, for a second or subsequent violation, or following an order of voluntary departure, be fined under such title, imprisoned not more than 3 years, or both;(C)if the violation occurred after the alien had been convicted of 3 or more misdemeanors with the convictions occurring on different dates or of a felony for which the alien served a term of imprisonment of 15 days or more, shall be fined under such title, imprisoned not more than 10 years, or both; and(D)if the violation occurred after the alien had been convicted of a felony for which the alien was sentenced to a term of imprisonment of not less than 30 months, shall be fined under such title, imprisoned not more than 15 years, or both.(3)Prior convictionsThe prior convictions described in subparagraphs (C) and (D) of paragraph (2) are elements of the offenses described in that paragraph and the penalties in such subparagraphs shall apply only in cases in which the conviction or convictions that form the basis for the additional penalty are—(A)alleged in the indictment or information; and(B)proven beyond a reasonable doubt at trial or admitted by the defendant under oath as part of a plea agreement.(b)Improper time or place; civil penaltiesAny alien older than 18 years of age who is apprehended while knowingly entering, attempting to enter, or crossing or attempting to cross the border to the United States at a time or place other than as designated by immigration officers shall be subject to a civil penalty, in addition to any criminal or other civil penalties that may be imposed under any other provision of law, in an amount equal to—(1)not less than $250 or more than $5,000 for each such entry, crossing, attempted entry, or attempted crossing; or(2)twice the amount specified in paragraph (1) if the alien had previously been subject to a civil penalty under this subsection.(c)Fraudulent marriageAn individual who knowingly enters into a marriage for the purpose of evading any provision of the immigration laws shall be imprisoned for not more than 5 years, fined not more than $250,000, or both.(d)Commercial enterprisesAny individual who knowingly establishes a commercial enterprise for the purpose of evading any provision of the immigration laws shall be imprisoned for not more than 5 years, fined in accordance with title 18, United States Code, or both..(b)Clerical amendmentThe table of contents is amended by striking the item relating to section 275 and inserting the following:Sec. 275. Illegal entry..(c)Effective dateThe amendments made by this section shall take effect 1 year after the date of the enactment of this Act.3705.Reentry of removed alienSection 276 (8 U.S.C. 1326) is amended to read as follows:276.Reentry of removed alien(a)Reentry after removalAny alien who has been denied admission, excluded, deported, or removed, or who has departed the United States while an order of exclusion, deportation, or removal is outstanding, and subsequently enters, attempts to enter, crosses the border to, attempts to cross the border to, or is at any time found in the United States, shall be fined under title 18, United States Code, and imprisoned not more than 2 years.(b)Reentry of criminal offendersNotwithstanding the penalty provided in subsection (a), if an alien described in that subsection—(1)was convicted for 3 or more misdemeanors, with the convictions occurring on different dates, before such removal or departure, the alien shall be fined under title 18, United States Code, and imprisoned not more than 10 years, or both;(2)was convicted for a felony before such removal or departure for which the alien was sentenced to a term of imprisonment of not less than 30 months, the alien shall be fined under such title, and imprisoned not more than 15 years, or both;(3)was convicted for a felony before such removal or departure for which the alien was sentenced to a term of imprisonment of not less than 60 months, the alien shall be fined under such title, and imprisoned not more than 20 years, or both;(4)was convicted for 3 felonies, with the convictions occurring on different dates before such removal or departure, the alien shall be fined under such title, and imprisoned not more than 20 years, or both; or(5)was convicted, before such removal or departure, for murder, rape, kidnapping, or a felony offense described in chapter 77 (relating to peonage and slavery) or 113B (relating to terrorism) of such title, the alien shall be fined under such title, and imprisoned not more than 20 years, or both.(c)Reentry after repeated removalAny alien who has been denied admission, excluded, deported, or removed 3 or more times and thereafter enters, attempts to enter, crosses the border to, attempts to cross the border to, or is at any time found in the United States, shall be fined under title 18, United States Code, and imprisoned not more than 10 years, or both.(d)Proof of prior convictionsThe prior convictions described in subsection (b) are elements of the offenses described in that subsection, and the penalties in such subsection shall apply only in cases in which the conviction or convictions that form the basis for the additional penalty are—(1)alleged in the indictment or information; and(2)proven beyond a reasonable doubt at trial or admitted by the defendant under oath as part of a plea agreement.(e)Affirmative defensesIt shall be an affirmative defense to a violation of this section that—(1)prior to the alleged violation, the alien had sought and received the express consent of the Secretary of Homeland Security to reapply for admission into the United States; or(2)at the time of the prior exclusion, deportation, removal, or denial of admission alleged in the violation, the alien had not yet reached 18 years of age and had not been convicted of a crime or adjudicated a delinquent minor by a court of the United States, or a court of a state or territory, for conduct that would constitute a felony if committed by an adult.(f)Limitation on collateral attack on underlying deportation orderIn a criminal proceeding under this section, an alien may not challenge the validity of the deportation order described in subsection (a) or subsection (c) unless the alien demonstrates that—(1)the alien exhausted any administrative remedies that may have been available to seek relief against the order;(2)the deportation proceedings at which the order was issued improperly deprived the alien of the opportunity for judicial review; and(3)the entry of the order was fundamentally unfair.(g)Reentry of alien removed prior to completion of term of imprisonmentAny alien removed pursuant to section 241(a)(4) who enters, attempts to enter, crosses the border to, attempts to cross the border to, or is at any time found in, the United States shall be incarcerated for the remainder of the sentence of imprisonment which was pending at the time of deportation without any reduction for parole or supervised release unless the alien affirmatively demonstrates that the Secretary of Homeland Security has expressly consented to the alien's reentry or the alien is prima facie eligible for protection from removal. Such alien shall be subject to such other penalties relating to the reentry of removed aliens as may be available under this section or any other provision of law.(h)LimitationIt is not aiding and abetting a violation of this section for an individual to provide an alien with emergency humanitarian assistance, including emergency medical care and food, or to transport the alien to a location where such assistance can be rendered without compensation or the expectation of compensation.(i)DefinitionsIn this section:(1)FelonyThe term felony means any criminal offense punishable by a term of imprisonment of more than 1 year under the laws of the United States, any State, or a foreign government.(2)MisdemeanorThe term misdemeanor means any criminal offense punishable by a term of imprisonment of not more than 1 year under the applicable laws of the United States, any State, or a foreign government.(3)RemovalThe term removal includes any denial of admission, exclusion, deportation, or removal, or any agreement by which an alien stipulates or agrees to exclusion, deportation, or removal.(4)StateThe term State means a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States..3706.Penalties relating to vessels and aircraftSection 243(c) (8 U.S.C. 1253(c)) is amended—(1)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security;(2)by striking Commissioner each place such term appears and inserting Secretary of Homeland Security; and(3)in paragraph (1)—(A)in subparagraph (A), by striking $2,000 and inserting $5,000;(B)in subparagraph (B), by striking $5,000 and inserting $10,000;(C)by amending subparagraph (C) to read as follows:(C)CompromiseThe Secretary of Homeland Security, in the Secretary’s unreviewable discretion and upon the receipt of a written request, may mitigate the monetary penalties required under this subsection for each alien stowaway to an amount equal to not less than $2,000, upon such terms that the Secretary determines to be appropriate.; and(D)by inserting at the end the following:(D)ExceptionA person, acting without compensation or the expectation of compensation, is not subject to penalties under this paragraph if the person is—(i)providing, or attempting to provide, an alien with humanitarian assistance, including emergency medical care or food or water; or(ii)transporting the alien to a location where such humanitarian assistance can be rendered without compensation or the expectation of compensation..3707.Reform of passport, visa, and immigration fraud offenses(a)Trafficking in passportsSection 1541 of title 18, United States Code, is amended to read as follows:1541.Trafficking in passports(a)Multiple passportsSubject to subsection (b), any person who, during any period of 3 years or less, knowingly—(1)and without lawful authority produces, issues, or transfers 3 or more passports;(2)forges, counterfeits, alters, or falsely makes 3 or more passports;(3)secures, possesses, uses, receives, buys, sells, or distributes 3 or more passports, knowing the passports to be forged, counterfeited, altered, falsely made, stolen, procured by fraud, or produced or issued without lawful authority; or(4)completes, mails, prepares, presents, signs, or submits 3 or more applications for a United States passport, knowing the applications to contain any materially false statement or representation,shall be fined under this title, imprisoned not more than 20 years, or both.(b)Use in a terrorism offenseAny person who commits an offense described in subsection (a) to facilitate an act of international terrorism (as defined in section 2331) shall be fined under this title, imprisoned not more than 25 years, or both.(c)Passport materialsAny person who knowingly and without lawful authority produces, buys, sells, possesses, or uses any official material (or counterfeit of any official material) used to make 10 or more passports, including any distinctive paper, seal, hologram, image, text, symbol, stamp, engraving, or plate, shall be fined under this title, imprisoned not more than 20 years, or both..(b)False statement in an application for a passportsSection 1542 of title 18, United States Code, is amended to read as follows:1542.False statement in an application for a passport(a)In generalAny person who knowingly makes any material false statement or representation in an application for a United States passport, or mails, prepares, presents, or signs an application for a United States passport knowing the application to contain any material false statement or representation, shall be fined under this title, imprisoned not more than 25 years (if the offense was committed to facilitate an act of international terrorism (as defined in section 2331 of this title)), 20 years (if the offense was committed to facilitate a drug trafficking crime (as defined in section 929(a) of this title)), 15 years (in the case of any other offense), or both.(b)Venue(1)In generalAn offense under subsection (a) may be prosecuted in any district—(A)in which the false statement or representation was made or the application for a United States passport was prepared or signed; or(B)in which or to which the application was mailed or presented.(2)Offenses outside the United StatesAn offense under subsection (a) involving an application prepared and adjudicated outside the United States may be prosecuted in the district in which the resultant passport was or would have been produced.(c)Savings clauseNothing in this section may be construed to limit the venue otherwise available under sections 3237 and 3238 of this title..(c)Misuse of a passportSection 1544 of title 18, United States Code, is amended to read as follows:1544.Misuse of a passportAny person who knowingly—(1)misuses or attempts to misuse for their own purposes any passport issued or designed for the use of another;(2)uses or attempts to use any passport in violation of the laws, regulations, or rules governing the issuance and use of the passport;(3)secures, possesses, uses, receives, buys, sells, or distributes or attempts to secure, possess, use, receive, buy, sell, or distribute any passport knowing the passport to be forged, counterfeited, altered, falsely made, procured by fraud, or produced or issued without lawful authority; or(4)substantially violates the terms and conditions of any safe conduct duly obtained and issued under the authority of the United States,shall be fined under this title, imprisoned not more than 25 years (if the offense was committed to facilitate an act of international terrorism (as defined in section 2331 of this title)), 20 years (if the offense was committed to facilitate a drug trafficking crime (as defined in section 929(a) of this title)), 15 years (in the case of any other offense), or both..(d)Schemes To provide fraudulent immigration servicesSection 1545 of title 18, United States Code, is amended to read as follows:1545.Schemes to provide fraudulent immigration services(a)In generalAny person who knowingly executes a scheme or artifice, in connection with any matter that is authorized by or arises under any Federal immigration law or any matter the offender claims or represents is authorized by or arises under any Federal immigration law, to—(1)defraud any person; or(2)obtain or receive money or anything else of value from any person by means of false or fraudulent pretenses, representations, or promises,shall be fined under this title, imprisoned not more than 10 years, or both.(b)MisrepresentationAny person who knowingly and falsely represents that such person is an attorney or an accredited representative (as that term is defined in section 1292.1 of title 8, Code of Federal Regulations (or any successor regulation)) in any matter arising under any Federal immigration law shall be fined under this title, imprisoned not more than 15 years, or both..(e)Immigration and visa fraudSection 1546 of title 18, United States Code, is amended—(1)by amending the section heading to read as follows:1546.Immigration and visa fraud;(2)by redesignating subsection (b) as subsection (d); and(3)by inserting after subsection (a) the following new subsections:(b)TraffickingAny person who, during any period of 3 years or less, knowingly—(1)and without lawful authority produces, issues, or transfers 3 or more immigration documents;(2)forges, counterfeits, alters, or falsely makes 3 or more immigration documents;(3)secures, possesses, uses, buys, sells, or distributes 3 or more immigration documents, knowing the immigration documents to be forged, counterfeited, altered, stolen, falsely made, procured by fraud, or produced or issued without lawful authority; or(4)completes, mails, prepares, presents, signs, or submits 3 or more immigration documents knowing the documents to contain any materially false statement or representation,shall be fined under this title, imprisoned not more than 20 years, or both.(c)Immigration document materialsAny person who knowingly and without lawful authority produces, buys, sells, possesses, or uses any official material (or counterfeit of any official material) used to make 10 or more immigration documents, including any distinctive paper, seal, hologram, image, text, symbol, stamp, engraving, or plate, shall be fined under this title, imprisoned not more than 20 years, or both..(f)Alternative imprisonment maximum for certain offensesSection 1547 of title 18, United States Code, is amended—(1)in the matter preceding paragraph (1), by striking (other than an offense under section 1545);(2)in paragraph (1), by striking 15 and inserting 20; and(3)in paragraph (2), by striking 20 and inserting 25.(g)Authorized law enforcement activitiesChapter 75 of title 18, United States Code, is amended by adding after section 1547 the following:1548.Authorized law enforcement activitiesNothing in this chapter may be construed to prohibit—(1)any lawfully authorized investigative, protective, or intelligence activity of a law enforcement agency of the United States, a State, or a political subdivision of a State, or an intelligence agency of the United States; or(2)any activity authorized under title V of the Organized Crime Control Act of 1970 (Public Law 91–452; 84 Stat. 933)..(h)Table of sections amendmentThe table of sections for chapter 75 of title 18, United States Code, is amended to read as follows:Sec.1541. Trafficking in passports.1542. False statement in an application for a passport.1543. Forgery or false use of a passport.1544. Misuse of a passport.1545. Schemes to provide fraudulent immigration services.1546. Immigration and visa fraud.1547. Alternative imprisonment maximum for certain offenses.1548. Authorized law enforcement activities..3708.Combating schemes to defraud aliens(a)Regulations, forms, and proceduresThe Secretary and the Attorney General, for matters within their respective jurisdictions arising under the immigration laws, shall promulgate appropriate regulations, forms, and procedures defining the circumstances in which—(1)persons submitting applications, petitions, motions, or other written materials relating to immigration benefits or relief from removal under the immigration laws will be required to identify who (other than immediate family members) assisted them in preparing or translating the immigration submissions; and(2)any person or persons who received compensation (other than a nominal fee for copying, mailing, or similar services) in connection with the preparation, completion, or submission of such materials will be required to sign the form as a preparer and provide identifying information.(b)Civil injunctions against immigration service providerThe Attorney General may commence a civil action in the name of the United States to enjoin any immigration service provider from further engaging in any fraudulent conduct that substantially interferes with the proper administration of the immigration laws or who willfully misrepresents such provider's legal authority to provide representation before the Department of Justice or the Department.(c)DefinitionsIn this section:(1)Immigration lawsThe term immigration laws has the meaning given that term in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)).(2)Immigration service providerThe term immigration service provider means any individual or entity (other than an attorney or individual otherwise authorized to provide representation in immigration proceedings as provided in Federal regulation) who, for a fee or other compensation, provides any assistance or representation to aliens in relation to any filing or proceeding relating to the alien which arises, or which the provider claims to arise, under the immigration laws, executive order, or presidential proclamation.3709.Inadmissibility and removal for passport and immigration fraud offenses(a)InadmissibilitySection 212(a)(2)(A)(i) (8 U.S.C. 1182(a)(2)(A)(i)) is amended—(1)in subclause (I), by striking , or at the end and inserting a semicolon;(2)in subclause (II), by striking the comma at the end and inserting ; or; and(3)by inserting after subclause (II) the following:(III)a violation of section 1541, 1545, and subsection (b) of section 1546 of title 18, United States Code,.(b)RemovalSection 237(a)(3)(B)(iii) (8 U.S.C. 1227(a)(3)(B)(iii)) is amended to read as follows:(iii)of a violation of section 1541, 1545, and subsection (b) of section 1546 of title 18, United States Code,.(c)Effective dateThe amendments made by subsections (a) and (b) shall apply to proceedings pending on or after the date of the enactment of this Act, with respect to conduct occurring on or after that date.3710.Directives related to passport and document fraud(a)Directive to the United States Sentencing Commission(1)In generalPursuant to the authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall promulgate or amend the sentencing guidelines, policy statements, and official commentaries, if appropriate, related to passport fraud offenses, including the offenses described in chapter 75 of title 18, United States Code, as amended by section 3707, to reflect the serious nature of such offenses.(2)ReportNot later than 1 year after the date of the enactment of this Act, the United States Sentencing Commission shall submit a report on the implementation of this subsection to—(A)the Committee on the Judiciary of the Senate; and(B)the Committee on the Judiciary of the House of Representatives.(b)Protection for legitimate refugees and asylum seekers(1)In general(A)Requirement for guidelinesThe Attorney General, in consultation with the Secretary, shall develop binding prosecution guidelines for Federal prosecutors to ensure that each prosecution of an alien seeking entry into the United States by fraud is consistent with the United States treaty obligations under Article 31(1) of the Convention Relating to the Status of Refugees, done at Geneva July 28, 1951 (as made applicable by the Protocol Relating to the Status of Refugees, done at New York January 31, 1967 (19 UST 6223)).(B)No private right of actionThe guidelines developed pursuant to subparagraph (A), and any internal office procedures related to such guidelines—(i)are intended solely for the guidance of attorneys of the United States; and(ii)are not intended to, do not, and may not be relied upon to, create any right or benefit, substantive or procedural, enforceable at law by any party in any administrative, civil, or criminal matter.(2)Protection of vulnerable personsA person described in paragraph (3) may not be prosecuted under chapter 75 of title 18, United States Code, or under section 275 or 276 of the Immigration and Nationality Act (8 U.S.C. 1325 and 1326), in connection with the person’s entry or attempted entry into the United States until after the date on which the person’s application for such protection, classification, or status has been adjudicated and denied in accordance with the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(3)Persons seeking protection, classification, or statusA person described in this paragraph is a person who—(A)is seeking protection, classification, or status; and(B)(i)has filed an application for asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158), withholding of removal under section 241(b)(3) of such Act (8 U.S.C. 1231(b)(3)), or relief under the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York, December 10, 1994, pursuant to title 8, Code of Federal Regulations;(ii)indicates immediately after apprehension, that he or she intends to apply for such asylum, withholding of removal, or relief and promptly files the appropriate application;(iii)has been referred for a credible fear interview, a reasonable fear interview, or an asylum-only hearing under section 235 of the Immigration and Nationality Act (8 U.S.C. 1225) or part 208 of title 8, Code of Federal Regulations; or(iv)has filed an application for classification or status under—(I)subparagraph (T) or (U) of paragraph (15), paragraph (27)(J), or paragraph (51) of section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)); or(II)section 216(c)(4)(C) or 240A(b)(2) of such Act (8 U.S.C. 1186a(c)(4)(C) and 1229b(b)(2)).3711.Inadmissible aliens(a)Deterring aliens ordered removed from remaining in the United States unlawfullySection 212(a)(9)(A) (8 U.S.C. 1182(a)(9)(A)) is amended—(1)in clause (i), by striking seeks admission within 5 years of the date of such removal (or within 20 years and inserting seeks admission not later than 5 years after the date of the alien’s removal (or not later than 20 years after the alien’s removal; and(2)in clause (ii), by striking seeks admission within 10 years of the date of such alien’s departure or removal (or within 20 years of and inserting seeks admission not later than 10 years after the date of the alien’s departure or removal (or not later than 20 years after.(b)Biometric screeningSection 212 (8 U.S.C. 1182) is amended—(1)in subsection (a)(7), by adding at the end the following:(C)Withholding informationExcept as provided in subsection (d)(2), any alien who willfully, through his or her own fault, refuses to comply with a lawful request for biometric information is inadmissible.; and(2)in subsection (d), by inserting after paragraph (1) the following:(2)The Secretary may waive the application of subsection (a)(7)(C) for an individual alien or a class of aliens..(c)Precluding admissibility of aliens convicted of serious criminal offenses and domestic violence, stalking, child abuse, and violation of protection orders(1)Inadmissibility on criminal and related grounds; waiversSection 212 (8 U.S.C. 1182), as amended by this Act, is further amended—(A)in subsection (a)(2), as amended by sections 3401 and 3402, is further amended by inserting after subparagraph (J) the following:(K)Crimes of domestic violence, stalking, or violation of protective orders; crimes against children(i)Domestic violence, stalking, and child abuse(I)In generalAny alien who has been convicted of a crime of domestic violence, a crime of stalking, or a crime of child abuse, child neglect, or child abandonment, provided the alien served at least 1 year imprisonment for the crime, or provided the alien was convicted of offenses constituting more than 1 such crime, not arising out of a single scheme of criminal misconduct, is inadmissible.(II)Crime of domestic violence definedIn this clause, the term crime of domestic violence means any crime of violence (as defined in section 16 of title 18, United States Code) against a person committed by a current or former spouse of the person, by an individual with whom the person shares a child in common, by an individual who is cohabiting with or has cohabited with the person as a spouse, by an individual similarly situated to a spouse of the person under the domestic or family violence laws of the jurisdiction where the offense occurs, or by any other individual against a person who is protected from that individual's acts under the domestic or family violence laws of the United States or any State, Indian tribal government, or unit of local or foreign government.(ii)Violators of protection orders(I)In generalAny alien who at any time is enjoined under a protection order issued by a court and whom the court determines has engaged in conduct that constitutes criminal contempt of the portion of a protection order that involves protection against credible threats of violence, repeated harassment, or bodily injury to the person or persons for whom the protection order was issued, is inadmissible.(II)Protection order definedIn this clause, the term protection order means any injunction issued for the purpose of preventing violent or threatening acts of domestic violence, including temporary or final orders issued by civil or criminal courts (other than support or child custody orders or provisions) whether obtained by filing an independent action or as an independent order in another proceeding.(iii)ApplicabilityThis subparagraph shall not apply to an alien who has been battered or subjected to extreme cruelty and who is not and was not the primary perpetrator of violence in the relationship, upon a determination by the Attorney General or the Secretary of Homeland Security that—(I)the alien was acting in self-defense;(II)the alien was found to have violated a protection order intended to protect the alien; or(III)the alien committed, was arrested for, was convicted of, or pled guilty to committing a crime that did not result in serious bodily injury.; and(B)in subsection (h)—(i)by striking The Attorney General may, in his discretion, waive the application of subparagraphs (A)(i)(I), (B), (D), and (E) of subsection (a)(2) and inserting The Attorney General or the Secretary of Homeland Security may waive the application of subparagraphs (A)(i)(I), (B), (D), and (E) of subsection (a)(2); and(ii)by inserting or the Secretary of Homeland Security after the Attorney General each place that term appears.(2)Effective dateThe amendments made by this subsection shall apply to any acts that occurred on or after the date of the enactment of this Act.3712.Organized and abusive human smuggling activities(a)Enhanced penalties(1)In generalTitle II (8 U.S.C. 1151 et seq.) is amended by adding at the end the following:295.Organized human smuggling(a)Prohibited activitiesWhoever, while acting for profit or other financial gain, knowingly directs or participates in an effort or scheme to assist or cause 5 or more persons (other than a parent, spouse, or child of the offender)—(1)to enter, attempt to enter, or prepare to enter the United States—(A)by fraud, falsehood, or other corrupt means;(B)at any place other than a port or place of entry designated by the Secretary; or(C)in a manner not prescribed by the immigration laws and regulations of the United States; or(2)to travel by air, land, or sea toward the United States (whether directly or indirectly)—(A)knowing that the persons seek to enter or attempt to enter the United States without lawful authority; and(B)with the intent to aid or further such entry or attempted entry; or(3)to be transported or moved outside of the United States—(A)knowing that such persons are aliens in unlawful transit from 1 country to another or on the high seas; and(B)under circumstances in which the persons are in fact seeking to enter the United States without official permission or legal authority;shall be punished as provided in subsection (c) or (d).(b)Conspiracy and attemptAny person who attempts or conspires to violate subsection (a) of this section shall be punished in the same manner as a person who completes a violation of such subsection.(c)Base penaltyExcept as provided in subsection (d), any person who violates subsection (a) or (b) shall be fined under title 18, imprisoned for not more than 20 years, or both.(d)Enhanced penaltiesAny person who violates subsection (a) or (b) shall—(1)in the case of a violation during and in relation to which a serious bodily injury (as defined in section 1365 of title 18) occurs to any person, be fined under title 18, imprisoned for not more than 30 years, or both;(2)in the case of a violation during and in relation to which the life of any person is placed in jeopardy, be fined under title 18, imprisoned for not more than 30 years, or both;(3)in the case of a violation involving 10 or more persons, be fined under title 18, imprisoned for not more than 30 years, or both;(4)in the case of a violation involving the bribery or corruption of a U.S. or foreign government official, be fined under title 18, imprisoned for not more than 30 years, or both;(5)in the case of a violation involving robbery or extortion (as those terms are defined in paragraph (1) or (2), respectively, of section 1951(b)) be fined under title 18, imprisoned for not more than 30 years, or both;(6)in the case of a violation during and in relation to which any person is subjected to an involuntary sexual act (as defined in section 2246(2) of title 18), be fined under title 18, imprisoned for not more than 30 years, or both; or(7)in the case of a violation resulting in the death of any person, be fined under title 18, imprisoned for any term of years or for life, or both.(e)Lawful authority defined(1)In generalIn this section, the term lawful authority—(A)means permission, authorization, or license that is expressly provided for in the immigration laws of the United States or accompanying regulations; and(B)does not include any such authority secured by fraud or otherwise obtained in violation of law, nor does it include authority sought, but not approved.(2)Application to travel or entryNo alien shall be deemed to have lawful authority to travel to or enter the United States if such travel or entry was, is, or would be in violation of law.(f)Effort or schemeFor purposes of this section, effort or scheme to assist or cause 5 or more persons does not require that the 5 or more persons enter, attempt to enter, prepare to enter, or travel at the same time so long as the acts are completed within 1 year.296.Unlawfully hindering immigration, border, and customs controls(a)Illicit spottingWhoever knowingly transmits to another person the location, movement, or activities of any Federal, State, or tribal law enforcement agency with the intent to further a Federal crime relating to United States immigration, customs, controlled substances, agriculture, monetary instruments, or other border controls shall be fined under title 18, imprisoned not more than 10 years, or both.(b)Destruction of united states border controlsWhoever knowingly and without lawful authorization destroys, alters, or damages any fence, barrier, sensor, camera, or other physical or electronic device deployed by the Federal Government to control the border or a port of entry or otherwise seeks to construct, excavate, or make any structure intended to defeat, circumvent or evade any such fence, barrier, sensor camera, or other physical or electronic device deployed by the Federal government to control the border or a port of entry shall be fined under title 18, imprisoned not more than 10 years, or both, and if, at the time of the offense, the person uses or carries a firearm or who, in furtherance of any such crime, possesses a firearm, that person shall be fined under title 18, imprisoned not more than 20 years, or both.(c)Conspiracy and attemptAny person who attempts or conspires to violate subsection (a) or (b) of this section shall be punished in the same manner as a person who completes a violation of such subsection..(2)Table of contents amendmentThe table of contents is amended by adding after the item relating to section 294 the following:Sec. 295. Organized human smuggling.Sec. 296. Unlawfully hindering immigration, border, and customs controls..(b)Prohibiting carrying or use of a firearm during and in relation to an alien smuggling crimeSection 924(c) of title 18, United States Code, is amended—(1)in paragraph (1)—(A)in subparagraph (A), by inserting , alien smuggling crime, after crime of violence each place that term appears; and(B)in subparagraph (D)(ii), by inserting , alien smuggling crime, after crime of violence; and(2)by adding at the end the following:(6)For purposes of this subsection, the term alien smuggling crime means any felony punishable under section 274(a), 277, or 278 of the Immigration and Nationality Act (8 U.S.C. 1324(a), 1327, and 1328)..(c)Statute of limitationsSection 3298 of title 18, United States Code, is amended by inserting , 295, 296, or 297 after 274(a).3713.Preventing criminals from renouncing citizenship during wartimeSection 349(a) (8 U.S.C. 1481(a)) is amended—(1)by striking paragraph (6); and(2)redesignating paragraph (7) as paragraph (6).3714.Diplomatic security serviceParagraph (1) of section 37(a) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2709(a)) is amended to read as follows:(1)conduct investigations concerning—(A)illegal passport or visa issuance or use;(B)identity theft or document fraud affecting or relating to the programs, functions, and authorities of the Secretary of State;(C)violations of chapter 77 of title 18, United States Code; and(D)Federal offenses committed within the special maritime and territorial jurisdiction of the United States (as defined in section 7(9) of title 18, United States Code);.3715.Secure alternatives programs(a)In generalThe Secretary shall establish secure alternatives programs that incorporate case management services in each field office of the Department to ensure appearances at immigration proceedings and public safety.(b)Contract authorityThe Secretary shall contract with nongovernmental community-based organizations to conduct screening of detainees, provide appearance assistance services, and operate community-based supervision programs. Secure alternatives shall offer a continuum of supervision mechanisms and options, including community support, depending on an assessment of each individual’s circumstances. The Secretary may contract with nongovernmental organizations to implement secure alternatives that maintain custody over the alien.(c)Individualized determinationsIn determining whether to use secure alternatives, the Secretary shall make an individualized determination, and for each individual placed on secure alternatives, shall review the level of supervision on a monthly basis. Secure alternatives shall not be used when release on bond or recognizance is determined to be a sufficient measure to ensure appearances at immigration proceedings and public safety.(d)CustodyThe Secretary may use secure alternatives programs to maintain custody over any alien detained under the Immigration and Nationality Act, except for aliens detained under section 236A of such Act (8 U.S.C. 1226a). If an individual is not eligible for release from custody or detention, the Secretary shall consider the alien for placement in secure alternatives that maintain custody over the alien, including the use of electronic ankle devices.3716.Oversight of detention facilities(a)DefinitionsIn this section:(1)Applicable standardsThe term applicable standards means the most recent version of detention standards and detention-related policies issued by the Secretary or the Director of U.S. Immigration and Customs Enforcement.(2)Detention facilityThe term detention facility means a Federal, State, or local government facility, or a privately owned and operated facility, that is used, in whole or in part, to hold individuals under the authority of the Director of U.S. Immigration and Customs Enforcement, including facilities that hold such individuals under a contract or agreement with the Director.(b)Detention requirementsThe Secretary shall ensure that all persons detained pursuant to the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) are treated humanely and benefit from the protections set forth in this section.(c)Oversight requirements(1)Annual inspectionAll detention facilities shall be inspected by the Secretary on a regular basis, but not less than annually, for compliance with applicable detention standards issued by the Secretary and other applicable regulations.(2)Routine oversightIn addition to annual inspections, the Secretary shall conduct routine oversight of detention facilities, including unannounced inspections.(3)Availability of recordsAll detention facility contracts, memoranda of agreement, and evaluations and reviews shall be considered records for purposes of section 552(f)(2) of title 5, United States Code.(4)ConsultationThe Secretary shall seek input from nongovernmental organizations regarding their independent opinion of specific facilities.(d)Compliance mechanisms(1)Agreements(A)New agreementsCompliance with applicable standards of the Secretary and all applicable regulations, and meaningful financial penalties for failure to comply, shall be a material term in any new contract, memorandum of agreement, or any renegotiation, modification, or renewal of an existing contract or agreement, including fee negotiations, executed with detention facilities.(B)Existing agreementsNot later than 180 days after the date of the enactment of this Act, the Secretary shall secure a modification incorporating these terms for any existing contracts or agreements that will not be renegotiated, renewed, or otherwise modified.(C)Cancellation of agreementsUnless the Secretary provides a reasonable extension to a specific detention facility that is negotiating in good faith, contracts or agreements with detention facilities that are not modified within 1 year of the date of the enactment of this Act will be cancelled.(D)Provision of informationIn making modifications under this paragraph, the Secretary shall require that detention facilities provide to the Secretary all contracts, memoranda of agreement, evaluations, and reviews regarding the facility on a regular basis. The Secretary shall make these materials publicly available.(2)Financial penalties(A)Requirement to imposeSubject to subparagraph (C), the Secretary shall impose meaningful financial penalties upon facilities that fail to comply with applicable detention standards issued by the Secretary and other applicable regulations.(B)Timing of impositionFinancial penalties imposed under subparagraph (A) shall be imposed immediately after a facility fails to achieve an adequate or the equivalent median score in any performance evaluation.(C)WaiverThe requirements of subparagraph (A) may be waived if the facility corrects the noted deficiencies and receives an adequate score in not more than 90 days.(D)Multiple offendersIn cases of persistent and substantial noncompliance, including scoring less than adequate or the equivalent median score in 2 consecutive inspections, the Secretary shall terminate contracts or agreements with such facilities within 60 days, or in the case of facilities operated by the Secretary, such facilities shall be closed within 90 days.(e)Reporting requirements(1)ObjectivesNot later than June 30 of each year, the Secretary shall prepare and submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on inspection and oversight activities of detention facilities.(2)ContentsEach report submitted under paragraph (1) shall include—(A)a description of each detention facility found to be in noncompliance with applicable detention standards issued by the Department and other applicable regulations;(B)a description of the actions taken by the Department to remedy any findings of noncompliance or other identified problems, including financial penalties, contract or agreement termination, or facility closure; and(C)information regarding whether the actions described in subparagraph (B) resulted in compliance with applicable detention standards and regulations.3717.Procedures for bond hearings and filing of notices to appear(a)Aliens in custodySection 236 (8 U.S.C. 1226) is amended by adding at the end the following:(f)Procedures for custody hearingsFor any alien taken into custody under any provision of this Act, with the exception of minors being transferred to or in the custody of the Office of Refugee Resettlement, the following shall apply:(1)The Secretary of Homeland Security shall, without unnecessary delay and not later than 72 hours after the alien is taken into custody, file the Notice to Appear or other relevant charging document with the immigration court having jurisdiction over the location where the alien was apprehended, and serve such notice on the alien.(2)The Secretary shall immediately determine whether the alien shall remain in custody or be released and, without unnecessary delay and not later than 72 hours after the alien was taken into custody, serve upon the alien the custody decision specifying the reasons for continued custody and the amount of bond if any.(3)The Attorney General shall ensure the alien has the opportunity to appear before an immigration judge for a custody determination hearing promptly after service of the Secretary’s custody decision. The immigration judge may, on the Secretary’s motion and upon a showing of good cause, postpone a custody redetermination hearing for no more than 72 hours after service of the custody decision, except that in no case shall the hearing occur more than 6 days (including weekends and holidays) after the alien was taken into custody.(4)The immigration judge shall advise the alien of the right to postpone the custody determination hearing and shall, on the oral or written request of the individual, postpone the custody determination hearing for a period of not more than 14 days.(5)Except for aliens that the immigration judge has determined are deportable under section 236(c) or certified under section 236A, the immigration judge shall review the custody determination de novo and may continue to detain the alien only if the Secretary demonstrates that no conditions, including the use of alternatives to detention that maintain custody over the alien, will reasonably assure the appearance of the alien as required and the safety of any other person and the community. For aliens whom the immigration judge has determined are deportable under section 236(c), the immigration judge may review the custody determination if the Secretary agrees the alien is not a danger to the community, and alternatives to detention exist that ensure the appearance of the alien, as required, and the safety of any other person and the community.(6)In the case of any alien remaining in custody after a custody determination, the Attorney General shall provide de novo custody determination hearings before an immigration judge every 90 days so long as the alien remains in custody. An alien may also obtain a de novo custody redetermination hearing at any time upon a showing of good cause.(7)The Secretary shall inform the alien of his or her rights under this paragraph at the time the alien is first taken into custody..(b)Limitations on solitary confinement(1)In generalSection 236(d) (8 U.S.C. 1226(d)) is amended by adding at the end the following:(3)Nature of detention(A)DefinitionsIn this paragraph:(i)Administrative segregationThe term administrative segregation means a nonpunitive form of solitary confinement for administrative reasons.(ii)Disciplinary segregationThe term disciplinary segregation means a punitive form of solitary confinement for disciplinary reasons.(iii)Serious mental illnessThe term serious mental illness means a substantial disorder of thought or mood that significantly impairs judgment, behavior, capacity to recognize reality, or ability to cope with the ordinary demands of life.(iv)Solitary confinementThe term solitary confinement means cell confinement of 22 hours or more per day.(B)Limitations on solitary confinement(i)In generalThe use of solitary confinement of an alien in custody pursuant to this section, section 235, or section 241 shall be limited to situations in which such confinement—(I)is necessary—(aa)to control a threat to detainees, staff, or the security of the facility;(bb)to discipline the alien for a serious disciplinary infraction if alternative sanctions would not adequately regulate the alien’s behavior; or(cc)for good order during the last 24 hours before an alien is released, removed, or transferred from the facility;(II)is limited to the briefest term and under the least restrictive conditions practicable and consistent with the rationale for placement and with the progress achieved by the alien; and(III)complies with the requirements set forth in this subparagraph.(ii)ChildrenChildren who are younger than 18 years of age may not be placed in solitary confinement.(iii)Serious mental illness(I)In generalAn alien with a serious mental illness may not be placed in involuntary solitary confinement due to mental illness unless—(aa)such confinement is necessary for the alien's own protection; or(bb)if the alien requires emergency stabilization or poses a significant threat to staff or others in general population.(II)Maximum periodAn alien diagnosed with serious mental illness may not be placed in solitary confinement for more than 15 days unless the Secretary of Homeland Security determines that—(aa)any less restrictive alternative is more likely than not to cause greater harm to the alien than the solitary confinement period imposed; or(bb)the likely harm to the alien is not substantial and the period of solitary confinement is the least restrictive alternative necessary to protect the alien, other detainees, or others.(iv)Own protection(I)In generalInvoluntary solitary confinement for an alien’s own protection may be used only for the least amount of time practicable and if no readily available and less restrictive alternative will maintain the alien’s safety.(II)Maximum periodAn alien may not be placed in involuntary solitary confinement for the alien's own protection for longer than 15 days unless the Secretary of Homeland Security determines that any less restrictive alternative is more likely than not to cause greater harm to the alien than the solitary confinement period imposed.(III)Prohibited factorsThe Secretary of Homeland Security may not rely solely on an alien’s age, physical disability, sexual orientation, gender identity, race, or religion. The Secretary shall make an individualized assessment in each case.(v)Medical careAn alien placed in solitary confinement—(I)shall be visited by a medical professional at least 3 times each week;(II)shall receive at least weekly mental health monitoring by a licensed mental health clinician; and(III)shall be removed from solitary confinement if—(aa)a mental health clinician determines that such detention is having a significant negative impact on the alien’s mental health; and(bb)an appropriate alternative is available.(vi)Notification; access to counselIf an alien is placed in solitary confinement, the alien—(I)shall be informed verbally, and in writing, of the reason for such confinement and the intended duration of such confinement, if specified at the time of initial placement; and(II)shall be offered access to counsel on the same basis as detainees in the general population.(vii)Longer solitary confinement periodsIf an alien has been subject to involuntary solitary confinement for more than 14 consecutive days, the Secretary of Homeland Security shall conduct a timely review to determine whether continued placement is justified by an extreme disciplinary infraction or is the least restrictive means of protecting the alien or others. Any alien held in solitary confinement for more than 7 days shall be given a reasonable opportunity to challenge such placement with the detention facility administrator, which will promptly respond to such challenge in writing.(viii)OversightThe Secretary of Homeland Security shall ensure that—(I)he or she is regularly informed about the use of solitary confinement in all facilities at which aliens are detained; and(II)the Department fully complies with the provisions under this paragraph.(C)Disciplinary segregationDisciplinary segregation is authorized only pursuant to the order of a facility disciplinary panel following a hearing in which the detainee is determined to have violated a facility rule.(D)Administrative segregationAdministrative segregation is authorized only as necessary to ensure the safety of the detainee or others, the protection of property, or the security or good order of the facility. Detainees in administrative segregation shall be offered programming opportunities and privileges consistent with those available in the general population, except where precluded by safety or security concerns..(2)Annual reportThe Secretary shall—(A)collect and compile information regarding the prevalence, reasons for, and duration of solitary confinement in all facilities described in paragraph (3);(B)submit an annual report containing the information described in subparagraph (A) to Congress not later than 30 days after the end of the reporting period; and(C)make the data contained in the report submitted under subparagraph (B) publicly available.(3)RulemakingThe Secretary shall adopt regulations or policies to carry out section 236(d)(3) of the Immigration and Nationality Act, as amended by paragraph (1), at all facilities at which aliens are detained pursuant to section 235, 236, or 241 of such Act.(c)Stipulated removalSection 240(d) (8 U.S.C. 1229a) is amended to read as follows:(d)Stipulated removalThe Attorney General shall provide by regulation for the entry by an immigration judge of an order of removal stipulated to by the alien (or the alien's representative) and the Service. An immigration judge may enter a stipulated removal order only upon a finding at an in-person hearing that the stipulation is voluntary, knowing, and intelligent. A stipulated order shall constitute a conclusive determination of the alien's removability from the United States..3718.Sanctions for countries that delay or prevent repatriation of their nationalsSection 243(d) (8 U.S.C. 1253(d)) is amended to read as follows:(d)Discontinuing granting visas to nationals of countries that deny or delay accepting aliensNotwithstanding section 221(c), if the Secretary of Homeland Security determines, in consultation with the Secretary of State, that the government of a foreign country denies or unreasonably delays accepting aliens who are citizens, subjects, nationals, or residents of that country after the Secretary asks whether the government will accept an alien under this section, or after a determination that the alien is inadmissible under paragraph (6) or (7) of section 212(a), the Secretary of State shall order consular officers in that foreign country to discontinue granting visas, or classes of visas, until the Secretary of Homeland Security notifies the Secretary of State that the country has accepted the aliens..3719.Gross violations of human rights(a)Inadmissibility of certain aliensSection 212(a)(3)(E) (8 U.S.C. 1182(a)(3)(E)) is amended by striking clause (iii) and inserting the following:(iii)Commission of acts of torture, extrajudicial killings, war crimes, or widespread or systematic attacks on civiliansAny alien who planned, ordered, assisted, aided and abetted, committed, or otherwise participated, including through command responsibility, in the commission of—(I)any act of torture (as defined in section 2340 of title 18, United States Code);(II)any extrajudicial killing (as defined in section 3(a) of the Torture Victim Protection Act of 1991 (28 U.S.C. 1350 note)) under color of law of any foreign nation;(III)a war crime (as defined in section 2441 of title 18, United States Code); or(IV)any of the following acts as a part of a widespread or systematic attack directed against a civilian population, with knowledge of the attack: murder, extermination, enslavement, forcible transfer of population, arbitrary detention, rape, sexual slavery, enforced prostitution, forced pregnancy, enforced sterilization, or any other form of sexual violence of comparable gravity; persecution on political racial, national, ethnic, cultural, religious, or gender grounds; enforced disappearance of persons; or other inhumane acts of a similar character intentionally causing great suffering or serious bodily or mental injury,is inadmissible.(iv)LimitationClause (iii) shall not apply to an alien if the Secretary of Homeland Security or the Attorney General determine that the actions giving rise to the alien’s inadmissibility under such clause were committed under duress. In determining whether the alien was subject to duress, the Secretary may consider, among relevant factors, the age of the alien at the time such actions were committed..(b)Denying safe haven to foreign human rights violatorsSection 2(a)(2) of the Torture Victim Protection Act of 1991 (28 U.S.C. 1350 note) is amended—(1)by inserting after killing the following: , a war crime (as defined in subsections (c) and (d) of section 2441 of title 18, United States Code), a widespread or systematic attack on civilians (as defined in section 212(a)(3)(E)(iii)(IV) of the Immigration and Nationality Act), or genocide (as defined in section 1091(a) of such title 18); and(2)by striking to the individual’s legal representative and inserting to that individual or to that individual’s legal representative.(c)Nonapplicability of confidentiality requirement with respect to visa recordsThe President may make public, without regard to the requirements under section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)), with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States, the names of aliens deemed inadmissible on the basis of section 212(a)(3)(E)(iii) of such Act, as amended by subsection (a).3720.Reporting and recordkeeping requirements relating to the detention of aliens(a)In generalIn order for Congress and the public to assess the full costs of apprehending, detaining, processing, supervising, and removing aliens, and how the money Congress appropriates for detention is allocated by Federal agencies, the Assistant Secretary for Immigration and Customs and Enforcement (referred to in this section as the Assistant Secretary), the Director of the Executive Office of Immigration Review, and the Commissioner responsible for U.S. Customs and Border Protection (referred to in this section as the Commissioner) shall—(1)maintain the information required under subsections (b), (c), and (d); and(2)submit reports on that information to Congress and make that information available to the public in accordance with subsection (e).(b)Maintenance of information by U.S. Immigration and Customs EnforcementThe Assistant Secretary shall record and maintain, in the database of U.S. Immigration and Customs Enforcement relating to detained aliens, the following information with respect to each alien detained pursuant to the Immigration and Nationality Act (8 U.S.C. 1101 et seq.):(1)The provision of law that provides specific authority for the alien’s detention and the beginning and end dates of the alien’s detention pursuant to that authority. If the alien’s detention is authorized by different provisions of law during different periods of time, the Assistant Secretary shall record and maintain the provision of law that provides authority for the alien’s detention during each such period.(2)The place where the alien was apprehended or where U.S. Immigration and Customs Enforcement assumed custody of the alien.(3)Each location where U.S. Immigration and Customs Enforcement detains the alien until the alien is released from custody or removed from the United States, including any period of redetention.(4)The gender and age of each detained alien in the custody of U.S. Immigration and Customs Enforcement.(5)The number of days the alien is detained, including the number of days spent in any given detention facility and the total amount of time spent in detention.(6)The immigration charges that are the basis for the alien’s removal proceedings.(7)The status of the alien’s removal proceedings and each date on which those proceedings progress from 1 stage of proceeding to another.(8)The length of time the alien was detained following a final administrative order of removal and the reasons for the continued detention.(9)The initial custody determination or review made by U.S. Immigration and Customs Enforcement, including whether the alien received notice of a custody determination or review and when the custody determination or review took place.(10)The risk assessment results for the alien, including if the alien is subject to mandatory custody or detention.(11)The reason for the alien’s release from detention and the conditions of release imposed on the alien, if applicable.(c)Maintenance of information by Executive Office of Immigration ReviewThe Director of the Executive Office of Immigration Review shall record and maintain, in the database of the Executive Office of Immigration Review relating to detained aliens in removal proceedings, the following information with respect to each such alien:(1)The immigration charges that are the basis for the alien’s removal proceedings, including any revision of the immigration charges and the date of each such revision.(2)The gender and age of the alien.(3)The status of the alien’s removal proceedings and each date on which those proceedings progress from one stage of proceeding to another.(4)The statutory basis for any bond hearing conducted and the outcomes of the bond hearing.(5)Whether each court hearing is conducted in person, by audio link, or by video conferencing.(6)The date of each attorney entry of appearance before an immigration judge using Form EOIR–28 and the scope of the appearance to which the form related.(d)Maintenance of information by U.S. Customs and Border ProtectionThe Commissioner shall record and maintain in the database of U.S. Customs and Border Protection relating to detained aliens the following information with respect to each alien detained pursuant to the Immigration and Nationality Act (8 U.S.C. 1101 et seq.):(1)The provision of law that provides specific authority for the alien’s detention and the beginning and end dates of the alien’s detention.(2)The place where the alien was apprehended.(3)The gender and age of the alien.(4)Each location where U.S. Customs and Border Protection detains the alien until the alien is released from custody or removed from the United States, including any period of redetention.(5)The number of days that the alien is detained in the custody of U.S. Customs and Border Protection.(6)The immigration charges that are the basis for the alien’s removal proceedings while the alien is in the custody of U.S. Customs and Border Protection.(7)The initial custody determination by U.S. Customs and Border Protection, including whether the alien received notice of a custody determination or review, when the custody determination or review took place, and whether U.S. Customs and Border Protection offered the option of stipulated removal to a detained alien.(8)The reason for the alien’s release from detention and the conditions of release to detention imposed on the alien, if applicable.(e)Reporting requirements(1)Periodic reportsThe Assistant Secretary, the Director of the Executive Office of Immigration Review, and the Commissioner shall periodically, but not less frequently than annually, submit to Congress a report containing a summary of the information required to be maintained by this section. Each such report shall include summaries of national-level data as well as summaries of the information required by this section by State and county.(2)Other reportsThe Assistant Secretary shall report to Congress not less frequently than annually on—(A)the number of aliens detained for more than 3 months, 6 months, 1 year, and 2 years; and(B)the average period of detention before receipt of a final administrative order of removal and after receipt of such an order.(3)Availability to publicThe reports required under this subsection and the information for each alien on which the reports are based shall be made available to the public without the need to submit a request under section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act).(4)Privacy protectionsNo alien's identity may be disclosed when information described in paragraph (3) is made publicly available.(f)DefinitionsIn this section:(1)Case outcomeThe term case outcome includes a grant of relief from deportation under section 240A of the Immigration and Nationality Act (8 U.S.C. 1229b), voluntary departure pursuant to section 240B of that Act (8 U.S.C. 1229c), removal pursuant to section 238 of that Act (8 U.S.C. 1228), judicial termination of proceedings, termination of proceedings by U.S. Immigration and Customs Enforcement, cancellation of the notice to appear, or permission to withdraw application for admission without any removal order being issued.(2)Place where the alien was apprehendedThe term place where the alien was apprehended refers to the city, county, and State where an alien is apprehended.(3)Reason for the alien’s release from detentionThe term reason for the alien’s release from detention refers to release on bond, on an alien's own recognizance, on humanitarian grounds, after grant of relief, or due to termination of proceedings or removal.(4)Removal proceedingsThe term removal proceedings refers to a removal case of any kind, including expedited removal, administrative removal, stipulated removal, reinstatement, and voluntary removal and removals in which an applicant is permitted to withdraw his or her application for admission.(5)StageThe term stage, with respect to a proceeding, refers to whether the alien is in proceedings before an immigration judge, the Board of Immigration Appeals, a United States court of appeals, or on remand from a United States court of appeals.3721.Powers of immigration officers and employees at sensitive locationsSection 287 (8 U.S.C. 1357) is amended by adding at the end the following:(i)(1)In order to ensure individuals’ access to sensitive locations, this subsection applies to enforcement actions by officers and agents of U.S. Immigration and Customs Enforcement and officers and agents of U.S. Customs and Border Protection.(2)(A)An enforcement action may not take place at, or be focused on, a sensitive location, except as follows:(i)Under exigent circumstances.(ii)If prior approval is obtained.(B)If an enforcement action is taking place pursuant to subparagraph (A) and the condition permitting the enforcement action ceases, the enforcement action shall cease.(3)(A)When proceeding with an enforcement action at or near a sensitive location, officers and agents referred to in paragraph (1) shall conduct themselves as discreetly as possible, consistent with officer and public safety, and make every effort to limit the time at or focused on the sensitive location.(B)If, in the course of an enforcement action that is not initiated at or focused on a sensitive location, officers or agents are led to or near a sensitive location, and no exigent circumstance exists, such officers or agents shall conduct themselves in a discreet manner, maintain surveillance, and immediately consult their supervisor before taking any further enforcement action, in order to determine whether such action should be discontinued.(C)This section not apply to the transportation of an individual apprehended at or near a land or sea border to a hospital or healthcare provider for the purpose of providing such individual medical care.(4)(A)Each official specified in subparagraph (B) shall ensure that the employees under the supervision of such official receive annual training on compliance with the requirements of this subsection in enforcement actions at or focused on sensitive locations and enforcement actions that lead officers or agents to or near a sensitive location.(B)The officials specified in ths subparagraph are the following:(i)The Chief Counsel of U.S. Immigration and Customs Enforcement.(ii)The Field Office Directors of U.S. Immigration and Customs Enforcement.(iii)Each Special Agent in Charge of U.S. Immigration and Customs Enforcement.(iv)Each Chief Patrol Agent of U.S. Customs and Border Protection.(v)The Director of Field Operations of U.S. Customs and Border Protection.(vi)The Director of Air and Marine Operations of U.S. Customs and Border Protection.(vii)The Internal Affairs Special Agent in Charge of U.S. Customs and Border Protection.(5)(A)The Director of U.S. Immigration and Customs Enforcement and the Commissioner of U.S. Customs and Border Protection shall each submit to the appropriate committees of Congress each year a report on the enforcement actions undertaken by U.S. Immigration and Customs Enforcement and U.S. Customs and Border Protection, respectively, during the preceding year that were covered by this subsection.(B)Each report on an agency for a year under this paragraph shall set forth the following:(i)The number of enforcement actions at or focused on a sensitive location.(ii)The number of enforcement actions where officers or agents were subsequently led to or near a sensitive location.(iii)The date, site, and State, city, and county in which each enforcement action covered by clause (i) or (ii) occurred.(iv)The component of the agency responsible for each such enforcement action.(v)A description of the intended target of each such enforcement action.(vi)The number of individuals, if any, arrested or taken into custody through each such enforcement action.(vii)The number of collateral arrests, if any, from each such enforcement action and the reasons for each such arrest.(viii)A certification of whether the location administrator was contacted prior to, during, or after each such enforcement action.(C)Each report under this paragraph shall be made available to the public without the need to submit a request under section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act).(6)In this subsection:(A)The term appropriate committees of Congress means—(i)the Committee on Homeland Security and Governmental Affairs of the Senate;(ii)the Committee on the Judiciary of the Senate;(iii)the Committee on Homeland Security of the House of Representatives; and(iv)the Committee on the Judiciary of the House of Representatives.(B)The term enforcement action means an arrest, interview, search, or surveillance for the purposes of immigration enforcement, and includes an enforcement action at, or focused on, a sensitive location that is part of a joint case led by another law enforcement agency.(C)The term exigent circumstances means a situation involving the following:(i)The imminent risk of death, violence, or physical harm to any person, including a situation implicating terrorism or the national security of the United States in some other manner.(ii)The immediate arrest or pursuit of a dangerous felon, terrorist suspect, or other individual presenting an imminent danger or public safety risk.(iii)The imminent risk of destruction of evidence that is material to an ongoing criminal case.(D)The term prior approval means the following:(i)In the case of officers and agents of U.S. Immigration and Customs Enforcement, prior written approval for a specific, targeted operation from one of the following officials:(I)The Assistant Director of Operations, Homeland Security Investigations.(II)The Executive Associate Director of Homeland Security Investigations.(III)The Assistant Director for Field Operations, Enforcement, and Removal Operations.(IV)The Executive Associate Director for Field Operations, Enforcement, and Removal Operations.(ii)In the case of officers and agents of U.S. Customs and Border Protection, prior written approval for a specific, targeted operation from one of the following officials:(I)A Chief Patrol Agent.(II)The Director of Field Operations.(III)The Director of Air and Marine Operations(IV)The Internal Affairs Special Agent in Charge.(E)The term sensitive location includes the following:(i)Hospitals and health clinics.(ii)Public and private schools (including pre-schools, primary schools, secondary schools, postsecondary schools (including colleges and universities), and other institutions of learning such as vocational or trade schools).(iii)Organizations assisting children, pregnant women, victims of crime or abuse, or individuals with mental or physical disabilities.(iv)Churches, synagogues, mosques, and other places of worship, such as buildings rented for the purpose of religious services.(v)Such other locations as the Secretary of Homeland Security shall specify for purposes of this subsection..HProtection of Children Affected by Immigration Enforcement3801.Short titleThis subtitle may be cited as the Humane Enforcement and Legal Protections for Separated Children Act or the HELP Separated Children Act.3802.DefinitionsIn this subtitle:(1)ApprehensionThe term apprehension means the detention or arrest by officials of the Department or cooperating entities.(2)ChildThe term child means an individual who has not attained 18 years of age.(3)Child welfare agencyThe term child welfare agency means a State or local agency responsible for child welfare services under subtitles B and E of title IV of the Social Security Act (42 U.S.C. 601 et seq.).(4)Cooperating entityThe term cooperating entity means a State or local entity acting under agreement with the Secretary.(5)Detention facilityThe term detention facility means a Federal, State, or local government facility, or a privately owned and operated facility, that is used, in whole or in part, to hold individuals under the authority of the Director of U.S. Immigration and Customs Enforcement, including facilities that hold such individuals under a contract or agreement with the Director.(6)Immigration enforcement actionThe term immigration enforcement action means the apprehension of 1 or more individuals whom the Department has reason to believe are removable from the United States by the Secretary or a cooperating entity.(7)ParentThe term parent means a biological or adoptive parent of a child, whose parental rights have not been relinquished or terminated under State law or the law of a foreign country, or a legal guardian under State law or the law of a foreign country.3803.Apprehension procedures for immigration enforcement-related activities(a)Apprehension proceduresIn any immigration enforcement action, the Secretary and cooperating entities shall—(1)as soon as possible, but generally not later than 2 hours after an immigration enforcement action, inquire whether an individual is a parent or primary caregiver of a child in the United States and provide any such individuals with—(A)the opportunity to make a minimum of 2 telephone calls to arrange for the care of such child in the individual’s absence; and(B)contact information for—(i)child welfare agencies and family courts in the same jurisdiction as the child; and(ii)consulates, attorneys, and legal service providers capable of providing free legal advice or representation regarding child welfare, child custody determinations, and immigration matters;(2)notify the child welfare agency with jurisdiction over the child if the child’s parent or primary caregiver is unable to make care arrangements for the child or if the child is in imminent risk of serious harm;(3)ensure that personnel of the Department and cooperating entities do not, absent medical necessity or extraordinary circumstances, compel or request children to interpret or translate for interviews of their parents or of other individuals who are encountered as part of an immigration enforcement action; and(4)ensure that any parent or primary caregiver of a child in the United States—(A)absent medical necessity or extraordinary circumstances, is not transferred from his or her area of apprehension until the individual—(i)has made arrangements for the care of such child; or(ii)if such arrangements are unavailable or the individual is unable to make such arrangements, is informed of the care arrangements made for the child and of a means to maintain communication with the child;(B)absent medical necessity or extraordinary circumstances, and to the extent practicable, is placed in a detention facility either—(i)proximate to the location of apprehension; or(ii)proximate to the individual’s habitual place of residence; and(C)receives due consideration of the best interests of such child in any decision or action relating to his or her detention, release, or transfer between detention facilities.(b)Requests to State and local entitiesIf the Secretary requests a State or local entity to hold in custody an individual whom the Department has reason to believe is removable pending transfer of that individual to the custody of the Secretary or to a detention facility, the Secretary shall also request that the State or local entity provide the individual the protections specified in paragraphs (1) and (2) of subsection (a), if that individual is found to be the parent or primary caregiver of a child in the United States.(c)Protections against trafficking preservedThe provisions of this section shall not be construed to impede, delay, or in any way limit the obligations of the Secretary, the Attorney General, or the Secretary of Health and Human Services under section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) or section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279).3804.Access to children, State and local courts, child welfare agencies, and consular officialsAt all detention facilities, the Secretary shall—(1)prominently post in a manner accessible to detainees and visitors and include in detainee handbooks information on the protections of this subtitle as well as information on potential eligibility for parole or release;(2)absent extraordinary circumstances, ensure that individuals who are detained by the Department and are parents of children in the United States are—(A)permitted regular phone calls and contact visits with their children;(B)provided with contact information for child welfare agencies and family courts in the relevant jurisdictions;(C)able to participate fully and, to the extent possible, in person in all family court proceedings and any other proceedings that may impact their right to custody of their children;(D)granted free and confidential telephone calls to relevant child welfare agencies and family courts as often as is necessary to ensure that the best interest of their children, including a preference for family unity whenever appropriate, can be considered in child welfare agency or family court proceedings;(E)able to fully comply with all family court or child welfare agency orders impacting custody of their children;(F)provided access to United States passport applications or other relevant travel document applications for the purpose of obtaining travel documents for their children;(G)afforded timely access to a notary public for the purpose of applying for a passport for their children or executing guardianship or other agreements to ensure the safety of their children; and(H)granted adequate time before removal to obtain passports, apostilled birth certificates, travel documents, and other necessary records on behalf of their children if such children will accompany them on their return to their country of origin or join them in their country of origin; and(3)where doing so would not impact public safety or national security, facilitate the ability of detained alien parents and primary caregivers to share information regarding travel arrangements with their consulate, children, child welfare agencies, or other caregivers in advance of the detained alien individual’s departure from the United States.3805.Mandatory trainingThe Secretary, in consultation with the Secretary of Health and Human Services, the Secretary of State, the Attorney General, and independent child welfare and family law experts, shall develop and provide training on the protections required under sections 3803 and 3804 to all personnel of the Department, cooperating entities, and detention facilities operated by or under agreement with the Department who regularly engage in immigration enforcement actions and in the course of such actions come into contact with individuals who are parents or primary caregivers of children in the United States.3806.RulemakingNot later than 180 days after the date of the enactment of this Act, the Secretary shall promulgate regulations to implement sections 3803 and 3804 of this Act.3807.SeverabilityIf any provision of this subtitle or amendment made by this subtitle, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this subtitle and amendments made by this subtitle, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.IVReforms to nonimmigrant visa programsAEmployment-Based nonimmigrant visas4101.Market-based H–1B visa limits(a)In generalSection 214(g) (8 U.S.C. 1184(g)) is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by striking (beginning with fiscal year 1992); and(B)by amending subparagraph (A) to read as follows:(A)under section 101(a)(15)(H)(i)(b) may not exceed the sum of—(i)the base allocation calculated under paragraph (9)(A); and(ii)the allocation adjustment calculated under paragraph (9)(B); and;(2)by redesignating paragraph (10) as subparagraph (D) of paragraph (9);(3)by redesignating paragraph (9) as paragraph (10); and(4)by inserting after paragraph (8) the following:(9)(A)Except as provided in subparagraph (C), the base allocation of nonimmigrant visas under section 101(a)(15)(H)(i)(b) for each fiscal year shall be equal to—(i)the sum of—(I)the base allocation for the most recently completed fiscal year; and(II)the allocation adjustment under subparagraph (B) for the most recently completed fiscal year;(ii)if the number calculated under clause (i) is less than 115,000, 115,000; or(iii)if the number calculated under clause (i) is more than 180,000, 180,000.(B)(i)If the number of cap-subject nonimmigrant visa petitions accepted for filing under section 101(a)(15)(H)(i)(b) during the first 45 days petitions may be filed for a fiscal year is equal to the base allocation for such fiscal year, an additional 20,000 such visas shall be made available beginning on the 46th day on which petitions may be filed for such fiscal year.(ii)If the base allocation of cap-subject nonimmigrant visa petitions accepted for filing under section 101(a)(15)(H)(i)(b) for a fiscal year is reached during the 15-day period ending on the 60th day on which petitions may be filed for such fiscal year, an additional 15,000 such visas shall be made available beginning on the 61st day on which petitions may be filed for such fiscal year.(iii)If the base allocation of cap-subject nonimmigrant visa petitions accepted for filing under section 101(a)(15)(H)(i)(b) for a fiscal year is reached during the 30-day period ending on the 90th day on which petitions may be filed for such fiscal year, an additional 10,000 such visas shall be made available beginning on the 91st day on which petitions may be filed for such fiscal year.(iv)If the base allocation of cap-subject nonimmigrant visa petitions accepted for filing under section 101(a)(15)(H)(i)(b) for a fiscal year is reached during the 185-day period ending on the 275th day on which petitions may be filed for such fiscal year, an additional 5,000 such visas shall be made available beginning on the date on which such allocation is reached.(v)If the number of cap-subject nonimmigrant visa petitions accepted for filing under section 101(a)(15)(H)(i)(b) for a fiscal year is at least 5,000 fewer than the base allocation, but is not more than 9,999 fewer than the base allocation, the allocation adjustment for the following fiscal year shall be −5,000.(vi)If the number of cap-subject nonimmigrant visa petitions accepted for filing under section 101(a)(15)(H)(i)(b) for a fiscal year is at least 10,000 fewer than the base allocation, but not more than 14,999 fewer than the base allocation, the allocation adjustment for the following fiscal year shall be −10,000.(vii)If the number of cap-subject nonimmigrant visa petitions accepted for filing under section 101(a)(15)(H)(i)(b) for a fiscal year is at least 15,000 fewer than the base allocation, but not more than 19,999 fewer than the base allocation, the allocation adjustment for the following fiscal year shall be −15,000.(viii)If the number of cap-subject nonimmigrant visa petitions accepted for filing under section 101(a)(15)(H)(i)(b) for a fiscal year is at least 20,000 fewer than the base allocation, the allocation adjustment for the following fiscal year shall be −20,000.(C)An allocation adjustment under clause (i), (ii), (iii), or (iv) of subparagraph (B)—(i)may not increase the total number of nonimmigrant visas available for any fiscal year under section 101(a)(15)(H)(i)9b) above 180,000; and(ii)may not take place to make additional nonimmigrant visas available for any fiscal year in which the national occupational unemployment rate for ‘Management, Professional, and Related Occupations’, as published by the Bureau of Labor Statistics each month, averages 4.5 percent or greater over the 12-month period preceding the date of the Secretary’s determination of whether the cap should be increased or decreased..(b)Increase in allocation for STEM nonimmigrantsSection 214(g)(5)(C) (8 U.S.C. 1184(g)(5)(C)) is amended to read as follows:(C)has earned a master's or higher degree, in a field of science, technology, engineering, or math included in the Department of Education’s Classification of Instructional Programs taxonomy within the summary groups of computer and information sciences and support services, engineering, mathematics and statistics, biological and biomedical sciences, and physical sciences, from a United States institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) until the number of aliens who are exempted from such numerical limitation during such year exceed 25,000..(c)Publication(1)Data summarizing petitionsThe Secretary shall timely upload to a public website data that summarizes the adjudication of nonimmigrant petitions under section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) during each fiscal year.(2)Annual numerical limitationAs soon as practicable and no later than March 2 of each fiscal year, the Secretary shall publish in the Federal Register the numerical limitation determined under section 214(g)(1)(A) for such fiscal year.(d)Effective date and applicationThe amendments made by subsection (a) shall take effect on the first day of the first fiscal year beginning after the date of the enactment of this Act and apply to applications for nonimmigrant visas under section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) for such fiscal year.4102.Employment authorization for dependents of employment-based nonimmigrantsSection 214(c) (8 U.S.C. 1184(c)) is amended—(1)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security; and(2)in paragraph (2), by amending subparagraph (E) to read as follows:(E)(i)In the case of an alien spouse admitted under section 101(a)(15)(L), who is accompanying or following to join a principal alien admitted under such section, the Secretary of Homeland Security shall—(I)authorize the alien spouse to engage in employment in the United States; and(II)provide the spouse with an employment authorized endorsement or other appropriate work permit.(ii)In the case of an alien spouse admitted under section 101(a)(15)(H)(i)(b), who is accompanying or following to join a principal alien admitted under such section, the Secretary of Homeland Security shall—(I)authorize the alien spouse to engage in employment in the United States; and(II)provide such a spouse with an employment authorized endorsement or other appropriate work permit, if appropriate.(iii)(I)Upon the request of the Secretary of State, the Secretary of Homeland Security may suspend employment authorizations under clause (ii) to nationals of a foreign country that does not permit reciprocal employment to nationals of the United States who are accompanying or following to join the employment-based nonimmigrant husband or wife of such spouse to be employed in such foreign country based on that status.(II)In subclause (I), the term employment-based nonimmigrant means an individual who is admitted to a foreign country to perform employment similar to the employment described in section 101(a)(15)(H)(i)(b)..4103.Eliminating impediments to worker mobility(a)Deference to prior approvalsSection 214(c) (8 U.S.C. 1184(c)), as amended by section 4102, is further amended by adding at the end the following:(15)Subject to paragraph (2)(D) and subsection (g) and section 104(c) and subsections (a) and (b) of section 106 of the American Competitiveness in the Twenty-first Century Act of 2000 (Public Law 106–313; 8 U.S.C. 1184 note), the Secretary of Homeland Security shall give deference to a prior approval of a petition in reviewing a petition to extend the status of a nonimmigrant admitted under subparagraph (H)(i)(b) or (L) of section 101(a)(15) if the petition involves the same alien and petitioner unless the Secretary determines that—(A)there was a material error with regard to the previous petition approval;(B)a substantial change in circumstances has taken place;(C)new material information has been discovered that adversely impacts the eligibility of the employer or the nonimmigrant; or(D)in the Secretary's discretion, such extension should not be approved..(b)Effect of employment terminationSection 214(n) (8 U.S.C. 1184(n)) is amended by adding at the end the following:(3)A nonimmigrant admitted under section 101(a)(15)(H)(i)(b) whose employment relationship terminates before the expiration of the nonimmigrant's period of authorized admission shall be deemed to have retained such legal status throughout the entire 60-day period beginning on the date such employment is terminated. A nonimmigrant who files a petition to extend, change, or adjust their status at any point during such period shall be deemed to have lawful status under section 101(a)(15)(H)(i)(b) while that petition is pending..(c)Visa revalidationSection 222(c) (8 U.S.C. 1202(c)) is amended—(1)by inserting (1) before Every alien; and(2)by adding at the end the following:(2)The Secretary of State may, at the Secretary's discretion, renew in the United States the visa of an alien admitted under subparagraph (A), (E), (G), (H), (I), (L), (N), (O), (P), (R), or (W) of section 101(a)(15) if the alien has remained eligible for such status and qualifies for a waiver of interview as provided for in subsection (h)(1)(D)..(d)Interview waivers for low risk visa applicantsSection 222(h)(1) (8 U.S.C. 1202(h)(1)) is amended—(1)in subparagraph (B)(iv), by striking or at the end;(2)in subparagraph (C)(ii), by striking and at the end and inserting or; and(3)by adding at the end the following:(D)by the Secretary of State, in consultation with the Secretary of Homeland Security, for such aliens or classes of aliens—(i)that the Secretary determines generally represent a low security risk;(ii)for which an in-person interview would not add material benefit to the adjudication process;(iii)unless the Secretary of State, after a review of all standard database and biometric checks, the visa application, and other supporting documents, determines that an interview is unlikely to reveal derogatory information; and(iv)except that in every case, the Secretary of State retains the right to require an applicant to appear for an interview; and.4104.STEM education and training(a)FeeSection 212(a)(5)(A) (8 U.S.C. 1182(a)(5)(A)) is amended by adding at the end the following:(v)FeeAn employer shall submit, along with an application for a certification under this subparagraph, a fee of $1,000, which shall be deposited in the STEM Education and Training Account established under section 286(w)..(b)H–1B nonimmigrant petitioner accountSection 286(s) (8 U.S.C. 1356(s)) is amended by striking paragraphs (3) and (4) and inserting the following:(3)Low-income stem scholarship program(A)In generalThirty percent of the amounts deposited into the H–1B Nonimmigrant Petitioner Account shall remain available to the Director of the National Science Foundation until expended for scholarships described in section 414(d) of the American Competitiveness and Workforce Improvement Act of 1998 (42 U.S.C. 1869c) for low-income students enrolled in a program of study leading to a degree in science, technology, engineering, or mathematics.(B)Stem education for underrepresentedThe Director shall work in consultation with, or direct scholarship funds through, national nonprofit organizations that primarily focus on science, technology, engineering, or mathematics education for underrepresented groups, such as women and minorities.(C)Loan forgivenessThe Director may expend funds from the Account for purposes of loan forgiveness or repayment of student loans which led to a low-income student obtaining a degree in science, technology, engineering, mathematics, or other high demand fields.(4)National science foundation grant program for k–12 science, technology, engineering, and mathematics education(A)In generalTen percent of the amounts deposited into the H–1B Nonimmigrant Petitioner Account shall remain available to the Director of the National Science Foundation until expended to carry out a direct or matching grant program to support improvement in K–12 education, including through private-public partnerships. Grants awarded pursuant to this paragraph shall include formula based grants that target lower income populations with a focus on reaching women and minorities.(B)Types of programs coveredThe Director shall award grants to programs that—(i)support the development and implementation of standards-based instructional materials models and related student assessments that enable K–12 students to acquire an understanding of science, technology, engineering, and mathematics, and to develop critical thinking skills;(ii)provide systemic improvement in training K–12 teachers and education for students in science, technology, engineering, and mathematics, including by supporting efforts to promote gender-equality among students receiving such instruction;(iii)support the professional development of K–12 science, technology, engineering, and mathematics teachers in the use of technology in the classroom;(iv)stimulate systemwide K–12 reform of science, technology, engineering, and mathematics in urban, rural, and economically disadvantaged regions of the United States;(v)provide externships and other opportunities for students to increase their appreciation and understanding of science, technology, engineering, and mathematics (including summer institutes sponsored by an institution of higher education for students in grades 7 through 12 that provide instruction in such fields);(vi)involve partnerships of industry, educational institutions, and national or regional community based organizations with demonstrated experience addressing the educational needs of disadvantaged communities;(vii)provide college preparatory support to expose and prepare students for careers in science, technology, engineering, and mathematics; or(viii)provide for carrying out systemic reform activities under section 3(a)(1) of the National Science Foundation Act of 1950 (42 U.S.C. 1862(a)(1))..(c)Use of feeSection 286 (8 U.S.C. 1356) is amended by adding at the end the following:(w)STEM Education and Training Account(1)In generalThere is established in the general fund of the Treasury a separate account, which shall be known as the STEM Education and Training Account. Notwithstanding any other section of this title, there shall be deposited as offsetting receipts into the Account all of the fees collected under section 212(a)(5)(A)(v).(2)Purposes(A)In generalThe purposes of the STEM Education and Training Account are to enhance the economic competitiveness of the United States by—(i)strengthening STEM education, including in computer science, at all levels;(ii)ensuring that schools have access to well-trained and effective STEM teachers;(iii)supporting efforts to strengthen the elementary and secondary curriculum, including efforts to make courses in computer science more broadly available; and(iv)helping colleges and universities produce more graduates in fields needed by American employers.(B)Defined termIn this paragraph, the term STEM education means instruction in a field of science, technology, engineering or math included in the Department of Education's Classification of Instructional Programs taxonomy within the summary groups of computer and information sciences and support services, engineering, mathematics and statistics, biological and biomedical sciences, and physical sciences.(3)Allocations to states and territories(A)In generalSubject to subparagraph (B), the Secretary of Education shall proportionately allocate 70 percent of the amounts deposited into the STEM Education and Training Account each fiscal year to the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the United States Virgin Islands, American Samoa, and the Northern Mariana Islands in an amount that bears the same relationship as the proportion the State, district, or territory received under subpart 2 of part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.) for the preceding fiscal year bears to the amount all States and territories received under that subpart for the preceding fiscal year.(B)Minimum allocationsNo State or territory shall receive less than an amount equal to 0.5 percent of the total amount made available to all States from the STEM Education and Training Account. If a State or territory does not request an allocation from the Account for a fiscal year, the Secretary shall reallocate the State's allocation to the remaining States and territories in accordance with this paragraph.(C)Use of fundsAmounts allocated pursuant to this paragraph may be used for the activities described in section 4104(c) of the Border Security, Economic Opportunity, and Immigration Modernization Act.(4)Stem capacity building at minority-serving institutions(A)In generalThe Secretary of Education shall allocate 20 percent of the amounts deposited into the STEM Education and Training Account to establish or expand programs to award grants to institutions described in subparagraph (C)—(i)to enhance the quality of undergraduate science, technology, engineering, and mathematics education at such institutions; and(ii)to increase the retention and graduation rates of students pursuing degrees in such fields at such institutions.(B)Types of programs coveredGrants awarded under this paragraph shall be awarded to—(i)minority-serving institutions of higher education for—(I)activities to improve courses and curriculum in science, technology, engineering, and mathematics;(II)efforts to promote gender equality among students enrolled in such courses;(III)faculty development;(IV)stipends for undergraduate students participating in research; and(V)other activities consistent with subparagraph (A), as determined by the Secretary of Education; and(ii)to other institutions of higher education to partner with the institutions described in clause (i) for—(I)faculty and student development and exchange;(II)research infrastructure development;(III)joint research projects; and(IV)identification and development of minority and low-income candidates for graduate studies in science, technology, engineering, and mathematics degree programs.(C)Institutions includedIn this paragraph, the term institutions shall include—(i)colleges eligible to receive funds under the Act of August 30, 1890 (7 U.S.C. 321–326a and 328), including Tuskegee University;(ii)1994 Institutions, as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note);(iii)part B institutions (as defined in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)); and(iv)Hispanic-serving institutions, as defined in section 502(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)(5)).(D)Granting of bonding authorityA recipient of a grant awarded under this paragraph is authorized to utilize such funds for the issuance of bonds to fund research infrastructure development.(E)Loan forgivenessThe Director may expend funds from the allocation under this paragraph for purposes of loan forgiveness or repayment of student loans which led to a low-income student obtaining a degree in science, technology, engineering, mathematics, or other high demand fields.(5)Workforce investmentThe Secretary of Education shall allocate 5 percent of the amounts deposited into the STEM Education and Training Account to the Secretary of Labor until expended for statewide workforce investment activities that may also benefit veterans and their spouses, including youth activities and statewide employment and training and activities for adults and dislocated workers described in section 128(a) of the Workforce Investment Act of 1998 (29 U.S.C. 2853(a)), and the development of licensing and credentialing programs.(6)American dream accountsThe Secretary of Education shall allocate 3 percent of the amounts deposited into the STEM Education and Training Account to award grants, on a competitive basis, to eligible entities to enable such eligible entities to establish and administer American Dream Accounts under section 4104(e) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996.(7)Administration expensesThe Secretary of Education may expend up to 2 percent of the amounts deposited into the STEM Education and Training Account for administrative expenses, including conducting an annual evaluation of the implementation and impact of the activities funded by the STEM Education and Training Account as required under section 4104(c)(3) of the Border Security, Economic Opportunity, and Immigration Modernization Act..(d)STEM education grants(1)Application process(A)In generalEach Governor and Chief State School Officer desiring an allocation from the STEM Education and Training Account under section 286(w)(3) of the Immigration and Nationality Act, as added by subsection (b), shall jointly submit a plan, including a proposed budget, signed by the Governor and Chief State School Officer, to the Secretary of Education at such time, in such form, and including such information as the Secretary of Education may prescribe pursuant to subparagraph (B). The plan shall describe how the State plans to improve STEM education to meet the needs of students and employers in the State.(B)RulemakingThe Secretary of Education shall issue a rule, through a rulemaking procedure that complies with section 553 of title 5, United States Code, prescribing the information that should be included in the State plans submitted under subparagraph (A).(2)Allowable activitiesA State, district, or territory that receives funding from the STEM Education and Training Account may use such funding to develop and implement science, technology, engineering, and mathematics (STEM) activities to serve students, including students of underrepresented groups such as minorities, economically disadvantaged, and females by—(A)strengthening the State’s STEM academic achievement standards;(B)implementing strategies for the recruitment, training, placement, and retention of teachers in STEM fields, including computer science;(C)carrying out initiatives designed to assist students in succeeding and graduating from postsecondary STEM programs;(D)improving the availability and access to STEM-related worker training programs, including community college courses and programs;(E)forming partnerships with higher education, economic development, workforce, industry, and local educational agencies; or(F)engaging in other activities, as determined by the State, in consultation with businesses and State agencies, to improve STEM education.(3)National evaluation(A)In generalUsing amounts allocated under section 286(w)(7) of the Immigration and Nationality Act, as added by subsection (b), the Secretary of Education shall conduct, directly or through a grant or contract, an annual evaluation of the implementation and impact of the activities funded by the STEM Education and Training Account.(B)Annual ReportThe Secretary shall submit a report describing the results of each evaluation conducted under subparagraph (A) to—(i)the President;(ii)the Committee on the Judiciary of the Senate;(iii)the Committee on the Judiciary of the House of Representatives;(iv)the Committee on Health, Education, Labor, and Pensions of the Senate; and(v)the Committee on Education and the Workforce of the House of Representatives.(C)DisseminationThe Secretary shall make the findings of the evaluation widely available to educators, the business community, and the public.(4)Rule of constructionNothing in this subsection may be construed to permit the Secretary of Education or any other Federal official to approve the content or academic achievement standards of a State.(e)American Dream Accounts(1)DefinitionsIn this subsection:(A)American dream accountThe term American Dream Account means a personal online account for low-income students that monitors higher education readiness and includes a college savings account.(B)Appropriate committees of CongressThe term appropriate committees of Congress means—(i)the Committee on Health, Education, Labor, and Pensions of the Senate;(ii)the Committee on Appropriations of the Senate;(iii)the Committee on Finance of the Senate;(iv)the Committee on Education and the Workforce of the House of Representatives;(v)the Committee on Appropriations of the House of Representatives;(vi)the Committee on Ways and Means of the House of Representatives; and(vii)any other committee of the Senate or House of Representatives that the Secretary determines appropriate.(C)College savings accountThe term college savings account means a savings account that—(i)provides some tax-preferred accumulation;(ii)is widely available (such as Qualified Tuition Programs under section 529 of the Internal Revenue Code of 1986 or Coverdell Education Savings Accounts under section 530 of the Internal Revenue Code of 1986); and(iii)contains funds that may be used only for the costs associated with attending an institution of higher education, including—(I)tuition and fees;(II)room and board;(III)textbooks;(IV)supplies and equipment; and(V)Internet access.(D)Dual enrollment programThe term dual enrollment program means an academic program through which a secondary school student is able simultaneously to earn credit toward a secondary school diploma and a postsecondary degree or credential.(E)Eligible EntityThe term eligible entity means—(i)a State educational agency;(ii)a local educational agency;(iii)a charter school or charter management organization;(iv)an institution of higher education;(v)a nonprofit organization;(vi)an entity with demonstrated experience in educational savings or in assisting low-income students to prepare for, and attend, an institution of higher education; or(vii)a consortium of 2 or more of the entities described in clause (i) through (vi).(F)ESEA definitionsThe terms local educational agency, parent, and State educational agency have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and the term charter school has the meaning given the term in section 5210 of such Act.(G)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(H)Low-income studentThe term low-income student means a student who is eligible to receive a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).(2)Grant program(A)Program authorizedThe Secretary of Education is authorized to award grants, on a competitive basis, to eligible entities to enable such eligible entities to establish and administer American Dream Accounts for a group of low-income students.(B)ReservationFrom the amount made available each fiscal year to carry out this section under section 286(w)(6) of the Immigration and Nationality Act, the Secretary of Education shall reserve not more than 5 percent of such amount to carry out the evaluation activities described in paragraph (5)(A).(C)DurationA grant awarded under this subsection shall be for a period of not more than 3 years. The Secretary of Education may extend such grant for an additional 2-year period if the Secretary of Education determines that the eligible entity has demonstrated significant progress, based on the factors described in paragraph (3)(B)(xi).(3)Applications; priority(A)In generalEach eligible entity desiring a grant under this subsection shall submit an application to the Secretary of Education at such time, in such manner, and containing such information as the Secretary of Education may require.(B)ContentsThe application described in subparagraph (A) shall include—(i)a description of the characteristics of a group of not less than 30 low-income public school students who—(I)are, at the time of the application, attending a grade not higher than grade 9; and(II)will, under the grant, receive an American Dream Account;(ii)a description of how the eligible entity will engage, and provide support (such as tutoring and mentoring for students, and training for teachers and other stakeholders) either online or in person, to—(I)the students in the group described in clause (i);(II)the family members and teachers of such students; and(III)other stakeholders such as school administrators and school counselors;(iii)an identification of partners who will assist the eligible entity in establishing and sustaining American Dream Accounts;(iv)a description of what experience the eligible entity or the eligible entity's partners have in managing college savings accounts, preparing low-income students for postsecondary education, managing online systems, and teaching financial literacy;(v)a description of how the eligible entity will help increase the value of the college savings account portion of each American Dream Account, such as by providing matching funds or incentives for academic achievement;(vi)a description of how the eligible entity will notify each participating student in the group described in subparagraph (A), on a semiannual basis, of the current balance and status of the student’s college savings account portion of the student’s American Dream Account;(vii)a plan that describes how the eligible entity will monitor participating students in the group described in clause (i) to ensure that each student's American Dream Account will be maintained if a student in such group changes schools before graduating from secondary school;(viii)a plan that describes how the American Dream Accounts will be managed for not less than 1 year after a majority of the students in the group described in clause (i) graduate from secondary school;(ix)a description of how the eligible entity will encourage students in the group described in clause (i) who fail to graduate from secondary school to continue their education;(x)a description of how the eligible entity will evaluate the grant program, including by collecting, as applicable, data about the students in the group described in clause (i) during the grant period, and, if sufficient grant funds are available, after the grant period, including(I)attendance rates;(II)progress reports;(III)grades and course selections;(IV)the student graduation rate (as defined in section 1111 (b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi)));(V)rates of student completion of the Free Application for Federal Student Aid described in section 483 of the Higher Education Act of 1965 (20 U.S.C. 1090);(VI)rates of enrollment in an institution of higher education; and(VII)rates of completion at an institution of higher education;(xi)a description of what will happen to the funds in the college savings account portion of the American Dream Accounts that are dedicated to participating students described in clause (i) who have not matriculated at an institution of higher education at the time of the conclusion of the period of American Dream Account management described in clause (viii);(xii)a description of how the eligible entity will ensure that funds in the college savings account portion of the American Dream Accounts will not make families ineligible for public assistance; and(xiii)a description of how the eligible entity will ensure that participating students described in clause (i) will have access to the Internet;(C)PriorityIn awarding grants under this subsection, the Secretary of Education shall give priority to applications from eligible entities that—(i)are described in paragraph (1)(E)(vii);(ii)serve the largest number of low-income students;(iii)emphasize preparing students to pursue careers in science, technology, engineering, or mathematics; or(iv)in the case of an eligible entity described in clause (i) or (ii) of paragraph (1)(E), provide opportunities for participating students described in clause (i) to participate in a dual enrollment program at no cost to the student.(4)Authorized activities(A)In generalAn eligible entity that receives a grant under this subsection shall use such grant funds to establish an American Dream Account for each participating student described in paragraph (3)(B)(i), which will be used to—(i)open a college savings account for such student;(ii)monitor the progress of such student online, which—(I)shall include monitoring student data relating to—(aa)grades and course selections;(bb)progress reports; and(cc)attendance and disciplinary records; and(II)may also include monitoring student data relating to a broad range of information, provided by teachers and family members, related to postsecondary education readiness, access, and completion;(iii)provide opportunities for such students, either online or in person, to learn about financial literacy, including by—(I)assisting such students in financial planning for enrollment in an institution of higher education; and(II)assisting such students in identifying and applying for financial aid (such as loans, grants, and scholarships) for an institution of higher education;(iv)provide opportunities for such students, either online or in person, to learn about preparing for enrollment in an institution of higher education, including by providing instruction to students about—(I)choosing the appropriate courses to prepare for postsecondary education;(II)applying to an institution of higher education;(III)building a student portfolio, which may be used when applying to an institution of higher education;(IV)selecting an institution of higher education;(V)choosing a major for the student's postsecondary program of education or a career path, including specific instruction on pursuing science, technology, engineering, and mathematics majors; and(VI)adapting to life at an institution of higher education; and(v)provide opportunities for such students, either online or in person, to identify skills or interests, including career interests.(B)Access to american dream account(i)In generalSubject to clause (iii) and (iv), and in accordance with applicable Federal laws and regulations relating to privacy of information and the privacy of children, an eligible entity that receives a grant under this subsection shall allow vested stakeholders described in clause (ii), to have secure access, through the Internet, to an American Dream Account.(ii)Vested stakeholdersThe vested stakeholders that an eligible entity shall permit to access an American Dream Account are individuals (such as the student's teachers, school counselors, counselors at an institution of higher education, school administrators, or other individuals) that are designated, in accordance with the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g), by the parent of a participating student in whose name such American Dream Account is held, as having permission to access the account. A student's parent may withdraw such designation from an individual at any time.(iii)Exception for college savings accountAn eligible entity that receives a grant under this subsection shall not be required to give vested stakeholders described in clause (ii), access to the college savings account portion of a student's American Dream Account.(iv)Adult studentsNotwithstanding clause (i) through (iii), if a participating student is age 18 or older, an eligible entity that receives a grant under this subsection shall not provide access to such participating student's American Dream Account without the student's consent, in accordance with the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g).(v)Input of student informationStudent data collected pursuant to subparagraph (A)(ii)(I) may only be entered into an American Dream Account by a school administrator or such administrator's designee.(C)Prohibition on use of student informationAn eligible entity that receives a grant under this subsection may not use any student-level information or data for the purpose of soliciting, advertising, or marketing any financial or nonfinancial consumer product or service that is offered by such eligible entity, or on behalf of any other person.(D)Limitation on the use of grant fundsAn eligible entity shall not use more than 25 percent of the grant funds provided under this subsection to provide the initial deposit into a college savings account portion of a student's American Dream Account.(5)Reports and evaluations(A)In generalNot later than 1 year after the Secretary of Education has disbursed grants under this subsection, and annually thereafter, the Secretary of Education shall prepare and submit a report to the appropriate committees of Congress that includes an evaluation of the effectiveness of the grant program established under this subsection.(B)ContentsThe report described in subparagraph (A) shall—(i)list the grants that have been awarded under paragraph (2)(A);(ii)include the number of students who have an American Dream Account established through a grant awarded under paragraph (2)(A);(iii)provide data (including the interest accrued on college savings accounts that are part of an American Dream Account) in the aggregate, regarding students who have an American Dream Account established through a grant awarded under paragraph (2)(A), as compared to similarly situated students who do not have an American Dream Account;(iv)identify best practices developed by the eligible entities receiving grants under this subsection;(v)identify any issues related to student privacy and stakeholder accessibility to American Dream Accounts;(vi)provide feedback from participating students and the parents of such students about the grant program, including—(I)the impact of the program;(II)aspects of the program that are successful;(III)aspects of the program that are not successful; and(IV)any other data required by the Secretary of Education; and(vii)provide recommendations for expanding the American Dream Accounts program.(6)Eligibility to receive federal student financial aidNotwithstanding any other provision of law, any funds that are in the college savings account portion of a student's American Dream Account shall not affect such student's eligibility to receive Federal student financial aid, including any Federal student financial aid under the Higher Education Act of 1965 (20 U.S.C. 1001), and shall not be considered in determining the amount of any such Federal student aid.(f)Conforming amendmentSection 480(j) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(j)) is amended by adding at the end the following:(5)Notwithstanding paragraph (1), amounts made available under the college savings account portion of an American Dream Account under section 4105(e)(4) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 shall not be treated as estimated financial assistance for purposes of section 471(3)..4105.H–1B and L visa feesSection 281 (8 U.S.C. 1351) is amended—(1)by striking The fees and inserting the following:(a)In generalThe fees;(2)by striking : Provided, That nonimmigrant visas and inserting the following: “.(b)United Nations visitorsNonimmigrant visas;(3)by striking Subject to and inserting the following:(c)Fee waivers or reductionsSubject to; and(4)by adding at the end the following:(d)H–1B and L Visa feesIn addition to the fees authorized under subsection (a), the Secretary of Homeland Security shall collect, from each employer (except for nonprofit research institutions and nonprofit educational institutions) filing a petition to hire nonimmigrants described in subparagraph (H)(i)(B) or (L) of section 101(a)(15), a fee in an amount equal to—(1)$1,250 for each such petition filed by any employer with not more than 25 full-time equivalent employees in the United States; and(2)$2,500 for each such petition filed by any employer with more than 25 such employees..BH–1B visa fraud and abuse protections1H–1B Employer Application Requirements4211.Modification of application requirements(a)General application requirements(1)Wage ratesSection 212(n)(1)(A) (8 U.S.C. 1182(n)(1)(A)) is amended—(A)in clause (i)—(i)in the matter preceding subclause (I), by inserting if the employer is not an H–1B-dependent employer, before is offering;(ii)in subclause (I), by striking question, or and inserting question; or;(iii)in subclause (II), by striking employment, and inserting employment; and(iv)in the undesignated material following subclause (II), by striking application, and and inserting application;; and(B)by striking clause (ii) and inserting the following:(ii)if the employer is an H–1B-dependent employer, is offering and will offer to H–1B nonimmigrants, during the period of authorized employment for each H–1B nonimmigrant, wages that are not less than the level 2 wages set out in subsection (p); and(iii)will provide working conditions for H–1B nonimmigrants that will not adversely affect the working conditions of other workers similarly employed.. (2)Strengthening the prevailing wage systemSection 212(p) (8 U.S.C. 1182(p)) is amended to read as follows:(p)Computation of prevailing wage level(1)In general(A)SurveysFor employers of nonimmigrants admitted pursuant to section 101(a)(15)(H)(i)(b), the Secretary of Labor shall make available to employers a governmental survey to determine the prevailing wage for each occupational classification by metropolitan statistical area in the United States. Such survey, or other survey approved by the Secretary of Labor, shall provide 3 levels of wages commensurate with experience, education, and level of supervision. Such wage levels shall be determined as follows:(i)The first level shall be the mean of the lowest two-thirds of wages surveyed, but in no case less than 80 percent of the mean of the wages surveyed.(ii)The second level shall be the mean of wages surveyed.(iii)The third level shall be the mean of the highest two-thirds of wages surveyed.(B)Educational, Nonprofit, research, and governmental entitiesIn computing the prevailing wage level for an occupational classification in an area of employment for purposes of section 203(b)(1)(D) and subsections (a)(5)(A), (n)(1)(A)(i)(II), and (t)(1)(A)(i)(II) of this section in the case of an employee of—(i)an institution of higher education, or a related or affiliated nonprofit entity; or(ii)a nonprofit research organization or a governmental research organization;the prevailing wage level shall only take into account employees at such institutions and organizations in the area of employment.(2)Payment of prevailing wageThe prevailing wage level required to be paid pursuant to section 203(b)(1)(D) and subsections (a)(5)(A), (n)(1)(A)(i)(II), and (t)(1)(A)(i)(II) of this section shall be 100 percent of the wage level determined pursuant to those sections.(3)Professional athleteWith respect to a professional athlete (as defined in subsection (a)(5)(A)(iii)(II)) when the job opportunity is covered by professional sports league rules or regulations, the wage set forth in those rules or regulations shall be considered as not adversely affecting the wages of United States workers similarly employed and shall be considered the prevailing wage.(4)Wages for H–2B employees(A)In generalThe wages paid to H–2B nonimmigrants employed by the employer will be the greater of—(i)the actual wage level paid by the employer to other employees with similar experience and qualifications for such position; or(ii)the prevailing wage level for the occupational classification of the position in the geographic area of the employment, based on the best information available as of the time of filing the application.(B)Best information availableIn subparagraph (A), the term best information available, with respect to determining the prevailing wage for a position, means—(i)a controlling collective bargaining agreement or Federal contract wage, if applicable;(ii)if there is no applicable wage under clause (i), the wage level commensurate with the experience, training, and supervision required for the job based on Bureau of Labor Statistics data; or(iii)if the data referred to in clause (ii) is not available, a legitimate and recent private survey of the wages paid for such positions in the metropolitan statistical area..(3)Wages for educational, nonprofit, research, and governmental entitiesSection 212 (8 U.S.C. 1182), as amended by sections 2312 and 2313, is further amended by adding at the end the following:(x)Determination of prevailing wageIn the case of a nonprofit institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))), a related or affiliated nonprofit entity, a nonprofit research organization, or a governmental research organization, the Secretary of Labor shall determine such wage levels as follows:(1)If the Secretary of Labor uses, or makes available to employers, a governmental survey to determine the prevailing wage, such survey shall provide at least 4 levels of wages commensurate with experience, education, and the level of supervision.(2)If an existing government survey has only 2 levels, 2 intermediate levels may be created by dividing by 3, the difference between the 2 levels offered, adding the quotient thus obtained to the first level and subtracting that quotient from the second level.(3)For institutions of higher education, only teaching positions and research positions may be paid using this special educational wage level.(4)In computing the prevailing wage level for an occupational classification in an area of employment for purposes of subsections (a)(5)(A), (n)(1)(A)(i)(II), and (t)(1)(A)(i)(II) and section 203(b)(1)(D) for an employee of an institution of higher education, or a related or affiliated nonprofit entity or a nonprofit research organization or a governmental research organization, the prevailing wage level shall only take into account employees at such institutions and organizations in the area of employment..(b)Internet posting requirementSection 212(n)(1)(C) (8 U.S.C. 1182(n)(1)(C)) is amended—(1)by redesignating clause (ii) as subclause (II);(2)by striking (i) has provided and inserting the following:(ii)(I)has provided;(3)by striking sought, or and inserting sought; or; and(4)by inserting before clause (ii), as redesignated by paragraph (2), the following:(i)has advertised on the Internet website maintained by the Secretary of Labor for the purpose of such advertising, for at least 30 calendar days, a detailed description of each position for which a nonimmigrant is sought that includes a description of—(I)the wage ranges and other terms and conditions of employment;(II)the minimum education, training, experience, and other requirements for the position;(III)the process for applying for the position;(IV)the title and description of the position, including the location where the work will be performed; and(V)the name, city, and zip code of the employer; and.(c)Application of requirements to all employers(1)NondisplacementSection 212(n)(1)(E) (8 U.S.C. 1182(n)(1)(E)) is amended to read as follows:(E)(i)(I)In the case of an application filed by an employer that is an H–1B skilled worker dependent employer, and is not an H–1B dependent employer, the employer did not displace and will not displace a United States worker employed by the employer during the period beginning 90 days before the date on which a visa petition supported by the application is filed and ending 90 days after such filing.(II)An employer that is not an H–1B skilled worker dependent employer shall not be subject to subclause (I) unless—(aa)the employer is filing the H–1B petition with the intent or purpose of displacing a specific United States worker from the position to be occupied by the beneficiary of the petition; or(bb)workers are displaced who—(AA)provide services, in whole or in part, at 1 or more worksites owned, operated, or controlled by a Federal, State, or local government entity, other than a public institution of higher education, that directs and controls the work of the H–1B worker; or(BB)are employed as public school kindergarten, elementary, middle school, or secondary school teachers.(ii)(I)In the case of an application filed by an H–1B-dependent employer, the employer did not displace and will not displace a United States worker employed by the employer within the period beginning 180 days before the date on which a visa petition supported by the application is filed and ending 180 days after such filing.(II)An application described in this clause is an application filed on or after the date final regulations are first promulgated to carry out this subparagraph, and before by an H–1B-dependent employer (as defined in paragraph (3)) or by an employer that has been found, on or after the date of the enactment of the American Competitiveness and Workforce Improvement Act of 1998, under paragraph (2)(C) or (5) to have committed a willful failure or misrepresentation during the 5-year period preceding the filing of the application.(iii)In this subparagraph, the term job zone means a zone assigned to an occupation by—(I)the Occupational Information Network Database (O*NET) on the date of the enactment of this Act; or(II)such database or a similar successor database, as designated by the Secretary of Labor, after the date of the enactment of Border Security, Economic Opportunity, and Immigration Modernization Act..(2)RecruitmentSection 212(n)(1)(G) (8 U.S.C. 1182(n)(1)(G)) is amended to read as follows:(G)An employer, prior to filing the application—(i)has taken good faith steps to recruit United States workers for the occupational classification for which the nonimmigrant or nonimmigrants is or are sought, using procedures that meet industry-wide standards and offering compensation that is at least as great as that required to be offered to H–1B nonimmigrants under subparagraph (A);(ii)has advertised the job on an Internet website maintained by the Secretary of Labor for the purpose of such advertising; and(iii)if the employer is an H–1B skilled worker dependent employer, has offered the job to any United States worker who applies and is equally or better qualified for the job for which the nonimmigrant or nonimmigrants is or are sought..(d)OutplacementSection 212(n)(1)(F) (8 U.S.C. 1182(n)(1)(F)) is amended to read as follows:(F)(i)An H–1B-dependent employer may not place, outsource, lease, or otherwise contract for the services or placement of an H–1B nonimmigrant employee.(ii)An employer that is not an H–1B-dependent employer and not described in paragraph (3)(A)(i) may not place, outsource, lease, or otherwise contract for the services or placement of an H–1B nonimmigrant employee unless the employer pays a fee of $500 per outplaced worker.(iii)A fee collected under clause (ii) shall be deposited in the Comprehensive Immigration Reform Trust Fund established under section 9 of the Border Security, Economic Opportunity, and Immigration Modernization Act.(iv)An H–1B dependent employer shall be exempt from the prohibition on outplacement under clause (i) if the employer is a nonprofit institution of higher education, a nonprofit research organization, or primarily a health care business and is petitioning for a physician, a nurse, or a physical therapist or a substantially equivalent health care occupation. Such employer shall be subject to the fee set forth in clause (ii)..(e)H–1B-Dependent employer definedSection 212(n)(3) (8 U.S.C. 1182(n)(3)) is amended to read as follows:(3)(A)The term H–1B-dependent employer means an employer (other than nonprofit education and research institutions) that—(i)in the case of an employer that has 25 or fewer full-time equivalent employees who are employed in the United States, employs more than 7 H–1B nonimmigrants;(ii)in the case of an employer that has at least 26 but not more than 50 full-time equivalent employees who are employed in the United States, employs more than 12 H–1B nonimmigrants; or(iii)in the case of an employer that has at least 51 full-time equivalent employees who are employed in the United States, employs H–1B nonimmigrants in a number that is equal to at least 15 percent of the number of such full-time equivalent employees.(B)In determining the number of employees who are H–1B nonimmigrants under subparagraph (A)(ii), an intending immigrant employee shall not count toward such number..(f)H–1B skilled worker dependent definedSection 212(n)(3) (8 U.S.C. 1182(n)(3)) is amended—(1)by redesignating subparagraph (B) as subparagraph (D); and(2)by inserting after subparagraph (A) the following:(B)(i)For purposes of this subsection, an H–1B skilled worker dependent employer means an employer (other than nonprofit education and research institutions) that employs H–1B nonimmigrants in the United States in a number that in total is equal to at least 15 percent of the number of its full-time equivalent employees in the United States employed in occupations contained within Occupational Information Network Database (O*NET) Job Zone 4 and Job Zone 5.(ii)An H–1B nonimmigrant who is an intending immigrant shall be counted as a United States worker in making a determination under clause (i)..(g)Intending immigrants definedSection 101(a) (8 U.S.C. 1101(a)), as amended by section 3504(a), is further amended by adding at the end the following:(54)(A)The term intending immigrant means, with respect to the number of aliens employed by an employer, an alien who intends to work and reside permanently in the United States, as evidenced by—(i)a pending or approved application for a labor certification filed for such alien by a covered employer; or(ii)a pending or approved immigrant status petition filed for such alien by a covered employer.(B)In this paragraph:(i)The term covered employer means an employer that has filed immigrant status petitions for not less than 90 percent of current employees who were the beneficiaries of applications for labor certification that were approved during the 1-year period ending 6 months before the filing of an application or petition for which the number of intending immigrants is relevant.(ii)The term immigrant status petition means a petition filed under paragraph (1), (2), or (3) of section 203(b).(iii)The term labor certification means an employment certification under section 212(a)(5)(A).(C)Notwithstanding any other provision of law—(i)for all calculations under this Act, of the number of aliens admitted pursuant to subparagraph (H)(i)(b) or (L) of paragraph (15), an intending immigrant shall be counted as an alien lawfully admitted for permanent residence and shall not be counted as an employee admitted pursuant to such a subparagraph; and(ii)for all determinations of the number of employees or United States workers employed by an employer, all of the employees in any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986 shall be counted.. 4212.Requirements for admission of nonimmigrant nurses in health professional shortage areas(a)Extension of period of authorized admissionSection 212(m)(3) (8 U.S.C. 1182(m)(3)) is amended to read as follows:(3)The initial period of authorized admission as a nonimmigrant under section 101(a)(15)(H)(i)(c) shall be 3 years, and may be extended once for an additional 3-year period..(b)Number of visasSection 212(m)(4) (8 U.S.C. 1182(m)(4)) is amended by striking 500. and inserting 300..(c)PortabilitySection 214(n) (8 U.S.C. 1184(n)), as amended by section 4103(b), is further amended by adding at the end the following:(4)(A)A nonimmigrant alien described in subparagraph (B) who was previously issued a visa or otherwise provided nonimmigrant status under section 101(a)(15)(H)(i)(c) is authorized to accept new employment performing services as a registered nurse for a facility described in section 212(m)(6) upon the filing by the prospective employer of a new petition on behalf of such nonimmigrant as provided under subsection (c). Employment authorization shall continue for such alien until the new petition is adjudicated. If the new petition is denied, such authorization shall cease.(B)A nonimmigrant alien described in this paragraph is a nonimmigrant alien—(i)who has been lawfully admitted into the United States;(ii)on whose behalf an employer has filed a nonfrivolous petition for new employment before the date of expiration of the period of stay authorized by the Secretary of Homeland Security, except that, if a nonimmigrant described in section 101(a)(15)(H)(i)(c) is terminated or laid off by the nonimmigrant's employer, or otherwise ceases employment with the employer, such petition for new employment shall be filed during the 60-day period beginning on the date of such termination, lay off, or cessation; and(iii)who, subsequent to such lawful admission, has not been employed without authorization in the United States before the filing of such petition..(d)Applicability(1)In generalBeginning on the commencement date described in paragraph (2), the amendments made by section 2 of the Nursing Relief for Disadvantaged Areas Act of 1999 (Public Law 106–95; 113 Stat. 1313), and the amendments made by this section, shall apply to classification petitions filed for nonimmigrant status. This period shall be in addition to the period described in section 2(e) of the Nursing Relief for Disadvantaged Areas Act of 1999 (8 U.S.C. 1182 note).(2)Commencement dateNot later than 60 days after the date of the enactment of this Act, the Secretary shall determine whether regulations are necessary to implement the amendments made by this section. If the Secretary determines that no such regulations are necessary, the commencement date described in this paragraph shall be the date of such determination. If the Secretary determines that regulations are necessary to implement any amendment made by this section, the commencement date described in this paragraph shall be the date on which such regulations (in final form) take effect.4213.New application requirementsSection 212(n)(1) (8 U.S.C. 1182(n)(1)) is amended by inserting after clause (iii) of subparagraph (G), as amended by section 4211(c)(2), the following:(H)(i)The employer has not advertised any available position specified in the application in an advertisement that states or indicates that—(I)such position is only available to an individual who is or will be an H–1B nonimmigrant or an alien participating in optional practical training pursuant to section 101(a)(15)(F)(i); or(II)an individual who is or will be an H–1B nonimmigrant or participant in such optional practical training shall receive priority or a preference in the hiring process for such position.(ii)The employer has not solely recruited individuals who are or who will be H–1B nonimmigrants or participants in optional practical training pursuant to section 101(a)(15)(F)(i) to fill such position.(I)(i)If the employer (other than an educational or research employer) employs 50 or more employees in the United States, the sum of the number of such employees who are H–1B nonimmigrants plus the number of such employees who are nonimmigrants described in section 101(a)(15)(L) may not exceed—(I)75 percent of the total number of employees, for fiscal year 2015;(II)65 percent of the total number of employees, for fiscal year 2016; and(III)50 percent of the total number of employees, for each fiscal year after fiscal year 2016.(ii)In this subparagraph:(I)The term educational or research employer means an employer that is a nonprofit institution of higher education or a nonprofit research organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code.(II)The term H–1B nonimmigrant means an alien admitted as a nonimmigrant pursuant to section 101(a)(15)(H)(i)(b).(III)The term L nonimmigrant means an alien admitted as a nonimmigrant pursuant to section 101(a)(15)(L) to provide services to his or her employer involving specialized knowledge.(iii)In determining the percentage of employees of an employer that are H–1B nonimmigrants or L nonimmigrants under clause (i), an intending immigrant employee shall not count toward such percentage.(J)The employer shall submit to the Secretary of Homeland Security an annual report that includes the Internal Revenue Service Form W–2 Wage and Tax Statement filed by the employer for each H–1B nonimmigrant employed by the employer during the previous year..4214.Application review requirements(a)Technical amendmentSection 212(n)(1) (8 U.S.C. 1182(n)(1)), as amended by section 4213, is further amended in the undesignated paragraph at the end, by striking The employer and inserting the following:(K)The employer.(b)Application review requirementsSubparagraph (K) of such section 212(n)(1), as designated by subsection (a), is amended—(1)by inserting and through the Department of Labor’s website, without charge. after D.C.;(2)by striking only for completeness and inserting for completeness and evidence of fraud or misrepresentation of material fact,;(3)by striking or obviously inaccurate and inserting , presents evidence of fraud or misrepresentation of material fact, or is obviously inaccurate;(4)by striking within 7 days of the  and inserting not later than 14 days after; and(5)by adding at the end the following: If the Secretary’s review of an application identifies evidence of fraud or misrepresentation of material fact, the Secretary may conduct an investigation and hearing in accordance with paragraph (2)..(c)Filing of petition for nonimmigrant workerSection 212(n)(1) (8 U.S.C. 1182(n)(1)), as amended by section 4213, is further amended by adding at the end the following:(L)An I–129 Petition for Nonimmigrant Worker (or similar successor form)—(i)may be filed by an employer with the Secretary of Homeland Security prior to the date the employer receives an approved certification described in section 101(a)(15)(H)(i)(b) from the Secretary of Labor; and(ii)may not be approved by the Secretary of Homeland Security until the date such certification is approved..2Investigation and Disposition of Complaints Against H–1B Employers4221.General modification of procedures for investigation and dispositionSection 212(n) (8 U.S.C. 1182(n)) is amended—(1)in paragraph (2)(A)—(A)by striking (A) Subject and inserting (A)(i) Subject;(B)by inserting after the first sentence the following: Such process shall include publicizing a dedicated toll-free number and publicly available Internet website for the submission of such complaints.;(C)by striking 12 months and inserting 24 months;(D)by striking the last sentence and inserting the following: The Secretary shall issue regulations requiring that employers that employ H–1B nonimmigrants, other than nonprofit institutions of higher education and nonprofit research organizations, through posting of notices or other appropriate means, inform their employees of such toll-free number and Internet website and of their right to file complaints pursuant to this paragraph.; and(E)by adding at the end the following:(ii)(I)Upon the receipt of such a complaint, the Secretary may initiate an investigation to determine if such a failure or misrepresentation has occurred.(II)The Secretary may conduct voluntary surveys of the degree to which employers comply with the requirements of this subsection.(III)The Secretary shall—(aa)conduct annual compliance audits of each employer with more than 100 employees who work in the United States if more than 15 percent of such employees are H–1B nonimmigrants; and(bb)make available to the public an executive summary or report describing the general findings of the audits carried out pursuant to this subclause.; and(2)by adding at the end the following new paragraph:(6)Report requiredNot later than 1 year after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, and every 5 years thereafter, the Inspector General of the Department of Labor shall submit a report regarding the Secretary’s enforcement of the requirements of this section to the Committee on the Judiciary and the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on the Judiciary and the Committee on Education and the Workforce of the House of Representatives..4222.Investigation, working conditions, and penaltiesSubparagraph (C) of section 212(n)(2) (8 U.S.C. 1182(n)(2)) is amended—(1)in clause (i)—(A)in the matter preceding subclause (I)—(i)by striking a condition of paragraph (1)(B), (1)(E), or (1)(F) and inserting a condition under subparagraph (A), (B), (C)(i), (E), (F), (G), (H), (I), or (J) of paragraph (1); and(ii)by striking (1)(C) and inserting (1)(C)(ii);(B)in subclause (I)—(i)by striking $1,000 and inserting $2,000; and(ii)by striking and at the end;(C)in subclause (II), by striking the period at the end and inserting a semicolon and and; and(D)by adding at the end the following:(III)an employer that violates such subparagraph (A) shall be liable to any employee harmed by such violations for lost wages and benefits.; and(2)in clause (ii)—(A)in subclause (I)—(i)by striking may and inserting shall; and(ii)by striking $5,000 and inserting $10,000;(B)in subclause (II), by striking the period at the end and inserting a semicolon and and; and(C)by adding at the end the following:(III)an employer that violates such subparagraph (A) shall be liable to any employee harmed by such violations for lost wages and benefits.; (3)in clause (iii)—(A)in the matter preceding subclause (I), by striking 90 days both places it appears and inserting 180 days;(B)in subclause (I)—(i)by striking may and inserting shall; and(ii)by striking and at the end;(C)in subclause (II), by striking the period at the end and inserting a semicolon and and; and(D)by adding at the end the following:(III)an employer that violates subparagraph (A) of such paragraph shall be liable to any employee harmed by such violations for lost wages and benefits.;(4)in clause (iv)—(A)by inserting to take, or threaten to take, a personnel action, or before to intimidate;(B)by inserting (I) after (iv); and(C)by adding at the end the following:(II)An employer that violates this clause shall be liable to any employee harmed by such violation for lost wages and benefits.; and(5)in clause (vi)—(A)by amending subclause (I) to read as follows:(I)It is a violation of this clause for an employer who has filed an application under this subsection—(aa)to require an H–1B nonimmigrant to pay a penalty for ceasing employment with the employer prior to a date agreed to by the nonimmigrant and the employer (the Secretary shall determine whether a required payment is a penalty, and not liquidated damages, pursuant to relevant State law); and(bb)to fail to offer to an H–1B nonimmigrant, during the nonimmigrant's period of authorized employment, on the same basis, and in accordance with the same criteria, as the employer offers to similarly situated United States workers, benefits and eligibility for benefits, including—(AA)the opportunity to participate in health, life, disability, and other insurance plans;(BB)the opportunity to participate in retirement and savings plans; and(CC)cash bonuses and noncash compensation, such as stock options (whether or not based on performance).; and(B)in subclause (III), by striking $1,000 and inserting $2,000.4223.Initiation of investigationsSubparagraph (G) of section 212(n)(2) (8 U.S.C. 1182(n)(2)) is amended—(1)in clause (i), by striking if the Secretary and all that follows and inserting with regard to the employer's compliance with the requirements of this subsection.;(2)in clause (ii), by striking and whose identity and all that follows through failure or failures. and inserting the Secretary of Labor may conduct an investigation into the employer's compliance with the requirements of this subsection.;(3)in clause (iii), by striking the last sentence;(4)by striking clauses (iv) and (v);(5)by redesignating clauses (vi), (vii), and (viii) as clauses (iv), (v), and (vi), respectively;(6)in clause (iv), as so redesignated, by striking meet a condition described in clause (ii), unless the Secretary of Labor receives the information not later than 12 months and inserting comply with the requirements under this subsection, unless the Secretary of Labor receives the information not later than 24 months;(7)by amending clause (v), as so redesignated, to read as follows:(v)The Secretary of Labor shall provide notice to an employer of the intent to conduct an investigation. The notice shall be provided in such a manner, and shall contain sufficient detail, to permit the employer to respond to the allegations before an investigation is commenced. The Secretary is not required to comply with this clause if the Secretary determines that such compliance would interfere with an effort by the Secretary to investigate or secure compliance by the employer with the requirements of this subsection. A determination by the Secretary under this clause shall not be subject to judicial review.;(8)in clause (vi), as so redesignated, by striking An investigation and all that follows through the determination. and inserting If the Secretary of Labor, after an investigation under clause (i) or (ii), determines that a reasonable basis exists to make a finding that the employer has failed to comply with the requirements under this subsection, the Secretary shall provide interested parties with notice of such determination and an opportunity for a hearing in accordance with section 556 of title 5, United States Code, not later than 120 days after the date of such determination.; and(9)by adding at the end the following:(vii)If the Secretary of Labor, after a hearing, finds a reasonable basis to believe that the employer has violated the requirements under this subsection, the Secretary shall impose a penalty under subparagraph (C)..4224.Information sharingSection 212(n)(2) (8 U.S.C. 1182(n)(2)), as amended by sections 4222 and 4223, is further amended by adding at the end the following:(J)The Director of U.S. Citizenship and Immigration Services shall provide the Secretary of Labor with any information contained in the materials submitted by employers of H–1B nonimmigrants as part of the adjudication process that indicates that the employer is not complying with visa program requirements for H–1B nonimmigrants. The Secretary of Labor may initiate and conduct an investigation related to H–1B nonimmigrants and a hearing under this paragraph after receiving information of noncompliance under this subparagraph. This subparagraph may not be construed to prevent the Secretary of Labor from taking action related to wage and hour and workplace safety laws.(K)The Secretary of Labor shall facilitate the posting of the descriptions described in paragraph (1)(C)(i) on the Internet website of the State labor or workforce agency for the State in which the position will be primarily located during the same period as the posting under paragraph (1)(C)(i)..4225.Transparency of high-skilled immigration programsSection 416(c) of the American Competitiveness and Workforce Improvement Act of 1998 (8 U.S.C. 1184 note) is amended—(1)by amending paragraph (2) to read as follows:(2)Annual h–1b nonimmigrant characteristics reportThe Bureau of Immigration and Labor Market Research shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that contains—(A)information on the countries of origin of, occupations of, educational levels attained by, and compensation paid to, aliens who were issued visas or otherwise provided nonimmigrant status under section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) during the previous fiscal year;(B)a list of all employers who petition for H–1B visas, the number of such petitions filed and approved for each such employer, the occupational classifications for the approved positions, and the number of H–1B nonimmigrants for whom each such employer files for adjustment to permanent resident status;(C)the number of immigrant status petitions filed during the prior year on behalf of H–1B nonimmigrants;(D)a list of all employers who are H–1B-dependent employers;(E)a list of all employers who are H–1B skilled worker dependent employers;(F)a list of all employers for whom more than 30 percent of their United States workforce is H–1B or L–1 nonimmigrants;(G)a list of all employers for whom more than 50 percent of their United States workforce is H–1B or L–1 nonimmigrants;(H)a gender breakdown by occupation and by country of H–1B nonimmigrants;(I)a list of all employers who have been approved to conduct outplacement of H–1B nonimmigrants; and(J)the number of H–1B nonimmigrants categorized by their highest level of education and whether such education was obtained in the United States or in a foreign country.;(2)by redesignating paragraph (3) as paragraph (5);(3)by inserting after paragraph (2) the following:(3)Annual l–1 nonimmigrant characteristics reportThe Bureau of Immigration and Labor Market Research shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that contains—(A)information on the countries of origin of, occupations of, educational levels attained by, and compensation paid to, aliens who were issued visas or otherwise provided –nonimmigrant status under section 101(a)(15)(L) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(L)) during the previous fiscal year;(B)a list of all employers who petition for L–1 visas, the number of such petitions filed and approved for each such employer, the occupational classifications for the approved positions, and the number of L–1 nonimmigrants for whom each such employer files for adjustment to permanent resident status;(C)the number of immigrant status petitions filed during the prior year on behalf of L–1 nonimmigrants;(D)a list of all employers who are L–1 dependent employers;(E)a gender breakdown by occupation and by country of L–1 nonimmigrants;(F)a list of all employers who have been approved to conduct outplacement of L–1 nonimmigrants; and(G)the number of L–1 nonimmigrants categorized by their highest level of education and whether such education was obtained in the United States or in a foreign country.(4)Annual employer surveyThe Bureau of Immigration and Labor Market Research shall—(A)conduct an annual survey of employers hiring foreign nationals under the L–1 visa program; and(B)shall issue an annual report that—(i)describes the methods employers are using to meet the requirement of taking good faith steps to recruit United States workers for the occupational classification for which the nonimmigrants are sought, using procedures that meet industry-wide standards;(ii)describes the best practices for recruiting among employers; and(iii)contains recommendations on which recruiting steps employers can take to maximize the likelihood of hiring American workers.; and(4)in paragraph (5), as redesignated, by striking paragraph (2) and inserting paragraphs (2) and (3).3Other protections4231.Posting available positions through the Department of Labor(a)Department of Labor websiteSection 212(n) (8 U.S.C. 1182(n)), as amended by section 4221(2), is further amended by adding at the end following:(7)(A)Not later than 90 days after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act, the Secretary of Labor shall establish a searchable Internet website for posting positions as required by paragraph (1)(C). Such website shall be available to the public without charge.(B)The Secretary may work with private companies or nonprofit organizations to develop and operate the Internet website described in subparagraph (A).(C)The Secretary may promulgate rules, after notice and a period for comment, to carry out the requirements of this paragraph..(b)Requirement for publicationThe Secretary of Labor shall submit to Congress and publish in the Federal Register and other appropriate media a notice of the date that the Internet website required by paragraph (6) of section 212(n) of the Immigration and Nationality Act, as amended by subsection (a), will be operational.(c)ApplicationThe amendments made by subsection (a) shall apply to an application filed on or after the date that is 30 days after the date described in subsection (b).4232.Requirements for information for H–1B and L nonimmigrants(a)In generalSection 214 (8 U.S.C. 1184), as amended by section 3608, is further amended by adding at the end the following:(t)Requirements for information for H–1B and L nonimmigrants(1)In generalUpon issuing a visa to an applicant for nonimmigrant status pursuant to subparagraph (H)(i)(b) or (L) of section 101(a)(15) who is outside the United States, the issuing office shall provide the applicant with—(A)a brochure outlining the obligations of the applicant’s employer and the rights of the applicant with regard to employment under Federal law, including labor and wage protections; and(B)the contact information for appropriate Federal agencies or departments that offer additional information or assistance in clarifying such obligations and rights.(2)Provision of materialUpon the approval of an application of an applicant referred to in paragraph (1), the applicant shall be provided with the material described in subparagraphs (A) and (B) of paragraph (1)—(A)by the issuing officer of the Department of Homeland Security, if the applicant is inside the United States; or(B)by the appropriate official of the Department of State, if the applicant is outside the United States.(3)Employer to provide immigration paperwork exchanged with federal agencies(A)In generalNot later than 30 days after a labor condition application is filed under section 212(n)(1), an employer shall provide an employee or beneficiary of such application who is or seeking nonimmigrant status under subparagraph (H)(i)(b) or (L) of section 101(a)(15) with a copy the original of all applications and petitions filed by the employer with the Department of Labor or the Department of Homeland Security for such employee or beneficiary.(B)Withholding of financial or proprietary informationIf a document required to be provided to an employee or beneficiary under subparagraph (A) includes any financial or propriety information of the employer, the employer may redact such information from the copies provided to such employee or beneficiary..(b)Report on job classification and wage determinationsNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall prepare a report analyzing the accuracy and effectiveness of the Secretary of Labor’s current job classification and wage determination system. The report shall—(1)specifically address whether the systems in place accurately reflect the complexity of current job types as well as geographic wage differences; and(2)make recommendations concerning necessary updates and modifications.4233.Filing fee for H–1B-dependent employers(a)In generalNotwithstanding any other provision of law, there shall be a fee required to be submitted by an employer with an application for admission of an H–1B nonimmigrant as follows:(1)For each fiscal year beginning in fiscal year 2015, $5,000 for applicants that employ 50 or more employees in the United States if more than 30 percent and less than 50 percent of the applicant's employees are H–1B nonimmigrants or L nonimmigrants.(2)For each of the fiscal years 2015 through 2017, $10,000 for applicants that employ 50 or more employees in the United States if more than 50 percent and less than 75 percent of the applicant's employees are H–1B nonimmigrants or L nonimmigrants. Fees collected under this paragraph shall be deposited in the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1).(b)DefinitionsIn this section:(1)EmployerThe term employer—(A)means any entity or entities treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986; and(B)does not include a nonprofit institution of higher education or a nonprofit research organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code that is—(i)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))); or(ii)a research organization.(2)H–1B nonimmigrantThe term H–1B nonimmigrant means an alien admitted as a nonimmigrant pursuant to section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)).(3)Intending immigrantThe term intending immigrant has the meaning given that term in paragraph (54)(A) of section 101(a)(54)(A) of the Immigration and Nationality Act (8 U.S.C. 1101(a)).(4)L nonimmigrantThe term L nonimmigrant means an alien admitted as a nonimmigrant pursuant to section 101(a)(15)(L) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(L)) to provide services to the alien's employer involving specialized knowledge.(c)Exception for intending immigrantsIn determining the percentage of employees of an employer that are H–1B nonimmigrants or L nonimmigrants under subsection (a), an intending immigrant employee shall not count toward such percentage.(d)Conforming amendmentSection 402 of the Act entitled An Act making emergency supplemental appropriations for border security for the fiscal year ending September 30, 2010, and for other purposes, approved August 13, 2010 (Public Law 111–230; 8 U.S.C. 1101 note) is amended by striking subsection (b).4234.Providing premium processing of employment-based visa petitionsPursuant to section 286(u) of the Immigration and Nationality Act (8 U.S.C. 1356(u)), the Secretary shall establish and collect—(1)a fee for premium processing of employment-based immigrant petitions; and(2)a fee for premium processing of an administrative appeal of any decision on a permanent employment-based immigrant petition.4235.Technical correctionSection 212 (8 U.S.C. 1182) is amended by redesignating the second subsection (t), as added by section 1(b)(2)(B) of the Act entitled An Act to amend and extend the Irish Peace Process Cultural and Training Program Act of 1998 (Public Law 108–449 (118 Stat. 3470)), as subsection (u).4236.Application(a)In generalExcept as otherwise specifically provided, the amendments made by this subtitle shall apply to applications filed on or after the date of the enactment of this Act.(b)Special requirementsNotwithstanding any other provision of law, the amendments made by section 4211(c) shall not apply to any application or petition filed by an employer on behalf of an existing employee.4237.Portability for beneficiaries of immigrant petitions(a)Increased portabilitySection 204(j) (8 U.S.C. 1154(j)) is amended—(1)by amending the subsection heading to read as follows:(j)Increased portability;(2)by striking A petition and inserting the following:(1)Long delayed applicants for adjustment of statusA petition; and(3)by adding at the end the following:(2)Portability for beneficiaries of immigrant petitionsRegardless of whether an employer withdraws a petition approved under paragraph (1), (2), or (3) of section 203(b)—(A)the petition shall remain valid with respect to a new job if—(i)the beneficiary changes jobs or employers after the petition is approved; and(ii)the new job is in the same or a similar occupational classification as the job for which the petition was approved; and(B)the employer’s legal obligations with respect to the petition shall terminate at the time the beneficiary changes jobs or employers.(3)DocumentationThe Secretary of Labor shall develop a mechanism to provide the beneficiary or prospective employer with sufficient information to determine whether a new position or job is in the same or similar occupation as the job for which the petition was approved. The Secretary of Labor shall provide confirmation of application approval if required for eligibility under this subsection. The Secretary of Homeland Security shall provide confirmation of petition approval if required for eligibility under this subsection..(b)Adjustment of status for employment-Based immigrantsSection 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended by adding at the end the following:(n)Adjustment of status for employment-Based immigrants(1)PetitionAn alien, and any eligible dependents of such alien, who has filed a petition for immigrant status, may concurrently, or at any time thereafter, file an application with the Secretary of Homeland Security for adjustment of status if such petition is pending or has been approved, regardless of whether an immigrant visa is immediately available at the time the application is filed.(2)Supplemental feeIf a visa is not immediately available at the time an application is filed under paragraph (1), the beneficiary of such application shall pay a supplemental fee of $500, which shall be deposited in the STEM Education and Training Account established under section 286(w). This fee shall not be collected from any dependent accompanying or following to join such beneficiary.(3)AvailabilityAn application filed pursuant to paragraph (2) may not be approved until the date on which an immigrant visa becomes available..CL visa fraud and abuse protections4301.Prohibition on outplacement of L nonimmigrantsSection 214(c)(2)(F) (8 U.S.C. 1184(c)(2)(F)) is amended to read as follows:(F)(i)An employer who employs L–1 nonimmigrants in a number that is equal to at least 15 percent of the total number of full-time equivalent employees employed by the employer shall not place, outsource, lease, or otherwise contract for the services or placement of such alien with another employer. In determining the number of employees who are L–1 nonimmigrants, an intending immigrant shall count as a United States worker.(ii)The employer of an alien described in section 101(a)(15)(L) shall not place, outsource, lease, or otherwise contract for the services or placement of such alien with another employer unless—(I)such alien will not be controlled or supervised principally by the employer with whom such alien would be placed;(II)the placement of such alien at the worksite of the other employer is not essentially an arrangement to provide labor for hire for the other employer; and(III)the employer of such alien pays a fee of $500, which shall be deposited in the STEM Education and Training Account established under section 286(w)..4302.L employer petition requirements for employment at new officesSection 214(c)(2) (8 U.S.C. 1184(c)(2)) is amended by adding at the end the following:(G)(i)If the beneficiary of a petition under this paragraph is coming to the United States to open, or be employed in, a new office, the petition may be approved for up to 12 months only if—(I)the alien has not been the beneficiary of 2 or more petitions under this subparagraph during the immediately preceding 2 years; and(II)the employer operating the new office has—(aa)an adequate business plan;(bb)sufficient physical premises to carry out the proposed business activities; and(cc)the financial ability to commence doing business immediately upon the approval of the petition.(ii)An extension of the approval period under clause (i) may not be granted until the importing employer submits an application to the Secretary of Homeland Security that contains—(I)evidence that the importing employer meets the requirements of this subsection;(II)evidence that the beneficiary of the petition is eligible for nonimmigrant status under section 101(a)(15)(L);(III)a statement summarizing the original petition;(IV)evidence that the importing employer has complied with the business plan submitted under clause (i)(I);(V)evidence of the truthfulness of any representations made in connection with the filing of the original petition;(VI)evidence that the importing employer has been doing business at the new office through regular, systematic, and continuous provision of goods and services;(VII)a statement of the duties the beneficiary has performed at the new office during the approval period under clause (i) and the duties the beneficiary will perform at the new office during the extension period granted under this clause;(VIII)a statement describing the staffing at the new office, including the number of employees and the types of positions held by such employees;(IX)evidence of wages paid to employees;(X)evidence of the financial status of the new office; and(XI)any other evidence or data prescribed by the Secretary.(iii)A new office employing the beneficiary of an L–1 petition approved under this paragraph shall do business only through regular, systematic, and continuous provision of goods and services.(iv)Notwithstanding clause (ii), and subject to the maximum period of authorized admission set forth in subparagraph (D), the Secretary of Homeland Security, in the Secretary’s discretion, may approve a subsequently filed petition on behalf of the beneficiary to continue employment at the office described in this subparagraph for a period beyond the initially granted 12-month period if the importing employer has been doing business at the new office through regular, systematic, and continuous provision of goods and services for the 6 months immediately preceding the date of extension of petition filing and demonstrates that the failure to satisfy any of the requirements described in those subclauses was directly caused by extraordinary circumstances, as determined by the Secretary in the Secretary’s discretion..4303.Cooperation with Secretary of StateSection 214(c)(2) (8 U.S.C. 1184(c)(2)), as amended by section 4302, is further amended by adding at the end the following:(H)For purposes of approving petitions under this paragraph, the Secretary of Homeland Security shall work cooperatively with the Secretary of State to verify the existence or continued existence of a company or office in the United States or in a foreign country.. 4304.Limitation on employment of L nonimmigrantsSection 214(c)(2) (8 U.S.C. 1184(c)(2)), as amended by sections 4302 and 4303, is further amended by adding at the end the following:(I)(i)If the employer employs 50 or more employees in the United States, the sum of the number of such employees who are H–1B nonimmigrants plus the number of such employees who are L nonimmigrants may not exceed—(I)75 percent of the total number of employees, for fiscal year 2015;(II)65 percent of the total number of employees, for fiscal year 2016; and(III)50 percent of the total number of employees, for each fiscal year after fiscal year 2016.(ii)In this subparagraph:(I)The term employer does not include a nonprofit institution of higher education or a nonprofit research organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code that is—(aa)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))); or(bb)a research organization.(II)The term H–1B nonimmigrant means an alien admitted as a nonimmigrant pursuant to section 101(a)(15)(H)(i)(b).(III)The term L nonimmigrant means an alien admitted as a nonimmigrant pursuant to section 101(a)(15)(L) to provide services to the alien's employer involving specialized knowledge.(iii)In determining the percentage of employees of an employer that are H–1B nonimmigrants or L nonimmigrants under clause (i), an intending immigrant employee shall not count toward such percentage.. 4305.Filing fee for L nonimmigrants(a)In generalNotwithstanding any other provision of law, the filing fee for an application for admission of an L nonimmigrant shall be as follows:(1)For each of the fiscal years beginning in fiscal year 2014, $5,000 for applicants that employ 50 or more employees in the United States if more than 30 percent and less than 50 percent of the applicant's employees are H–1B nonimmigrants or L nonimmigrants.(2)For each of the fiscal years 2014 through 2017, $10,000 for applicants that employ 50 or more employees in the United States if more than 50 percent and less than 75 percent of the applicant's employees are H–1B nonimmigrants or L nonimmigrants. Fees collected under this paragraph shall be deposited in the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1).(b)DefinitionsIn this section:(1)EmployerThe term employer does not include a nonprofit institution of higher education or a nonprofit research organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code that is—(A)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))); or(B)a research organization.(2)H–1B nonimmigrantThe term H–1B nonimmigrant means an alien admitted as a nonimmigrant pursuant to section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)).(3)L nonimmigrantThe term L nonimmigrant means an alien admitted as a nonimmigrant pursuant to section 101(a)(15)(L) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(L)) to provide services to the alien's employer involving specialized knowledge.(c)Exception for intending immigrantsIn determining the percentage of employees of an employer that are H–1B nonimmigrants or L nonimmigrants under subsection (a), an intending immigrant employee (as defined in section 101(a)(54)(A) of the Immigration and Nationality Act shall not count toward such percentage.(d)Conforming amendmentSection 402 of the Act entitled An Act making emergency supplemental appropriations for border security for the fiscal year ending September 30, 2010, and for other purposes, approved August 13, 2010 (Public Law 111–230; 8 U.S.C. 1101 note), as amended by section 4233(d), is further amended by striking subsections (a) and (c).4306.Investigation and disposition of complaints against L nonimmigrant employersSection 214(c)(2) (8 U.S.C. 1184(c)(2)), as amended by sections 4302, 4303, and 4304 is further amended by adding at the end the following:(J)(i)The Secretary of Homeland Security may initiate an investigation of any employer that employs nonimmigrants described in section 101(a)(15)(L) with regard to the employer's compliance with the requirements of this subsection.(ii)(I)If the Secretary receives specific credible information from a source who is likely to have knowledge of an employer's practices, employment conditions, or compliance with the requirements under this subsection, the Secretary may conduct an investigation into the employer's compliance with the requirements of this subsection.(II)The Secretary may withhold the identity of a source referred to in subclause (I) from an employer and the identity of such source shall not be subject to disclosure under section 552 of title 5, United States Code.(iii)The Secretary shall establish a procedure for any person desiring to provide to the Secretary information described in clause (ii)(I) that may be used, in whole or in part, as the basis for the commencement of an investigation described in such clause, to provide the information in writing on a form developed and provided by the Secretary and completed by or on behalf of the person.(iv)No investigation described in clause (ii)(I) (or hearing described in clause (vi) based on such investigation) may be conducted with respect to information about a failure to comply with the requirements under this subsection, unless the Secretary receives the information not later than 24 months after the date of the alleged failure.(v)(I)Subject to subclause (III), before commencing an investigation of an employer under clause (i) or (ii), the Secretary shall provide notice to the employer of the intent to conduct such investigation.(II)The notice required by subclause (I) shall be provided in such a manner, and shall contain sufficient detail, to permit the employer to respond to the allegations before an investigation is commenced.(III)The Secretary is not required to comply with this clause if the Secretary determines that to do so would interfere with an effort by the Secretary to investigate or secure compliance by the employer with the requirements of this subsection.(IV)There shall be no judicial review of a determination by the Secretary under this clause.(vi)If the Secretary, after an investigation under clause (i) or (ii), determines that a reasonable basis exists to make a finding that the employer has failed to comply with the requirements under this subsection, the Secretary shall provide the interested parties with notice of such determination and an opportunity for a hearing in accordance with section 556 of title 5, United States Code, not later than 120 days after the date of such determination. If such a hearing is requested, the Secretary shall make a finding concerning the matter by not later than 120 days after the date of the hearing.(vii)If the Secretary, after a hearing, finds a reasonable basis to believe that the employer has violated the requirements under this subsection, the Secretary shall impose a penalty under subparagraph (K).(viii)(I)The Secretary may conduct voluntary surveys of the degree to which employers comply with the requirements under this section.(II)The Secretary shall—(aa)conduct annual compliance audits of each employer with more than 100 employees who work in the United States if more than 15 percent of such employees are nonimmigrants described in 101(a)(15)(L); and(bb)make available to the public an executive summary or report describing the general findings of the audits carried out pursuant to this subclause..4307.PenaltiesSection 214(c)(2) (8 U.S.C. 1184(c)(2)), as amended by sections 4302, 4303, 4304, and 4306, is further amended by adding at the end the following:(K)(i)If the Secretary of Homeland Security finds, after notice and an opportunity for a hearing, a failure by an employer to meet a condition under subparagraph (F), (G), or (L) or a misrepresentation of material fact in a petition to employ 1 or more aliens as nonimmigrants described in section 101(a)(15)(L)—(I)the Secretary shall impose such administrative remedies (including civil monetary penalties in an amount not to exceed $2,000 per violation) as the Secretary determines to be appropriate;(II)the Secretary may not, during a period of at least 1 year, approve a petition for that employer to employ 1 or more aliens as such nonimmigrants; and(III)in the case of a violation of subparagraph (J), the employer shall be liable to the employees harmed by such violation for lost wages and benefits.(ii)If the Secretary finds, after notice and an opportunity for a hearing, a willful failure by an employer to meet a condition under subparagraph (F), (G), or (L) or a willful misrepresentation of material fact in a petition to employ 1 or more aliens as nonimmigrants described in section 101(a)(15)(L)—(I)the Secretary shall impose such administrative remedies (including civil monetary penalties in an amount not to exceed $10,000 per violation) as the Secretary determines to be appropriate;(II)the Secretary may not, during a period of at least 2 years, approve a petition filed for that employer to employ 1 or more aliens as such nonimmigrants; and(III)in the case of a violation of subparagraph (J), the employer shall be liable to the employees harmed by such violation for lost wages and benefits..4308.Prohibition on retaliation against L nonimmigrantsSection 214(c)(2) (8 U.S.C. 1184(c)(2)), as amended by sections 4302, 4303, 4303, 4306, and 4307, is further amended by adding at the end the following:(L)(i)It is a violation of this subparagraph for an employer who has filed a petition to import 1 or more aliens as nonimmigrants described in section 101(a)(15)(L) to take, fail to take, or threaten to take or fail to take, a personnel action, or to intimidate, threaten, restrain, coerce, blacklist, discharge, or discriminate in any other manner against an employee because the employee—(I)has disclosed information that the employee reasonably believes evidences a violation of this subsection, or any rule or regulation pertaining to this subsection; or(II)cooperates or seeks to cooperate with the requirements of this subsection, or any rule or regulation pertaining to this subsection.(ii)In this subparagraph, the term employee includes—(I)a current employee;(II)a former employee; and(III)an applicant for employment..4309.Reports on L nonimmigrantsSection 214(c)(8) (8 U.S.C. 1184(c)(8)) is amended by inserting (L), after (H),.4310.ApplicationThe amendments made by this subtitle shall apply to applications filed on or after the date of the enactment of this Act.4311.Report on L blanket petition processNot later than 6 months after the date of the enactment of this Act, the Inspector General of the Department shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report regarding the use of blanket petitions under section 214(c)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(2)(A)). Such report shall assess the efficiency and reliability of the process for reviewing such blanket petitions, including whether the process includes adequate safeguards against fraud and abuse.DOther nonimmigrant visas4401.Nonimmigrant visas for students(a)Authorization of dual intent for F nonimmigrants seeking bachelor's or graduate degreesSection 101(a)(15)(F) (8 U.S.C. 1101(a)(15)(F)) is amended to read as follows:(F)(i)an alien having a residence in a foreign country who is a bona fide student qualified to pursue a full course of study and who seeks to enter the United States temporarily and solely for the purpose of pursuing such a course of study consistent with section 214(m) at an accredited college, university, or language training program, or at an established seminary, conservatory, academic high school, elementary school, or other academic institution in the United States, particularly designated by the alien and approved by the Secretary of Homeland Security after consultation with the Secretary of Education, which institution or place of study shall have agreed to report to the Secretary of Homeland Security the termination of attendance of each nonimmigrant student, and if any such institution of learning or place of study fails to make reports promptly the approval shall be withdrawn, except that such an alien who is not seeking to pursue a degree that is a bachelor's degree or a graduate degree shall have a residence in a foreign country that the alien has no intention of abandoning;(ii)the alien spouse and minor children of any alien described in clause (i) if accompanying or following to join such an alien; and(iii)an alien who is a national of Canada or Mexico, who maintains actual residence and place of abode in the country of nationality, who is described in clause (i) except that the alien's qualifications for and actual course of study may be full or part-time, and who commutes to the United States institution or place of study from Canada or Mexico..(b)Dual intentSection 214(h) (8 U.S.C. 1184(h)) is amended to read as follows:(h)Dual intentThe fact that an alien is, or intends to be, the beneficiary of an application for a preference status filed under section 204, seeks a change or adjustment of status after completing a legitimate period of nonimmigrant stay, or has otherwise sought permanent residence in the United States shall not constitute evidence of intent to abandon a foreign residence that would preclude the alien from obtaining or maintaining—(1)a visa or admission as a nonimmigrant described in subparagraph (E), (F)(i), (F)(ii), (H)(i)(b), (H)(i)(c), (L), (O), (P), (V), or (W) of section 101(a)(15); or(2)the status of a nonimmigrant described in any such subparagraph..(c)Requirement of student visa data transfer and certification(1)In generalThe Secretary shall implement real-time transmission of data from the Student and Exchange Visitor Information System to databases used by U.S. Customs and Border Protection.(2)Certification(A)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary shall certify to Congress that the transmission of data referred to in paragraph (1) has been implemented.(B)Temporary suspension of visa issuanceIf the Secretary has not made the certification referred to in subparagraph (A) during the 120-day period, the Secretary shall suspend issuance of visas under subparagraphs (F) and (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) until the certification is made.4402.Classification for specialty occupation workers from free trade countries(a)Nonimmigrant statusSection 101(a)(15)(E) (8 U.S.C. 1101(a)(15)(E)) is amended—(1)in the matter preceding clause (i), by inserting , bilateral investment treaty, or free trade agreement after treaty of commerce and navigation;(2)in clause (ii), by striking or at the end; and(3)by adding at the end the following:(iv)solely to perform services in a specialty occupation in the United States if the alien is a national of a country, other than Chile, Singapore, or Australia, with which the United States has entered into a free trade agreement (regardless of whether such an agreement is a treaty of commerce and navigation) and with respect to whom the Secretary of Labor determines and certifies to the Secretary of Homeland Security and the Secretary of State that the intending employer has filed with the Secretary of Labor an attestation under section 212(t);(v)solely to perform services in a specialty occupation in the United States if the alien is a national of the Republic of Korea and with respect to whom the Secretary of Labor determines and certifies to the Secretary of Homeland Security and the Secretary of State that the intending employer has filed with the Secretary of Labor an attestation under section 212(t); or(vi)solely to perform services as an employee and who has at least a high school education or its equivalent, or has, during the most recent 5-year period, at least 2 years of work experience in an occupation which requires at least 2 years of training or experience if the alien is a national of a country—(I)designated as an eligible sub-Saharan African country under section 104 of the African Growth and Opportunity Act (19 U.S.C. 3703); or(II)designated as a beneficiary country for purposes of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2701 et seq.);.(b)Numerical limitationSection 214(g)(11) (8 U.S.C. 1184(g)(11)) is amended—(1)in subparagraph (A), by striking section 101(a)(15)(E)(iii) and inserting clauses (iii) and (vi) of section 101(a)(15)(E); and(2)by amending subparagraph (B) to read as follows:(B)The applicable numerical limitation referred to in subparagraph (A) for each fiscal year is—(i)10,500 for each of the nationalities identified in clause (iii) of section 101(a)(15)(E); and(ii)10,500 for all aliens described in clause (vi) of such section..(c)Free trade agreementsSection 214(g) (8 U.S.C. 1184(g)) is amended by adding at the end the following:(12)(A)The free trade agreements referred to in section 101(a)(15)(E)(iv) are defined as any free trade agreement designated by the Secretary of Homeland Security with the concurrence of the United States Trade Representative and the Secretary of State.(B)The Secretary of State may not approve a number of initial applications submitted for aliens described in clause (iv) or (v) of section 101(a)(15)(E) that is more than 5,000 per fiscal year for each country with which the United States has entered into a Free Trade Agreement.(C)The applicable numerical limitation referred to in subparagraph (A) shall apply only to principal aliens and not to the spouses or children of such aliens..(d)Nonimmigrant professionalsSection 212(t) (8 U.S.C. 1182(t)) is amended by striking section 101(a)(15)(E)(iii) each place that term appears and inserting clause (iv) or (v) of section 101(a)(15)(E).4403.E-visa reform(a)Nonimmigrant categorySection 101(a)(15)(E)(iii) (8 U.S.C. 1101(a)(15)(E)(iii)) is amended by inserting , or solely to perform services as an employee and who has at least a high school education or its equivalent, or has, within 5 years, at least 2 years of work experience in an occupation which requires at least 2 years of training or experience if the alien is a national of the Republic of Ireland, after Australia.(b)Temporary admissionSection 212(d)(3)(A) (8 U.S.C. 1182(d)(3)(A)) is amended to read as follows:(A)Except as otherwise provided in this subsection—(i)an alien who is applying for a nonimmigrant visa and who the consular officer knows or believes to be ineligible for such visa under subsection (a) (other than subparagraphs (A)(i)(I), (A)(ii), (A)(iii), (C), (E)(i), and (E)(ii) of paragraph (3) of such subsection)—(I)after approval by the Secretary of Homeland Security of a recommendation by the Secretary of State or by the consular officer that the alien be admitted temporarily despite the alien's inadmissibility, may be granted such a visa and may be admitted into the United States temporarily as a nonimmigrant, in the discretion of the Secretary of Homeland Security; or(II)absent such recommendation and approval, be granted a nonimmigrant visa pursuant to section 101(a)(15)(E) if such ineligibility is based solely on conduct in violation of paragraph (6), (7), or (9) of section 212(a) that occurred before the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act; and(ii)an alien who is inadmissible under subsection (a) (other than subparagraphs (A)(i)(I), (A)(ii), (A)(iii), (C), (E)(i), and (E)(ii) of paragraph (3) of such subsection), is in possession of appropriate documents or was granted a waiver from such document requirement, and is seeking admission, may be admitted into the United States temporarily as a nonimmigrant, in the discretion of the Secretary of Homeland Security, who shall prescribe conditions, including exaction of such bonds as may be necessary, to control and regulate the admission and return of inadmissible aliens applying for temporary admission under this paragraph..(c)Numerical limitationSection 214(g)(11)(B) (8 U.S.C. 1184(g)(11)(B)) is amended by striking the period at the end and inserting for each of the nationalities identified under section 101(a)(15)(E)(iii)..4404.Other changes to nonimmigrant visas(a)PortabilityParagraphs (1) and (2) of section 214(n) (8 U.S.C. 1184(n)) are amended to read as follows:(1)A nonimmigrant alien described in paragraph (2) who was previously issued a visa or otherwise provided nonimmigrant status under section 101(a)(15)(H)(i)(b) or 101(a)(15)(O)(i) is authorized to accept new employment pursuant to such section upon the filing by the prospective employer of a new petition on behalf of such nonimmigrant as provided under subsection (a). Employment authorization shall continue for such alien until the new petition is adjudicated. If the new petition is denied, such authorization shall cease.(2)A nonimmigrant alien described in this paragraph is a nonimmigrant alien—(A)who has been lawfully admitted into the United States;(B)on whose behalf an employer has filed a nonfrivolous petition for new employment before the date of expiration of the period of stay authorized by the Secretary of Homeland Security; and(C)who, subsequent to such lawful admission, has not been employed without authorization in the United States before the filing of such petition..(b)WaiverThe undesignated material at the end of section 214(c)(3) (8 U.S.C. 1184(c)(3)) is amended to read as follows:The Secretary of Homeland Security shall provide by regulation for the waiver of the consultation requirement under subparagraph (A) in the case of aliens who have been admitted as nonimmigrants under section 101(a)(15)(O)(i) because of extraordinary ability in the arts or extraordinary achievement in motion picture or television production and who seek readmission to perform similar services within 3 years after the date of a consultation under such subparagraph provided that, in the case of aliens admitted because of extraordinary achievement in motion picture or television production, such waiver shall apply only if the prior consultations by the appropriate union and management organization were favorable or raised no objection to the approval of the petition. Not later than 5 days after such a waiver is provided, the Secretary shall forward a copy of the petition and all supporting documentation to the national office of an appropriate labor organization. In the case of an alien seeking entry for a motion picture or television production (i) any opinion under the previous sentence shall only be advisory; (ii) any such opinion that recommends denial must be in writing; (iii) in making the decision the Attorney General shall consider the exigencies and scheduling of the production; (iv) the Attorney General shall append to the decision any such opinion; and (v) upon making the decision, the Attorney General shall immediately provide a copy of the decision to the consulting labor and management organizations..4405.Treatment of nonimmigrants during adjudication of applicationSection 214 (8 U.S.C. 1184), as amended by sections 3609 and 4233, is further amended by adding at the end the following:(u)Treatment of nonimmigrants during adjudication of applicationA nonimmigrant alien granted employment authorization pursuant to sections 101(a)(15)(A), 101(a)(15)(E), 101(a)(15)(G), 101(a)(15)(H), 101(a)(15)(I), 101(a)(15)(J), 101(a)(15)(L), 101(a)(15)(O), 101(a)(15)(P), 101(a)(15)(Q), 101(a)(15)(R), 214(e), and such other sections as the Secretary of Homeland Security may by regulations prescribe whose status has expired but who has, or whose sponsoring employer or authorized agent has, filed a timely application or petition for an extension of such employment authorization and nonimmigrant status as provided under subsection (a) is authorized to continue employment with the same employer until the application or petition is adjudicated. Such authorization shall be subject to the same conditions and limitations as the initial grant of employment authorization..4406.Nonimmigrant elementary and secondary school studentsSection 214(m)(1)(B) (8 U.S.C. 1184(m)(1)(B)) is amended striking unless— and all that follows through (ii) and inserting unless.4407.J–1 Summer Work Travel Visa Exchange Visitor Program feeSection 281 (8 U.S.C. 1351), as amended by section 4105, is further amended by adding at the end the following:(e)J–1 visa exchange visitor program fee(1)In generalIn addition to the fees authorized under subsection (a), the Secretary of State shall collect from designated program sponsors, a $500 fee for each nonimmigrant entering under the Summer Work Travel program conducted by the Secretary of State pursuant to the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–761). Fees collected under this subsection shall be deposited into the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1) of the Border Security, Economic Opportunity, and Immigration Modernization Act.(2)Regulations and limitationsThe Secretary of Homeland Security, in conjunction with the Secretary of State, shall promulgate regulations ensuring that a fee required by paragraph (1) is paid on behalf of all summer work travel nonimmigrants under section 101(a)(15)(J) seeking entry into the United States. A fee related to the hiring of such a summer work travel nonimmigrant shall be paid by the designated program sponsor and may not be charged to such summer work travel nonimmigrant. There shall not be more than 1 fee collected per such summer work travel nonimmigrant..4408.J visa eligibility for speakers of certain foreign languages(a)In generalSection 101(a)(15)(J) (8 U.S.C. 1101(a)(15)(J)) is amended to read as follows:(J)an alien having a residence in a foreign country which he has no intention of abandoning who—(i)is a bona fide student, scholar, trainee, teacher, professor, research assistant, specialist, or leader in a field of specialized knowledge or skill, or other person of similar description, who is coming temporarily to the United States as a participant in a program designated by the Director of the United States Information Agency, for the purpose of teaching, instructing or lecturing, studying, observing, conducting research, consulting, demonstrating special skills, or receiving training and who, if such alien is coming to the United States to participate in a program under which such alien will receive graduate medical education or training, also meets the requirements of section 212(j), and the alien spouse and minor children of any such alien if accompanying such alien or following to join such alien; or(ii)is coming to the United States to perform work involving specialized knowledge or skill, including teaching on a full-time or part-time basis, that requires proficiency of languages spoken as a native language in countries of which fewer than 5,000 nationals were lawfully admitted for permanent residence in the United States in the previous year;.(b)Requirement for annual list of countriesThe Secretary of State shall publish an annual list of the countries described in clause (ii) of section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)), as added by subsection (a).4409.F–1 visa feeSection 281 (8 U.S.C. 1351), as amended by sections 4105 and 4407, is further amended by adding at the end the following:(f)F–1 visa fee(1)In generalIn addition to the fees authorized under subsection (a), the Secretary of Homeland Security shall collect a $100 fee from each nonimmigrant admitted under section 101(a)(15)(F)(i). Fees collected under this subsection shall be deposited into the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1) of the Border Security, Economic Opportunity, and Immigration Modernization Act.(2)RulemakingThe Secretary of Homeland Security, in conjunction with the Secretary of State, shall promulgate regulations to ensure that—(A)the fee authorized under paragraph (1) is paid on behalf of all J–1 nonimmigrants seeking entry into the United States;(B)a fee related to the hiring of a J–1 nonimmigrant is not deducted from the wages or other compensation paid to the J–1 nonimmigrant; and(C)not more than 1 fee is collected per J–1 nonimmigrant..4410.Pilot program for remote B nonimmigrant visa interviewsSection 222 (8 U.S.C. 1202) is amended by adding at the end the following:(i)(1)Except as provided in paragraph (3), the Secretary of State—(A)shall develop and conduct a pilot program for processing visas under section 101(a)(15)(B) using secure remote videoconferencing technology as a method for conducting any required in person interview of applicants; and(B)in consultation with the heads of other Federal agencies that use such secure communications, shall help ensure the security of the videoconferencing transmission and encryption conducted under subparagraph (A).(2)Not later than 90 days after the termination of the pilot program authorized under paragraph (1), the Secretary of State shall submit to the appropriate committees of Congress a report that contains—(A)a detailed description of the results of such program, including an assessment of the efficacy, efficiency, and security of the remote videoconferencing technology as a method for conducting visa interviews of applicants; and(B)recommendations for whether such program should be continued, broadened, or modified.(3)The pilot program authorized under paragraph (1) may not be conducted if the Secretary of State determines that such program—(A)poses an undue security risk; and(B)cannot be conducted in a manner consistent with maintaining security controls.(4)If the Secretary of State makes a determination under paragraph (3), the Secretary shall submit a report to the appropriate committees of Congress that describes the reasons for such determination.(5)In this subsection:(A)The term appropriate committees of Congress means—(i)the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and(ii)the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.(B)The term in person interview includes interviews conducted using remote video technology..4411.Providing consular officers with access to all terrorist databases and requiring heightened scrutiny of applications for admission from persons listed on terrorist databasesSection 222 (8 U.S.C. 1202), as amended by section 4410, is further amended by adding at the end the following:(j)Providing consular officers with access to all terrorist databases and requiring heightened scrutiny of applications for admission from persons listed on terrorist databases(1)Access to the Secretary of State(A)In generalExcept as provided in subparagraph (B), the Secretary of State shall have access to all terrorism records and databases maintained by any agency or department of the United States for the purposes of determining whether an applicant for admission poses a security threat to the United States.(B)ExceptionThe head of such an agency or department may only withhold access to terrorism records and databases from the Secretary of State if such head is able to articulate that withholding is necessary to prevent the unauthorized disclosure of information that clearly identifies, or would reasonably permit ready identification of, intelligence or sensitive law enforcement sources, methods, or activities.(2)Biographic and biometric screening(A)Requirement for biographic and biometric screeningNotwithstanding any other provision of this Act, the Secretary of State shall require every alien applying for admission to the United States to submit to biographic and biometric screening to determine whether the alien’s name or biometric information is listed in any terrorist watch list or database maintained by any agency or department of the United States.(B)ExclusionsNo alien applying for a visa to the United States shall be granted such visa by a consular officer if the alien's name or biometric information is listed in any terrorist watch list or database referred to in subparagraph (A) unless—(i)screening of the alien’s visa application against interagency counterterrorism screening systems which compare the applicant’s information against data in all counterterrorism watch lists and databases reveals no potentially pertinent links to terrorism;(ii)the consular officer submits the application for further review to the Secretary of State and the heads of other relevant agencies, including the Secretary of Homeland Security and the Director of National Intelligence; and(iii)the Secretary of State, after consultation with the Secretary of Homeland Security, the Director of National Intelligence, and the heads of other relevant agencies, certifies that the alien is admissible to the United States..4412.Visa revocation informationSection 428 of the Homeland Security Act of 2002 (6 U.S.C. 236) is amended by adding at the end the following:(j)Visa revocation informationIf the Secretary of State or the Secretary of Homeland Security revoke a visa—(1)the fact of the revocation shall be immediately provided to the relevant consular officers, law enforcement, and terrorist screening databases; and(2)a notice of such revocation shall be posted to all Department of Homeland Security port inspectors and to all consular officers..4413.Status for certain battered spouses and children(a)Nonimmigrant status for certain battered spouses and childrenSection 101(a)(51) (8 U.S.C. 1101(a)(51)), as amended by section 2305(d)(6)(B)(i)(III), is further amended—(1)in subparagraph (E), by striking or at the end;(2)in subparagraph (F), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(G)section 106 as an abused derivative alien..(b)Relief for abused derivative aliens(1)In generalSection 106 (8 U.S.C. 1105a) is amended to read as follows:106.Relief for abused derivative aliens(a)Abused derivative alien definedIn this section, the term abused derivative alien means an alien who—(1)is the spouse or child admitted under section 101(a)(15) or pursuant to a blue card status granted under section 2211 of the Border Security, Economic Opportunity, and Immigration Modernization Act;(2)is accompanying or following to join a principal alien admitted under such a section; and(3)has been subjected to battery or extreme cruelty by such principal alien.(b)Relief for abused derivative aliensThe Secretary of Homeland Security—(1)shall grant or extend the status of admission of an abused derivative alien under section 101(a)(15) or section 2211 of the Border Security, Economic Opportunity, and Immigration Modernization Act under which the principal alien was admitted for the longer of—(A)the same period for which the principal was initially admitted; or(B)a period of 3 years;(2)may renew a grant or extension of status made under paragraph (1);(3)shall grant employment authorization to an abused derivative alien; and(4)may adjust the status of the abused derivative alien to that of an alien lawfully admitted for permanent residence if—(A)the alien is admissible under section 212(a) or the Secretary of Homeland Security finds the alien's continued presence in the United States is justified on humanitarian grounds, to ensure family unity, or is otherwise in the public interest; and(B)the status under which the principal alien was admitted to the United States would have potentially allowed for eventual adjustment of status.(c)Effect of termination of relationshipTermination of the relationship with principal alien shall not affect the status of an abused derivative alien under this section if battery or extreme cruelty by the principal alien was 1 central reason for termination of the relationship.(d)ProceduresRequests for relief under this section shall be handled under the procedures that apply to aliens seeking relief under section 204(a)(1)(C)..(2)Table of contents amendmentThe table of contents in the first section is amended by striking the item relating to section 106 and inserting the following:Sec. 106. Relief for abused derivative aliens..4414.Nonimmigrant crewmen landing temporarily in Hawaii(a)In generalSection 101(a)(15)(D)(ii) (8 U.S.C. 1101(a)(15)(D)(ii)) is amended—(1)by striking Guam both places that term appears and inserting Hawaii, Guam,; and(2)by striking the semicolon at the end and inserting or some other vessel or aircraft;.(b)Treatment of departuresIn the administration of section 101(a)(15)(D)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(D)(ii)), an alien crewman shall be considered to have departed from Hawaii, Guam, or the Commonwealth of the Northern Mariana Islands after leaving the territorial waters of Hawaii, Guam, or the Commonwealth of the Northern Mariana Islands, respectively, without regard to whether the alien arrives in a foreign state before returning to Hawaii, Guam, or the Commonwealth of the Northern Mariana Islands.(c)Conforming amendmentThe Act entitled An Act to amend the Immigration and Nationality Act to permit nonimmigrant alien crewmen on fishing vessels to stop temporarily at ports in Guam, approved October 21, 1986 (Public Law 99–505; 8 U.S.C. 1101 note) is amended by striking section 2.4415.Treatment of compact of free association migrants(a)In generalTitle II (8 U.S.C. 1151 et seq.) is amended by inserting after section 214 the following:214A.Treatment of compact of free association migrantsNotwithstanding any other provision of law, with respect to eligibility for benefits for the Federal program defined in 402(b)(3)(C) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(b)(3)(C)) (relating to the Medicaid program), sections 401(a), 402(b)(1), and 403(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611(a), 1612(b)(1), 1613(a)) shall not apply to any individual who lawfully resides in the United States in accordance with the Compacts of Free Association between the Government of the United States and the Governments of the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau. Any individual to which the preceding sentence applies shall be considered to be a qualified alien for purposes of title IV of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1601 et seq.), but only with respect to the designated Federal program defined in section 402(b)(3)(C) of such Act (relating to the Medicaid program) (8 U.S.C. 1612(b)(3)(C))..(b)Conforming amendmentsSection 1108 of the Social Security Act (42 U.S.C. 1308) is amended—(1)in subsection (f), in the matter preceding paragraph (1), by striking subsection (g) and inserting subsections (g) and (h); and(2)by adding at the end the following:(h)The limitations of subsections (f) and (g) shall not apply with respect to medical assistance provided to an individual described in section 214A of the Immigration and Nationality Act..(c)Effective dateThe amendments made by this section shall apply to benefits for items and services furnished on or after the date of the enactment of this Act.EJOLT Act4501.Short titlesThis subtitle may be cited as the Jobs Originated through Launching Travel Act of 2013 or the JOLT Act of 2013.4502.Premium processingSection 221 (8 U.S.C. 1201) is amended by inserting at the end the following:(j)Premium processing(1)Pilot processing serviceRecognizing that the best solution for expedited processing is low interview wait times for all applicants, the Secretary of State shall nevertheless establish, on a limited, pilot basis only, a fee-based premium processing service to expedite interview appointments. In establishing a pilot processing service, the Secretary may—(A)determine the consular posts at which the pilot service will be available;(B)establish the duration of the pilot service;(C)define the terms and conditions of the pilot service, with the goal of expediting visa appointments and the interview process for those electing to pay said fee for the service; and(D)resources permitting, during the pilot service, consider the addition of consulates in locations advantageous to foreign policy objectives or in highly populated locales.(2)Fees(A)Authority to collectThe Secretary of State is authorized to collect, and set the amount of, a fee imposed for the premium processing service. The Secretary of State shall set the fee based on all relevant considerations including, the cost of expedited service.(B)Use of feesFees collected under the authority of subparagraph (A) shall be deposited as an offsetting collection to any Department of State appropriation, to recover the costs of providing consular services. Such fees shall remain available for obligation until expended.(C)Relationship to other feesSuch fee is in addition to any existing fee currently being collected by the Department of State.(D)NonrefundableSuch fee will be nonrefundable to the applicant.(3)Description of premium processingPremium processing pertains solely to the expedited scheduling of a visa interview. Utilizing the premium processing service for an expedited interview appointment does not establish the applicant’s eligibility for a visa. The Secretary of State shall, if possible, inform applicants utilizing the premium processing of potential delays in visa issuance due to additional screening requirements, including necessary security-related checks and clearances.(4)Report to Congress(A)Requirement for reportNot later than 18 months after the date of the enactment of the JOLT Act of 2013, the Secretary of State shall submit to the appropriate committees of Congress a report on the results of the pilot service carried out under this section.(B)Appropriate committees of Congress definedIn this paragraph, the term appropriate committees of Congress means—(i)the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and(ii)the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.. 4503.Encouraging Canadian tourism to the United StatesSection 214 (8 U.S.C. 1184), as amended by sections 3609, 4233, and 4405, is further amended by adding at the end the following:(v)Canadian retirees(1)In generalThe Secretary of Homeland Security may admit as a visitor for pleasure as described in section 101(a)(15)(B) any alien for a period not to exceed 240 days, if the alien demonstrates, to the satisfaction of the Secretary, that the alien—(A)is a citizen of Canada;(B)is at least 55 years of age;(C)maintains a residence in Canada;(D)owns a residence in the United States or has signed a rental agreement for accommodations in the United States for the duration of the alien's stay in the United States;(E)is not inadmissible under section 212;(F)is not described in any ground of deportability under section 237;(G)will not engage in employment or labor for hire in the United States; and(H)will not seek any form of assistance or benefit described in section 403(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613(a)).(2)SpouseThe spouse of an alien described in paragraph (1) may be admitted under the same terms as the principal alien if the spouse satisfies the requirements of paragraph (1), other than subparagraphs (B) and (D).(3)Immigrant intentIn determining eligibility for admission under this subsection, maintenance of a residence in the United States shall not be considered evidence of intent by the alien to abandon the alien's residence in Canada.(4)Period of admissionDuring any single 365-day period, an alien may be admitted as described in section 101(a)(15)(B) pursuant to this subsection for a period not to exceed 240 days, beginning on the date of admission. Unless an extension is approved by the Secretary, periods of time spent outside the United States during such 240-day period shall not toll the expiration of such 240-day period..4504.Retiree visa(a)Nonimmigrant statusSection 101(a)(15), as amended, is further amended by inserting after subparagraph (X) the following:(Y)subject to section 214(w), an alien who, after the date of the enactment of the JOLT Act of 2013—(i)(I)uses at least $500,000 in cash to purchase 1 or more residences in the United States, which each sold for more than 100 percent of the most recent appraised value of such residence, as determined by the property assessor in the city or county in which the residence is located;(II)maintains ownership of residential property in the United States worth at least $500,000 during the entire period the alien remains in the United States as a nonimmigrant described in this subparagraph; and(III)resides for more than 180 days per year in a residence in the United States that is worth at least $250,000; and(ii)the alien spouse and children of the alien described in clause (i) if accompanying or following to join the alien..(b)Visa application proceduresSection 214 (8 U.S.C. 1184), as amended by sections 3609, 4233, 4405, and 4503, is further amended by adding at the end the following:(w)Visas of nonimmigrants described in section 101(a)(15)(Y)(1)The Secretary of Homeland Security shall authorize the issuance of a nonimmigrant visa to any alien described in section 101(a)(15)(Y) who submits a petition to the Secretary that—(A)demonstrates, to the satisfaction of the Secretary, that the alien—(i)has purchased a residence in the United States that meets the criteria set forth in section 101(a)(15)(Y)(i);(ii)is at least 55 years of age;(iii)possesses health insurance coverage;(iv)is not inadmissible under section 212; and(v)will comply with the terms set forth in paragraph (2); and(B)includes payment of a fee in an amount equal to $1,000.(2)An alien who is issued a visa under this subsection—(A)shall reside in the United States at a residence that meets the criteria set forth in section 101(a)(15)(Y)(i) for more than 180 days per year;(B)is not authorized to engage in employment in the United States, except for employment that is directly related to the management of the residential property described in section 101(Y)(i)(II);(C)is not eligible for any form of assistance or benefit described in section 403(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613(a)); and(D)may renew such visa every 3 years under the same terms and conditions..(c)Use of feeFees collected under section 214(w)(1)(B) of the Immigration and Nationality Act, as added by subsection (b), shall be deposited in the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1).4505.Incentives for foreign visitors visiting the United States during low peak seasonsThe Secretary of State shall make publically available, on a monthly basis, historical data, for the previous 2 years, regarding the availability of visa appointments for each visa processing post, to allow applicants to identify periods of low demand, when wait times tend to be lower.4506.Visa waiver program enhanced security and reform(a)DefinitionsSection 217(c)(1) (8 U.S.C. 1187(c)(1)) is amended to read as follows:(1)Authority to designate; definitions(A)Authority to designateThe Secretary of Homeland Security, in consultation with the Secretary of State, may designate any country as a program country if that country meets the requirements under paragraph (2).(B)DefinitionsIn this subsection:(i)Appropriate congressional committeesThe term appropriate congressional committees means—(I)the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate; and(II)the Committee on Foreign Affairs, the Committee on Homeland Security, and the Committee on the Judiciary of the House of Representatives.(ii)Overstay rate(I)Initial designationThe term overstay rate means, with respect to a country being considered for designation in the program, the ratio of—(aa)the number of nationals of that country who were admitted to the United States on the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized stay ended during a fiscal year but who remained unlawfully in the United States beyond such periods; to(bb)the number of nationals of that country who were admitted to the United States on the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized stay ended during that fiscal year.(II)Continuing designationThe term overstay rate means, for each fiscal year after initial designation under this section with respect to a country, the ratio of—(aa)the number of nationals of that country who were admitted to the United States under this section or on the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized stay ended during a fiscal year but who remained unlawfully in the United States beyond such periods; to(bb)the number of nationals of that country who were admitted to the United States under this section or on the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized stay ended during that fiscal year.(III)Computation of overstay rateIn determining the overstay rate for a country, the Secretary of Homeland Security may utilize information from any available databases to ensure the accuracy of such rate.(iii)Program countryThe term program country means a country designated as a program country under subparagraph (A)..(b)Technical and conforming amendmentsSection 217 (8 U.S.C. 1187) is amended—(1)by striking Attorney General each place the term appears (except in subsection (c)(11)(B)) and inserting Secretary of Homeland Security; and(2)in subsection (c)—(A)in paragraph (2)(C)(iii), by striking Committee on the Judiciary and the Committee on International Relations of the House of Representatives and the Committee on the Judiciary and the Committee on Foreign Relations of the Senate and inserting appropriate congressional committees;(B)in paragraph (5)(A)(i)(III), by striking Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Homeland Security, of the House of Representatives and the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Homeland Security and Governmental Affairs of the Senate and inserting appropriate congressional committees; and(C)in paragraph (7), by striking subparagraph (E).(c)Designation of program countries based on overstay rates(1)In generalSection 217(c)(2)(A) (8 U.S.C. 1187(c)(2)(A)) is amended to read as follows:(A)General numerical limitations(i)Low nonimmigrant visa refusal rateThe percentage of nationals of that country refused nonimmigrant visas under section 101(a)(15)(B) during the previous full fiscal year was not more than 3 percent of the total number of nationals of that country who were granted or refused nonimmigrant visas under such section during such year.(ii)Low nonimmigrant overstay rateThe overstay rate for that country was not more than 3 percent during the previous fiscal year..(2)Qualification criteriaSection 217(c)(3) (8 U.S.C. 1187(c)(3)) is amended to read as follows:(3)Qualification criteriaAfter designation as a program country under section 217(c)(2), a country may not continue to be designated as a program country unless the Secretary of Homeland Security, in consultation with the Secretary of State, determines, pursuant to the requirements under paragraph (5), that the designation will be continued..(3)Initial periodSection 217(c) (8 U.S.C. 1187(c)) is amended by striking paragraph (4).(4)Continuing designationSection 217(c)(5)(A)(i)(II) (8 U.S.C. 1187(c)(5)(A)(i)(II)) is amended to read as follows:(II)shall determine, based upon the evaluation in subclause (I), whether any such designation under subsection (d) or (f), or probation under subsection (f), ought to be continued or terminated;.(5)Computation of visa refusal rates; judicial reviewSection 217(c)(6) (8 U.S.C. 1187(c)(6)) is amended to read as follows:(6)Computation of visa refusal rates and judicial review(A)Computation of visa refusal ratesFor purposes of determining the eligibility of a country to be designated as a program country, the calculation of visa refusal rates shall not include any visa refusals which incorporate any procedures based on, or are otherwise based on, race, sex, or disability, unless otherwise specifically authorized by law or regulation.(B)Judicial reviewNo court shall have jurisdiction under this section to review any visa refusal, the Secretary of State’s computation of a visa refusal rate, the Secretary of Homeland Security’s computation of an overstay rate, or the designation or nondesignation of a country as a program country..(6)Visa waiver informationSection 217(c)(7) (8 U.S.C. 1187(c)(7)), as amended by subsection (b)(2)(C), is further amended—(A)by striking subparagraphs (B) through (D); and(B)by striking waiver information.— and all that follows through In refusing and inserting waiver information.—In refusing.(7)Waiver authoritySection 217(c)(8) (8 U.S.C. 1187(c)(8)) is amended to read as follows:(8)Waiver authorityThe Secretary of Homeland Security, in consultation with the Secretary of State, may waive the application of paragraph (2)(A)(i) for a country if—(A)the country meets all other requirements of paragraph (2);(B)the Secretary of Homeland Security determines that the totality of the country's security risk mitigation measures provide assurance that the country's participation in the program would not compromise the law enforcement, security interests, or enforcement of the immigration laws of the United States;(C)there has been a general downward trend in the percentage of nationals of the country refused nonimmigrant visas under section 101(a)(15)(B);(D)the country consistently cooperated with the Government of the United States on counterterrorism initiatives, information sharing, preventing terrorist travel, and extradition to the United States of individuals (including the country's own nationals) who commit crimes that violate United States law before the date of its designation as a program country, and the Secretary of Homeland Security and the Secretary of State assess that such cooperation is likely to continue; and(E)the percentage of nationals of the country refused a nonimmigrant visa under section 101(a)(15)(B) during the previous full fiscal year was not more than 10 percent of the total number of nationals of that country who were granted or refused such nonimmigrant visas..(d)Termination of designation; probationSection 217(f) (8 U.S.C. 1187(f)) is amended to read as follows:(f)Termination of designation; probation(1)DefinitionsIn this subsection:(A)Probationary periodThe term probationary period means the fiscal year in which a probationary country is placed in probationary status under this subsection.(B)Program countryThe term program country has the meaning given that term in subsection (c)(1)(B).(2)Determination, notice, and initial probationary period(A)Determination of probationary status and notice of noncomplianceAs part of each program country’s periodic evaluation required by subsection (c)(5)(A), the Secretary of Homeland Security shall determine whether a program country is in compliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2).(B)Initial probationary periodIf the Secretary of Homeland Security determines that a program country is not in compliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2), the Secretary of Homeland Security shall place the program country in probationary status for the fiscal year following the fiscal year in which the periodic evaluation is completed.(3)Actions at the end of the initial probationary periodAt the end of the initial probationary period of a country under paragraph (2)(B), the Secretary of Homeland Security shall take 1 of the following actions:(A)Compliance during initial probationary periodIf the Secretary determines that all instances of noncompliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2) that were identified in the latest periodic evaluation have been remedied by the end of the initial probationary period, the Secretary shall end the country’s probationary period.(B)Noncompliance during initial probationary periodIf the Secretary determines that any instance of noncompliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2) that were identified in the latest periodic evaluation has not been remedied by the end of the initial probationary period—(i)the Secretary may terminate the country’s participation in the program; or(ii)on an annual basis, the Secretary may continue the country’s probationary status if the Secretary, in consultation with the Secretary of State, determines that the country’s continued participation in the program is in the national interest of the United States.(4)Actions at the end of additional probationary periodsAt the end of all probationary periods granted to a country pursuant to paragraph (3)(B)(ii), the Secretary shall take 1 of the following actions:(A)Compliance during additional periodThe Secretary shall end the country’s probationary status if the Secretary determines during the latest periodic evaluation required by subsection (c)(5)(A) that the country is in compliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2).(B)Noncompliance during additional periodsThe Secretary shall terminate the country's participation in the program if the Secretary determines during the latest periodic evaluation required by subsection (c)(5)(A) that the program country continues to be in noncompliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2).(5)Effective dateThe termination of a country's participation in the program under paragraph (3)(B) or (4)(B) shall take effect on the first day of the first fiscal year following the fiscal year in which the Secretary determines that such participation shall be terminated. Until such date, nationals of the country shall remain eligible for a waiver under subsection (a).(6)Treatment of nationals after terminationFor purposes of this subsection and subsection (d)—(A)nationals of a country whose designation is terminated under paragraph (3) or (4) shall remain eligible for a waiver under subsection (a) until the effective date of such termination; and(B)a waiver under this section that is provided to such a national for a period described in subsection (a)(1) shall not, by such termination, be deemed to have been rescinded or otherwise rendered invalid, if the waiver is granted prior to such termination.(7)Consultative role of the Secretary of StateIn this subsection, references to subparagraphs (A)(ii) through (F) of subsection (c)(2) and subsection (c)(5)(A) carry with them the consultative role of the Secretary of State as provided in those provisions..(e)Review of overstay tracking methodologyNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of the methods used by the Secretary—(1)to track aliens entering and exiting the United States; and(2)to detect any such alien who stays longer than such alien's period of authorized admission.(f)Evaluation of electronic system for travel authorizationNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to Congress—(1)an evaluation of the security risks of aliens who enter the United States without an approved Electronic System for Travel Authorization verification; and(2)a description of any improvements needed to minimize the number of aliens who enter the United States without the verification described in paragraph (1).(g)Sense of Congress on priority for review of program countriesIt is the sense of Congress that the Secretary, in the process of conducting evaluations of countries participating in the visa waiver program under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), should prioritize the reviews of countries in which circumstances indicate that such a review is necessary or desirable.(h)Eligibility of Hong Kong Special Administrative Region for designation for participation in visa waiver program for certain visitors to the United StatesSection 217(c) (8 U.S.C. 1187(c)) is amended by adding at the end the following new paragraph:(12)Eligibility of certain region for designation as program countryThe Hong Kong Special Administrative Region of the People's Republic of China—(A)shall be eligible for designation as a program country for purposes of this subsection; and(B)may be designated as a program country for purposes of this subsection if such region meets requirements applicable for such designation in this subsection..4507.Expediting entry for priority visitorsSection 7208(k)(4) of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b(k)(4)) is amended to read as follows:(4)Expediting entry for priority visitors(A)In generalThe Secretary of Homeland Security may expand the enrollment across registered traveler programs to include eligible individuals employed by international organizations, selected by the Secretary, which maintain strong working relationships with the United States.(B)RequirementsAn individual may not be enrolled in a registered traveler program unless—(i)the individual is sponsored by an international organization selected by the Secretary under subparagraph (A); and(ii)the government that issued the passport that the individual is using has entered into a Trusted Traveler Arrangement with the Department of Homeland Security to participate in a registered traveler program.(C)Security requirementsAn individual may not be enrolled in a registered traveler program unless the individual has successfully completed all applicable security requirements established by the Secretary, including cooperation from the applicable foreign government, to ensure that the individual does not pose a risk to the United States.(D)DiscretionExcept as provided in subparagraph (E), the Secretary shall retain unreviewable discretion to offer or revoke enrollment in a registered traveler program to any individual.(E)Ineligible travelersAn individual who is a citizen of a state sponsor of terrorism (as defined in section 301(13) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8541(13)) may not be enrolled in a registered traveler program..4508.Visa processing(a)In generalNotwithstanding any other provision of law and not later than 90 days after the date of the enactment of this Act, the Secretary of State shall—(1)require United States diplomatic and consular missions—(A)to conduct visa interviews for nonimmigrant visa applications determined to require a consular interview in an expeditious manner, consistent with national security requirements, and in recognition of resource allocation considerations, such as the need to ensure provision of consular services to citizens of the United States;(B)to set a goal of interviewing 80 percent of all nonimmigrant visa applicants, worldwide, within 3 weeks of receipt of application, subject to the conditions outlined in subparagraph (A); and(C)to explore expanding visa processing capacity in China and Brazil, with the goal of maintaining interview wait times under 15 work days on a consistent, year-round basis, recognizing that demand can spike suddenly and unpredictably and that the first priority of United States missions abroad is the protection of citizens of the United States; and(2)submit to the appropriate committees of Congress a detailed strategic plan that describes the resources needed to carry out paragraph (1)(A).(b)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and(2)the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.(c)Semi-Annual reportNot later than 30 days after the end of the first 6 months after the implementation of subsection (a), and not later than 30 days after the end of each subsequent quarter, the Secretary of State shall submit to the appropriate committees of Congress a report that provides—(1)data substantiating the efforts of the Secretary of State to meet the requirements and goals described in subsection (a);(2)any factors that have negatively impacted the efforts of the Secretary to meet such requirements and goals; and(3)any measures that the Secretary plans to implement to meet such requirements and goals.(d)Savings provision(1)In generalNothing in subsection (a) may be construed to affect a consular officer’s authority—(A)to deny a visa application under section 221(g) of the Immigration and Nationality Act (8 U.S.C. 1201(g)); or(B)to initiate any necessary or appropriate security-related check or clearance.(2)Security checksThe completion of a security-related check or clearance shall not be subject to the time limits set out in subsection (a).4509.B Visa feeSection 281 (8 U.S.C. 1351), as amended by sections 4105, 4407, and 4408, is further amended by adding at the end the following:(g)B visa feeIn addition to the fees authorized under subsection (a), the Secretary of Homeland Security shall collect a $5 fee from each nonimmigrant admitted under section 101(a)(15)(B). Fees collected under this subsection shall be deposited into the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1) of the Border Security, Economic Opportunity, and Immigration Modernization Act..FReforms to the H–2B Visa Program4601.Extension of returning worker exemption to H–2B numerical limitation(a)In general(1)In generalSubparagraph (A) of paragraph (10) of section 214(g) (8 U.S.C. 1184(g)), as redesignated by section 4101(a)(3), is amended by striking fiscal year 2004, 2005, or 2006 shall not again be counted toward such limitation during fiscal year 2007. and inserting fiscal year 2013 shall not again be counted toward such limitation during fiscal years 2014 through 2018..(2)Effective periodThe amendment made by paragraph (1) shall be effective during the period beginning on the effective date described in subsection (c) and ending on September 30, 2018.(b)Technical and clarifying amendments(1)Nonimmigrant statusSection 101(a)(15)(P) (8 U.S.C. 1101(a)(15)(P)) is amended—(A)in clause (iii), by striking or at the end;(B)in clause (iv), by striking clause (i), (ii), or (iii), and inserting clause (i), (ii), (iii), or (iv);(C)by redesignating clause (iv) as clause (v); and(D)by inserting after clause (iii) the following:(iv)is a ski instructor, who has been certified as a level I, II, or III ski and snowboard instructor by the Professional Ski Instructors of America or the American Association of Snowboard Instructors, or received an equivalent certification in the alien's country of origin, and is seeking to enter the United States temporarily to perform instructing services; or.(2)Authorized period of stay; numerical limitationSection 214(a)(2)(B) (8 U.S.C. 1184(a)(2)(B)) is amended in the second sentence—(A)by inserting or ski instructors after athletes; and(B)by inserting or ski instructor after athlete.(3)ConstructionNothing in the amendments made by this subsection may be construed as preventing an alien who is a ski instructor from obtaining nonimmigrant status under section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) if such alien is otherwise qualified for such status.(c)Effective dateThe amendment made by subsection (a) shall take effect as if enacted on January 1, 2013.4602.Other requirements for H–2B employersSection 214 (8 U.S.C. 1184), as amended by sections 3609, 4233, 4405, 4503, and 4504, is further amended by adding at the end the following:(x)Requirements for H–2B employers(1)H–2B nonimmigrant definedIn this subsection the term H–2B nonimmigrant means an alien admitted to the United States pursuant to section 101(a)(15)(H)(ii)(B).(2)Non-displacement of United States workersAn employer who seeks to employ an H–2B nonimmigrant admitted in an occupational classification shall certify and attest that the employer did not displace and will not displace a United States worker employed by the employer in the same metropolitan statistical area where such nonimmigrant will be hired within the period beginning 90 days before the start date and ending on the end date for which the employer is seeking the services of such nonimmigrant as specified on an application for labor certification under this Act.(3)Transportation costsThe employer shall pay the transportation costs, including reasonable subsistence costs during the period of travel, for an H–2B nonimmigrant hired by the employer—(A)from the place of recruitment to the place of such nonimmigrant's employment; and(B)from the place of employment to such nonimmigrant's place of permanent residence or a subsequent worksite.(4)Payment of feesA fee related to the hiring of an H–2B nonimmigrant required to be paid by an employer under this Act shall be paid by the employer and may not be deducted from the wages or other compensation paid to an H–2B nonimmigrant.(5)H–2B nonimmigrant labor certification application fee(A)In generalTo recover costs of carrying out labor certification activities under the H–2B program, the Secretary of Labor shall impose a $500 fee on an employer that submits an application for an employment certification for aliens granted H–2B nonimmigrant status to the Secretary of Labor under this subparagraph on or after the date that is 30 days after the date of the enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996.. (B)Use of feesThe fees collected under subparagraph (A) shall be deposited in the Comprehensive Immigration Reform Trust Fund established under section 9 of the Border Security, Economic Opportunity, and Immigration Modernization Act..4603.Executives and managersSection 214(a)(1) (8 U.S.C. 1184(a)(1)) is amended by adding at the end the following: “Aliens admitted under section 101(a)(15) should include—(A)executives and managers employed by a firm or corporation or other legal entity or an affiliate or subsidiary thereof who are principally stationed abroad and who seek to enter the United States for periods of 90 days or less to oversee and observe the United States operations of their related companies, and establish strategic objectives when needed; or(B)employees of multinational corporations who enter the United States to observe the operations of a related United States company and participate in select leadership and development training activities, whether or not the activity is part of a formal or classroom training program for a period not to exceed 180 days.Nonimmigrant aliens admitted pursuant to section 101(a)(15) and engaged in the activities described in the subparagraph (A) or (B) may not receive a salary from a United States source, except for incidental expenses for meals, travel, lodging and other basic services..4604.HonorariaSection 212(q) (8 U.S.C. 1182(q)) is amended to read as follows:(q)(1)Any alien admitted under section 101(a)(15)(B) may accept an honorarium payment and associated incidental expenses, for a usual academic activity or activities (lasting not longer than 9 days at any single institution), as defined by the Attorney General in consultation with the Secretary of Education, or for a performance, appearance and participation in United States based programming, including scripted or unscripted programming (with services not rendered for more than 60 days in a 6 month period) if the alien has received a letter of invitation from the institution, organization, or media outlet, such payment is offered by an institution, organization, or media outlet described in paragraph (2) and is made for services conducted for the benefit of that institution, entity or media outlet and if the alien has not accepted such payment or expenses from more than 5 institutions, organizations, or media outlets in the previous 6-month period. Any alien who is admitted under section 101(a)(15)(B) or any other valid visa may perform services under this section without reentering the United States and without a letter of invitation, if the alien does not receive any remuneration including an honorarium payment or incidental expenses, but may receive prize money.(2)An institution, organization, or media outlet described in this paragraph—(A)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) or a related or affiliated nonprofit entity;(B)a nonprofit research organization or a governmental research organization; and(C)a broadcast network, cable entity, production company, new media, Internet and mobile based companies, who create or distribute programming content.. 4605.Nonimmigrants participating in relief operationsSection 214 (8 U.S.C. 1184), as amended by sections 3609, 4233, 4405, 4503, 4504, and 4602, is further amended by adding at the end following:(y)Nonimmigrants participating in relief operations(1)In generalAn alien coming individually, or aliens coming as a group, to participate in relief operations, including critical infrastructure repairs or improvements, needed in response to a Federal or State declared emergency or disaster, may be admitted to the United States pursuant to section 101(a)(15)(B) for a period of not more than 90 days if each such alien has been employed in a foreign country by 1 employer for not less than 1 year prior to the date the alien is so admitted.(2)Prohibition on direct payments from a United States sourceDuring a period of admission pursuant to paragraph (1), an alien may not receive direct payments from a United States source, except for incidental expenses for meals, travel, lodging, and other basic services..4606.Nonimmigrants performing maintenance on common carriersSection 214 (8 U.S.C. 1184), as amended by sections 3609, 4233, 4405, 4503, 4504, 4602, and 4603, is further amended by adding at the end following:(z)Nonimmigrants performing maintenance on common carrier(1)In generalAn alien coming individually, or aliens coming as a group, who possess specialized knowledge to perform maintenance or repairs for common carriers, including to airlines, cruise lines, and railways, if such maintenance or repairs are occurring to equipment or machinery manufactured outside of the United States and are needed for purposes relating to life, health, and safety, may be admitted to the United States pursuant to section 101(a)(15)(B) for a period of not more than 90 days if each such alien has been employed in a foreign country by 1 employer for not less than 1 year prior to the date the alien is so admitted.(2)Prohibition on income from a United States sourceDuring a period of admission pursuant to paragraph (1), an alien may not receive income from a United States source, except for incidental expenses for meals, travel, lodging, and other basic services.(3)Fee(A)In generalAn alien admitted pursuant to paragraph (1) shall pay a fee of $500 in addition to any fee assessed to cover the costs to process an application under this subsection.(B)Use of feeThe fees collected under subparagraph (A) shall be deposited in the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1) of the Border Security, Economic Opportunity, and Immigration Modernization Act..4607.American jobs in American forests(a)Short titleThis section may be cited as the American Jobs in American Forests Act of 2013.(b)DefinitionsIn this section:(1)ForestryThe term forestry means—(A)propagating, protecting, and managing forest tracts;(B)felling trees and cutting them into logs;(C)using hand tools or operating heavy powered equipment to perform activities such as preparing sites for planting, tending crop trees, reducing competing vegetation, moving logs, piling brush, and yarding and trucking logs from the forest; and(D)planting seedlings and trees.(2)H–2B nonimmigrantThe term H–2B nonimmigrant means a nonimmigrant described in section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)).(3)Prospective H–2B employerThe term prospective H–2B employer means a United States business that is considering employing 1 or more nonimmigrants described in section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)).(4)State workforce agencyExcept as used in subsection (c), the term State workforce agency means the workforce agency of the State in which the prospective H–2B employer intends to employ H–2B nonimmigrants.(c)Department of Labor(1)RecruitmentAs a component of the labor certification process required before H–2B nonimmigrants are offered forestry employment in the United States, the Secretary of Labor shall require all prospective H–2B employers, before they submit a petition to hire H–2B nonimmigrants to work in forestry, to conduct a robust effort to recruit United States workers, including, to the extent the State workforce agency considers appropriate—(A)advertising at employment or job-placement events, such as job fairs;(B)advertising with State or local workforce agencies, nonprofit organizations, or other appropriate entities, and working with such entities to identify potential employees;(C)advertising in appropriate media, including local radio stations and commonly used, reputable Internet job-search sites; and(D)such other recruitment strategies as the State workforce agency considers appropriate for the sector or positions for which H–2B nonimmigrants would be considered.(2)Separate petitionsA prospective H–2B employer shall submit a separate petition for each State in which the employer plans to employ H–2B nonimmigrants in forestry for a period of 7 days or longer.(d)State workforce agenciesThe Secretary of Labor may not grant a temporary labor certification to a prospective H–2B employer seeking to employ H–2B nonimmigrants in forestry until after the Director of the State workforce agency—(1)has, after formally consulting with the workforce agency director of each contiguous State listed on the prospective H–2B employer’s application, determined that—(A)the employer has complied with all recruitment requirements set forth in subsection (c) and there is a legitimate demand for the employment of H–2B nonimmigrants in each of those States; or(B)the employer has amended the application by removing or making appropriate modifications with respect to the States in which the criteria set forth in subparagraph (A) have not been met;(2)certifies that the prospective H–2B employer has complied with all recruitment requirements set forth in subsection (c) or any other applicable provision of law; and(3)makes a formal determination that nationals of the United States are not qualified or available to fill the employment opportunities offered by the prospective H–2B employer.GW nonimmigrant visas4701.Bureau of Immigration and Labor Market Research(a)DefinitionsIn this section:(1)BureauExcept as otherwise specifically provided, the term Bureau means the Bureau of Immigration and Labor Market Research established under subsection (b).(2)CommissionerThe term Commissioner means the Commissioner of the Bureau.(3)Construction occupationThe term construction occupation means an occupation classified by the Bureau of Labor Statistics as being within the construction industry for the purposes of publishing the Bureau's workforce statistics.(4)Metropolitan statistical areaThe term metropolitan statistical area means a geographic area designated as a metropolitan statistical area by the Director of the Office of Management and Budget.(5)Shortage occupationThe term shortage occupation means an occupation that the Commissioner determines is experiencing a shortage of labor—(A)throughout the United States; or(B)in a specific metropolitan statistical area.(6)W visa programThe term W Visa Program means the program for the admission of nonimmigrant aliens described in subparagraph (W)(i) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)), as added by section 4702.(7)Zone 1 occupationThe term zone 1 occupation means an occupation that requires little or no preparation and is classified as a zone 1 occupation on—(A)the Occupational Information Network Database (O*NET) on the date of the enactment of this Act; or(B)such Database or a similar successor database, as designated by the Secretary of Labor, after the date of the enactment of this Act.(8)Zone 2 occupationThe term zone 2 occupation means an occupation that requires some preparation and is classified as a zone 2 occupation on—(A)the Occupational Information Network Database (O*NET) on the date of the enactment of this Act; or(B)such Database or a similar successor database, as designated by the Secretary of Labor, after the date of the enactment of this Act.(9)Zone 3 occupationThe term zone 3 occupation means an occupation that requires medium preparation and is classified as a zone 3 occupation on—(A)the Occupational Information Network Database (O*NET) on the date of the enactment of this Act; or(B)such Database or a similar successor database, as designated by the Secretary of Labor, after the date of the enactment of this Act.(b)EstablishmentThere is established a Bureau of Immigration and Labor Market Research as an independent statistical agency within U.S. Citizenship and Immigration Services.(c)CommissionerThe head of the Bureau of Immigration and Labor Market Research is the Commissioner, who shall be appointed by the President, by and with the advice and consent of the Senate.(d)DutiesThe duties of the Commissioner are limited to the following:(1)To devise a methodology subject to publication in the Federal Register and an opportunity for public comment regarding the calculation for the index referred to in section 220(g)(2)(C) of the Immigration and Nationality Act, as added by section 4703.(2)To determine and to publish in the Federal Register the annual change to the numerical limitation for nonimmigrant aliens described in subparagraph (W)(i) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)), as added by section 4702.(3)With respect to the W Visa Program, to supplement the recruitment methods employers may use to attract United States workers and current nonimmigrant aliens described in paragraph (2).(4)With respect to the W Visa Program, to devise a methodology subject to publication in the Federal Register and an opportunity for public comment to designate shortage occupations in zone 1 occupations, zone 2 occupations, and zone 3 occupations.(5)With respect to the W Visa Program, to designate shortage occupations in any zone 1 occupation, zone 2 occupation, or zone 3 occupation and publish such occupations in the Federal Register.(6)With respect to the W Visa Program, to conduct a survey once every 3 months of the unemployment rate of zone 1 occupations, zone 2 occupations, or zone 3 occupations that are construction occupations in each metropolitan statistical area.(7)To study and report to Congress on employment-based immigrant and nonimmigrant visa programs in the United States and to make annual recommendations to improve such programs.(8)To carry out any functions required to perform the duties described in paragraphs (1) through (7).(e)Determination of changes to numerical limitationsThe methodology required under subsection (d)(1) shall be published in the Federal Register not later than 18 months after the date of the enactment of this Act.(f)Designation of shortage occupations(1)Methods to determineThe Commissioner shall—(A)establish the methodology to designate shortage occupations under subsection (d)(4); and(B)publish such methodology in the Federal Register not later than 18 months after the date of the enactment of this Act.(2)Petition by employerThe methodology established under paragraph (1) shall permit an employer to petition the Commissioner for a determination that a particular occupation in a particular metropolitan statistical area is a shortage occupation.(3)Requirement for notice and commentThe methodology established under paragraph (1) shall be effective only after publication in the Federal Register and an opportunity for public comment.(g)Employee expertiseThe employees of the Bureau shall have the expertise necessary to identify labor shortages in the United States and make recommendations to the Commissioner on the impact of immigrant and nonimmigrant aliens on labor markets in the United States, including expertise in economics, labor markets, demographics and methods of recruitment of United States workers.(h)Interagency cooperationAt the request of the Commissioner, the Secretary of Commerce, the Director of the Bureau of the Census, the Secretary of Labor, and the Commissioner of the Bureau of Labor Statistics shall—(1)provide data to the Commissioner;(2)conduct appropriate surveys; and(3)assist the Commissioner in preparing the recommendations referred to subsection (d)(5).(i)Budget(1)ReportNot later than 1 year after the date of the enactment of this Act, the Director of U.S. Citizenship and Immigration Services shall submit to Congress a report of the estimated budget that the Bureau will need to carry out the duties described in subsection (d).(2)AuditThe Comptroller General of the United States shall submit to Congress a report that is an audit of the budget prepared by the Director under paragraph (1).(j)Funding(1)Appropriation of fundsThere is hereby appropriated, out of any money in the Treasury not otherwise appropriated, $20,000,000 to establish the Bureau.(2)Use of W nonimmigrant feesThe amounts collected for fees under section 220(e)(6)(B) of the Immigration and Nationality Act, as added by section 4703, shall be used to establish and fund the Bureau.(3)Other feesThe Secretary may establish other fees for the sole purpose of funding the W Visa Program, including the Bureau, that are related to the hiring of alien workers.4702.Nonimmigrant classification for W nonimmigrantsSection 101(a)(15)(W), as added by section 2211, is amended by inserting before clause (iii) the following:(i)to perform services or labor for a registered nonagricultural employer in a registered position (as those terms are defined in section 220(a)) in accordance with the requirements under section 220;(ii)to accompany or follow to join such an alien described in clause (i) as the spouse or child of such alien;.4703.Admission of W nonimmigrant workers(a)In generalChapter 2 of title II (8 U.S.C. 1181 et seq.) is amended by adding at the end the following:220.Admission of W nonimmigrant workers(a)DefinitionsIn this section:(1)BureauThe term Bureau means the Bureau of Immigration and Labor Market Research established by section 4701 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996.(2)Certified alienThe term certified alien means an alien that the Secretary of State has certified is eligible to be a W nonimmigrant if the alien is hired by a registered employer for a registered position.(3)CommissionerThe term Commissioner means the Commissioner of the Bureau.(4)Construction occupationThe term construction occupation means an occupation defined by the Bureau of Labor Statistics as being within the construction industry for the purposes of publishing the Bureau's workforce statistics.(5)DepartmentExcept as otherwise provided, the term Department means the Department of Homeland Security.(6)Eligible occupationThe term eligible occupation means an eligible occupation described in subsection (e)(3).(7)Employer(A)In generalThe term employer means any person or entity hiring an individual for employment in the United States.(B)Treatment of single employerFor purposes of determining the number of employees or United States workers employed by an employer, a single entity shall be treated as 1 employer.(8)Excluded geographic locationThe term excluded geographic location means an excluded geographic location described in subsection (f).(9)Initial W nonimmigrantThe term initial W nonimmigrant means a certified alien issued a W nonimmigrant visa by the Secretary of State pursuant to section 101(a)(15)(W)(i) in order to seek initial admission to the United States to commence employment for a registered employer in a registered position subject to the numerical limit at section 220(g).(10)Metropolitan statistical areaThe term metropolitan statistical area means a geographic area designated as a metropolitan statistical area by the Director of the Office of Management and Budget.(11)Registered employerThe term registered employer means a nonagricultural employer that the Secretary has designated as a registered employer under subsection (d).(12)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Homeland Security.(13)Single entityThe term single entity means any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986.(14)Shortage occupationThe term shortage occupation means a shortage occupation designated by the Commissioner pursuant to section 4701(d)(4) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996.(15)Small businessThe term small business means an employer that employs 25 or fewer full-time equivalent employees.(16)United States workerThe term United States worker means an individual who is—(A)employed or seeking employment in the United States; and(B)(i)a national of the United States;(ii)an alien lawfully admitted for permanent residence;(iii)an alien in Registered Provisional Immigrant Status; or(iv)any other alien authorized to work in the United States with no limitation as to the alien's employer.(17)W nonimmigrantThe term W nonimmigrant means an alien admitted as a nonimmigrant pursuant to section 101(a)(15)(W)(i).(18)W nonimmigrant visaThe term W nonimmigrant visa means a visa issued to a certified alien by the Secretary of State pursuant to section 101(a)(15)(W)(i).(19)W visa programThe term W Visa Program means the program for the admission of nonimmigrant aliens described in section 101(a)(15)(W)(i).(20)Zone 1 occupationThe term zone 1 occupation means an occupation that requires little or no preparation and is classified as a zone 1 occupation on—(A)the Occupational Information Network Database (O*NET) on the date of the enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996; or(B)such Database or a similar successor database, as designated by the Secretary of Labor, after the date of the enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996.(21)Zone 2 occupationThe term zone 2 occupation means an occupation that requires some preparation and is classified as a zone 2 occupation on—(A)the Occupational Information Network Database (O*NET) on the date of the enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996; or(B)such Database or a similar successor database, as designated by the Secretary of Labor, after the date of the enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996.(22)Zone 3 occupationThe term zone 3 occupation means an occupation that requires medium preparation and is classified as a zone 3 occupation on—(A)the Occupational Information Network Database (O*NET) on the date of the enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996; or(B)such Database or a similar successor database, as designated by the Secretary of Labor, after the date of the enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996.(b)Admission into the United States(1)W nonimmigrantsSubject to this section, a certified alien is eligible to be admitted to the United States as a W nonimmigrant if the alien is hired by a registered employer for employment in a registered position in a location that is not an excluded geographic location.(2)Spouse and minor childrenThe—(A)alien spouse and minor children of a W nonimmigrant may be admitted to the United States pursuant to clause (ii) of section 101(a)(15)(W) during the period of the principal W nonimmigrant's admission; and(B)such alien spouse shall be—(i)authorized to engage in employment in the United States during such period of admission; and(ii)provided with an employment authorization document, stamp, or other appropriate work permit.(c)W nonimmigrants(1)Certified alien(A)ApplicationAn alien seeking to be a W nonimmigrant shall apply to the Secretary of State at a United States embassy or consulate in a foreign country to be a certified alien.(B)CriteriaAn alien is eligible to be a certified alien if the alien—(i)is not inadmissible under this Act;(ii)passes a criminal background check;(iii)agrees to accept only registered positions in the United States; and(iv)meets other criteria as established by the Secretary.(2)W nonimmigrant statusOnly an alien that is a certified alien may be admitted to the United States as a W nonimmigrant.(3)Initial employmentA W nonimmigrant shall report to such nonimmigrant's initial employment in a registered position not later than 14 days after such nonimmigrant is admitted to the United States.(4)Term of admission(A)Initial termA certified alien may be granted W nonimmigrant status for an initial period of 3 years.(B)RenewalA W nonimmigrant may renew his or her status as a W nonimmigrant for additional 3-year periods. Such a renewal may be made while the W nonimmigrant is in the United States and shall not require the alien to depart the United States.(5)Periods of unemploymentA W nonimmigrant—(A)may be unemployed for a period of not more than 60 consecutive days; and(B)shall depart the United States if such W nonimmigrant is unable to obtain employment during such period.(6)TravelA W nonimmigrant may travel outside the United States and be readmitted to the United States. Such travel may not extend the period of authorized admission of such W nonimmigrant.(d)Registered employer(1)ApplicationAn employer seeking to be a registered employer shall submit an application to the Secretary. Each such application shall include the following:(A)Documentation to establish that the employer is a bona-fide employer.(B)The employer's Federal tax identification number or employer identification number issued by the Internal Revenue Service.(C)The number of W nonimmigrants the employer estimates it will seek to employ annually.(2)Referral for fraud investigationThe Secretary may refer an application submitted under paragraph (1) or subsection (e)(1)(A) to the Fraud Detection and National Security Directorate of U.S. Citizenship and Immigration Services if there is evidence of fraud for potential investigation.(3)Ineligible employers(A)In generalNotwithstanding any other applicable penalties under law, the Secretary may deny an employer’s application to be a registered employer if the Secretary determines, after notice and an opportunity for a hearing, that the employer submitting such application—(i)has, with respect to the application required under paragraph (1), including any attestations required by law—(I)knowingly misrepresented a material fact;(II)knowingly made a fraudulent statement; or(III)knowingly failed to comply with the terms of such attestations; or(ii)failed to cooperate in the audit process in accordance with regulations promulgated by the Secretary;(iii)has been convicted of an offense set out in chapter 77 of title 18, United States Code, or any conspiracy to commit such offenses, or any human trafficking offense under State or territorial law;(iv)has, within 2 years prior to the date of application—(I)received a final adjudication of having committed any hazardous occupation orders violation resulting in injury or death under the child labor provisions contained in section 12 of the Fair Labor Standards Act of 1938 (29 U.S.C. 211) and any pertinent regulation;(II)received a final adjudication assessing a civil money penalty for any repeated or willful violation of the minimum wage provisions of section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206); or(III)received a final adjudication assessing a civil money penalty for any willful violation of the overtime provisions of section 7 of the Fair Labor Standards Act of 1938 or any regulations thereunder; or(v)has, within 2 years prior to the date of application, received a final adjudication for a willful violation or repeated serious violations involving injury or death—(I)of section 5 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 654);(II)of any standard, rule, or order promulgated pursuant to section 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655); or(III)of a plan approved under section 18 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 667).(B)Length of ineligibility(i)Temporary ineligibilityAn employer described in subparagraph (A) may be ineligible to be a registered employer for a period that is not less than the time period determined by the Secretary and not more than 3 years.(ii)Permanent ineligibilityAn employer who has been convicted of any offense set out in chapter 77 of title 18, United States Code, or any conspiracy to commit such offenses, or any human trafficking offense under State or territorial law shall be permanently ineligible to be a registered employer.(4)Term of registrationThe Secretary shall approve applications meeting the criteria of this subsection for a term of 3 years.(5)RenewalAn employer may submit an application to renew the employer's status as a registered employer for additional 3-year periods.(6)FeeAt the time an employer's application to be a registered employer or to renew such status is approved, such employer shall pay a fee in an amount determined by the Secretary to be sufficient to cover the costs of the registry of such employers.(7)Continued eligibilityEach registered employer shall submit to the Secretary an annual report that demonstrates that the registered employer has provided the wages and working conditions the registered employer agreed to provide to its employees.(e)Registered positions(1)In general(A)ApplicationEach registered employer shall submit to the Secretary an application to designate a position for which the employer is seeking a W nonimmigrant as a registered position. The Secretary is authorized to determine if the wage to be paid by the employer complies with subparagraph (B)(iv). Each such application shall include a description of each such position.(B)AttestationAn application submitted under subparagraph (A) shall include an attestation of the following:(i)The number of full-time equivalent employees of the employer.(ii)The occupational category, as classified by the Secretary of Labor, for which the registered position is sought.(iii)Whether the occupation for which the registered position is sought is a shortage occupation.(iv)Except as provided in subsection (g)(4)(C)(i), the wages to be paid to W nonimmigrants employed by the employer in the registered position, including a position in a shortage occupation, will be the greater of—(I)the actual wage level paid by the employer to other employees with similar experience and qualifications for such position; or(II)the prevailing wage level for the occupational classification of the position in the metropolitan statistical area of the employment, as determined by the Secretary, based on the best information available as of the time of filing the application.(v)The working conditions for W nonimmigrants will not adversely affect the working conditions of other workers employed in similar positions.(vi)The employer has carried out the recruiting activities required by paragraph (2)(B).(vii)There is no qualified United States worker who has applied for the position and who is ready, willing, and able to fill such position pursuant to the requirements in subparagraphs (B) and (C) of paragraph (2).(viii)There is not a strike, lockout, or work stoppage in the course of a labor dispute in the occupation at the place of employment at which the W nonimmigrant will be employed. If such strike, lockout, or work stoppage occurs following submission of the application, the employer will provide notification in accordance with all applicable regulations.(ix)(I)The employer has not laid off and will not layoff a United States worker during the period beginning 90 days prior to and ending 90 days after the date the employer files an application for designation of a position for which the W nonimmigrant is sought or hires such W nonimmigrant, unless the employer has notified such United States worker of the position and documented the legitimate reasons that such United States worker is not qualified or available for the position.(II)A United States worker is not laid off for purposes of this subparagraph if, at the time such worker’s employment is terminated, such worker is not employed in the same occupation and in the same metropolitan statistical area where the registered position referred to in subclause (I) is located.(C)Best information availableIn subparagraph (B)(iv)(II), the term best information available, with respect to determining the prevailing wage for a position, means—(i)a controlling collective bargaining agreement or Federal contract wage, if applicable;(ii)if there is no applicable wage under clause (i), the wage level commensurate with the experience, training, and supervision required for the job based on Bureau of Labor Statistics data; or(iii)if the data referred to in clause (ii) is not available, a legitimate and recent private survey of the wages paid for such positions in the metropolitan statistical area.(D)PermitThe Secretary shall provide each registered employer whose application submitted under subparagraph (A) is approved with a permit that includes the number and description of such employer's approved registered positions.(E)Term of registrationThe approval of a registered position under subparagraph (A) is for a term that begins on the date of such approval and ends on the earlier of—(i)the date the employer's status as a registered employer is terminated;(ii)3 years after the date of such approval; or(iii)upon proper termination of the registered position by the employer.(F)Registry of registered positions(i)Maintenance of registryThe Secretary shall develop and maintain a registry of approved registered positions for which the Secretary has issued a permit under subparagraph (D).(ii)Availability on websiteThe registry required by clause (i) shall be accessible on a website maintained by the Secretary.(iii)Availability on State workforce agency websitesEach State workforce agency shall be linked to such registry and provide access to such registry through the website maintained by such agency.(iv)Conditions of availability on website(I)In generalEach approved registered position for which the Secretary has issued a permit shall be included in the registry of registered positions maintained by the Secretary and shall remain available for viewing on such registry throughout the term of registration referred to in subparagraph (E) or paragraph (5).(II)Indication of vacancyThe Secretary shall ensure that such registry indicates whether each approved registered position in the registry is filled or unfilled.(III)Requirement for 10-day postingIf a W nonimmigrant’s employment in a registered position ends, either voluntarily or involuntarily, the Secretary shall ensure that such registry indicates that the registered position is unfilled for a period of 10 calendar days, unless such registered position is filled by a United States worker.(2)Requirements(A)Eligible occupationEach registered position shall be for a position in an eligible occupation as described in paragraph (3).(B)Recruitment of United States workers(i)RequirementsA position may not be a registered position unless the registered employer—(I)advertises the position for a period of 30 days, including the wage range, location, and proposed start date—(aa)on the Internet website maintained by the Secretary of Labor for the purpose of such advertising; and(bb)with the workforce agency of the State where the position will be located; and(II)except as provided for in subsection (g)(4)(B)(i), carries out not less than 3 of the recruiting activities described in subparagraph (C).(ii)Duration of advertisingThe 30-day periods required by item (aa) or (bb) of clause (i)(I) may occur at the same time.(C)Recruiting activitiesThe recruiting activities described in this subparagraph, with respect to a position for which the employer is seeking a W nonimmigrant, shall consist of any combination of the following as defined by the Secretary of Homeland Security:(i)Advertising such position at job fairs.(ii)Advertising such position on the employer’s external website.(iii)Advertising such position on job search Internet websites.(iv)Advertising such position using presentations or postings at vocational, career technical schools, community colleges, high schools, or other educational or training sites.(v)Posting such position with trade associations.(vi)Utilizing a search firm to seek applicants for such position.(vii)Advertising such position through recruitment programs with placement offices at vocational schools, career technical schools, community colleges, high schools, or other educational or training sites.(viii)Advertising such position through advertising or postings with local libraries, journals, or newspapers.(ix)Seeking a candidate for such position through an employee referral program with incentives.(x)Advertising such position on radio or television.(xi)Advertising such position through advertising, postings, or presentations with newspapers, Internet websites, job fairs, or community events targeted to constituencies designed to increase employee diversity.(xii)Advertising such position through career day presentations at local high schools or community organizations.(xiii)Providing in-house training.(xiv)Providing third-party training.(xv)Advertising such position through recruitment, educational, or other cooperative programs offered by the employer and a local economic development authority.(xvi)Advertising such position twice in the Sunday ads in the primary daily circulation newspaper in the area.(xvii)Any other recruitment activities determined to be appropriate to be added by the Commissioner.(3)Eligible occupation(A)In generalAn occupation is an eligible occupation if the occupation—(i)is a zone 1 occupation, a zone 2 occupation, or zone 3 occupation; and(ii)is not an excluded occupation under subparagraph (B).(B)Excluded occupations(i)Occupations requiring college degreesAn occupation that is listed in the Occupational Outlook Handbook published by the Bureau of Labor Statistics (or similar successor publication) that is classified as requiring an individual with a bachelor’s degree or higher level of education may not be an eligible occupation.(ii)Computer occupationsAn occupation in the field of computer operation, computer programming, or computer repair may not be an eligible occupation.(C)PublicationThe Secretary of Labor shall publish the eligible occupations, designated as zone 1 occupations, zone 2 occupations, or zone 3 occupations, on an on-going basis on a publicly available website.(4)Filling of vacanciesIf a W nonimmigrant’s employment in a registered position ends, such employer may fill that vacancy—(A)by hiring a United States worker; or(B)after the 10 calendar day posting period in subsection (e)(1)(F)(iv)(III) by hiring—(i)a W nonimmigrant; or(ii)if available under subsection (g)(4), a certified alien.(5)Period of approval(A)In generalExcept as provided in subparagraph (B), a registered position shall be approved by the Secretary for a period of 3 years.(B)Returning W nonimmigrants(i)Extension of periodA registered position shall continue to be a registered position at the end of the 3-year period referred to in subparagraph (A) if the W nonimmigrant hired for such position is the beneficiary of a petition for immigrant status filed by the registered employer pursuant to this Act or is returning to the same registered employer.(ii)Termination of periodThe term of a registration position extended under clause (i) shall terminate on the date that is the earlier of—(I)the date an application or petition by or for a W nonimmigrant to obtain immigrant status is approved or denied by the Secretary; or(II)the date of the termination of such W nonimmigrant’s employment with the registered employer.(6)Fees(A)Registration fee(i)In generalAt the time a W nonimmigrant commences employment in the registered position for a registered employer, such employer shall pay a registration fee in an amount determined by the Secretary.(ii)Use of feeA fee collected under clause (i) shall be used to fund any aspect of the operation of the W Visa Program.(B)Additional fee(i)In generalIn addition to the fee required by subparagraph (A), a registered employer, at the time a W nonimmigrant commences employment in the registered position for the registered employer, shall pay an additional fee for each such approved registered position as follows:(I)A fee of $1,750 for the registered position if the registered employer, at the time of filing the application for the registered position, is a small business and more than 50 percent and less than 75 percent of the employees of the registered employer are not United States workers.(II)A fee of $3,500 for the registered position if the registered employer, at the time of filing the application for the registered position, is a small business and more than 75 percent of the employees of the registered employer are not United States workers.(III)A fee of $3,500 for the registered position if the registered employer, at the time of filing the application for the registered position, is not a small business and more than 15 percent and less than 30 percent of the employees of the registered employer are not United States workers.(ii)Use of feeA fee collected under clause (i) shall be used to fund the operations of the Bureau.(C)Prohibition on other feesA registered employer may not be required to pay an additional fee other than any fees specified in this Act if the registered employer is a small business.(7)Prohibition on registered positions for certain employersThe Secretary may not approve an application for a registered position for an employer if the employer is not a small business and 30 percent or more of the employees of the employer are not United States workers.(f)Excluded geographic locationNo application for a registered position filed by a registered employer for an eligible occupation may be approved if the registered position is located in a metropolitan statistical area that has an unemployment rate that is more than 81/2 percent as reported in the most recent month preceding the date that the application is submitted to the Secretary unless—(1)the Commissioner has identified the eligible occupation as a shortage occupation; or(2)the Secretary approves the registered position under subsection (g)(4).(g)Numerical limitation(1)Registered positions(A)In generalSubject to paragraphs (3) and (4), the maximum number of registered positions that may be approved by the Secretary for a year is as follows:(i)For the first year aliens are admitted as W nonimmigrants, 20,000.(ii)For the second such year, 35,000.(iii)For the third such year, 55,000.(iv)For the fourth such year, 75,000.(v)For each year after the fourth such year, the level calculated for that year under paragraph (2).(B)DatesThe first year referred to in subparagraph (A)(i) shall begin on April 1, 2015, and end on March 31, 2016, unless the Secretary determines that such first year shall begin on October 1, 2015, and end on September 30, 2016.(2)Years after year 4(A)Current year and preceding yearIn this paragraph—(i)the term current year shall refer to the 12-month period for which the calculation of the numerical limits under this paragraph is being performed; and(ii)the term preceding year shall refer to the 12-month period immediately preceding the current year.(B)Numerical limitationSubject to subparagraph (D), the number of registered positions that may be approved by the Secretary for a year after the fourth year referred to in paragraph (1)(A)(iv) shall be equal to the sum of—(i)the number of such registered positions available under this paragraph for the preceding year; and(ii)the product of—(I)the number of such registered positions available under this paragraph for the preceding year; multiplied by(II)the index for the current year calculated under subparagraph (C).(C)IndexThe index calculated under this subparagraph for a current year equals the sum of—(i)one-fifth of a fraction—(I)the numerator of which is the number of registered positions that registered employers applied to have approved under subsection (e)(1) for the preceding year minus the number of registered positions approved under subsection (e) for the preceding year; and(II)the denominator of which is the number of registered positions approved under subsection (e) for the preceding year;(ii)one-fifth of a fraction—(I)the numerator of which is the number of registered positions the Commissioner recommends be available under this subparagraph for the current year minus the number of registered positions available under this subsection for the preceding year; and(II)the denominator of which is the number of registered positions available under this subsection for the preceding year;(iii)three-tenths of a fraction—(I)the numerator of which is the number of unemployed United States workers for the preceding year minus the number of unemployed United States workers for the current year; and(II)the denominator of which is the number of unemployed United States workers for the preceding year; and(iv)three-tenths of a fraction—(I)the numerator of which is the number of job openings as set out in the Job Openings and Labor Turnover Survey of the Bureau of Labor Statistics for the current year minus such number of job openings for the preceding year; and(II)the denominator of which is the number of such job openings for the preceding year;(D)Minimum and maximum levelsThe number of registered positions calculated under subparagraph (B) for a 12-month period may not be less than 20,000 nor more than 200,000.(3)Additional registered positions for shortage occupationsIn addition to the number of registered positions made available for a year under paragraph (1), the Secretary shall make available for a year an additional number of registered positions for shortage occupations in a particular metropolitan statistical area.(4)Special allocations of registered positions(A)Authority to make availableIn addition to the number of registered positions made available for a year under paragraph (1) or (3), the Secretary shall make additional registered positions available for the year for a specific registered employer as described in this paragraph, if—(i)the maximum number of registered positions available under paragraph (1) have been approved for the year and none remain available for allocation; or(ii)such registered employer is located in a metropolitan statistical area that has an unemployment rate that is more than 81/2 percent as reported in the most recent month preceding the date that the application is submitted to the Secretary.(B)Recruitment(i)In generalExcept as provided in clause (ii), an initial W nonimmigrant may only enter the United States for initial employment pursuant to a special allocation under this paragraph if the registered employer has carried out at least 7 of the recruiting activities described in subsection (e)(2)(C).(ii)Requirement to recruit W nonimmigrants in the United StatesA registered employer may register a position pursuant to a special allocation under this paragraph by conducting at least 3 of the recruiting activities described in subsection (e)(2)(C), however a position registered pursuant to this clause may not be filled by an initial W nonimmigrant entering the United States for initial employment.(iii)30-day posting(I)RequirementAny registered employer registering any position under the special allocation authority shall post the position, including the wage range, location, and initial date of employment, for not less than 30 days—(aa)on the Internet website maintained by the Secretary of Labor for the purpose of such advertising; and(bb)with the workforce agency of the State where the position will be located.(II)Contemporaneous postingThe 30-day periods required by items (aa) and (bb) of subclause (I) may occur at the same time.(C)Wages(i)Initial W nonimmigrantsAn initial W nonimmigrant entering the United States for initial employment pursuant to a registered position made available under this paragraph may not be paid less than the greater of—(I)the level 4 wage set out in the Foreign Labor Certification Data Center Online Wage Library (or similar successor website) maintained by the Secretary of Labor for such occupation in that metropolitan statistical area; or(II)the mean of the highest two-thirds of wages surveyed for such occupation in that metropolitan statistical area.(ii)Other W nonimmigrantsA W nonimmigrant employed in a registered position referred to in subsection (g)(4)(B)(ii) may not be paid less than the wages required under subsection (e)(1)(B)(iv).(D)Reduction of future registered positionsEach registered position made available for a year subject to the wage conditions of subparagraph (C)(i) shall reduce by 1 the number of registered positions made available under paragraph (g)(1) for the following year or the earliest possible year for which a registered position is available. The limitation contained in subsection (h)(4) shall not be reduced by any registered position made available under this paragraph.(h)Allocation of registered positions(1)In general(A)First 6-month periodThe number of registered positions available for the 6-month period beginning on the first day of a year is 50 percent of the maximum number of registered positions available for such year under paragraph (1) or (2) of subsection (g). Such registered positions shall be allocated as described in this subsection.(B)Second 6-month periodThe number of registered positions available for the 6-month period ending on the last day of a year is the maximum number of registered positions available for such year under paragraph (1) or (2) of subsection (g) minus the number of registered positions approved during the 6-month period referred to in subsection (A). Such registered positions shall be allocated as described in this subsection.(2)Shortage occupations(A)In generalFor the first month of each 6-month period referred to in subparagraph (A) or (B) of paragraph (1) a registered position may not be created in an occupation that is not a shortage occupation.(B)Initial designationsSubparagraph (A) shall not apply in any period for which the Commissioner has not designated any shortage occupations.(3)Small businessesDuring the second, third, and fourth months of each 6-month period referred to in subparagraph (A) or (B) of paragraph (1), one-third of the number of registered positions allocated for such period shall be approved only for a registered employer that is a small business. Any such registered positions not approved for such small businesses during such months shall be available for any registered employer during the last 2 months of each such 6-month period.(4)Animal production subsectorsIn addition to the number of registered positions made available for a year under paragraph (1) or (3) of such section (g), the Secretary shall make additional registered positions available for the year for occupations designated by the Secretary of Labor as Animal Production Subsectors. The numerical limitation for such additional registered positions shall be no more than 10 percent of the annual numerical limitation provided for in such paragraph (1).(5)Limitation for construction occupations(A)In generalSubject to subparagraph (B), not more than 33 percent of the registered positions made available under paragraph (1) or (2) of subsection (g) for a year may be granted to perform work in a construction occupation.(B)Maximum levelNotwithstanding subparagraph (A), the number of registered positions granted to perform work in a construction occupation under subsection (g)(1) may not exceed 15,000 for a year and 7,500 for any 6-month period.(C)Prohibition for occupations with high unemployment(i)In generalA registered employer may not hire a certified alien for a registered position to perform work in a construction occupation if the unemployment rate for construction occupations in the corresponding occupational job zone in that metropolitan statistical area was more than 81/2 percent.(ii)Determination of unemployment rateThe unemployment rate used in clause (i) shall be determined—(I)using the most recent survey taken by the Bureau; or(II)if a survey referred to in subclause (I) is not available, using a recent and legitimate private survey.(i)PortabilityA W nonimmigrant who is admitted to the United States for employment by a registered employer may—(1)terminate such employment for any reason; and(2)seek and accept employment with another registered employer in any other registered position within the terms and conditions of the W nonimmigrant’s visa.(j)PromotionA registered employer may promote a W nonimmigrant if the W nonimmigrant has been employed with that employer for a period of not less than 12 months. Such a promotion shall not increase the total number of registered positions available to that employer.(k)Prohibition on outplacementA registered employer may not place, outsource, lease, or otherwise contract for the services or placement of a W nonimmigrant employee with another employer if more than 15 percent of the employees of the registered employer are W nonimmigrants.(l)W nonimmigrant protections(1)Applicability of lawsA W nonimmigrant shall not be denied any right or any remedy under Federal, State, or local labor or employment law that would be applicable to a United States worker employed in a similar position with the employer because of the alien's status as a nonimmigrant worker.(2)Waiver of rights prohibited(A)In generalA W nonimmigrant may not be required to waive any substantive rights or protections under this Act.(B)ConstructionNothing under this paragraph may be construed to affect the interpretation of any other law.(3)Prohibition on treatment as independent contractors(A)In generalNotwithstanding any other provision of law—(i)a W nonimmigrant is prohibited from being treated as an independent contractor under any Federal or State law; and(ii)no person, including an employer or labor contractor and any persons who are affiliated with or contract with an employer or labor contractor, may treat a W nonimmigrant as an independent contractor.(B)ConstructionSubparagraph (A) may not be construed to prevent registered employers who operate as independent contractors from employing W nonimmigrants.(4)Payment of fees(A)In generalA fee related to the hiring of a W nonimmigrant required to be paid by an employer under this Act shall be paid by the employer and may not be deducted from the wages or other compensation paid to a W nonimmigrant.(B)Excluded costsThe cost of round trip transportation from a certified alien's home to the location of a registered position and the cost of obtaining a foreign passport are not fees required to be paid by the employer.(5)Tax responsibilitiesAn employer shall comply with all applicable Federal, State, and local tax laws with respect to each W nonimmigrant employed by the employer.(6)Prohibited activitiesIt shall be unlawful for an employer of a W nonimmigrant to intimidate, threaten, restrain, coerce, retaliate, discharge, or in any other manner, discriminate against an employee or former employee because the employee or former employee—(A)discloses information to the employer or any other person that the employee or former employee reasonably believes demonstrates a violation of this section; or(B)cooperates or seeks to cooperate in an investigation or other proceeding concerning compliance with the requirements of this section.(m)Complaint processThe Secretary shall establish a process for the receipt, investigation, and disposition of complaints by an aggrieved applicant, employee, or nonimmigrant (or a person acting on behalf of such applicant, employee, or nonimmigrant) with respect to—(1)the failure of a registered employer to meet a condition of this section; or(2)the lay off or nonhiring of a United States worker as prohibited under this section.(n)Enforcement(1)In generalThe Secretary shall promulgate regulations for the receipt, investigation, and disposition of complaints by an aggrieved W nonimmigrant respecting a violation of this section.(2)Filing deadlineNo investigation or hearing shall be conducted on a complaint concerning a violation under this section unless the complaint was filed not later than 6 months after the date of such violation.(3)Reasonable basisThe Secretary shall conduct an investigation under this subsection if there is reasonable basis to believe that a violation of this section has occurred. The process established under this subsection shall provide that, not later than 30 days after a complaint is filed, the Secretary shall determine if there is reasonable cause to find such a violation.(4)Notice and hearing(A)In generalNot later than 60 days after the Secretary makes a determination of reasonable basis under paragraph (3), the Secretary shall issue a notice to the interested parties and offer an opportunity for a hearing on the complaint, in accordance with section 556 of title 5, United States Code.(B)Hearing deadlineNot later than 60 days after the date of a hearing under this paragraph, the Secretary shall make a finding on the matter.(5)Attorney's fees(A)AwardA complainant who prevails in an action under this subsection with respect to a claim related to wages or compensation for employment, or a claim for a violation of subsection (l) or (m), shall be entitled to an award of reasonable attorney's fees and costs.(B)Frivolous complaintsA complainant who files a frivolous complaint for an improper purpose under this subsection shall be liable for the reasonable attorney’s fees and costs of the person named in the complaint.(6)Power of the SecretaryThe Secretary may bring an action in any court of competent jurisdiction—(A)to seek remedial action, including injunctive relief;(B)to recover the damages described in this subsection and subsection (o); or(C)to ensure compliance with terms and conditions described in subsection (l)(6).(7)Other rights of employeesThe rights and remedies provided to W nonimmigrants under this section are in addition to any other contractual or statutory rights and remedies of the workers, and are not intended to alter or affect such rights and remedies.(o)Penalties(1)In generalIf, after notice and an opportunity for a hearing, the Secretary finds a violation of this section, the Secretary may impose administrative remedies and penalties, including—(A)back wages;(B)benefits; and(C)civil monetary penalties.(2)Civil penaltiesThe Secretary may impose, as a civil penalty—(A)for a violation of this subsection—(i)a fine in an amount not more than $2,000 per violation per affected worker and $4,000 per violation per affected worker for each subsequent violation;(ii)if the violation was willful, a fine in an amount not more than $5,000 per violation per affected worker; and(iii)if the violation was willful and if in the course of such violation a United States worker was harmed, a fine in an amount not more than $25,000 per violation per affected worker; or(B)for knowingly failing to materially comply with the terms of representations made in petitions, applications, certifications, or attestations under this section—(i)a fine in an amount not more than $4,000 per aggrieved worker; and(ii)upon the occasion of a third offense of failure to comply with representations, a fine in an amount not to exceed $5,000 per affected worker and designation as an ineligible employer, recruiter, or broker for purposes of any immigrant or nonimmigrant program.(3)Criminal penaltyAny person who knowingly misrepresents the number of full-time equivalent employees of an employer or the number of employees of a person who are United States workers for the purpose of reducing a fee under subsection (e)(6) or avoiding the limitation in subsection (e)(7), shall be fined in accordance with title 18, United States Code, in an amount up to $25,000 or imprisoned not more than 1 year, or both.(p)Monitoring(1)Requirement to monitorThe Secretary shall monitor the movement of W nonimmigrants in registered positions through—(A)the Employment Verification System described in section 274A(d); and(B)the electronic monitoring system described in paragraph (2).(2)Electronic monitoring system(A)Requirement for systemThe Secretary, through U.S. Citizenship and Immigration Services, shall implement an electronic monitoring system to monitor presence and employment of W nonimmigrants, including a requirement that registered employers update the system when W nonimmigrants start and end employment in registered positions.(B)System descriptionSuch system shall be modeled on the Student and Exchange Visitor Information System (SEVIS) and SEVIS II tracking system of U.S. Immigration and Customs Enforcement.(C)Interaction with registrySuch system shall interact with the registry referred to in subsection (e)(1)(F) to ensure that the Secretary designates and updates approved registered positions as being filled or unfilled..(b)Table of contents amendmentThe table of contents in the first section (8 U.S.C. 1101 et seq.) is amended by adding after the item relating to section 219 the following:Sec. 220. Admission of W nonimmigrant workers..HInvesting in new venture, entrepreneurial startups, and technologies4801.Nonimmigrant INVEST visas(a)INVEST nonimmigrant categorySection 101(a)(15) (8 U.S.C. 1101(a)(15)), as amended by sections 2231, 2308, 2309, 3201, 4402, 4504, 4601, and 4702, is further amended by inserting after subparagraph (W) the following:(X)in accordance with the definitions in section 203(b)(6)(A), a qualified entrepreneur who has demonstrated that, during the 3-year period ending on the date on which the alien filed an initial petition for nonimmigrant status described in this clause—(i)a qualified venture capitalist, a qualified super angel investor, a qualified government entity, a qualified community development financial institution, qualified startup accelerator, or such other type of entity or investors, as determined by the Secretary, or any combination of such entities or investors, has made a qualified investment or combination of qualified investments of not less than $100,000 in total in the alien’s United States business entity; or(ii)the alien’s United States business entity has created no fewer than 3 qualified jobs and during the 2-year period ending on such date has generated not less than $250,000 in annual revenue arising from business conducted in the United States; or.(b)Admission of INVEST nonimmigrantsSection 214 (8 U.S.C. 1184), as amended by sections 3608, 4232, 4405, 4503, 4504, 4602, 4605, and 4606, is further amended by adding at the end the following:(aa)INVEST nonimmigrant visas(1)DefinitionsThe definitions in section 203(b)(6)(A) apply to this subsection.(2)Initial period of authorized admissionThe initial period of authorized status as a nonimmigrant described in section 101(a)(15)(X) shall be for an initial 3-year period.(3)Renewal of admissionSubject to paragraph (4), the initial period of authorized nonimmigrant status described in paragraph (2) may be renewed for additional 3-year periods if during the most recent 3-year period that the alien was granted such status—(A)the alien’s United States business entity has created no fewer than 3 qualified jobs and a qualified venture capitalist, a qualified super angel investor, a qualified government entity, a qualified community development financial institution, qualified startup accelerator, or such other type of entity or investors, as determined by the Secretary, or any combination of such entities or investors, has made a qualified investment or combination of qualified investments of not less than $250,000 in total to the alien's United States business entity; or(B)the alien’s United States business entity has created no fewer than 3 qualified jobs and, during the 2-year period ending on the date that the alien petitioned for an extension, has generated not less than $250,000 in annual revenue arising from business conducted within the United States.(4)Waiver of renewal requirementsThe Secretary may renew an alien's status as a nonimmigrant described in section 101(a)(15)(X) for not more than 1 year at a time, up to an aggregate of 2 years if the alien—(A)does not meet the criteria under paragraph (3); and(B)meets the criteria established by the Secretary, in consultation with the Secretary of Commerce, for approving renewals under this subsection, which shall include a finding that—(i)the alien has made substantial progress in meeting such criteria; and(ii)such renewal is economically beneficial to the United States.(5)AttestationThe Secretary may require an alien seeking status as a nonimmigrant described in section 101(a)(15)(X) to attest, under penalty of perjury, that the alien meets the application criteria.(6)X–1 visa feeIn addition to processing fees, the Secretary shall collect a $1,000 fee from each nonimmigrant admitted under section 101(a)(15)(X). Fees collected under this paragraph shall be deposited into the Comprehensive Immigration Reform Trust Fund established under section 9(a)(1) of the Border Security, Economic Opportunity, and Immigration Modernization Act..4802.INVEST immigrant visaSection 203(b) (8 U.S.C. 1153(b)) is amended—(1)by redesignating paragraph (6) as paragraph (7); and(2)by inserting after paragraph (5) the following:(6)INVEST immigrants(A)DefinitionsIn this paragraph, section 101(a)(15)(X), and section 214(s):(i)Qualified community development financial institutionThe term qualified community development financial institution is defined as provided under section 1805.201 45D(c) of title 12, Code of Federal Regulations, or any similar successor regulations.(ii)Qualified entrepreneurThe term qualified entrepreneur means an individual who—(I)has a significant ownership interest, which need not constitute a majority interest, in a United States business entity;(II)is employed in a senior executive position of such United States business entity;(III)submits a business plan to U.S. Citizenship and Immigration Services; and(IV)had a substantial role in the founding or early-stage growth and development of such United States business entity.(iii)Qualified government entityThe term qualified government entity means an agency or instrumentality of the United States or of a State, local, or tribal government.(iv)Qualified investmentThe term qualified investment—(I)means an investment in a qualified entrepreneur's United States business entity that is—(aa)a purchase from the United States business entity or equity or convertible debt issued by such entity;(bb)a secured loan;(cc)a convertible debt note;(dd)a public securities offering;(ee)a research and development award from a qualified government entity to the United States entity;(ff)other investment determined appropriate by the Secretary; or(gg)a combination of the investments described in items (aa) through (ff); and(II)may not include an investment from such qualified entrepreneur, the parents, spouse, son, or daughter of such qualified entrepreneur, or from any corporation, company, association, firm, partnership, society, or joint stock company over which such qualified entrepreneur has a substantial ownership interest.(v)Qualified jobThe term qualified job means a full-time position of a United States business entity owned by a qualified entrepreneur that—(I)is located in the United States;(II)has been filled for at least 2 years by an individual who is not the qualified entrepreneur or the spouse, son, or daughter of the qualified entrepreneur; and(III)pays a wage that is not less than 250 percent of the Federal minimum wage.(vi)Qualified startup acceleratorThe term qualified startup accelerator means a corporation, company, association, firm, partnership, society, or joint stock company that—(I)is organized under the laws of the United States or any State and conducts business in the United States;(II)in the ordinary course of business, provides a program of training, mentorship, and logistical support to assist entrepreneurs in growing their businesses;(III)is managed by individuals, the majority of whom are citizens of the United States or aliens lawfully admitted for permanent residence;(IV)(aa)regularly acquires an equity interest in companies that participate in its programs, where the majority of the capital so invested is committed from individuals who are United States citizens or aliens lawfully admitted for permanent residence, or from entities organized under the laws of the United States or any State; or(bb)is an entity that has received not less than $250,000 in funding from a qualified government entity or entities during the previous 5 years and regularly makes grants to companies that participate in its programs (in which case, such grant shall be treated as a qualified investment for purposes of clause (iv));(V)during the previous 5 years, has acquired an equity interest in, or, in the case of an entity described in subclause (IV)(bb), regularly made grants to, not fewer than 10 United States business entities that have participated in its programs and that have—(aa)each secured at least $100,000 in initial investments; or(bb)during any 2-year period following the date of such acquisition, generated not less than $500,000 in aggregate annual revenue within the United States;(VI)has its primary location in the United States; and(VII)satisfies such other criteria as may be established by the Secretary.(vii)Qualified super angel investorThe term qualified super angel investor means an individual or organized group of individuals investing directly or through a legal entity—(I)each of whom is an accredited investor, as defined in section 230.501(a) of title 17, Code of Federal Regulations, or any similar successor regulation, investing the funds owned by such individual or organized group in a qualified entrepreneur's United States business entity;(II)(aa)if an individual, is a citizen of the United States or an alien lawfully admitted for permanent residence; or(bb)if an organized group or legal entity, a majority of the individuals investing through such group or entity are citizens of the United States or aliens lawfully admitted for permanent residence; and(III)each of whom in the previous 3 years has made qualified investments in a total amount determined to be appropriate by the Secretary, that is not less than $50,000, in United States business entities which are less than 5 years old.(viii)Qualified venture capitalistThe term qualified venture capitalist means an entity—(I)that—(aa)is a venture capital operating company (as defined in section 2510.3–101(d) of title 29, Code of Federal Regulations (or any successor to such regulation)); or(bb)has management rights, as defined in, and to the extent required by, such section 2510.3–101(d) (or successor regulation), in its portfolio companies;(II)that has capital commitments of not less than $10,000,000; and(III)the investment adviser, that is registered under the Investment Advisers Act of 1940 (15 U.S.C. 80b–2), for which—(aa)has its primary office location in the United States;(bb)is owned, directly or indirectly, by individuals, the majority of whom are citizens of the United States or aliens lawfully admitted for permanent residence in the United States;(cc)has been advising such entity or other similar funds or entities for at least 2 years; and(dd)has advised such entity or a similar fund or entity with respect to at least 2 investments of not less than $500,000 made by such entity or similar fund or entity during each of the most recent 2 years.(ix)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Homeland Security.(x)Senior executive positionThe term senior executive position includes the position of chief executive officer, chief technology officer, and chief operating officer.(xi)United States business entityThe term United States business entity means any corporation, company, association, firm, partnership, society, or joint stock company that is organized under the laws of the United States or any State and that conducts business in the United States that is not—(I)a private fund, as defined in 202(a) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–2);(II)a commodity pool, as defined in section 1a of the Commodity Exchange Act (7 U.S.C. 1a);(III)an investment company, as defined in section 3 of the Investment Company Act of 1940 (15 U.S.C. 80a–3); or(IV)an issuer that would be an investment company but for an exemption provided in—(aa)section 3(c) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c); or(bb)section 270.3a–7 of title 17 of the Code of Federal Regulations or any similar successor regulation.(B)In generalVisas shall be available, in a number not to exceed 10,000 for each fiscal year, to qualified immigrants seeking to enter the United States for the purpose of creating new businesses, as described in this paragraph.(C)EligibilityAn alien is eligible for a visa under this paragraph if—(i)(I)the alien is a qualified entrepreneur;(II)the alien maintained valid nonimmigrant status in the United States for at least 2 years;(III)during the 3-year period ending on the date the alien files an initial petition for such status under this section—(aa)(AA)the alien has a significant ownership in a United States business entity that has created no fewer than 5 qualified jobs; and(BB)a qualified venture capitalist, a qualified super angel investor, a qualified government entity, a qualified community development financial institution, qualified startup accelerator, or such other entity or type of investors, as determined by the Secretary, or any combination of such entities or investors, has devoted a qualified investment or combination of qualified investments of not less than $500,000 in total to the alien's United States business entity; or(bb)(AA)the alien has a significant ownership interest in a United States business entity that has created no fewer than 5 qualified jobs; and(BB)during the 2-year period ending on such date has generated not less than $750,000 in annual revenue within the United States; and(IV)no more than 2 other aliens have received nonimmigrant status under this section on the basis of an alien's ownership of such United States business entity;(ii)(I)the alien is a qualified entrepreneur;(II)the alien maintained valid nonimmigrant status in the United States for at least 3 years prior to the date of filing an application for such status;(III)the alien holds an advanced degree in a field of science, technology, engineering, or mathematics, approved by the Secretary; and(IV)during the 3-year period ending on the date the alien files an initial petition for such status under this section—(aa)(AA)the alien has a significant ownership interest in a United States business entity that has created no fewer than 4 qualified jobs; and(BB)a qualified venture capitalist, a qualified super angel investor, a qualified government entity, a qualified community development financial institution, qualified startup accelerator, or such other entity or type of investors, as determined by the Secretary, or any combination of such entities or investors, has devoted a qualified investment or combination of qualified investments of not less than $500,000 in total to the alien's United States business entity; or(bb)(AA)the alien has a significant ownership interest in a United States business entity that has created no fewer than 3 qualified jobs; and(BB)during the 2-year period ending on such date has generated not less than $500,000 in annual revenue within the United States; and(V)no more than 3 other aliens have received nonimmigrant status under this section on the basis of an alien's ownership of such United States business entity.(D)AttestationThe Secretary may require an alien seeking a visa under this paragraph to attest, under penalties of perjury, to the alien's qualifications..4803.Administration and oversight(a)RegulationsNot later than 16 months after the date of the enactment of this Act, the Secretary, in consultation with the Secretary of Commerce, the Administrator of the Small Business Administration, and other heads of other relevant Federal agencies and departments, shall promulgate regulations to carry out the amendments made by this subtitle. Such regulations shall ensure that such amendments are implemented in a manner that is consistent with the protection of national security and promotion of United States economic growth, job creation, and competitiveness.(b)Modification of dollar amounts(1)In generalThe Secretary may from time to time prescribe regulations increasing or decreasing any dollar amount specified in section 203(b)(6) of the Immigration and Nationality Act, as added by section 4802, section 101(a)(15)(X) of such Act, as added by section 4801, or section 214(s), as added by section 4801.(2)Automatic adjustmentUnless a dollar amount referred to in paragraph (1) is adjusted by the Secretary under paragraph (1), such dollar amount shall automatically adjust on January 1, 2016, by the percentage change in the Consumer Price Index (CPI–U) during fiscal year 2015, and on every fifth subsequent January 1 by the percentage change in the CPI–U during the previous 5 fiscal years, for any petition filed to classify an alien under this paragraph on or after the date of each automatic adjustment.(c)Other authorityThe Secretary, in the Secretary's unreviewable discretion, may deny or revoke the approval of a petition seeking classification of an alien under paragraph (6) of section 203(b) of the Immigration and Nationality Act, as added by section 4802, or any other petition, application, or benefit based upon the previous or concurrent filing or approval of a petition for classification of an alien under such paragraph (6), if the Secretary determines, in the Secretary's sole and unreviewable discretion, that the approval or continuation of such petition, application, or benefit is contrary to the national interest of the United States or for other good cause.(d)ReportsOnce every 3 years, the Secretary shall submit to Congress a report on this subtitle and the amendments made by this subtitle. Each such report shall include—(1)the number and percentage of entrepreneurs able to meet thresholds for nonimmigrant renewal and adjustment to green card status under the amendments made by this subtitle;(2)an analysis of the program’s economic impact including job and revenue creation, increased investments and growth within business sectors and regions;(3)a description and breakdown of types of businesses that entrepreneurs granted nonimmigrant or immigrant status are creating;(4)for each report following the Secretary’s initial report submitted under this subsection, a description of the percentage of the businesses initially created by the entrepreneurs granted immigrant and nonimmigrant status under this subtitle and the amendments made by this subtitle, that are still in operation; and(5)any recommendations for improving the program established by this subtitle and the amendments made by this subtitle.4804.Permanent authorization of EB–5 Regional Center Program(a)RepealSection 610 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note) is repealed.(b)AuthorizationSection 203(b)(5) (8 U.S.C. 1153(b)(5)) is amended by adding at the end the following:(E)Regional center program(i)In generalVisas under this paragraph shall be made available to qualified immigrants participating in a program implementing this paragraph that involves a regional center in the United States, which has been designated by the Secretary of Homeland Security, in consultation with the Secretary of Commerce, on the basis of a general proposal for the promotion of economic growth, including—(I)increased export sales;(II)improved regional productivity;(III)job creation; or(IV)increased domestic capital investment.(ii)Establishment of a regional centerA regional center shall have jurisdiction over a defined geographic area, which shall be described in the proposal and consistent with the purpose of concentrating pooled investment in defined economic zones. The establishment of a regional center may be based on general predictions, contained in the proposal, concerning—(I)the kinds of commercial enterprises that will receive investments from aliens;(II)the jobs that will be created directly or indirectly as a result of such investments; and(III)other positive economic effects such investments will have.(iii)ComplianceIn determining compliance with subparagraph (A)(ii), the Secretary of Homeland Security shall permit aliens admitted under the program described in this subparagraph to establish reasonable methodologies for determining the number of jobs created by the program, including jobs estimated to have been created indirectly through—(I)revenues generated from increased exports, improved regional productivity, job creation; or(II)increased domestic capital investment resulting from the program, including jobs created outside of the geographic boundary of the regional center as a result of the immigrant’s investment in regional center-affiliated commercial enterprises.(iv)Indirect job creationThe Secretary shall permit immigrants admitted under this paragraph to satisfy the requirements under subparagraph (A)(ii) with jobs that are estimated to be created indirectly through investment under this paragraph in accordance with this subparagraph.(F)Preapproval of business plans for regional center investments(i)PetitionBefore the filing of a petition under this subparagraph by an alien investor, a commercial enterprise affiliated with a regional center may file a petition with the Secretary of Homeland Security to preapprove a particular investment in the commercial enterprise, as provided in—(I)a business plan for a specific capital investment project;(II)investment documents, such as subscription, investment, partnership, and operating agreements; and(III)a credible economic analysis regarding estimated job creation that is based upon reasonable methodologies.(ii)Preapproval procedureThe Secretary shall establish a process to facilitate the preapproval of business plans under this subparagraph related to investment in a regional center commercial enterprise, which shall include an opportunity for the applicant to address and cure any deficiencies identified by the Secretary in the applicant’s business plan, investment documents, or statement regarding job creation prior to a final determination. The Secretary shall impose a fee for the use of the process described in this clause sufficient to recover the costs of its administration.(iii)Effect of preapproval of business plan for investment in regional center commercial enterpriseThe preapproval of a petition under this subparagraph shall be binding for purposes of the adjudication of petitions filed under this subparagraph by immigrants investing in the commercial enterprise unless the Secretary determines that there is evidence of fraud, misrepresentation, criminal misuse, a threat to national security, or other evidence affecting program eligibility that was not disclosed by the petitioner during the preapproval process.(iv)Expedited processing option for alien investor petitions affiliated with preapproved business plansThe Secretary may establish a premium processing option for alien investors who are investing in a commercial enterprise that has received preapproval under this subparagraph and may impose a fee for the use of that option sufficient to recover all costs of the option.(v)Consideration of criminal activity in establishing eligibility criteriaThe Secretary shall consider the potential for fraud, misrepresentation, criminal misuse, and threats to national security in establishing eligibility criteria for any program the Secretary may establish under this subparagraph.(G)Regional center financial statements(i)In generalEach regional center designated under subparagraph (E) shall annually submit, to the Director of U.S. Citizenship and Immigration Services (referred to in this subparagraph as the Director), in a manner prescribed by the Secretary of Homeland Security, financial statements, including—(I)an accounting of all foreign investor money invested through the regional center; and(II)for each capital investment project—(aa)an accounting of the aggregate capital invested through the regional center or affiliated commercial enterprises by immigrants under this paragraph;(bb)a description of how such funds are being used to execute the approved business plan;(cc)evidence that 100 percent of such investor funds have been dedicated to the project;(dd)detailed evidence of the progress made toward the completion of the project;(ee)an accounting of the aggregate direct and indirect jobs created or preserved; and(ff)a certification by the regional center that such statements are accurate.(ii)Amendment of financial statementsIf the Director determines that a financial statement required under clause (i) is deficient, the Director may require the regional center to amend or supplement such financial statement.(iii)Sanctions(I)Effect of violationIf the Director determines, after reviewing the financial statements submitted under clause (i), that a regional center, director, or other individual involved with a regional center (other than an alien investor) has violated any requirement under clause (i) or that the regional center is conducting itself in a manner inconsistent with its designation, the Director may sanction the violating entity or individual under subclause (II).(II)Authorized sanctionsThe Director shall establish a graduated set of sanctions for violations referred to in subclause (I), including—(aa)fines equal to not more than 5 percent of the total capital invested by immigrant investors in the commercial enterprise’s approved business plan;(bb)temporary suspension from participation in the program described in subparagraph (E), which may be lifted by the Director if the individual or entity cures the alleged violation after being provided such an opportunity by the Director;(cc)permanent bar from program participation for 1 or more individuals affiliated with the regional center; and(dd)termination of regional center status.(H)Bona fides of persons involved in regional centers(i)In generalNo person shall be permitted by any regional center to be involved with the regional center as its principal, representative, administrator, owner, officer, board member, manager, executive, general partner, fiduciary, marketer, promoter, or other similar position of substantive authority for the operations, management or promotion of the regional center if the Secretary of Homeland Security—(I)determines such person has been found liable within the previous 5 years for any criminal or civil violation of any law relating to fraud or deceit, or at any time if such violation involved a criminal conviction with a term of imprisonment of at least 1 year or a criminal or civil violation of any law or agency regulation in connection with the purchase or sale of a security; or(II)knows or has reasonable cause to believe that the person is engaged in, has ever been engaged in, or seeks to engage in any—(aa)illicit trafficking in any controlled substance;(bb)activity relating to espionage or sabotage;(cc)activity related to money laundering (as described in section 1956 or 1957 of title 18, United States Code);(dd)terrorist activity (as defined in clauses (iii) and (iv) of section 212(a)(3)(B));(ee)human trafficking or human rights offense; or(ff)violation of any statute, regulation, or Executive Order regarding foreign financial transactions or foreign asset control.(ii)Information requiredThe Secretary shall require such attestations and information, including, the submission of fingerprints to the Federal Bureau of Investigation, and shall perform such criminal record checks and other background checks with respect to a regional center, and persons involved in a regional center as described in clause (i), as the Secretary considers appropriate to determine whether the regional center is in compliance with clause (i). The Secretary may require the information and attestations described in this clause from such regional center, and any person involved in the regional center, at any time on or after the date of the enactment of the Border Security, Economic Opportunity, and Immigration Modernization Act.(iii)TerminationThe Secretary is authorized, in his or her unreviewable discretion, to terminate any regional center from the program under this paragraph if he or she determines that—(I)the regional center is in violation of clause (i);(II)the regional center or any person involved with the regional center has provided any false attestation or information under clause (ii);(III)the regional center or any person involved with the regional center fails to provide an attestation or information requested by the Secretary under clause (ii); or(IV)the regional center or any person involved with the regional center is engaged in fraud, misrepresentation, criminal misuse, or threats to national security.(I)Regional center compliance with securities laws(i)Certification requiredThe Secretary of Homeland Security shall not approve an application for regional center designation or regional center amendment that does not certify that the regional center and, to the best knowledge of the applicant, all parties to the regional center are in, and will maintain, compliance with the securities laws of the United States.(ii)Termination or suspensionThe Secretary shall terminate the designation of any regional center that does not provide the certification described in subclause (i) on an annual basis. In addition to any other authority provided to the Secretary regarding the regional center program described in subparagraph (E), the Secretary may, in his or her unreviewable discretion, suspend or terminate the designation of any regional center if he or she determines that the regional center or any party to the regional center—(I)is permanently or temporarily enjoined by order, judgment, or decree of any court of competent jurisdiction in connection with the purchase or sale of a security;(II)is subject to any final order of the Securities and Exchange Commission that—(aa)bars such person from association with an entity regulated by the Securities and Exchange Commission; or(bb)constitutes a final order based on violations in connection with the purchase or sale of a security; or(III)knowingly submitted or caused to be submitted a certification described in clause (i) that contained an untrue statement of a material fact or omitted to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading.(iii)Savings provisionNothing in this subparagraph may be construed to impair or limit the authority of the Securities and Exchange Commission under the Federal securities laws.(iv)Defined termFor the purpose of this subparagraph, the term party to the regional center shall include the regional center, its agents, employees, and attorneys, and any persons in active concert or participation with the regional center.(J)Denial or revocationIf the Secretary of Homeland Security determines, in his or her unreviewable discretion, that the approval of a petition, application, or benefit described in this subparagraph is contrary to the national interest of the United States for reasons relating to fraud, misrepresentation, criminal misuse, or threats to national security, the Secretary may deny or revoke the approval of—(i)a petition seeking classification of an alien as an alien investor under this paragraph;(ii)a petition to remove conditions under section 216A before granting lawful permanent resident status or any other petition, application, or benefit based upon the previous or concurrent filing or approval of a petition for classification of an alien under this paragraph; or(iii)an application for designation as a regional center..(c)Assistance by the Secretary of Commerce(1)In generalThe Secretary of Commerce, upon the request of the Secretary, shall provide consultation assistance for determining whether—(A)a proposed regional center should be designated, terminated, or subject to other adjudicative action; or(B)a petitioner or applicant for a benefit under section 203(b)(5) of the Immigration and Nationality Act, as amended by subsection (b), has met the requirements under such paragraph with respect to job creation.(2)RulemakingThe Secretary and the Secretary of Commerce may each adopt such rules and regulations as are necessary to carry out the consultation process provided for in paragraph (1).(3)Savings provisionNothing in this subsection shall be construed to require consultation with the Secretary of Commerce to continue the designation of a regional center approved before the date of the enactment of this Act.(d)Effective dateThe amendments made by this section—(1)shall be effective upon the enactment of this Act; and(2)shall apply to—(A)any application to designate a regional center, and any person involved with the regional center, that is pending or approved on or after the date of the enactment of this Act; and(B)any regional center approved before the date of the enactment of this Act, on or after a delayed effective date that is 1 year after such date of enactment with respect to any person involved in the regional center on or after such delayed effective date.4805.Conditional permanent resident status for certain employment-based immigrants, spouses, and children(a)In generalSection 216A (8 U.S.C. 1186b) is amended to read as follows:216A.Conditional permanent resident status for certain employment-based immigrants, spouses, and children(a)In general(1)Conditional basis for statusNotwithstanding any other provision of this Act, employment-based immigrants (as defined in subsection (f) (1) or (2)), alien spouses, and alien children (as defined in subsection (f)(3)) shall be considered, at the time of obtaining the status of an alien lawfully admitted for permanent residence, to have obtained such status on a conditional basis subject to the provisions of this section.(2)Notice of requirements(A)At time of obtaining permanent residenceAt the time an employment-based immigrant, alien spouse, or alien child obtains permanent resident status on a conditional basis under paragraph (1), the Secretary of Homeland Security shall provide for notice to the alien, spouse, or child respecting the provisions of this section and the requirements of subsection (c)(1) to have the conditional basis of such status removed.(B)At time of required petitionIn addition, the Secretary of Homeland Security shall attempt to provide notice to an employment-based immigrant, alien spouse, or alien child, at or about the beginning of the 90-day period described in subsection (d)(3), of the requirements of subsection (c)(1).(C)Effect of failure to provide noticeThe failure of the Secretary of Homeland Security to provide a notice under this paragraph shall not affect the enforcement of the provisions of this section with respect to an employment-based immigrant, alien spouse, or alien child.(b)Termination of status if finding that qualifying employment improper(1)Alien investorIn the case of an alien investor with permanent resident status on a conditional basis under subsection (a), if the Secretary of Homeland Security determines, before the second anniversary of the alien's obtaining the status of lawful admission for permanent residence, that—(A)the investment in the commercial enterprise was intended as a means of evading the immigration laws of the United States;(B)(i)the alien did not invest, or was not actively in the process of investing, the requisite capital; or(ii)the alien was not sustaining the actions described in clause (i) throughout the period of the alien's residence in the United States; or(C)subject to the exception in subsection (d)(4), the alien was otherwise not conforming to the requirements under section 203(b)(5),the Secretary shall so notify the alien investor and, subject to paragraph (3), shall terminate the permanent resident status of the alien (and the alien spouse and alien child) involved as of the date of the determination.(2)Employee of a Federal national security, science, and technology laboratory, center or agencyIn the case of an employee of a Federal national security, science, and technology laboratory, center, or agency (as defined pursuant to section 203(b)(2)(C)) with permanent resident status on a conditional basis under subsection (a), if the Secretary of Homeland Security, in consultation with the relevant employing department or agency, determines, before the first anniversary of the alien's obtaining the status of lawful admission for permanent residence, that—(A)the qualifying employment was intended as a means of evading the immigration laws of the United States;(B)the alien has not completed or is not likely to complete 12 months of qualifying continuous employment; or(C)the alien did not otherwise conform with the requirements of section 203(b)(2),the Secretary shall so notify the alien involved and, subject to paragraph (3), shall terminate the permanent resident status of the alien (and the alien spouse and alien child) involved as of the date of the determination.(3)Hearing in removal proceedingAny alien whose permanent resident status is terminated under paragraph (1) or (2) may request a review of such determination in a proceeding to remove the alien. In such proceeding, the burden of proof shall be on the Secretary of Homeland Security to establish, by a preponderance of the evidence, that a condition described in paragraph (1) or (2), as appropriate, is met.(c)Requirements of timely petition and interview for removal of condition(1)In general(A)Petition and interviewIn order for the conditional basis established under subsection (a) for an employment-based immigrant, alien spouse, or alien child to be removed—(i)the employment-based immigrant shall submit to the Secretary of Homeland Security, during the period described in subsection (d)(3), a petition which requests the removal of such conditional basis and which states, under penalty of perjury, the facts and information described in paragraph (1) or (2) of subsection (d), as appropriate; and(ii)in accordance with subsection (d)(3), the employment-based immigrant must appear for a personal interview before an officer or employee of U.S. Citizenship and Immigration Services respecting such facts and information.(B)Separate petition not requiredAn alien spouse or alien child shall not be required to file separate petitions under subparagraph (A)(i) if the employment-based immigrant’s petition includes such alien spouse or alien child.(C)Effect on spouse or childIf the alien spouse or alien child obtains permanent residence on a conditional basis after the employment-based immigrant files a petition under subparagraph (A)(i)—(i)the conditional basis of the permanent residence of the alien spouse or alien child shall be removed upon approval of the employment-based immigrant’s petition under this subsection;(ii)the permanent residence of the alien spouse or alien child shall be unconditional if—(I)the employment-based immigrant’s petition is approved before the date on which the spouse or child obtains permanent residence; or(II)the employment-based immigrant dies after the approval of a petition under section 203(b)(5); and(iii)the alien child shall not be deemed ineligible for approval under section 203(b)(5) or removal of conditions under this section if the alien child reaches 21 years of age during—(I)the pendency of the employment-based immigrant’s petition under section 203(b)(5); or(II)conditional residency under such section.(D)Additional feeNotwithstanding any other provision under this section, the Secretary may require the employment-based immigrant to pay an additional fee for a petition filed under subparagraph (A)(i) that includes the alien’s spouse and child or children.(2)Termination of permanent resident status for failure to file petition or have personal interview(A)In generalIn the case of an alien with permanent resident status on a conditional basis under subsection (a), if—(i)no petition is filed with respect to the alien in accordance with the provisions of paragraph (1)(A); or(ii)unless there is good cause shown, the employment-based immigrant fails to appear at the interview described in paragraph (1)(B) (if required under subsection (d)(4)),the Secretary of Homeland Security shall terminate the permanent resident status of the alien (and the alien's spouse and children if it was obtained on a conditional basis under this section or section 216) as of the second anniversary of the alien's lawful admission for permanent residence.(B)Hearing in removal proceedingIn any removal proceeding with respect to an alien whose permanent resident status is terminated under subparagraph (A), the burden of proof shall be on the alien to establish compliance with the conditions of paragraphs (1)(A) and (1)(B).(3)Determination after petition and interview(A)In generalIf—(i)a petition is filed in accordance with the provisions of paragraph (1)(A); and(ii)the employment-based immigrant appears at any interview described in paragraph (1)(B),the Secretary of Homeland Security shall make a determination, not later than 90 days after the date of such filing or interview (whichever is later), as to whether the facts and information described in paragraph (1) or (2) of subsection (d), as appropriate, and alleged in the petition are true.(B)Removal of conditional basis if favorable determination(i)HeaderIf the Secretary of Homeland Security determines with respect to a petition filed by an alien investor that such facts and information are true, the Secretary shall so notify the alien investor and shall remove the conditional basis of the alien's status effective as of the second anniversary of the alien's lawful admission for permanent residence.(ii)Removal of conditional basis for employee of a Federal national security, science, and technology laboratory, center or agencyIf the Secretary of Homeland Security determines with respect to a petition filed by an employee of a Federal national security, science, and technology laboratory, center, or agency that such facts and information are true, the Secretary shall so notify the alien and shall remove the conditional basis of the alien's status effective as of the first anniversary of the alien's lawful admission for permanent residence.(C)Termination if adverse determinationIf the Secretary of Homeland Security determines that such facts and information are not true, the Secretary shall so notify the alien involved and, subject to subparagraph (D), shall terminate the permanent resident status of an employment-based immigrant, alien spouse, or alien child as of the date of the determination.(D)Hearing in removal proceedingAny alien whose permanent resident status is terminated under subparagraph (C) may request a review of such determination in a proceeding to remove the alien. In such proceeding, the burden of proof shall be on the Secretary of Homeland Security to establish, by a preponderance of the evidence, that the facts and information described in subsection (d)(1) and alleged in the petition are not true.(d)Details of petition and interview(1)Contents of petition by alien investorEach petition filed by an alien investor under section (c)(1)(A) shall contain facts and information demonstrating that the alien—(A)(i)invested, or is actively in the process of investing, the requisite capital; and(ii)sustained the actions described in clause (i) throughout the period of the alien's residence in the United States; and(B)except as provided in paragraph (4), is otherwise conforming to the requirements under section 203(b)(5).(2)Contents of petition by employee of a Federal national security, science, and technology laboratory, center, or agencyEach petition under subsection (c)(1)(A) filed by an employee of a Federal national security, science, and technology laboratory, center, or agency shall contain facts and information demonstrating that the alien is conforming to the requirements of section 203(b)(2).(3)Period for filing petition(A)90-day period before anniversaryExcept as provided in subparagraph (B), the petition under subsection (c)(1)(A) must be filed as follows:(i)In the case of an alien investor, during the 90-day period before the second anniversary of the alien's lawful admission for permanent residence.(ii)In the case of an employee of a Federal national security, science, and technology laboratory, center, or agency, during the 90-day period before the first anniversary of the alien's lawful admission for permanent residence.(B)Late petitionsSuch a petition may be considered if filed after such date, but only if the alien establishes to the satisfaction of the Secretary of Homeland Security good cause and extenuating circumstances for failure to file the petition during the period described in subparagraph (A).(C)Filing of petitions during removalIn the case of an alien who is the subject of removal hearings as a result of failure to file a petition on a timely basis in accordance with subparagraph (A), the Secretary of Homeland Security may stay such removal proceedings against an alien pending the filing of the petition under subparagraph (B).(4)Personal interviewThe interview under subsection (c)(1)(B) shall be conducted within 90 days after the date of submitting a petition under subsection (c)(1)(A) and at a local office of U.S. Citizenship and Immigration Services, designated by the Secretary of Homeland Security, which is convenient to the parties involved. The Secretary, in the discretion of the Secretary, may waive the deadline for such an interview or the requirement for such an interview in such cases as may be appropriate.(5)Special rule for alien investors in a regional centerEach petition under subsection (c)(1)(A) filed by an alien investor who invests in accordance with section 203(b)(5)(E) shall contain facts and information demonstrating that the alien is complying with the requirements under section 203(b)(5), except—(A)the alien shall not be subject to the requirements under section 203(b)(5)(A)(ii); and(B)the petition shall contain the most recent financial statement filed by the regional center in which the alien has invested in accordance with section 203(b)(5)(G).(e)Treatment of period for purposes of naturalizationFor purposes of title III, in the case of an alien who is in the United States as a lawful permanent resident on a conditional basis under this section, the alien shall be considered to have been admitted as an alien lawfully admitted for permanent residence and to be in the United States as an alien lawfully admitted to the United States for permanent residence, if the alien has had the conditional basis removed pursuant to this section.(f)Fraud, misrepresentation, criminal misuse, or threats to the public safety or national securityIf the Secretary of Homeland Security determines, in his or her sole and unreviewable discretion, that the conditional permanent resident status granted to an employment-based immigrant under subsection (a), or to an alien researcher described in section 203(b)(2)(A)(ii) is contrary to the national interest of the United States for reasons relating to fraud, misrepresentation, criminal misuse, or threats to national security, the Secretary shall—(1)notify the immigrant involved of such determination; and(2)terminate the permanent resident status of the immigrant involved (and the alien spouse and alien children of such immigrant) as of the date of such determination.(g)DefinitionsIn this section:(1)The term alien investor means an alien who obtains the status of an alien lawfully admitted for permanent residence (whether on a conditional basis or otherwise) under section 203(b)(5).(2)The term alien spouse and the term alien child mean an alien who obtains the status of an alien lawfully admitted for permanent residence (whether on a conditional basis or otherwise) by virtue of being the spouse or child, respectively, of an alien investor or an employee of a Federal national security, science, and technology laboratory, center, or agency.(3)The term commercial enterprise includes a limited partnership.(4)The term employment-based immigrant means an alien described in paragraph (1) or (5).(5)The term employee of a Federal national security, science, and technology laboratory, center, or agency means an alien who obtains the status of an alien lawfully admitted for permanent residence (whether on a conditional basis or otherwise) under section 203(b)(2)(A)(ii)..(b)Conforming amendmentSection 216(e) (8 U.S.C. 1186a(e)) is amended by inserting before the period at the end the following: , if the alien has had the conditional basis removed pursuant to this section.(c)Clerical amendmentThe table of contents is amended by striking the item relating to section 216A and inserting the following:Sec. 216A. Conditional permanent resident status for certain employment-based immigrants, spouses, and children..4806.EB–5 visa reforms(a)Aliens not subject to direct numerical limitationSection 201(b)(1) (8 U.S.C. 1151(b)(1)), as amended by sections 2103(c)(2), 2212(d)(2), 2307(b), and 2402, is further amended by adding at the end the following:(P)Aliens who are the spouse or a child of an alien admitted as an employment-based immigrant under section 203(b)(5)..(b)Technical amendmentSection 203(b)(5), as amended by this Act, is further amended by striking Attorney General each place it appears and inserting Secretary of Homeland Security.(c)Targeted employment areas(1)In generalSection 203(b)(5)(B) (8 U.S.C. 1153(b)(5)(B)) is amended to read as follows:(B)Set-aside for targeted employment areas(i)In generalNot fewer than 5,000 of the visas made available under this paragraph in each fiscal year shall be reserved for qualified immigrants who invest in a new commercial enterprise described in subparagraph (A), which—(I)is investing such capital in a targeted employment area; and(II)will create employment in such targeted employment area.(ii)Duration of high unemployment and poverty area designationA designation of a high unemployment or poverty area as a targeted employment area shall be valid for 5 years and may be renewed for additional 5-year periods if the area continues to meet the definition of a high unemployment or poverty area. An investor who has made the required amount of investment in such a targeted employment area during its period of designation shall not be required to increase the amount of investment based upon expiration of the designation..(d)Adjustment of minimum EB–5 investment amountSection 203(b)(5)(C)(i) (8 U.S.C. 1153(b)(5)(C)(i)) is amended—(1)by striking The Attorney General and inserting The Secretary of Commerce;(2)by striking Secretary of State and inserting Secretary of Homeland Security; and(3)by adding at the end the following: Unless adjusted by the Secretary of Commerce, the amount specified in this clause shall automatically adjust, on January 1, 2016, by the percentage change in the Consumer Price Index (CPI–U) during fiscal year 2015, and on every fifth subsequent January 1 by the cumulative percentage change in the CPI–U during the previous 5 fiscal years, for any petition filed to classify an alien under this paragraph on or after the date of each automatic adjustment..(e)Definitions(1)In generalSection 203(b)(5) (8 U.S.C. 1153(b)(5)), as amended by subsections (b) and (c) and section 4804, is further amended—(A)by striking subparagraph (D) and inserting following:(D)Calculation of full-time employmentJob creation under this paragraph may consist of employment measured in full-time equivalents, such as intermittent or seasonal employment opportunities and construction jobs. A full-time employment position is not a requirement for indirect job creation.; and(B)by adding at the end the following:(K)DefinitionsIn this paragraph:(i)The term capital means all real, personal, or mixed assets, whether tangible or intangible, owned or controlled by the investor, or held in trust for the benefit of the investor, to which the investor has unrestricted access, which shall be valued at fair market value in United States dollars, in accordance with Generally Accepted Accounting Principles, at the time it is invested under this paragraph.(ii)The term full-time employment means employment in a position that requires at least 35 hours of service per week, regardless of how many employees fill the position.(iii)The term high unemployment and poverty area means—(I)an area consisting of a census tract or contiguous census tracts that has an unemployment rate that is at least 150 percent of the national average unemployment rate and includes at least 1 census tract with 20 percent of its residents living below the poverty level as determined by the Bureau of the Census; or(II)an area that is within the boundaries established for purposes of a Federal or State economic development incentive program, including areas defined as Enterprise Zones, Renewal Communities, Promise Zones, and Empowerment Zones.(iv)The term rural area means—(I)any area other than an area within a metropolitan statistical area or within the outer boundary of any city or town having a population of 20,000 or more (based on the most recent decennial census of the United States); or(II)any city or town having a population of fewer than 20,000 (based on the most recent decennial census of the United States) that is located within a State having a population of fewer than 1,500,000 (based on the most recent decennial census of the United States).(v)The term targeted employment area means a rural area or a high unemployment and poverty area..(2)Effective dateThe amendment made by paragraph (1) shall apply to any application for a visa under section 203(b)(5) of the Immigration and Nationality Act that is filed on or after the date that is 1 year after the date of the enactment of this Act.(f)Age determination for children of alien investorsSection 203(h) (8 U.S.C. 1153(h)) is amended by adding at the end the following:(5)Age determination for children of alien investorsAn alien admitted under subsection (d) as a lawful permanent resident on a conditional basis as the child of an alien lawfully admitted for permanent residence under subsection (b)(5), whose lawful permanent resident status on a conditional basis is terminated under section 216A, shall continue to be considered a child of the principal alien for the purpose of a subsequent immigrant petition by such alien under subsection (b)(5) if the alien remains unmarried and the subsequent petition is filed by the principal alien not later than 1 year after the termination of conditional lawful permanent resident status. No alien shall be considered a child under this paragraph with respect to more than 1 petition filed after the alien’s 21st birthday..(g)Enhanced pay scale for certain Federal employees administering the EB–5 ProgramThe Secretary may establish, fix the compensation of, and appoint individuals to, designated critical administrative, technical, and professional positions needed to administer sections 203(b)(5) and 216A of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5) and 1186b).(h)Delegation of certain EB–5 authority(1)In generalThe Secretary of Homeland Security may delegate to the Secretary of Commerce authority and responsibility for determinations under sections 203(b)(5) and 216A (with respect to alien entrepreneurs) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5) and 1186a), including determining whether an alien has met employment creation requirements.(2)RegulationsThe Secretary of Homeland Security and the Secretary of Commerce may each adopt such rules and regulations as are necessary to carry out the delegation authorized under paragraph (1), including regulations governing the eligibility criteria for obtaining benefits pursuant to the amendments made by this section.(3)Use of feesAdjudication fees described in section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)) shall remain available until expended to reimburse the Secretary of Commerce for the costs of any determinations made by the Secretary of Commerce under paragraph (1).(i)Concurrent filing of EB–5 petitions and applications for adjustment of statusSection 245 (8 U.S.C. 1255), as amended by section 4237(b), is further amended—(1)in subsection (k), in the matter preceding paragraph (1), by striking or (3) and inserting (3), (5), or (7); and(2)by adding at the end the following:(o)At the time a petition is filed for classification under section 203(b)(5), if the approval of such petition would make a visa immediately available to the alien beneficiary, the alien beneficiary’s application for adjustment of status under this section shall be considered to be properly filed whether the application is submitted concurrently with, or subsequent to, the visa petition..4807.Authorization of appropriations(a)FundingThere are authorized to be appropriated from the Trust Fund established under section 9(a) such sums as may be necessary to carry out sections 1110, 2101, 2104, 2212, 2213, 2221, 2232, 3301, 3501, 3502, 3503, 3504, 3505, 3506, 3605, 3610, 4221, and 4401 of this Act.(b)Availability of fundsAmounts appropriated pursuant to this section shall remain available until expended unless otherwise specified in this Act.IStudent and Exchange Visitor Programs4901.Short titleThis subtitle may be cited as the Student Visa Integrity Act.4902.SEVIS and SEVP definedIn this subtitle:(1)SEVISThe term SEVIS means the Student and Exchange Visitor Information System of the Department of Homeland Security.(2)SEVPThe term SEVP means the Student and Exchange Visitor Program of the Department of Homeland Security.4903.Increased criminal penaltiesSection 1546(a) of title 18, United States Code, is amended by striking 10 years and inserting 15 years (if the offense was committed by an owner, official, employee, or agent of an educational institution with respect to such institution's participation in the Student and Exchange Visitor Program), 10 years.4904.Accreditation requirementSection 101(a)(52) (8 U.S.C. 1101(a)(52)) is amended to read as follows:(52)Except as provided in section 214(m)(4), the term accredited college, university, or language training program means a college, university, or language training program that is accredited by an accrediting agency recognized by the Secretary of Education..4905.Other academic institutionsSection 214(m) (8 U.S.C. 1184(m)) is amended by adding at the end the following:(3)The Secretary of Homeland Security shall require accreditation of an academic institution (except for seminaries or other religious institutions) for purposes of section 101(a)(15)(F) if—(A)that institution is not already required to be accredited under section 101(a)(15)(F)(i); and(B)an appropriate accrediting agency recognized by the Secretary of Education is able to provide such accreditation.(4)The Secretary of Homeland Security, in the Secretary’s discretion, may waive the accreditation requirement in section 101(a)(15)(F)(i) with respect to an accredited college, university, or language training program if the academic institution—(A)is otherwise in compliance with the requirements of such section; and(B)is, on the date of the enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, a candidate for accreditation or, after such date, has been a candidate for accreditation for at least 1 year and continues to progress toward accreditation by an accreditation agency recognized by the Secretary of Education..4906.Penalties for failure to comply with SEVIS reporting requirementsSection 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372) is amended—(1)in subsection (c)(1)—(A)by striking institution,, each place it appears and inserting institution,; and(B)in subparagraph (D), by striking and at the end;(2)in subsection (d)(2), by striking fails to provide the specified information and all that follows and inserting “does not comply with the reporting requirements set forth in this section, the Secretary of Homeland Security may—(A)impose a monetary fine on such institution in an amount to be determined by the Secretary; and(B)suspend the authority of such institution to issue a Form I–20 to any alien..4907.Visa fraud(a)Immediate withdrawal of SEVP certificationSection 641(d) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372(d)) is amended—(1)in paragraph (1)(A), by striking institution,, and inserting institution,; and(2)by adding at the end the following:(3)Effect of reasonable suspicion of fraudIf the Secretary of Homeland Security has reasonable suspicion that an owner of, or a designated school official at, an approved institution of higher education, an other approved educational institution, or a designated exchange visitor program has committed fraud or attempted to commit fraud relating to any aspect of the Student and Exchange Visitor Program, or if such owner or designated school official is indicted for such fraud, the Secretary may immediately—(A)suspend such certification without prior notification; and(B)suspend such official’s or such school’s access to the Student and Exchange Visitor Information System (SEVIS)..(b)Effect of conviction for visa fraudSection 641(d) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, as amended by subsection (a), is further amended by adding at the end the following:(5)Permanent disqualification for fraudA designated school official at, or an owner of, an approved institution of higher education, an other approved educational institution, or a designated exchange visitor program who is convicted for fraud relating to any aspect of the Student and Exchange Visitor Program shall be permanently disqualified from filing future petitions and from having an ownership interest or a management role (including serving as a principal, owner, officer, board member, general partner, designated school official, or any other position of substantive authority for the operations or management of the institution) in any United States educational institution that enrolls nonimmigrant alien students described in subparagraph (F) or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15))..4908.Background checks(a)In generalSection 641(d) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372(d)), as amended by section 4907 of this Act, is further amended by adding at the end the following:(6)Background check requirement(A)In generalAn individual may not serve as a designated school official or be granted access to SEVIS unless the individual is a national of the United States or an alien lawfully admitted for permanent residence and during the most recent 3-year period—(i)the Secretary of Homeland Security has—(I)conducted a thorough background check on the individual, including a review of the individual’s criminal and sex offender history and the verification of the individual’s immigration status; and(II)determined that the individual—(aa)has not been convicted of any violation of United States immigration law; and(bb)is not a risk to the national security of the United States; and(ii)the individual has successfully completed an on-line training course on SEVP and SEVIS, which has been developed by the Secretary.(B)Interim designated school official(i)In generalAn individual may serve as an interim designated school official during the period that the Secretary is conducting the background check required by subparagraph (A)(i)(I).(ii)Reviews by the SecretaryIf an individual serving as an interim designated school official under clause (i) does not successfully complete the background check required by subparagraph (A)(i)(I), the Secretary shall review each Form I–20 issued by such interim designated school official.(7)FeeThe Secretary is authorized to collect a fee from an approved school for each background check conducted under paragraph (6)(A)(i). The amount of such fee shall be equal to the average amount expended by the Secretary to conduct such background checks..(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 1 year after the date of the enactment of this Act.4909.Revocation of authority to issue Form I–20 of flight schools not certified by the Federal Aviation AdministrationImmediately upon the enactment of this Act, the Secretary shall prohibit any flight school in the United States from accessing SEVIS or issuing a Form I–20 to an alien seeking a student visa pursuant to subparagraph (F)(i) or (M)(i) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) if the flight school has not been certified to the satisfaction of the Secretary and by the Federal Aviation Administration pursuant to part 141 or part 142 of title 14, Code of Federal Regulations (or similar successor regulations).4910.Revocation of accreditationAt the time an accrediting agency or association is required to notify the Secretary of Education and the appropriate State licensing or authorizing agency of the final denial, withdrawal, suspension, or termination of accreditation of an institution pursuant to section 496 of the Higher Education Act of 1965 (20 U.S.C. 1099b), such accrediting agency or association shall notify the Secretary of Homeland Security of such determination and the Secretary of Homeland Security shall immediately withdraw the school from the SEVP and prohibit the school from accessing SEVIS.4911.Report on risk assessmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that contains the risk assessment strategy that will be employed by the Secretary to identify, investigate, and take appropriate action against schools and school officials that are facilitating the issuance of Form I–20 and the maintenance of student visa status in violation of the immigration laws of the United States.4912.Implementation of GAO recommendationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that describes—(1)the process in place to identify and assess risks in the SEVP;(2)a risk assessment process to allocate SEVP’s resources based on risk;(3)the procedures in place for consistently ensuring a school’s eligibility, including consistently verifying in lieu of letters;(4)how SEVP identified and addressed missing school case files;(5)a plan to develop and implement a process to monitor State licensing and accreditation status of all SEVP-certified schools;(6)whether all flight schools that have not been certified to the satisfaction of the Secretary and by the Federal Aviation Administration have been removed from the program and have been restricted from accessing SEVIS;(7)the standard operating procedures that govern coordination among SEVP, Counterterrorism and Criminal Exploitation Unit, and U.S. Immigration and Customs Enforcement field offices; and(8)the established criteria for referring cases of a potentially criminal nature from SEVP to the counterterrorism and intelligence community.4913.Implementation of SEVIS IINot later than 2 years after the date of the enactment of this Act, the Secretary shall complete the deployment of both phases of the second generation Student and Exchange Visitor Information System (commonly known as SEVIS II).